                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Desc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Main Document    Page 1 of 75
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !                                                                                                           "                                                   #                                                                                                            $               #                                                                                                 %                                                                                  &




                "                                           '                                   (                                           )                                                                               *                                                                                   +                                                                                                               ,                                                                                                               -                                                                                       .                                                                                                      )                                                                                   *                                                                                                   .                           "                                                       )                                                                                                                       /                                                                                           0                                                                                                           "                                                   +                                                       ,                               .               0                       /                                               *                                               (                                                   .       +




                "                                                                                                                                                                                                                                                                                                                                                  1                                                                                                           2                                                                                                                                                                                                                 3                       4                               5                                               6                                           7                                                       8                                               9                                           7                                       :                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "                       %                                                                                                                                  !               #                                                                                                                                               $                  ;                                 <                                                                                                                                                                                                                              &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "                                           %                                                                                                                                      =




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    "                                           %                                                                                                                                  >                                   >




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    "                                           %                                                                                                                                  >                           ?




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            "                                       %                                                                                                                                $                                              %                                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    "                                           %                                                                                                                                  >                                   @




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1                                                                                                                                                                                                      $                          ;                                     <




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            A                       B                           C               D               A




E                                                                                                                  F                                                                                                                                                                                              G                                                                                                                                                                                                                          H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I                                               J                               K                                                                                                                                                                                  L                                               M                                               N                                       O                           J                                   P                               Q                                                                                                                                                                                                                                                                                                                                              F                                                                                                                                                    R                                                                                                                            S                               T                                                                                                                                                                                                                                                                                       H                                                                                                                                                                                                                                                                                                                                                                                                          F                                                                  G                                                              H                                                                                                                                                                                                                                                                    R                                                                                                                                                 U                                                                                                                                                                            V               J                           W               X                           O




                                                                                                                                    U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ]                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        G                                                                                                                                                                                                                                                                                                                                                                                                       F                                                                                                                                                                F                                                                                                                S                                                                                                                  ^                                                                                                                                                           H                                                                                      ]                                                                                                                                                                                                                                                              G                              ]                       _                       `                                                                                                                                                                                                                                      a                                                                                                                                                                             ]           b                                                                                                                                                   a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I                                       J                                   K




    Y                   Z                                   [




a                                                                                                                                                                                                                        F                                                                                                                                                                                               I                                                                                               M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              F                                                                                                                                                                                                            a                                                                                                                                                                                                                                                                                                                        S                           c                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              F                                                                                                                                                                                             H                                                                                                                                                                                                          H                                                                                                                                                                                                                                                                    ]                                                                                                                                                                                                                                                                                                                L                                   M                   N                                       O               J                                   P                               Q                                                                                                                                                          L                       M                           N                       O   J                               P                               d                                                                                                                                                                    R                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                [




F                                                                          a                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                S                                                                   e                                                                                                                                  \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ]                                                                                                                                                                                                                                                                                                                                                                                                            H                                                                                                                                                                                                                                                                                                                            H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     S               E                                                                                                                                                                                                                                 H                                                                                                                                                                                                                                                                                         F                                                                                                                                                                                                              
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            L                   M               N                                   O               J                               P                                           Q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               L                           M                       N                           O   J                       P                           d                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       L                   M                   N                                   O           J                                   P               Q




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   S




f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       H                                                                                                                                                                                           F                                                                                              S                                   e                                                                 a                                                                                                                                                                                                                                 H                                                                                  H                                                                                                                                                                                                 R                                                                     R                                                                                                                                 ]                       F                                                                                                                                                                                                g                                                                                                                                                                                                                                                                                                                          H                                                                                                           F                                                                                                                                                                  H                                       H                                                                                                                           R                                                                                                                                                                                                                                                                                                                                                                                                                       S               e           




                                                                                                                                                                                                                                          H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ]                                                                                                                                                                                                                                                                                                                                                                                                                                                  H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           S                               h                                                                                                                                                                  H                                                                                                                                                                                                                                                                                                                                                                                         H                                       R                                                                                                  ]                                   a                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    F                                                                                           i                                                 G                                                                             a                                  j       S               T                                                                                     a




                    k                                                                                                                                                          g                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     S




            l                                                                                                                                      m                                                                                                                                                                                                                                                                                                          e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          n                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            T                                               F                                                                                                                                                                                    `                                                                           F                                                                                                                         m                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  T                                               F                                                                                                                                                                                `                                                                           F                                                                                                             o                           i           p                           H                                                                                                                h                                                                                                                                                                                                                                          q                                                                                                                   r                                                                                                  j           




            m                               S                                                                                                               n                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




                                                                                                                                                s                                                                                                                                                                                                                                                                                                                                                                                                              %                                                                                                                                                                                                                                                                                                            1                                                                                                                                                                                                                     %                                                                                                                                                                                                                                                                                           #                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }                                               ~                                                                                                                                                                                                ~                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                !                                                               #                                                                                                                                                                                                                                     <                                                                                   #                                                               t                                                                                                                                                                                                                                                        1                                                                                                                                                                                                                                            u                                                                                                                                                                                                                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        0                                                                                                                                                                                                                                     1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  0                                                                                                                                                                                                                                     1                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                $                                                                                                                                                                                                                                   #                                                                                                                                                                                  v                           $                       #                                               




                                                                                                                                                                                                                   w                                                                                                                                                                      1                                                                                                                                                                                          ;                                                                                  x                                                       !                                                                       #                                                                                                                                                                                                                                                                                                                              t                                                                                                                                                                             y           




                                                                                                                                                                    ;                                                                                                                                                                                                                                                                                                                                                                                                                                      #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             #                                                                                                                                                         z                                           {




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ;                                                                                                                                        1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ;                                                                                                                                            1                                           




                                                                                                                                                                                                                                                                                                                                                                                            <                                                                                                               !                                                                   #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ~                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                                                                                                                                                                                                                                                       #                                                                                                                                                                                                     #                                                                               !                                                       #                                                                                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,                                                                                                                                                                                                                                  1                                                                                                                                                                                                                                                     $           $              w                                   v                                     {           x                                                             {           x                       .               .           x           .           .               .           z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,                                                                                                                                                                                                                                  1                                                                                                                                                                                                                         $   $                          w                               v                                         {       x                                                                     {               x                       .                   .           x                                   .                       .       .       z




                                                                                                                                                                    1                                                                                                                                                                                                                                                                                                                                                                                              <                                                                                           |                                                                                                                                                                     %                                                                                                                                  %                                                                                                                                                                                                                                                                                                                                                                                                                                                                       {




            o                               S                                                                                                               T                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            k




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




                                                                                                                                                                    .                                                                                                                                                                              ;                                                                                                                                                                                                                                                                        !                                                       #                                                                                                                                                                                                                                         1                                                                                                                                                                                                                                                                                                                                                                                                             #                                                               




                                                                                                                                                                    1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1                                                                                                                                                                                                             {




                                           S                                                                                                               h                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 R                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         p                                                                                                                                                                                                                                                                                                                                                                                                                   p                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                              F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            D                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  B                                                                                                     B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




                                                                                                                                                            e                                                                                                                                                                                                                                         k                                                                                                                                                                                                                                                                                                                                                                                                                E                                                                                                                                           ^                                               H                                                                                                                                           




                                                                                                                                                            e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       F




                                                                                                                                                                    v                                   .                   )                                                                                                       .                                           (                                                                                       z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          l                                                                                                                                                                                                                   e                                                     k                                                                                                                                                                                                                                   R                                                                                                                 f                                                                          G                                                                                  H                                                                                                         
        /                   $                       $                                                                                                                                ;                                                                   0                                                               #                                                                                                                                      1                                                                                                                                                   >                                                                                                                                              >                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            <                                                          >
                                                                                                                                                                                                                                                                                                                                                    Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Desc
    -                      2          #                                                                  >
                                                                                                                                                                                                                }                                           ~                                                                                                                                                                            ~                                                                                                                                                        ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Main Document    Page 2 of 75
    -                      2          #                                                          ?                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "                                                                                                                                                                                                                                                                                  1                                                       2                                                                                                                                             3           4               5                           6                       7               8                                   9                           7                           :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    T                                       F                                                                                                                                                                    `                                                                                                               F                                                                                                                                                                                                                     m                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      T                           F                                                                                                                                                            `                                                                                           F                                                                                                                                                                 o                                                                       i                                   p                                                       H                                                                                                                                                                                                        h                                                                                                                                                                                                                                                          q                                                                                                           r                                                                                                  j           




           S                                   T                                                                                                             F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                       H                                                                                                                                                                                                        e                                                                                                                                                                                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                                                                                      F                                                                                                                                                                  i                                              e                                                              j                                                                                                                                                                                   k




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .                               %                                                      t                                                                                                                                                                     #                                                                                                                                                                                                                                                                                                                                                                                                                        !                                                                   2                                                                                                                                                                                                                                                                                                                                                                              1                                                                                              #                                          '                                   .                   (                                              {                                                                                                                                                                                                   .                               %                                                          t                                                                                                                                                     #                                                                                                                                                                                                                                                                                                                                                            !                                                   2                                                                                                                                                                                                                                                                                                                      1                                                                      #                                              '                           .           (                                                  {




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




                                                        .                                                                          ;                                                                                                                                                                                                                                                                                                                                                 1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1                                                                                                                                              v                                                                                  z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1                                                                                              v                                                                      z




                                                                                                                                                                                            ¡                                   ¢                                   £                                                                                     ¤                                   £                               £                                               ¥                           £                                                                                             1                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '                                   .                       (                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '                           .                   (




            S                                   c                                                                                                                                                                                                                                                                                                                                                             k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               e                                          `                                                                           F                                                                                                                                                 o                                                                                                                             k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
¦




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 A                                                       }                                                               §                                                   ¨                                                                                                                                      ©                                                                                                                                                                                                                                         ª                           «                       «                                                                                  ¬                                                                                      §                                   ­                                                   ®                                                                                                      ª                                                                          ¯




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        °
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ª                                                                              ­                                                       ±                                                                               ²                                                                                                                   ¯                                                                   ³                                                       ´                                                                                           ³




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (                                                                                      1                                                   2                                                                                                     x                                                                                                                                                                                                                                                                                                     x                                                               "                                                                                                 !                                   x                                                                                                                                                                                                                                              µ                                                       ¶                                                       .                   ·                                                           "                               #                                                                                                                                                                                                                                                                                                                                                                             (                                                                  1                                                   2                                                                                                     x                                                                                                                                                                                                                                 x                                           "                                                                                                     !                                           x                                                                                                                                                                                                  µ                                               ¶                                                   .       ·                                                           "                           #                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ¸                                                                                                                                                                                                                                                                                                              ~                                                                           ª                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            "                       #                                                                                                                                            !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "               #                                                                                                                                    !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    e                                          `                                                                           F                                                                                                                                             o                                                               ¹                                                                                                                                                                                                                                                                                                              R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ]                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            F                                                                                          k                                                                       ]                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    S
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (                                               #                                                                                                                                                                        %                                                                                                                                    %                                                                                                      #                                                                                                    |                                      ;       ;                                                                                                                                                         !                                                                                                                                                                                                                                                                                           (                                                       #                                                                                                                                            %                                                                                                                                                                        %                                                                                                              #                                                                                                                                    |                                                  ;                   ;                                                                                                                                                                                         !                                              #                                                                                                                      #                                  %                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       #                                                                                                                                                                                                                                          #                                                                   !                                               #                                                                                                                                                                                                                                                                                       %                                                                                                             1                                                                                                                 ;                                                                                 <                                                                                                                                                                                                                                                                                        {                                                                                                                                                                                                                                                                                                                                       1                                                                                 ;                                                             <                                                                                                                                                                                                                                                                                                                                        {




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (                                                                                      1                                                   2                                                                                                     x                                       ·                                                               {                               /                                                                   {                                                                                                                          #                                               w                                                       x                                                                                                                                                                                                                                         x                                               "                                                                         !                                               x                                                                                                                                                                                          µ                                                   ¶               .           ·                                                       "                       #                                                                                                                                         (                                                                  1                                                   2                                                                                                     x                           ·                                                               {               /                                                                   {                                                                      #                                           w                                                           x                                                                                                                                                                                                                 x                           "                                                                     !                                   x                                                                                                                                                              µ                                       ¶                           .           ·                                       "                           #                                      




º           S                                   c                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       R                                           ½                       ¾                                               ¤                                       ¿                           À                                                                                                                                             ¤                                                   Á                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ½               ¾                                       ¤                               ¿                               À                                                                                                                                 ¤                                               Á




                                                    O                   »                               W                                                                                           W                                                   O                       P                                   W                                           O                                                                                                                                                                                                             




                                                                                                                    [                                       ¼                                                               [                                                                                                       Y




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                                F                                                                                              G                                                                                      H                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    /                                                   t                                                                                                                                                                                        %                                                                                                                                              ;                                                                                                                                                        >                                   Â                                                                                                                                                                                        !                                                                                                  2                                                                          $                   #                                                                                                 $                              ;                                                 <                                              %                                                                                                                                               #                      x                                                                                                                                                                                           /                                                           t                                                                                                                                                            %                                                                                          ;                                                                                                                                                        >                                       Â                                                                                                                                            !                                                                                          2                                                      $                   #                                                                         $                              ;                                         <                                          %                                                                                                                                       #                              x                       .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .                                           %                                                                              t                                                                                                                                      ;                                          t                                                                                                                                                                                                                                                                                      %                                                                                                                                                                                                                                                                                                                                                                  ;   #                                                              <                                                                                                                    %                                                                                                                                                                     !                                                                                                                                                                                                                                                   %                                                                      t                                                                                                                  ;                                      t                                                                                                                                                                                                                                                          %                                                                                                                                                                                                                                                                                          ;           #                                                          <                                                                                            %                                                                                                                                                             !                           #                          %                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        #                                                                                  %                                                                                                                                                                                                                                                                                                                                                                                                                                      {                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            {




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .                                           %                                                                              t                                                                                                                                                                                                                                            #                                                                                              %                                                                                                                                                                                                                                                                     #                                                                                              {                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .                                               %                                                              t                                                                                                                                                                                            #                                                                              %                                                                                                                                                                                                                                             #                                                                                      {




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '                                           w                                                                                              ;                                                                                                                                                        {                                                   v                                                                                                                                                                                                    ?                                               Â                                                                                                                  {                                                                                  {                   "                                                   {                                       Ã                                                       >                       Ä                                                                          Â                           {           z                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '                                           w                                                                                  ;                                                                                                                            {                           v                                                                                                                                                                                                ?                                       Â                                                                                              {                                                              {               "                                               {                           Ã                                                           >                   Ä                                                  Â                       {           z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              l                                                                                                                                                                                                                                                                                                                                                                                                           e                                                                                                     k                                                                                                                                                                                                                           R                 f      G                                                  H                                                                                             
        /           $   $                                                                ;                                   0                   #                                                                  1                                                                           >                                                              >                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        <                          ?
                                                                                                                                                                                                                                                                                                                                                                                                                                Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Desc
    -                          2              #                                                                      >
                                                                                                                                                                                                                                                                        }                                                               ~                                                                                                                                                                                                                            ~                                                                                                                                                                                                ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Main Document    Page 3 of 75
    -                          2              #                                                                  ?                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "                                                                                                                                                                                                                                                                                  1                                                   2                                                                                                                     3           4           5                                           6                                   7                               8                                       9                                       7                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  




l                                                  o                                                                                                                                                      E                                                                                                                                                                                                                                                                                                                                                   r                                                                                                                                                                            T                                   F                                                        n                                             f                                                                                  G                                                                                                                      H                                                                                                                                                                                                                                                    r                                                                                                       




            S                                           E                                                                                                                                                                                                                                                                                        H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ½           ¾       ¤                       ¿           À                                                                                                 ¤                                               Æ                                                       v                                       0                                                           #                                                                                                                                                                                                     2                                                                                                                                                        $                                                                                                                                                                                                                                                                                                                                                                                                       #                                                                                                                  #                                                           $                                                                                                                                                                                                 %                                                       x                                                                                                                                                                    Ç                                                                                                  È                                      ¿                                       ¤                                                                       É                                                           ¤                                           Ê                               ¢                                                                      Ë                               ¤                                                                                                  ¡                                                       Ì                                                                       Í                                       Í                                                                           Î                                       Æ                                   Ï                                       Æ                           ½                               Æ                           Ð                                                       Ñ                               Ò                                               Ó                                                           Ô               ¡                                                       Õ                                                   Ö                                                              Ë                                               ×                                                                                                                                    Ø                                                                                         ¢                                                   ¥                                               Ù       £                                               Ú                                                          Ù                                                                                                                                 Ö                                                      Ë                                       Û                                   ¥                                                              À                                   Ë               ¢                                       Ü                       È                                   ¿                               Ì
Å




                                                        f                                                                                                                              G                                                                                                                              H                                                                                                                                                                                                            r                                                                                                                                                                                                                                                                                                               Ô   Ú                          Ë           Ý                                       Ó                                   Þ                           Í                                               Þ                                           Õ                           Õ                                                   {                                                   +                                                                               ;                                                          #                                                       x                                   <                                                       #                                                                                                                      #                                                                                                  %                                                                                                                                                     #                                                                                                                                  #                                       $                                                                                                                                                 <                                                                                                                                  >                                                                                                                                                                                                                                                            %                                                                                                                                                                                                                %                                                                                                                                                                                                                                                                      #                                                                                                                                                                                                                                                                                 2                                   #                                           w                                                   {




                                                                                                                                                                                                                                                                                                                                                     R                                                                                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "                       %                                                                                                                                                                                                                      =




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                "                       %                                                                                                                                                                                                                      >                                                                   >




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                "                       %                                                                                                                                                                                                                      >                                                   ?




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                "                       %                                                                                                                                                                                                                      >                                                                   @




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
           S                                           ß                                                                                      a                                                                                                                                                                                                                                                        a                                                                                                                                                                    H                                                                                                                                                                                                                                                                                                                                               e                           a                                                                                                                                                H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        a                                                                                                                                                                                                                                                                                 e                                                                                                                                                                                                                                                                                                                           H                                                                                                                                                                                                                          
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    {                                               ·                                                   ;                                                                                                                                                                                                                                                           %                                                                                                                                                                                             |                                                                                                             %                                                                              %                                                                                                              ;                                                                                                                à                                                                      #                                                       $                           $                                                                                                                                                                                                                               !                               #                                                                                                                                                 ;           #                                                                                                              ;                                                                   #                                                                                                                                        $                           #                                                                  1                                       #                                                                                                                                                                                                                                                            ;       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           2                       #                                                                                                                                                     %                                                       #                                                                       |                                                                                       !                                           #                                                                                                                                                  1                                                                                                              !                                                                                                                                                                             !                                                       {                                       )                                                           !                                                                                                                                                                                                                    ;           ;           !                                                       x                                                                  $                                                   !                               #                                                                                                                                                                                                                                                                                                                         !                                                                                                             <                                                                                  %                                                                                                                  $                                                                                                                             !                                           #                                                                                                                                                                                                                       ;   $                       x                                       !                               #                                                                                      1                                                                                  !                                                                                                                                                                         !                                                           |                                                                                                             %                                                                                                                                                                             %                                                   x                                                                                                                                         %                                                                                                                                    à                                                                                                          %                                                                                                             x                               #                                                                          1                                                       #                                                                                                     !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    #                                                                                                                                                                           {                                                       .                   $                                                                       !                                               #                                                                                                                                                                                                                                                                  #                                                                                                                                                                                !                                                                                                                                                                                                                                                                                       2                                           1                                                                                                                                                                                          <                                                                                   !                                               #                                                                                                                                                                                                       !                                               1                                                                                                                                                                                                #                                                                                              !                                   #                                                                                                                                                             2                                                                                              %                                                                                              ;       $                                       x                               !                                   #                                                                                                                                                                                          #                                                                                                                                        !                                                                                   1                                                                                                          !                                                                                                                                                     !                                                   |                                                                                                             %                                                                                                                                                                                                                                                                                                                                                                                                                                                          #                                                                                                          %                                                                                                                                                 |                                                                             %




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                u                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 {




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        e                                                                                                                                                                                                                                                                                                                                                                                                H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            S
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .               $                                   !                                       #                                                                                                                                                  %                                   #                                                       #                                                                                                                                                                    %                                                                                                                     #                                                                                                                                            #                                                                                                      x                                                                                     <                                                                                                                                                                                                                                                                                                                                                                                                       %                                                                                                      %                                                                                                  á                                                           Ü                                       Ü                               Ù                                          ¿                                       ¥                                                   È                                                                                                            Ö                                                                  Ë                                                   ×                                                                                                                    Ø                                                             ¢                               ¥                               Ù                   £                                               È                                                                  â                                               ¥                                   Ì




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ã                       ¾                               ¤                                                                   Ú                                                                          Ù                                                                                                                                                                                                         Ú                                                   ¤                                       ¤                                                                                                                                                                                                         ×                                                                  £                                       È                       ¥                                                       Ù                   Ù                       Ý                                                                           ¤                                                                                              È                                   £                                                                               v                               /                                       $                       $                                                                                                                                                                            ;                                   0                                   #                                                                      1                                                                                   >                                                                                      @                               +                                                                       z                           {




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        e                                                                                       g                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       F                                                                                                                                                   a                                                                                                                                          k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                v                   ä                                                               #                                                                                                                  1                                                                                          !                                                                                                                                 å                                                                                                                                                                                                                                          %                                                                                                                     #                                                                                                                                            #                                                                                                          #                                                                                                  ;       !                                                                              $                                       !                       #                                                                                                                                                                                                                           $                                                          ;                                                                     <                                                               $                   #                                                                                                      "                                               %                                                                                                                                                                                                                                          =                       {                                                                                          !                                                               ;                                                  |                                                       x                                                                  æ                                                                             <                                                                                                      1                                                                              !                                           x




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            2                                                                                                                                                                                                                                                      #                                                                                                                                                                                                    å                                                                                                                                                                                                                                                                                                             #                                                                   x                                       |                                                                                                                                     t                                                                                                                          !                                               #                                                                                                                                     $                                                                                                                                                         x                                                                                                                                                                            1                                                                                                  !                                                                                                      #                                                                                                          #                                                       #                                                                                                                      ;   !                                                                          $                                           !                                           #                                                                                                                                                                                                                                                   #                                                   1                                                                                                                                                    ;                                                                                                                                                                                                           %                                                                                                                                                         >                                                   ç                                                                          è                                                                                   #                                                   $                                                                          %                                                                              #                                       $                   $                                                                                                                            ;                                                              #                               t                                                                                            !                                                           ;                                                                                                                                           %                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ;                                                                                                                                                                                                               #                                                                               !                                               #                                                                                                                                                         $                                                                                                  1                                                                              ;           !                                                                                                                                                 é                                                                                                                                                                                                                                                                                                       !                                   #                                                                                                                                                                                                                                                                                                                                                                                                2                                               ;                                                                                             #                                                                                                                                                         !                                                                                  %                                                                                                                  $                                                                                                                                                                                                                                                                                                                                                                                                          ;                   ;               1                                                                                                                                                               z                       {                                               .           $                                           !                                                   #                                                                                                                                                              %                                           #                                           #                                                                                                                                                                        %                                                                                                 #                                                                                                                    #                                                                                          x                           !                               #                                                                                  1                                                                                                                                                $                                          ;                   ;                           #                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           %                                                                          á                                                               Ü                                                       Ü                                                                       Ù                                                      ¿                                       ¥                                                       È                                                                                                                                                                            È                                                                                                      ê                                                           ¥                                                               Ø                               ¤                                                                                   È               ¾                                                                   ¤                                                                       ½                                                               ¾                                                       ¥                                       Ü                               È                               ¤                                                       Ë                                                                           ë                                                   Ú                                                          Ù                                                                                                                                 Ú                                               ¤                                           ¤                                                                                   ì                                                           ¥                                                          Ø                           ¤                                                                                                                                      v                       /                                                   $                                       $                                                                                                                                                        ;                                   0                                       #                                                                          1                                                               >                                                                  @                                                                                              z                                                                                                                                                                                                        $                                                  ;                                                                                                                                    |                                                                                                 %                                                           !                                       #                                                                                                                                                                                                                                                                           #                                                                              {




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
í           S                                           ß                                                                                   k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (                       #               {




                                                        F                                                                                                                  G                                                                                                                              H                                                                                                                                                                                                        a                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  î




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ä                                                                         {




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 s                                                                                   %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     "                                                                                                                                                                                                                                                                                                                  1                                                                       2                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 s                                                                                   %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     "                                                                                                                                                                                                                                                                                                                  1                                                                       2                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 s                                                                                   %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     "                                                                                                                                                                                                                                                                                                                  1                                                                       2                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
m           ï           S                               T                                                                                                                                                                                                                                                                                                     F                                                                                                                                                          G                                                                                                                  H                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (                       #




                                                                                                                                                                                                                                                                                         H                                                                                                                                                                                                                                                                                R                                                                                                                                      F                                                                                                     R




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                 F                                                                                                                                                                                                                                                     H                                                                                                                                                                                                                                    a                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ä                                                                         {




                                                                                                                                                                                                                                                                                                                                    R                                                                                                                                                                                                                                                                                                                                                                                                     a                                                             




                                                                                                                                                                     ]                                                                                                                                                              F                                                                                                                                                                                                          F                                                                                                                                                                                                                      




                                                        H                                                                                                                                                                                                                                                         ]                                                                                                                                                                          F                                                                                                                                          




                                                                                                                                                                                                                                                                                                                      î




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -                                                                                                                                              2                                                                      #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                          ;                                                                                                #                                                                                                                                             %                                                                                                                                #                                                               !                                       #                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 s                                                                                   %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     "                                                                                                                                                                                                                                                                                                                  1                                                                       2                                                                                                     x                                                  $                                                                                                                                 #                           |                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -                                                                                                                                              2                                                                      #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          *                                                                                                          ;                                                                                                #                                                                                                                                             %                                                                                                                                #                                                               !                                       #                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 s                                                                                   %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     "                                                                                                                                                                                                                                                                                                                  1                                                                       2                                                                                                     x                                                  $                                                                                                                                 #                           |                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
m           m           S                               `                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  #                                                                                                              #                                                                                   ;                                                                                                                                                                                        >                           ?                                                               {




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (                       #               {                                                                                                                                                                                                                                   ð




                                                                                                                                                                                                                                                                                                                                                                                                                            î




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !                                           #                                                                                                                                                                                     ;                                                                                                                                                                ;           #                                                                                                                                                             #                                                                   2                                                                                                                                                                                                                                                                                                                                                                                                                                                                              t                                                                                                                        #                                                                                                      æ                                                                                                         <                                                           1                                                                                                                                                                                                                                   <                                                                                                                                                                                                                                              !                                                   #                                                                                          ò




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ä                                                                         {                                                                                                                                                                                                   ñ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (                                                                           #                                                               {                                                                                                       #                                                                                                      #                                                                               ;                                                                                                                                                                            >                                           ?                                                                   {




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ð




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ä                                                                                                                                                                                     {                                                   0                                                                      ;                   ;                                   #                                                                                                                                                                     ×                                                                                 È                                                  ¥                                                           Ù                               Ï                                                   È                           ¥                                                   È                           ¤                                           Ý                                                       ¤                                                                              È                                       á                                                           ¡                                                                                  ¢                                               È                                               ¥                                                                                          ó                                                                           Ø                                                          ¿                               È                                                                                                                                                    ô                                               ¢                                                                                                                                      Ý                                                               ¤                                                                  È                           á                                                                           ¥                                                                                                                 £                                   È                                                                   õ                                                                                      ¢                                                                               v                       0                                               #                                                          1                                                                                       >                                                                                                  >           +                                                       z                                                                                                                                                                                    $                                      ;                                                                                                                                                                                                                                                                                                                          #                       $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           %                                                                                                                                                 2                                                                                                                                                                                                                                                                                                                                                                                                    !                                                                                                                                                                                                                                                             #                                                                                                          {




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          l                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   e                                                                                                                                         k                                                                                                                                                                                                                                                                                                                                                                                                                                                                               R                                                                                                                                                                                                         f                                                                                                                                                          G                                                                                                                      H                                                                                                                             
        /           $       $                                                                            ;                                           0                               #                                                                                  1                                                                                                   >                                                                                      >                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        <                                                                                                      @
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Desc
    -                          2              #                                                                                                                          >
                                                                                                                                                                                                                                                                                                                                                                                                                                        }                                                                                                           ~                                                                                                                                                                                                                                                                                                                                                                                                                                                            ~                                                                                                                                                                                                                                                                                                                                                                                                                                                                ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Main Document    Page 4 of 75
    -                          2              #                                                                                                              ?                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "                                                                                                                                                                                                                                                                                      1                                                                   2                                                                                     3           4               5                       6                   7                       8                               9                   7                   :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              




l                                                                                                                                                                                                                                                                                                                                                    ö                                                                                                                                                                                   H                                                                                                                                                                                                                                                                                                                                                                             T                                                                                                                       F                                                                                                                                                                                                                                                                                                                                                                                    T                                                                                                                                                                                                             f                                                                                                                                                                                                                            n                                                                                                                                             h                                                                                   a                                                                                                                                                                                                                                                                                                                                                                                                                                                         p                                                                                                                                                                                                                                                                                                                 l                                                                                                                                                                                                          H                                                                                                                                                                                                                                                             




m           o           S                                       T                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         H                                                                                                                                                                                                                                                  H                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ÷                                                                                                                                                                                                                                                                                                                                  H                                                                                                                                                                                                                                                                                                  ÷                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         #                                                                                                                  #                                                                                                           ·                                                                                                                                                                                                                                Ä                                                                                               {




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (                               #                                       {




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ð




                                                                F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     î




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (                                                                                                                      1                                                                                                                                                                                                                                                                                                                                                                                                               ;           #                                                                                                                                                                                                                                                                                        #                                                                                                                                                                              #                                                               $                                                           2                                                                                                                                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ä                                                                                                             {




                                                    +                                                                                                                                                          #                                                                                                           ;                                                                                                                                                                                                                                                                #                                                                                                                                                                                                                                                                                                                                                                                                                              #                                                                                                                                                                                                                                     %                                                                                                                                                                                                                                                                                                               




                                                                        2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !                                                                                   #                                                                                                                                                                                                                                                  #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (                                                                                                                      1                                                                                                                                                                      #                                                                   $                                                                               2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x                                                                                  $                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                                                                                                                                                      t                                                                                                                                                                                                                                                                                                                                                                                                           ;                                           x                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         #                                                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ;                                                                                                          <                                                                                                                                                                                                                          ;                                                                                                                                                                                                                                                                                                                                                          !                                                                                                                                                                                                                                                                         %




                                                                                                                                                                                                                                                                                                                                                                                                     #                                                                                                                                                                                                         #                                                                                                                                                                                                                                                                                                                                               #                                                                                                                                                                                              x




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    %                                                                                                                                                                                                                 x                                                                                   #                                                                                                                                                                                                                      ,                                                                               ,                                                                               "                                                                                                               {




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (                                                                                                                      1                                                                                   2                                                                                                                                                                     x                                                                                                                                                                                                                                                                                                                                                                                                                     x                                                               "                                                                                                                                 !                                                                               x                                                                                                                                                                                                                                                                                                                                                                  µ                                                                           ¶                                                                       .                       ·                                                                                                               "                                                   #                                                                                                                          




                                                                        .               $                                                   !                                                               #                                                                                                                                                                                                              %                                                                                                                                                  t                                                                                                                                                                                                                                          1                                                                                                                           #                                                                                                                                                                                                                                                                                                                                            %                                                                                                                                                                                                                                     #                                                                                                      




                                                                                           #                                                                                   ;                                                                                                                                                                                                                                                                        #                                                                                                                                                                                                                                                                                                                                                                                                  #                                                                                                                                                                                                                                                     %                                                                                                                                                                                                                     x                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     %




                                                                                                                                                                 #                                                                                                                                                                              %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       #                                                                                                                                                                                              {                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ½                                       ¾                                                                   ¤                                                   ¿                                                                   À                                                                           È                                   ¾                                                               ¤                                                                                           ¥                                                                               Ü                                                                           Ü                                                                   Ë                                                                                                                  Ü                                                               Ë                                                              ¥                                                                       È                               ¤                                                                                       ¡                                                                                                                                              ø                                                                               È                                                                                                                                                                     ¤                                                   £                                                       ¿                                                   Ë                                                          ¡                                                           ¤                                                                                   Ì                                                                                                          ¢                                                       Ë                                           ¡                                               ¢                                               £                                                                                                                         ¤                                                       £                                                       £                                       Á




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ;                                                              %                                                                                                               "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            v                                                                                                                                                                                                                                                                           $                                                                                                                                                                                                                                                                                                                                                             >                                   >                                                                                                                                                  {                                                                                          {                               "                                                           {                                               Ã                                                                           >                                                                                          >                                   v                       ?                                                   =                           +                                                       z                           z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ñ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     <                                                                                               ;                                                                                                          +                                                                                                                                                                                                                                                                                                                                                                   *                                                                                                                                                                                                                     ;                                                           '                                                                                                                                                                                                                                                                                                                  v                                                                                                                                                                                                                                                                               $                                                                                                                                                                                                                                                                                                                                 >                                                                   >                                                                                                                                              {                                                                      {                           "                                                               {                                                       Ã                                                               >                                                                                  >                               v                               ç                                   >                                                                              z               z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      #                                                                                                                                                                                                              2                                                                                                          #                                                                                                                                                                                                                                                                                    v                                                                                                                                                                                                                                                                                                                   $                                                                                                                                                                                                                                                                                                                                                                     >                                                   >                                                                                                                                                          {                                                                                                      {                   "                                                           {                                           Ã                                                                           >                                                                                                              >                                                       v                               ç                                               @                                       +                                                                   z                           z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    "                                                                   #                                                                       1                                                                                                               1                                                                                   #                                                                                                                                                                                                                !                                                                                                                                                                                                             #                                                                                                                                                                                                                                                                                v                                                                                                                                                                                                                                                               $                                                                                                                                                                                                                                                                                                                                                                                         >                                               >                                                                                                                          {                                                                                          {                                   "                                                               {                                                           Ã                                                               >                                                                                                  >                                                   v                               ù                                       z                           z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (                                                                   #                                                                                                                                                                                                                                                     #                                                                       $                                                                                                                  %                                                                                                                                                                                                                                     2                                           #                                                                       t                                                       




m                      S                                       T                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ×           Ö               Ì                                                  ¢                                               ¥                                       Ë               ¤                       Ö                                  Ù                                                                                                                                                 ¢                                                                                                                                                                                         ¤                                                           Ë                                                                                           ½                                                               ¾                                                                           ¥                                                                           Ü                                                                   È                                           ¤                                                                   Ë                                                                                       Í                                                               Í                                                                                                                      È                   ¾                                                                           ¤                                                                                                   ¿                                                                                                                  ¢                                                   Ë                           È                                                           Ý                                                                                   ¢                                                       £                                                   È                                                       À                                                                                                                                                                                                                                                                                                                                       ¾                                               ¤                                               È                   ¾                                                       ¤                                                       Ë                                                               Ì                                                                                          ¢                                                                       ¥                                               Ë                                   ¤                                                                   ¥                                                           £                                           Ý                                                   ¥                                       Ù                   Ù                                   ¡                           ¢                               £                                                                         ¤                               £                       £                                                                          ¤                               ¡                   È                                                  Ë                                                  Ë                           ¥                                                                  ¤                   ¡                           È                                          Ë                               ¿                       ¾                                                                         £                                                                                         È           




                                                                r                                                                                                                                                                                                                              H                                                                                                                                                                                                                                                                                                                  m                                                                                               m                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ü                       Ë                                  ¿                       ¤                               ¤                                                                      ¢                                                                                                     ¤                                   Ë                                                                           Ï                                                   ¢                                                                           ¡                                                       ¿                                                       ¾                                                               ¥                                                                   Ü                                                           È                                               ¤                                                                           Ë                                                                                                                                                                                                  £                                                                                                                                                                  È                           ¾                                                               ¥                                                               È                                                                                      È                                                                           ¿                                           ¥                                                                                                                                          £                                                   ¤                                                       È                                                       ¥                                                               Ü                                                       Ü                                                           Ë                                                                                  Ü                                                           Ë                                                      ¥                                                   È               ¤                                                                                                                      ¤                                                               ¥                                                                                                          Ù                                                                             ¤                                                       £                                       Æ                                                           .                   $                                       !                                           #                                                                                                                                                                                                                                                                                                                                                                  %                                                                                 !                           #                                                                                                                                                                                                                         1                                                          ;                   ;                   2                                                                                                                                                                                                                                  2                                                  #                                                  #                               




                                                                f                                                                                                                                                                                                                              G                                                                                                                                                                                                                              H                                                                                                                                                                                                                                                                                                                                                                                            r                                                                                                                                                                                                                                                                                                                                                                                                          ]                                                                                                                                                                                                                                                                                                                                              !                       #                                                                                                                                                                           %                               #                                   #                                                                                                                                                                <                                                                                                                              #                                                                                                                                                                                                 #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         2                                                                                                                       %                                                                                                                                                                                                                                                                                                                                                                                      x                                                   !                                                   #                                                                                                                                                      1                                                                                                                                                                                                                                                                                                                                                                                                                            %                                                               !                                       #                                                                                                                                                             1                                                       #                                                                                                                                                                                                                                                                                                        2                                                          ;                                                                                                                                                                       %                                                                                            x                                                                                                                      1                                                                                                                        #                       $                   #                                                                                                                                             #                                                             x




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   %                       u           $                               ;       #                           |                                                                                                                                                                                                              1                                                                                                                                                                                                                                                x                                                                                                                                                                                                                                                                                                    $                                                                                                                                                                                                                                                                                                                                                                                          ;                                                                                                                                                                                     #                                                                               1                                                                                                                                                                                                                                                    w                                                                                                                                                                                                                                                                                                                                                                                     #                                                                                                                                                 $                                                                                                                                     !                                                               #                                                               $                                                                                          %                                                                                                                                                                                                                                                       #                                                                                                                                                  1                                                                                                                                                                                                                          #                                                                                  #                                                                                             w                                                                                    x               $                       #                           ;       ;       #                           |                                                          %                                                                                                                #                                                                                                                                                                                                            >                               >                                                                              {                                  {           "       {
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        N                                                                                               K                                                                                                                                                   W                               X                                                               M




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                [                                                                                               ú                                                                                                                                                                       Z                                                                                   û                                   û                                                                                                                                                                                                                                                                               [                                                                                                                                                                                                                   [                                       [




                                                                                                                                    M                                                               N                                                                                       O                                               J                                                                               P                                                                                                   J                                                                                       P                                                                                                                                                                                                                                                                                                                                                                                       M                                                                               N                                                                                       O                                                           J                                                                                           P                                                                                                                                                                                                                                                                                                                                                       Ã                           >                   >                       >                               ù                                       v                   >               z           v                                                                  z                       {




                                                                    ¼                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Z                                                                                                                                                       ¼                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Z                                               [




                                                                                                                                M                                                               ü                                   W                                                   X                                                                                       M                                                                                                                                                                                                           N                                                                                   I                                                                                                                                                           Q                                                                                           Q                                                                                                                                       ý                                                                                                               þ                                           ÿ                                                                                                           þ                                                                                                               þ                                                                   




                                                                    ¼                                                                                                                                                                                                                                                                                                                                                                                               ¼




                                                                    Q                                   Q                                                                                                                                      d                                                                                                                                          Q                                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .                                                                                              1                                                                                                                                                                          #                                                                                                                              $                                                                      ;                                                                                                                 <                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  "                                                                           %                                                                                                                                                                                                                                                                                                                                                      >                                                       >                                               {




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (                               #                                       {




                                                                        0                                   #                                                                                                                                                                                                                                                                                                                                                                                                                                               $                                                                                                                                                                                                                                                                                              #                                                                                                                                                                                                                                          #                                                                                   $                                                                                           £                                                                           Ý                                                                                           ¥                                                                   Ù                   Ù




                                                            ¡                                           ¢                                                                   £                                                                                                                                                                                         ¤                                                                           £                                                                       £                                                                                                                                                                                                                  ¤                                                                                       ¡                                                                                                       È                                                                                                                                          Ë                                                           x                                                                                                                                                                                                                                                                                                                                            >                                                   >




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .                                                                                              1                                                                                                       $                                                                          ;                                                                                                     <                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "                                                                                   %                                                                                                                                                                                                                                                                                                                                                                          >                                                                   >                                                       x                                               2                                                                                                                                                                 .                                                                                                                          1                                                                                                                   (                                                                   /                                                                           )                                                                                                                                                                                                     1                                                                                                                                  ;                               ;                                   2                                                                                                                                                                                                                                                                                                                                                                                                                                                      2                                              #                                                                                                                                                                     #                                                                                                                           <                                                              #                                                      %                                                                                                                $                                                                                  #                                                                                                                                       %                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (                               #                                       {




                                                                                                                                               {                                                                                                              {                                                   "                                                                                               {                                                                                       Ã                                                                                                                   >                                                                                                                                                                                      >                                                                                                           v                                                       ç                                                                                       >                                                                                   -                                                                                                               z                                                       {




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                "                                       #                                                                                                                                                                                                             {




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .                                                                                              1                                                                                                       $                                                                          ;                                                                                                     <                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "                                                                                   %                                                                                                                                                                                                                                                                                                                                                                          >                                                                   >                                                       x                                               .                                                                                                      1                                                                                                                                                                                                                                                                         1                                                                                                                                                  ;           ;                                               2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              2                                                          #                                                                                                                                                                                                                         #                                                                                                                                                               <                                                              #                                                                          %                                                                                                                            $                                                                                      #                                                                                                                           %                                                                                                                                                                                                                                                                      !                                       "                           #                                                                                                 x                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ä                                                                                                             {




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .                                                                              #                                                                                                                                                                  #                                                                                                                                                                                                  %                                       #                                                                       #                                                                                                                                                                                                                                                                                            #                                                                                                                                                                                                             #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         2                                                                                                           %                                                                                                                                                                                                                                                                                                                                                                      #                                                       $                                                                   "                                                               %                                                                                                                                                                                                                                                                      >                                   >                                               {




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .                                                                                              1                                                                                                       $                                                                          ;                                                                                                     <                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      "                                                                                   %                                                                                                                                                                                                                                                                                                                                                                          >                                                           >                                                       x                                               .                                                                                                          1                                                                                                                                                                                                                                                                                                                                2                                                                                  #                                                                                                                                                                                                                                     #                                                                                                                                                                                                                       <                                                                                              #                                                                                                              %                                                                                                                                                                                        $                                                                                                                                  #                                                                                                                                    Ã                                                   >                               >                       Â                               ?                               v                   >                           z                           #                   $                                          %                                                                                                                                                                                                                                                                          !                                           "                       #                                                                                 x                                                                                                        .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ä                                                                                                             {




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    %                                   #                                                               #                                                                                                                                                                                                                                                        #                                                                                                                                                                                                                 #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         2                                                                                                       %                                                                                                                                                                                                                                                                                                                                                                                                              #                                                           $                                                                           "                                           %                                                                                                                                                                                                                                                                                                  >                                           >                                                   {




l                                                                                                                                                                                                                                                                                                                                                    ö                                                                                                                                                                                   H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               n                                                                                                                                                                                                                                                                                                                                     h                                                                                   a                                                                                                                                                                         ß                                       k                                                                   T                                                                                                     ß                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        l                                                                                                                                                                                                                  H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    T                                                                                                                                                                                                                                                             l                                                                                                                                                                          H                                                                                                                                                                                                                                                                                         E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   e                                                                                                                                                                                                                                                                                                                                                                                                                                                             T                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
m                      S                                       `                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      a                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            k                                                                                                                                                                                                                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (                               #                                       {




                                                                H                                                                                                                                                                          H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                  R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ä                                                                                                             {




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                s                                                                       %                                                                                                                                                                                                                                                                                                  %                                                                                                                                                                      %                                                                                                                  é                                                                                                                                                                                                                                                                            ò




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                H                                                                                                                              F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   î




                                                                h                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              a                                                                                                                                                                                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .               $                                                          1                                                               1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      #                                                                                                                                                                                                     




                                                                H                                                                                                                                                                          H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x                                           |                                                                                                   %                                               !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ò




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  î




                                                            Ú                                                                                                                          Ë                                                                           ¤                                                                                           ø                                                               ¥                                                                                   Ý                                                                                                                           Ü                                                                                               Ù                                       ¤                                                                                                                                                                                                                                                                                                                                                                                                                Ì                                                                                                                                                                      ¢                                                                                                                                                                                                                                 




                                                            Ü                                           ¤                                                                   Ë                                                                  £                                                                                   ¾                                                                           ¥                                                                                   ¡                                                                               Ù                           ¤                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                £                                                                                                                                                                                                                                             Ë




                                                            Ù                                          Ø                                                   ¤                                                                   £                                                                               È                                                                                                                  ¿                                                                           À                                                                                                           È                                                   ¾                                                                                       ¥                                                                                                   È                                                                                               Ý                                                                                                                                           ¢                                                                               £                                                                       È                                                                                   ¡                                                                               ¤                                                                                   Ö                           ¤                                                                                                                                                                                                                                                                                                                                                 s                                                                       %                                                                                                                                                                                                                                                                                                                                                                         %                                                                                                                                                                                                                                                                #                                                                                                                                                                                                                                                                                               !                                                                           ò




                                                                                                       Ë                                                                           ¥                                                                                                                           ¡                                                                           ¢                                                                                                                  Ù                                                                                                                                                                                                                                                                                                                                                                                                È                                           ¾                                                                                           ¥                                                                                   È                                                                                                                                                                          ¤                                                                               ¤                                                                                                                              £




                                                            ¢                                           Ë                                                                                                           ¤                                                                                                                                                                      È                                                                               Ë                                               ¤                                                                           Ü                                                                                           ¥                                                                                                                                  Ë                                                                   £




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  l                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   e                                                                                                                                                                                                                     k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               R                                                                                                                                                                                                                                 f                                                                                                                                                                                  G                                                                                                                                          H                                                                                                                                         
        /           $       $                                                                                                                        ;                                                       0                                                                               #                                                                                                                                          1                                                                                                                                                               >                                                                                                                                                                                          >                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    <                                                                          Ä
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Desc
    -                          2              #                                                                                                  >
                                                                                                                                                                                                                                                                                                                            }                                                                       ~                                                                                                                                                                                                                                                                                    ~                                                                                                                                                                                                                                                                                                                            ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Main Document    Page 5 of 75
    -                          2              #                                                                                  ?                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1                                                                                                                                                       2                                                                                                                                                                                                                                                                                             3                                   4                       5                                                                       6                                                           7                                                                           8                                                                   9                                                                                               7                                                               :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              




l                                                                                                                                                                                                                                                                                                                                    ^                                                   H                                                                                                                                                                                                                                                                                n                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ö                                                                                                 k                                                                                                                                                                                                                                                                                                                                   f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       R                                                                                                                                                               T                                                                                                                           F                                                                                                                                                                                                                                                                                                                                                                                                                                                            r                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     r                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            R
                                                        ¦




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    T               F                                                                                                        `                                                                                                                                                                       F                                                                                                                                                                                                                                                                                                                                                                                                                         m                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      T               F                                                                                                                            `                                                                                                                                           F                                                                                                                                                                                                                                                                                                                                                                                         o                                                                                                                                                   i                                                   p                                                                                                               H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                h                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              q                                                                                                                                                                                                                                                                                                                                                                                                       r                                                                                                                                                                                                                                                                                                                                                      j                                                                               




m                       S                                   E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           a                                                                                                                                                                                                                                                                                                                                                                                                                                    õ              ¢               Ý                                                   ¢                                                                   £                                                           È                                                                               ¿                                                                               ¾                                                                                                           ¤                                                                                                           ¿                                                                                               À                                                                                                                                                                                                                                                                                                                                                                                 ¤                                                                                                   Á                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   õ                  ¢                   Ý                                                               ¢                                                               £                                                   È                                                                   ¿                                                                       ¾                                                                                           ¤                                                                                                   ¿                                                                                       À                                                                                                                                                                                                                                                                                                                                     ¤                                                                                               Á
            ¦




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                    k                                                                                                                                                                                                                                                                                                                                                                                             k



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                e                                                                                                                                                                                                                                                                                                                                                                         k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                H                                                                                                   H                                                                                                                                                                                                                                                                          k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            e                                                                                                                                                                                                                                                                                                                                                 k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    H                                                                                                               H                                                                                                                                                                                                                                              k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




                                                            F                                                                                                                                                                                                                                                                                       R                                                                                                                                       F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            R                                                                                                                                                                                                                                                                                           R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                a                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    m                                                                                                                                                                                              ï                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     F                                                                                                                                                                                                                                                                                                                                                                                         e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           R                                                                                                                                                                                                                                                           R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                a                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            m                                                                                                                                                                                  ï                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             e                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        R                                                                   S




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     F                                                                                                                                                                                                                                                                                                                                                              G                                                                                                                                                                                                                                                                                          H                                                                                                                                                                                                                                                                                                                                                                                                                            H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ]                                                                                                                                                                                                                                                                                                                                                                                                                                      e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               F                                                                                                                                                                                                                                                                                          G                                                                                                                                                                                                                                                                                      H                                                                                                                                                                                                                                                                                                                                                                                            H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ]                                                                                                                                                                                                                                                                                                                                                                                                                  e                                                                                                                                                                                                                                                                                                                                                                                                                                         k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      S




                                                    )                                                                   %                                                                                                                          ;                                                                  |                                                                                                                                                                             å                                                                                                                                                                                                                                                                                                                                                                     %                                                                                                                                             !                                   #                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            +                                                                                                                                                                                                                                                                                    %                                                                                                                                                                                                                                                                                                                                                                                          #                                                                                                                                                                                                          !                                                                                                                                                               #                                                                                                           $                                                                                                                                                                  %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               %                                                                                                                                                                                                                                                                                                                                                                                                                    !                                                                                                           1                                                                                                                                                                                                                                                                                                                                                                                                                    +                                                                                                                                                                                                                                                                        %                                                                                                                                                                                                                                                                                                                                                  #                                                                                                                                                                                              !                                                                                                                                       #                                                                                           $                                                                                                                                                      %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   %                                                                                                                                                                                                                                                                                                                                            !                                                                                               1                                                                                                                                                                                                                                                                                                                                                                                                                                                           ;                                                                                                                                                                 x                                                                                          $




                                                                                                                                                                                                                                                    t                                                                                                                                                                                                                             2                                                                                                                                                                    $                                                                                                             <                                                                                                                                          2                                                   #                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ;                                                                                                                                                                     x                                                                                                  $                                                                                                                                                                                                                                                                                                                                 !                                                                                                               x                                                                                                                                                          %                                                                                                                                                                                                                                                                                                     !                                                                                           #                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                                                                                                                                                                                          ;                   #                                                                                                                                                                                                                                                                                                                                                                                                            |                                                                                                                                                                                                                                     %                                                                                                                                                                              %                                                                                                                                                                                                                                                                                                                     <                                                                                                                                                                                                                                                                                                                                         !                                                               {                                                                                                                                                                                                                                     !                                                                       x                                                                                                      %                                                                                                                                                                                                                                                                 !                                                                                               #                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                                                                                                                                                                              ;                   #                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                                                                                                                 %                                                                                                                                                          %                                                                                                                                                                                                                                                                                                                 <                                                                                                                                                                                                                                                                                                     !                                                                               {




                                                                                                                                                                                                                                                                                                                                                               #                                                                                                                                                                                                                                                                                               ;                                                                                             <                                                                                               2                                                                                  $                                               #                                                      




                                                    !                               #                                                                                                                                  $                                                                          ;                                                                              $                   #                                                                                                                              2                                                                                                                                                                                                                                                                                                                                                                                                                                                                !                                       {




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                e                                                                                                                                                                                                                                                                                                                                                                         k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                H                                                                                                   H                                                                                                                                                                                                                                                                          k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            e                                                                                                                                                                                                                                                                                                                                                 k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    H                                                                                                               H                                                                                                                                                                                                                                              k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




                                                    ä                                                   #                                                                                                                                              1                                                                                                                                                                                                                                                                                                                                                                                                    %                                               $                                                                                                  ;                           ;   !                                                                                                                                               %                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            R                                                                                                                                                                                                                                                                                           R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                a                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    m                                                                                                                                                                                              ï                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     F                                                                                                                                                                                                                                                                                                                                                                                         e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           R                                                                                                                                                                                                                                                           R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                a                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            m                                                                                                                                                                                  ï                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             e                                                                                                                                         




                                                    #                                                                                                                                                                     #                                                                   $                                                                                  %                                                                                                                      $                       #                                                                                       ;                   ;           #                                                               |                                                                                                                                                 <




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     F                                                                                                                                                                                                                                                                                                                                                              G                                                                                                                                                                                                                                                                                          H                                                                                                                                                                                                                                                                                                                                                                                                                            H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ]                                                                                   F                                                                                                                                                                                                                                                                                                                 e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      k                                                                                                                                                                                                                                                                                                                                                       F                                                                                                                                                                                                                                                                                              G                                                                                                                                                                                                                                                                                  H                                                                                                                                                                                                                                                                                                                                                                                            H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ]                                                                                   F                                                                                                                                                                                                                                                                                 e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




                                                                                                    %                                       #                                                                                                                                                                                                                                            {                                                                           .                   $                                                       !                                                           #                                                                                                                                                                                                                                                                                                                                                                           #                                                                                                             #




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  S




                                                                                   #                                                                   x                                           !                                           #                                                                                                                                                                                                                                                                                                                                                                              #                                                                                                                                                                                             ;                              <                                                                                  2                                                           ;                                                                             #




                                                    $                                              ;                                                                          {




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s                                                                                                                                                         %                                                                                                                                                                                                                                                             >                                                                                       Ä                                                                                                                                                                                                                                                                                                                                                                         !                                                                                                                                                                                                                                                                                                                                                             $                                                                                                                                                                                                                                                                                                                            !                                                                                           #                                                                                                                                                                                                                                          $                                                                                                              ;                                                                                                                                                                                                                             %                                                                                                                                                                                                                                             2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !                                                                                                                                                                                                                                                                                                                                                                                                                                                                   s                                                                                                                                                         %                                                                                                                                                                                                                                 >                                                                           Ä                                                                                                                                                                                                                                                                                                                                             !                                                                                                                                                                                                                                                                                                                 $                                                                                                                                                                                                                                                                                                                !                                                                       #                                                                                                                                                                                                                                                      $                                                                                                  ;                                                                                                                                                                                                         %                                                                                                                                                                                                                                                         2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !                                                                                                                                                                                                                                                                                                                                                                                                                                 #                                                                                                                                                                              x                                           !                                                                   #                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  #                                                                                                                                                                                                                  x                                                                                       !                                                                                           #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   )                                                                                                                                                                           $                                                                                                              ;                                                                                                                                                                                                                                                                                                                                                                                                     #                                                                                                                                                                                                  !                                                                                                                   #                                                                           $                                                                                                                                                                      %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 )                                                                                                                                                   $                                                                                                  ;                                                                                                                                                                                                                                                                                                                                                                                                         #                                                                                                                                                                                          !                                                                                                                           #                                                                                           $                                                                                                                                                                                  %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                                                                                   1                                                                                                                                                                                                                                                                                                                                                                                                                                                               ;                                                                                                                                                                 x                                                                                      $




                                                                .       $                                                   !                                           #                                                                                                                                          $                                                          ;                                                                                                                                                                                                    !                                                       |                                                                                                                                          !                                                               x                                                                      %                                                                                                                                                  #                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                                                                   1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ;                                                                                                                                                                                                                                                                 x                                                                                                                          $                                                                                                                                                                                                                                                                                                                 !                                                                                                               {                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !                                                                       {




                                                                                                                                                                                                                                                                                                                                                                       1                                                                                                                                                                                                                        !                                                   #                                                                                                                                                                                                                                                                                                                                                                                          x                               !                           #                       




                                                    |                                                                                      ;                       ;                                       ;       #                                                                                                                                                                                         |                                                                                   %                                                                                                                                                                                                        t                                                                                                                                                                     $                                                      ;                                                                                 <                                                           $                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               e                                                                                                                                                                                                                                                                                                              G                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  R                                                                                                                                                                                                                                                                                                                                                                                                                                                       e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       e                                                                                                                                                                                                                                                                                      G                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              R                                                                                                                                                                                                                                                                                                                                                  k                                                                                                                                                                                                                                                                     




                                                    !                               #                                                                                                                                                                                                                                                                                                                                  x                                                                                                                                                                                                                                                        !                                                           #                                                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 H                                                                                                           H                                                                                                                                                                                                                                                                                  k                                                                                                                                                                                                                                                                                                                                                                                                                                           R                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ]                                                                                                       F                                                                                                                                                                                                                                                                                                                 a                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           H                                                                                               H                                                                                                                                                                                                                                                                                  k                                                                                                                                                                                                                                                                                                                                                                                                                                                           R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ]                                                                           F                                                                                                                                                                                                                                                                                                     a                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       F                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                                                   #                                                                                                                                                                                                                                                                                                                                                                               2                                                                                                      <                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Å




                                                                                    #                                                                   ;                           ;                                                                                                                                                            #                                                                                                                                                                                                                                                                                                       t                                                                                                                                                                                                                                                                                                                             <                                                                                                                            {




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  g                                                                                                                                                                                                                                                                                                                                                                                                                                                    ]                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ^                                                                                                                                      R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     g                                                                                                                                                                                                                                                                                                                                                                                ]                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ^                                                                                                                                      R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ï                                                                                           ÷                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ï                                                                                           ÷                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 a                                                                                                                                                                                                      k                                                                                                                                                                                                                                                                                                                                              H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             a                                                                                                                                                                                                                                                                                          k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       g                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   S




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        g                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   S




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            )                                               #                                                                                                                                                                                                                                                                                                                                                            $                                               #                                                                                                                                                                                                                                                                                                                                                                                     @                                                                                                                                                              u                                                                                                                                                                                                                                                 !                                                                                                                                                                                                                                                                                                 1                                                                                                                                                                                                                                      #                                                                                                                                                                                                                                                                                !                                                                                                                       |                                                                                                                                                                                                                                                         t                                                                                                                                                                                                                                 #                                                                           $                                                                                                                                          %                                                                                                                                                                                                                                                                                                                        å                                                                                                                                                                                                                                                                                                                                               1                                                                                                                                                                                                                x




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            )                                       #                                                                                                                                                                                                                                                                                                                                                                                                    $                                                   #                                                                                                                                                                                                                                                                                                                                                                                                                         @                                                                                                                                                                                          u                                                                                                                                                                                                                                                                 !                                                                                                                                                                                                                                                                                                                             1                                                                                                                                                                                                                              #                                                                                                                                                                                                                                                                                                            !                                                                                                                       |                                                                                                                                                                                                                                                 t                                                                                                                                                                                                                                                                             #                                                                                       $                                                                                                                                                                          %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     %                                                                                                                                                                                                                                                                                                                                                                                                                                                                               w                                                                                                                                                                          ;                                                                                                                                                                                                                                                                                                                                                                  <                                                                                                                               |                                                                                                                       %                                                                                                                                                                                                                                                                                                $                                       $                                           #                                                                                                                                                                                                                                                                                    !                                                                   #                                                                                                                                                                                                                              1                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  å                                                                                                                                                                                                                                                                                                                                                               1                                                                                                                                                                                                                                                                                                                                                                                                                                    x                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 %                                                                                                                                                                                                                                                                                                                                                                                                                                                               w                                                                                                                                                                                                  ;                                                                                                                                                                                                                                                                                                                                          <                                                                                                                                                                                                      #                                                                                               #                                                                               2                                                                                                                                                                                                                                                                                                                                                                                                                                              %                                                                                                                                                                                                                                          2                                                                                                                                                                                                                                                            $                                                                                                                                                                             <                                                                                                                                   x                                                           |                                                                                                                                               %                                                                           !                                                                                                                                   !                                                                                       #                                                                                                                                                                                                      |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             2                                                                                           ;                                                                                                                                                                                         #                                                                                                           #                                                                                                   2                                                                                                                                                                                                                                                                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |                                                           %                                                                                                                                                                                                                                                                                                            $                                                   $                                                       #                                                                                                                                                                                                                                                                                                                                                                            !                                                                                                       #                                                                                                                                                                                                                                                                                  1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   #                                                                                                                                                   #                                                                                                                       2                                                                                                                                                                                                                                                                                                                                                                                                                                              %                                                                                                                                                                                                                              2                                                                                                                                                                                                                                                                $                                                                                                                                                                                     <                                                                                                           x                                                               |                                                                                                                       %                                       !                                                                                                                                                                   2                                                                                                  $                                   #                                                                                                                                                                                                                                         !                                                                               #                                                                                                                                                                                                                                          $                                                                                                                  ;                                                                                                                                                                                                                                                         $                                           #                                                                                                                                                                                                                          2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !                                                                                           x                                                                                                                                                                                                                                                                                                                                                                                    |                                                                                                                   %                                                                                                                                                                                                                                                                                                            w                                                                                                              <                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !                           #                                                                                                                                                                              |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     2                                                                                                   ;                                                                                                                                                                                                                         #                                                                                                                                                                   #                                                                                                                       2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     2                                                                                                                                                              $                                       #                                                                                                                                                                                                                                                                                     !                                                                                       #                                                                                                                                                                                                                              $                                                                                                              ;                                                                                                                                                                                                                                                 $                                       #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                                                                               #                                                                                                                                                                                                                                                             #                                                                                                                                   $                                                                                                  ;                                                                                                                                                                                                                     %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  {




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !                                                                                                               x                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                                       %                                                                                                                                                                                                                                                                                                                                                                                        w                                                                                                                              <                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ä                                                           #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1                                                                                                                                                                                                                              !                                                                                                                                                           2                                                                                                                                                                                                                                                                                                                                                                                                                                                       1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     $                                                                                                                                                      %                                                                                                                                                                                                                                                                          #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      $                                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                                                                               #                                                                                                                                                                                                                                                                                                                             #                                                                                                                                                           $                                                                                                          ;                                                                                                                                                                                                                                                                 %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              {




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |                                                                                                                                     %                                                                       !                                                                       #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 #                                                                                                                                                                                                                                                                                                                     $                                           #                                                                                                                                                                                                                                                                                                         #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  t                                                                                                                                                                                                                 <                                                                                                                                                                                                                                                                              2                                                                                                                                                                                                    $                                                                                                                                                                 <                                                                                                                                               2                                                                                                                                      $                                       #                                                                                                                                                                                                                                                     !                                                       #                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ä                                               #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1                                                                                                                                                                                                                                                      !                                                                                                                                                               2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             $                                                                                                                                          %                                                                                                                                                                                                                                                                                                  #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                                  ;                                                                                                                                                                     $                                               #                                                                                                                                                                                                          2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !                                                                                                   {




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                $                                                                                                                                                                                                                                                                                                                                                                    |                                                                                                                                                                                                                                                                     %                                                                                                                               !                                                                                               #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             #                                                                                                                                                                                                                                                                                                                         $                                   #                                                                                                                                                                                                                                                                                     #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              t                                                                                                                                                                                                 <                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .   $                                                                                                              %                                                                                                                                                                                                                              #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     $                                                                                                                                                                                                                                                                                                                                |                                                                                                                                                                                                                                                     %                                                                                                               !                                                                   #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     #                                                                                                                                                                                                                                 x                                                                           !                                                                           #                                                                                                                                                                                                                      1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ;                           ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    2                                                                                                                                                                $                                                                                                                                                         <                                                                                                                                                                                       2                                                                                                                                                                                              $                                               #                                                                                                                                                                                                                                                                                                                                         !                                                                                           #                                                                                                                                                                                                                                                                      $                                                                                                              ;                                                                                                                                                                                                                                                             $                                           #                                                                                                                                                                                                                              2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !                                                                                                               {




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t                                                                                                                                                                                                                                                                                                                                                                                             2                                                                                                                                                                                                                                                                    $                                                                                                                                                                                 <                                                                                                                                       |                                                                                                                                                                                                                                                 %                                                                                                                                                                                                                                                                 @                                                                                                                                                                                                                                                                                                                                                                                                !                                                                                                                                                                                                                                                                                                         $                                                                                                                                                                                                                                            !                                                                   #                                                                                                                                                                                              $                                                                                                          ;                                                                                                              {                                                           ä                                                                                               #                                                                                                                                                                                                                  1                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .   $                                                                                                      %                                                                                                                                                                                                                                                              #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         $                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                                                                                                                                 %                                                                                                                       !                                                                           #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     #                                                                                                                                                                                                                                                                                         x                                                                               !                                                                                   #                                                                                                                                                                                                                              1                                                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            $                                                  ;                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 $                                                                                                                                                                                                                                                                                                                                                                                                                                                                               $                                                                                          #                                                                                                               1                                                                                                                                                                                                                                                  %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      #                                                                               t                                                                                                                                                                                                                                                                                                                                                                                                <                                                                                                                                                                                                                                                                                                         !                                                                                           x                                                                                                                                                                                  ;       #                                                                                                                                                          <                                                                                                                               |                                                                                                                                                                             %                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ;                               ;                                                                                                                                                                                                                                                                                                                                                                                                                               t                                                                                                                                                                                                                                                                                                                                                                                                                                                             2                                                                                                                                                                                                                                                                                        $                                                                                                                                                                                                     <                                                                                                                                                   |                                                                                                                                                                                                                             %                                                                                                                                                                                                                                                                                     @                                                                                                                                                                                                                                                                                                                                                                                            !                                                                                                                                                                                                                                                                                                             $                                                                                                                                                                                                                                                                                                !                                                                                           #                                                                                                                                                                                                      $                                                          ;                                                      {




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                #                                                                                                                              !                                                                                                       #                                                                           $                                                                                                                                                                  %                                                                                                                                                                                                                                                                                                                                                                                                                            !                                                                                                           1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ;                                                                                                                                                                                                                                                                                 !                                                                           #                                                                                                                                                                                                                                                                                                                                                                                                t                                                                                                                                                                                              ;           #                                                                                                                                                                                                                                                                                                                            x                                                                                              $                                                                                                                                                                                                                                                     !                                                                                       {                                                                                   .                       $                                                                           !                                                                       #                                                                                                                                                                                                         #




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ä                                               #                                                                                                                                                                                                      1                                                                                                                                                                                                                                                                                                                                                                                                                                    $                                                                                                          ;                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     $                                                                                                                                                                                                                                                                                                                                                                                                                                                                               $                                                                                                  #                                                                                                                       1                                                                                                                                                                                                          %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          #                                                                                                   t                                                                                                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   #                                                                                                                                                                                             #                                                                                                                                                                                                                      #                                                                                                                   x                                                                               !                                                                                       #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1                                                                                                                                                                                                              !                                                                                                                                                               2                                                                                                                                                                                                                                                                                                                                                                                                                           1                                                                                                                                                                                                                                                                                                                                                                                                                                                                              {




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           <                                                                                                                                                                                                                                                                                                     !                                                                                                                       x                                                                                                                                                                                                                      ;               #                                                                                                                                                                                                                      <                                                                                                                                                               |                                                                                                                                                                                                                                                 %                                                                                                                                                                                                                                                                                                                                                                                  #                                                                                                                                                                                                  !                                                                                                                                       #                                                                                           $                                                                                                                                                              %                                                                                                                                                                                                                                                                                                                                                                                        !                                                                                                   1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ;                                                                                                                                                                                                 !                                                       #                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          t                                                                                                                                                              ;                   #                                                                                                                                                                                                                                                                                                                                                                                                                                                    x                                                                                                                      $                                                                                                                                                                                                                                                                                                                             !                                                                                                                   {                                                                                                   .                               $                                                                                                           !                                                                                           #                                                                                                                                                                                                                                                                                                                                             #                                                                                                                                                                                                                                          #                                                                                                                                                                                                                                                                 #                                                                                                                                                                                                                          #                                                                                                       x                                                                               !                                                                               #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            +                                                                                                                          !                                                                                                                                                              w                                                                                                                                                                                                                                                                                                                                                                                                                                                      #                                                                                                                                                                                                                                              #                                                                                               $                                                                                                                                                      %                                                                                                                                                                                                                                                      @                                                                                                                                                                  u                                                                                                                                                                                                                                                         !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ;                                                                                                                                                                                                                                                                                                                                                                                  <                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     #                                                                                                                                                                          ;               !                                                                                                       $                                       #                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1                                                                                                                              !                                                                                                                       2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              {




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ;                                                                          1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              #                                                                                                                                                                                                                                                                                                          1                                                                                                                                                                                                  w                                                                                                                                  1                                                                                                                                                                                                                                  1                                                                                                                                                           #                                                                           $                                                                                       >                                                                               ç                                                                                                                                                                                                                                                                     !                                                                                                                                                              {




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            +                                                                                                                  !                                                                                                                                                                                  w                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          #                                                                                                                                                                                                                                                                              #                                                                                                       $                                                                                                                                                                      %                                                                                                                                                                                                                                                                      @                                                                                                                                                                              u                                                                                                                                                                                                                                                         !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ;                                                                                                                                                                                                                                                                                                                                                                                                                                                          <                                                                                                                                                                                                                                                                                                                                                                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            #                                                                                                                  ;           !                                                                                                           $                                       #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ;                                                                      1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  #                                                                                                                                                                                                                                                                              1                                                                                                                                                                                                                  w                                                                                                                                              1                                                                                                                                                                                                                                              1                                                                                                                                                           #                                                                                           $                                                                                               >                                                   ç




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                                                                                                                                          {




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    g                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         k                                                                                                                                                                                                                                                                                                                                                   F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       R                                                                                                                                                                                                                                               F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                g                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             k                                                                                                                                                                                                                                                                                                                                           F                                                                                                                                                                                                                                                                                                                                                                                                                                                           R                                                                                                                                                                                                               F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 R                                                                                                                                                                       F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     R                                                                                                                                                           F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                e                                                                                                                                                                                                                                                                                                                                                                                             H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       e                                                                                                                                                                                                                                                                                                                                     H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       S




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .                                                                                                       %                                                                                                                                                                                                  t                                                                                                                                                                                                                                                                                                                                                                                                                                                     1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ;                                                                                                                  ;                                                   ;                                                                                                                                                                                                                                                                                                                                                                                                                               #                                                                                                                                                                                                                                                                                                                                                         1                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ;                                                                                                                                                                                                                                                         $                                                                                                                                                                                                                                                                                       !                                                                                                                                                                                                                                                                                                                                           .                                                                           %                                                                                                                                                                              t                                                                                                                                                                                                                                                                                                                                                                                                             1                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ;                                                                                                                      ;                                   ;                                                                                                                                                                                                                                                                                                                                                                                                                               #                                                                                                                                                                                                                                                                                                                                             1                                                                                                                                                                                                                                                                                                                                                                                                               ;                                                                                                                                                                                                                             $                                                                                                                                                                                                                                                                                                                                                                                                                       !                                                                                                                                                                          %                                                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               %                                                                                                                                                                                                                                                                                                                                 1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 2                                                                                       ;                                                                                                                                      #                                                                                   $                                                                                                                                                                                                                                                                                                                                                                            ;                                                      é                                                                                                                                                                                                                 <                                                                                                                                       #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             2                                                                                           ;                                                                                                                                                              #                                                                                               $                                                                                                                                                                                                                                                                                                                                    ;                                                      é                                                                                                                                                                                     <                                                                                                                   #                                                                                                                                                                                  1                                                                                                                                                                                                                                                                                                                                                                                   <                                                                                                                                                                                                                                                                                                                               #                                                                                                                                                                                     ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   <                                                                                                                                                                                                                                                                                                                                                                                                                               #                                                                                                                                                                                                                                                                                                                                             ;                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          #                                                                                                                                                                                                                                                                                                                                                                                                                                2                                                                           #                                                                                                                                                                                                                                                                                 $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 {                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              #                                                                                                                                                                                                                                                                                                                                                                                                                                                2                                                                       #                                                                                                                                                                                                                                                                                                 $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             {




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                `                                                                                                                                                                                                                                                                                                                                                                                                         F                                                                                                                                                                                                                                                                                                                                                                                                                                                          S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           `                                                                                                                                                                                                                                                                                                                                                     F                                                                                                                                                                                                                                                                                                                                                                                                          S




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !                                                                                                                                                                                                                                                                                  %                                                                               !                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ;                                                                                                                                                                                                                                                                                                                                                                                                                           2                                                                                                                                              ;                                                                                                     !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1                                                                                                                                                                                                                                                                                                                 #                                                                                                                                                                       2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !                                                                                                                                                                                                                                                                  %                                                       !                                                                                                                                                                                                                                                                                                                                                                                                                            ;                                                                                                                                                                                                                                                                                                                                                                                                       2                                                                                                                                      ;                                                                                                                 !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1                                                                                                                                                                                                                                                     #                                                                                                                                   2                                                                                                                                                                                                                                                                                                                                                                                                                                                               2                                                                                       ;                                                                                                                                                                     #




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             2                                                                                                   ;                                                                                                                                                                                                                                         #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  2                                                                                                                                                                                                                                                                    $                                                                                                                                                                             <                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             #                                                                                                  x                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          2                                                                                                                                                                                                                                                        $                                                                                                                                                                                     <                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         #                                                                                                                                                                  x                                                                           2                                                   !                                                                                                                                                                                                                                      %                                                               #                                                                                                                                                                                                                                                         x                                                                       #                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            2                                                                                       !                                                                                                                                                                                                                                                                                  %                                                                               #                                                                                                                                                                                                                                                                                                                                                 x                                                                               #                                                                                                                                                                                                                                                                                                 %                                                                                                                                      #                                                                                                                                                                                          <                                                                                                                               %                                                                                                                                                                                              %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x                                                                                                                                                                          t                                                                                                                                                                                                                                                                                                                                                            $                                                                                            .                                                                                                                                                                                                                                                                                                                                                                      %                                                                                                                              #                                                                                                                                                                                                          <                                                                                                                   %                                                                                                                                                                                          %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x                                                                                                                                                                      t                                                                                                                                                                                                                                                                                                                                                                                $                                                                                                                                                                                                                                                                                    .                                                                                                                                                                                                                                                                                                                                   #                                                                                                                                                                                                                                                                         2                                                                               ;               !                                                                                                                                                                                                                                                                                                                                                                                                                         #




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        #                                                                                                                                                                                                                                                                                                                                                     2                                                                                                       ;                   !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             #                                                                                                                                                                                                                                                  #                                                                                                                                                                                                                  #                                                                                                       {                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          #                                                                                                                                                                                                                              #                                                                                                                       {




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                T                                                                                                                                                                                                                                                                                                                                                                    k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   T                                                                                                                                                                                                                                                                                                                k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            S




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .                                                                                                                                                                                                                  1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ;                   !                                                                                                                                                   #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       t                                                                                                                                                                                                                                              1                                                                                                                                                                      ;                                                                                                                                                                                                                                                   !                                                                                                                                                                                                                                                                                                                                                                            !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .                                                                                                                                                                          1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ;           !                                                                                                                                       #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               t                                                                                                                                                                                                                          1                                                                                                                                                                              ;                                                                                                                                                                                                                                   !                                                                                                                                                                                                                                                                                            !                                                                                                                                                                                                                                                                                                                                                                                                                                1                                                                                                                                                          ;                                                                                                                                                                                                           !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1                                                                                                                                                                                                          ;                                                                                                                                                                                                                                                                                       !                                                                                                                                                                                                                                                       #                                                                                                                       1                                                                                                                                                           2                                                                                                                                                                                                                                                                                     é                                                                                       #                                                                                                                                                                                                                                                                                                                 {                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               #                                                                                                                   1                                                                                                                                           2                                                                                                                                                                                                                                                                                     é                                                                                   #                                                                                                                                                                                                                                                                                                     {




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .   $                                                   !                                                               #                                                                                                                                                                                                                          2                                                                                                                                                                                                                          ;                                                                                                                                                                     t                                                                                                                                                                                                                                                                  !                                                                                       #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      #                                                                                                                                                                                                                                                                                                                                                    å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   t                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .   $                                                                   !                                                       #                                                                                                                                                                                              2                                                                                                                                                                                                  ;                                                                                                                                                 t                                                                                                                                                                                                                                      !                                                                               #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  #                                                                                                                                                                                                                                                                                                                                        å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             #                                                                                                                                                                                                                                                                                                                                                                                                               t                                                                                                                                                                                                                                                                                                                                                     2                                                                                                                                                                                                                        $                                                                                                                                             <




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    2                                                                                                                                                                $                                                                                                                                                         <                                                                                                                                                                                                                                                                                                  2                                                                                   #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ;                                                                                                                                                     <                                                                                                       x                                                                   !                                                                               #                                                                                                                                                                                                                                                  1                                                                                                                                                                                                                                                                                                                                                                                                                $                                                                                                  ;                                                                                                                                                                                                                                                                                                                                                                                                                                    2                                           #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ;                                                                                                                                                 <                                                                                                                   x                                                                           !                                                                                                       #                                                                                                                                                                                                                              1                                                                                                                                                                                                                                                                                                                                                                                            $                                                                              ;                                                                                                                                                                                                                                                     1                                                                                                                   #                                                                                                                                                             #                                                                                                                                                                                                      $                                   #                                                                                                                                                                          |                                                                                                                                                                                                     t                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1                                                       #                                                                                                                                         #                                                                                                                                                                                                                                  $                                                   #                                                                                                                                                                                                                              |                                                                                                                                                                                                                                                                                                     t                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        #                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ;                                                                                                                                         <                                                                                                                                                   |                                                                                                                                                                                                                             %                                                                                                                                                                                      %                                                                                                                                                                                                                                                                                          #                                                                                                                                                                                        {                                                                                               #                                       $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ;                                                                                                                                             <                                                                                                                                                   |                                                                                                                                                                                                                                         %                                                                                                                                                                                                  %                                                                                                                                                                                                                                                                          #                                                                                                                                                                                                                                                                                                    {




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      l                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               e                                                                                                                                                                                                                                                                                                 k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       R                                                                                     f      G                      H                                         
        /           $       $                                                                                                ;                                                       0                                   #                                                                                                      1                                                                                                   >                                                                                                                  >                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        <                                                                                                                                                                                          ç
Case 6:20-bk-16371-WJ   Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02   Desc
                        Main Document    Page 6 of 75
                                                                                                                                                                                                                                                                                                                                    Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Desc
                                                                                                                                                                   
                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Main Document    Page 7 of 75
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !       "                               #                   $                               "                   %
                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




&                   '                   (                                           )                               '                           *                                   (                               +                   ,                   ,           '                   (                   -                           .                       )               /               0       1               )               '               *                   +       (           .                           ;           <                                                                      =                                                                                                                                                                                                                                                                                                                                                                                                                    >                                                       ?                                                                                                                                            =                                                                                              @                                                                                                                                                                                                          A                                                                                                                                                                                                        @                                   C                                                 =                                   C                                                                             C                      C                                                         <               @                              E                   F                                                                                            =                                                                      ;                       =                                                                                              C                      ?                                                                                                                           @                                                      =                                                              @                                                                                                                                          A                                                                                                                                                                          F       C   H                       C                          C       F       C                  >                                                                                                                   E                                                     @
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  B                                                                                                                                                                                                                                                                                                         D                                                                                                                                                                                                                                                                                                                                                                                                                                                        G                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          B                                                                                                                                                                                                                                                                                                              D




(           .                   2                               (                       .                                   3                       .                           -                           ,           .                           4                                   5                           )                                   '                   -                   .                                                                                                                                                                                                         @                                                                                                                                                                                                                                         =                                                                                                                                                                                                                                                                            I                                       <                                                                                                                                 <                                                                                                         <                                                                                                                                                                            J                                                          ?                                              C                          F                                                                                    <               K                                                      C                                     @                           L                                                                                                                                                               @                                                      <                                                          @                                               =                                                                                                             M                                                       F                                       C                                                 @                                                      =                                                                                                                F           C                                      ?                                                                                           C       F                                                      F                                                            @                                                                                                            E               =                           E           =                                                                                                     
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      D                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      G                                                                                       D                                                                                                                                                                                                                                                                                                                                                                                                     G                                                                                                                                                                                                                                                                                                                                                                                               D




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ?                                                                                                             N                                                                               =                                               C               E                                                   =                                                                                              =                                                                                                                                                                                                                                                                                                                                                                                                  C                                                                                                          F               C       H                                               C                                                              F                                          O                                               ;                                               F                                                      E                                                                    C   ?                   >                                          =                                                      ;                                   =                                                                              @                                              F   C                                                                                        @                                                                                                            =                                          @                                                                                                                          A                                                                              =                                                                                                                                       C               E                                                                                        P                                              C                                     @                                      >                                                                             K                           O               L               O                                   O           Q                                   J                   R                                              A       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            D                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     G                                                                                                       G                                                                                                                                                                                                                                                                                                                                                                                                                  B                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  B




6   1                       )                       '                                           *                                       +                                   (               .                               -                                   '                   ,                           (                   .                           2               (       .               3               .               -               ,       .           4                   5               )                                                                                          @                                                       <                                                   C                                                                                                                                                                              E                                                                                                                                                                                                                  C                                                              N                                                                                       =                                   C       E                                   =                                                   Q                                                                   I                                   S                                           I                                           A                                                          A                   R                                       A                                                                                                                                       F           C                                                  <                   E                                                                    C   ?               >                                  =                                                      ;                       =                                                                                                                                                                T                                                             N                           F                      @                                   H                                                                                      ?                                                                                                                                                       C                                      P                                                  C                      >                                      =                                                                             =                                      C                              ?                                                                                                   C                                             C                                                         =                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            B                                                               B                                                           B                                                  D               D                                                                                                                                                                                                                                                                                                                                                                G                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




+               -                                       +                                   ,               ,                   '                                   (                   -                       .                   )                               /               )                       '                           *                               4                   '                       -               '               ,                   -           .       .               4                                               E                                                   =                                                                                  @                                                                                                                  F                                                                                                                          ?                                       C                           F                                                      @                                                                   N                                                   C                                                  =                                                                              =                                                                                                                                                                                                    C                                  C                                                                                             C                                               C                              E                                                                                           E                                  O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              D                                                                                                                                                                                                                                               




,       '                               1                   0               7                           .                                   ,                   8                               0       3                                   2                               +                   9                       .                       :




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            U                                                                           U                                           V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              [                                                                                                                        \                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   W                                                                           X                                                                                       Y                                                       Z                                                       W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ]                                       ^           _                                   `                   a                           `                           a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                L                                       C           H                                                                                                                                                                                                                                                                                                                                                                                     ?                                                                   b                                                                                                                                                                                                                                                     >                                                   ?                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            c                                   c                                                   d                                                                                                       d                   e                                       e                                       e                                   e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    W                                                                           X                                                                               Y                                                           Z                                                                       W                                                                                                                                                                               `                                                           f                                           g                                               ]                                       ^                                               h




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i                           j                   k                       l                           m                   n                                       o                                                               l                               p                                       q                                                       n




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            X                                                       r                                                                           s                                                                                   t                                                                                                                              X                                                                                                           u                                                                                                                                                                                                                                           r                                                                           v                                                   w                                                           s                                                               x




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        y                       k               j                       q                                                                   l                                           p                                           q                                               n




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |                           }                               }                                   ~                                                                       }                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            f                                       z                                                   z                                                       z                                                                                           {                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       |                                                                  
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Z                                                                                                                                                                                                               `                                                                   a                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            v                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Z                                                                                                                                                                                                                                                                                                                                                   Y                                                                                               _                                                                                                                                                                                   h                           ]                               g                           z                               a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  q                                                                                       n                                       j                                                                                                             m                   j               n                               n                                       m                                                                                                                 k           m                                                                                                        m                       p                                       m                       n                                                                                                                    i                                                                                                                             o                                   n




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      |                                                                                                                                                                                                                                                                                                         }                                                                                                                                                          [                                                                                 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                h                                   a                                                           h                                                                                                      `                                       f                                   ^                                                                                  h                                   z                                                       z                                   z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Y                               Z                           W                                                                                                                           Y                                                                   Z                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  l                           m                   p                                                                      m                                                                                                                                                    l                                       n                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      q                           p               k                  p                   o                   o               j           n                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            `                                       f                                                   g                                                       ]                                                                   ^                                           h




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   p                                       j                                   l                                                                              q                                                                                               n                                           j                                                                                                                                                 m                           p                       m                       n




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '                                                       7                       *                                           -                                               ,                                           +                                   (                   )                                                                                                          .                                       ,               0                       ,                       0                   '                                       -                                           1                           '                   (                                       6   -                           4                   0                              0                   4                   *                           +                   7               3                       &                   0                   7               0               -                   9                               1       '                   (                                                          +                   -                                               (               *                           2                       ,                   ¡                               )
                                    ?       ?                       C           E                               C                                       F                                                                                                                                                              S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             H                                      I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           D               
Case 6:20-bk-16371-WJ   Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02   Desc
                        Main Document    Page 8 of 75
                                                                                                                                                                                                                                                                                                                                                                                                                                                    Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Desc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Main Document    Page 9 of 75
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !                               "                                                           #                                                               $                                                                           %                                                           &                                                                           '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (                                                                                                               )                                                   )                                               *                           '                                                                       $                                                               %                                           &                                                                           '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       +                                                       %                                                           "                                                           #                                                           $                                                                       %                                               &                                                                                   '




                                                                                                                                                                                                                                                                      ,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -                                                                                               .                                                               /                                                                                               0                                                                                       /                                                                                   1                                                                                                                                       2                                                                               3                                                                                                   4                                                                                                                           5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       6




            7               8                               9                                   :                               ;                           "                                       '                                                           <                                   =                                           <                                                   *                   >                                           ?                                                               @                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !                               "                                                           #                                                               $                                                                           %                                                           &                                                                           '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (                                                                                                               )                                                   )                                               *                           '                                                                       $                                                               %                                           &                                                                           '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       +                                                       %                                                           "                                                           #                                                           $                                                                       %                                               &                                                                                   '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            N                                                                                                           R                                                                                           S                                                                           T                                                                                                               U                                                                   V                                                                                           W                                                                                                                                                                                      X                                       E                                                   T                                                                                       U                                                                               X                               N                                                                                       T                                                                                                                   Y                                                                                                   Z                                                                                                                       N                                                                   V                                                                                                                       W                                                                           X                                       Z                                                                           Y                                                                                                   U                                                                                                                   S                                                                                                       X                   V

                A                                                   B                                           C                                                                     D                                                                                       E                                                                                                      F                                                                                                                                                         G                                                                                               H                                                               F                                                                       B                                                               I                                                                                                                                      J                                                                       K                                                                                                                              L                                                               M                                                                                                                           N                                                                                                                                                                  J                                                                                                                                                                                 O                                                                                                                                                                                                                                                                                                        P                                                                                                                                                      Q




                N                                       F                                               G                                                                                                      B                                                           J                                                               [                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
            7                   <                                       \                           >                               :                           ]                                           >                                       @

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    N                                       P                                                      L                                           I                                                                                   C       O                                                                                  P                                                       C           G                                                                               C   G                                                   F                                               B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    F                                       [                                                                                          B                               D                                                                                                          D                                                                               O                                       C                       ^               C           B                                       _




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            `                                                       a                                                               b                   `                                                               c




d                                                                                                                                                                                                                                                                                                                                                                                                                                            e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   e                                                                                                                                                                                                                                                                                                                                                                                       f                                                                                                                                                      g                                                                               h                                                                                                                                                                 i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             e                                                                                                                                                                                                                      e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         j                                                                                                                                                                                                                                                                             j                                                                                                                                                                                                                                                                                                                                                                                     k                                                               f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        l                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          e                                                                                                                                                                                                                                                                                                                                       f                                                                                                                                                                                                                                                                              e                                       e                                                                                                                                                               j                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        g                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    m                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           g                                                       h                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                       j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             i                                                                                                                                                       n                                                                                           o                                                                                       p                                                                                                               p                                                                                                           q                                                                   r                           s                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           t                                                                                                                                                                                                                                                                                                                                                         f                                                                                                                                                              u                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         e                                                                                                                                       j                                                                                                                                                           g




                v                               F                                                                                                                                                                Q                                                                                                                                                                                                   w                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x                                                                                                                                                                                                   y                                                                                                                                                                                                                                                                                                                                                                                 z                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                y                                                                                                                                                                                                                                                                                                                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            {                                   F                                       ^               J                                                                                                                             O                                                       |                                                                       P                                       F                                                                                                          M                                                                                      J                                                          |                                   B




                                                   }                                                                                                                               w                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   z                                                                               ~                           d                                                                                                                                                                                                                                                                                                                                                                                                                                                                e                                                                                                                                                                                                                                                                                                                                                                         
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Y                                                                                                   O                                                   O                                                                   C                                       L                                                                           C               F                                                                                               ^                                                                   Z                                                                                                                                                         [                                                                                                                                                                                                                                                                                                                                                                            V                                                                                                                                      H                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                `                                               c                                                                                                                                                     




                                                                                                                                                                                                                       F                                                                                       }                                                           N                                                                                                                                          K                                                   M                                                                                                   ^                       C                           B                                                                                                                                                                                                                                                                                                                                                                                                                 T                                                                                                                                                                                                                 F                                                                                   ^                                                                                                                                                             F                                                                                                   ^                                                                                                                                                  G                                                                                                                                      F                                                                                                                                                                                                                                                                    O                                                                                                                                     [                                                                                                                                                                   E                                                                           L                                                                   P                                                                                                                                      D                                                                               J                                                                       ^                                                                                                              V                                                                                                                  H                                                                               }                               }                                       }                           }                       }                                   }                                       }                                   }                           }                                       }                   }                                           }                               }                           }                                           }                                   }                                       }                                   }                               }                           }                                           }                                   }                                           }                                   }                                   }                                       }                               }                                   }                                           }                               }                                           }                                       }                                       }                                               }                               }                                       }                                   }                           }                                       }                               }                                   }                           }                                   }                               }                               }                               }                       }                                           }                                   }                               }                               }                                       }                                   }                               }                               }                                   }                       }                               }                               }                           }                               }                           }                                   }                                   }                                   }                                       }                                       }                               }                           }                                           }                               }                                   }                               }                           }                                   }                           }                                       }                               }                                   }                                       }                           }                           }                                   }                               }                               }                               }                                   }                           }                                       }                               }                                       }                                   }                               }                               }                           }                                       }                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              




                                                                                                                                                                                                                                                                                                              }                                                           N                                                                                                                                          K                                                   M                                                                                                   ^                       C                           B                                                                                                                                                                                                                                     ,                                                                                                                                                                          T                                                                                                                                                                                                                 F                                                                                       ^                                                                       K                                                                                                                                                             G                                                                                                                                                                                                  B                                                                           F                                                                                                           ^                                                           K                                                                                                                                                                                 K                                                                                                                                                                                                M                                                                                                                                          O                                                                                                                                                                                 [                                                                                                                                       E                                                                               L                                                       P                                                                                                                  D                                                               J                                                                           ^                                                                                                          V                                                                                                                                          H                                                                           }                                   }                               }                                           }                               }                                   }                                   }                               }                                       }                                   }                                       }                                   }                                       }                                       }                                   }                               }                                       }                                           }                               }                                           }                                           }                                   }                                       }                                   }                                           }                                   }                           }                                   }                               }                                       }                       }                                       }                               }                           }                           }                           }                                           }                                   }                           }                               }                                           }                                   }                           }                                       }                               }                   }                               }                                   }                           }                           }                                       }                           }                               }                                       }                                       }                                       }                           }                                   }                                   }                               }                                   }                               }                           }                                   }                           }                                       }                               }                                       }                                   }                           }                                   }                           }                                   }                               }                           }                                       }                           }                                   }                               }                                       }                                       }                           }                               }                                   }                                   }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                               L                                                                   }                                                       N                                                                                                                                              K                                                       M                                                                                               ^                               C                           B                                                                                                                                                                                                                                                                                                                                                                                                       T                                                                                                                                                                                                                 F                                                                                       ^                                                                                                                              O                                                               F                                                                                                   ^                           ^                                                                                       K                                                                                                                                                                                                                                             K                                                                                                                                                                                                M                                                                                                                                                                              B                                                                                                               E                                                                                       L                                                                   P                                                                                                                                  D                                                                       J                                                                           ^                                                                                                          V                                                                                                              H                                                                                   }                                       }                           }                       }                                   }                                           }                               }                           }                                       }                       }                                       }                                   }                           }                                       }                                       }                                   }                                   }                               }                           }                                               }                                   }                                           }                           }                                           }                                   }                                   }                               }                                           }                                       }                               }                                           }                                           }                                       }                                           }                                   }                               }                                   }                           }                                   }                                   }                                   }                       }                                           }                           }                                   }                       }                                   }                                   }                                   }                               }                                   }                                       }                                   }                               }                               }                           }                       }                                   }                               }                           }                               }                                   }                                   }                               }                                   }                                       }                                       }                           }                                   }                                   }                                   }                                   }                           }                               }                               }                               }                                   }                           }                                               }                               }                           }                                   }                           }                                   }                               }                                   }                               }                                   }                               }                                   }                               }                                           }                           }                           }                                   }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                c                                               a                                                                                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                v                               F                                                                                                                 ,                                               Q                                                                                                                                                                                                   w                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x                                                                                                                                                                                                   y                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       f                                                                                                                                                                                                                                                                                                                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                y                                                                                                                                                                                                                                                   f                                                                                                                                                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            V                                                   [                                                                          J                               B                                                                                              M                                                                                                              J                                                                                                          |                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
        ,                                           }                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ¡                                                                                                                               ¢                                                                                                       £                                                                                                                                                                                                                                                                                    ¢                                                                                      ¤                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¥                                                                       ¦                                                                               §                                                                                                                                                                                 ¨                                                                                                                                                                                                                    ¦                                                                                                                                                           Y                                                                                   O                           O                                                           C                               L                                                                       C           F                                                                                           ^                                                               Z                                                                                                                                                                                                                             [                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                a                                                      c                           a                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                ,                                       F                                                                                           }                                                           N                                                                                                                                      K                                                   M                                                                                                                                  P                                                                                                                                                                                                                                                                                                                       F                                                                                                   ^                                                       M                                                                                                                                                                          J                                                                                                           ^                                   C               G                                                                                                                                                                 D                                                                                                                                                   C                                               B                                                                                                                               N                                                                                                                                                                                      ^                               J                                                   [                                                                                               B                                                                                               V                                                                                                                                                                  ©                                                                                                       ¤                                                                                                                                                                                                                                         ª                                                                                                                                                                                                     «                                                                                                                                         ¢                                                                                  ¤                                                                                                               ¬                                                           F                                                                                                                                                                                             P                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             [                                                                                                                                                                                                                                  O                                                                                                                              P                                                                                                                                                                  ^   F                                                                       G                                                                                                                                              K                                                   F                                                                           _                                                                                                                                                                                                                         O                                                                           v                                                                   F                                                                                                                                                                                                                                                                                                                                                               O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ­                                   ­               ­                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                   }                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ®                                                                       ¯                               °                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¡                                                                                                               ¢                                                                                           £                                                                                                                                                          ±                                                                   ª                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ¢                                                                                                  ¤                                                                                                                                                                                                                                      Y                                                                       O                                           O                                       C                           L                                                                   C           F                                                                           ^                                                                       Z                                                                                                                                                                                                 [                                                                                                                                                                                                                                                                                                                                                                                            R                                                                                                                                          Z                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                a                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                       F                                                                                           }                                                           N                                                                                                                                      K                                                   M                                                                                                                                                              P                                                                                                                                                                                                                                                                                                                               F                                                                                                           ^                                                                           L                                                               ^           F                                                                                       C                               [                                                                                                   G                                                                                           O                                                                                                                                                                                                             [                                                                                                                                                                                       v                                                                       F                                                                                                                                                                                                                                                                                                                                            K                                                                                                                      C                                                                                                                                         C                                                                  M                                                                                                               J                                                               B                                               G                                                                                                                                      L                                                           J                                                                                                                                                                 D                                                                                               L                                                                           ^   F                                                                           C                                   [                                                                                   G                                                                                                                                                      O                                                                                                                                                                             [                                                                                                                                               ^                           C                               B                                                                                                                                                                                                                                                                                                                                                                                                                                                       O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ®                                                                           ¯                               °                                                                                       }                                   }                                           }                                   }                           }                                       }                                   }                               }                                       }                       }                               }                                   }                           }                                   }                               }                                           }                               }                               }                               }                           }                                   }                               }                                   }                               }                                   }                               }                                   }                                   }                                       }                           }                               }                               }                                   }                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                  }                                                           N                                                                                                                                      K                                                   M                                                                                                                                                              P                                                                                                                                                                                                                                                                                                                           F                                                                                                           ^                                                                           L                                                               ^               F                                                                                       C                               [                                                                                                   G                                                                                           O                                                                                                                                                                                                         [                                                                                                                                                                                       v                                                                           F                                                                                                                                                                                 ,                                                                                                                                                       B                                                                                                                                                  B                                                                       K                                                                                                                                      C                                                                                                                         C                                              M                                                                                                               J                                                           B                                                   G                                                                                                                                  L                                                               J                                                                                                                                                         D                                                                                                                   L                                                           ^               F                                                                                               C                               [                                                                                       G                                                                                                                                                          O                                                                                                                                                                             [                                                                                                                                                           ^                                   C                               B                                                                                                                                                                                                                                     ²                                                                                                                          O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ®                                                                                       ¯                                       °                                                                                       }                                   }                           }                                       }                           }                           }                                   }                               }                                   }                               }                                       }                                   }                           }                                   }                           }                                   }                               }                           }                                       }                           }                                   }                                   }                                   }                                           }                           }                           }                                   }                                   }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            a                                                   `                                                                                                      ³                           `                       ³                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            y                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       f                                                                                                                                                                                                                                                                                                      
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           `                                                                                                                      ´                                                                       c                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          




                v                               F                                                                                                                                                                Q                                                                                                                                                                                                   w                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x                                                                                                                                                                                                   y                                                                                                                                                                                                                                                                                                                                                                                 h                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       µ                                                                               u                                                                               e                                                                                                                                                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
        ¶                                           }                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ·                                                                                                      ¸                                                                                                                                                                                                                                                                                                                                ·                                           ª                                                                                                                                                                                                                                 ¤                                                                                                                                                                                                                                                                              Y                                                                                               O                                                   O                                                                       C                                   L                                                                       C               F                                                                                               ^                                                                       Z                                                                                                                                                                     [                                                                                                                                                                                                                                                                                                                                                                                    X                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      a                                                                                               




                                                                                                                                                                                            N                                                                                                                                  K                                                   M                                                                   M                                                                                                                                                  J                                                                                                                              L                                                                                                                              [                                                                                                                                                                                                              C                           B                                                                                                                                                              D                                                                                                                       [                                                                                                                                                                                              B                                                                                                          P                                                                                   ^                   M                                                                                                                                                           C                                   B                                                                                       L                                                                                                                                      [                                                                                                                                                                      O                                                                                                                                                                             [                                                                                                                                           ^                                               C                               B                                                                                                                                                                                                                     ,                                                                                                                                                                          O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ·                               ­                                       ­                                   ­                               ­                               ­                                       ­                                       ­                                       ­                                   ­                                       ­                                       ­                           ­                                       ­                                           ­                           ­                                           ­                                       ­                                       ­                                               ­                               ­                                       ­                                       ­                       ­                                       ­                               ­                                   ­                               ­                                   ­                               ­                               ­                           ­                           ­                                       ­                                       ­                           ­                               ­                                       ­                                       ­                           ­                               ­                                   ­                       ­                               ­                               ­                           ­                               ­                               ­                               ­                                   ­                                   ­                                       ­                                       ­                               ­                               ­                                       ­                               ­                                   ­                               ­                           ­                                   ­                           ­                                       ­                               ­                                   ­                                       ­                           ­                           ­                                   ­                               ­                               ­                               ­                                   ­                           ­                                       ­                               ­                                       ­                                       ­                           ­                               ­                           ­                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                    }                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ¹                                                                                                                                  ¸                                                                                                                                                                                                                                                                                                                                        ®                                                                                                       º                                                               ¨                                                                                                                                                              ª                                                                                                                                                                                                                                                                                                                                                                                                                Y                                                                                                   O                                                   O                                                   C                               L                                                                   C               F                                                                   ^                                           Z                                                                                                                                                                                                                     [                                                                                                                                                                                                                                                                                                                                                        »                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      `                           ³                                                                     




                                                                                                                                                                                            N                                                                                                                                  K                                                   M                                                                   M                                                                                                                                                  J                                                                                                                              [                                                                                                                                                                                  B                                                                                                                      P                                                                                   ^               M                                                                                                                                                                                              ¼                                                                               K                                                                                                                                                          B                                               G                                                                                                                                                              G                                                                                                                                   O                                                                                                                                                                                             [                                                                                                                                                   ^                   C                               B                                                                                                                                                      ,                                                                           ,                                                                                   L                                                                                                                                                                              O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ¹                                                           ­                                       ­                                   ­                           ­                                   ­                       ­                                               ­                           ­                           ­                                       ­                                       ­                                   ­                                       ­                               ­                       ­                                               ­                                       ­                                           ­                           ­                                           ­                                   ­                                   ­                           ­                                               ­                                   ­                               ­                                           ­                                           ­                                           ­                                       ­                                   ­                                   ­                               ­                               ­                                   ­                                   ­                               ­                               ­                                   ­                           ­                                   ­                       ­                                       ­                                   ­                                   ­                               ­                               ­                                           ­                               ­                               ­                               ­                           ­                           ­                               ­                               ­                               ­                           ­                                   ­                                   ­                               ­                                   ­                                       ­                                       ­                           ­                                       ­                               ­                                   ­                                   ­                           ­                               ­                               ­                                   ­                               ­                               ­                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                v                               F                                                                                                                 ¶                                               Q                                                                                                                                                                                                   z                                                                                                                                                                                                                             i                                                                                                                                                                                                                                               ½                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ¾                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¿                                                                                                                                                                                                                                                                                                                                                                                                              w                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




                                                   }                                                                                                                               z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               j                                                                                                                                                                                                                                                                                                                                                                                     f                                                                                                                                                                                                                                                  t                                                                                                                                                                                                          e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Á                                                                                                                                                                                                                                                              e                                                                                                                                                                                                                                                                                                                                                             Â                                                               k                                                                   Ã                                                       Ã                                                       k                                                                                                                                                                                                                                  Ã                                                               Ä                                                                       Å




                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                    S                                                                                                                                                          }                                               Æ                                                                                                                                                  J                                                                                                           P                                                                   F                                                                           Ç                                                                                                                                                                                                                          B                                                                                                                                                                                             P                                                                       C                                   B                                               _                                                                                                                                                                                                                                                                                                                                                                                                                                                                           K                                                                                                                                                                                                                                                                                                           B                                                                                                                                                              P                                                               C           G                                                                                                                               K                                                           F                                                                                                                                                                                                                                    O                                                                                                                      P                                                                                                                                          O                                                                                                                                                         [                                                                                                   }                                                                       N                                                                               P                                                                                                                                                          L                                                   I                                                                                                                                                      P                                                                               C               G                                                                                                                                                                                                                                                                 ¼                                                                                                                   F                                                                               B                                                       D                                                                                                   G                                                                           J                                                                                                                                      [                                                                                                       C                                                                                                                             P                                                       C               G                                                                                   O                                                                                                                                                                 [                                                                                                                                                                                                                                                                                                                    P                                                                                                                                                                              L                                                                                                                      J                                                                                                                                                             |                                                                                                       C                                                              P                                                                                   M                                                              J                                                            P                                                                                                 G                               L                                       P                                                                                                  D                                                       J                                                       ^                                                              G                                                   }




                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                    Æ                                                                                                                                                  G




                                                    }                                                                                                                               É                                                                                                                                                                                                                                                                                         t                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ¿                                                                                                                                                       Å
                È




                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                        y                                                                                                                                                                                                                                                                                                                                                                                                                                                         f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          f                                                                                                                                                                                 g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ª                                                                                                                                                                                     ¤                                                                                                                                                                                                                                                                                                                                                                                                           ¥                                                                                                                                                                                                                 F                                                                                                                                                                                                                                                                                            P                                                                                                                                                      G                                                                                                                                                                                          Ê                                       C                           B                                                                   L                                                       J                                                                                                                                                                                                    D                                                                                                                                                                              M                                                                               F                                                                           B                                                                                                       C                           B                                                               D                                                                               C               Ç                                                                               C           D                                                                               J                                               F                                                                                       ^                                                               K                                                                                                      C                           [                                                                                   F                                                                                                                              C                               ^           M                                                                                   O                                                                                                 F                   K                                                             G                                                                          B                           F                                       ^                                                          O                                   F                                                       [                                                                               C                       ^           M                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Í                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Í                                                   Î                                                               Ï                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Í                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ï
                                                                                                                                                                                                                                                                                                                                                                                                                                    P                                                                                                                                  J                                               G                                                                                                                                  P                                                                                                                                      ^                   D                                                                                                                                           K                                                                                       J                                                                                                                                  K                                                                                                                                      G                                                                                                                                                              }                       Ë                                                                                                                                                                                                                                                                                                                         A                                                                                                                   }                                               E                                                                                       }                                   N                                                                           }                                                   Ì                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   }                                                                   Z                                                                       C                               ^                       ^                                                                                                                              J                                                                                                              ^                           C                           B                                                                                                                  G                                                                                                                                                                                                                                                                                   _                                                                                                                       O                                                                                                                                                                                             G                                                                                                          F                                                                                                                      C                   G                                                                                                                                  C                           L                                                           F                                                                                       ^                                                       K                                                                       J                                                                                                          K                                                                                                              G                                                                                                                                  G                                                                                       }                                                   ,                                                                                                                                                                   A                                                                                       }                               E                                                                                           }                                       N                                                                                       }                                                                   Ì                                                                                                                                                                                                                                                                                                              }




                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                        y                                                                                                                                                                                                                                                                                                                                                                                                                                                     f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      f                                                                                                              
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }                                               Æ                                                                                                                                                                  J                                                                                                   P                                                       F                                                                       Ç                                                                                                                                                                                          B                                                                                                                                                                                     P                                                                               C                               B                                                   _                                                                                                                                                                                                                                                                                                                                                                                                                   K                                                                                                                                                                                                                                                                                                                   B                                                                                                                                          P                                                                       C       G                                                                                               K                                                           F                                                                                                                                                                                                                                                O                                                                                                                          P                                                                                                                                                  O                                                                                                                                                                 [                                                                                                   }                                                                                                                                                                                                                                                                                                                                                   Ð                                                                                                                                                                                   ¥                                      º                                       F                                   B                               D                                               G                                                               J                                                                                              [                                                                       C                                                                                                 P                                               C               G                                           O                                                             [                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                           P                                                                                                                                                                          L                                                                                                                  J                                                                                                                                                                         |                                                                                                                   C                                                                                  P                                                                                                           M                                                                                                                                                              J                                                                                                                                                                                                                                                                    P                                                                                                                                                                                                                                                                     G                                                                                           L                                                                       P                                                                                                                                          D                                                                       J                                                       ^                                                                                          G                                                                                   }




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            w                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       y                                                                                                                                                                                                                                                                                                                                                                     z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Á                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                w                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       h                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
                    Y                                           O                       O                           C                   L                                   C           F                                                       ^                                                                       Z                                                                                                                                                 [                                                                                                                                                                                                                                                                                                                                E                                                                               J                                                                                               [                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   K                                       F                                                   _                                                                                                                                                                                                                                                            O                               ,




8                   :                   <                   #                       ]                                   %                               !               '                                                   Ñ                                                           :                                               9                                                       Ò                               !                                       ?                                                                   Ó                                       #                                           7                           Ô                                           @                                               Õ                                               Ö                                               Ö                                                                   ×                                                                   Ø                           Ù                                                                   Ú                                                           Ù                                                               Ú                                                                                       Û                                                                           '                                               "                                                           #                                               Ñ                                                               %                                                           "                                                               '                                                       =                                                                   +                                                                           +                                                                       Ñ                                                                                                       Ø                                                                   ]                                                                       ]                                               ]                                                       Ü                               Ý                                           '                                                           "                                                       #                           Ô                                               %                                                   "                                                   '                                                                       Ü                       Ô                                       :                                                   &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Û                                                   '                                           "                                   #                           Ñ                                                       %                                           "                           '                                                   Û                               %                               >                       \               !           ;                   9               #           Ô               Ò
                                                                                                                                                                                                                            Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Desc
                                                                                                                              
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Main Document    Page 10 of 75
                                                                                                                  ,




                                                                                                                                                                                                                                                                -                                                   .                           /                                                       0                                                   /                                                               1                                                                                   2                                                                       3                                                                       4                                                       5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       N                           F                   G                                      B               J                       [                                                            Þ              «               Ð               ª                                  ß       ª                   à
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   6




        Í
                        }                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                            n                                                   á                       q                                                               á                           â                                                       p                                                                                       â                                                   ã                                                   á                                       ä                                       å                                               æ                                               ä                                       o                                       r                                               ç                                                           o                                               r                           r                               â                           ã                                       á                                               è                                           ä                                           ã                               á                   é                                           ê       s                                                               ë           ã                                           ì                       ä                               p                                       â
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            N                                                                  K                   M                                   M                                                              J                                                                                                       F                               ^                               L                               J                                                                B                                              [                                          B                          P           ^   M                       C           B           L                      [                                              O                                     [                           Y               O       O       C   L           C       F           ^           Z                                     [




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ´                                 ³                             c           




                                                                                                                                                                                                            Î                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Î                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               À
                                                                                               ,                               ,                               V                                                                                                                                              W                                           C                       B                                                                                                                                                                                                                        í                                                   î                                                                                                                                                                                                  Z                                                                                                     [                                                                                                      ,                                       ,                                                   H                                                                   W                                           C               B                                                                                                                                                            í                                   î                                                                                                                                      Z                                                                                     [                                                                                  ,                       ,                               N                                                                                              W                           C           B                                                                                             ¶                                   }




        Ï
                        }                                                       Á                                                                  e                                                                                                                                                                                                                                                                                                                                                                                                                               i                                                                                                                                                                         j                                                                                                                  e                                                                                                                                                                                                                                                                                                                                                                              j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ï                       k                                                                                                                                            ð                                                                                                                                                                                                                                                                                                                                                     
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        n                                       ì               é                           â                       ñ                       o                       ê               â                   ò           ó               ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ½                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                             ï                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     k                                                                                                                                 e                                                                                                                                                                                                                                                                                                                                               i                                                                                                 j                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            n                                                                   ì                                           é                                                   â                                           ñ                                       o                                               ê                   â                                                   ò                                   ó                           ô




                                                                                    Ï                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                F                                           }                                                                                                                         [                                                                                                  G                                                                          C           L                                                                       G                                                   J                                                       K                                                       K                                                                                                                                                                                                                                                  ^                   C       _                                   F                                                              C                                                      B                           G                                                                                                   N                                                                                  K                           M                                                       ^                   C           B                                                                                                                 F                                               }           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                    Ï                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                           }                   T                                   F                                                       ¼                                                                      G                                                                       F                                                   B                                       D                                                                                       L                                                                                                                                                            F                                                   C                       B                                                                                                                 P                                                                                                                 D                                                                                                                                            G                                                   M                                                                                  J                                                                                  |                                                                                                                 P                                                                                      _                                                              Ç                                                                                 B                       [                                                              B                                              }                                               N                                                          K                   M                                                   ^               C       B                                                                                                                        }                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    a                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                    Ï                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                        L                               }                               N                                               ^   F                                                           C       [                                                       G                                                               O                                                                                                                                             D                                                                                                      F                                                                                          P                                                                                                                                                     K                                                                                         G                                                                                  B                               F                                               ^                                   C                   B                               ²                           J                                              M                                                   |                                                   P                                       C       ^                                                          M                                                                                  J                                   |                                                                                                                                        C       B                                                         ¼                               C               L               F                                                                     D                                   }                                               N                                                          K               M                                                       ^       C               B                                                                                 L                       }           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                    Ï                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                D                                           }                               E                                                          J                                       D                                                                                              B                                                                                          ^                                                                  F                                                           B                                       G                                                               }                                                                               N                                                                                                          K                           M                                                               ^           C               B                                                                                                                             O                           }                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ´              a                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                    Ï
                                                                                                                                           }                               Y                                                                                              ^               C   _                                           F                                                                              C                                                                  B                                                   G                                                                   F                                                                                                  C               G                                                   C               B                                   _                                                                                                          J                                                                                                             O                                   F                                                           G                                                                                              K                           F                                                      F                                                                      C                                      B                                           F                                   _                                                                                                                                [                                                                                  B                                                                                                        D                               C       Ç                                                                         L                                                                             P                       F                                                              M                                                      J                                   D                                       C   D                                           B                                                                                           K                                                        F               G




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                K                                                  C                                                                                         C                              M                                                                           L                                       ^       F                                                                               C           [                                                                       G                                                       }                                                                               N                                                                                                          K                           M                                                               ^           C               B                                                                                                                             _                                                   }                   




                                                                                    Ï                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Î                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                O                   }                                                                                                                                                                               G                                                                                                                                                                 K                                                                                                          B                                           G                                                               C                                                                          B                                                                                                                                                     K                                                                                         O                       C                                              G                                           P                               F                                                                                      C       B                                   _                                                           K                                       ^       F                                   B                                   G                                                      F                                           B                               D                                                                                                             P                                                                             G                           C       [                                       C                   ^       F                                                      D                                                                                                    G                       }                                                   N                                                          K                   M                                                       ^           C       B                                                                         P                   }                                                                                                                                              õ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                    Ï                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ï                                                                                                                                                                                                                                                                                                                                                                           Ï
                                                                                                                                                                    ½                                                                                                                                                                            g
                                                                                                _                                           }                                                                                                                                                                                                                                                       V                                                       D                                                   D                                                                                       ^                       C               B                                                                                                      G                                                                                                                   F                                                                              P                                                                                                 J                           _                                                   P                                                                                           O                                       }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       c                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                w                                                                                                                                                                                                                                                                                                                                                                                       y                                                                                                                                             z                                                                                                                                                                                                                                                                                                                                                            f                                                                                                                                                                                                                                                    Á                                                                                                        w                                                                                                                                   h                                                                                                                     
    Y           O       O               C   L           C       F                       ^                       Z                                                                                         [                                                                                                                                                                                                                                E                                                   J                                                           [                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                K           F           _                              ,                          O           ,




8           :       <           #   ]               %               !       '                       Ñ                           :                           9                       Ò                       !                               ?                                   Ó                           #                               7                       Ô                               @                                   Õ                               Ö                                                       Ö                               ×                                   Ø                       Ù                                           Ú                                   Ù                                               Ú                                               Û                                           '                               "                               #                           Ñ                                   %                           "                           '                           =                       +                               +                               Ñ                                                       Ø                                       ]                                   ]                                   ]                                   Ü           Ý                       '                                   "           #                   Ô                           %                       "                   '                       Ü           Ô                                   :                   &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Û   '   "   #       Ñ       %           "       '           Û           %       >           \       !   ;       9       #   Ô       Ò
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Desc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Main Document    Page 11 of 75
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        j                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !                           "                                                   #                                               $                                                       %                                                       &                                                                       '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (                                                                           )                               )                               *           '                                           $                               %                                       &                                               '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   +                                                           %                                                       "                                                       #                                               $                                                   %                                                   &                                                                               '




                                                                                                                                                                                                                                                                                                                                                      ,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -                                                                                           .                                                   /                                                                       0                                                                   /                                                                       1                                                                                                           2                                                               3                                                               4                                                       5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       6




                        7                   8                                               9                                       :                                           ;                                       "                                       '                                           =                                                                           <                                   <                                                       *                               >                                                   ?                                                       @                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                           "                                                   #                                               $                                                       %                                                       &                                                                       '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (                                                                           )                               )                               *           '                                           $                               %                                       &                                               '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   +                                                           %                                                       "                                                       #                                               $                                                   %                                                   &                                                                               '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        N                                                               R                                                   S                                                       T                                                   U                                               V                                                                           W                                                                                              X                           E                                               T                                                           U                                                               X                                       N                                                       T                                                                                                                               Y                                                                                               Z                                                                                                               N                                                                   V                                                                                   W                                                                                   X                                           Z                                                                           Y                                                                                                       U                                                                                           S                                                                                                           X                   V

                                A                                                                       B                                               C                                                                                             D                                                                                                       E                                                                                                      F                                                                                                                                                                         G                                                                                       H                                                       F                                                                               B                                                       I                                                                                      J                                                           K                                                                                                                  L                                           M                                                                                                   N                                                                                                                                  J                                                                                                                                 O                                                                                                                                                                P                                                                                                      Q




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                N                                                   F                                                   G                                                                                                                                          B                                                                       J                                                               [                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        N                                                                       P                                                                                                                          L                                                   I                                                                                   C       O                                                                              P                                                   C           G                                                               C                   G                                                               F                       B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        F                                                                   [                                                                                                                                                          B                                                   D                                                                                                              D                                                                   O                               C               ^                       C                   B                                       _




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                `                                                           a                                                                       b                       `                                                                           c




            ö   ÷                                                   ø                                                       ù                                                   ú                                                               û                                                               ú                                                                   ù                                           ü                                               ø                                           ý                                                                       þ                                                                                   ÿ                                                                                                                                                                             ø                                                                                                      ù                                                                   ÿ                       ù                                                               ü                                       ø                                                                                                                                                                                                                                                                                   ü                                                       ù                                               ÷                                                                                                                                                             ø                                                                                                      ú                                               ÿ                                                                                 ø                                                                                              ü               ø                                                                                                                                                                                                                                                                                           ü                               ù                                                   ÷                                       ù                                                                                                                     ø                                               ü                                                           þ                                                                       ÷                                                                                                                                                                      þ                                                                                       ÷                                                   ú                                                   ø                                                                                                                                                                       ö                                                                                       ù                                                                       ÷                                                                                                       ù                                                                                                                                                                                                 ø                                           ü                                                                                                                                      ü                                                                                                                                                     ÷                                                                                                                      þ                                                           ÿ       ø                                                   ü                                       û                               ù                                                   ÷                                   þ                                       ÷                           ø                               ú                       ù                                           ü                       ø                                                       ý                                                                       þ                                                                       ÿ                                                                                                                                                                                                                                                                       ü                                                           ü                                                   û                                   ø                                                   ù                                                                                                                         ø                                   ü                                                  ÷                                           ü                           û               ø                                               ú                                   ù                                                   ü                                       ø                                               ý                                                               þ                                                               ÿ                                                                                                                                                                       û                                       ø                                                       ÿ               ø                                                                                                           þ




ü                       û                                                                          ÷                                                                                                                                     ü                                                                                                                  ü                                                                                                                                                                                 ø                                                                                                                          ü                                                                                                                                                                              ø                                                                                   ù                                                                                                                              ú                                                           þ                                                                                                                                                                                                                                                ø                                                                   ü               ø                                                                               ù                                                       ÷                                                                                                      ù                                       ú                                                           ú                                                                                               ÿ                           ù                                       ü                           ø                                                       ù                                                                                                                                             þ                                                                                                                                                                                                  ø                                                                           ö                                                           ü                                                                               þ                                                                                                                                                                      ù                                                                   ÿ                                               ÿ                                                      ø                                                                                                                                                                                                                         ø                                                       þ                                                                                                                                                                             ø                                                                                           ù                                                                                           ÿ                           ø                                                                                                                                                                                                                                ÷                                                   ý                                                                                               ü                                           þ                                               ý                                                   ø                                       ü                               û                               ø                                                   ÿ                                                                                             þ                                           ü                               û                                       ù                               ÿ           ø                                   ø                                                                                                                  ù                                                                                                                                                                                                                 ÿ                       ø                                                                                                                                                                                                 þ                                                                       ÷                                                                                                                                                                       ø                                                                                           þ                                                   ÿ                                                                                                                                                                                                                                  ÷                                   ý                                                                                       ú                                                   þ                                                                       ÿ                                   ÿ                           ø                                       ú                                                           ü




               ÷                                                               þ                                                                   ÿ                                                                                                      ù                                               ü                                                                  þ                                                                       ÷                                                                                                                       ö                                                                                                                                                                      þ                                                                   ÿ                           ø                                                                                                                                                                                     ù                                                       ú                                                                   ø                                                                                                                                                                                                             ÷                                                       ø                                           ø                                                                                                      ø                                                                                                                                 ù                                           ü                               ü                                       ù                                   ú                                               û                                                                   ù                                                                                                  ø                                                                                  ù                                           ÿ               ù                                           ü                       ø                                                                                                  û                               ø                       ø                                               ü                                           ü                       þ                                                                       ü                                       û                                                                                                                                                                                                 þ                                                                               ÿ                                                                                                                                                                                                                                                                                 ÷                                                                                       ü                                                               û                                                   ø                                                                                           ü                                           þ                                                                                                                                                                                  þ                                                                                                                   ù                                                                           ÷                                                                                                                               ù                                                                                                                                                            ü                                          þ                                           ÷                               ù                                                                                                                                 ù                   ý                               ø                                                                                                                                     ÿ                                              ü                           ø                                                                                                                                                       þ                                                                                                                                           ÿ                                                               ÷                                                               ù                                                                                                                                          ø                                               ù                                                   ÷                                                                                                  ú                               ù                                                              ø                                               ÷                                                                                                                                                                                     ø                                                                   ÿ                                                                                                                                                                                                                        ÷                                               þ                                                                                                               ÷                               




                                               ÷                                                                                                                                                              ø                                                       ÿ                                                       ø                                                                                                              ø                                                                       ÿ                                                                                                                                                                                                                                              ø                                                                                                      ü                                                  þ                                                                           ÷




                                                               ù                                                               ÿ                           ü                                                                                                                                                                                                                                                                                                                    ø                                                                                                      ú                                                                               ÿ                                                                                                     ø                                                                                                                                      ù                                                           ú                                                               û                                                                                                                                                              ø                                                                                                                                                                                                        ø                                                           ÷                                       ú                                               ø                                                                                                                                                                                                                                                                                                                                 ÷                                           ý                                                                                                                              ù                                   ÷                                                                                                                             þ                                                   ÿ                                                                                                  ü                       û                           ø                                       ÿ                                                                                              ø                                       ù                                                                                                                                                                                                                ü                                               ù                                                               ü                           ø                                                                                                                                                                  þ                                                                                                                                                                                                                                                                                                                                                          ÷                                                                                                       þ                                                                                           ÿ                                                                                                                              ù                                                                                                                          ø                                                                                           ù                                                       ÷                                                                               ö           ÷                                       ü                   ø                                                   ÿ           ø                                                                          ü                                                       ö                       ÷




                                                                                                                                                               þ                                                                                                                       þ                                                                                                                                                                   þ                                                                                                                                                                       ÷                                                                   þ                                                                       ÿ                                                               û                                           ù                                                                                                      ø                                                                           ù                                                                               ÷                                                                                                                                                              ø                                                       ý                                                                       ù                                                                                  þ                                                                   ÿ                                       ø                                                                                                                                                                             ü                               ù                                                                                                     ø                                                                                                  ÷                       ü                       ø                                                       ÿ                   ø                                                                          ü                                                                      ÷                                                   ù                                           ÷                                                                                           ÿ                   ø                                                                                                                                                                ø                                                       ÷                                               ú                                                               ø                                                                                                                                                                                                                                                                                                                                                                                                                             ÷                                                                   ý                                                                                                                                                         ù                                                                                           ÷                                                                                                                                                                                     þ                                                                       ÿ                                                                                                                                                                                                                                                                              ù                                                       ÿ                                                                                      ÿ           þ                                                                                  ø                                                   ÿ                       ü
                                       




                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                       #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                        !                                                               "                                                                                                                                                                                                   "                                                                                           $                                       "                                                                       %                                                           &                                                       '                               $                                           (




                                                                                                                                                                                                                               )                                                               *                                                       +
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,                                                                                                           -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                           .               +
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    $
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                               /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '                                       "
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        /                                           *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '                               $                                   0                           1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 2                                                                                       û                           ù                                               ü                                                                                                                                                         ü                                                                   û                                                   ø                                                                                                                                                                              ÿ                   þ                                                                                                                          ø                                                                                       ÿ                                   ü




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ñ                                                                       Ó                                                               '                                                   Ô                               \                                                                   %                                                       *                   *                                           #                                   Ó                                   %                                       #                                           %                           9                                   9                               *           Ò




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            4                                                                   U                                                                           1                                                                           .                                               0                                                                               V                                   W                               W                               /                                                                                                                   X                                                                                                                                                                                                                                                                                           1                                                               V                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          T                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Y                                                                                                                                                                                                                                   ³




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                3                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .                                                                                                                                                                                           *                                                               \                                                                                                                   9                                                                                       .                                                                                                                                                                                                                                                                                   9                                                                                               *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            4                                                           [                                                               8                                                                                                                           ;                       &                                                                                                                                                                               8                               0                                                                                                                                   "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                           +                               *                                                                                                                                               *                                                                                                                                                       .       9                                           +                                                                                                                                                   *                                           :                                               *                                                                   9                                                                       /                                                                       .                                                                                                       +
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        "                                                                                   4                                                           "                                                           $                                                       5                                                                                                               5                                                                       6                                                       7                                                   $                                                                                                                   7                                   6                                                   '                                                   5                                               7                           8           &                                                                                                                                   "                                               '                                                                                                                                                                                                                                                                                                                                   $                                                   "                                       4                                                                                                                               %                                       6                                               $




                                                                                                                                                                                                                                                    8                                               #                       !                           '                                               '                                                           #                                           %                                               )                                                       )                                               !                           '                                           "                                           "                                   =                                                                   <                                       %                                           `                                   %                                                               *                               %                                                   Ý                                                   *               '                                               =                                               :                                           !                                                               :                                   #                   Ó                                   '                                               !                                       )                                   '                               "                                   Ô                                   !                                               9                                       #                           :                                   >
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                               9                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       +                                                   *                                                                                                               *                                                                                                                                                   .           9                                                                               +
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                $                                                                                                                                                       &                                                                                                                                           "                                                               6                                                   4                                                                       $                                                           "                                                       ;                                                       &                               4                                   0                                                                                                                                   7                               6                               '                                               5                                           7               8                   &                                                                                                                                                                                                   "                                                   4                                                                               <                                                                   =                                       >                                               ?                               @                                                   A                                   B               ?                                                                       C                                           D




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    /                                                                                       *                                                           :                                                                                                                                                                                                           9                                                                                                                                                                                                               .                           \                                                                                                                                                                                       .                                                                                                                                                                                                       .                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                6                                                                                                                               8                                                                                                                                                                           "                                                       '                                                                                                                                                                       6                                                           8                           $                                                                                           6                                                                       4                                                                                       $                                                                       ]                                       6                                                                                   8                           5                                                                                       4                                               [
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                E                                                       F                                                                                                                                                                                                                                                                   F                               J                                                                               K                                                                                                                                                                                                                                                                                                                                                                                                                                   E                                                                                                                                               J                                                                                                                                                                                                                       F                                                                                                                                                                                                                                                                                                                                               F                                                                                                                                                       F                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ?                                                           @                                                           G                   H                               I                                                                                                                                                                                                                                                                                       >                                                       I                                                                           L                                       M                                       N                                   ?                                                                                                           B           M                           G           O                                                                               <                                           ?                                       =                                           A                                                                                       ?                                                   @                                                                               P                                   Q                                                                                   R                                                                       I                                       S                                               ?                                                               H                       Q




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ^




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                9                                                                               .                                                                                   .                                                                                                   9                                                                                                                                                                                                                                                                                                                                                                                                                                               /                                                           *                                                                                                                                                                                                   .       _                                           *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                "                                                                       4                                                       5                                                                   "                                                                                                                                                                       4                                                                               6                                                                                                                                                                                       "                                                                               '                                                                       7                                                               "                                                               "                                                                                                                                                                           '                               &                                                                   $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                                                                                                                                                                                               9                                                                                                                                                                                                               .                                               *                                                                                                                                                                                                       9                                                                           *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    &                                                           4                                                               6                                                               ;                               &                                                       7                                                   $                       6                                                       '                                                                                                                       5                                                                       "                                                                               '                                                                                                                                                                                   "                                                           ]                                                                   8                                                                                                                                                                                       "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    g                                                                                                           ÿ                                                   ÿ                   ø                                                                           ÷                                               ü                                                                                                              ù                                                                                                                                                                  ø                                                                               þ                                                                               ü                               û                                           ø                                                                                                                                                                                                       g                                                                                   ÿ                                   ÿ                           ø                                               ÷                                                   ü                                                                                                                  ù                                                                                                                                  ø                                                       þ                                                                                                   ü                           û                                               ø




                                                                                                                                                                                                                                                                                                                                                    1                                                                               .                                                                                                                                                                                   V                                   4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   b                                                                                   c
                                                                                                                                                                                                                                                        a                                                                                                                                                                                                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ³                                               `                                                                                                                                                                          `                                           d                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            f


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ø                                                   ÷                                           ü                                                                                      ÿ               ø                                                                                                                                                                          ÿ                   þ                                                                                                                                                  ø                                                           ÿ                               ü                                                                                                                                                                                                                                                                                                                                                                                                                                          þ                                               ÿ                           ü                                                  þ                                                                       ÷                                                                                                                   þ                                                                                                                                           þ                                                                                                               ÷




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        &                                                                           4                                                       5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    `                                                                                   c                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        `                                                                       c                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                    Ñ                                                                       #                       Ò                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       8                                                       #           %                                           #                   '                                                                                                                                                                                                                                                                                                                                                   h                                           i           j                                                           Ñ                                   :                                           )                               '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    _                                                       *                                                           +                                                                                       9                                                                                   *                                                                                                                                                                                       /                                                                                                                                                               /                                                                               *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                4                                                                                                                                                                                                                                               $                                                                                                                                                                               4                                                       $                                                                                                                                   '                                           "                                                                                                                                                                                                   '                                       $                               0                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           l                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       l

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            k




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .                           9                                                                                           *                                                                   +                                                                                                                                                                                                       *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        &                                                               '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ø                                                                                                                  ú                                                                       ÿ                                                                                                                 ø                                                                                       ü                                                           û                                                   ø                                                                                               ÷                                   ù                           ü                                                                           ÿ                               ø                                                   þ                                                                                                   þ                                                               ÿ                       þ                                                                                                                                               ÷                               ø                                                                           ÿ                                                                                  û                                                                                                                                                                    ÷                                           ü                   ø                                                           ÿ           ø                                                                              ü

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            m




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ú                                                                               û                                                                               ù                                                                                                                                                                                  ø                                                                           ø                                                                                                                                                                                                                                                                              ø                                                                      ü                   ø                               ÷                           ù                                   ÷               ú                                                                                                                                                                                                                  ü                                               û                                                       ø                                                                       ø                                                           ÷                                               ü                                              ÿ                           ø                                   ü                                                      ø                                                                                                                     þ                       ÿ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        $                                                                                                                                                               '


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            n




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ù                                                                                                                                                             ø                                                                                       ø                                                                                                              ü                                   ù                                                           ü                                           ø                                                                                                                                                                                                                                                       ÷                               þ                                                                                                               ÷




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    2                                                                                           û                       þ                                                                                               û                                       ù                                                                                                                                                      ù                                                                           ÷                                                                                                                                  ÷                                       ü                                       ø                                                               ÿ                               ø                                                                                                                                  ü                                                                                                                      ÷                                                                                               ü                                                       û                                                   ø                                                                                                                                                              ÿ                               þ                                                                                                                          ø                                                       ÿ                           ü




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ñ                                               Ó                   '                                       Ô                                   \                                                       :                           >           '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                /                                                               /                                                                                                                                                                                               V                                   5                                                                                                                               p                                                                           W                                       /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            3                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ]                                                       $                                   "                                                               '                                                                                                                                               "                                                           4                                                                       8                           0                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   o




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                        -                                                                                                                                                       1                                                                                                                       q                                                                                                               /                                                                                                           1                                                                                                                                                                                                                                                               V                                   1                                                                                   4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ]                                                       $                                   "                                                               '                                                       (                                                                                       "                                                           4                                                                       8                           0




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                    Ñ                                                       :                                           ;                                               >                                                           #                           Ò




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            3                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ]                                                       $                                   "                                                               '                                                                                                                                               &                                                           4                                                                       5                                                                                                                                                                                                                                                   ]                                                               $                                   "                                                                       '                                                   (                                                                               "                                                                       4                                                           8                       0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            g                                                                           û                                                       ø                                                   ú                                                                                                                                                                                                                                                         ü                           û                                                                                                                                                                                       ú                               þ                                                                                                                                                                 ÷                                                      ü                                                                                                                                                                              ÿ                           þ                                                                                                                      ø                                                   ÿ                           ü




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               r



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        $                                                                       8
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        &
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    +
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            $                                                       "                                                   4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    "                                                       ;                                                   $
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ]                                                                   $                       "                                                               '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            +
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    &                                                   4                                   5                                                               &                                       4                                   "                               $
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                7                               "                                           '                                                       '                                                                                   >                                                               "                                                   #                   !                       ;                                                       Ô                                   #                       :                               >                               "                           @




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ü                                       û                                   ø                                                               ÿ                                                                                      ÷                                                                                   þ                                                                               ÿ                                                                                                                                  ù                                                   ü                                                              þ                                                                           ÷                                                                                                                                                               þ                                                                                                                                                                                                                                                                                                                                                                     û                                                                                       ü                                   þ                                                                                                   ù                                                                                                                                                                     ù                                                                                  þ                                                                           ü                                               ü                                       û                                                                                                ü                   ø                                                                                                                                                                                            ú                                                                                       û                                                                           ù                                                                                                                                                         þ                                                                                       ú                                                   ù                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ÿ                       þ                                                                                              ø                                                           ÿ                           ü                                                                                                                                                                                                                             ø                                                                           ÷                                                       ü                                                                                                                 ú                                                                       ù                                                                   ü                                                                  þ                                                                                   ÷                                                                                                           ÷                                                                                                                                                                                                                                                                                 ø                                                                           ÿ                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    U                                                                                                                                                                           3                                                                                                                                                                                                                                               /                                                                                                                                                                                                                                                                               .                                                   /                                                                                               u
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               t                                                                                                                                                                                                                                  6                                                                                                                                                                                                                                                                                  
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                s                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       a                                                                                                                                                                                      `                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    U                                                                                                                                                                           3                                                                                                                                                                                                                                               /                                                                                                                           p                                                                                                                               V                                                                                                                                   /                                                                               u
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               t                                                                                                                                                                                                                                  6                                                                                                                                                                                                                                                                                                                                                                          t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                s                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ´                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    l




                    ,                                                       }                                                                                                           z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ¿                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Ã                                               k                                                                                                                                                                                                                                                                                                                                                                        j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            `                                                                   c                                                                                                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                        e                                                                                                                       j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ¿                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ã                                                   g                                       É                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        f                                                                                                                                                                                                                                                                                                                                                                                                                                                      g                                   g                                   g                       g                                   g                               g                               g                               g                                       g                                   g                                               g                       g                                       g                   g                                               g                                               g                               g                                       g                                   g                               g                                       g                                       g               g                                   g                               g                               g                                   g                                       g                       g                                           g                       g                       g                           g                           g               g                               g               g                       g                   g                           g               g               g                   g                       g                   g                               g                       g                           g               g               g       g               g               g                   g               g           g       g                   g       g                   g                       g                   g                                   g                       g                               g                                           g                       g                                   g                                   g                       g                                           g                               g                               g                   g                                           g                                                   v                                                                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            l




                                                               ù                                                               ÿ                           ü                                                       x                                                                                                                                                                                                                                                             ø                                                                                                          ú                                                                           ÿ                                                                                                     ø                                                                                                                                      þ                                                                                                                                       ÿ                                                           y                                                                       ø                                                                   û                                                                              ú                                                                                  ø                                           




    z                                                                                                                                                                                                                                                                                                                                                                                                                              i                                                                                                                                                                                  k                                                                                                                                                                                                                                                                                                                                         k                                                                                                                                                                                                                                                                                                                                                 ¿                                                                                                                                                                                                                                              j                                                                                                                                                                                                                                                                                                                                     l                                                                                                                                                                                                            f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ¿                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              k                                                                       i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Å
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                X                                           B                                                                       L                                                       ^                               J                               D                                                                                              F                                                                       B                           M                                                   Ç                                                                      P                       C               L                               ^                                                                  G                                                                           M                                                                                                                                  J                                                                                                                          |                                                                               B                                                                                                  P                                       F                                           




G                                                                                          [                                                                                                                                                                                             B                                                                                                                                                                                                                                     ^           G                                                                                                                                                              D                                                                                                      C               Ç                                                                                                                  G                                                           }                                                               X                   O                                                                           M                                                                                                                              J                                                                                                   ^                                                                      F                                               G                                                                                                                              F                                                                           Ç                                                                                                                  P                                               C           L                                           ^                                                                                                         F                                               ^       G                                                                                                                                                                                                    K                                                                                                                                    C                                                                                                                     B                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   {                                                                                                                                                          ®                                                                                       º                                                                                                                                                                                                                                                                                                                                                                                                                             ¦                                                                                                                                                                                                                                             ª                                                                                                             ¢                                                                                                                                                    ¢                                                   ª                                                                                                          ±                               ª                                                          º                       ¨                                                                                                                                                                                                                                                                   |                                                                                                                                  ¢                                                                                                                                                                                                                                                                        ­




            Y                                           O                   O                                           C                   L                                                       C       F                                                                   ^                                                   Z                                                                                                                                                                                 [                                                                                                                                                                                                                                                                                                        V                                                                                                                  H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   E                                                               L                                                       P                                                                                                                              D                                                                                       J                                                                           ^                                                                                                      V                                                                                                                                  H                                                                                           Q                                                           v                                                                                                                                                                                                                         K                                                                                                                                                                                            M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           K                                                   F                                   _                                          




    8                               :                           <                           #                       ]                                                       %                                       !                   '                                                               Ñ                                                                   :                                       9                                                               Ò                                   !                                                   ?                                                           Ó                                       #                                           7                       Ô                                           @                                                   Õ                                           Ö                                       Ö                                           ×                                           Ø                           Ù                                                   Ú                                                   Ù                                                       Ú                                                                   Û                                                               '                                       "                                                   #                                   Ñ                                               %                                               "                                   '                                       =                               +                                   +                                   Ñ                                                                                       Ø                               ]                                               ]                                           ]                                           Ü                           Ý                           '                           "                               #               Ô                                       %                           "                           '                                   Ü               Ô                                   :                                       &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Û                                                                   '                                   "                                               #                           Ñ                                                                   %                           "                                   '                                                   Û                                               %                       >                                           \                           !               ;           9           #   Ô       Ò
                                                                                                                                                                                                                                                                                                                                                                                                                                Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Desc
                                                                                                                                                                                                                                                                              
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Main Document    Page 12 of 75
                                                                                                                                                                                                                                                              ,                                                                                                                                                                                                                                                           -                                                                       .                                           /                                                                   0                                                                           /                                                               1                                                                                                                                       2                                                                               3                                                   4                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               N                           F               G                                                      B                       J                                           [                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        G       ~                                                                                         I                                                                                     




                                                                Á                                                                                                                                                                                                  k                                                       ¿                                                                                                                                                                                                                                         k                                                                                                                                                                                                                                                                        t                                                                                                                                      k                                                                                                                                                                                                                                                                                                                                                                                                                                          k                                                                                                                  e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ¿                                                                                                                                                                                                                                                                                                                          k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                       }




                                                            
                                                                                                                                                                        S                                                       




                                                                                                                                                           Æ                                                                                                                  G




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                3                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    q                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                 e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               2                                                                           û                               þ                                                                                                   û                                   ù                                                                                                              ù                                                       ÷                                                                                          ÷                       ü                                       ø                                                       ÿ                       ø                                                                                          ü                                                                      ÷                                                       ü                           û                                   ø                                                                                                                  ÿ               þ                                                                              ø                                           ÿ               ü




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ñ                                   Ó                       '                               Ô                       \                                   :               >                   '



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                       +                           *                                                                               *                                                                                                       .               9                                   +                                                                                                                                               *                           :                               *                                               9                                                               /                                                           .                                                                                                               +
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        "                                                   4                                                   "                                   $                                   5                                                                   5                       6                                   7                               $                                                                           7                   6                       '                                       5                       7                   8                   &                                                                                                                   "                                               '                                                                                                                                                                                                                                                                   $                                       "                                           4                                                                                                                                               %                                       6                                   $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -

                                                                                                                                                                                                                                                                                                                                                                                                                                    *
                                                                                                                                                                                                                                                                                                                                &                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                       9                                                                                                                                                                                                                                                                                                                                       +                       *                                                               *                                                                                                                                           .                           9                                                                   +
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                $                                                                                                           &                                                                                                   "                               6                           4                                   $                                   "                               ;                           &                       4                       0                                                                                   7       6                       '                                       5                                   7                   8                           &                                                                                                                                                           "                                           4                                                               <                                           =                                       >                                       ?                                               @                                               A                                           B                       ?                                                                   C                                           D




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           


                                                                                                                                                                                                                                                    e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           E                                       F                                                                                                                                                                               F               J                                                   K                                                                                                                                                                                                                                                   E                                                                                                           J                                                                                                                                                                                       F                                                                                                                                                                                                                                                                                           F                                                                                                                                                                   F                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            3                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                        *
                                                                                                                                                                                                                                                                                                                                "                                               5                                                                                                           8                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ?                                           @                                                   G           H                   I                                                                                                                                                               >                               I                                       L                               M                       N                       ?                                                       B   M                       G                   O                                                                   <                                   ?                                               =                                           A                                                       ?                                           @                                                               P                       Q                                                                   R                                                                                   I                               S                                                           ?                                                                   H                   Q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ]                                               $               "                                           '                                                                                                                   "                                               4                           8                           0




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    a                                                                                                                                      `                                                                           ´




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            3




                                                                                                                                                                                                                                        )                                                       *
                                                                                                                                                                                                                                                                                                                                                                &                                           '


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    g                                                               ÿ                                           ÿ                   ø                                                   ÷                           ü                                                                      ù                                                                              ø                                           þ                                               ü                           û                       ø                                                                                                                                           g                                                                                   ÿ                           ÿ                   ø                                       ÷                                   ü                                                                                  ù                                                                                                              ø                                                                   þ                                                                                                   ü                                           û                               ø




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ]                                               $               "                                           '                                       (                                                                           "                                               4                           8                           0




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        a                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ø                                   ÷                       ü                                                              ÿ                   ø                                                                                                              ÿ           þ                                                                  ø                                       ÿ               ü                                                                                                                                                                                                                                                                                                  þ                                           ÿ                   ü                                              þ                                       ÷                                                                                                   þ                                                                                                               þ                                                                                                                               ÷




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            3                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      3




                                                                                                                                                                                                                                        r


                                                                                                                                                                                                                                                                                                    /                                                               /                                                                                                                                           :                                       .           9                                                                                                                                                           *                                                                                           9                                                                   .                                                       *                                                                                                                                                               *
                                                                                                                                                                                                                                                                                                                                                                                                                '                               "                                                                                                                                                                                               &                                                       $                                                                                                                                                                                                                   8                                                                                           &                                                           [




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ]                                               $               "                                           '                                                                                                                   &                                               4                           5                                                                                                                                                                                   ]                                               $               "                                                   '                                       (                                               "                                   4                                                   8           0




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -




                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                   .                                                                                                                                                                           9                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                    $                                                                                                                                   '                                                                           4                                           ;                           "                                                   '                                                                                                                   &                                                           $                                   "                                                                   4


                                                                                                                                                                                                                                                    n

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        r


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                       +                                                                                                                                                                           *                                                                                                                                                                                                                               *                                                                                                   *                                                                                                                                                                   +                                                                                                                                                                                                                                                                                                                                               *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            $                                               8                                                               &                                                                       $                                               "                                                   4                                                                                                       "                                       ;                                                       $                                                                                                                               5                                                                                   ]                               $                       "                           '                                                                                           &                                   4                                       5                                               &                                       4                           "                                       $                                                                               '




                                                                                                                                                                                                                                                                                                                                                        /                                                                   3                                                                           V                                                                               W                                   /                                                                                                           V                                                                                                                                                                                                                                   /                                                                           V                                           1                                                                                                                                                      W                                       /                                                                                                                                                                                   /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              t                                                                                                                                                                                                                                               6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 6                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                g                                                                       û                                   ø                                               ú                                                                                                                                                                             ü                           û                                                                                                                                                                                                                           ú                                               þ                                                                                                                                                                                                                             ÷                                                      ü                                                                                                                          ÿ               þ                                                                              ø                                       ÿ               ü




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    l

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            7                           "                                       '                                   '                                                                       >                                       "                   #                           !                       ;                                       Ô                           #                           :                                               >                       "                                                   @




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                3                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            /                                                               /                                                                           p




                                                                                                                                                                                                                                                  e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               2                                                                           û                               þ                                                                                                   û                                   ù                                                                                                              ù                                                       ÷                                                                                          ÷                       ü                                       ø                                                       ÿ                       ø                                                                                          ü                                                                      ÷                                                       ü                           û                                   ø                                                                                                                  ÿ               þ                                                                              ø                                           ÿ               ü




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ñ                                   Ó                       '                               Ô                       \                                   :               >                   '



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                       +                           *                                                                               *                                                                                                       .               9                                   +                                                                                                                                               *                           :                               *                                               9                                                               /                                                           .                                                                                                               +
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        "                                                   4                                                   "                                   $                                   5                                                                   5                       6                                   7                               $                                                                           7                   6                       '                                       5                       7                   8                   &                                                                                                                   "                                               '                                                                                                                                                                                                                                                                   $                                       "                                           4                                                                                                                                               %                                       6                                   $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -

                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                               
                                                                                                (                                                                                                                                                                                                                               &                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                       9                                                                                                                                                                                                                                                                                                                                       +                       *                                                               *                                                                                                                                           .                           9                                                                   +
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                $                                                                                                           &                                                                                                   "                               6                           4                                   $                                   "                               ;                           &                       4                       0                                                                                   7       6                       '                                       5                                   7                   8                           &                                                                                                                                                           "                                           4                                                               <                                           =                                       >                                       ?                                               @                                               A                                           B                       ?                                                                   C                                           D



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1                                                                                                                                                                                       b                                                                                   3                                                                               /                                                                                           4                                                                                                                                  /                                                           /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                    e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           E                                       F                                                                                                                                                                               F               J                                                   K                                                                                                                                                                                                                                                   E                                                                                                           J                                                                                                                                                                                       F                                                                                                                                                                                                                                                                                           F                                                                                                                                                                   F                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            3                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                        *                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                "                                               5                                                                                                           8                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ?                                           @                                                   G           H                   I                                                                                                                                                               >                               I                                       L                               M                       N                       ?                                                       B   M                       G                   O                                                                   <                                   ?                                               =                                           A                                                       ?                                           @                                                               P                       Q                                                                   R                                                                                   I                               S                                                           ?                                                                   H                   Q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ]                                               $               "                                           '                                                                                                                   "                                               4                           8                           0




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    a                                                                                                                                      `




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            3




                                                                                                                                                                                                                                        )                                                       *
                                                                                                                                                                                                                                                                                                                                                                &                                           '



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    g                                                               ÿ                                           ÿ                   ø                                                   ÷                           ü                                                                      ù                                                                              ø                                           þ                                               ü                           û                       ø                                                                                                                                           g                                                                                   ÿ                           ÿ                   ø                                       ÷                                   ü                                                                                  ù                                                                                                              ø                                                                   þ                                                                                                   ü                                           û                               ø



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ]                                               $               "                                           '                                       (                                                                           "                                               4                           8                           0




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        a                                                                   c                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ø                                   ÷                       ü                                                              ÿ                   ø                                                                                                              ÿ           þ                                                                  ø                                       ÿ               ü                                                                                                                                                                                                                                                                                                  þ                                           ÿ                   ü                                              þ                                       ÷                                                                                                   þ                                                                                                               þ                                                                                                                               ÷




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            3                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      3




                                                                                                                                                                                                                                        r


                                                                                                                                                                                                                                                                                                    /                                                               /                                                                                                                                           :                                       .           9                                                                                                                                                           *                                                                                           9                                                                   .                                                       *                                                                                                                                                               *
                                                                                                                                                                                                                                                                                                                                                                                                                '                               "                                                                                                                                                                                               &                                                       $                                                                                                                                                                                                                   8                                                                                           &                                                           [




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ]                                               $               "                                           '                                                                                                                   &                                               4                           5                                                                                                                                                                                   ]                                               $               "                                                   '                                       (                                               "                                   4                                                   8           0




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -




                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                                                   .                                                                                                                                                                           9                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                    $                                                                                                                                   '                                                                           4                                           ;                           "                                                   '                                                                                                                   &                                                           $                                   "                                                                   4


                                                                                                                                                                                                                                                    n

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        r


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                                                                                       +                                                                                                                                                                           *                                                                                                                                                                                                                               *                                                                                                   *                                                                                                                                                                   +                                                                                                                                                                                                                                                                                                                                               *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            $                                               8                                                               &                                                                       $                                               "                                                   4                                                                                                       "                                       ;                                                       $                                                                                                                               5                                                                                   ]                               $                       "                           '                                                                                           &                                   4                                       5                                               &                                       4                           "                                       $                                                                               '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            a                                                                                                                                                                                                                                                 

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        a                                                                                                                                                                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                g                                                                       û                                   ø                                               ú                                                                                                                                                                             ü                           û                                                                                                                                                                                                                           ú                                               þ                                                                                                                                                                                                                             ÷                                                      ü                                                                                                                          ÿ               þ                                                                              ø                                       ÿ               ü




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    l

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            7                           "                                       '                                   '                                                                       >                                       "                   #                           !                       ;                                       Ô                           #                           :                                               >                       "                                                   @




                                                                É                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           k                                                                                                                                                                                                                                                                                                                                                                                                                                                       k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     k                                                       z                                                           ½                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ¿                                                                                                                                                                                                                                                                                                                      k                                                                                                                                                                                                                                                ¿                                                                                                                                                                                                                  k                                                                                                                                                                                                                                                                                                                                                                                                                                                            
¶                       }




                                                    ®                                                       º                               ¢                                           ¤                                                                                   ¨                                                                                                                                                                                                                                                               H                                                                                                          F                                                                                          G                                                                                                                                                                                                F                                                                                   C                       ^                                                                                             G                                                                                                                          [                                                                                                                                                                                                                                       G                                                                                              K                                                                                                                                                 G                                                                                                              B                                               F                                                               ^                               |                                                           F                                                                                                                                        L                                                          F                                   O                                                                                                                         O                               C           G                                                   P                                           C                           B                                   _                                                                                   Ç                                                                              G                                                                   G                                                                                                  ^       G                                                                              G                                               B                                                                                      |                                                                       [                                                                                                                                         C                       ^                                          G                                                                          [                                                                                                                                               L               M                           L                   ^                                          F                           L               L                                      G                   G                                                                                                     C                                                                      G




                                                                                                                                                                           S                                                   




                                                            
                                                                                                                                                        Æ                                                                                                                      G




                                                                                            z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ¿                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    k                                                                                                                                                                                                                                                j                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        a                                                                                                                                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                }           e                                                                                               j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ¿                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          g                                                   É                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        f                                                                                                                                                                                                                                                                                                                                                                  g                                   g                   g                       g                       g                       g                           g                   g                       g                       g               g                           g           g                           g                   g                   g                           g                   g                       g                           g           g                       g                       g                   g               g                   g                       g                               g   g                           g       g                       g                   g               g                       g       g                       g               g               g                       g           g       g               g           g           g               g   g               g           g           g           g       g                   g   g               g   g           g           g       g               g       g                   g                   g               g                   g           g                   g                                   g                           g                   g                           g               g                       g                   g               g               g               g                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        l




                               ù                                           ÿ                           ü                                                                                                                                                                                                                                                            ø                                                                                              ú                                                               ÿ                                                                                             ø                                                                                                                                                              þ                                                                                                                                   ÿ                                                                                                                              ø                                                   ÿ                                                                      þ                                                                   ÷                                           ù                                                                                      ù                                                                   ÷                                                                                                                                                                                                     þ                                                                                                                                                      ø                                                           û                                           þ                                                                                                                                                 ö               ü               ø                                                                                              




            z                                                                                                                                                                                                                                                                                                                                                              i                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¿                                                                                                                                                                                                                                                                                                                                                                                                                                                                j                                                                                                                                                                                                                                                                                                                                             l                                                                                                                                                                                                                                                f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i                                                                                                                                     j                                                                                                                                                                                                                                                            Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Á                                                                                                                                                                                                                                                                        ¿                                                                                                                                                                                                                                                                                                                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          i                                                                                                                                  Å




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      B                                                                                                                             D                                                                          D                                                       J                                               L                                                                                  G                                                                                                          L                                               J                                                                                                             D




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            L                   ^               F                               C               [                                                   G                                                                                                                                                                                                    ¼                                                                                                      [                                                                           K                                                                          C                                                                          B                               G                                                   }




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       j                                                                       
                       }                                       




                                                                                        ®                                                       º                                       ¢                                                       ¤                                                                                       ¨                                                                                                                                                                                                                                                                                                                              F                                                               ²                                                                                                                                                     F                                                                                                   K                                                           K                                               ^                       C               F                                                           B                                                               L                                                                              G                                                                                                                  O                                       J                                                                              B                                               C                                              J                                                                                                                                                                                                    ^                       C                       B                                                                                                      B                               G                                                                                          L                                       P                                           C               B                                       F                                                                                                                          I                                           C                                          L                                           P                                                                                                  B                               |                                                               F                                                                                          




                                                                                
                                                                                                                                                                                                        S                                                       




                                                                                                                                                                                           Æ                                                                                                                  G                                                                   }                                                                                                                                                                                                     G                                                                       L                                                                                              C                                                                                                                                             }                                           }                                   }                           }                               }




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                a                                                                                      c                                                                                                                                                                                                           



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   V                                                                                                                                                                                                                                                                                           4                                                                       U                                                                                                                                   /                                                           3                                                               4                                               W                                                                                                                                                                               4                                               4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                6                                                           t                                                                                                                                                                                                                                                                                                                                           6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             6
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                µ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                        }
        È




                                                                                        ®                                                       º                                       ¢                                                       ¤                                                                                       ¨                                                                                                                                                                                                                                       T                                                                                                                                              ^                                                                              Ç                                                       C           G                                                                                           C                                                                                      B                                   G                                                                               F                                                                   B                                               D                                                                                                                  F                                                       D                                                                   C                                                      G                                                       í                                               F                                                                   J                               D                                                                       C                                                                                                                             Ç                                               C   D                                                                                                                                                                            G                                                                                                                                                                                                                                                                                                         F                                                   B                                               D                                                                           D                                                               C       _                                                               C                                      F                                                       ^                                                                                                                                     J                                       C                   K                                   [                                                                                                                  B                                                                      í                                   L                                                                              [                                                       K                                       J                                                                                                G                                                  K                                      C       B                                                                G                                  G                       L                               F                                           B                       B                                                                                                                                 G                                       í                                       [                                                           J                   G                                       C           L                                       L                                                  ^               ^                          L                          C                                              B                       G                                           í                                                                              ^                                                      L                                                                                                                                        B                                                   C                   L                                                               D                                                                                                      Ç                                                       C               L                                                                              G




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    C               B                                                                   L                                                       ^                       J                                                   D                                                                   C                                   B                                                               _                                                                                       L                                                                                              ^                                   ^                                                       K                                           P                                                                                                              B                                                                                                              G                                                                                                  L                                   F                                                                       [                                                                                                                                                             F                                           G                                                                                                      [                                                                                              D                                                       C       F                                                                       K                                                                   ^           F                                                   M                                                                                                                         G                                                                                          _                                           F                                                               [                                                                                                                              G




                                                                                
                                                                                                                                                                                                        S                                                       




                                                                                                                                                                                           Æ                                                                                                                  G                                                                   }                                                                                                                                                                                                     G                                                                       L                                                                                              C                                                                                                                                             }                                           }                                   }                           }                               }




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ´                                                                                                                                                                                                           



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   V                                                                                                                                                                                                                                                                                       W                       /                                                                                                                                   .                                                                                   4                                                           1                                                       V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                6                                                           t                                                                                                                                                                                                                                                                                  t                                                                                                                                                                                                                                                                                                      t                                                       6
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                l




        Í
                                                                Á                                                                                                                                                                                                                                                                                                                                         f                                                                                                                                                                                                                                                                                                                                                                                       ¿                                                                                                                                                                  
                        }




                                                                                        ®                                                       º                                       ¢                                                       ¤                                                                                       ¨                                                                                                                                                                                                                                       V                                                                                   B                                                                                                  C                                                                              J                                                                                                                              G                                                                                               F                                                   B                                           D                                                                                       O                                           C           _                                                       J                                                                                              C                   B                                                                                      G                                                           í                                                           K                                   F                                                                   C                       B                                                                                      C                   B                                           _                                               G                                                                                              K                                                      C                       B                                                          G                                                                                                                                                                                                                                                                                                  P                                                                                                                                     F                                                                                                 |                                                                                                                                                                         I                                       í                                                                                                                                                                                    I                           G                                                                                      K                                               C           L                                                                  J                                                                                 G                                                                                                                                                                                  P                                                                     F                                                                                               ²                                                  L                                      G                                   í                                                       G                                                              F                                       [                                                           K                                                                  L                                                                  C           B                                                                                                                   F                               G                                                                                         F                                           ^               ^                                                       L               F                                                                              D                                                                           L                                                                                              ^           ^                                                                              L                                                                      C                                                                      B                           G                                   í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          P                                                                                                                                                                                         L                                                                                                                                          ^                       ^                                                                          L                                                                          C                                                                              B                                       G                                                                                                                  [                                                                                                                                      [                                                                                                                                                         F                                                                                                                      C                   ^                       C               F                                                                                                              L                                                                              ^                   ^                                                      L                                                          C                                                                  ^                                                                          G




        Y                   O           O                           C
                                                                                   L                                           C       F                                                           ^
                                                                                                                                                                                                        S




                                                                                                                                                                                                                                                Z
                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                      [                                                                                                                                                                                                                                                                                V                                                                                                                                      H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               E                                                       L                                           P                                                                                      D                                                       J                                                                       ^                                                                              V                                                                                          H                                                       Q                                   v                                                                                                                                     K                                                                                                                M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           K                                   F                                       _                                                      ,




    8               :           <                       #   ]                                                   %                           !                   '                                                           Ñ                                                   :                                       9                                               Ò                               !                                           ?                                                       Ó                                       #                               7                           Ô                                       @                                                   Õ                                       Ö                                                           Ö                                       ×                                       Ø                               Ù                                                               Ú                                           Ù                                                           Ú                                               Û                                           '                                                   "                                       #                                       Ñ                                           %                                               "                               '                                       =                                               +                                   +                                       Ñ                                                                   Ø                                           ]                                                           ]                                           ]                                                       Ü                   Ý                                           '                                           "                           #                       Ô                       %                                   "                               '                       Ü               Ô                               :                               &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Û                                               '                       "                                       #                               Ñ                                                   %                                   "                               '                                                       Û                                                       %                               >                                           \                   !                       ;                   9       #   Ô       Ò
                                                                                                                                                                                                                                                                                                                                                                Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Desc
                                                                                                                                                                                                                                  
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Main Document    Page 13 of 75
                                                                                                                                                                                                                          ,                                                                                                                                                                                                       -                                                                   .                               /                                                                   0                                                                               /                                                                                       1                                                                                                                       2                                                                                                       3                                                                               4                                                                                   5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           N                       F                       G                                                                  B                                   J                   [                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            G   ~                                                                 I                                                     




                                                                        
                                                                                                                                                            Æ                                                                                                              G                                       }                                                                                                                                                                         G                                                                   L                                                                                          C                                                                                                                                                                 }                                       }                               }                                   }                                           }




    Ï
                                                            µ                                           l                                                                                                             e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             f                                                   f                                                                                                                                                  
                        }




                                                                                ®                                               º                           ¢                                               ¤                                                                               ¨                                                                                                                                                                                                       E                                                               K                                                                                                                                                                                            G                                                                                                                                                  K                                                                               P                                                                                                                                                                                                                                    _                                                                                              F                                                           K                                                                       P                                                               C                           L                                                                                                                                 ¼                                                                                                                         L                                                   C           G                                                                                                                                                                 F                                                       B                                       D                                                                                                                                                                             P                                                                                                                                                     P                                                                                                                                                                            M                                                                                                                                                                             J                                                           C                   K                                                           [                                                                                                                          B                                                                          í                                                                                                                  C               L                               M                                                       L                                   ^                                                      G                                                                                  K                                                                                                     ^                                  F                                                  ^                              G                              _                                                  ^   O                           L                           ^       J                                                          G                                          G                                   I                   C   G                           í                           L                   F                       B                                                             G                           F               B           D               I           F                   M                                   F               I                   G                       í                   L               F                                          K                                                      B                                                 M                                                                                                                                                ^       G                   í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    [                                                                               J                                                       G                                                                           C                       L                                                   F                                                                                   ^                                                                           C                               B                                                           G                                                                                                                                             J                                                       [                                                                                                                                                          B                                                                              G




                                                                                                                                                                                   S                                       




                                                                        
                                                                                                                                                            Æ                                                                                                              G                                       }                                                                                                                                                                         G                                                                   L                                                                                          C                                                                                                                                                                 }                                       }                               }                                   }                                           }




                                                                                                                                                                                                                                                                                                                                                                                                           
                                                  }




                                                                                                                        ®                                               º                                       ¢                                               ¤                                                               ¨                                                                                                                                                                                                                           v                                                                   C           G                                                                                                                                                                                     ^           G                                                                                                                                                                                                                 C           O                                               ^                                                                      G                                                                                                                      G                                                               P                                                                                                                                                 _                                                           J                                                       B                                   G                                                                                                      F                                       [                                                                                               [                                                                                       J                                               B                                           C                                                      C                                                                      B                                                                                          F                                                           B                                       D                                                                                                                                                 ^           F                                                                                                                 D                                                                                                                                                                                                         J                                                           C               K                                               [                                                                                                                              B                                           




                                                                                                                                                                                   S                                       




                                                                        
                                                                                                                                                            Æ                                                                                                              G                                       }                                                                                                                                                                         G                                                                   L                                                                                          C                                                                                                                                                                 }                                       }                               }                                   }                                           }




                                                                                                Á                                                                                                                                                                                                                                                           
                                                  }




                                                                                                                        ®                                               º                                       ¢                                               ¤                                                               ¨                                                                                                                                                                                                                           R                                                   Ç                                                                                                                                                                                         M                                                       D                                                                   F                                                                                       M                                                                                                           L                                                       ^                                                                                                                     P                                                                                                      G                                                                                                                          O                           J                                                                              G                                                                                                              ^                                          F                                                                                              P                                                                                                                                                                             L                                                                                  F                                                                              G                                                                                              D                                                                                                  G                                           C           _                                           B                                                                                                                                                     |                                                                                                          F                                                                                                                                                 G                                                       P                                                                                                                                                 G                                                                                                  F                                                                   L                                   L                                                                                  G                                       G                                                                                                 C                                          G




                                                                        
                                                                                                                                                                                    S                                       




                                                                                                                                                               Æ                                                                                                          G                                           }                                                                                                                                                                         G                                                               L                                                                                              C                                                                                                                                                             }                                           }                           }                                       }                                       }




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            `                                                      c                                                                                                                               



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           V                                                                                                                                                                                                                                                                                                                                       /                                                                                                                                                   V                                       1                                                                                                                                                  c                                                                                       p                                                               p                                                                                                                                                       /                                                                   W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    6                                                                       t                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        l




                                                                                                                                                                                        i                                                                                                                                                                          
                   ,                               }                                           




                                                                                                                        ®                                               º                                       ¢                                               ¤                                                               ¨                                                                                                                                                                                                                       R                                                       Ç                                                                                                                                                                                     M                                                           D                                                                   F                                                                                       M                                                                                           ²                                                                                      |                                                                                                                                                          ^                                      M                                                                                                                                              L                                                                      G                                                                                              J                                                       [                                                                                                                                  ²                                                                              |                                                                                                                              ^                                          M                                                                                                                                                             B                                           _                                           F                                                       _                                                                                      [                                                                                                                              B                                                                                                                             C                       B                                           _                                                       G                                                                                              |                                                                                                                  D                                                       D                                                                       C               B                                       _                                                                                                      C                       B                               _                                   G                                                                                  P                                                          C                                      ^                                             [                                       ²                          |                                                              ^              M                                                  |                                       F                                  L                       P                                                      G                                              _                                                      [                           G                                  _                              ^   D                      G                   C       ^   Ç                                                      




                                                                        
                                                                                                                                                                                    S                                       




                                                                                                                                                               Æ                                                                                                          G                                           }                                                                                                                                                                         G                                                               L                                                                                              C                                                                                                                                                             }                                           }                           }                                       }                                       }




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    c                                                                                                                               


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           V                                                                                                                                                                                                                                                                                               /                                                                                                                       /                                                                       W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                6                                                                           t                                                                                                                                                                                                                                                                                                                                                                                                                                                             
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
                                                  }                                           




                                                                                                                        ®                                               º                                       ¢                                               ¤                                                               ¨                                                                                                                                                                                                                                                                                                                                                             _                                                                       G                                                                                                                                                  L                                                       F                                                                                                      G                                                                                                                                                                                                         C                                              D                                                   G                                                                                                                                              P                                                                                                                             G                                                                                          G




                                                                                                                                                                                   S                                       




                                                                        
                                                                                                                                                            Æ                                                                                                              G                                       }                                                                                                                                                                         G                                                                   L                                                                                          C                                                                                                                                                                 }                                       }                               }                                   }                                           }




                                                                                                z                                                                                                                                                                                                                                                                                                                                                                                                                  e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       k                                                                                                                                                                                                                                                                                                                                                                                        j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
                   ¶                               }




                                                                                                                                                                                   S                                       




                                                                        
                                                                                                                                                            Æ                                                                                                              G                                       }                                                                                                                                          C       Ç                                                                                                                                  G                                                                           K                                                                                                                                          L                                                               C               O                                                       C                           L                                                                                                           C                       B                                                       O                                                                                                                                             [                                                               F                                                                                                                  C                                                                      B                                                       }                           }                           }                       }                       }




                                                                       }                                                                           z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ¿                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ä                                           k                                                                                                                                                                                                                                                                                                                                                                                                                        j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               e                                           j                                                                                                                                                                                                                              ¿                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        c                                                                                                                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ä                                                   g                                                           É                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    f                                                                                                                                                                                                                                                                                                                                                                                                              g                               g                           g                               g                               g                   g                               g                       g                   g               g                                   g                           g                           g                       g                       g                       g                       g                               g                           g                   g                       g                       g                               g                   g                   g               g                       g           g                               g                               g                           g                   g                   g                           g               g                                   g                       g                           g               g                               g           g                                           g                       g                   g                                   g                       g                       g                               g                   g                           g                           g                   g                       g                           g                           g                               g                   g                               g                       g           g                               g               g                   g                           g                   g                       g               g                       g           g                   g                       g               g           g                   g                   g       g               g                       g




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        l




                               ù                                   ÿ                   ü                                                                                                                                                                                                            ø                                                                                      ú                                               ÿ                                                                                     ø                                                                                                                                                          þ                                                                                                                                                           ÿ                                                                                                                                                                                 ÷                                               ù                                                                               ÷                                                       ú                                                                      ù                                                                                                                                                                                                                                                                       ø                                   ü                                               




        z                                                                                                                                                                                                                                                                                                  i                                                                                                                                                                                                                                                                                                                                                                                                                        ¿                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            j                                                                                                                                                                                                                                                                                                                                                                                             l                                                                                                                                                                                                    f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                i                                                                                                                                                                     j                                           Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Á                                                                                                                                                            ¿                                                                                                                                                                                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            e                                                                                                                                                                                                                                                                                      i                                                                                          Å




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      B                                                         D                                          D                               J                           L                                                  G                                                                      L                           J                                                                     D




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                L                       ^           F                   C       [                                   G                                                                                        ¼                                                                  [                                               K                                                  C                                                  B                   G                           }




                                                                                                Á                                                                                                                                          
                                                  }




                                                                                                                        ®                                               º                                       ¢                                               ¤                                                               ¨                                                                                                                                                                                                                                                                                                                                                                                         B                                                                                                                                  M                                                                                               M                                                                                                                                                              J                                                                                                   P                                   F                                                                       Ç                                                                                                                                                                  C                   B                                                           M                                                                                                                          J                                                                                          |                                                   F                                                                       ^                               ^                                                                                                                                        C                           B                                                                       M                                                                                                  J                                                                                                          P                                                                                          [                                                                                                                                                                     C                       B                                                           F                                                                       G                                                   F                                                           O                                                                                                      D                                                                                                          K                                                                                                  G                                                               C                                                                                                                                                ¼                                                                          F                                           B                           D                                                                                          B                                   P           F                                   B           D                               |                                       P                                              B                           M                                                              J                           O                   C           ^                                              M                                                          J                                                  K                                             C              C                      B




                                                                        
                                                                                                                                                                                    S                                       




                                                                                                                                                               Æ                                                                                                          G                                       }                       }                               }                   }                       }                   }                       }                   }                                   }               }                                   }                       }                                   }                               }                                       }                               }                                           }                           }                                       }                       }                                       }                                           }                                       }                                   }                           }                                   }                               }                                   }                               }                               }                       }                                   }                           }                               }                   }                                   }                               }                                   }                           }                                   }       }                               }           }                                                   }           }                               }                   }                           }                           }                   }               }                       }                               }                           }                                   }                           }                       }                           }                           }                   }               }                                   }                       }                           }                           }                       }                       }                       }                           }                               }                   }                   }                       }                               }                       }                   }               }                       }           }                               }                           }                           }                       }                   }                           }               }                                   }                       }                       }               }                               }               }                                       }                           }                   }                               }                           }                   }                                   }                   }                           }                       }                   }                           }                           }                       }                               }                       }                           }                       }               }                           }




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        b                                                                                                       3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   6
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    `                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            l




                                                                                                z                                                                                                   e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
                                                   }
                        È




                                                                                                                        ®                                               º                                       ¢                                               ¤                                                               ¨                                                                                                                                                                                                                           N                                                                           P                                                                                                                                                      L                                                   I                                                               C                               B                                                                   _                                                                                                                                  G                                                       F                                                           Ç                                                                           C                       B                                       _                                                                       G                                                                                                                                                                                                                                                                                                              P                                                                                                                                             O                                           C                   B                                       F                                                       B                                                           L                                               C       F                                                       ^                                           F                                                       L                                               L                                                                                          J                           B                                                                              G                                               í                                                   L                                                                                                                                                C                   O                                       C           L                                           F                                                                                                                                 G                                                                                                                          O                                                   D                                                                                                          K                                                                              G                                           C                              í                               G                                   P                           F                                                                     G                                       C       B                                   L                                             D                               C                              J                           B                       C                                          B           G                                                                                                                               I                                                 F                       _                                                          P                          J   G                      G                                                          F                       B               D                                                             P                                                                         G                                   C       [                                               C                       ^   F                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            C                   B                                                   G                                                                                                              C                                                          J                                                                                                              C                                                                                                              B                                                       G                                                                       }                                                               X       O                                                                       M                                                                                                                          J                                                                                                   P                           F                                                       Ç                                                                                                                                          [                                                       J                                                           ^                                                              C                   K                                                   ^                                                                              F                                                                       L                                           L                                                                                                  J                                           B                                                                      G                                                           |                                                               C                                                      P                                                                                              P                                                                                                          G                                                       F                                                           [                                                                                                                                                                  C                   B                                   G                                                                                  C                                                  J                                                                      C                                                              B                                                                                  ^               C   G                                                                                                     F                               L                                       P                   }




                                                                        
                                                                                                                                                                                    S                                       




                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            X                       B                                   G                                                                                                  C                                                  J                                                                          C                                                                          B                                                                       B                                       F                                                                   [                                                                                                                  Q




                                                                                                                                                                Æ                                                                                                          G                                       }                           }                           }                   }                           }               }                       }                       }                               }               }                                       }                   }                                   }                                   }                                   }                               }                                               }                       }                                       }                           }                                   }                                           }                                           }                               }




    Y                       O       O                           C           L                               C       F                                                   ^                                   Z                                                                                                                         [                                                                                                                                                                                                                                                V                                                                                                                              H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   E                                                                   L                                       P                                                                                                  D                                                   J                                                           ^                                                                                      V                                                                                                  H                                                               Q                                               v                                                                                                                                                     K                                                                                                                            M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           K                           F               _                                      




8               :               <               #       ]                                   %                               !           '                                                       Ñ                                   :                                               9                   Ò                               !                                           ?                               Ó                                   #                           7                           Ô                               @                                                   Õ                                                   Ö                                                   Ö                                               ×                                                           Ø                       Ù                                                       Ú                                                           Ù                                                                   Ú                                                                       Û                                                       '                                                   "                                       #                                               Ñ                                                       %                                       "                                               '                                                           =                                       +                           +                           Ñ                                                                                           Ø                                   ]                                                       ]                               ]                                                   Ü                   Ý                                                       '                                   "                                       #               Ô                                   %                               "                                       '                                           Ü               Ô                                   :                                   &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Û                           '               "                       #                   Ñ                       %                               "               '                                               Û                               %                   >                               \   !               ;           9       #   Ô       Ò
                                                                                                                                                                                                                                                                                                                                                                                    Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Desc
                                                                                                                                                                                                                              
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Main Document    Page 14 of 75
                                                                                                                                                                                                                  ,                                                                                                                                                                                                                                                           -                                                                                               .                                                   /                                                                                       0                                                                       /                                                                           1                                                                                                                                       2                                                                                   3                                                                   4                                                                                                       5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       N                                   F                                   G                                                                                                                  B                                               J                           [                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            G           ~                                                                         I                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            b                                                                                                               3                                                                       /                                                                                                                                                                                                                                                                  V                           1                                                                                                                                                                                                      
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            4                                                                               V                           1                                                                           .                                                                   c                                                                                                                                                                                                                                   4                                                                               U                                                                           1                                                                                   .                           u                                                                   q                                                                                                                                                   1                                                                                                                                                              4                                                                                                                                      c                                                   5                                                                                   /                                                                                       V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t                                                           t                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         t                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    c                                               a                                         


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -                                                                                                                                                                           0                                                                           V                               1                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               }                                                                                                                      }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    È




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            b                                                                                                               3                                                                       /                                                                                                                                                                                                                                                                  V                           1                                                                                                                                                                                                      
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .                                                                                                           X                                                                                   /                                                                                                                                                           .                                       4                                                                                                                                                                                                                   u                                                                                   q                                                                                                                                               1                                                                                                                                                                          4                                                                                                                              c                                                                           5                                                                                           /                                                                       V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     t                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ´                                         



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -                                                                                                                                                                           0                                                                           V                               1                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               }                   ,                                                                                                   }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    È




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            b                                                                                                               3                                                                       /                                                                                                                                                                                                                                                                  V                           1                                                                                                                                                                                                      
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                X                                                                                   /                                                                                                                                           .                               4                                                                                                                                                                                                                                   u                                                                           q                                                                                                                                                                       1                                                                                                                                                              4                                                                                                                                          c                                                                                           5                                                                                               /                                                                                           V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             t                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        a                                                                                                                   



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -                                                                                                                                                                           0                                                                           V                               1                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               }                                                                                                                      }                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    È




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                l




                        Í
                                                                                d                                                                                                                                                                                                                                                                                                k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   k                                                                                                                                                                                                                                  e                                                                                                                                                                  f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     t                                                               
                                               }




                                                                                                    ®                                           º                                               ¢                                                   ¤                                                                                           ¨                                                                                                                                                                                                                                                                                               H                                                                                                                                                          B                                                       D                                                                                                           O                                                       J                                                               B                                               D                                                                       G                                                                                                                                                          C                   B                                               Ç                                                                                                                                          G                                                                                                                                      [                                                                                                                                                                                      B                                                                                                                                      F                                                                                       L                                                   L                                                                                                                              J                                                                                           B                                                                                      G                                                                                       |                                                                                       C                                                                      P                                                                                                                                                                                                                            I                                                                                                                         F                                               _                                                                                                          O                                           C                                                              [                                                                       G                                                                                                                              [                                                                                                                                                      B                                                                                                  M                                                                                                                   [                                                                   F                                                                                              I                                                                                                                                                                 F                                                                   L                                                       L                                                                                  J                                                   B                                                      G




                                                                                                                                                           S                                                       




                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            X                                               B                                                               G                                                                                                          C                                                  J                                                                                                      C                                                                                                                      B                                                                                                                                                                                                                                         C               G                                                           G                                                                       J                                                                                                                                                                     B                                               F                                                           [                                                                                                                  Q




                                                                                                                                        Æ                                                                                                                      G                                                               }                                           }                           }                           }                           }                       }                                       }                                   }                               }                                   }                                   }                                       }                                       }                           }                                   }                           }                               }                                       }




                        Ï                                                                                                                                                                                                                                                    e                                                                                                                                              f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         t                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              e                                                                                                                                                                                                                                                                                                                                                                                                                         f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                k                                                                                                                                                                                                                                                                                                j                                                                                                                                                                                                                                                                                                                                                                            Á       k           e                                                                                              e                           k                                   
                                               }                               




                                                                                    ¡                                                                                                                                                                                                                               ¿                                                                                                                                                                                                                                                 




                                                                                                                                                           S                                                       




                                                            
                                                                                                                                    Æ                                                                                                                          G                                                               }                                                                                                                                                                                      C                   Ç                                                                                                                                                                          G                                                                       K                                                                                                                                                  L                                                           C                   O                                               C                   L                                                                                       C                               B                                                               O                                                                                                                                                         [                                                                                           F                                                                                                                                      C                                                                                                              B                                                                                           F                                                                                                                                                                                                                                     J                                                                                                                                                                     P                                                                                                                                                      [                                                                                                               }                           }                                   }                       }                               }                               }                               }                               }                       }                               }                       }                                   }                               }                   }                           }                           }                           }                   }                               }




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    S                                                                                   F                                                                                               [                                                                                                                                                                                                                                                                         O                                                                                                                                          B                                                                                                                              C                                          M                                                                                   Q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¢                                                                                                                          O                                                                                  |                                       B                                                                                 G                           P                                       C           K                       Q




                                                                                                                                                                                       ¿                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         e                                                                                                                                                                                                                                                                                                                                                                                                                                         f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       j                                                                                                                                                                                                                                            f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                j                                                                                                                                                                                                                                                            f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
,                                              }                               £




                                                                                                    ¤                                                                                                  ¥                                                                                                                                                                                    ¢                                                   ¥                                                                                                                                                                                                                                    ª                                                                                                                                                                                                                                                                                   ¤                                                                                                                                                                  ª                                                                                                                                                                                                                             C                   B                                                               L                                                                       ^                   J                                                                       D                                                                                                                                                                                                              K                                                                                                                                                                                 G                                                                                                                                          B                                                           F                                                                                   ^                                                                   L                                                                   P                                                                                                                                              L                                               I                                       G                                                                                                                                  L                                   F                                                                       G                                                           P                                                       C                                                                                 G                                                   ¦                                           L                               P                                                                                                                      L                                               I                                       G                                                                                                                                          K                                                                                                                                                 [                                                                                       C                   G                                                   G                                                                                                                                                 M                                                                                           B                                                                                                                                                                                        G                                                                                                      F                                                       B                                               D                                                                       [                                                                                                          B                                                                          M                                                                                                                                 D                                                                             G                                   }




                                                                                                    ¤                                                                                                  ª                                                       §                       ª                                                                                                                                          ¥                                                                                                                                                                                        ¢                                                                               ¥                                                                                                                                                                                                                                        ª                                                                                                                                                                                                                                                                           ¤                                                                                                                                                                              ª                                                                                                                                                                                                         F                                                                                                                                                                                                                                                                                            P                                                                                                                                      G                                                                                                                                                          M                                                                                                                                                          J                                                                                                                       L                                                   F                                                                           B                                                       B                                                                                                                                                                                                                                           F                                                                   B                                       G                                       O                                                                                                                                                                                                               G                                                                                                                                  [                                                                                                                                                                                                                 B                                                                                                                                                                                         M                                                                                           G                                                                               C       _                                                               B                                                   C                           B                                       _                                                                                                                                                                                                                     D                                                                                                      ^           C           Ç                                                                                                                         C               B                                                   _                                                                              P                                                                                          [                                                                       }




                                                                                                                                                           S                                                       




                                                            
                                                                                                                                    Æ                                                                                                                          G                                                               }                                                                                                                                              C                       Ç                                                                                                                                                                      G                                                                                   K                                                                                                                                      L                                                               C               O                                                   C                       L                                                                                       C                   B                                                                   O                                                                                                                                                                 [                                                                                       F                                                                                                                                  C                                                                                                              B                                                                                               F                                                                                                                                                                                                                                         J                                                                                                                                                                 P                                                                                                                                                          [




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    X                   G                                                                       G                                                                                       J                                                                                                                                                                                                                         B                                                       F                                                                           [                                                                                                                                                                                          Q




                                                                                À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
,                                              }




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Î
                                                                                                    ®                                           º                                               ¢                                                   ¤                                                                                           ¨                                                                                                                                                                                                                                                                                               X                                           B                                                                                                                                                                                                                                                                       G                                                                                                      G                                                                                           C                                   B                                                                                                               X                               U                                                                       V                                                                                                                                                                          R                                                                                                   U                                                                                                       X                                       E                                                               V                                                                                                                                                                                      ¨                                                                                                                                                                                                 _                                                                                                       P                                                                                                                              ¶                                                                                                                                                                                                                                             I                                                                                                                             ¶                                                                                                                                                                                                                                                                                                                                             P                                                                                          C               O                                                                                  G                                               F                                                               Ç                                                                           C                           B                                       _                                                       G                                                                               F                                                                                       L                                                       L                                                                                                      J                                                           B                                                          G                                                                                                                                                                                                                                                                                                              P                                                                                                                                             K                                                                                              B                               G                                               C                                                              B                                                                                                                     K                                                                             O                       C                                          G                               P                   F                                  C           B                   _                           K                   ^       F                   B       G




                                                            
                                                                                                                                                            S                                                       




                                                                                                                                       Æ                                                                                                                      G                                                                   }                                                                       W                                                       C   G                                                                                                                                                                                                             F                                                                                   L                                                               P                                                                                           F                                                                                           L                                                       L                                                                                                                              J                                                                               B                                                                                                                      G                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                T
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                K




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        M
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    F




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                K
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    F                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ^               M




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                L                                                   L                                                                                                                      J                                                                               B                                                                                                                          Q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           X                       B                                               G                                                                                                  C                                                  J                                                                                  C                                                                                                  B                                                                                   B                                       F                                                                               [                                                                                                                                                              Q




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ª                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               X                                                                                   /                                                                                                                                           .                               4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ª
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      6
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           `                                                                                           ©                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  `                                                                               ©                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ª                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .                                                                                                           X                                                                                   /                                                                                                                                                           .                                       4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ª
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          6
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           `                                                                                           ©                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     `                                                                   ©                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   `                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                w                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     e                                                                                                                                                                                               e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
,                   ,                           }




                                                                                            Æ                                                                                                              J                                                                                                  G                                                                                   P                                           F                                                                                                                                                                                                                                                                                                O                                                           F                                                                                   ^                               ^                                                           J                                                                           B                                                               J                                           G                                                                                                                                                      D                                                                                               D                                                                                                                                                          K                                                                                                                                                  G                                                                           C                                                          G                                                                                                       M                                                                                                                                                      J                                                                                                   P                                                   F                                                                       Ç                                                                                                                                                                                                  [                                                                           F                                                               D                                                                                                                                              G                                                                                                                                                                                         P                                   F                                                                                              M                                                                                      J                                                                                           [                                                                       F                                                       M                                                                                                       L                                                                                                                  B                                                                                          C           B                                                               J                                                                                                                                                  G                                                                                                                                         Ç                                                       C                           L                                                                                                                                                                                                                                                J                                   G                                                                                                                  O                                                                                         [                                                                                   F                                                                       L                                                                              [                                           K                           F                                       B                       M




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                    ®                                           º                                               ¢                                                   ¤                                                                                           ¨                                                                                                                                                                                                                                                                               V                                                                                               _                                                                                                                                                                                                                                                                [                                                                                                                                                                  B                                                                                                      G                                                                                               |                                                                                           C                                                                          P                                                                                                               ^               F                                                                                                   B                                                   D                                                                                       ^                                                                                                                                     D                                                                       G                                                                                                                              K                                                                                                                                                                                                             K                                                           F                                                                       C                   D                                                                                                                                                                                                 B                                                                                                                                                 K                                                   J                                                                                                  ^                           C           L                                                               J                                                                  C                       ^                           C                                              C                                                                      G                                                                                                                                                                                                      ^                                                                      L                                                                                                                             C                       L                                                                                                          _                                                   F                                                   G                                                                                                          |                                                                                       F                                                                                                                                                                                                                                                                                                                        ^                                                      L                                                                                      [                                                               [                                                               J                                           B                                       C       L               F                                                          C                                              B                       G                                           L                                                          [                       K               F                           B               C                          G                                                          P                     G




                                                                                                                                                           S                                                       




                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    X                       B                                               G                                                                                                  C                                                  J                                                                                  C                                                                                                  B                                                                                   B                                       F                                                                               [                                                                                                                                                                                                                                                                                                        C                   B                                       D                                                                                   C           Ç                                                                   C   D                                                   J                                           F                                                           ^                       Q




                                                                                                                                    Æ                                                                                                                      G                                                                   }                                                                       }                           }                           }                       }                                       }                                   }                               }                                   }                                   }                                       }                                       }                           }                                   }                           }                               }                                       }                                       }                           }                                           }                                   }                           }




                                                                                z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
,                                              }                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       V                                                                                                                                               L                                                                                                                              B                                                                                                                                                 F                                                                   L                                                                                                                  O                                                                                                                                                                                 F                                                                                                                       K                                                                                                                                                                                                                 C                                                                                              D                                                                                   C                       L                                                                                                           K                                                   F                                                       M                                                                           [                                                                                                                                                                                                  B                                                                                                                                                                                         O                                                                               [                                                                                                                                              B                                                                                                      M                                                                                                                                                                         M                                                                              J                                                                                                                                                                                 C                                                  P                                                                                                                                                                                 O                                                                                                                                                         ^                           C                   O                                                                                                                                                                                                                                            O                                                                                                                                             F                                                                                                           B                                                       J                                               [                                                                                                                                                                                                                                                   O                                       M                                                                                  F                                                                          G                                           




                                                                                                                                                           S                                                       




                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        X               G                                                                   G                                                                           J                                                                                                                                                                                                                                 B                                                           F                                                                                                   [                                                                                                                                                                                                          F                                                                                       B                                                       D                                                                                               D                                                                                                                                                      G                                                                                   L                                                                                              C                       K                                                                                      C                                                                                                  B                                               }




                                                                                                                                        Æ                                                                                                                      G                                                               }                                           }                           }                           }                           }                       }                                       }                                   }                               }                                   }                                   }                                       }                                       }




                                                                    h                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             h                                       À                                                                                               z                                                                                                       k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            l                                                                                                                                                                                                                                                                                                                                                                                                      z                                                                                   d                                                                                                                                          µ                                                                                                           e                                                                                                                                                                      j                                                                                                                                                                                                                                                                       k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                l                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    e                                                          j                                                                   g
,                   ¶                           }




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Ï                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Ï                                                                                                                                                                                                                                                      
                                                                ,                                                                                                      A                                                               }                                   E                                                                           }                               N                                                                           }                                                               Ì                                                                           Ì                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,                                                                                                                                           V                                                                                                                                                                                                                                                                                                                                                F                                                                                       B                                                           D                                                                                                                                                               ,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   }




                                                                                                                                                           S                                                       




                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        X                                       B                                                   G                                                                                                              C                                                      J                                                                                                              C                                                                                                                  B                                                                                                               B                                                       F                                                                                               [                                                                                                                                                                                      F                                                                               B                                                           D                                                                                                                           D                                                                                                                                          G                                                                   L                                                                                                  C                       K                                                                              C                                                                                  B                                                       }                                           E                                                                                                                  K                                       F                                                          F                                                                                                                                                             ^           M                                                                                       O                                           C                       ^                                                                                                                                         P                                                                                                                                                                                                                                                                L                                                                                                                     D                                                       G                                                                                                                                          O                                                               F                                                   B                                       M                                                                                       C                   B                                                                                                                                                               G                                                          G                                                       }                                                                                                                 A                                   }           E                                           }                   N                                       }                               Ì                                                               ,                                                          L                          Q




                                                                                                                                        Æ                                                                                                                      G                                                               }                                           }                           }                           }                           }                       }                                       }                                   }                               }                                   }                                   }                                       }                                       }




                                                                                ½                                                                                                                                                                                                                                                                                           k                                                                                                                   l                                                                                                                                                                                                                                                                                                        f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         e                                                                                                                                                                                                                      e                                                                                                                                                                                                                                                                                                     «                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Ã                                                   ¬                                   k                                                                                                                                                                                                                                                             j                                                                                                                                                                                                                                                   e                                                                      i                                                                                                                                          u                                                                                                f                                                                                                 f                                                                            
,                                               }




                                                                                                                                                           S                                                       




                                                            
                                                                                                                                    Æ                                                                                                                          G                                                               }                                                                                                                                                                                      C                   Ç                                                                                                                                                                              G                                                                   K                                                                                                                                                  L                                                       C                   O                                               C                   L                                                                                               C                               B                                                               O                                                                                                                                                     [                                                                                               F                                                                                                                                  C                                                                                                                  B                                                                                       F                                                                                                                                                                                                                                     J                                                                                                                                                                     P                                                                                                                                                      [                                                                                                               }                           }                                   }




                                                                                                                                                                                                                                                                                                                                                                                                                                   k                                                                                                                                                                                                             e                                                                                                                                                                                                                                 j                                                                                                                                                                                                                                                                    k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              t                                                                                                                                                  k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          e                                                                                                                                                                      e                                                                                                                                                                                                      
,                                              }




                                                                                                    ®                                           º                                               ¢                                                   ¤                                                                                           ¨                                                                                                                                                                                                                                                                                               X                                           B                                                                                                                                                                                                                B                                                                                                                                                                                             D                                                                                                                                                                  [                                                                               F                                                                                       C                   B                                                                                                       B                                                                       F                                                                                                       [                                                                                                                                                              G                                                                                                                                                      |                                                                                                                                                                                                                 G                                                                                       C                                                                                                                             G                                                                                                                                  K                                                                                                                                                                 L                                                                                                                                                     D                                                           G                                                                       O                                                                                                             [                                                                                                                                                                         M                                               F                                                                   ^                                                      C                                                                              G                                                                                   F                                                               B                                               D                                                                                                                       ^                       C                       L                                                                                                  B                                               G                                                           C                   B                                                   _                                                                                           F                                               _                                                                                                                                                                                [                                                                                                                          B                                              G




                                                                                                                                                           S                                                       




        Y                   O       O                   C   L                       C           F                                               ^                                           Z                                                                                                                                                                     [                                                                                                                                                                                                                                                                                                                            V                                                                                                                              H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       E                                                                   L                                       P                                                                  D                                                                       J                                                               ^                                                                                              V                                                                                                                      H                                                                       Q                                                       v                                                                                                                                                                         K                                                                                                                                                                        M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               K                   F           _                                      ¶




    8           :               <           #       ]                       %                           !           '                                                   Ñ                                                   :                                           9                               Ò                                                           !                                               ?                                       Ó                                               #                                                   7                       Ô                                                       @                                                           Õ                                                   Ö                                               Ö                                                   ×                                                       Ø                                   Ù                                                   Ú                                                   Ù                                               Ú                                                                   Û                                                                               '                                               "                                           #                                                       Ñ                                                               %                                                           "                                   '                                                                   =                                                               +                                                               +                                           Ñ                                                                                                       Ø                                                               ]                                                                           ]                                                           ]                                                   Ü                               Ý                                           '                                                       "                                                               #                               Ô                                       %                                                           "                                               '                                           Ü                   Ô                                           :                                                   &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Û       '       "       #   Ñ           %       "               '           Û               %               >                   \   !           ;               9       #   Ô       Ò
                                                                                                                                                                                                                                                                                                                                    Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Desc
                                                                                                                                                                                                                          
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Main Document    Page 15 of 75
                                                                                                                                                                                                                  ,                                                                                                                                                                                               -                                                                               .                                           /                                                                       0                                                                                   /                                                                                           1                                                                                                                                               2                                                                                                   3                                                                           4                                                                                       5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       N                                       F                           G                                                                                      B                               J                               [                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    G           ~                                                                                             I                                                                                 




                                                                    
                                                                                                                                                    Æ                                                                                                  G                                           }                                                                                                                                              C           Ç                                                                                                                                                  G                                                                               K                                                                                                                                                      L                                                                               C                   O                                                       C                               L                                                                                               C                       B                                                       O                                                                                                                                                     [                                                                                               F                                                                                                                          C                                                                                                  B                                                                                           F                                                                                                                                                                                                                 J                                                                                                                                                 P                                                                                                                                  [                                                                                               }                                   }                           }




                                                                                                                                                                                                                                                                                                                                                                                                                                          k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     j                                                                                  f                                                                                                          
,                                                   }
                            È




                                                                                                        ®                                                   º                                       ¢                                           ¤                                                           ¨                                                                                                                                                                                                                                                       H                                                                           J                                                                       C                               ^           D                                                                                       C                                       B                                                                       _                                                                                                                   K                                                                                                                                                                                 [                                                                                                   C                                                      G                                                                                                                                                                                                     ¼                                                                           L                                                                       ^                               J                                               G                                                                               C           Ç                                                                                                                                                              ^           C                               L                                                                                                                          B                                                   G                                                                                                                      G                                                                                                                          L                                                                                                                                     K                                                                                                     F                                                                                              C               Ç                                                                                                                  F                                                   G                       G                                                                                                                  L                                       C                   F                                                                              C                                                              B                                                                   P                                                                      ^       D                                               C       B                           _           G                                                      ^           C                                              J                                                                             ^               C               L                                                                                  B           G                                                              G                                                                              K                                                                         O                                  G                   G                               C                                                  B                               F                                       ^                                   ^           C                   L                                                          B                           G                                          G




                                                                                                                                                               S                                                   




                                                                    
                                                                                                                                                    Æ                                                                                                  G                                           }                                                                                                                                              C           Ç                                                                                                                                                  G                                                                               K                                                                                                                                                      L                                                                               C                   O                                                       C                               L                                                                                               C                       B                                                       O                                                                                                                                                     [                                                                                               F                                                                                                                          C                                                                                                  B                                                                                           F                                                                                                                                                                                                                 J                                                                                                                                                 P                                                                                                                                  [                                                                                               }                                   }                           }




            ­                                                                                                                                                                                                                                                                                                                   e                                                                                                                                                          e                                                                                                                                                                                                                                                                                                                                                                                                                                                    i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Á                                                                                                                                                                                                                                ¿                                                                                                                                                                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            e                                                                                                                                                                                                                                                                                                                                                          i                                                                                  Å




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          B                                                                                                 D                                                          D                               J                           L                                          G                                                              L                       J                                                         D




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                L                           ^                   F                           C       [                                                       G                                                                                                                                ¼                                                                  [                                       K                                      C                                          B                   G                   }




                            Í                                                       ½                                                                                           u                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
,                                                   }




                                                                                                                                                               S                                                   




                                                                    
                                                                                                                                                    Æ                                                                                                  G                                           }                                                                                                              C                   Ç                                                                                                                                              G                                                                               K                                                                                                                                                      L                                                                   C               O                                                                       C               L                                                                                                   C                           B                                                       O                                                                                                                                                                     [                                                                                       F                                                                                                              C                                                                                                  B                                                                                       F                                                                                                                                                                                                                                 J                                                                                                                                             P                                                                                                                                      [                                                                                                                                                              C                   B                                                       L                                                           ^                   J                                               D                                                           C       B                               _                                                               |                                                                       P                                                                                                                                                 P                                                                                                                     M                                                                                                              J                                                                       F                                                   ^                                                                                         F                                   D                                               M                                           O                           C           ^                                      D                                          P                                                                                                                               J                                                  B                           G                                                       F                               B                               D                                                                              P                                                                                 F                               ¼                                   M                                                      F                                                          G                                       }           }                   }                       }               }                   }                   }




                            Ï                                                                                                                                                                                                                                                                                                                                                                                                                                      e                                                                       e                                                                                                                                                                                                              
,                                                   }




                                                                                                        ®                                                   º                                       ¢                                           ¤                                                           ¨                                                                                                                                                                                                                                                   v                                                           F                                                                       G                                                                                                                                          D                                                                                                                   J                                                                                                                                                                                                                                                                                                                                ^                       J                                                               [                                                                                                   K                                                                                                       G                                                                       J                                                                   [                                                                                                                               F                                                                                           ^                       C               [                                                                                                                                                      B                                                   M                                                                                                                              G                                                                   K                                                                                                                          J                                           G                                               F                                                               ^                       G                                       J                                           K                                                       K                                                                                                                                                                                                                   L                                       P                                       C               ^           D                                                                               G                                                               J                                           K                                                   K                                                                                                                                                                           [                                       F                                           C           B                                                 B                       F                           B                                   L                                                                     D                                                   C       Ç                                                                                         L                                                                      G                                                                                                        ^                                      [                                                          B                                                                                                 K                                                                                         K                                                                                            M                       G                                                            ^                              [                                                                                  B                               




                                                                                                                                                               S                                                   




                                                                    
                                                                                                                                                    Æ                                                                                                  G                                           }                                                                                                              C               Ç                                                                                                                                                  G                                                                           K                                                                                                                                                      L                                                                       C           O                                                                           C                   L                                                                                               C                           B                                                   O                                                                                                                                                                         [                                                                                   F                                                                                                                  C                                                                                                  B                                                                   }                                   }                                           }                                   }                                   }                                   }




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                  }                               î




                                                                                                        ®                                                   º                                       ¢                                           ¤                                                           ¨                                                                                                                                                                                                                                                       A                                                                                   B                                                                           K                                                       F                                                                                               C           D                                                                                                                                   |                                                                           F                                                                       _                                                                                                                                              G                                                                                                                              D                                                                               C               G                                                       F                                                                                                                                                                          C                               ^                           C                                              M                                                                                               C                                   B                                       G                                                       J                                                                                                  F                                                                       B                                                                       L                                                                                                                                                  K                                       F                                                       M                                                           [                                                                                              B                                                                  G                                                                                                  D                                                                           C   G                                   F                                                                                              C                           ^                   C                              M                                                                                                                                                                                     B                                                                      O                                   C                              G                                                          G                                   C               L               I                           K                   F                                   M                                                          Ç                   F                               L                           F                                                              C                                                  B                                               K                           F                                       M                                                                      |                                                                             I                                                                     G                                               ¦                           L                                                                          [                                           K                                                              B       G                           F                      C                                  B                                                      E                                                                                      L                       C   F                           ^                               E                                                                  L                           J                                              C                  M




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              B                                                                                                                                  O                                                                   C                                                              G                                                                           í                                                               J                                                                   B                                                                       K                                                       F                                                                           C                   D                                                                                                               ^                                                                                          F                                                                           B                                                                   G                                                                                                       M                                                                                                                                  J                                                                                       [                                                                           F                                                                   D                                                                                                                                                                                                                                                                                        G                                                                                                          [                                                                                                                                                     B                                                                                                                                                                                             ^       G                                       




                                                                                                                                                               S                                                   




                                                                    
                                                                                                                                                    Æ                                                                                                  G                                           }                                                                                                                                              C           Ç                                                                                                                                                  G                                                                               K                                                                                                                                                      L                                                                               C                   O                                                           C                           L                                                                                           C                           B                                                       O                                                                                                                                                     [                                                                                               F                                                                                                                          C                                                                                                  B                                                               }                                           }




                                                                                    h                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      e                                                                                                                                                                                                                                                                                                                                                                                                                  
                                                  }




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                        ®                                                   º                                       ¢                                           ¤                                                           ¨                                                                                                                                                                                                                                                   ®                                                                                                                                              F                                                                                           ^                                                                      P                                                                                                                                                      D                                                                       C               G                                                           F                                                                                                                                                          C                       ^                           C                                                  M                                                                                                                                                                                                                                                                                                ^                               C                   O                                                                                                                                                      C                       B                                                   G                                                               J                                                                          F                                                                                   B                                                               L                                                                                                                  í                                                           P                                                                                                          F                                                               ^                                      P                                               G                                       F                                                       Ç                                                   C                               B                                   _                                                       G                                                   F                                                               L                                               L                                                                                  J                                                               B                                                                                                                          ®                                                   E                                               V                                                          í                               L                                                 D                               C                                                         P                                                          [                                                                                                         |                                                   B                                                                                     ¦       G                                                                                                                                                                      B                                                                                                        ¦       G                                                   C                       B                   G                                               J                                  F                                   B                   L                   




                                                                    
                                                                                                                                                                S                                                   




                                                                                                                                                       Æ                                                                                              G                                               }                                       S                                                           F                                                           [                                                                                                                                                                                                                                             P                                                                                                                                                                                                      C                                   B                                                               G                                                                   J                                                                                              F                                                                                           B                                                                       L                                                                                                                                                      L                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                [




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    K




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        [
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            F




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        K
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                M




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        B
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    M
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    O




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        B
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                F




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        [
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                L




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        P




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    K                                                                                                                  ^               C                               L                               M                                                       F                                                   B                                       D                                                                       ^                               C                   G                                                                                                      C                                  G                                                   Ç                                               F                                                           ^               J                                                                                                          }




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                H                                                                  B                                                  O                           C                       L                                   C   F                                              M                                   Q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           E                                   J                                                                                                                B               D                                                                                                                                                                                                         O           J                               B                   D




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ç                                   F                                       ^               J                                                              Q




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        X                                                                                                       /                                                                                                                                                                   .                                                       4                                                                                                                                                                                                                                                       .                                                   /                                                                                                                   5                                                                                                                                               W                                                   V                                                          /                                                                                           V                   1                                                                                                       U                                                                                                                                                                       1                                                                                                       /                                                                               p                                                           4                                                                   W                                       V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      6                                                                                                                                                                                                                                                                                     t                                                                                                                                                                                                                                                                                                                       t                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            d




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .                                               3                                                                                                                                               4                                                                                   U                                                                                                                                                                      3                                                                                               /                                                                               5                                                                                                               p                                                                               W                               4                                                                                                                                           /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                4                                                                                                                                                                                                                                                                                                                                                           3                                                                                                               0                                                                                                                                       W                                       U                                                                                   /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ¯                                                                                                                                                                                                                                               t                                                                                                                                                  6                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .                                                                                                                               X                                                                                                           /                                                                                                                                                   .                                   4                                                                                                                                                                                                                                                                       .                                       /                                                                                                                           5                                                                                                                                   W                           V                                      /                                                                                   V                   1                                                                                                                           U                                                                                                                                                               1                                                                                                       /                                                                                                       p                                               4                                                           W                               V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              6                                                                                                                                                                                                                                                                                     t                                                                                                                                                                                                                                                                                                           t                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           d




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .                                               3                                                                                                                                               4                                                                                   U                                                                                                                                                                      3                                                                                               /                                                                               5                                                                                                               p                                                                               W                               4                                                                                                                                           /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                4                                                                                                                                                                                                                                                                                                                                                           3                                                                                                               0                                                                                                                                       W                                       U                                                                                   /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ¯                                                                                                                                                                                                                                               t                                                                                                                                                  6                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    l




                                                                                    z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      e                                                                                                                                                                                                                                          e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              i                                                                                                                                                                                                                                                                                                                                                                                                                                               
                       ,                           }




                                                                                                                X       O                                               M                                                                                          J                                                       F                                                                                                                                                                                                    P                                                                                                                                                                                                                                                                                                                                    B                                                                                                                                                          O                                               C                   L                                                           C           F                                                                                                                      M                                                                                                                                                              O                                                                   F                                                                                                                           ^                                   C       Ç                                                                           C                               B                                                   _                                                                                                                                                                                             J                                           G                                                                                                                                                                                                        ¼                                                                               K                                                                                                              L                                                                                                                  K                                                                                                                 L                                                                                                                                 D                                       G                                                                                           O                                                                                             [                                                                                           F                                                                           ^                   C               O                                                                                                              C                       B                                   G                                           J                                                              F                                   B                                   L                                                      K                                                      ^       C               L               M                                                                                                                        F                                                                                                                     L                               J                                                                                                B                                                      ^       M                                                          B                                                  C                  ^                                                          D                                                                                                                                                                           L                                          C       Ç                                              K                                                                     K                                                                                                M                                                                                                     L                   F                                   J                           G                       




                                                                                                G                                                                                          [                                                                                                                                                         B                                                                                                                                          P                                               F                                                           G                                                                                                           D                                                                                           C                                                                                              D                                                                                                       }




                                                                                                                                                               S                                                   




                                                                    
                                                                                                                                                    Æ                                                                                                  G                                           }                                                                                                                                              C           Ç                                                                                                                                                  G                                                                               K                                                                                                                                                      L                                                                               C                   O                                                           C                           L                                                                                           C                           B                                                       O                                                                                                                                                     [                                                                                               F                                                                                                                          C                                                                                                  B                                                               }                                           }




                                                                                    Á                                                                                                                                                                                                                                                                                                                                    j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                e                                                                                                                                                                                                                                                                                                                                                                                                                                k                                                               i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¿                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           e                                                                                                                                                                                             
                                                  }




                                                                                                        ®                                                   º                                       ¢                                           ¤                                                           ¨                                                                                                                                                                                                                               V                                                                                                   L                                                               L                                                               C                   D                                                                                                                                                                                          B                                                                                      G                                                                                                                                                                                                                     [                                                                                               K                                                                       ^                                                                              M                                                                                   [                                                                                                                                                                                      B                                                                                                                  D                                                                           C                   G                                                           K                                                   J                                                                                                                                                     G                                                                                                                              C                                   B                                           G                                                               J                                                                      F                                                       B                               L                                                                                                                          L                                       ^           F                                                                               C               [                                                       G                                                                                                                                                                                                                                       C           _                                                   P                                                              G                                                                                                                                                 G                                   J                           




                                                                                                                                                               S                                                   




                                                                    
                                                                                                                                                    Æ                                                                                                  G                                           }                                                                                                                                                                                     G                                                                               L                                                                                                  C                                                                                                                                                                                                                                                                                                    F                                                                                       L                                               P                                                                                                           L                                                                   ^           F                                                                               C                           [                                                                                                       }                               }                                           }                           }                                       }                                   }                               }                                   }                                           }




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        l                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ¿                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       k                                                                                                                                                                                                                                                                                                                                                                                    j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      f                                                                                                                                                                                                                                                                               j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
                                                                                    î
                       ¶                           }




                                                                                                                                                               S                                                   




                                                                    
                                                                                                                                                    Æ                                                                                                  G                                           }                                                                                                                                                                                     G                                                                               L                                                                                                  C                                                                                                                                                                                                                                                                                                    F                                                                                       L                                               P                                                                                                           L                                                                   ^           F                                                                               C                           [                                                                                                       }                               }                                           }                           }                                       }                                   }                               }                                   }                                           }




                                                                                    z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
                                                   }




                                                                                                                                                               S                                                   




        Y                       O       O                       C   L                   C           F                                                       ^                                   Z                                                                                                                     [                                                                                                                                                                                                                                                                            V                                                                                                                                      H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   E                                                       L                                                               P                                                                                      D                                                           J                                       ^                                                                              V                                                                                                              H                                               Q                                               v                                                                                                                             K                                                                                        M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               K                       F           _               




    8               :               <           #           ]                   %                           !               '                                                       Ñ                                       :                                   9                   Ò                                   !                           ?                                       Ó                                               #                               7                                   Ô                                       @                                                   Õ                                                       Ö                                                       Ö                                                   ×                                                           Ø                                   Ù                                                                   Ú                                                       Ù                                                               Ú                                                                   Û                                                               '                                                   "                                                   #                                                           Ñ                                                       %                                                   "                                           '                                                           =                                           +                                                               +                                           Ñ                                                                                                           Ø                                                           ]                                                           ]                                                       ]                                                               Ü                   Ý                               '                                                       "                                           #                           Ô                                   %                                           "                                                       '                                   Ü                               Ô                               :                                                   &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Û                       '                       "                       #               Ñ                           %                       "                       '                               Û                   %                       >                       \   !           ;           9       #   Ô   Ò
                                                                                                                                                                                                                                                                                                                                                                Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Desc
                                                                                                                                                                                                                                          
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Main Document    Page 16 of 75
                                                                                                                                                                                                                          ,                                                                                                                                                                                                                                   -                                                                                                           .                                                   /                                                                               0                                                                       /                                                                                   1                                                                                                                                           2                                                                           3                                                                           4                                                                                   5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               N                                           F                                   G                                                                                          B                                       J                               [                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    G           ~                                     I                     




                                                                            
                                                                                                                                                            Æ                                                                                                              G                                   }                                                                                                                                                                                      C       Ç                                                                                                                                                                                              G                                                               K                                                                                                                                                          L                                                                   C               O                                                   C           L                                                                                               C                   B                                                           O                                                                                                                                                             [                                                                       F                                                                                                                  C                                                                                                      B                                                               }                       }




                                                                          }                                                                       z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ¿                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ï                                           k                                                                                                                                                                                                                                                                                                                                                j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               e                                                                               j                                                                                                                                                                                                                                                                                                                                                  ¿                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                c                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ï                                                                               g                                                                                   É                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                f                                                                                                                                                                                                                                                                                                                                                                                                                                                                  g                                   g                   g                                               g                       g                   g                                       g                               g                                   g                               g                               g                                   g                   g                               g                               g                           g                           g                               g                           g                       g                           g                               g                   g                           g                       g                       g                   g                           g       g                           g                   g                       g                   g                       g                       g                       g                       g               g                   g                   g                   g                   g                       g                           g               g                           g               g                   g                       g                   g               g               g           g                   g                   g                       g                   g                   g           g               g               g                       g                   g               g                       g               g                   g                   g                   g           g                   g           g                   g                       g               g               g                       g                               g                   g               g                   g               g                   g                           g           g               g               g                   g                   g           g                       g               g                   g                   g               g                   g               g                   g               g               g                   g               g                       g               g                   g           g           g                       g           g                   g               g               g           g                   g           g               g           g                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    l




                                       ù                               ÿ               ü                                           °                                                                                                                                                                 ø                                                                                          ú                                                                           ÿ                                                                                                                                     ø                                                                                                                                                                                      ÷                                                                                                                                                                                                                                                                                                                                                                                                    ÷                                                           ø                                                                                                                                                                                             ±                                                                                          ø                                                                                      ù                                                       ü                               ø                                                                                                                                                                                                                                 ÿ                       þ                                                                                                                              ø                                                   ÿ                               ü                                                                                                                                                                                      þ                                                                                                                                                                                                                                                                                              ÷                                                               þ                                                           ÿ                                                                          ù                                                                                  ø                                                   ù                                               ÷                                                               ö                   ÷                           ü                           ø                                           ÿ           ø                                                          ü                                           ö                       ÷                                                                                                                                             ü                                       ù                                           ÷                                                                       ÿ               ø                               ù                                                                                      ø                                                              ü                           ù                       ü               ø                                                                  ÷                                                                                      ù                                           ÿ               ü                                   




                                                                                                                               þ                                                                                   þ                                                                                                                               þ                                                                                                                                               ÷                                                                                       þ                                                                                       ÿ                                                                   û                                                   ù                                                                                                                                      ø                                                                                               ù                                                                   ÷                                                                                                                                                                      ø                                                   ý                                                                               ù                                                                                              þ                                                                               ÿ                                                               ø                                                                                                                                                                                                                         ü                                   ù                                                                                                                             ø                                                                                                                  ÷                                                   ü                                   ø                                                                               ÿ                       ø                                                                                                  ü                                                                                                      ÷                                                           ù                                                   ÷                                                                                                                                                                                                                                                        ÷                                       ø                                                                                                                     ±                       ÿ                   ø                                                      ù                                   ü                   ø                                                                                                                                 ÿ               þ                                                              ø                                                   ÿ       ü
                       ²                       




                                                                                                                                               !                                           "
                                                                                                                                                                                                                                                                                       #




                                                                                                                                                                                                                                                                                                                                        "                                                                       $                   "                                                                                           %                                                                                           &                                                                       '                               $                                                   ³
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                   )                                           *                                           +
                                                                                                                                                                                                                                                                                                                           #




                                                                                                                                                                                                                                                                                                                                                                                                "                                                                                           $                       "                                                                                                           8
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ´                                                               




                                       ù                               ÿ               ü                               µ                                                                                                                                                                              ø                                                                                              ú                                                                       ÿ                                                                                                                                         ø                                                                                                                                                                                  ÷                                                                                                                                                                                                                                  ù                                                                       ÿ                                                                                                                              ±                                               ù                                                                               ÷                                                                                                                                                  g                                                               þ                                                                                                                                                                                                                                                     ø                                                                               ÿ               ú                                                                          ù                                                                                                                                                                                                                                                                                   û                                                                                  ÷                                       ý                                                                           ±                                                                                      ø                                                                      ù                                           ü                           ø                                                                                                                                                     ÿ               þ                                                                                          ø                                           ÿ               ü                                                                                                                      þ                                                                                                                                                                                                  ÷                                                       þ                                   ÿ                                                                          ù                                                                  ø                                           ù                                   ÷                                                       ö                       ÷                                   ü                       ø                                       ÿ               ø                                                                  ü                                       ö           ÷




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                _                                       *                                                                                                                                                                                                                                               .                                                                                                                   *                                                                               *                                                           +                                                                                                                   .                                                                                                                                                                                                                                       9                                                                                                                                                                                                                                                                                                                                                           .                   +                                                                                                   .                                                                           .
                                                                                                                                                                                                                                                                                                ;                   0                                           "                                                           6                                                                               "                                                           ¶                                                                                                   4                                                                                   "                                                               '                                                                                                                                       &                                                                                                                                                                                                   &                                                           4                                                                                                                       4                                                                           $                                                               '                                                                                                                                                       $                                                                                   4                                                                           ;                               &                                                                   '                                                                                               8                           &                                               4                                                               5                                               ·                                                               8                                                                                                       $                                                                   $                                                                       4                                                                               %                                                   &                                               '                               $

                                                                                                                                                                                                                                                                k




                                                                                                    z                                                                                                                                                                                                                                                                                                                                                                                      i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¿                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    j                                                                                                                                                                                                                                                                                                                                                                                                                             l                                                                                                                                                                                                                                                                        f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       j                                                                                                                                                                                                                                                                                            e                                                                                                          e                                                                                                                                     Å
¶                                                          }




                                                                                                                                                                                                                                       !                                                           "
                                                                                                                                                                                                                                                                                                                                                                               #




                                                                                                                                                                                                                                                                                                                                                                                                                                                    "                                                                                                           $                                   "                                                                                                       %                                                           &                                                           '                                       $
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ²                                                                       




                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                           #                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ²                                                               




                                                                                                                                                                                                                )                                                                           *                       +                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .                                                                                       *                                                                                                           ¸
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    "                                                                                                                       $                           "                                                                                   8                                           4




                                       ù                               ÿ               ü                                   ¹                                                                                                                                                                                                                                                                                                                                                                                                             ø                                                                                                                                                  ú                                                           ÿ                                                                                                                                 ø                                                                                                                                                                                                                                                                                                                                                   ÿ                               þ                                                                                                                                      ø                                                                   ÿ           ü                                                                                                                                                                                                  þ                                                                                                                                                                                                                                                                                                                              ÷                                                                       þ                                                                       ÿ                                                                                                                                          ù                                                                                                  ø                                                                                   ù                                                                       ÷                                                                   ö                           ÷                                   ü                               ø                                                   ÿ           ø                                                                      ü                                                                          ÷                                                           º                                           û                           ù                                       ü                                                                                          þ                                                                                                                                                                                                                        »                   þ                                   ü                                                                                                                                     ü                                                                                                         þ                                                                          ø




                                                                                                    z                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ¿                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    e                                                                                                                                                                                          e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     t                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Å
                                                           }




                                                                                                                    ®                                               º                                   ¢                                                   ¤                                                                       ¨                                                                                                                                                                                                                                                                                                               E                                                                                                                          F                                                                           G                                                                                                                                                                  B                                                                                                                      C                           L                                                           I                                                                                                                                                             G                                                                                                                          L                                                                                                                                      J                                                               B                                                                                                                             M                                                                                           L                                               ^                           J                                                                                                                                                      [                                                                                                                                                                                  [                                                                                                                                                                                                                                G                                                       P                                                   C                   K




                                                                                                                                                                           S                                           




                                                                            
                                                                                                                                                            Æ                                                                                                              G                                   }                                                                                                                                              C               Ç                                                                                                                                                                                      G                                                                       K                                                                                                                                              L                                                                   C                   O                                                       C                       L                                                                               C                           B                                               O                                                                                                                                                                             [                                                                               F                                                                                                      C                                                                                          B                                                               }                                           }                   }                                               }                               }                               }                   }                                   }                   }




                                    ¶                                       }                                                                       z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ¿                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Â                                               g                                                   É                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        f                                                                                                                                                                                                                                                                                                                      g                           g               g                   g                   g                   g                   g                   g               g               g               g               g                   g                   g                   g                   g                   g           g                       g           g                   g                   g           g                       g           g                           g               g               g               g           g                   g               g                   g               g               g           g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                l




                                       ù                               ÿ               ü                                   ¼                                                                                                                                                                                                                                                                                                                                                                                                                            ü                                                                               ü                                                           û                                   ø                                                                                                   º                                                                           þ                                                                   ü                                       ù                                                                                                                                                                 þ                                                                                                                                                                                                                          ù                                               ú                                                           û                                                                                                                                                      ù                                                                           ÿ                               ü                                                           þ                                                                                                                   ü                                       û                                                                                                                                                                                                                        þ                                                                                       ÿ                                           




                                                                            }                                                                                                                                                                                                                                                             Ã                                                                                                          ½                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    k                                                                                                                                                                                                                                                                                                                                                                                                                                                   g                           g                       g                               g                   g                                   g                               g                               g                                       g               g                           g                                       g                                   g                                   g                               g                                   g                   g                               g                       g                                   g                               g                           g                               g                       g                       g                       g                           g                       g                               g                   g                       g                   g                   g               g                       g               g                           g                       g                       g                           g               g                       g                   g               g                       g                   g                       g                           g                   g                   g                       g               g               g                       g                       g           g               g           g                       g                   g                       g                   g           g               g                   g                   g                       g           g                       g           g                           g           g                       g               g               g           g           g                       g                           g           g                           g                   g                           g               g                   g                   g                   g                   g                   g               g               g               g               g                   g                   g                   g                   g                   g           g                       g           g                   g                   g           g                       g           g                           g               g               g               g           g                   g               g                   g               g               g           g               g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            `               c                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    l




                                                                           }                                                                                                                                                                                                                                                                                                                                                                           ½                                                                                                                                                                                                                                                                                                                                                            ¿                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          k                                                                                                                                                                                                                                                                                                        ½
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    a                                                                                                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    l




                                                                            }                                                                                                                                                                                                                                                                 Ä                                                                                                              ½                                                                                                                                                                                                                                                                                                                                                            e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    k                                                                                                                                                                                                                                        Ã                                   ½
                                            È
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                c                                                                                                                                                                                                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    l




                                            Í
                                                                            }                                                                                                                                                                                                                                                             ï                                                                                                              ½                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         k                                                                                                                                                                                                                                                                                                    Ä                                                               ð
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                c                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    l




                                            Ï
                                                                            }                                                                                                                                                                                                                                                                 ½                                                                                                          ½                                                                                                                                                                                                                                                                                                                                                                f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          e                                                                                                                                                                                      e                                                                                                                                                                                                                                                                                     k                                                                                                                                                                                                                                                                                    ï                                               ½
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    l




                                                                          }                                                                                                                                                                                                                                                                 ð                                                                                                          ½                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                e                                                                                                                                                                                  e                                                                                                                                                                                                                                                     k                                                                                                                                                                                                    ½                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    l




                                                                          }                                                                                                                                                                                                                                                                 Â                                                                                                              ½                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         e                                                                                                                                                                                                      e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      k                                                                                                                                                                                                                                                                                                ½                                                               ï                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¾
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    l




                                   ,                                       }                                                                       ½                                                                                                                                                                                                                            e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       e                                                                                                                                                                                      e                                                                                                                                                                                                                                                                                                                 g                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       N                                                                                          K                       M                                                       K                                                                                         G                                                          B                               F                                       ^                           K                                                             K                        M                    F   ^
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        V                                                                                       D                                                               D                                                                                                                           ^           C                               B                                                                                                                  G                                                                                                                                                                                                                                                                                         P                                                                                                                                                                     J                                                   _                                                                   P                                                                                                                                                                                             }                   }                       }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    l                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   l




                                                                          }                                                                       ½                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        e                                                                                                                                                                                                              e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       w                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           z                                                                                   ~                                       d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }                                                       V                                                                           D                                                       D                                                                                                       ^                           C                       B                                                                                                                                                                                                                                                  ¾                                                           ^                   C                       B                                                                                                                                         ,



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    c           a                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        l




            Y                   O           O                       C           L                       C       F                                                   ^                               Z                                                                                                                                                 [                                                                                                                                                                                                                                                                                                                                V                                                                                                                      H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           E                                                   L                                       P                                                                                  D                                               J                                               ^                                                                          V                                                                          H                                       Q                               v                                                                                                     K                                                                                                            M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           K                       F               _                                      




    8               :                   <               #       ]                               %                           !               '                                           Ñ                                                   :                                       9                   Ò                                               !                               ?                                       Ó                                                       #                                               7                                           Ô                                                   @                                                                   Õ                                   Ö                                                   Ö                                                       ×                                                                   Ø                       Ù                                                           Ú                                               Ù                                               Ú                                                                       Û                                                           '                                                   "                                               #                                                               Ñ                                                   %                                       "                                                   '                                               =                                                   +                                                   +                                               Ñ                                                                                       Ø                                                           ]                                                       ]                                               ]                                                           Ü                           Ý                                                   '                                   "                                               #                               Ô                                           %                                                       "                       '                                       Ü                                   Ô                                       :                                               &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Û       '   "       #           Ñ           %           "       '               Û           %               >                   \       !           ;               9       #   Ô       Ò
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Desc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Main Document    Page 17 of 75
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !                                           "                                       #                                                                               $                                                                           %                                                       &                                                                                   '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (                                                                   )                                                       )                                                *               '                                                                           $                                                                   %                                       &                                                                           '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               +                           %                                           "                                       #                                   $                                                           %                                           &                                                       '




                                                                                                                                                                                                                                                                                                                                                                                                                                  ,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -                                                                                                                           .                                                   /                                                                                                       0                                                                                       /                                                                                           1                                                                                                                                   2                                                                                           3                                                                                                   4                                                                                           5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           6




                        7                   8                                               9                                           :                                                   ;                                                       "                                                                   '                                                                                               <                                       =                                           <                                                       *                                                       >                                               ?                                                       @                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                                           "                                       #                                                                               $                                                                           %                                                       &                                                                                   '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (                                                                   )                                                       )                                                *               '                                                                           $                                                                   %                                       &                                                                           '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               +                           %                                           "                                       #                                   $                                                           %                                           &                                                       '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                N                                                                       R                                                                       S                                                       T                                                                       U                                                               V                                                                                                W                                                                                                                                                                          X                                   E                                                       T                                                                                       U                                                                               X                                   N                                                       T                                                                                                                   Y                                                                   Z                                                                               N                                               V                                                               W                                                       X                   Z                                               Y                                                                       U                                                                       S                                                                       X                       V

                            A                                                                   B                                                                       C                                                                                                                         D                                                                                                                                       E                                                                                              F                                                                                                                                                                                                 G                                                                                                                                           H                                                               F                                                                                               B                                                                                   I                                                                                                                          J                                                                                       K                                                                                                                      L                                                                           M                                                                                                                       N                                                                                                                                                                      J                                                                                                                                                                                                 O                                                                                                                                                                                                                                                            P                                                                                                              Q




                            N                                                   F                                                                       G                                                                                                                                                                                                  B                                                                           J                                                               [                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
                        7                           <                                               \                                           >                                                   :                                                   ]                                                                                   >                                                       @

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 N                                               P                                                                                  L                                   I                                                       C           O                                                      P                                               C           G                                                                       C       G                                                       F                                                           B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             F                           [                                                                                                                      B                           D                                                                                  D                                                       O                               C                           ^   C                       B                               _




        ¿                                                                                                       À                                                                                                                                                       Á                                                                                                                                                                       Â                                                                                                                                                               Ã                                                                                                                                                               Ä                                                                                                                                                           Å                                                                               Æ                                                                                                                                                                                                                                                                       Ç                                                                                                                                                                                                               È                                                                                                                                                                               É                                                                                                                                                                   Ê                                                                                                                                                                           Æ                                                                                                                                                                                                                                                           Ë                                                                                                                               Ì                                                                                   Í                                                                                                                           Î                                                                                                                   Æ                                                                                                                   Ì                                                                   Ï                                                                                Ð                                                                                                                                                                                                   Ñ                                                                                                                                                                   Í                                                                                                                                   Ò                                                                                                                                                                                       Ç                                                                                                                           Å                                                                   Ó                                                                                   Ô                                               Õ                                                                                                                                                                                                                           Ó                                                                                                                       Ö                                                                                                                                                   ×                                                                                                                               Ø                                                                                                                       Æ                                                                                                           Õ                                                                                                                                                               Î                                                                                                       Ï                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ù                                   Ú           Û                                   Ü




            Ý                               Þ                                                                               ß                                                                           à                                                                                                                           á                                                       â                                                                                           ã                                                                                                               ä                                                                               å           Þ                                                                               æ                                               Þ                                                                                                   ß                                                                                           ç                                                               è                                                                                                                                       ß                                                                                               á                                                                                   á                                                               é                                                                                           ê                                   ß                                                                           æ                                   Þ                                                                                                       ß                                                                               à                                                                                                                                       ä                                                                           â                                                           à                                                                           à                                                                       ë                   ì                                                   å               Þ                                                                   í                                                   î               ï                                                               æ                       ð                                                                           â                                                                                               ã                                                                   ß                                                                   ê                                        ê                                   ë               Þ                                                                   è                                                                                                   ä                                                               Þ                                                       â                                                                       ä                                                               å           Þ                                                                                       ß                                                                       ê                   Þ                                                                                       ï                           ë                   å                   ë                       ç                                           ñ                                                           æ               â                                                           ñ                                               Þ                                                       æ                           ò                                       Þ                                                                       ê                           ó                                                               ì                                       â                                               æ                                   ò                                                               ß                                                                               ê               Þ                                                                                           Þ                                                   ô                                                                   é                       ß                                                       å                   å           õ                                                                                       ê                   Þ                                                           à                                                   ä                                           â                                                                       ç                                       à                                                           ë           ì                           å           Þ                                   ï                   â                           ê               à                                   é                                   ä                                       ä                                       å       õ                                           ë           ç                   ñ                                                           á               â                                       ê                   ê                           Þ                                               á                           æ                                                   ë   ç                                           ï                   â                                   ê                                       ã                                                   ß                                           æ                           ë           â                                           ç                                                       í                                   ö                           à                                   ë           ç                       ñ




æ                   ò                                   Þ                                                                                                                   ä                                                                   ê                           â                                                                                               ä                                                               Þ                                                                               ê                               æ                                           õ                                                                                                           õ                                                                           â                                                                                               é                                                                                                       å                           ë           à                                                                           æ                                           Þ                                                                                       è                                                                                                                                   â                                                                                           ç                                                                                                                                           ÷                                                                       ø                                                                   ù                                                                   ú                                                                                   û                                                                                   ü                                                                               ý                                           ú                                                                                                       þ                                                                               ÿ                                                                                                                                                                                                                                                                                                                                                                              ú                                                                                                                                                                                                                                                                                                                    ï                           ï                                               ë                           á                                                       ë               ß                                                               å                                                                                                                       â                                                                       ê                                           ã                                                                                                                                                                                                                                                                                                                                                                                     Ý                                                                                  ß                                               à                                                                               õ                                       â                                                           é                                                       ê                                               à                                                       â                                                           é                                               ê                               á                                           Þ                                                                   ó                                                       å               ë       à                                                   æ                                                   æ                                               ò                                   Þ                                                                           ä                                                       ê                   â                                                               ä                                   Þ                                                                   ê                   æ                                   õ                                                                       æ                                   ò                                               ß                                       æ                           õ                                   â                           é                                       á                       å       ß                           ë           ã                                                                   ß                                               à                                                   Þ                                                      Þ                                   ã                                           ä                                                   æ                       í                                           î   ï                                               ã                                                           â                                       ê                       Þ                                                               à                                                   ä                               ß                                               á                                   Þ                                                           ë   à




            ç                       Þ                                               Þ                                                                       è                                                                       Þ                                                                               è                                                                                       ó                                                           ï                                           ë                           å                                               å                                           â                                                                                           é                                                                       æ                                                                           ß                                                                               ç                                                               è                                                                                                                           ß                                                                                       æ                                       æ                                           ß                                                                                                           á                                                                       ò                                                                                                       æ                                       â                                                                                                                       æ                                       ò                                                                               ë                       à                                                                                                                               ä                                                                           ß                                                                   ñ                                                                       Þ                                                                                   ß                                                           à                                                                                           ã                                                                           ß                                                                   ç                                           õ                                                                                       á                                       â                                                                   ä                                                       ë                Þ                                                       à                                                                                                   â                                                               ï                                                                                                                                                                                                                                                                                                                                                                                                                             þ                                                                       û                                                       û                                                                                                                                                                                                                                             ý                                                                                                                                                                                                                ú                                                                                   ß                                                               à                                                                           ç                                   Þ                                                                       á                                   Þ                                                       à                                           à                                                   ß                                                                       ê                   õ                                                       í                                                                                                                   ç                                                               æ                                   ò                                               Þ                                                                           æ                           â                                                                       ä                                                                   â                                       ï                           ß                                           ç               õ                                   ß                       è                               è                                           ë       æ                           ë       â                                               ç                           ß                                       å                       ä                           ß                           ñ                               Þ                                               à                                           ó                                   ð                                               ê                                   ë       æ                   Þ                                                       õ                                       â                                                       é                                       ê                                                   ç                               ß                                                   ã                                       Þ                                               ß                                       ç           è




            á               ß                                           à                                                       Þ                                                                                                                                   ç                                                                               é                                                                           ã                                                                                                       ì                                                                           Þ                                                                                           ê                                                                                                                                      ë                   ï                                                                                                                                                  ç                                                           â                                                                                       ð                                                                                                                               ç                                                                                                                                      í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !                                                                                                                                                                                                                                          "                                                                                           #                                                                                                                                                                                                                                                         #                                                                                                                                                                                                                                                                                         $                                                                                                               $                                                                                                                                                              %                                                                                                                                                                                                              &                                                                                                                                                     !                                                                                                                                                                                          '                                                                                                                                      (                                                                                                                      !                                                                                           #                                                                                       )                                                   $                                                                                                                                           %                                                                                                   !                                                                                                   %                                                                   '                                                                                                                                   '                                                                       #                                                                                                                                                                                                        "                       $                                                                                                                                                                                                                                                                                !                                                                                                                              %                                                               *                                                                                                                                                                                  "                                                                                                                                                                                                                                                                                            (                                                                                                                  !                                                                   #                                                                                                                                                                     *                                                                                           $                                                                                                      %                                                                                                                                                  &                                                                 !                                       +                   ,                                   *                                                                                          -                                                                                                  $                                                                              "                               .                                                                                                         *                                       /                                                               '                                                                                                                 '                                                                                                                                                                      '                                                                                                                                                                                 




    '                                   #                                                                                                                                                                                                                                                "                                                                                                                                                                                             .                                                                                                                                                                  &                                           &                                                                                                                                                                                                                                                                                    !                                                                                                                                                                                                                                  %                                                                                           *                                                                                                                                                                                                                                                                              '                                                                                                                                                                                                      (                                                                                                                                                  !                                                                                                                               #                                                                                                                                           +                                                                       0                                                                   &                                                                                                                                                             *                                                                                                                                                                                 1                                                                                                              &                           $                                                   )                                                   $                                                                                                                                           %                                                                                                       !                                                                                                                                                              $                                                                                                                                                          &                                                                                                                     !                                                                                                                                                                                                                                                                         "                           %                                           &                               &                                                       "                                                                                                                                                            !                                                                                                                                                                                         2                                                                                                                                                              1                                                                                                          &                               %                                                                                                                                                                                         "                                                                                                                                                                                                                         #                                                                                                                                                             #                                                                                                                                                             $                                                   3                                                                 *                               /                                                                              (                                                                                  !                                                   #                                                                                  .                                                           %                                               #                                                                                                                                                                                                                                                                                                                                   !                                                                                                                          %                                       *                                                                                                          "




                                       *                                                       $                                                                                                                                                                                  #                                                                                   #                                                                                       &                                                                                                                                                                                                                            3                                                                                           &                                                                                                                                              '                                                                                                                                                                                                                                                              %                                                                                                                                                                                                                                                                                                             $                                                                                                                       &                                                                              !                                                                                                                                                                                                      +                                                                                   4                                                                                                                                                                                  !                                                                                                                                                                                                                                                                     (                                                                                                      !                                                                                                   #                                                                                                                                                                                         *                                                       '                                                   5                                                                                                                        '                                                                       %                                                                                                                                                                                                                                                                                    '                                                                                                                                                                                                                                                                             '                                                                                                                      "                                                                                                                                                                                                                                                                                                  &                                                                                                                                                                                                                                .                                                       '                                               )                                                                                                             /                                                                                                                                                                  '                                                                                                                                                                                                                                                                                                                                                                                                             1                                                                                                                                                                                                                                                                                                                                                         *                                               3                                      *                                                                      "                                                              '                                               )                                                          *                               .                                                                                                                  (                                           6                                                          (                                                                                      !                                                       #                                                                                                                                                                                                                                                                                              !                                                                              *




    "           %                                               *                                                                           .                                                                                       '                                                                           5                                                                                                                                       !                                                                                                                                                                                              $                                                                                                                       3                                                                                                                                                                                                  %                                                                                       *                                                                                   &                                                                                      !                                                                                                                                                                                                                                                                                                                         .                                                                                                                                                                              *                                                                                                           .                                                                                                                                                                                  &                                       &                                                                                                                                                                                                                                                                    !                                                                                                                                                      %                                                       *                                                                                                           +                                                   7                                                                                                                                              -                                                                                                                                   1                                                                                                                                                                                 )                                                                                      "                                                               $                                                                                                                                  %                                                                                                                                                              &                                                                                                                     !                                                                                                                                                      *                                                                                                              (                                                                                                  !                                                                                   #                                                                                                                                                                                             *                                                                                                                                      "                                                   8                                                       9                                                           9                                                           :                                                                                                                                                              "                                           "                                                                                                                                                                            !                                                                                                                                                                                     2                                                                                                                                      1                                                          &                   %                                                                      %                       *                                           .                                                                                                                                                                    &                                              -                                                                                                                                                                                                                         &                                              !                                                                                                                      '                                                                                                                                  




                                       (                                                                                                                          !                                                                                                                   #                                                                                                                                                                                                                                         *                                                                                                                                                                                                                                                                                                                                                                                                                         #                                                                                                                                                                                                                                                                                                                                                                                                                           %                                                                                   &                                                                                                                                                                                                                             .                                                                                                                                                                      &                               &                                                                                                                                                                                                                                                                                                            !                                                                                                                                                                      %                                                                   *                                                                                                                                                                                          *                                                       .                                                                                                                                                                                                                                                                     1                                                                                                                                       &                                   %                                                                                                                                                                                                                             "                                                                                                                                                                                                                                                                         #                                                                                                                                                             #                                                                                                                                                     $                                                                                                      '                                                                   .                                                                                                                                                                                                                                                        !                                                                                                  *                                                                                                              .                                                                                                                                                                                                                                                                 (                                                                                                                                                                                                    .                                                                                                                                                                                                                                                                                                                                                        !                                                                                                  %                           *                                           )                       $                                                                  %                                                                                                                                 (                                                          !                                               #                                                                                                                                 *                                                               -                                                                                              %                                                       &               .                                                                   3                                                                                                                  &                                              !                                                                                                                 .




                                                                                                                                                                                                                                                                                                                                                                                                                        #                                                                               #                                                                                           &                                                                                                                                                                                                                                        3                                                                           &                                                                                                                                                      '                                                                                                                                                                                                                                                                                  %                                                                                                                                                                                                                                                                                                     $                                                                                                                                                                              !                                                                                                                                                                                                                              %                                                                                       *                                                                                                                                       +




                        ;                                                                                                                                                                                                                                                                     8                                                                                       <                                                                                                                                                                                                                                                   =                                           .                                                                                                                                                                      *                                                                                                                                                          "                                                   $                                                                                                                                                                                                                                                                                                                                                                                             ;                                                                                                                                                                                                                                                         #                                                                                                                                                                                                                                                                         $                                                                                                                           >                                                                                                                                                                      %                                                                                   ?                                                                                   &                                                                                                     !                                                                                                                                                                              '                                                                                       @                                                                   (                                                                                                                   !                                                                                                               #




                                                                        í                                                                                                                                   A                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '                                                                                                                                                                                                                                                                                                                     "                                                                                                                                                                                  (                                                                                                                                                                  !                                                                                                                                       #                                                                                                                                                                                                                                                                         *                                                                           '                                                                                                                                                                                                                                                                                                                                                                                        $                                                                                                                              %                                                                                                                                                      &                                                                                                                     !                                                                                                          *                                                               /                                                       B                                                                                                               C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ù                                                                   ú                                                                   ø                                                   D                                                                                                                                                                                                             ú                                                                                                                                                                                                                     ý                                                                          E                                                   ú                                                           F                                   ú                                                                                                                             G                                                                                                                                         ü                                                                                                                  H                                                                                                                                                             ü                                               H                                                       ú                                                                                                      H                                                                           G                                          ý                                                                                                                                                                                I                                                                                                         ù                                                                                                                                                                                     ü                                                   J




                                                                                                                                                                                                                                                                                                                                                                                                       K
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        â                                                                                               é                                                                                                   ß                                                                                               ê                               Þ                                                                                                                       á                                                               å               ß                                                                                                   ë                                   ã                                                                                                                                   ë                           ç                                                                           ñ                                                                                                                           à                                                                               æ                                       ß                                                                       æ                               Þ                                                                                                                       ß                                                                                               ç                                                           è                                                                                                                       ï                                   Þ                                                                               è                                                           Þ                                                               ê                           ß                                                               å                                                   ç                                                   â                                                                   ç                                                   ì                                           ß                                                                   ç                                                                                                  ê                                                é                                                           ä                                                   æ                                                   á                                       õ                                                                                           Þ                                                                                                          Þ                                                                               ã                                                                                               ä                                           æ                                   ë               â                                                                       ç                                   à                                                   í                                                                                                                                                                                                                   ö                                                   í                                       L                                                   í                           M                                                                       í                                                               N                                                                       O                                       P                                                       P                                                                                              ì                                                                                                                         Q                                                   




                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        â                                                                                               é                                                                                               ß                                                                                               ê                               Þ                                                                                                                           á                                                               å               ß                                                                                                   ë                               ã                                                                                                                                   ë                               ç                                                                           ñ                                                                                                                       ï                                       Þ                                                                                       è                                                                               Þ                                                                           ê                               ß                                                                                                       å                                                       Þ                                                                                                                                                  Þ                                                                                           ã                                                                                               ä                                       æ                                               ë           â                                                               ç                                   à                                                                           í                                                                                                                                                                                                                                           ö                                                                       í                                        L                                                                           í                           M                                                                                       í                                                           N                                                                                       O                                                   P                                                       P                                                                                                                              ì                                                                                                         P                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                    K




                P                                                       í                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *                                                                                       $                                                                                                                   #                                                                                                                                                                                                                             #                                                                                                                                                                                                                                                                                     $                                                                                                                                       $                                                                                                                                                                  %                                                                                                                               &                                                                                  '                                                                                                                                                                                                                                                  *                                                                                                                                   R                                                                                               S                                                           T                                                           U                                                               V                                                       W                                                               X                               U                                                               Y                                                                       Z                                       [                                                                                                                                                                                                                                                                                                                                                      $                                                                                                                          %                                                                                                                                                          &                                                                                                                                     !                                                                                                                                                                              '                                                                                                                              (                                                                          !                                                                                       #                                                                               )                                               "                                                          &                           &                                                                                          *                                                                                                                                                                                                                                                                                *                                                           "                                                                                                                                     !                                                                                                                                                                                                                                            *                                                                                   3                                                                                                                  &                                                                                  -                                                                               +




                                                                                                                                                                                                                            \                                                                                               ]                                       ^           _                                                                           `                                                           a                                                                               _                                                               b                                                                   c                                                                                                   ]                                           ^                       d                                                   e                                                               ^           f                                                                                                   g                                                                                                       f                                                                               `                                                                                           e                                               h                                                                               _                                                                                                                   d                                                                       ]                                   f                                                                                       d                                                           _                                                                                   ]                               e                                                   i                                                                                       j                                                                                       g                                               a                                                                                       k                           ^                       g                                       _                                                                               f                                                               g                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ]                                           ]                   _                                                               g                                                   e                                                       x                                                       j                                                                   k                                                                               _                                                                       f                                                           `                                                       e                               h                           _                                                                                                                                                                                                                                                                                                                                             f                                                                                                           g                                               e                                                       f                                           `                                               e                                   h                                                   _                                                               _                                                                                                  _                                                                                                                                  d                                           e                                   ^           f                                               g                                                                   i                                           f                                                                                                                           c                                                           k                   j                                                           ^                                                                                                                                                                                                                                              ¤                           d                                   _                               c                                           ^       `                               ^       c                                               k       j                           y                                   b                                   e                                               h                           j                               e                                       j                                       k                           k   f                               y                                                                                   _                                                                      _                                                                                                          d                                       e                   ^           f                       g




                                                                                                                                                                                                                l                                                                                   m                                                                   n                                                                           o                                                       p                                                                                       q                                                           r                                           o                                                                                                       s                                                                       t                                       u                                                                                                               e                                                               h                                                                   j                                                                       e                                                                                                   k                                           ^                       b                                                           e                                                       b                                                                                                           e                                                   h                                                                       ^                           b                                                                                                   d                                                                                       ]                           f                                                                                                           d                                       _                                                                                           ]                               e                       i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       dv                                           f                           w                                                   ]                               e                                           ^           f                                                                   g                                                                           i                                               f                                                                                                                       w                                           f                                               y                                                                                       g                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               w                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    z                                                                    {                                                               |                                                       }                                                                       ~                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       {                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¡                   ¢                                                                             £




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ü                                                                                           ¶                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                º                                                                           Ù                                                                           º




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Û
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ¸                                                           ¸
                                                                                                                                                                                                                    ¥                                                                                           ¥                                                                               ¥                                                                                       ¦                                                                                                                                       §                                                                                               ¨                                                                                                   ©                                                                                       ª                                                                                           «                                                                                                       ¬                                                                                                               ­                                               ®                                                                                                       ¯                                               °                                   °                                                           ±                                                                                                                                   ²                                                                                                                   ³                                               ¨                                                   ´                                                                                               µ                                                                                                                           ¬                                                                               ¯                                               ­                                                                                                                                                                                                                                                                       ¬                                                                   ­                                           ·                                                           ³                                                   ¯                       ª                                                                       ´                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¨                                                                                   ¨                   À                                                       ¨                               Ì                                                                                       ¦                                                                                           ¨                                                               ¥                                               ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Ù                                                                           Û                                                               Ë




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Ç                                                                                                                           ¦                                                           ¦                                                       ´                                       ¦                                                               ¦                                                   ¦                                                           ¨                   ¦                                       ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Ç                                                                                                                                                                                                                                                                                       ´                                   ¦                                                           ¦                                                                   ¦                                                                       ¨                           ¦                                           ¦




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ü                                                                                           Û                                                                           º                                                                                       »                                                                                                   Û                                                                                                                                                               ¼




                                                                                                                                                                                                                    ¸                                                                                                                   ¹                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ¸
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ·                                                                                               ¬                                                                                                                                                               ½                                                                                                                       ±                                                                                               ³                                                           ¬                                                                                           ·                                                                                   ³                                                               ¾                                                                                                   ¯                                           ¬                                                                                           ª                                                                                                                                                                                                                           ª                                                                               «                                                           ¬                                                                               ­                                   ¿




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Û                                                                                       »




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
                                                                                                                                                                                                                    À                                                                                                           «                                                                                   ³                                                                   Á                                                                                   Â                                                                                           ·                                                                                       Ã                                                                                                   ±                                                                                                                       ¾                                                                                           ·                                                                                                       ­                                                   ±                                                                                               Ä                                                                                                               Å                                                                                               ¦




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Í                                                                                           â                                                               ï                                                   ï                           ß                                                               ë                           ê                                                   ã                                                                   ß                                                                   ê                                                  Þ                                                           æ                                                   Î                                           ß                                                                   å               é                                                   Þ                                                                   ó                                               é                                               ä                                           æ               â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    º




                                                                                                                                                                                                                    À                                                                                                           «                                                                                   ³                                                                   Á                                                                                   Â                                                                                           ·                                                                                   Ã                                                                                                       ±                                                                                                                       Æ                                                                                       ³                                                                       ¯                                           Á                                                                                                       ±                                                                                                   Ä                                                                                                   Ç                                                                                               ¥                                                                                       È                                                                                                                                                                   ´                                           ¦                                                                                               ¦                                                                                               ¦                                                                           ¨                                                   ¦                                                                                   ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ß                                                                       ç                                               õ                                                                       ß                                                           ä                                                           ä                                                   å               ë                       á                                       ß                                                                   ì                                               å               Þ                                                                               à                                           æ               ß                                                       æ                                       é                                   æ                           â                                                                       ê               õ                                                                                   å                           ë               ã                                                                                   ë           æ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Û                                                                                                                                           Û




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¨




                                                                                                                                                                                                                            É                                                                               ë                           ç                                                       Þ                                                                                                               ï                                                       ê                                   â                                                                                           ã                                                                                                                                                                               ÷                                                       ø                                                           ù                                                                                   ú                                                                                           û                                                                           ü                                                                                       ý                                           ú                                                                                                                       þ                                                                                                       ÿ                                                                                                                                           Ê




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 º                                                                           Ù




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ¸                                                           ¸
                                                                                                                                                                                                                    Ï                                                                                                                                   ¯                                       Ã                                                                                       Á                                                                                   ¨                                                                               Ð                                                                                                                               ª                                                                                               «                                                                                   Ã                                                                                           ±                                                                                       Â                                                                                                           ª                                                                                                           °                                                       ¾                                                                                                                                               Ñ                                                                                                                           ª                                                                                                   ª                                                                                   ¾                                                                                                       Ã                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¨                                                                                   ¨                   À                                                       ¨                               Ì                                                                                       ¦                                                                                           ¨                       ¦                                       Å                                               ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Ë




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Ç                                                           Å                                                       ´                                                                                                   ¦                                                       ¦                                                           ¨                   ¦                                       ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Ç                                                               Å                                                                           ´                                                                                               ¦                                                                   ¦                                                                       ¨                           ¦                                           ¦




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    »                                                                                                                                           Û




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¨




                                                                                                                                                                                                                            É                                                                               ë                           ç                                                       Þ                                                                                                               ï                                                       ê                                   â                                                                                           ã                                                                                                                                                                               ÷                                                       ø                                                           ù                                                                                   ú                                                                                           û                                                                           ü                                                                                       ý                                           ú                                                                                                                       þ                                                                                                       ÿ                                                                                                                                           Ê




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ß                                                                       ç                                               õ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ß                                                           ä
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ä
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ï




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     å               ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ï




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             á
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ß
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ë                           ê




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ì
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ã




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         å               Þ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         à
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ê




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     æ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ß
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Þ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             æ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 æ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     é                                   æ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Î




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     â
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ê               õ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     å               é                                                   Þ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 å                           ë               ã
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ó                                               é




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ë           æ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ä                                           æ               â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 º                                                                           Ù




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ¸                                                           ¸
                                                                                                                                                                                                                    Ï                                                                                                                                   ¯                                       Ã                                                                                       Á                                                                                   ¨                                                                               §                                                                                                               °                                                       ±                                                                       Á                                                                                   ­                                                   ³                                                                   ª                                                                                                           ¬                                                                                                   ¯                                                       Á                                                                                   Ã                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¨                                                                                   ¨                   À                                                       ¨                               Ì                                                                                       ¦                                                                                           ¨                       ¦                                       Å                                               ¦




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Ç                                                                   È                                                               ¦                                                   ¦                                                           ¨                   ¦                                       ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Ç                                                                           È                                                           ¦                                                                   ¦                                                                       ¨                           ¦                                           ¦




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    º                                                                                                                                           Û




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¨




                                                                                                                                                                                                                            É                                                                               ë                           ç                                                       Þ                                                                                                               ï                                                       ê                                   â                                                                                           ã                                                                                                                                                                               ÷                                                       ø                                                           ù                                                                                   ú                                                                                           û                                                                           ü                                                                                       ý                                           ú                                                                                                                       þ                                                                                                       ÿ                                                                                                                                           Ê




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ß                                                                       ç                                               õ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ß                                                           ä
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ä
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ï




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     å               ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ï




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             á
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ß
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ë                           ê




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ì
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ã




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         å               Þ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         à
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ê




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     æ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ß
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Þ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             æ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 æ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     é                                   æ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Î




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     â
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ê               õ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     å               é                                                   Þ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 å                           ë               ã
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ó                                               é




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ë           æ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ä                                           æ               â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 º                                                                           Ù




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Û                                                                                               Ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¹                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¸                                                           ¸
                                                                                                                                                                                                                    Ï                                                                                                                                   ¯                                       Ã                                                                                       Á                                                                                   ¨                                                                               Ò                                                                                                                                                                   ±                                                                           ·                                                                                   ³                                                               ¯                                           ¬                                                                                                           Ó                                                                                                                                                                                                                                                                                   Æ                                                                                                           Æ                                                                                               ·                                                                                           ³                                           ±                                                                                                   °                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¨                                                                                   ¨                   À                                                       ¨                               Ì                                                                                       ¦                                                                                           ¨                       ¦                                       Å                                               ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Û                                                                                                               Ë




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Ç                                                                                                                   ´                                                                                                   ¦                                                       ¦                                                           ¨                   ¦                                       ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Ç                                                                                                                                           ´                                                                                               ¦                                                                   ¦                                                                       ¨                           ¦                                           ¦




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Û                                                                                               Û                                                                                                                                       Û




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¨




                                                                                                                                                                                                                            É                                                                               ë                           ç                                                       Þ                                                                                                               ï                                                       ê                                   â                                                                                           ã                                                                                                                                                                               ÷                                                       ø                                                           ù                                                                                   ú                                                                                           û                                                                           ü                                                                                       ý                                           ú                                                                                                                       þ                                                                                                       ÿ                                                                                                                                           Ê




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ß                                                                       ç                                               õ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ß                                                           ä
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ä
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ï




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     å               ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ï




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             á
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ß
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ë                           ê




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ì
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ã




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         å               Þ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         à
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ê




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     æ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ß
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Þ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             æ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 æ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     é                                   æ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Î




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     â
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ê               õ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     å               é                                                   Þ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 å                           ë               ã
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ó                                               é




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ë           æ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ä                                           æ               â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 º                                                                           Ù                                                                                                                   Ù




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     º                                                                                                                   Ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ¸                                                           ¸
                                                                                                                                                                                                                    Ï                                                                                                                                   ¯                                       Ã                                                                                       Á                                                                                   ¨                                                                               Ô                                                                                       ±                                                                                                   Õ                                                                                                           ±                                                                                                   °                                       ³                                                                       ¿                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¨                                                                                   ¨                   À                                                       ¨                               Ì                                                                                       ¦                                                                                           ¨                       ¦                                                                                       ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Ë




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Ç                                                           È                                                       ´                                                                                                   Å                                                                                                                   ¨                   ¦                                       ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Ç                                                                                                                                       ¦                                                                   ¦                                                                       ¨                           ¦                                           ¦




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Û                                                                                                                                                                                                                                       Û




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Å                                                                                           ¨




                                                                                                                                                                                                                            É                                                                               ë                           ç                                                       Þ                                                                                                               ï                                                       ê                                   â                                                                                           ã                                                                                                                                                                               ÷                                                       ø                                                           ù                                                                                   ú                                                                                           û                                                                           ü                                                                                       ý                                           ú                                                                                                                       þ                                                                                                       ÿ                                                                                                                                           Ê




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ß                                                                       ç                                               õ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ß                                                           ä
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ä
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ï




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     å               ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ï




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             á
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ß
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ë                           ê




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ì
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ã




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         å               Þ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         à
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ê




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     æ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ß
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Þ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             æ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 æ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     é                                   æ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Î




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     â
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ê               õ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     å               é                                                   Þ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 å                           ë               ã
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ó                                               é




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ë           æ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ä                                           æ               â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    4                                                                                                                                                                                                                                    .                                                                            %                                                                   &                                                                                                                                      ?                                                                                           <                                               Ö                                                                                                                                                                                                                                     ;                                                                                                                                                                             #                                                                                                                                                             $                                                           >                                                                                                                  %                                                                                   ?                                                                           &                                                                                                                 !                                                                                                                                                              '                                                                           @                                                                   (                                                                                                              !                                                                                   #
                                                ï                       ï                                               ë                                       á                                                           ë           ß                                                                                               å                                                                                                                                       â                                                                                       ê                                                       ã                                                                                                                                                                                                                                                                                                                                                                                   M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ä                               ß                                                   ñ                               Þ                                                                                               â                           ï               P




    ×                           Ø                           Ù                               Ú                       Û                                                               Ü                                                       Ý                                   Þ                                                                                       ß                                                                           Ø                                               à                                                           á                                                               Ý                   â                           ã                                                       ä                                                                   Ú                                                                   å                       æ                                           ç                                                       è                                                                   é                                                           é                                                           ê                                                               ë                                               ì                                                           í                                                                   ì                                                       í                                                                                               î                                                                       Þ                                                               ï                                               Ú                                               ß                                                                           Ü                                                                       ï                                                   Þ                                                                   ð                                                   ñ                                                               ñ                                                   ß                                                                               ë                                           Û                                                               Û                                           Û                                                   ò                       ó                                                   Þ                                       ï                                   Ú                       æ                                   Ü                                       ï                                           Þ                           ò                           æ                               Ø                                                    ô                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               î                                       Þ                                   ï                       Ú                                   ß                                   Ü                                   ï                           Þ                                                       î                                   Ü                   õ                   ö                   Ý               ÷                       à           Ú       æ       á
                                                                                                                                                                                                                                                                                                                    Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Desc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Main Document    Page 18 of 75
                                                                                                                                                                                                                                                                                                §                                                               ¾                                                       Õ                                                                                                   ·                                                               ³                               ¾                                                                                               Ò                                                                                                                   ·                                                       ³                               ¾




    ø                                      ù           ~                       {                                                                          ú




                                                                                                                                                                                                                                                                                                ¼




                                                                                                                                                                                                                                                                                                                                                                ­                               ±                                               ®                                                                               ±                                                               ¬                                                                                               ü                                                               Â                                                               ª                                                                   ý                                                                               ·                                               Ã



    ø                                      ù           ~                       {                                                                          û                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        z                                                              þ                                                  ÿ                                                                                     ù                                                                                                                                                                       ÿ                   {                                      ÿ       




                                                                        \                                               ]               ^               _                               `                                           a                                               _                                           b                                       c                                                   ]                               ^                       d                                                       e                                       ^           f                                                           g                                                       f                                                       `                                                       e                           h                                               _                                                                       d                                       ]                           f                                       d                           _                                               ]                   e                       i                                   j                                           g                               a                                               k       ^                       g                               _                                   f                                       g                                                                                                                                                                                                ]               ]               _                           g                       e                                   x                           j                                   k                                               _                           f                                   `                               e           h               _                                                                                                 f                                               g                   e                   f                       `               e               h                       _                           _                                                          _                                                                      d                   e                   ^       f                       g                                       i                       f                                                                   c                           k       j                               ^                                                                                                                                                          ¤               d       _       c       ^       `   ^   c               k   j   y       b           e       h       j           e               j           k   k   f               y               _                  _                              d           e           ^       f           g




                                                                l                                       m                                       n                               o                                       p                                                   q                                               r                           o                                                       s                                           t                                       u                                                                                           e                               h                                       j                                           e                                                                   k                       ^           b                                           e                                   b                                                   e                               h                                                   ^               b                                               d                                           ]                   f                                                   d           _                                               ]               e               i                                                                                                                                                                                                                                                                                                                                       dv                       f           w               ]               e                       ^       f                                       g                           i                           f                                                               w                       f                           y                                       g                                                                                                                                                                                                   w                                                                                                                                                                                                                                                                                                                                                                                                                                                                               w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        z                                    {                       |                           }                               ~                                                                                                                                                                                                                                                   {                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¡                   ¢                                                         £




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         º                   Ù




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Û
                                                                    ¸                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¸                       ¸
                                                                                                                                ·                                       Ã                                           Â                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¨               ¨       À               ¨   Ì                           ¦                   ¨           Å           Å               ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Û




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Ç                                                                           ¦                       ¦                                                   ¨               ¦                               ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Ç                                                                           ¦                           ¦                                           ¨               ¦               ¦




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Û                                       »                                                                           Û




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¨




                                                                        É                                   ë                   ç                               Þ                                                           ï                                       ê                   â                                                           ã                                                                                       ÷                                                               ø                                                       ù                                               ú                                                       û                                                   ü                                                   ý                       ú                                                                                   þ                                                   ÿ                                                                                   Ê




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ß                   ç                   õ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ß                   ä
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ä
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ï




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             å   ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ï




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         á
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ß
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ë               ê




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ì
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ã




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         å       Þ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         à
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ê




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     æ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ß
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Þ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             æ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         æ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             é                   æ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Î




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     â
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ê       õ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 å               é                       Þ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             å               ë               ã
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ó                               é




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ë       æ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ä                                   æ                   â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¼                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        º                   Ù




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Ë                                           Ù
                                                                    ¸                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ¹                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¸                       ¸
                                                                                                                                Â                                           ±                                                   Á                                                                                                              ¯                       ¬                                                       Ó                                                                                                                                                                                                                                                                                                  ·                                                           ®                                                           ¯                               ¬                                                       Ó                                                   Ã                                                               Ä                                   Ô                                               ª                                                           ¯                   ¬                                       ­                                                                                               Á                                   Á                                           ª                                       «                                       ¬                               ­                   Ä                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¨               ¨       À               ¨   Ì                           ¦                   ¨           Å           Å               ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Ë                           Ù




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Ç                                                                                                   Å                                                   ¨               ¦                               ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Ç                                                                                                       Å                                           ¨               ¦               ¦




                                                                                                                                                                                                                                                                                                                                                                                                                                    ¹
                                                                    ½                                                           ·                                       ¬                                                                                                                                              ª                                                                                                                                                                                                              ý                                                                                           ±                                                               ³                                   ¯                           Á                                                                   ·




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Û                                       º                                                                           Û




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¨




                                                                        É                                   ë                   ç                               Þ                                                           ï                                       ê                   â                                                           ã                                                                                       ÷                                                               ø                                                       ù                                               ú                                                       û                                                   ü                                                   ý                       ú                                                                                   þ                                                   ÿ                                                                                   Ê

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Í                                       â                           ï                       ï                   ß                               ë               ê                           ã                                       ß                               ê                          Þ                           æ                           Î                           ß                               å               é                       Þ                                       ó                               é                                   ä                                   æ                   â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ß                   ç                   õ                                   ß                   ä                           ä                       å   ë                       á                   ß                                   ì                       å       Þ                                       à                           æ               ß                       æ               é                   æ                   â                               ê       õ                                               å               ë               ã                                                       ë       æ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¼                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        º                   Ù




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         »                                           »
                                                                    ¸                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¸                       ¸
                                                                                                                                Â                                           ±                                                   Á                                                                                                              ¯                       ¬                                                       Ó                                                                                                                                                                                                                                                                                                  ·                                                           ®                                                           ¯                               ¬                                                       Ó                                                   Ã                                                               Ä                                   Ô                                               ­                                   ¨                                           ²                                           ±                                                                                  ­                   ª                                               ³                                   Ã                                           Ä                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¨               ¨       À               ¨   Ì                           ¦                   ¨           Å           Å               ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 »                           »




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Ç                                                                                                   È                                                   ¨               ¦                               ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Ç                                                                                                       È                                           ¨               ¦               ¦




                                                                                                                                                                                                                                                                                                                                                                                                                                    ¹
                                                                    ½                                                           ·                                       ¬                                                                                                                                              ª                                                                                                                                                                                                              ý                                                                                           ±                                                               ³                                   ¯                           Á                                                                   ·




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Û                                       º




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¨                               Å




                                                                        É                                   ë                   ç                               Þ                                                           ï                                       ê                   â                                                           ã                                                                                       ÷                                                               ø                                                       ù                                               ú                                                       û                                                   ü                                                   ý                       ú                                                                                   þ                                                   ÿ                                                                                   Ê

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Í                                       â                           ï                       ï                   ß                               ë               ê                           ã                                       ß                               ê                          Þ                           æ                           Î                           ß                               å               é                       Þ                                       ó                               é                                   ä                                   æ                   â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ß                   ç                   õ                                   ß                   ä                           ä                       å   ë                       á                   ß                                   ì                       å       Þ                                       à                           æ               ß                       æ               é                   æ                   â                               ê       õ                                               å               ë               ã                                                       ë       æ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¼                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        º                   Ù




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Û
                                                                    ¸                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¸                       ¸
                                                                                                                                Â                                           ±                                                   Á                                                                                                              ¯                       ¬                                                       Ó                                                                                                                                                                                                                                                                                                  ·                                                               ®                                                       ¯                               ¬                                                       Ó                                                   Ã                                                               Ä                                   ²                                                               ±                                                                                      ­                           ª                                                   ³                                   Ã                                           Ä                                   ½                                               ·                                   ¬                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ¨               ¨       À               ¨   Ì                           ¦                   ¨           Å           Å               ¦




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Ç                               Å                               ´                                                   ¥                           È                                                   ¨               ¦                               ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Ç                                           Å                               ´                           ¥                           ¥                           ¦                                           ¨               ¦               ¦




                                                                                                                                                                    ¹
                                                                    ª                                                                                                                                                                      ý                                                                                   ±                                               ³                                       ¯                       Á                                                                               ·




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Û                                       º




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¨                               ¥




                                                                        É                                   ë                   ç                               Þ                                                           ï                                       ê                   â                                                           ã                                                                                       ÷                                                               ø                                                       ù                                               ú                                                       û                                                   ü                                                   ý                       ú                                                                                   þ                                                   ÿ                                                                                   Ê

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Í                                       â                           ï                       ï                   ß                               ë               ê                           ã                                       ß                               ê                          Þ                           æ                           Î                           ß                               å               é                       Þ                                       ó                               é                                   ä                                   æ                   â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ß                   ç                   õ                                   ß                   ä                           ä                       å   ë                       á                   ß                                   ì                       å       Þ                                       à                           æ               ß                       æ               é                   æ                   â                               ê       õ                                               å               ë               ã                                                       ë       æ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¼                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        º                   Ù                                               Ë




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Û                                           Ü
                                                                    ¸                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¸                       ¸
                                                                                                                                Â                                           ±                                                   Á                                                                                                              ¯                       ¬                                                       Ó                                                                                                                                                                                                                                                                                                  ·                                                               ®                                                       ¯                               ¬                                                       Ó                                                   Ã                                                               Ä                                   ²                                                               ±                                                                                      ­                           ª                                                   ³                                   Ã                                           Ä                                   ½                                               ·                                   ¬                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ¨               ¨       À               ¨   Ì                           ¦                   ¨           Å           Å




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Ç                                                                                                   Å                                                   ¨               ¦                               ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Ç                                           Å                               ´                           ¥                           ¥                           ¦                                           ¨               ¦               ¦




                                                                                                                                                                    ¹
                                                                    ª                                                                                                                                                                      ý                                                                                   ±                                               ³                                       ¯                       Á                                                                               ·




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Û                                       º




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¨                               ¥




                                                                        É                                   ë                   ç                               Þ                                                           ï                                       ê                   â                                                           ã                                                                                       ÷                                                               ø                                                       ù                                               ú                                                       û                                                   ü                                                   ý                       ú                                                                                   þ                                                   ÿ                                                                                   Ê

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Í                                       â                           ï                       ï                   ß                               ë               ê                           ã                                       ß                               ê                          Þ                           æ                           Î                           ß                               å               é                       Þ                                       ó                               é                                   ä                                   æ                   â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ß                   ç                   õ                                   ß                   ä                           ä                       å   ë                       á                   ß                                   ì                       å       Þ                                       à                           æ               ß                       æ               é                   æ                   â                               ê       õ                                               å               ë               ã                                                       ë       æ




                                                                    Ù                                                                                           Û                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ù                                                                                                       Û                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            º                   Ù               Û           Û               Ë                                                   Û




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         º
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ¸                       ¸
                                                                                                                ¦                                                                                                                                                                                                                      Ä                                                       ²                                                                   ±                                                                                                                                      ­                                       ª                                                           ³                                                                           Ã                                                                                                                                               ¦                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ¨               ¨       À               ¨   Ì                           ¦                   ¨                                                       ·                                                                                                  Å                               ´
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 º




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Ç                                                                           ¦                       ¦                                                   ¨               ¦                               ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Ç                                                                           ¦                           ¦                                           ¨               ¦               ¦




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Û                                                                           Û




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Å                                                                                   ¨                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                        É                                   ë                   ç                               Þ                                                           ï                                       ê                   â                                                           ã                                                                                       ÷                                                               ø                                                       ù                                               ú                                                       û                                                   ü                                                   ý                       ú                                                                                   þ                                                   ÿ                                                                                   Ê




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ß                   ç                   õ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ß                   ä
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ä
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ï




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             å   ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ï




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         á
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ß
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ë               ê




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ì
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ã




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         å       Þ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         à
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ê




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     æ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ß
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Þ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             æ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         æ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             é                   æ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Î




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     â
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ê       õ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 å               é                       Þ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             å               ë               ã
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ó                               é




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ë       æ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ä                                   æ                   â




                                                                    Ù                                                                                           Û                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ù                                                                                               Û                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                º                   Ù               Û           Û               Ë                                                   Û




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Û
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ¸                       ¸
                                                                                                                ¦                                                                                                                                                                                                                      Ä                                                       Ô                                               ­                                       ¨                                                                           ²                                                                       ±                                                                                                                              ­                                       ª                                                           ³                                                               Ã                                                                                                                               ¦                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¨               ¨       À               ¨   Ì                           ¦                   ¨                                                       ·                                                                                                  Å                               ´
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Û




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Ç                                                               ´           ¦                                       ¦                           ¦                                                   ¨               ¦                               ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Ç                                                                           ´                           ¦                           ¦                           ¦                                           ¨               ¦               ¦




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Û




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Å                                                                                   ¨                               Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                        É                                   ë                   ç                               Þ                                                           ï                                       ê                   â                                                           ã                                                                                       ÷                                                               ø                                                       ù                                               ú                                                       û                                                   ü                                                   ý                       ú                                                                                   þ                                                   ÿ                                                                                   Ê




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ß                   ç                   õ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ß                   ä
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ä
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ï




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             å   ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ï




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         á
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ß
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ë               ê




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ì
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ã




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         å       Þ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         à
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ê




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     æ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ß
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Þ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             æ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         æ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             é                   æ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Î




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     â
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ê       õ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 å               é                       Þ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             å               ë               ã
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ó                               é




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ë       æ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ä                                   æ                   â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         º                   Ù                   Û




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ¸                       ¸
                                                                    ²                                                           ±                                                                                              ­                                       ª                                                       ³                                                       Ã                                                                                       ­                                                   ±                                                               ³                                   ý                                                                                                                               °                               ¯                                                          ±                                                                                       ¯                           ¬                                                   Ã                                               «                                           ³                                   ·                                                       ¬                                   Á                                               ±                                           Æ                                               ª                                               °           ¯                   Á                                       ¿                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¨               ¨       À               ¨   Ì                           ¦                   ¨                       ¦               ¦                   ·




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Ç                           ¦                                                   ¨               ¦                               ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Ç                           ¦                                           ¨               ¦               ¦




                                                                    ­                   Â                                                       ³                           ª                                                               «                                                           Ó                                                       Â                                                                               ±                                                                               ý                                                                                       Æ                                                                           °                   ª                                                                       ¿                                                           ±                                                           ³




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
                                                                                                    
                                                                                                                                                                ª                                                                               Á                                                       ·                                                   Ã                                                   Â                                                                                                       ®                                                               ·                                                   °                                   «                                                               ±




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Í                                       â                           ï                       ï                   ß                               ë               ê                           ã                                       ß                               ê                          Þ                           æ                           Î                           ß                               å               é                       Þ                                       ó                               é                                   ä                                   æ                   â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Û                                                                           Û




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¥                                                                                   ¨

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ß                   ç                   õ                                   ß                   ä                           ä                       å   ë                       á                   ß                                   ì                       å       Þ                                       à                           æ               ß                       æ               é                   æ                   â                               ê       õ                                               å               ë               ã                                                       ë       æ




                                                                        É                                   ë                   ç                               Þ                                                           ï                                       ê                   â                                                           ã                                                                                       ÷                                                               ø                                                       ù                                               ú                                                       û                                                   ü                                                   ý                       ú                                                                                   þ                                                   ÿ                                                                                   Ê




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         º                   Ù                   Û




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ¸                       ¸
                                                                    Ô                                           ­                   ¨                                               ²                                                                       ±                                                                                                              ­                                   ª                                                           ³                                                                               Ã                                                                                           ­                                       ±                                                       ³                                           ý                                                                                                                               °                   ¯                                                  ±                                                                               ¯                   ¬                                                   Ã                                                   «                                   ³                           ·                                               ¬                                   Á                                   ±                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¨               ¨       À               ¨       Ì                           ¦               ¨                           ¦           ¦                       ·                       ¨




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Ç                           ¦                                                   ¨               ¦                               ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Ç                           ¦                                           ¨               ¦               ¦




                                                                    Æ                                                   ª                                           °                       ¯           Á                                                                       ¿                                                                               ­                           Â                                                           ³                                               ª                                                                               «                                                           Ó                                                       Â                                                                                                           ±                                                       ý                                                                                       Æ                                                   °                                   ª                                       ¿                                       ±                                                               ³




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
                                                                                                    
                                                                                                                                                                ª                                                                               Á                                                       ·                                                   Ã                                                   Â                                                                                                       ®                                                               ·                                                   °                                   «                                                               ±




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Í                                       â                           ï                       ï                   ß                               ë               ê                           ã                                       ß                               ê                          Þ                           æ                           Î                           ß                               å               é                       Þ                                       ó                               é                                   ä                                   æ                   â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Û




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¥                                                                                   ¨                               Å
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ß                   ç                   õ                                   ß                   ä                           ä                       å   ë                       á                   ß                                   ì                       å       Þ                                       à                           æ               ß                       æ               é                   æ                   â                               ê       õ                                               å               ë               ã                                                       ë       æ




                                                                        É                                   ë                   ç                               Þ                                                           ï                                       ê                   â                                                           ã                                                                                       ÷                                                               ø                                                       ù                                               ú                                                       û                                                   ü                                                   ý                       ú                                                                                   þ                                                   ÿ                                                                                   Ê




        Q               í                                   0                                                                                                                                     $                                                                                                                  %                                                                                                                  &                                                                                                                             !                                                                                                          *                                                           /                                                                                                                                                                                                                                                            !                                                                                                              '                                                                                                                                         .                                                                                      (                                                                              !                                               #                                                                                                 *                                              "                                !                                                                                                                                                                                                                                      *                                                                          8                                                                  9               )                                     9               B




                                                                                           L                                               é                                   ì                                                                  Þ                                                           á                           æ                                       æ                               â                                                                       ß                                                                   è                                                                                  é                                               à                                       æ                                   ã                                                                       Þ                                                                   ç                               æ                                       â                                                                   ç                                                                                                                                                                                                P                                               P                                   ß                                       ç                                   è                                           Þ                                   Î                           Þ                               ê               õ                           Q                           õ                    Þ                               ß                               ê               à                                           ß                           ï                   æ           Þ                                       ê                                       æ                       ò                   ß                       æ                                       ï           â                   ê                   á       ß                   à           Þ                   à           ï               ë       å       Þ                       è                           â                           ç                       â                               ê                           ß                       ï               æ               Þ                                   ê               æ                           ò                   Þ                                           è                   ß                           æ           Þ                                               â                       ï                               ß                                   è                                                  é                           à                   æ                           ã           Þ               ç       æ   í           




                                                                        
                                                                                                                                                                                                                                                                                                            â




                                                                                                                                                                                                                                                        




                                                                        
                                                                                                                                                                                                                                                                                                    Þ                                                   à                                               í                                                                                                                                  ë           è                                                                   õ                                                       â                                                               é                                                                   ß                                                               á                                       ô                                           é                                           ë                       ê                           Þ                                               æ                       ò                                       Þ                                                       ä                                       ê                   â                                           ä                       Þ                                           ê       æ                       õ                                               á                   â                                   Î                   Þ                           ê       Þ                   è                                            ì                   õ                                       æ                       ò                   Þ                                                   Þ                                                          Þ                                                   ã                                   ä                   æ                           ë           â                   ç                       ð               ë           æ       ò               ë       ç                                   ó               P                                           O                       è                           ß               õ                       à                                           ì                       Þ                               ï                   â                               ê           Þ                                   õ                           â                               é                           ï                           ë       å   Þ                       è                                                   æ                       ò                           ë           à                                                   á                   ß                   à           Þ           




                                                                                                                                                                                                                                        K




                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Þ                                           à




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                K




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                4                                                                                        .                            %                               &                                                              ?                                       <                                   Ö                                                                                                                         ;                                                                                     #                                                 $                           >                              %                                   ?                       &                                         !                                                                          '                                       @                                   (                                                          !                                           #
                ï       ï               ë       á                       ë   ß                                                   å                                                               â                                                                   ê                           ã                                                                                                                                                                                                                                                                       M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ä               ß           ñ           Þ                       P                       â       ï           P




×           Ø       Ù           Ú   Û               Ü                               Ý           Þ                                               ß                               Ø                           à                                               á                                   Ý                   â               ã                               ä                                       Ú                           å                       æ                                               ç                                                   è                                   é                                       é                                           ê                                   ë                           ì                                       í                                               ì                       í                                                           î                                       Þ                               ï                                       Ú                               ß                           Ü                       ï                                           Þ                               ð                       ñ                       ñ                               ß                                               ë                       Û                           Û                                       Û                       ò               ó                       Þ                           ï                   Ú           æ                   Ü           ï           Þ                   ò       æ           Ø            ô                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           î   Þ   ï           Ú       ß       Ü               ï       Þ           î                   Ü       õ           ö       Ý   ÷       à       Ú   æ       á
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Desc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Main Document    Page 19 of 75
                                                                                                          &                                   &                                                                                                                          *                                                                                                                                                                                                                                                                                                 '                                                                                                                                                                                      *                                                                                           "                                                                                                                                                                                     !                                                                                                                                                                                                                                                                                                                                                *                                                                                                                                                                                                                                                                                                                                                 .                                                                                                                                          *                                                                                                                                                      "                           $                                                                                                   $                                                                                                                      %                                                                                                                                                                                                                                        '                                                                                                                                              <




                                                                                       Þ                                                                                           ì                                                               æ                                   â                                                                                           ê
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        §                                                                                   ¾                                                                                                               Õ                                                                                                                       ·                                                                           ³                                                                           ¾                                                                                                           Ò                                                                                                                                   ·                                                                           ³                                                   ¾




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       â                   Ý                           ï                                                       Ú                                                                                                                                                  Ü                                                   ô                                                                                       Þ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      â                                                                                                                                                                            Þ                                                                                                                                      Ü                                               ô                                                                           Þ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ñ                                   Ü                                                   ï                                               Ú                                                                                  Ü                                   ô                                                       Þ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¼




                                                                                       Þ                                                                                           ì                                                               æ                                   â                                                                                           ê                                                           P
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ­                                                   ±                                                                                               ®                                                                                           ±                                                                       ¬                                                                                                                                           ü                                                                                       Â                                                                           ª                                                                               ý                                                                                                                   ·                                                       Ã




                    å                           ×                                           à                                                       Ø                                                               ÷                                                       ï                                                       Þ                                                                           â                       Ù                                       ð                                                           Ù                   â                                                              â                   õ                                                                   ã                                                                       ç                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      â                   Ý                           ï                                                       Ú                                                                                                                                                  Ü                                                   ô                                                                                       Þ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      â                                                                                                                                                                            Þ                                                                                                                                      Ü                                               ô                                                                           Þ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ñ                                   Ü                                                   ï                                               Ú                                                                                  Ü                                   ô                                                       Þ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         É                                                                                                                                                                                  î                               L                                                                                                                                                                                                                                                           î                               M                                                                                                                                                                                                                                                                                                                                                                                                                M                                                                                                                                              É                                           î                                                                                                                                                                                                                                                                                                           î               

                                ö                                                                   ç                                                                               ë                   æ                                   Þ                                                                           è                                                                                                                           L                                                                                   æ                               ß                                                                                               æ                                           Þ                                                                                               à                                                                                                                                           Ý                                                                       ß                                                                               ç                                                                                                                                          ê                                   é                                                                           ä                                               æ                                                           á                                                       õ                                                                                                                               M                                                                                   â                                                                                   é                                                           ê                                   æ                                                               ï                           â                                                                               ê                                                   æ                                           ò                                               Þ                                                           Ê




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              




                                M                                                       ß                                                                           à                                                                       Þ                                                                                                                                   ç                                                               é                                                                                       ã                                                                                                                               ì                                                                               Þ                                                                                                   ê




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
                    å                           â           Ù                                           ö                                                   õ                                                               Ø                                                       Û                                                                               õ                                           ç

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         M                                   ò                   Þ                           á                                  ë       ï               æ                   ò                               ë           à                                                                   ë           à                                   ß                                       ç




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ß                                   ã                                           Þ                       ç               è           Þ                       è                           ï                               ë               å                       ë           ç                                   ñ




                                                                                                !                                                       !                                                                                   "                       #                                                                                                                           "                   $                                                                                                                                       %                                                                                                                           &                                                                                                                                   '                                                                                                                                                   (                                                                   )                                                                                                                                                                                                                   *                                                                                   +                                                                                                           ,                                                                                                                                           -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Û                                                                   Ú   Û                       Ë




.                                                                                                   /                                                                                                                                                   0                                                                                                                                       1                                                                                                                                           2                                                                                                                                                       3                                                                                                                                                               4                                                                                   1                                                                                                                                                                               5                                                                                                                                                                   6                                                                                                                           7                                                                                                                                                                           8                                                                                       1                                                                                                                                       2                                                                                                                               9                                   :                                                                                           ;                                                                                                           8                                                               <                                                                                                                   =                                                                                                                                                                                       0                                                                                                                               ;                                                                                                                                                                                                                   >                                                                                                                                                                                   ?                                                                                                   @                                                                                                                                   1                                                                                                                                                                                       7                                                                                                                                           4                                                               ?                                                                                                           9                                                           A                                                                                                                                                                        <                                                                                                                                           .                                                                                                       1                                                                                                   /                                                                                               3                                                                                       8                                               1                                                           2                                                                       B                                       C                                                                                           D                                                           8                                           ;                                                                   E                                                               1                                                                   8                       :               C




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Å




        \                                   _                                                                           j                                                                           b                                                                                                       c                                                               f                                                                                                                                                                                              d                                                                                           k                   _                                                                               e                                               _                                                                                                               j                                                                                       g                                           a                                                                                           j                                                                   c                                                                   c                                                                                                                                               ]                                   j                                                                       e                                           _                                                                                       j                                                                                   b                                                                                           d                                                           f                                                           b                                                   b                                                                       ^                               F                                                       k               _                                                   G                                               H       `                                           e                                   y                                                                               f                                                                                                                                                                                  j                                                                           ]                                                           ]                                   ^                       _                                                                       a                                                                                                                                       d                                           _                                                           f                                                                           d                                                                   k                   _                                                                                               j                                                                   ]                   _                                                                                           `                                                   ^                               k                               ^                   g                                           I                                                                                                        e                           f                                                                   I                                                           _                                                   e                                   h                                               _                                   ]                           J                                                   F                                       f                                                               e                               h                                                       j                                                       ]                           _                                               _                       K                                           j                               k           k           i                                           ]           _                               b                           d                   f                                       g                           b                                   ^                       F                               k               _                                           `                   f                                   ]                   b                                   d       d               k   i                               ^                       g               I                                       c           f                           ]       ]               _               c                           e                       ^               g                   `               f                                   ]                                  j           e               ^       f                   g                           G                                   H               `                                                                          f                                       ]               _                               b                   d       j                   c           _




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                w                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    w                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       w
        ^   b                                                                           g                                                   _                                                                           _                                                                   a                                                                           _                                                       a                                                                                               J                                                   c                                                                                   f                                                                                                           d                                                           i                                                                                                                       e                                                   h                                           _                                                                                                                                                                          a                                                                           a                                                                       ^               e                                                           ^                       f                                                                                               g                                                       j                                                                           k                                                                       L                                                           j                                                       I                                                           _                                                                   J                                                   `                                           ^                           k                   k                                                       ^                   e                                           f                                                                                               e                                       J                                                       g                                                                                                                                                                                                                                  F                                                       _                                                                                               ]                                                               e                                                       h                                                                   _                                                                                   _                                                                       g                                               e                                                           ]                                           ^       _                                                               b                                                               J                                                   j                                                                       g                                                       a                                                                                       j                                                           e                            e                                       j                                                               c                                                               h                                                                                   ^                   e                                       e                                   f                                                   e                                   h                                                       ^                   b                                                                       `                           f                                                           ]                                                                              G                           M                                       g                       e                   h                   _                                       e                   f                                       d                                   f                       `                                   j                                           g                   i                                                   j                               a                                   a                                   ^           e               ^       f                   g       j           k               d                       j                                   I                           _           b                   J               y                               ]           ^   e           _                               i                                   f                                                       ]                       g               j                                          _                           j                                       g                                   a                                                   c                   j                           b                               _




        g                                                                                                                                                                                                      F                                                       _                                                                                           ]                                                               N                                                   ^           `                                                                                                       O                                                                           g                                                                           f                                                                           y                                                                                                                                   g                                                       P                                           G                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               w                                                                                                                                                                                                           w                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                w




                                                w




        Q                               G                                               R                                                                   f                                                                                                           j                                                                                           g                                           i                                                                                                       c                                                                                                   ]                               _                                                                                       a                                                                                           ^                   e                                           f                                                                                               ]                                   b                                                                                       h                                                       j                                                                           x                                                               _                                                                               c                                                                                                   k       j                                                                                           ^                                                                                                                      b                                                                                                   b                                               _                                                                       c                                                                                                                               ]                       _                                                       a                                                                                               F                               i                                                           i                                                   f                                                                                                                                   ]                                                                           d                                                               ]                           f                                                                                           d                                                   _                                                                                           ]                               e                                                   i                                                                       S




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            w                                                                                                                                                                                                                                                                                                                                                                                                                                                                   w




                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                â                                                                                                       í                                                                                           M                                                                                                               ò                                                               Þ                                                                                                       á                                                                                                                                  æ                                                       ò                                                                       ë                   à                                                                                                       ì                                                                       â                                                                                                                                                                                                  ß                                                                                       ç                                               è                                                                                                       à                                                                               é                                                   ì                                                                   ã                                                                                           ë               æ                                           æ                                   ò                                               ë   à                                                                                       ï                               â                                                                           ê                                           ã                                                                                                                           æ                                   â                                                                                                                           æ                                                       ò                                                           Þ                                                                                                                               á                                           â                                                                                   é                                                                       ê                           æ                                                                   ð                                                                                   ë                   æ                                               ò                                                                                           õ                                                               â                                                                   é                                                                        ê                                                           â                                                                   æ                                       ò                                                   Þ                                                           ê                                                   à                                   á                                       ò                                                   Þ                                                                       è                                                       é                                                   å           Þ                                       à                                           í                                                           â                       é                                           ò                               ß                       Î                               Þ                                                   ç                       â                               æ                           ò                                   ë               ç                           ñ                                                       Þ                                           å   à                                   Þ                   æ           â                   ê       Þ                               ä                   â                                           ê       æ                   â                   ç                               æ           ò                       ë           à                               ï               â                                       ê           ã                                   í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 K




                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                       K
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Þ                                                                                       à                                                                                               í                                                                                                                                                                                   ë                                       å                                       å                                                               ë               ç                                                                                   ß                                                                                                   å                       å                                                           â                                                       ï                                                                               æ                                                           ò                                                                   Þ                                                                                                                   ë                                           ç                                               ï                                   â                                                                                       ê                           ã                                                                                   ß                                                                       æ                                       ë               â                                                                   ç                                                                               ì                           Þ                                                                       å       â                                                               ð                                                                                                   í




                    ;                                                                                                                                                                                                                                                                                             8                                                                               <                                                                                                                                                                                                                                                                           T                                                                                                                                                      '                                                                                                                                                                   0                                                                                       &                               &                                                                   4                                                                                                                                                                                                                                     %                                                                                                                                                                                                                                     .                                                                                                                       ?                                                                               &                                                                                                                                             !                                                                                               '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     `                       a                               b           c                       d                                       e                                   f                                                                                                                                                                                                                                                                                                               `                       a                           b           c                               d                           e                                                                                                                                                                                                                                                                                                                  `                                   a                                           b               c                               d                                   e                                           `




                U                                                   G                                                               V                                                                                   ^               b                                                                       e                                                                   j                                                                                       k                           k                                               b                                                                                   _                                                                               c                                                                                                                                                                               ]                                       _                                                               a                                                                                                   c                                                                   k               j                                                                               ^                                                                                                                  b                                                                                           G                                                               W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           X                                                                                                                                             Y                                                                                          ~               {                                                                                                                                                                                                                            þ                                                                                                                      {                                                                                                                                                                 ~                                                                                                                                                                 ÿ                                                                                           {                                                               ÿ                                                                                                                                                                                                      þ                                                                                                  X                                                                                                                                                                                                                    Y                                                                                   X                                                                                                                                                                                                                                                       Z                                                                                         þ                                                       ~                                                                ~                                                                                                                                                                         X                                                                                                                     Y                                      ~                       {                                                                                                  þ                                                                                              |                                                                                                                                        ~                                                     }




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        W
                                                    {                                                                                                                                                                                                                                                                    X                                                                                                                                                              X                                                                                                                                                                                                                                                                                                                       [           w                                                                                                                                                                                                                                                                                          {                                                                                                                                                                                                                 ~                                                                                                                                                         ÿ                                                                                                           {                                                                   ÿ                                                                                                                                                          X                                                                                                                                             Y                                                                          ~                               {                                                                                                                                                                                                            þ                                                                                                                                  |                                                                                                                                             ~                                                              X                                                                                                                                                                                                                                                                                   X                                                                                                                                                                                                                                                                               Z                                                                                                     þ                                                           ~                                                   ~                                                                                                                                                                                     {                                                               ~                                                                                                                                                                                                    X                                                                                                                                                          Y                                                                      ~                       {                                                                  þ                                                                  ÿ                                                                               \                                                                                                                                 ~                                       û                                               [                                   ]                                               þ                                                                                                                                           g                           h                                       i                                   j                           k                           l                               i                                   m                                       n                                       o           p                               q                   h                                                                                                                      p                               o                       j                                              i                   m                   n               i                           o       o           p               l                                                     p                                   o                                                                                                                                          k                                                                                                         n                       j                                                                 




                                                                                                                                                                      X                                                                                                                                                                                                                             þ                                                                                                   |                                                                   {                                                                                   þ                                                                           þ                                                                                          ù                                                                                                                                                                             Z                                                                                                 þ                                                   ~                                                                           ~                                                                                                                                                                                 X                                                                                                                                                                                                                                                                                           þ                                                                                                                  ÿ                                                                                                                                                                         |                                                                                                                                                                 ù                                                                                                  ~                                  X                                                                                                                             {                                                                                              Y                                                                                                                                                                                                                                                                X                                                       X                                                               {                                                                                                                                  Y                                                                  ÿ                                                               ^                                                                               ~                                       {                                                                                   ~                                                                                                                                                                                 X                                                                                                                                                         Y                                                              ~                               {                                                                                                       _                       þ                                                                           ÿ                                                                                                                                                                                                [                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   r                       s                                               t                       s                       u                               v                           w                               v                               x                                   y                               u                           u               z                           w                                                                                   l                                   p                       l                                                      j                                                     i                                      l                                      l                                                   q                                                                                                                                                         i                                                                      l                       q               i                           k




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x                           w                                   s                               ~                           y                           s                                                                                                   u           w                                                                                                                                                  n                       o       p                               q                   h                                                                                                                                                                                                                                                                                                                                                                              ~                                                                       t                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     {           |                                   }                                                                                                                                                                                           }                       }       |                                                                                                       |                   }                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              n                                                                                                                  q                                                                                                                                                                                             l                                                                                                                                                                                                                                                                                                                                    i                                                                                                                                                                                                                                                l                                                                                                              l                                                                                                           p                                                           l                                                                                                                                                                              n                                                                       j                                                                                                                                                                                                l                                                                                                                                      n                                                               o                       p                                                       q                       h                                                                                                                                                                                                                                                                                                                                                                                                                           ¡                                   ¢                                       £               ¤                                               ¢                                       ¢                                       ¥                       ¦                                   ¦                                                                                                                                                                                                                                                                                                                               ¡                           ¦                               ¥                           ¦                           ¦                                                                                                                                                                                                   ¡                                       ¢                               £                       ¤                               ¢               ¢                   ¥           ¦                       ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                        §                                                                   ¨                                   ©                                                               ª                                                       «                                   ¬                               ­                                                               ¨                                               ®                   ¯                                                                                       °                                                                                           ±                                               ²                                                                           ©                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ³                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ³




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¦                                                                           ´                                                                   µ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¦                                                                                                                                                                                               ¦                                                                       £                                       ¦                                                                               ¦                                                                       ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ¶                                                                                                                                               ·                                                                                                                                                                               ¸                                                                               ¸                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¹                                           º




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               »                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ¼                                                                                                                                                                                                                                                                                                    ½                                                                                                                                                                                                                                                                                                                                                                                                                                                               ¾




                                                                                                                                                                                                                                                                                                                                            ¿                                                                                                               À                                                   À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Á                                                                                                                                                                                                                                                                                                                                                                                                                            Â                                                                                                                                  Ã                                                                                               Ä                                                                                                                                                                                                                                      Å




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            g                                                                                                                                                  i                                                           m                                                                       l                                                                                                                                                                                                                                                                                                 p                                                                       l                                                                                                                                                                                             i                                                               j                                                                                               m                                               q                               o                                                                                  Ì                                       l                                                                                                                                                                                          n                                                                           o           p                                                                            q                               h                                                                                                                   q               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         §                               Í                                   ©                                       Î                                       Ï                                                                   ±                                   Ð               Ð                       ¬                                   Í                           ±                                       ¬




                                                                                                                                                                                                                                                                                                                                            Æ                                                                                               Ç                                                                                                                                                                                                                                                                                                   Ç                                                                                                       È




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¢                                                                   ¦                                                                                       µ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¸




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ±                                       Ñ                                               Ñ                                                   Ð               Ò                                       Ó




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                            É




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    £                                                                                                           Ê                                                                                                   Ë                                                                                                                                                   ¤                                                                                                                                                           ¦                                                                                                   ´                                                                                       ¢
                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ã                                                                                           ¼                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¸




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                s                                                       t                                                           u                               Õ                                   t                                                                   Ö                                                                   w                                                                       t                                                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                        °                                                                   ×                                                                       ²                                                                               Ø                                                                   ©                                                               ¨                                                       Ù                                                           Ú                                                                   ¬                                       ¨                                           ©                                                       ©                                       ¬                           Ù                                           §                                                                       «                                   ¬               Ò                                                           Ù                                           Ú                                                           ¬                               ±                                                               ¬                               ©                                                                                   Û                                                                                                   Ü                                               «                               Ñ                                                                   §                                                               ­                                                   ª                                           ©




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t                                                                               Õ                       Þ                                                                       x                                                               Õ                                   v                                                                                                                                                   u                           w                                                   v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }                                                                                                                                                                                                                                                                                               |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ý




                        á                                                                                           â                                                                                       ã                                                                                                                   ã                                                                   ä                                                                                                               å                                                                           æ                                                                                                                               ç                                                       â                                                                                   å                                                                                                                       è                                                               å                                                               é                                                                           ç                                           ê




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        z                                                                               w                                                                   y                                                               ë                                                                                           s                                                       t                                                           w
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ç
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        r




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        î
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Õ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ï
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            å
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            à                                                   x




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ã
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ð
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                w                                                                       v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ñ                                   ò                                           å                                                                   ó                                                                       ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                z                                                                   w                                                       y                                                           ë                                                                                                                                                                                                                       u                           z                                                                                                               u                                                                                                                            à                                                           à                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ì                                                                           í                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   |                                                           }                       }                                                                                                                                       |                                                                                                                            |                                                                                                                                                                       }                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  t                                                                                                                                                       Ö                                                                                                                      w                                                                       w                                                                       ù                                                                                       w                                                       t                                                                   u                                                                                                          s                                                       x                                                                                               ù                                                                                                                                               v                                                               w                                                                           ú                                   ß                                                        x                                                           y                                               z                                                                                                                                       ß                                                                   ù                                                   s                                                                          u                   Ö                                                                                                       Ö                                           w                                                               s                                                                              ß                   w                       y                       x                              w                               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |                                                                                                                                                                                                                                                                                                                                   |




                                                                                                                                                                                                r                                                                                   w                                                                   õ                                                           u                                   s                                                                                                                                                          ö                                                                                                                       s                                                                           t                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ø




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                y                                                                                                                                                                                                                              s                                                                                                                                       t                                                                   û




                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |                                                                                                                       }                                                                                                   |




                                                                                                                                                                                            r                                                                                   w                                                                       õ                                                       u                                   s                                                                                                                                                              ÷                                                                                                                   s                                                                               t                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }




                                                                                                                                                                                                   r                                                                                       w                                                                   õ                                                           u                                   s                                                                                                                                                      ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t                                                                   v                                                                                                           r                                                                               w                                                   õ                                                                   u                                       s                                                                                                                              ÷                                                                                                   s                                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                u                               x                                                                           u                   s                                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Õ                   w                                                       t                                                                                       ú                               ß                                                               x                                                       y                                                       z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ß                                                                               u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |                                               ý                                                                                   }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Õ                                   w                                                           t                                                       þ                                                   ù                                                                           w                                       y                                   z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         t                                                       Õ               y                                                   ÿ               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Õ                   w                                       t                           û




                                                                                                                                                                           ø
                                                                                                                                                                                                                                                                        u




                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                w




                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ß                                                           u                                                                                   s                                                                                   t                                                                           w                                                                                                               s                                                               ~                                                           u                           z                                                           w                                                                                                       v                                                                   w                                                   õ                                                               u                                           s                                                                                                              ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                                   v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t                                                           s                                                           u                       z                                                       w                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x                                                               v                                                           Ö                                                               ù                                                                                                               w                                                                   t                                                                               u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Õ                       w                                                               t                                                                           ~                                                                              s                                                   ù




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |                                                                                           }                       |                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ß                                                   x                                                                Õ                       u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ¿                                                                                                                                       À                                                   Ç                                                                                                                                               Ç




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Ã                                                                                                                                                                                                                                                                                                                          ¼                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                               n                                                                                                                                                                                                              q               m                                                                                       l                                                                                                                                       q                                                                                                                                      n                                                                       o                   p                                                                   q                                       h                                                                                                                                                                                                                                         o                       p                                                                   l                                                                                                                                                                                                                     l                           i                                                                                           p




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u                           z                                                               w                                                                                                                                      ú                                               Õ                           t                                                                   y                                                                                           x                                                   v                                                                       Õ               t                                               Ö                                                                                                                                                                                                                                  Õ               Ö                                                               z                                                           u                                                               u                               s                                                                       s                                                                    ~                           ~                               ß                                               w                                                   u                               û




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }                                                                                                                                                                                                                                                                                                                   |




                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                n                                                                   i                                                                                       h                                                                                                       h                                                                                                                               j                                                                               k                                                                                           q                   l                                                                                                                                                                                                                                                                                                                                       l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ê
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ä                                                                                                                                                                                                                                                                                                                                            ¾




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ´                                                                                           ¦                                                                                                                                  ´                                                                               µ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¿                                                                                                                                                                                                       À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ´                                                               ¤                                                                                       ´




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ³




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    



                                                                        p                                                               l                                                                                                                                                                                                                                                                                                                                                                       l                                                                                                                                                                                          p                                                                                                                                                                                                                      q                                       k                                                       n                                                               j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ´                                                                               ¦                                                                                                                                                                                                  ¦                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   p                                                                                                                                          l                                                                                                                                                                                                                                                                      q                                                                                       q           l                                                                                                                                  i                                                                   m                                                               p                                                       n                                                               n                                                               i                                                               j                                                               k                                                                l                                                                       k                                                           j                                                           h                                                                                                                                                 
                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     3                   4                                                                      
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !                                                                                                                                   "                                               #                                                                                               $                                                                                                                                                                                 %                                               &                                   '                                                                   $                                               (                                                                                                           )                                                                                                                                                                               '                                                                                                           *                                                                                       +                                                       ,                                                                                                              #                                                                                               +                                                                   %                   -                                                                               (                                                                                                                                                                                                           $                                                                                                 .                               /                                               0                               $                       '                                           1                                                                              $                       &                   /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           2                                                                                                                                                                  




    Ú                               ­                           5                           ¬                               6                                                                               ±                                                   ¨                                       ©                                                                               §                                                                               ­                                                   Ñ                                                           Ò                                                               ¨                                       «                           7                                                                       Í                                                           ¬                                                               8                                           Î                                               9                                                   :                                           ;                                                   ;                                                           <                                                       =                                       >                                           ?                                                   >                                                                       ?                                                                                   @                                                                       ©                                           ¯                                                                       ¬                                           §                                                           ±                                                                   ¯                               ©                                               Ù                                           A                                                       A                                           §                                                                                   =                               6                                               6                                                   6                                                   Ó                       Ø                                           ©                                                   ¯                                                   ¬                               Î                                       ±                                                   ¯                                                       ©                                               Ó                                           Î                                               ­                                                           ²                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    @               ©                                   ¯                                   ¬                       §                           ±                           ¯               ©                                       @               ±           B       Ï               ¨           ×           Ñ           ¬   Î       Ò
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Desc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Main Document    Page 20 of 75
                                                4                                                                   C                                                       D                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                G                           4                                       H                           I                                              C               4                                                      J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          E




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¾                                                                                                                                                                                                                                                                                                                                                                                        ¾                                                                                                                   ·                                                                                                                                                                                                                                                                     ¾                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               F


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            «           5               Ï                   B                   ­                   6                               B                   K




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    L                                                                           «                           ¨                                           ¯                                               ¬                                                                   °                                                                           ±                                                       ²                                                                               ©                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   M                                               «                               ª                           ª                                       Ð               ©                                   °                           ±                                       ²                                       ©                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           A                                                   ±                                                           ¯                                               ¬                                                   °                                                                   ±                                   ²                                                                               ©




                                                4                                                                   C                                                       D                                                                                                                              
                                                                                                                                                                                                                                                                                                                                                                               


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ç




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   N                                                                               »                                                                                                                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    L                                                                           «                           ¨                                           ¯                                               ¬                                                                   °                                                                           ±                                                       ²                                                                               ©                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   M                                               «                               ª                           ª                                       Ð               ©                                   °                           ±                                       ²                                       ©                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           A                                                   ±                                                           ¯                                               ¬                                                   °                                                                   ±                                   ²                                                                               ©




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ç                                                                                                           Ç




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¥                                                                                           O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     n                                                                                                                                      q                                                                                                                                                                                     l                                                                                                                                                                                                                                                                                                                                        i                                                                                                                                                                                                                    l                                                                                                                                          l                                                                                                       p                                                               l                                                                                                                                                                                         n                                                                   j                                                                                                                                                                                                        l                                                                                                                      n                                           o               p                                                                   q                           h                                                                                                                                                                                                                                                                                       ¡                                                                                                   £                                           ¤                                                                   ¥       ¦                               ¦                                                                                                                                                                           ¡               ¤               ´                   P           £               ¦                   ¦                   ¦               ¥       ¦           ¦                                                                                                                                                                                                       ¡                           ¦               ¥       ¦               ¦
                                                                                                                                                                                                                                                         ¶                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Ä                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¸                   ¸                       ¸




                                                                                                                                                                                                                                                        §                                                                               ¨                                       ©                                                           ª                                                   «                               ¬                           ­                                                   ¨                                       ®                           ¯                                                                                       °                                                                                       ±                                               ²                                                                                               ©



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            E

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ç                                                                                                                                                                                                                                                   À                                                                                                                                                                                                                                                                                                                                                                           É                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¦                                                                                                                                                                                                                                               ¥                                                                                   Q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¥                           £                                                                                               R
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¸                                           ¸                                                                       ¸                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ã                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    À                                                                                                                                                                                                                                           Ç                                                                                                                                                                                                                                                                                                               ¿                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ç
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ê                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               £                                                                                       O                                                                                                                                                                                                                                                                                                                                   ´                                                                                                                                               ¢                                                                                       ´
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¾                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ç                                                                                                                                                                                                                                                                       À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ã                                                                                                                                                                                                                                              Å




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ³




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Æ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¦                                                                                       ´                                                                       ¢
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ã                                                                                                                                                                                                                                     »                                                                                                                                                                                                                                                                                                                                                                                                            ¾                                                                                                                                                                                                                                                                     Á




                                                                                                                                                                                                                                                            ¿                                                                                                                               À                                               À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Á                                                                                                                                                                                                                                                                                                                                                                                                                                Â                                                                                                                                          Ã                                                                           Ä                                                                                                                                                                                                              Å




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Æ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¡                                                                                                                                                               µ                                                                                                                                                   £                               ¦                                                                                           ¦                                                                       ¦                                                           ¥                                           ¦                                                                   ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ã                                                                                                                                                                                                                                     »                                                                                                                                                                                                                                                                                                                                                                                                            Ä                                                                                                                                                                                                                                                                                                       Á                                                                                                                                                                                               ¸




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            À




                                                                                                                                                                                                                                                            µ                                                                                                                                                                                           P                                                                                       ¦                                                                                                                                       O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Å                                                                                   Ä                                                                                                                                                                                                                                                                                                                                                                                                                               ·                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            g                                                                                                                          i                                                                   m                                                                                       l                                                                                                                                                                                                                                                                                             p                                                               l                                                                                                                                                                                             i                                                                       j                                                                           m                                           q                                       o                                                                                                  Ì                                       l                                                                                                                                                                                          n                                                                               o               p                                                                           q                               h                                                                                                                   q           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                §                                       Í                       ©                                           Î                   Ï                                                           ±                                                   Ð                   Ð                   ¬                   Í                       ±                       ¬




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ¾




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ±                           Ñ                                       Ñ                                               Ð               Ò                                                   Ó




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                            Ç
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                            O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               £                                                                                                                                                                                                                                                                                                                                                                                   P                                                                                       ¦                                                                           ´
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ä                                                                                           Ä                                                                                                                                                                                                                                                                                                                                                                                            N                                                                                   S




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s                                                                           t                                                       u                               Õ                                   t                                                               Ö                                                                       w                                                               t                                                                       u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                        °                                                                               ×                                                                   ²                                                                               Ø                                                           ©                                                   ¨                                               Ù                                                               Ú                                                                               ¬                                   ¨                               ©                                                           ©                                                   ¬                           Ù                                                   §                                                                               «                   ¬               Ò                                               Ù                                       Ú                                                               ¬                   ±                                                       ¬                           ©                                                                               Û                                                                           Ü                                                   «               Ñ                                                       §                                               ­                                           ª                                   ©




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t                                                                                           Õ                           Þ                                                                       x                                                           Õ                                       v                                                                                                                                   u                               w                                                               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }                                                                                                                                                                                                                                                                                       |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ý




            á                                                           â                                                                           ã                                                                                           ã                                                                               ä                                                                                                               å                                                                   æ                                                                                                               ç                                                   â                                                                                       å                                                                                                               è                                                                               å                                                                       é                                                                           ç                                           ê




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        z                                                           w                                                               y                                                       ë                                                                               s                                               t                                           w
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ç
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                r




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        î
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Õ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ï
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                å
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    à                                                       x




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ã
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ð
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        w                                                                           v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ñ                                   ò                                   å                                                                           ó                                                                       ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        z                                           w                                                           y                                                                       ë                                                                                                                                                                                                                                   u                           z                                                                                                           u                                                                                                                               à                                                       à                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ì                                                   í                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       |                                                           }                       }                                                                                                                                       |                                                                                                                                       |                                                                                                                                                           }                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ô




                                                                                                                           r                                                                               w                                                           õ                                                                   u                                       s                                                                                                                                                  ö                                                                                               s                                                                               t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ø
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ö                                                                                                                  w                                                                           w                                                               ù                                                                                               w                                                               t                                                               u                                                                                  s                                                   x                                                                                                           ù




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        v                                                               w                                                                               ú                               ß                                                                   x                                                       y                                                   z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ß                                                           ù                                                       s                                                              u           Ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ö                                       w                                                   s                                                              ß           w                       y                   x                                      w                   v




            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                y                                                                                                                                                                                                                                          s                                                                                                                                       t                                                                   û




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |                                                                                                                               }                                                                                               |




                                                                                                                            r                                                                               w                                                           õ                                                                   u                                       s                                                                                                                                                  ÷                                                                                               s                                                                               t                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u                                                                                                   u                               x                                                                               u                               s                                                                                                                                                                                                                             Õ                               w                                                       t                                                                                               ú                   ß                                               x                                               y                                                                   z                                                                                                                                                                   ß                                                                               u                                                                                                                                                                                                       Õ                               w                                               t                                                   þ                                                       ù                                                                                       w                           y                           z                                                                                   t                                   Õ                   y                                           ÿ                   ß                                                                       Õ           w                               t                           û




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                                                                                                                                                                                                                                                                                               }                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           |                                                                                                                                                                                   |                                           ý                                                                                           }                                                                                                                                                                                                                                                                                                                                                                                                           |                                                                                                                                                                                                                               }



                                                                                                                                        r                                                                               w                                                           õ                                                                   u                                       s                                                                                                                                          ö                                                                                                                                                                                   t                                                                           v                                                                                                   r                                                                                           w                                                   õ                                                                           u                                   s                                                                                                      ÷                                                                                               s                                                           t                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       }




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ü




                                                                                                           ø
                                                                                                                                                                                                    u




                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                    w




                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                            ß                                                       u                                                                       s                                                                   t                                                                               w                                                                                                                       s                                                       ~                                                                   u                                   z                                                               w                                                                                               v                                                       w                                                   õ                                                           u                                   s                                                                                              ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t                                                   v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t                                                   s                                                   u               z                                           w                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x                                                                               v                                                   Ö                                                                       ù                                                                                                           w                                                                   t                                                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Õ                   w                                                               t                                                                               ~                                                  s                                                       ù




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |                                                                                       }                           |                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ß                                               x                                                                               Õ                       u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ç                                                                                                   À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¶                                                                                                                                                                                                                                  ½                                                                                  ½                                           




                                                                                                                                                                                                                                                                                                                                           n                                                                                                                                                                                                  q               m                                                                       l                                                                                                                                                   q                                                                                                                          n                                                                                           o               p                                                                               q                               h                                                                                                                                                                                                                     o               p                                                           l                                                                                                                                                                                 l                           i                                                                       p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u                                       z                                                       w                                                                                                                                          ú                                                   Õ                       t                                                               y                                                                                               x                                                   v                                                               Õ                           t                                           Ö                                                                                                                                                                                                                      Õ                           Ö                                                           z                                                               u                                                               u                                   s                                                                   s                                                                                   ~                       ~                           ß                                                   w                                       u                                       û




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }                                                                                                                                                                                                                                                                                                           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                




                                                                                                                                                                n                                                                   i                                                                                   h                                                                                                   h                                                                                                                       j                                                                   k                                                                                       q                   l                                                                                                                                                                                                                                                                                                                                                                   l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ê
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ä                                                                                                                                                                                                                                                                    ¾




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¦                                                                                       P                                                                                                  ´                                                                   ¢
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¢                                   P




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ³




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¿                                                                                                                                                                                   À
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                



                                    p                                                   l                                                                                                                                                                                                                                                                                                                                                   l                                                                                                                                                                  p                                                                                                                                                                                                                          q                           k                                                           n                                                                               j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¦                                                                                                                                                                                  ¦                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   p                                                                                                                                      l                                                                                                                                                                                                                                                                      q                                                                               q                   l                                                                                                          i                                                                                       m                                                                   p                                                               n                                                       n                                                                       i                                                           j                                                                           k                                                       l                                                                           k                                               j                                                               h                                                                                                                                     
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ç




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¾                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ã                                                                                                                                                                                                                                                 




                                                                  T




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ³                                                                                                                                                                                                                                                                                                                                                                                               ³




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¡                                                                       £               ´                       ´                                       ´                               ¥       ¦                               ¦                                                                                                                                                                                           ¡                                               £               ¦                   ¦                   ¦               ¥       ¦           ¦                                                                                                                       ¡                   P                           £           ´                   ´                           ´               ¥       ¦               ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¸




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          n                                                                                                                                      q                                                                                                                                                                                     l                                                                                                                                                                                                                                                                                                                                        i                                                                                                                                                                                                                    l                                                                                                                                          l                                                                                                       p                                                               l                                                                                                                                                                                         n                                                                   j                                                                                                                                                                                                        l                                                                                                                      n                                           o               p                                                                   q                           h
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¿                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                            R
                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                        §                                                                               ¨                                       ©                                                           ª                                                   «                               ¬                           ­                                                   ¨                                       ®                           ¯                                                                                       °                                                                                       ±                                               ²                                                                                               ©                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ³                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ³




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ç
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           U




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¦                                                                       ´                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           P                                                   £                           ¦                                                   ¦                                                                   ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Ä                                                                                                                                           V                                                                                                                                                                                                                                                                                                                ¾                                                                                                                                                                                                                                           »                                                                                                                                                                                                                                                                                                         Â                                                                                                                                          




                                                                                                                                                                                                                                                            ¿                                                                                                                               À                                               À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   À



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Á                                                                                                                                                                                                                                                                                                                                                                                                                                Â                                                                                                                                          Ã                                                                           Ä                                                                                                                                                                                                              Å




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Æ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                            ´                                                                                               ¦                                                                                           W                                               ¢                                                                                   ¤                                                                                                   W                                                                                                                                                           µ                                                                                       W                                                                                                                                                                                                                                                                                                                                                                           ¢                                                                                   ¦                                                                                   ´
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¸                                                                                                                                                                                                                                                                                                                                      ¾                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            g                                                                                                                          i                                                                   m                                                                                       l                                                                                                                                                                                                                                                                                             p                                                               l                                                                                                                                                                                             i                                                                       j                                                                           m                                           q                                       o                                                                                                  Ì                                       l                                                                                                                                                                                          n                                                                               o               p                                                                           q                               h                                                                                                                   q           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                §                                       Í                       ©                                           Î                   Ï                                                           ±                                                   Ð                   Ð                   ¬                   Í                       ±                       ¬




                                                                                                                                                                                                                                                                                                                                                                            À




                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ±                           Ñ                                       Ñ                                               Ð               Ò                                                   Ó




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                            X                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Æ                                                                                               ¿




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            £                                                                                                                                                                                                                                                                                                                       ´                                                                                                                                                   ¢                                                                                       ¦                                                                           ´
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ¾                                                                                                                                                                                                                                                                 ½




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s                                                                           t                                                       u                               Õ                                   t                                                               Ö                                                                       w                                                               t                                                                       u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                        °                                                                               ×                                                                   ²                                                                               Ø                                                           ©                                                   ¨                                               Ù                                                               Ú                                                                               ¬                                   ¨                               ©                                                           ©                                                   ¬                           Ù                                                   §                                                                               «                   ¬               Ò                                               Ù                                       Ú                                                               ¬                   ±                                                       ¬                           ©                                                                               Û                                                                           Ü                                                   «               Ñ                                                       §                                               ­                                           ª                                   ©




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t                                                                                           Õ                           Þ                                                                       x                                                           Õ                                       v                                                                                                                                   u                               w                                                               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }                                                                                                                                                                                                                                                                                       |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ý




            á                                                           â                                                                           ã                                                                                           ã                                                                               ä                                                                                                               å                                                                   æ                                                                                                               ç                                                   â                                                                                       å                                                                                                               è                                                                               å                                                                       é                                                                           ç                                           ê




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        z                                                           w                                                               y                                                       ë                                                                               s                                               t                                           w
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ç
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                r




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        î
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Õ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ï
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                å
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    à                                                       x




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ã
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ð
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        w                                                                           v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ñ                                   ò                                   å                                                                           ó                                                                       ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        z                                           w                                                           y                                                                       ë                                                                                                                                                                                                                                   u                           z                                                                                                           u                                                                                                                               à                                                       à                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               |                                                           }                       }                                                                                                                                       |                                                                                                                                       |                                                                                                                                                           }                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ì                                                   í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ô




                                                                                                                           r                                                                               w                                                           õ                                                                   u                                       s                                                                                                                                                  ö                                                                                               s                                                                               t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ø
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ö                                                                                                                  w                                                                           w                                                               ù                                                                                               w                                                               t                                                               u                                                                                  s                                                   x                                                                                                           ù




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        v                                                               w                                                                               ú                               ß                                                                   x                                                       y                                                   z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ß                                                           ù                                                       s                                                              u           Ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ö                                       w                                                   s                                                              ß           w                       y                   x                                      w                   v




            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                y                                                                                                                                                                                                                                          s                                                                                                                                       t                                                                   û




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |                                                                                                                               }                                                                                               |




                                                                                                                                r                                                                               w                                                       õ                                                                       u                                       s                                                                                                                                              ÷                                                                                                   s                                                                           t                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }




                                                                                                                                   r                                                                                   w                                                       õ                                                                       u                                       s                                                                                                                                          ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t                                                                               v                                                                                               r                                                                                           w                                                       õ                                                                       u                                       s                                                                                                      ÷                                                                                           s                                                               t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u                               x                                                                               u                               s                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Õ                               w                                                       t                                                                                               ú                   ß                                               x                                               y                                                                   z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ß                                                                               u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                           ý                                                                                           }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Õ                               w                                               t                                                   þ                                                       ù                                                                                       w                           y                           z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                   Õ                   y                                           ÿ                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Õ           w                               t                           û




                                                                                                           ø
                                                                                                                                                                                                    u




                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                    w




                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                            ß                                                       u                                                                       s                                                                   t                                                                               w                                                                                                                       s                                                       ~                                                                   u                                   z                                                               w                                                                                               v                                                       w                                                   õ                                                           u                                   s                                                                                              ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t                                                   v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t                                                   s                                                   u               z                                           w                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x                                                                               v                                                   Ö                                                                       ù                                                                                                           w                                                                   t                                                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Õ                   w                                                               t                                                                               ~                                                  s                                                       ù




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |                                                                                       }                           |                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ß                                               x                                                                               Õ                       u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¿                                                                                                                           À                                           Ç                                                                                                                                       Ç




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ã                                                                                                                                                                                                                                                                              ¼                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                           n                                                                                                                                                                                                  q               m                                                                       l                                                                                                                                                   q                                                                                                                          n                                                                                           o           p                                                                                   q                               h                                                                                                                                                                                                                     o           p                                                               l                                                                                                                                                                             l                               i                                                                       p




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u                                       z                                                       w                                                                                                                                          ú                                                   Õ                       t                                                               y                                                                                               x                                                   v                                                               Õ                           t                                           Ö                                                                                                                                                                                                                      Õ                           Ö                                                           z                                                               u                                                               u                                   s                                                                   s                                                                                   ~                       ~                           ß                                                   w                                       u                                       û




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }                                                                                                                                                                                                                                                                                                           |




                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                n                                                                   i                                                                                   h                                                                                                   h                                                                                                                       j                                                                   k                                                                                       q                   l                                                                                                                                                                                                                                                                                                                                                                   l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ê
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ä                                                                                                                                                                                                                                                                    ¾




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¦                                                                                       ¢                                                                                                  ´                                                                   µ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¿                                                                                                                                                                                   À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ´                                           ¦                                   ¦                                   ¦




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ³




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                    p                                                   l                                                                                                                                                                                                                                                                                                                                                   l                                                                                                                                                                  p                                                                                                                                                                                                                          q                           k                                                           n                                                                               j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ´                                                       ¦                                                                                                                                                      ¦                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   p                                                                                                                                      l                                                                                                                                                                                                                                                                      q                                                                               q                   l                                                                                                          i                                                                                       m                                                                   p                                                               n                                                       n                                                                       i                                                           j                                                                           k                                                       l                                                                           k                                               j                                                               h                                                                                                                                     
                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ³                                                                   ³




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¡                                                                                                                                   £               P                                       ¢                               ¥               ¦                   ¦
                                                    g                                                                                                                                                                                                                                 l                                                                                                                                                                                                                                                                                                     i                                                                                                       o                                   o                   p                                                                                                                                                              Y                                                           p                                                                           o                                           j                                                                                                                                      i                                                       m                                                                                                                              i                                                                               j                                                                                                                                                                         k                                       l                                                                              q                                                                                                                                 q                   k                                                                           i                                           o                           j                                   h                                                                                   k                                                                                                       g                                                                                                       i                                                                                                       k                                                                                       l                                                                                                                               q                                                                                                                                                                                     p                                                                                                                                                                              Z                                                           [                                                                                                                                                              q               l                                                                                                                      l                                                                                                               p                                                   l                                                                           k                                                               j                                                           h                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ¸




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                \           m                                                                       l                                                                                                   q                                                                                                                                                      q                                                                                                                  l                                                                                                                                                                                                                                                      o                   p                                                                                                                                          l                                                                                                                                              p                                                                                                                                                                                                              i                                                                   m                                                                                                                              i                                                                               j                                                                                          m                           i                                                                                                      h                                                                               Ì                       p                                                                                                                         l                                                                                                                                                                             i                                                                                               o                                       o               p                                                                                                                                                  Y                                                               p                                                                                       o                           j                                                                                                                                                      l                                       i                                                               l                           p                                                               o                                                                                                                  m                                                                              i                                                                               h                                                                                                                           p                                                       o                               o                                                                                                                      p                                                                                                                                                                                                                         Z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ³                                                                   ³




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¡                                                                                                                                   £               P                                       ¢                               ¥               ¦                   ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¸




                                                    [                                                                                                                                                  q                       l                                                                                                                                  l                                                                                                                   p                                                                       l                                                                                           k                                                                                       j                                                                               h                                                                                                                                                                                                                                                                                                                                                                                                                                                                      




        0                                   +                                                       $                                                       &                                                                               ]                                                                                   "                                                                                                                                                                           ^                                                                                   %                                           (                                                                                           &                                                                                       _                                                                                                               &                                                                                                                                                                                                     $                                       (                                                                                               &                                   '                                                                                                                       `                                                                                                                                                                                          a                                                           '                                                               &                           %                               b                       %                                                                                                                                                 b                           '                                   $                                       +                                                                       !                                                                                                                                                                  .                                                                           &                                                                                       c                                                                                                                                                                              +                                                                               &                                                                           d                                                                               '                                                                                                                                                              e                                                                                                                                           $                                                                                                                      +                                                                                                                                      /                                                                                                               ^                                                                               %                               (                                                       &                                                                                                          




                                                                                                                                                                             l                                                                                                                               q                                                                                                                                                                                             p                                                                                                                                                                                                                                                                  i                                                                                                   k                                                                               o                                                                                                                              q               m                                                                                                                          i                                                                   j                                                                                                                                                       p                                                               Y                                                                                                                                  i                                           l                                                                                                                                                                                                                                    l                   i                                                                                                                                                 k                       i                                                               l                                       q                       m                                                       q                                                                                                                                                                                             p                                                                                                                                              i                                                                                           j                                                           l                                                                                                                          i                                                                       j                                                                                                                                                                                         p                                                                                   k                                                                                                                                                                             j                                                                                              l                                                   n                                                                                                                                  m                       i                                                                                                                      p                                                                                                                                                                                    l                                                   l                                                                               p                           l                                                          i                   j                                   p                       o                                                 p                                                                         o       q                          l                                                                     q               k                               f                               p                                      l                               g               Z               h           i                                                             i       p               h                                      o              Ì                   q       m           p                   n           i               o       o                  n           l       q   i               k                   p                                              k               n                                                      q   




    l                                                                                         q                                   k                                                                                                                                                   l                                           i                                                                                                               n                                                               i                                                                                       o                                       o                                                                                                  n                                                                           l                                                                   m                                                                                              i                                                                                       h                                                                                                                                                              i                                                                           j                                                                                   m                                           i                                                                                                                                      p                                                                                                                                                                                                                            l                                                                                      i                                                               j                                       i                                                                                                                             l                                       i                                                                                                                                                                      i                                                                               h                                                                                                                                                                          i                                                                                   k                                                                                                                                                                                                                                 o                                                                                                                                 Ì                                                           o                                   q                                                                              l                                                                       l                                                                                                                                                                                          n                                                                                                                                                                                                                                            q               l                       i                                                                                                                          q                       k                                           f                                                   p                                                                      l                                                                   g                                   Ì                           p                           k                                                          l                                                                      k                                   o       q                          l                   l                                                          n                   i                           o               o                                  n                   l                   q           i                       k                                   p                                                              k                   n                                                                                   Z           j               q           h                   q           o   p                      o              Ì           q   m                      i                   j                                   p       Y                                              h                               i                                  




    l                                                       p                                                               k                                                                                       i                                                                                   k                                                                                                                                                                  n                                                                                                                                                                                                                                                                                        q                       l                                                   i                                                                                                                                                  m                               i                                                                                                                                                  p                                                                   k                                                                                                                                              i                                                                   m                                                                   l                                                                                                                                                                                                                                                                                                               l                                                                                              l                                                       p                               l                                                                      i                                               j                                                                                   o                                   q                                                                                                  l                                                                                                                                                                                                                                 q                           k                                                                                                               f                                                               p                                                                                                  l                                                                   g                                                       Ì                                               o                                   q                                                                                  l                                                                               l                                                                                                                                                                                      p                                                                                                                                                                                                                 q                   l                                       q           i                                                                           k                                           p                                           o                       n                                                                                                                                                                q               l                                   i                                                                                                                                                                                                  Z                   \           m                                      i                           j                                              i                                   k               i                   l                                                               p                       Y                                                          p                                                             q   l                   q   i                           k           p       o                                                               i               k                                  l           i                                                     k       i           l           q   m               q                                 m               i                              p                               k           




                                                                                                                                                     l                                                                                                                                      q                                   k                                                                                                               f                                                           p                                                                                                                  l                                                                                                       g                                                                           Ì                                                                                                                              i                                                                                                                   k                                                           i                                                               l                                                               m                                           q                           o                               o                                           i                                                                                               j                                                   l                                                   i                                                                                                                                                             j                                                                                                                      h                                                       q               l                           l                                                               q                                                                                                             p                                                                                                                                                                                                                  Z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            D                                                                                         H                                                                                             m                                                                                                  3                                                           4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !                                                                                                                       "                                                           #                                                                                       $                                                                                                                                                                                             %                                               &                           '                                                                   $                                   (                                                                                                       )                                                                                                          '                                                                               *                                                                       +                                                   ,                                                                                      #                                       +                               %               -                                       (                                                                                                                               $                                                                                     .                               /                                       0                           $                       '                       1                                      $                       &           /                                                                                                                                                                                                                                                                                                                                               n                   o                   p                       q                           r                   s               t           r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        k                                                                   l                                                           l




Ú                   ­           5                       ¬                       6                                                                   ±                                           ¨                                       ©                                                                           §                                                                               ­                                                       Ñ                                                   Ò                                                       ¨                               «                       7                                                                   Í                                                               ¬                                                                   8                               Î                                                   9                                                           :                                                   ;                                                               ;                                                       <                                           =                           >                                       ?                                                   >                                                               ?                                                                       @                                                                   ©                                               ¯                                       ¬                                               §                                       ±                                           ¯                                   ©                                       Ù                                   A                                       A                                       §                                               =                               6                                   6                                   6                                   Ó                   Ø                                           ©                                                           ¯                                               ¬                                   Î                                               ±                                                   ¯                                                       ©                                                   Ó                                   Î                                                   ­                                                       ²                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           @           ©           ¯       ¬                   §           ±               ¯                   ©                       @                       ±           B       Ï       ¨           ×   Ñ           ¬   Î       Ò
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Desc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Main Document    Page 21 of 75
                            u
                                                                                    %                                                                                                                               %                               v                                                                                                                       &                                                                                                                                                  %                                   (                                                                                                                                           %                                   v                                                                                                                   b                                               '                                                                                               $                                                                           -                                                                                                                                               +                                                                                                           &                                                               %                                                       '                                                                                                               v                                                                                                                                                                           &                                                               '                                                                                                                                   %                                                                                                                                                                                                                                                             v                                                                                       &                                       %                                                               b                                       /                                                                                                                       /                                                                                           '                                                                                                                                                                          $                                                                                                                                                                  +                                                                           (                                                                                                                                          "




                                                                                                4                                                                   C                                                           D                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         E
                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¾                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¾                                                                                                                                                                   ·                                                                                                                                                                                                                                                                                                                             ¾




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    L                                                                       «                               ¨                                                       ¯                                                                               ¬                                                                           °                                                                                               ±                                                           ²                                                                                                                   ©                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           M                                                                   «                           ª                                                       ª                                               Ð                       ©                                                                                               °                                                                           ±                                                               ²                                                                                   ©                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       A                                                                   ±                                                       ¯                                                   ¬                                                               °                                                                                       ±                                                           ²                                                                                       ©




                                                                                                4                                                                   C                                                           D                                                                                                                      
                                                                                                                                                                                                                                                                                                                                                                                                                                           


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ç




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       N                                                                                                                   »                                                                                                                                                                                                                                                                                                                                                                                                                                                             




                            8                           Ú                                               Ñ                                   ­                                                   ×                                                   ¯                                                       ©                                                                                   «                               5                               Ù                                                           5                           «                           Ð                                   «               B                                                                       7                                                           9                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       L                                                                       «                               ¨                                                       ¯                                                                               ¬                                                                           °                                                                                               ±                                                           ²                                                                                                                   ©                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           M                                                                   «                           ª                                                       ª                                               Ð                       ©                                                                                               °                                                                           ±                                                               ²                                                                                   ©                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       A                                                                   ±                                                       ¯                                                   ¬                                                               °                                                                                       ±                                                           ²                                                                                       ©




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            k                                                                                                                                                                                                                                                                                                                                                                                    x                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        k

                                                                                                                H                                                                  D                                   4                                                                                                                                                                                                                                                                                               D                                                                                                                                      D                                           4                                                                                           G                                                                                                                                                   y                                                                                                                                                                                                                      H                                                                                       z                                                                                                                                                              I                                                                                                                                                                                   D                                                                                                                                                          {                                                                                                                                                                                                                                                                                                                                                                          I                                                                                                                                  D                                                                                                                                                                                                                                                                                        D                                                                   |                                                               4                                                                                                       }
                                    w                                                                                                                                                                                                                                                   l                                                                                                                                                       x                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        F                                                                                   ~                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            F




                                                                                                                                                           G                                                           4                                                                                                                       H                                                                                           I                                                                                                                                                                                                                  C                                                                       4                                                                                                                   




                                    F




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                            8                           «           5                                               Ï                               B                                                   ­                                                   6                                                                       B                                                           9
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                           4                                                                                                              z                                                                                                                                                     D                           |                                                                          G                                                                                                              G                                                                                                                                                      H




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            F




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      4                                                                   H                                                                                           4                                                                                                                                                                                                                                                                   H                                           3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                l                                                                                                                               l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




                                                                                                                          p                                                                                                                                              n                                                               i                                                                                                       h                                                                                                                                                                                                          o                                                                                      l                                                                                                                                                                                  p                                                                                                   k                                                                                                                                                                                                      p                                                                                               n                                                                                               n                                                                                                           j                                                                                                                                                      p                                                                                               l                                                                                                                                                              p                                                                                                                                                                                                                                                                                                         i                                                                                                                                                                                                                                             q                                                                                                                      o                                                                                                              Z                                                                                                                                                                                                                                                                                                                            f                                                       p                                                                                              l                                                                                   g                                                                               m                                   i                                                                                                                                              n                                                                                                                                                                                                                                                                                                q                   l                                   i                                                                                                                                                                                                                                                                                                                                                                                            q                       l                                                                                                                                                                                           f                                                                                                                                                          \                                                                                                                                                                                                                             \                                                                                                                                                                                                                     n                                                                                       o                   p                                                                                   q                               h                                                                                                                                                                                                                  p                                                                                   k                                                                                                                                                      f                                           p                                                                                          l                                                                                                                                                      m                                   i                                                                                          n                                                                                                                                                                                                q           l                                   i                                                                                                                                                                                                                                            q   l                                                                                                                                                                                                                                                                            f                                                                                          \                                                                                                                                                             \                                                                                                                         n                                                           o           p                                               q                   h                                                                                                                      Z                                                                                               q                                                                  l                                           l                                                                                                                                                                              i                                                           l                                                                                                                                                                                                                                p                                                          l                                      l               i




p                                               k                                                                                                                                                                                 i                                                                                                                          n                                                                                                   j                                                           l                                       i                                                                                                                                                                                                                                                                             n                                                                   i                                                                                                               k                                                                           l                                                                                                      p                                                                                           n                                                                                       l                                                                                                                                                                                                  i                                                                                                                                                                                                                                      j                                                                                           k                                                                                                                                              i                                                                                                                                                                                                      q                                                                                                                                                                                                                                                                        o                                                                                                          p                                                                                                                                                                                                                                                                                                    l                                                                                                                       p                                                           l                                                   n                                                                       i                                                                                           j                                                   o                                                                                                                                                                                                                                                                                                                                   j                                                                               o           l                                                                                           q                                   k                                                                                                       p                                                                                                                           n                                                                                               o                       p                                                                                                           q                                   h                                                                                                   Z                                                                               g                                                                                                       o                                                                          i                                                                                                                                                   o                           q                                                                                      l                                                                                                                                                      i                                                                                                                                  n                                                                                                   j                                                           l                                       i                                                                                                                                                                                                 n                                                   i                                                               k                                                   l                                                                          p                                                       n                                                           l                                                                                  i                                                   k                                                                   j                                                           n                                                                                                                                                                                                                                         j                                           o                                                                          g                                                                                                                                                                                     f                                                      i                                                                                                                                                            l                                                                                                                                                                                            m                       m                                               q           n                                               q       p                                                       o                                                           h                               i                                                                                          h                                                                                                   g                                                                                                                                                 g                                                                                                                                                                                                                p                                                           k                                                                                  i                               k




j                                           n                                                                                                                                                                                                                                                         j                                                               o                                                                                                                                                                                                                                                                                                                                                                                                                                                     i                                                                                                                                                  n                                                                                                           j                                                                           l                                           i                                                                                                                                                                                                                                                                                                                                                                                                                             i                                                                                                                               k                                                                   l                                                                                                      p                                                                                           n                                                                   l                                                                                                                                                                                      p                                                                               k                                                                                                                                                                                                                                                                                                         k                                                                                                                                  i                                                                                                                                                  q                                                                                                                                                                                                                                                                                                                                                           p                                                                                                                                                                                                                                                                                                                                                                                                                                          m                               m                                                                       q                   n                                                                       q                               p                                                                                       o                                                                                           h                                                                       i                                                                                                                                                                  h                                                                                                                                           g                                                                                                                                                                                                                                                                                                                                                   Z                                                                                                                                               i                                                                                                                   k                                                                   i                                                                       l                                                                                           q                                           k                                                                       n                                                                               o                           j                                                                                                                                                                                                         p                                                           k                                                                                                                                          n                                                                                                                                                                                            q               l                   i                                                                                                                                                                                                                                            q                       l                                                                                                                                                          p                                                                          l                                       q           p                                           o                       o                                                                                                                                                n                                               j                                                                                                                                                                                            n                                                       o               p                                               q                   h                                                                                                                              l                                                                                   p                                           l                                           p                                                                                                                                                                 o                       q                                                                      l                                                                                                                                                                                             q                           k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




j                                           n                                                                                                                                                                                                                                                         j                                                                   o                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           q                       l                                                       i                                                                                                                                                                                                                                                                                             [                                                                                                                                                                                                                                                               i                                                                                                                                                                       ¡                                                                       p                                                                                       Y                                                                                                                                                                                                                                                                                                              o                           p                                                                                                   q                           h                                                                                                                                                                                                          j                                                                                                                                                                  n                                                                       j                                                                                                                                                                                                                                                                                                                                                                                                                                              f                                                                                                      i                                                                                                                                                                                                                                                                        l                                                                                                                              Z                                                           \                               m                                                                                                   h                                                                                                           i                                                                                                                                                                                                                                                                                                                                                                                                           p                                                                   n                                                                                                                                                                                              q                                                                                                                                      k                                                                                                                                                                                                                                                                                                                                                                                                                                                  Ì                                                                       n                                                           i                                                                                                                                                                                                                     l                                                                                                                                                                                      f                                                           p                                                                                              l                                                                              i                                                       j                                                                                       k                                                                                                                                                                                                                    Ì                                   m                                   q                       o                       o                                       q           l                                               i                                                       j                                       l                   Ì                                                       k                                   j                                   h                                                                                                                                                                                                                        l                                                                                                                                                                                             k                                   l                                                              q                                                                                                                                             q                   k                                                                               l                                                                                                                                                                                                                     i                                                           i                                                                                                                                                                             i                                           k                                               l                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




            o                                              m                           l                                           Z                                       g                                                                   l                                       l                                           p                                                                       n                                                                                                                                                                                                           l                                                                                                                                                                                                                                                                                                                                                                  i                                                                                                           k                                                                                   l                                                   q                                                       k                                                                                                   j                                                                               p                                                                                       l                                                                               q                               i                                                                                                                           k                                                                                                                           f                                                                               p                                                                                                                                                                                                                                                                                              l                               i                                                                                                                                   l                                                                                                                                   q                                                                                                                                                                                                                     p                                                                                                                                                                                                          Z                                                                           \           m                                                                                                                          i                                                                                       j                                                                                                                                                       p                                                           Y                                                                                                                                                                                              k                                                   i                                                                                                                                   q                                   k                                                                   m                                               i                                                                                                                                                                          h                                                                                                               p                                                                               l                                               q               i                                                                                           k                                                                                       l                                       i                                                                                                                                                                                                                                                                                                                    i                                                                                                                          l                                                                                               q                               k                                                                                               p                                                                                                                                   f                                                               p                                                                                                                  l                                       Ì                                                                                      i                                                                                                       k                                               i                                                               l                                                               m                                       q                       o                                                          l                                                                                   p                                                   l                                                                           f                                           p                                                                                          l                                   Z                                                                                                      k                                                           l                                                                                                                              l                               i                                                                                              i                                                   m                                       p                                                                           k                                                                                                      p                                                                                                                                             q           l                                           q               i                                                       k                                   p                                                   o                                                                                                  p                                                                                                                                                                                                                         Ì                                                                                                                                                                         q       l                                                                                                                         i                                           j                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




            k                           p                                                           h                                                                                                                                                              p                                                                               k                                                                                                                                                                                          n                                                                           p                                                                                                                                                                                                                                                                                                         k                                                                                   j                                                                                                       h                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               q                       m                                                                                                                                                                                                                          k                                                           i                                                                                                                                                                                                                          k                                                                                                                                                  Z




                            0                                                               +                                                           $                                           &                                                                               ¢                                                                                           "                                                                                                                                                                                                                                                                                       ^                                                                                               %                                                           (                                                                                   &                                                                                           e                                                                                                                                                                                                                                                                                           '                                                                                                               b                                                                                                   d                                                                                                                                           '                                                                                                                                                                                                                                  $                                                                                                       0                                                                                                       £                                                                                                                                   ¤                                           _                                                                                                                           £                                                                                               ¤                                       c                                                                                                       d                                                                                                                                   ¥                                                                                                       v                                                                               (                                                                                                                                                                                                                                                                                                $                                                                                                                                                                                                                                     #                                                                                                                                   +                                                                           %                                           -                                                                                                                                       (




                                    g                                           Z                                                                                                                                                                                                       i                                                                                                                   p                                                                                           k                                                                                                                                                                                          n                                                                                                                                                                                                                                                                                                                        q                           l                                           i                                                                                                                                                                                                                                                                                                                                                                                         p                                                                                                       Y                                                                                                                                                                                                                                                                                                                                                                                                    q                       i                                                                                                                                                          q                       l                                                                                                                                                                                  j                                                                               k                                                                                                                                                                                                                 n                                                                                               j                                                                                                                                                                                                                                                                n                                                                                   o                   p                                                               q                                   h                                                                                                                                                                              p                                                                                                                                   p                                                                                       q                                   k                                                                                                                              l                                                                                                                                              i                                                                                                       j                                                                                               ¦
                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                               §
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ¨
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        s                                                                                                                       u                                           s                                                                                                                               ©




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   u                                                                                               ÷




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                           ª
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        w                                                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                               Z                                                                                                                                                                                                           q                                                                                      l                                                                                   p                                                                                   o                                                       o                                                   i                                                                           m                                                                                                                                                                              i                                                                                                               j                                                                                                                                                                                                                                                                                                                                                                q                           i                                                                                                                                                                                      q                   l                                                                                                                                                                                                                      j                                                                               k                                                                                                                                                                                                                                     n                                                                                                               j                                                                                                                                                                                                                                                                                            n                                                                                                   o           p                                                                                           q                                   h                                                                                                                                                                              Z

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ~                                                                                                                                               y                                                                                              w                                                       v                                                                   Õ                   u                               s                                                                                                                                              z                                                                                                                                           ß                                                                                                   ù                                                                                                       s                                                                                                                                  w                                                                                                                           u                               z                                                                                                                                                                   t                                                                                               s                                                           t                                                                       w                                                                                       à                                                                                                                              Õ                                   s                                                                                                          Õ                       u                                                                                                                                  x                                                               t                                                                   ß                                                                       w                                                                                   y                                                           x                                                                                              w                                                               v                                                                           y                                                                                                                   Õ                           ù                                                                                       þ                                                                               Õ                       ß                                   u                                   u                   z                                           w                                                                                   y                                                                          w                                   v                                                           Õ                   u                           s                                                                                          ß                                       w                                               à                                                                                                                                          u                           w                                                                                                  ~                       s                                                                                  w                                                                                                       y                                           z                                                           y                                                                                                           Õ           ù                                                                                                                                                                   s                                                                                                  w                                                                                           y                                       z                                                                                   y                                                                                                                                       Õ               ù                                                                                                                           Õ               ß                                   u       w                                   v                               þ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               }                   |                                                                                                                                                                                                                               }                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       |                                                                   |                                                                                               }                                                                                                                                                                                                                                   |                                                                                                                                                                                               }                   |                                                                                                                                                                          «                                                                                                                                                                                                           |                                                                                                                                                                                                                       }               |                                                                                                                                                                               }




                                                                                                                                                                                                                        Õ                   v                                                                   w                                                                   t                                                                               u                               Õ                               ~                                                                                                                                                                                                                                              z                                                                                                                                                                   u                                                                               u                                                                                                                          à                                                                   w                                                                                                                                                   s                                                                                       ~                                                                                       y                                                                                                                                                                                                                               Õ                               ù                                                                                                                                                           Õ                                       u                                                                       Õ                                   ß                                                                                                                                                                                                  ~                                                                                                                                                                               y                                                                                                                                                                               Õ               ù                                                                                                                                                       z                                                                                                                           ß                                                                                               õ                                                           s                                                   u                           z                                                                                               à                                                                                              Õ                                   s                                                                                          Õ                           u                                                                                                                                                                                                          t                                                                       v                                                                                           t                                                                                       s                                                                                   t                                                                       à                                                                                                                              Õ                                       s                                                                                                                      Õ                       u                                                                                                                                                                                      ù                                                                                               s                                                                                   x                                                                           t                                                                   u                               ß                                                           þ                                                                                                   Õ                               ß                                                       u                                                               u                                               z                                                                                                                                                   u                                                           y                                                                                                                                           Õ                   ù                                                                                                   z                                                       w                                                                                              w                                                                                                                                   t                                       v                                                       ß                                       z                                                               s                                                                                                                                   õ                                                       s                                               u                       z                                                                   à                                                                      Õ                   s                                                          Õ                   u                                                                                                                  t                                       v                                                       t                                               s                               t                                                           à                                                                      Õ                   s                                                              Õ                   u                                                                                                                              ù                                                                       s                                       x                                           t                                           u                               ß                                                                                                                                               ß                                                                                   ù                                                                                   x                                                   y                                               z                                                                                                           ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               }                                           |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              |                                                                                                                                                               }                           |                                                                                                                                                                                                                                                                                                                       |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           }                                                                                                                                                                                                                                                                                                               |                                                                                                                                                                                               }                               |                                                                                                                                                                                                                                                                                                                                                                                                                       |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ø




                                                                                                                                                                                                                        à                                                           s                                                               ß                                                                       ß                                                       Õ                                   õ                                                                                                       w                                                                                   þ                                                                                                                       Õ                               ß                                                                   u                                                                       u                                               z                                                                                               w                                                                                                                   y                                                                                                                                                                                                       Õ                                       ù                                                                                                                                                       ß                                                                                                                               Õ                           t                                                                                                                                                                                                                                   à                                                                                   z                                                                                                                                                                   õ                                                                               w                                                                   u                               Õ                           y                                                                                                                                                                                                               s                                                                                                                      v                                                       w                                                                                                                                                                                                      y                                               y                                                   s                                                                                                          v                                                           Õ               t                                                                       Ö                                                                                       u                                       s                                                                                                   u                                       z                                                                           w                                                                                               y                                                                                                          w                                                                                   v                                                                                   Õ                                           u                               s                                                                                                                              ¬                                       ß                                                                                   t                                                                                                                                       ù                                                                                                   w                                                                                                                                                                                      ~                                                                                                                      s                                                           x                                                                                                                   z                                                                                                                                                                                                               w                                                                                                           ù                                                                                               s                                                                                      w                                                                           u                           z                                                                                                           t                                                                                           u                                                                                           s                                                           à                                                                  Õ                   s                                                                              Õ                   u                                                                                                  x                                               t                                                   ß                                       w                                                   y                       x                                                                              w                                   v                                                               y                                                                                       Õ               ù                                                           ß                                           þ                               ~                                   Õ                                                                                   s                                   x                                       u                                           u                               z                                           w                                                                                                                           s                                           t                                       u                           Õ           t                                                               x                                                                                   u                           Õ                   s                                                       t                                                                                       ©                                                                                                               Ö                                               w                                                           s                                       ~




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }                                                                                                                                                                                       }                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           }                               |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   |                                                                                   }                                                                                                                                                                                                       |                                                                                                                                                                                                                                                                                                                                                           |                                                                                   }                                                                                                                                                                                                                                                                                                                                                                               |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          |                                                                           {                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      }           |                                                                                                                                                                                                                                           }                           }                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               |                                                                                                                                                                                                                                                                                                       |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ô




                                                                                                                                                                                                                        ©                                                                                                                                                                                      u                                                                   ö                                                                                                                                                                                                              ~                                                               ù                                                                                                                               s                                                                                                                              w                                                                                                                                           u                           z                                                                                                                                                                                   t                                                                                                                               s                                                                                                   t                                                                                               w                                                                                                                                       y                                                                                                              w                                                                                       v                                                                                   Õ                           u                                           s                                                                                                                                                      z                                                                               s                                                                                                   v                                                                       ß                                                                                                                                                                                                                   à                                                                                                                                                                          u                   Õ                                   y                                                       x                                                                                                                                                                                                                  y                                                                                                                                               Õ                           ù                                                                                       þ                                                                                                       Õ                       ß                                                           u                                                                                   u                           z                                                                       w                                                                                                                       s                                                                           u                                           z                                                                       w                                                                                                                                                                              y                                                                                          w                                                           v                                                                           Õ                       u                                       s                                                                                                          ß                                                                                                           Õ               t                                                                                                       ©                                                                                                                                                                                                      u                                                           ­




                                                                                                                                                                                                                                                                                                |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       }                                                                                                                                                                                                               |                                                                                                                                                                       |                                                                                                                                                                                                                                                                                   }                       |                                                                                                                                                                                               }                   |                                                                                                                                                                                                                                                                       }                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               |                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                        ú                                                                                                       s                                                                                                                                                                                                                              t                                                                                                                                   w                                                                                                                                                       à                                                                                                                                                                                               t                                                                                                                                                                   u                                               Õ                                   s                                                                                   t                                                                                                                                   s                                                                                                       ~                                                                                           w                                                                                                                                                                           y                                                                   z                                                                                                                           u                                                                                                              à                                                                                       w                                                                                                               s                                                                   ~                                                               y                                                                                                                                                                           Õ                                   ù                                                                                                       þ                                                       ß                                                       w                                                               w                                                                                                       u                       z                                                       w                                                                                           Õ                                   t                                                   ß                                                           u                                                                  x                                                           y                                                                       u                               Õ                       s                                                                       t                                                                               ß                                                                                               ~                                   s                                                                                                                                                                      u                                           z                                                                       Õ                               ß                                                                                                                           ~                           s                                                                                                  ù                                                                                                                                   Õ                                   t                                                                                                   u                                       z                                                                       w                                                                                                   Õ                           t                                                               ß                                                                   u                                                                              x                                                               y                                                           u                                                   Õ                               s                                                               t                                                                                                   õ                                                       s                                       s                                                   ë                                                               w                                                                   u                                                           û




                                                                                                                                                                                                                                                        «                                                                                                                                                                                                                           |                                                                                                                                                                                                                                                                                   ý                                                                                                                                                               }                           |                                                                                                                                                                               |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               }                                       |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   }                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               i                                                   l                               p                                                               o                                           n                                                               o               p                                                           q                   h                                                                                                                                                                                                                                                                                                                                                                                                               f                                                                      q           i                                                                                          q               l                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     i                                                                           k                                                                                                                                                             q               i                                                                                              q       l                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    p                                       h                                                                       i                                                       j                                                               k                                       l                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               p                                               h                                                                       i                                                                               j                                                               k                                           l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ³                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ³                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ³




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               X
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           


                                ÷                                                                           ö                                                                                                                                                                                                                                                                                                                                                                       ®

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                p                                                                                                                                                      l                                                                                                                                                                                                                                                                                                      q                                                                                                                           q                   l                                                                                                                                                                      i                                                                       m                                                               p                                                                           n                                                                   n                                                           i                                                                                                       j                                                                               k                                                       l                                                                                           k                                                                                   j                                                                       h                                                                                                                                                                                                                                                                                                                                                                                                                    ¢                                                                                                                               P                                                                   ¢                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¡                                                                                                                                                                                           £                                   ¤                                                                                                                   ¦                                                       ¥               ¦                                                       ¦                                                                                                                                                                                                                                                                                               ¡                                                                                                                                                                               £                                   ¤                                                                                                           ¦                                                       ¥                                       ¦                                           ¦                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¡                                       ¦                                       ¥       ¦                           ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Ã                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ¸                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¸




                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ©                                                                                                                                          Õ                                   s                                                                                                                                  Õ                                       u                                                                                                                                                                                                                                                                                                                 w                                                               v                                                                                               Õ                                           u                                       s                                                                                                                                              ÿ                                   ß                                                                                                                                                                                                                                                                                                                                   ù                                                                                                                           w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Æ                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ç                                                                                                                   È
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           [                                                                                                                                                                                                                                                                                  k                                                                                                                                                                                                                          p                                                                                                                                                                                                          l                                                                                                                                                                                                                                                                                                                                                                                                                                       l                                                                                                               q                                   k                                                       n                                                                                       j                                                                                                                                                                                                                                                                                                                                   ¦




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ê                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¤                                                                                                                   ¢
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¸




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Æ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Æ                                                                                                               ¿




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            £                                                                                                                                                                                                                                                                                                                                                                                                                                       ´                                                                                                                                                                                                               ´                                                                                                       ¦                                                                                   ´
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        »                                                                                                                                                                                                                                                                                                                        ¾                                                                                                                                                                                                                                                                             Ä                                                                                                                               »                                                                                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x                                                                           ù                                                                                                                       õ                                                                               w                                                                                                                                                                                                                                                                                      u                                                                                  w                                                                                       w                                                                                                   u                                                                                                                                                                                                               Õ                                   u                                                                                                                                                                                                                                                          u                                                                                                                               u                                           w                                                                                                                           ¯                                                                       Õ                           à                                                                                                                                                                                                               s                                                                                   v                                                               w                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       g                                                                                                                                                                                          i                                                                               m                                                                               l                                                                                                                                                                                                                                                                                                                                                         p                                                                               l                                                                                                                                                                                             i                                                                                                   j                                                                                   m                                                                       q                               o                                                                                                              Ì                                           l                                                                                                                                                                                                                                  n                                                                                   o                           p                                                                                               q                               h                                                                                                                                       q               


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    z                                                       w                                                           y                                                       ë                                                                                                                                                                           u               z                                                                                           u                                                                                                                   à                                   à                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |                                           }               }                                                                                               |                                                                                                   |                                                                                                                                                               }




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ü                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                [                                                                                                                                                                                               i                                                                                                                                               q                                               k                                                           n                                                                                                               j                                                                                                                                                                                                                                                                                                                                                                                                       l                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       l                                                               ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        z                                                                                   w                                                                               y                                                                   ë                                                                                                   s                                                               t                                                                               w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        s                                                                                       t                                                                                   u                                   Õ                           t                                                                                       Ö                                                                           w                                                                                       t                                                               u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   r                                                                                                       w                                                                                   õ                                                           u                                                       s                                                                                                                                                                      ö                                                                                                                       s                                                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Õ                                   Þ                                                                                   x                                                                                   Õ                           v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u                           w                                                                   v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   r                                                                                                       w                                                                                   õ                                                           u                                                       s                                                                                                                                                                      ÷                                                                                                                       s                                                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               r                                                                       Õ                                           ß                                                       à                                                                                       x                                                                                   u                                           w                                                                       v




                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    i                                                                           m                                                                                                               f                                                                                                                                                                                                                      \                                                                                                                                                                                                             \                                                                                                                                                                                                                 j                                                                                       k                                                                                                                                                                                                     n                                                                                       j                                                                                                                                                                                                                                                                                                                n                                                                               o                   p                                                                               q                               h




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        r                                                                                                       w                                                                               õ                                                               u                                                       s                                                                                                                                                                  ö                                                                                                                                                                                                           t                                                                                       v                                                                                                                                           r                                                                                                       w                                                                                                       õ                                                                                                   u                                               s                                                                                                                                                              ÷                                                                                                                       s                                                                                       t                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           }




                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ø
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ß                                                               u                                                                               s                                                                                       t                                                                               w                                                                                                                                   s                                                                                               ~                                                                               u                                                       z                                                                                                   w                                                                                                                                       v                                                                               w                                                                           õ                                                                                   u                                       s                                                                                                                                  ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t                                                               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t                                                                       s                                                                   u                                       z                                                       w                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               r                                                                       s                                                                                   ù                                                                                                                           w                                                                                   ß                                                           u                                               Õ                                               y                                                                                           ß                                                       x                                                               à                                                                       à                                                               s                                                                                                          u                                                                       s                                                                       õ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Õ                       Ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            u                               Õ                           s                                                                       t                                                                           ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       n                                                                                                                                                                                                                                      q           m                                                                                               l                                                                                                                                                                           q                                                                                                                                                              n                                                                                                       o                               p                                                                                                                   q                                               h                                                                                                                                                                           q                                                                                                                                              m                                               i                                                                                                                                                                                          p                                                                                                                                               n                                                                   i                                                                                                   h                                                                                                                           h                                                                                                                   j                                                           k                                                                           q           l                                                                                                                                                                                                                                                                                                                                       l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ±
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |                                                                           ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    w                                                                                       ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t                                                                               v                                                                                               y                                                       w                                                                                                          u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Õ                               t                                                                                                                       s                                                               u                                       z                                                           w                                                                                                                                                      v                                                                   w                                                                               õ                                                                           u                               ß                                                                                                                                              s                                                               x                                                                       s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    w                                                                                       u                               z                                                   w                                                                           Ö                               s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    {
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                w                                                                              t                                                           ù                                                                           w                                               t                                                   u




                                                                                                                                                                                                                                                                                                    \                                                                                                                              l                                                                                                                                                                                                                                                  n                                                                                           o                           p                                                                                           q                                           h                                                                                                                                                                                                                                                                  j                                                                                                                                                                          °                                                                                                                              n                                                                                                       l                                                                                                       l                                                           i                                                                                                                       i                                                                                                   m                                           m                                                                                                                                                                                                                 l                                                   ¦




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }                                           |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Õ                                   ù                                                                                                                           ß                                                                                                           ~                                                       s                                                                                                                                              v                                                       w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u                                               z                                                                                                   s                                                                                                                                                  à                                                                   w                                                                                                      ß                                                                       s                                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                               }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Õ                           t                                           ²                                           x                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        z                                                       Õ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        w                                                                                                                                              s                                           x




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    w                                                                                      w                                                                               Õ                   t                                           u                           s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Õ               y




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                u                           w                                           v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       §
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                u                                                   z                                                                   w                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                à                                                               w                                                                   y                                               Õ                               ~                               




                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            È                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    N                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¼                                                                                                                                                                                                                                                                                                        Å




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                w                                                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ª




                            0                                                               +                                                           $                                           &                                                                               ]                                                                                           "                                                                                                                                                                                                                                                                                       ^                                                                                               %                                                           (                                                                                   &                                                                                               e                                                                                                                                                                                                                                                                                   '                                                                                                               b                                                                                                           d                                                                                                                                       '                                                                                                                                                                                                                                  $                                                                                                       a                                                                                                                       _                                                                                                                                   a                                                                                               0                                                                                                                   £                                                                                                   ¤                                           _                                                                                                                       £                                                                                                       ¤                                       c                                                                       d                                                                                                                                       ¥                                                                               v                                                                                       (                                                                                                                                                                                                                                                                                    $                                                                                                                                                                                                                                                                         #                                                                                                                                       +                                                                                   %                                                       -                                                                                                                                                           (




                        ³                                                       Z                                                                                                                                                                                                       i                                                                                                                   p                                                                                           k                                                                                                                                                                                          n                                                                                                                                                                                                                                                                                                                        q                       l                                               i                                                                                                                                                                                                                                                                                                                                                                                         p                                                                                                       Y                                                                                                                                                                                                                                                      k                                                               i                                                                                                                       k                                                                                                                                                                                                                                     q                       i                                                                                                                                              q               l                                                                                                                                                                      j                                                                           k                                                                                                                                                                                                     n                                                                                       j                                                                                                                                                                                                                                                            n                                                                       o                   p                                                                       q                                   h                                                                                                                                                                                      p                                                                                                                                           p                                                                                                       q                               k                                                                                                                              l                                                                                                                                                                              i                                                                                                   j                                                                                                   ¦
                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                               §
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ª
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s                                                                                                   x                                                                                                               z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                               {
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                w                                                                                                                                       t                                                                                                   s                                                                       u                                                           z                                                                                               Õ                                       t                                                                                       Ö                                                                                                                   u                                       s                                                                                                                                                                      w                                                                                       à                                                                           s                                                                                                                      u                                                                   Õ                           t                                                                                                                           u                       z                                                                               Õ                   ß                                                                                               à




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x                                                                       õ                                                               ù                                                                                           Õ                       u                                                           u                               z                                                                   Õ                               ß                                                                                                   ~                       s                                                                                                                      ù                                                                                                                                               u                                               s                                                                                                                       u                                           z                                                                           w                                                                                                                       y                                                           s                                                       x                                                                                                          u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Õ                                   u                           z                                                                                                                                                                      s                                                           x                                                                                                                                                          s                                                               u                                               z                                                                       w                                                                                                                                              ß                                                       y                                                   z                                           w                                                   v                                                   x




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            w                                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                           ª
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        w                                                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                Z                                                                                                                                                                                                           q                                                                                      l                                                                                   p                                                                                   o                                                       o                                                   i                                                                               m                                                                                                                                                                          i                                                                                                               j                                                                                                                                                                                      k                                                                                   i                                                                                                                                       k                                                                                                                                                                                                                                                                 q                           i                                                                                                                                                              q                       l                                                                                                                                                                                                  j                                                                                       k                                                                                                                                                                                                                     n                                                                                   j                                                                                                                                                                                                                                                                                                        n                                                                               o               p                                                                                   q                           h                                                                                                                                                                                          q                                           k                                                                                       l                                                                                                                                                                                          p                                                                                               o                                                                                                                                                                          p                                                                                                                                                                                                                 l                                                                           q                   n                                                                               p                                                                                               o                                                                               i                                                                                                                                                                                                                                                                                                                                       i                                                               m                                                                                               l                                                                                                                                                                                                                      n                                                                                                                                                                                                                                                                                                q                   l                                       i                                                                                                                                                                                                                                                                                                                 i                                                                                                                               i                                                                                   o                                                                                                                                                                                                            p                                   n                                                                                                                           n                                                               o               p                                                       q                                   h                                                                           Z

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ~                                                                                                               y                                                      w                                               v                               Õ                           u                   s                                                                  z                                                                                                   ß                                                   ù                                                                                   s                                                          w                                                                           u                   z                                                                               t                                                                   s                                               t                                   w                                                                                       t                                                   s                                   t                                               à                                                                                      Õ                           s                                                                                      Õ               u                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                                                                                                                                                                                                                                                               |                                                                                                                                                                                                                                                                                                                                                                                               |




                                                                                                                                                                                                                        x                                                           t                                                               ß                                                                       w                                                                   y                                                               x                                                                                                                                      w                                                                       v                                                                                                                           y                                                                                                                                                                                           Õ                                       ù                                                                                                                           þ                                                                                                                           Õ                                       ß                                                                       u                                                                                                   u                                               z                                                                                               w                                                                                                                                   y                                                                                                                  w                                                                           v                                                                                   Õ                               u                                           s                                                                                                                                                                  ß                                                               w                                                               à                                                                                                                                                                                                                                                                      u                                       w                                                                                                                                                                          ~                           s                                                                                                                              w                                                                                                                       y                                                                   z                                                                                       y                                                                                                                                                   Õ                               ù                                                                                                                                                                                                                                                               s                                                                                                                                              w                                                                                                                                                                       y                                                                       z                                                                                                                       y                                                                                                                                                               Õ                       ù                                                                                                                                                                       Õ               ß                                                               u                                           w                                                                           v                                                               þ                                                                   Õ                       v                                                                       w                                                                       t                                                               u                               Õ                                       ~                                                                                                                                                                                                                          z                                                                                                                           u                                               u                                                              à                                               w                                                                                                   s                                                   ~                                                           y                                                                                               Õ               ù                                                                                   Õ                               u                                           Õ                           ß                                                                                                   r                                                           s                                                                           t                                           s                                       u                                                               Õ                   ß                           u                                       y                                                                                           Õ               ù                                                           ß                                                                                                                                                                  w                                                                                   v                                                                                                  Õ                   t                                       y                                                                   x                                   v                                           w                                       v                                                                                   Õ                   t                                                           ©                                                                                                                                                      u                                                   ö                                                                                                                                              ~                                               ù                                                           s                                              w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }                       |                                                                                                                                                                                                                                                                                                                                                   }                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           |                                                                                                                       |                                                                                                                                                                   }                                                                                                                                                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                           }                   |                                                                                                                                                                                                                                                                                  «                                                                                                                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                                       }                       |                                                                                                                                                                                                                                   }                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       }               |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          }                                                                                                                                               }                   |                                                                                                                                                                               |                                   }                                                                                                           |                                                                                                                                                                                                                                               }                                                                                                                                                                                                                                                                                                                                                                                       |                                                                                                                                                                                                           




                                                                                                                                                                                                                        u                       z                                                                                                                                       t                                                                                                                   s                                                                       t                                                                               w                                                                                                                       y                                                                                                                      w                                                                                   v                                                                                       Õ                                   u                                           s                                                                                                                                                                          z                                                                                                   s                                                                                                                       v                                                                                                   ß                                                                                                                                                                                                                                                   à                                                                                                                                                                                                                          u                           Õ                                           y                                                                       x                                                                                                                                                                                                                                                      y                                                                                                                                                                   Õ                                       ù                                                                                                           þ                                                                               Õ                           ß                                                           u                                                                       u                       z                                                   w                                                                                                       s                                                       u                                   z                                                       w                                                                                                                                  y                                                                                                          w                                                                   v                                                                       Õ                           u                                       s                                                                                                          ß                                                                                                                   Õ                           t                                                                                                                           ©                                                                                                                                                                                                                      u                                                                   ­                                                                                                                              ~                                                                                                              s                                                                                   x                                                                                                           z                                                                                                                                                                                                   w                                                                                                           ù                                                                                                               s                                                                                                                      w                                                                                                   u                           z                                                                                                                   t                                                                           u                       z                                                                                      w                                                               w                                                                                       t                                           s                                           t                                       à                                                                      Õ           s                                                                                      Õ                           u                                                                                              x                                           t                                               ß                                       w                                           y                                       x                                                                          w                               v                                                       y                                                                                               Õ               ù                                                       ß                                                       ~                                   Õ                                                                                   s                                   x                                       u                                           u                           z                                               w                                                                                                                           s                                           t                                       u                           Õ           t                                                               x                                                                                   u                       Õ                       s                                                       t                                                                                       ©                                                                                                               Ö                                               w                                                           s                                   ~




                                                                                                                                                                                                                                                                                                                            |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               }                                                                                                                                                                                                                                                                                   |                                                                                                                                                                                                       |                                                                                                                                                                                                                                                                                                                                           }                                               |                                                                                                                                                                                                               }                                       |                                                                                                                                                                                                                                                                       }                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      |                                                           {                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       }           |                                                                                                                                                                                                                       }                           }                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               |                                                                                                                                                                                                                                                                                                       |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ô




                                                                                                                                                                                                                        ©                                                                                                                                                                                          u                                                               ÷




                                                                                                                                                                                                                                                                                                    |                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   i                                       l                                       p                                                               o                                               n                                       o               p                                                                       q                   h




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            j                                                                       n                                                                                                                                                                                                                                                                                     j                                                                   o                                                                                                                                                                                                                                                                         h                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    q                           l                                   i                                                                                                                                                                                                                     [                                                                                                                                                                                           i                                                                                                                                               ¡                                                                       p                                                               Y                                                                                                                                                                                                                                                                                         k                                                                                                                                                                                                             n                                                                               j                                                                                                                                                                                                                                                                                                        o                   p                                                                       q                           h                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          f                                                   p                                                                                                                                                                                      g                                       i                           m                           g           ¸
                                                                ~                   ~                                   Õ               y                                               Õ                                                                                                                                                                                                                               s                                                                                                                      ù                                                                                                                                                           ö                                                                           ´                                                                                           µ                                                                                                               ¶                                                                               ·




                                                                                                                                                                                                            |                                                               }                                                           «                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   «




        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




    Ú                                   ­                                   5                           ¬                       6                                                           ±                                           ¨                               ©                                                                                   §                                                                                           ­                                                           Ñ                                                           Ò                                                           ¨                                                   «                   7                                                               Í                                                                               ¬                                                           8                                       Î                                                               9                                                                                   :                                                                       ;                                                                   ;                                                                           <                                                                                   =                                           >                                                                   ?                                                                                           >                                                                               ?                                                                                                                   @                                                                           ©                                                                       ¯                                                               ¬                                                                       §                                                                                           ±                                                                       ¯                                           ©                                                                               Ù                                                   A                                                           A                                                       §                                                                                                                   =                                                                               6                                                                           6                                                               6                                                                       Ó                       Ø                                                               ©                                               ¯                                       ¬                   Î                                                           ±                                           ¯                                                               ©                                       Ó                       Î                                                   ­                                                   ²                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¹                                                       º                                               >                                               »                                   ¼                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               @                                               ©                                                       ¯                                   ¬                                               §                                                               ±                                               ¯                                           ©                                                           @                           ±                                   B                       Ï                               ¨       ×                       Ñ           ¬           Î       Ò
                                                                                                                                                                                        Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Desc
            
                                    4                       C               D                      
                                                                                                                        
                                                                                                                                                                                            E




                                                                                                                                                                                                                                                                        ¾                                                                                                                                                                                                                                                                    ¾                                                                                   ·                                                                                                                                                                         ¾
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Main Document    Page 22 of 75
                                    4                       C               D                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        G                           4                                                               H                       I                                                          C           4                                              J
                                                                                                               


                                                                                                                                                                                                                                                                        À                                                                                                                                                                                                                                                                                                                                                                                                                                   Ç




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               N                                               »                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            F

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                «           5               Ï               B               ­                   6                       B
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    K




                                                                                                                                ¿                                                                                                                                                                                                                                                   À




        ½                                   ö


                                                                                                                                                                                                                                                                                                                                                                                                                                                            O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               p                                  l                                                                                                                                          q                                                           q       l                                                                                              i                                       m                                       p                               n                       n                               i                                       j                                       k                   l                                       k                                   j                                       h                                                                                                                                                            ¤                                                                                       ´                               ´                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¡               P           µ                       ¥           ¦               ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ã                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¸




                        




                                                                                                                                                                    s                           t                                               à                                                                  Õ                           s                                                              Õ                   u                                                                                                                                                                         w                                               v                                   Õ               u                                   s                                              ÿ                   ß                                                                                                                                   ù                                           w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                   Ô                                                                                                                                                                                                                                                                                                                                       §




                                                                                                                                ¿                                           À                           À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   À               ¿                       À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ê                                                                                                                                                                                                                               ¦                                                                  ´                           P
                                                                                                                                                                                                                                                                                                   Á                                                                                                                                                                                                                                                                                    Â                                                                                          Ã                                                           Ä                                                                                                                              Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ä                                                                                                                                ¾                                                           ¸                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ³




                                                                                                                                Æ                                       Ç                                                                                                                                                                   Ç                                                               È




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¢                                                       ¢                                                                                                                   ¤                                                   P                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       [                                                                  k                                                                                                              p                                                                                                      l                                                                                                                                                                                                                               l                                           q           k                               n                               j                                                                                                                               ¦                                                                                                                                       ¦                                       µ                                                                                      ¦
                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ç




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ®

                                                                                                                                O                                                                                                                                                                                                                                                                                                                                                                                                   £                                                                                                                                                               ¢                                                           ¦                                           ¢                                               ¢                                                   ¢
                                                                                                                                                                            »                                                                                                                                                                                                        ½                                                                                                                                                                                                                   




                                                                                                                                                                    x                           ù                                                                       õ                                   w                                                                                                                                                              u                                                              w                               w                                               u                                                                                           Õ                       u                                                                                                                  u                                                       u               w                                   ¯                                           Õ       à                                                                       s                   v                   w                                                                                                                                                                                       g                                  i                           m                                           l                                                                                                                                                                         p                                                   l                                                                                                         i                                       j                                       m                       q               o                                                  Ì               l                                                                                                  n                               o       p                           q           h                                                   q   


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            z                               w                           y           ë                                                                           u           z                                   u                                               à                   à                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |               }           }                                           |                                       |                                                               }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ô                                                                                                                                                                                                                                                                                                                                                                                                               Ô
                                                                                                                                                                                                                                                                                                                                                                                                                    ü                                                                                                                                                                                                                                                                                                                                                                                               ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ô




                                                                                                                            [                                                                                   i                                                                               q                           k                                   n                                                       j                                                                                                                                                                                                                           l                                                                                                                                                                                                                                                           l                           ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        z                       w                           y                   ë                           s                   t               w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ô




                                                                                                                                                                                                                           r                                                       w                                               õ                                       u                           s                                                                                                  ö                                                           s                                               t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s                               t                                           u                   Õ                       t                                   Ö                                       w                                                   t                                           u




                                                                                                                                                                                                                           r                                                       w                                                   õ                                   u                           s                                                                                                  ÷                                                           s                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Õ                   Þ                                           x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            u               w                                   v




                                                                                                                                                                                                                           r                                                       w                                               õ                                       u                           s                                                                                                  ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t                                           v                                                           r                                                   w                                           õ                                   u                   s                                                                  ÷                                           s                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r                               Õ               ß                           à                                       x                                               u               w                                   v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i                                       m                                                                                                                                                                                                                                f                                                                              \                                                                                         \                                                                                                 j                           k                                                                                     n                               j                                                                                                n                       o               p                                           q       h




                                                                                                                                                                                                                                                                                u                                                                       w                                                                               ß                                               u                                                       s                                   t                                           w                                                               s                                       ~                                   u                   z                                           w                                                       v                               w                               õ                       u                   s                                          ß                                                           t               v                                                   t                   s           u       z       w           




                                                                                                                                                                                                                                                                                                                            }                                                                   |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   |                                                                   |




                                                                                                                                                                                                            ø




                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                       n                                                                                                                                      q               m                               l                                                                                           q                                                                          n                                               o       p                                                   q                   h                                                                       q                                                  m                   i                                                              p                                           n                   i                   h                               h                       j           k               q       l       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u                   x                                   v                                       w                                           t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                     l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                õ                                                       Õ           Ö                                                                                   u               Õ               s                                               t                                               ß                                                                                              Õ           ß                       Õ               t                       Ö                                                           s                       x                           u                       s                                           ~                                                                   ß               w                       à                                                                              u               Õ               s                               t                                                           Ö                                  w               w                       ù                       w                       t               u                           s                                          v               Õ                           s                  y           w               u   z                   u          s       x       v   Õ   v   t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }                                                                                   |                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                           |                                                                                                           |                               |                                                                                                                               |                                                                                                                                                                                                                                                           {                                                                                   |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                            \                                  l                                                                                                                                              n                                                       o           p                                                           q                   h                                                                                                                                                  j                                                                      °                                                              n                                       l                                       l                               i                                               i                           m                   m                                                                             l                   ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       w           à               s                                          u                                                                           ß                                                           à                                                                  Õ                   s                                                                  Õ       u                                                                  y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                                                                                                                                                                                                                                                       }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r                               w                               õ                                           u                   ß                                                       u                   s                                                                       à                                               w                           t                               ß                           Õ           s                           t                                               s                                                                  à                                      s                               ~                   Õ           u               ¾           ß                       z                                                                  Õ       t                           Ö                   à                                                                               t                           ß                   þ                                               t                   v                       s               u           z                   w                                          ß                   Õ       ù                       Õ                                              v           w       õ               u   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |                                                                                                                                           }       |                                                                                                           |                                                                                                                                                                                                                               }       |
                                                                                                                                                                                                                                                                                    s




                                                                                                                                                                                                                            §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            O                                                                                                                                                                                                                           O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ¾                                                                                                                                                                                                    ¾




                                                                                                                                                                                                                                                                            w                                           ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u               z                                       w                                                                                                                                                              à                                   w                                       y                                       Õ   ~                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                            ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ü




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ³




                                                                                                                                ¿                                                                                                                                                                                           È
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        

        ½                                   ÷



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            p                                  l                                                                                                                                          q                                                           q       l                                                                                              i                                       m                                       p                               n                       n                               i                                       j                                       k                   l                                       k                                   j                                       h                                                                                                                                                            ¢                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¡           ´               ¤               £       P                   ¦               ¥           ¦               ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ¸                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¸




                        




                                                                                                                                                                    s                           t                                               à                                                                  Õ                           s                                                              Õ                   u                                                                                                                                                                         w                                               v                                   Õ               u                                   s                                              ÿ                   ß                                                                                                                                   ù                                           w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                   Ô                                                                                                                                                                                                                                                                                                                                       §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ³




                                                                                                                                                                            Ç                                                                                                                                                                                                                                                                                                                                       Ç                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   À               ¿                       À




                                                                                                                                O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Ê                                                                                                                                                                                                                               ´                                                                  ´                           P
                                                                                                                                                                                                                                                                                                                                                                                                                                        Ä                                                                                                                                                                                                  ¾                                                                                                                                                                                                                                                                                                                                                                                                                    Â                                              Ã                               Ä                                                      Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ä                                                                                                                                ¾                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ³




                                                                                                                                Æ                                       Ç                                                                                                                                                                   Ç                                                               È
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            [                                                                  k                                                                                                              p                                                                                                      l                                                                                                                                                                                                                               l                                           q           k                               n                               j                                                                                                                               ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            µ                                                       ´                                                           P                                                   ¤                                               ¦                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           µ                                                              ¦                                                                                                              ¦
                                                                                                                                                                                                                                                        




                                                                                                                                E

                                                                                                                                                                                                                            Æ                                                                                                                                                                                   Ç
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        £                                                                                                                                                                                                                                                                                                                                                                                                                           µ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     N                                                   S




                                                                                                                                                                    x                           ù                                                                       õ                                   w                                                                                                                                                              u                                                              w                               w                                               u                                                                                           Õ                       u                                                                                                                  u                                                       u               w                                   ¯                                           Õ       à                                                                       s                   v                   w                                                                                                                                                                                       g                                  i                           m                                           l                                                                                                                                                                         p                                                   l                                                                                                         i                                       j                                       m                       q               o                                                  Ì               l                                                                                                  n                               o       p                           q           h                                                   q   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            z                               w                           y           ë                                                                           u           z                                   u                                               à                   à                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |               }           }                                           |                                       |                                                               }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ô                                                                                                                                                                                                                                                                                                                                                                                                               Ô
                                                                                                                                                                                                                                                                                                                                                                                                                    ü                                                                                                                                                                                                                                                                                                                                                                                               ü                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô




                                                                                                                            [                                                                                   i                                                                               q                           k                                   n                                                       j                                                                                                                                                                                                                           l                                                                                                                                                                                                                                                           l                           ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        z                       w                           y                   ë                           s                   t               w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ô




                                                                                                                                                                                                                           r                                                       w                                                   õ                                   u                           s                                                                                                  ö                                                           s                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s                               t                                           u                   Õ                       t                                   Ö                                       w                                                   t                                           u




                                                                                                                                                                                                                           r                                                       w                                               õ                                       u                           s                                                                                                  ÷                                                           s                                               t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Õ                   Þ                                           x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            u               w                                   v




                                                                                                                                                                                                                           r                                                       w                                               õ                                       u                           s                                                                                                  ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t                                           v                                                           r                                                   w                                           õ                                   u                   s                                                                  ÷                                           s                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r                               Õ               ß                           à                                       x                                               u               w                                   v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i                                       m                                                                                                                                                                                                                                f                                                                              \                                                                                         \                                                                                                 j                           k                                                                                     n                               j                                                                                                n                       o               p                                           q       h




                                                                                                                                                                                                                                                                                u                                                                       w                                                                               ß                                               u                                                       s                                   t                                           w                                                               s                                       ~                                   u                   z                                           w                                                       v                               w                               õ                       u                   s                                          ß                                                           t               v                                                   t                   s           u       z       w           




                                                                                                                                                                                                                                                                                                                            }                                                                   |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   |                                                                   |




                                                                                                                                                                                                            ø




                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                       n                                                                                                                                      q               m                               l                                                                                           q                                                                          n                                               o       p                                                   q                   h                                                                       q                                                  m                   i                                                              p                                           n                   i                   h                               h                       j           k               q       l       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u                   x                                   v                                       w                                           t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                     l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                õ                                                       Õ           Ö                                                                                   u               Õ               s                                               t                                               ß                                                                                              Õ           ß                       Õ               t                       Ö                                                           s                       x                           u                       s                                           ~                                                                   ß               w                       à                                                                              u               Õ               s                               t                                                           Ö                                  w               w                       ù                       w                       t               u                           s                                          v               Õ                           s                  y           w               u   z                   u          s       x       v   Õ   v   t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }                                                                                   |                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                           |                                                                                                           |                               |                                                                                                                               |                                                                                                                                                                                                                                                           {                                                                                   |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                            \                                  l                                                                                                                                              n                                                       o           p                                                           q                   h                                                                                                                                                  j                                                                      °                                                              n                                       l                                       l                               i                                               i                           m                   m                                                                             l                   ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       w           à               s                                          u                                                                           ß                                                           à                                                                  Õ                   s                                                                  Õ       u                                                                  y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                                                                                                                                                                                                                                                       }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r                               w                               õ                                           u                   ß                                                       u                   s                                                                       à                                               w                           t                               ß                           Õ           s                           t                                               s                                                                  à                                      s                               ~                   Õ           u               ¾           ß                       z                                                                  Õ       t                           Ö                   à                                                                               t                           ß                   þ                                               t                   v                       s               u           z                   w                                          ß                   Õ       ù                       Õ                                              v           w       õ               u   ß




                                                                                                                                                                                                                                                                                    s                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               |                                                                                                                                           }       |                                                                                                           |                                                                                                                                                                                                                               }       |




                                                                                                                                                                                                                            §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            O                                                                                                                                                                                                                           O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ¾                                                                                                                                                                                                    ¾




                                                                                                                                                                                                                                                                            w                                           ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u               z                                       w                                                                                                                                                              à                                   w                                       y                                       Õ   ~                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                            ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ü




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ³




                                                                                                                                ¿                                                                                                                                                                                           È



        ½                                   ­


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            p                                  l                                                                                                                                          q                                                           q       l                                                                                              i                                       m                                       p                               n                       n                               i                                       j                                       k                   l                                       k                                   j                                       h                                                                                                                                                            ´                                       P                                               ´                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¡                   ¢               £                                       ¥               ¦               ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ¸




                        




                                                                                                                                                                    s                           t                                               à                                                                  Õ                           s                                                              Õ                   u                                                                                                                                                                         w                                               v                                   Õ               u                                   s                                              ÿ                   ß                                                                                                                                   ù                                           w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                   Ô                                                                                                                                                                                                                                                                                                                                       §




                                                                                                                                                                            Ç                                                                                                                                                                                                                                                                                                                                       Ç                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   À               ¿                       À




                                                                                                                                O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Ê                                                                                                                                                                                                                               ´                       ¦                                          ´                           P
                                                                                                                                                                                                                                                                                                                                                                                                                                        Ä                                                                                                                                                                                                  ¾                                                                                                                                                                                                                                                                                                                                                                                                                    Â                                              Ã                               Ä                                                      Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ä                                                                                                                                ¾                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ³




                                                                                                                                Æ                                       Ç                                                                                                                                                                   Ç                                                               È




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            µ                                                       ´                                                           P                                                   ¤                                               ¦                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       [                                                                  k                                                                                                              p                                                                                                      l                                                                                                                                                                                                                               l                                           q           k                               n                               j                                                                                                                               ¦                                                                                                                                       µ                                                              ´                                   ¢                                                                          ¦
                                                                                                                                                                                                                                                        




                                                                                                                                E

                                                                                                                                                                                                                            Æ                                                                                                                                                                                   Ç
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        £                                                                                                                                                                                                                                                                                                                                                                                                                           µ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     N                                                   S




                                                                                                                                                                    x                           ù                                                                       õ                                   w                                                                                                                                                              u                                                              w                               w                                               u                                                                                           Õ                       u                                                                                                                  u                                                       u               w                                   ¯                                           Õ       à                                                                       s                   v                   w                                                                                                                                                                                       g                                  i                           m                                           l                                                                                                                                                                         p                                                   l                                                                                                         i                                       j                                       m                       q               o                                                  Ì               l                                                                                                  n                               o       p                           q           h                                                   q   


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            z                               w                           y           ë                                                                           u           z                                   u                                               à                   à                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |               }           }                                           |                                       |                                                               }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ô                                                                                                                                                                                                                                                                                                                                                                                                               Ô
                                                                                                                                                                                                                                                                                                                                                                                                                    ü                                                                                                                                                                                                                                                                                                                                                                                               ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ô




                                                                                                                            [                                                                                   i                                                                               q                           k                                   n                                                       j                                                                                                                                                                                                                           l                                                                                                                                                                                                                                                           l                           ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        z                       w                           y                   ë                           s                   t               w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ô




                                                                                                                                                                                                                           r                                                       w                                               õ                                       u                           s                                                                                                  ö                                                           s                                               t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s                               t                                           u                   Õ                       t                                   Ö                                       w                                                   t                                           u




                                                                                                                                                                                                                           r                                                       w                                                   õ                                   u                           s                                                                                                  ÷                                                           s                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Õ                   Þ                                           x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            u               w                                   v




                                                                                                                                                                                                                           r                                                       w                                               õ                                       u                           s                                                                                                  ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t                                           v                                                           r                                                   w                                           õ                                   u                   s                                                                  ÷                                           s                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r                               Õ               ß                           à                                       x                                               u               w                                   v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i                                       m                                                                                                                                                                                                                                f                                                                              \                                                                                         \                                                                                                 j                           k                                                                                     n                               j                                                                                                n                       o               p                                           q       h




                                                                                                                                                                                                                                                                                u                                                                       w                                                                               ß                                               u                                                       s                                   t                                           w                                                               s                                       ~                                   u                   z                                           w                                                       v                               w                               õ                       u                   s                                          ß                                                           t               v                                                   t                   s           u       z       w           




                                                                                                                                                                                                                                                                                                                            }                                                                   |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   |                                                                   |




                                                                                                                                                                                                            ø




                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                       n                                                                                                                                      q               m                               l                                                                                           q                                                                          n                                               o       p                                                   q                   h                                                                       q                                                  m                   i                                                              p                                           n                   i                   h                               h                       j           k               q       l       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u                   x                                   v                                       w                                           t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                     l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                õ                                                       Õ           Ö                                                                                   u               Õ               s                                               t                                               ß                                                                                              Õ           ß                       Õ               t                       Ö                                                           s                       x                           u                       s                                           ~                                                                   ß               w                       à                                                                              u               Õ               s                               t                                                           Ö                                  w               w                       ù                       w                       t               u                           s                                          v               Õ                           s                  y           w               u   z                   u          s       x       v   Õ   v   t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }                                                                                   |                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                           |                                                                                                           |                               |                                                                                                                               |                                                                                                                                                                                                                                                           {                                                                                   |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                            \                                  l                                                                                                                                              n                                                       o           p                                                           q                   h                                                                                                                                                  j                                                                      °                                                              n                                       l                                       l                               i                                               i                           m                   m                                                                             l                   ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       w           à               s                                          u                                                                           ß                                                           à                                                                  Õ                   s                                                                  Õ       u                                                                  y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                                                                                                                                                                                                                                                       }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r                               w                               õ                                           u                   ß                                                       u                   s                                                                       à                                               w                           t                               ß                           Õ           s                           t                                               s                                                                  à                                      s                               ~                   Õ           u               ¾           ß                       z                                                                  Õ       t                           Ö                   à                                                                               t                           ß                   þ                                               t                   v                       s               u           z                   w                                          ß                   Õ       ù                       Õ                                              v           w       õ               u   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |                                                                                                                                           }       |                                                                                                           |                                                                                                                                                                                                                               }       |
                                                                                                                                                                                                                                                                                    s




                                                                                                                                                                                                                            §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            O                                                                                                                                                                                                                           O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ¾                                                                                                                                                                                                    ¾




                                                                                                                                                                                                                                                                            w                                           ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u               z                                       w                                                                                                                                                              à                                   w                                       y                                       Õ   ~                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                            ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ü




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            j                       n                                 j       o                 h                                                                                                                                                                                q               l               i                                                                                                                                             [                                                                                           i                                                   ¡                           p                                       Y                                                                                                                 k                                                                                 n                           j                                                                                                                                        o   p                                               q           h                                                                                                                                                                                                                                                                                                                                                                                                                                               f           p                                                         i               m               g       ¸
                    ~           ~               Õ       y       Õ                                           s                                          ù                                                           ö                                           ´                                       µ                                                                       ¶                                       ·




                                                                        |                   }   «                                                                                                                                                                                                                                                                                                                                                                       «




    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




Ú               ­           5           ¬           6               ±           ¨       ©               §           ­                           Ñ               Ò                   ¨               «                   7                                   Í                                   ¬                                                   8           Î                                       9                                       :                                           ;                                               ;                   <                                       =                                   >                               ?                           >                                                   ?                                   @                                               ©                           ¯                           ¬                               §                               ±                   ¯                               ©                       Ù                   A                       A                   §                           =                   6                   6               6               Ó       Ø       ©           ¯               ¬       Î           ±   ¯   ©       Ó   Î       ­       ²                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                @   ©   ¯       ¬           §       ±               ¯       ©           @       ±       B   Ï               ¨       ×       Ñ       ¬       Î       Ò
                                                                                                                                                                                        Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Desc
            
                                    4                       C               D                      
                                                                                                                        
                                                                                                                                                                                            E




                                                                                                                                                                                                                                                            ¾                                                                                                                                                                                                                                                ¾                                                                               ·                                                                                                                                                         ¾
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Main Document    Page 23 of 75
                                    4                       C               D                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    G                           4                                                           H                       I                                                          C           4                                              J
                                                                                                               


                                                                                                                                                                                                                                                            À                                                                                                                                                                                                                                                                                                                                                                                                       Ç




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           N                                               »                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            F

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        «           5               Ï               B               ­                   6                       B
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            K




                                                                                                                                ¿                                                                                                                                                                               È




        ½                                   ½

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        p                                  l                                                                                                                                          q                                                           q       l                                                                                              i                                       m                                       p                               n                       n                               i                                       j                                       k                   l                                       k                                   j                                       h                                                                                                                                                            ¢                                       µ                                           ¦                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¡               ¤               £       ´                   ¦           ¥               ¦               ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ¸




                        




                                                                                                                                                                    s                           t                                   à                                                                  Õ                           s                                                          Õ                   u                                                                                                                                                     w                                               v                               Õ               u                               s                                          ÿ               ß                                                                                                                   ù                                           w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                   Ô                                                                                                                                                                                                                                                                                                           §




                                                                                                                                                                            Ç                                                                                                                                                                                                                                                                                                               Ç                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               À               ¿                       À




                                                                                                                                O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Ê                                                                                                                                                                                                                           ´                       ¦                                          ´                           P
                                                                                                                                                                                                                                                                                                                                                                                                                        Ä                                                                                                                                                                              ¾                                                                                                                                                                                                                                                                                                                                                                                    Â                                              Ã                               Ä                                                      Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ä                                                                                                                            ¾                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ³                                                                           ³




                                                                                                                                Æ                                       Ç                                                                                                                                                       Ç                                                           È
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            µ                                                   ´                                                           P                                               ¤                                           ¦                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               [                                                                  k                                                                                                              p                                                                                                      l                                                                                                                                                                                                                               l                                           q           k                               n                               j                                                                                                                               ¦                                                                                                                                                                                                                                      ¤                                                                          ¦
                                                                                                                                                                                                                                            




                                                                                                                                E

                                                                                                                                                                                                                        Æ                                                                                                                                                                       Ç
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                    £                                                                                                                                                                                                                                                                                                                                                                           µ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     N                                               S




                                                                                                                                                                    x                           ù                                                           õ                                   w                                                                                                                                                      u                                                  w                               w                                           u                                                                                       Õ                       u                                                                                              u                                               u               w                                   ¯                                           Õ       à                                                                       s                   v                   w                                                                                                                                                                                       g                                  i                           m                                           l                                                                                                                                                                         p                                                   l                                                                                                         i                                       j                                       m                       q               o                                                  Ì               l                                                                                                  n                               o       p                           q           h                                                   q   


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        z                           w                           y           ë                                                                           u           z                                   u                                               à                   à                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |               }           }                                           |                                       |                                                               }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô                                                                                                                                                                                                                                                                                                                                                                               Ô
                                                                                                                                                                                                                                                                                                                                                                                                    ü                                                                                                                                                                                                                                                                                                                                                           ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ô




                                                                                                                            [                                                                               i                                                                       q                           k                                   n                                                   j                                                                                                                                                                                                       l                                                                                                                                                                                                                           l                           ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    z                       w                           y                   ë                           s                   t               w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ô




                                                                                                                                                                                                                       r                                               w                                               õ                                       u                       s                                                                                          ö                                                   s                                           t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        s                               t                                           u                   Õ                       t                                   Ö                                       w                                                   t                                           u




                                                                                                                                                                                                                       r                                               w                                                   õ                                   u                       s                                                                                          ÷                                                   s                                               t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Õ                   Þ                                           x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u               w                                   v




                                                                                                                                                                                                                       r                                               w                                               õ                                       u                       s                                                                                          ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                           v                                                       r                                               w                                   õ                           u               s                                                              ÷                                           s                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       r                               Õ               ß                           à                                       x                                               u               w                                   v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i                                       m                                                                                                                                                                                                                                f                                                                              \                                                                                         \                                                                                                 j                           k                                                                                     n                               j                                                                                                n                       o               p                                           q       h




                                                                                                                                                                                                                                                                    u                                                                       w                                                                           ß                                           u                                           s                                   t                                       w                                                           s                                       ~                               u                   z                               w                                               v                           w                               õ                       u                   s                                          ß                                                           t               v                                                   t                   s           u       z       w           




                                                                                                                                                                                                                                                                                                                }                                                               |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               |                                                                   |




                                                                                                                                                                                                        ø




                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                           n                                                                                                                          q           m                           l                                                                                       q                                                                      n                                           o       p                                       q               h                                                               q                                                  m                   i                                                              p                                           n                   i                   h                               h                       j           k               q       l       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u                   x                                   v                                       w                                           t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                             l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            õ                                                       Õ           Ö                                                                                   u               Õ               s                                               t                                               ß                                                                                              Õ           ß                       Õ               t                       Ö                                                           s                       x                           u                       s                                           ~                                                                   ß               w                       à                                                                              u               Õ               s                               t                                                       Ö                                  w               w                       ù                       w                       t               u                           s                                          v               Õ                           s                  y           w               u   z                   u          s       x       v   Õ   v   t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }                                                                                   |                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                           |                                                                                                           |                               |                                                                                                                           |                                                                                                                                                                                                                                                           {                                                                                   |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                            \                                  l                                                                                                                                  n                                                   o           p                                                       q                   h                                                                                                                                  j                                                                  °                                                          n                               l                               l                           i                                           i                           m                   m                                                                             l                   ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   w           à               s                                          u                                                                           ß                                                           à                                                                  Õ                   s                                                                  Õ       u                                                                  y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |                                                                                                                                                                                                                                                                                                                                                                       }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      r                               w                               õ                                           u                   ß                                                       u                   s                                                                       à                                               w                           t                               ß                           Õ           s                           t                                               s                                                                  à                                      s                               ~                   Õ           u               ¾           ß                       z                                                                  Õ       t                           Ö                   à                                                                               t                       ß                   þ                                               t                   v                       s               u           z                   w                                          ß                   Õ       ù                       Õ                                              v           w       õ               u   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                           }       |                                                                                                       |                                                                                                                                                                                                                               }       |
                                                                                                                                                                                                                                                                        s




                                                                                                                                                                                                                        §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        O                                                                                                                                                                                                                           O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ¾                                                                                                                                                                                                    ¾




                                                                                                                                                                                                                                                                w                                           ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                u               z                                       w                                                                                                                                                              à                                   w                                       y                                       Õ   ~                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                        ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ü




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ³                                           ³




                                                                                                                                ¿                                                                                                                                                                               È



        ½

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        p                                  l                                                                                                                                          q                                                           q       l                                                                                              i                                       m                                       p                               n                       n                               i                                       j                                       k                   l                                       k                                   j                                       h                                                                                                                                                            µ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¡               ¤                   ¦               ¥           ¦               ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ¸                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¸




                                           ¿




                                                                                                                                                                    s                           t                                   à                                                                  Õ                           s                                                          Õ                   u                                                                                                                                                     w                                               v                               Õ               u                               s                                          ÿ               ß                                                                                                                   ù                                           w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                   Ô                                                                                                                                                                                                                                                                                                           §




                                                                                                                                                                            Ç                                                                                                                                                                                                                                                                                                               Ç                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               À               ¿                       À




                                                                                                                                O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Ê                                                                                                                                                                                                                           ´                       ¦                                          ´                           P
                                                                                                                                                                                                                                                                                                                                                                                                                        Ä                                                                                                                                                                              ¾                                                                                                                                                                                                                                                                                                                                                                                    Â                                              Ã                               Ä                                                      Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ä                                                                                                                            ¾                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ³                                           ³




                                                                                                                                Æ                                       Ç                                                                                                                                                       Ç                                                           È




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        [                                                                  k                                                                                                              p                                                                                                      l                                                                                                                                                                                                                               l                                           q           k                               n                               j                                                                                                                               ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            µ                                                   ´                                                           P                                               ¤                                           ¦                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   µ                                                              ´                                                                                                          ¦
                                                                                                                                                                                                                                            




                                                                                                                                E

                                                                                                                                                                                                                        Æ                                                                                                                                                                       Ç
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                



                                                                                                                                                                                                                                                                                                                                                                                                                                                                    £                                                                                                                                                                                                                                                                                                                                                                           µ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     N                                               S




                                                                                                                                                                    x                           ù                                                           õ                                   w                                                                                                                                                      u                                                  w                               w                                           u                                                                                       Õ                       u                                                                                              u                                               u               w                                   ¯                                           Õ       à                                                                       s                   v                   w                                                                                                                                                                                       g                                  i                           m                                           l                                                                                                                                                                         p                                                   l                                                                                                         i                                       j                                       m                       q               o                                                  Ì               l                                                                                                  n                               o       p                           q           h                                                   q   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        z                           w                           y           ë                                                                           u           z                                   u                                               à                   à                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |               }           }                                           |                                       |                                                               }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô                                                                                                                                                                                                                                                                                                                                                                               Ô
                                                                                                                                                                                                                                                                                                                                                                                                    ü                                                                                                                                                                                                                                                                                                                                                           ü                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô




                                                                                                                            [                                                                               i                                                                       q                           k                                   n                                                   j                                                                                                                                                                                                       l                                                                                                                                                                                                                           l                           ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    z                       w                           y                   ë                           s                   t               w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                        r                                               w                                               õ                                       u                       s                                                                                          ö                                                   s                                           t                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        s                               t                                           u                   Õ                       t                                   Ö                                       w                                                   t                                           u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ô




                                                                                                                                                                                                                       r                                               w                                                   õ                                   u                       s                                                                                          ÷                                                   s                                               t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Õ                   Þ                                           x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u               w                                   v




                                                                                                                                                                                                                       r                                               w                                               õ                                       u                       s                                                                                          ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                           v                                                       r                                               w                                   õ                           u               s                                                              ÷                                           s                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       r                               Õ               ß                           à                                       x                                               u               w                                   v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i                                       m                                                                                                                                                                                                                                f                                                                              \                                                                                         \                                                                                                 j                           k                                                                                     n                               j                                                                                                n                       o               p                                           q       h




                                                                                                                                                                                                                                                                    u                                                                       w                                                                           ß                                           u                                           s                                   t                                       w                                                           s                                       ~                               u                   z                               w                                               v                           w                               õ                       u                   s                                          ß                                                           t               v                                                   t                   s           u       z       w           




                                                                                                                                                                                                                                                                                                                }                                                               |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               |                                                                   |




                                                                                                                                                                                                        ø




                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                           n                                                                                                                          q           m                           l                                                                                       q                                                                      n                                           o       p                                       q               h                                                               q                                                  m                   i                                                              p                                           n                   i                   h                               h                       j           k               q       l       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u                   x                                   v                                       w                                           t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                             l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            õ                                                       Õ           Ö                                                                                   u               Õ               s                                               t                                               ß                                                                                              Õ           ß                       Õ               t                       Ö                                                           s                       x                           u                       s                                           ~                                                                   ß               w                       à                                                                              u               Õ               s                               t                                                       Ö                                  w               w                       ù                       w                       t               u                           s                                          v               Õ                           s                  y           w               u   z                   u          s       x       v   Õ   v   t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }                                                                                   |                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                           |                                                                                                           |                               |                                                                                                                           |                                                                                                                                                                                                                                                           {                                                                                   |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                            \                                  l                                                                                                                                  n                                                   o           p                                                       q                   h                                                                                                                                  j                                                                  °                                                          n                               l                               l                           i                                           i                           m                   m                                                                             l                   ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   w           à               s                                          u                                                                           ß                                                           à                                                                  Õ                   s                                                                  Õ       u                                                                  y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |                                                                                                                                                                                                                                                                                                                                                                       }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      r                               w                               õ                                           u                   ß                                                       u                   s                                                                       à                                               w                           t                               ß                           Õ           s                           t                                               s                                                                  à                                      s                               ~                   Õ           u               ¾           ß                       z                                                                  Õ       t                           Ö                   à                                                                               t                       ß                   þ                                               t                   v                       s               u           z                   w                                          ß                   Õ       ù                       Õ                                              v           w       õ               u   ß




                                                                                                                                                                                                                                                                        s                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       |                                                                                                                                           }       |                                                                                                       |                                                                                                                                                                                                                               }       |




                                                                                                                                                                                                                        §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        O                                                                                                                                                                                                                           O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ¾                                                                                                                                                                                                    ¾




                                                                                                                                                                                                                                                                w                                           ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                u               z                                       w                                                                                                                                                              à                                   w                                       y                                       Õ   ~                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                        ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ü




                                                                                                                                ¿                                                                                                                                                                               È



        ½                                   µ


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        p                                  l                                                                                                                                          q                                                           q       l                                                                                              i                                       m                                       p                               n                       n                               i                                       j                                       k                   l                                       k                                   j                                       h                                                                                                                                                            ´                                       ¤                                           ¦                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¡           ¢                       ¥           ¦               ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ¸                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¸




                        




                                                                                                                                                                    s                           t                                   à                                                                  Õ                           s                                                          Õ                   u                                                                                                                                                     w                                               v                               Õ               u                               s                                          ÿ               ß                                                                                                                   ù                                           w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                   Ô                                                                                                                                                                                                                                                                                                           §




                                                                                                                                                                            Ç                                                                                                                                                                                                                                                                                                               Ç                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               À               ¿                       À
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Ê                                                                                                                                                                                                                           ¦                                                                  ´                           ¢
                                                                                                                                                                                                                                                                                                                                                                                                                        Ä                                                                                                                                                                              ¾                                                                                                                                                                                                                                                                                                                                                                                    Â                                              Ã                               Ä                                                      Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ä                                                                                                                            ¾                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ³




                                                                                                                                Æ                                       Ç                                                                                                                                                       Ç                                                           È
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            µ                                                   ´                                                           P                                               ¤                                           ¦                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               [                                                                  k                                                                                                              p                                                                                                      l                                                                                                                                                                                                                               l                                           q           k                               n                               j                                                                                                                               ¦                                                                                                                                                                                                      ´                                                                                                          ¦
                                                                                                                                                                                                                                            




                                                                                                                                E

                                                                                                                                                                                                                        Æ                                                                                                                                                                       Ç
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                



                                                                                                                                                                                                                                                                                                                                                                                                                                                                    £                                                                                                                                                                                                                                                                                                                                                                           µ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     N                                               S




                                                                                                                                                                    x                           ù                                                           õ                                   w                                                                                                                                                      u                                                  w                               w                                           u                                                                                       Õ                       u                                                                                              u                                               u               w                                   ¯                                           Õ       à                                                                       s                   v                   w                                                                                                                                                                                       g                                  i                           m                                           l                                                                                                                                                                         p                                                   l                                                                                                         i                                       j                                       m                       q               o                                                  Ì               l                                                                                                  n                               o       p                           q           h                                                   q   


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        z                           w                           y           ë                                                                           u           z                                   u                                               à                   à                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |               }           }                                           |                                       |                                                               }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô                                                                                                                                                                                                                                                                                                                                                                               Ô
                                                                                                                                                                                                                                                                                                                                                                                                    ü                                                                                                                                                                                                                                                                                                                                                           ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ô




                                                                                                                            [                                                                               i                                                                       q                           k                                   n                                                   j                                                                                                                                                                                                       l                                                                                                                                                                                                                           l                           ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    z                       w                           y                   ë                           s                   t               w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ô




                                                                                                                                                                                                                       r                                               w                                               õ                                       u                       s                                                                                          ö                                                   s                                           t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        s                               t                                           u                   Õ                       t                                   Ö                                       w                                                   t                                           u




                                                                                                                                                                                                                       r                                               w                                                   õ                                   u                       s                                                                                          ÷                                                   s                                               t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Õ                   Þ                                           x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u               w                                   v




                                                                                                                                                                                                                       r                                               w                                               õ                                       u                       s                                                                                          ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                           v                                                       r                                               w                                   õ                           u               s                                                              ÷                                           s                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       r                               Õ               ß                           à                                       x                                               u               w                                   v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i                                       m                                                                                                                                                                                                                                f                                                                              \                                                                                         \                                                                                                 j                           k                                                                                     n                               j                                                                                                n                       o               p                                           q       h




                                                                                                                                                                                                                                                                    u                                                                       w                                                                           ß                                           u                                           s                                   t                                       w                                                           s                                       ~                               u                   z                               w                                               v                           w                               õ                       u                   s                                          ß                                                           t               v                                                   t                   s           u       z       w           




                                                                                                                                                                                                                                                                                                                }                                                               |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               |                                                                   |




                                                                                                                                                                                                        ø




                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                           n                                                                                                                          q           m                           l                                                                                       q                                                                      n                                           o       p                                       q               h                                                               q                                                  m                   i                                                              p                                           n                   i                   h                               h                       j           k               q       l       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u                   x                                   v                                       w                                           t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                             l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            õ                                                       Õ           Ö                                                                                   u               Õ               s                                               t                                               ß                                                                                              Õ           ß                       Õ               t                       Ö                                                           s                       x                           u                       s                                           ~                                                                   ß               w                       à                                                                              u               Õ               s                               t                                                       Ö                                  w               w                       ù                       w                       t               u                           s                                          v               Õ                           s                  y           w               u   z                   u          s       x       v   Õ   v   t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }                                                                                   |                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                           |                                                                                                           |                               |                                                                                                                           |                                                                                                                                                                                                                                                           {                                                                                   |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                            \                                  l                                                                                                                                  n                                                   o           p                                                       q                   h                                                                                                                                  j                                                                  °                                                          n                               l                               l                           i                                           i                           m                   m                                                                             l                   ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   w           à               s                                          u                                                                           ß                                                           à                                                                  Õ                   s                                                                  Õ       u                                                                  y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |                                                                                                                                                                                                                                                                                                                                                                       }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      r                               w                               õ                                           u                   ß                                                       u                   s                                                                       à                                               w                           t                               ß                           Õ           s                           t                                               s                                                                  à                                      s                               ~                   Õ           u               ¾           ß                       z                                                                  Õ       t                           Ö                   à                                                                               t                       ß                   þ                                               t                   v                       s               u           z                   w                                          ß                   Õ       ù                       Õ                                              v           w       õ               u   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                           }       |                                                                                                       |                                                                                                                                                                                                                               }       |
                                                                                                                                                                                                                                                                        s




                                                                                                                                                                                                                        §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        O                                                                                                                                                                                                                           O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ¾                                                                                                                                                                                                    ¾




                                                                                                                                                                                                                                                                w                                           ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                u               z                                       w                                                                                                                                                              à                                   w                                       y                                       Õ   ~                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                        ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ü




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        j                       n                                 j       o                 h                                                                                                                                                                                q               l               i                                                                                                                                             [                                                                                           i                                                   ¡                           p                                       Y                                                                                                                 k                                                                                 n                           j                                                                                                                                        o   p                                           q           h                                                                                                                                                                                                                                                                                                                                                                                                                                       f           p                                          ³               i               m               g       ¸
                    ~           ~               Õ       y       Õ                                           s                                          ù                                                       ö                                   ´                                       µ                                                                       ¶                                   ·




                                                                        |                   }   «                                                                                                                                                                                                                                                                                                                                                   «




    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




Ú               ­           5           ¬           6               ±           ¨       ©               §           ­                           Ñ               Ò                   ¨               «               7                           Í                                   ¬                                                   8           Î                                   9                                       :                                       ;                                   ;                   <                                   =                                   >                               ?                       >                                               ?                                   @                                   ©                       ¯                       ¬                           §                               ±                   ¯                               ©                       Ù                   A                       A                   §                           =                   6                   6               6               Ó       Ø       ©           ¯               ¬       Î           ±   ¯   ©       Ó   Î       ­       ²                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            @   ©   ¯   ¬       §       ±               ¯       ©           @       ±       B   Ï               ¨       ×       Ñ       ¬       Î       Ò
                                                                                                                                                                                                Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Desc
            
                                    4                       C               D                      
                                                                                                                        
                                                                                                                                                                                                    E




                                                                                                                                                                                                                                                                                ¾                                                                                                                                                                                                                                                                                    ¾                                                                                       ·                                                                                                                                                                                                 ¾
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Main Document    Page 24 of 75
                                    4                       C               D                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        G                           4                                                           H                       I                                                  C           4                                              J
                                                                                                               


                                                                                                                                                                                                                                                                                À                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ç




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       N                                                   »                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                F

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    «           5               Ï               B               ­                   6                       B
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        K




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ³




                                                                                                                                ¿                                                                                                                                                                                                       È                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       À
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                

        ½

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           p                                  l                                                                                                                                          q                                                           q       l                                                                                              i                                       m                                       p                               n                       n                               i                                       j                                       k                   l                                       k                                   j                                       h                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ¡                   ´           £       ¦           ¦       P           ¥               ¦               ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Â                                                                                              Ã                                                                       Ä                                                                                                                                  Å




                                           À




                                                                                                                                                                    s                                   t                                           à                                                                          Õ                           s                                                                      Õ                   u                                                                                                                                                                                 w                                               v                                           Õ                   u                               s                                                              ÿ                   ß                                                                                                                                   ù                                                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                           Ô                                                                                                                                                                                                                                                                                                                                                                       §




                                                                                                                                                                                Ç                                                                                                                                                                                                                                                                                                                                                               Ç                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       À               ¿                       À




                                                                                                                                O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Ê                                                                                                                                                                                                                   ¦                       ¢                                          ´                           ¢
                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ä                                                                                                                                                                                                          ¾                                                                                                                                                                                                                                                                                                                                                                                                                                                        Â                                              Ã                               Ä                                                      Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ä                                                                                                                    ¾                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ³




                                                                                                                                Æ                                           Ç                                                                                                                                                                           Ç                                                                       È
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    µ                                                           ´                                                               P                                                           ¤                                                           ¦                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   [                                                                  k                                                                                                              p                                                                                                      l                                                                                                                                                                                                                               l                                           q           k                               n                               j                                                                                                                               ¦                                                                                                                                       ¦                                                                                                                          ¦
                                                                                                                                                                                                                                                                




                                                                                                                                E

                                                                                                                                                                                                                                    Æ                                                                                                                                                                                               Ç
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                £                                                                                                                                                                                                                                                                                                                                                                                                                                                       µ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             N                                                       S




                                                                                                                                                                    x                                   ù                                                                       õ                                       w                                                                                                                                                                          u                                                              w                                   w                                               u                                                                                                       Õ                       u                                                                                                                              u                                                       u               w                                       ¯                                               Õ           à                                                                       s                   v                   w                                                                                                                                                                                       g                                  i                           m                                           l                                                                                                                                                                         p                                                   l                                                                                                         i                                       j                                       m                       q               o                                                  Ì               l                                                                                                  n                               o       p                           q           h                                                   q   


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            z                           w                           y           ë                                                                   u           z                                   u                                               à                   à                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |           }           }                                           |                                       |                                                               }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ô                                                                                                                                                                                                                                                                                                                                                                                                                                               Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                        ü                                                                                                                                                                                                                                                                                                                                                                                                                               ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ô




                                                                                                                            [                                                                                       i                                                                                   q                               k                                           n                                                       j                                                                                                                                                                                                                                   l                                                                                                                                                                                                                                                                                   l                           ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        z                       w                           y                   ë                           s                   t               w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ô




                                                                                                                                                                                                                                   r                                                       w                                                   õ                                               u                           s                                                                                                      ö                                                               s                                               t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s                               t                                           u                   Õ                       t                                   Ö                                       w                                                   t                                           u




                                                                                                                                                                                                                                   r                                                       w                                                       õ                                           u                           s                                                                                                      ÷                                                               s                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Õ                   Þ                                           x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            u               w                                   v




                                                                                                                                                                                                                                   r                                                       w                                                   õ                                               u                           s                                                                                                      ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                               v                                                                   r                                                               w                                           õ                                   u                   s                                                                  ÷                                                   s                                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r                               Õ               ß                           à                                       x                                               u               w                                   v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i                                       m                                                                                                                                                                                                                                f                                                                              \                                                                                         \                                                                                                 j                           k                                                                                     n                               j                                                                                                n                       o               p                                       q       h




                                                                                                                                                                                                                                                                                        u                                                                               w                                                                                   ß                                                   u                                                       s                                       t                                           w                                                                   s                                               ~                                           u                           z                                       w                                                       v                               w                                   õ                       u                       s                                              ß                                                           t               v                                                   t                   s           u       z       w           




                                                                                                                                                                                                                                                                                                                                        }                                                                           |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               |                                                                   |




                                                                                                                                                                                                                ø




                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                           n                                                                                                                                              q           m                                   l                                                                                           q                                                                                      n                                                               o       p                                               q                   h                                                                       q                                                      m                       i                                                                  p                                           n                   i                   h                               h                       j           k               q       l       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u                   x                                   v                                       w                                           t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                             l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                õ                                                       Õ           Ö                                                                                   u               Õ               s                                               t                                               ß                                                                                              Õ           ß                       Õ               t                       Ö                                                           s                       x                           u                       s                                           ~                                                                   ß               w                       à                                                                              u               Õ               s                           t                                                           Ö                              w           w                       ù                       w                       t               u                           s                                          v               Õ                           s                  y           w               u   z                   u          s       x       v   Õ   v   t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }                                                                                   |                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                           |                                                                                                           |                               |                                                                                                                           |                                                                                                                                                                                                                                                   {                                                                                   |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                            \                                      l                                                                                                                                                      n                                                               o           p                                                           q                       h                                                                                                                                                      j                                                                                  °                                                                      n                                           l                                       l                               i                                               i                               m                   m                                                                                     l                   ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       w           à               s                                          u                                                                           ß                                                           à                                                                  Õ                   s                                                                  Õ       u                                                                  y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                                                                                                                                                                                                                                                       }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r                               w                               õ                                           u                   ß                                                       u                   s                                                                       à                                               w                           t                               ß                           Õ           s                           t                                               s                                                                  à                                      s                               ~                   Õ           u               ¾           ß                       z                                                                  Õ       t                           Ö                   à                                                                           t                           ß                   þ                                           t               v                       s               u           z                   w                                          ß                   Õ       ù                       Õ                                              v           w       õ               u   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |                                                                                                                                           }       |                                                                                                   |                                                                                                                                                                                                                           }       |
                                                                                                                                                                                                                                                                                            s




                                                                                                                                                                                                                                    §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            O                                                                                                                                                                                                                           O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ¾                                                                                                                                                                                                    ¾




                                                                                                                                                                                                                                                                                    w                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u               z                                       w                                                                                                                                                              à                                   w                                       y                                       Õ   ~                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ü




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ³




                                                                                                                                                                                                                                                                                                                                                                                                        Ç                                                                       Â                                                                           ¿



        ½

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            p                                  l                                                                                                                                          q                                                           q       l                                                                                              i                                       m                                       p                               n                       n                               i                                       j                                       k                   l                                       k                                   j                                       h                                                                                                                                                            ¢                                       ¦                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¡           ´               ¤           £       ¦           ´                       ¥           ¦               ¦
                                                                                                                                                                                                                                                                                                 Â                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ¸                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¸




                                           Á




                                                                                                                                                                    s                                   t                                           à                                                                          Õ                           s                                                                      Õ                   u                                                                                                                                                                                 w                                               v                                           Õ                   u                               s                                                              ÿ                   ß                                                                                                                                   ù                                                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                           Ô                                                                                                                                                                                                                                                                                                                                                                       §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            À               ¿                       À
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                ¤                                                                               ¦                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ê                                                                                                                                                                                                                   ¦                       ¢                                          ´
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ä                                                                                                                    ¾                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ³




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            [                                                                  k                                                                                                              p                                                                                                      l                                                                                                                                                                                                                               l                                           q           k                               n                               j                                                                                                                               ¦
                                                                                                                                                                                            ´                                                           W                                                                                                           ¦                                                           µ                                                               W                                   ¦                                                   ´                                                                   W                           P                                                       ¦                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ¦                                       µ                                                                                  ¦
                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                £                                                                                                                                                                                                                                                                                                                                                   ¢                                                                                                                   ¤
                                                                                                                                N                                                                                                                                                                                 Ä                                                                                                                                                                                                                                                                                                                                                                        ¸                                                           ¸                                                                                                                           ¸




                                                                                                                                                                    x                                   ù                                                                       õ                                       w                                                                                                                                                                          u                                                              w                                   w                                               u                                                                                                       Õ                       u                                                                                                                              u                                                       u               w                                       ¯                                               Õ           à                                                                       s                   v                   w                                                                                                                                                                                       g                                  i                           m                                           l                                                                                                                                                                         p                                                   l                                                                                                         i                                       j                                       m                       q               o                                                  Ì               l                                                                                                  n                               o       p                           q           h                                                   q   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            z                           w                           y           ë                                                                   u           z                                   u                                               à                   à                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |           }           }                                           |                                       |                                                               }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ô                                                                                                                                                                                                                                                                                                                                                                                                                                               Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                        ü                                                                                                                                                                                                                                                                                                                                                                                                                               ü                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ô




                                                                                                                            [                                                                                       i                                                                                   q                               k                                           n                                                       j                                                                                                                                                                                                                                   l                                                                                                                                                                                                                                                                                   l                           ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        z                       w                           y                   ë                           s                   t               w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                    r                                                       w                                                   õ                                               u                           s                                                                                                      ö                                                               s                                               t                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s                               t                                           u                   Õ                       t                                   Ö                                       w                                                   t                                           u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ô




                                                                                                                                                                                                                                   r                                                       w                                                       õ                                           u                           s                                                                                                      ÷                                                               s                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Õ                   Þ                                           x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            u               w                                   v




                                                                                                                                                                                                                                   r                                                       w                                                   õ                                               u                           s                                                                                                      ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                               v                                                                   r                                                               w                                           õ                                   u                   s                                                                  ÷                                                   s                                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r                               Õ               ß                           à                                       x                                               u               w                                   v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i                                       m                                                                                                                                                                                                                                f                                                                              \                                                                                         \                                                                                                 j                           k                                                                                     n                               j                                                                                                n                       o               p                                       q       h




                                                                                                                                                                                                                                                                                        u                                                                               w                                                                                   ß                                                   u                                                       s                                       t                                           w                                                                   s                                               ~                                           u                           z                                       w                                                       v                               w                                   õ                       u                       s                                              ß                                                           t               v                                                   t                   s           u       z       w           




                                                                                                                                                                                                                                                                                                                                        }                                                                           |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               |                                                                   |




                                                                                                                                                                                                                ø




                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                           n                                                                                                                                              q           m                                   l                                                                                           q                                                                                      n                                                               o       p                                               q                   h                                                                       q                                                      m                       i                                                                  p                                           n                   i                   h                               h                       j           k               q       l       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u                   x                                   v                                       w                                           t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                             l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                õ                                                       Õ           Ö                                                                                   u               Õ               s                                               t                                               ß                                                                                              Õ           ß                       Õ               t                       Ö                                                           s                       x                           u                       s                                           ~                                                                   ß               w                       à                                                                              u               Õ               s                           t                                                           Ö                              w           w                       ù                       w                       t               u                           s                                          v               Õ                           s                  y           w               u   z                   u          s       x       v   Õ   v   t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }                                                                                   |                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                           |                                                                                                           |                               |                                                                                                                           |                                                                                                                                                                                                                                                   {                                                                                   |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                            \                                      l                                                                                                                                                      n                                                               o           p                                                           q                       h                                                                                                                                                      j                                                                                  °                                                                      n                                           l                                       l                               i                                               i                               m                   m                                                                                     l                   ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       w           à               s                                          u                                                                           ß                                                           à                                                                  Õ                   s                                                                  Õ       u                                                                  y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                                                                                                                                                                                                                                                       }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r                               w                               õ                                           u                   ß                                                       u                   s                                                                       à                                               w                           t                               ß                           Õ           s                           t                                               s                                                                  à                                      s                               ~                   Õ           u               ¾           ß                       z                                                                  Õ       t                           Ö                   à                                                                           t                           ß                   þ                                           t               v                       s               u           z                   w                                          ß                   Õ       ù                       Õ                                              v           w       õ               u   ß




                                                                                                                                                                                                                                                                                            s                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       |                                                                                                                                           }       |                                                                                                   |                                                                                                                                                                                                                           }       |




                                                                                                                                                                                                                                    §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            O                                                                                                                                                                                                                           O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ¾                                                                                                                                                                                                    ¾




                                                                                                                                                                                                                                                                                    w                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u               z                                       w                                                                                                                                                              à                                   w                                       y                                       Õ   ~                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ü




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ³




                                                                                                                                                                                                                                                                                                                                                                                                        Ç                                                                       Â                                                                           ¿



        ½


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            p                                  l                                                                                                                                          q                                                           q       l                                                                                              i                                       m                                       p                               n                       n                               i                                       j                                       k                   l                                       k                                   j                                       h                                                                                                                                                            µ                                                                                   µ                               ¦                                                                                                                                                                                                                                                                                                                                                                                                                ¡                               £                           µ           ¥               ¦               ¦
                                                                                                                                                                                                                                                                                                 Â                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ¸




                                           Ã




                                                                                                                                                                    s                                   t                                           à                                                                          Õ                           s                                                                      Õ                   u                                                                                                                                                                                 w                                               v                                           Õ                   u                               s                                                              ÿ                   ß                                                                                                                                   ù                                                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                           Ô                                                                                                                                                                                                                                                                                                                                                                       §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            À               ¿                       À




                                                                                                                                ¤                                                                               ¦                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ê                                                                                                                                                                                                                   ´                       ´                                          ´                           P
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ä                                                                                                                    ¾                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ³




                                                                                                                                                                                            ´                                                           W                                                                                                           ¦                                                           µ                                                               W                                   ¦                                                   ´                                                                   W                           P                                                       ¦                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           [                                                                  k                                                                                                              p                                                                                                      l                                                                                                                                                                                                                               l                                           q           k                               n                               j                                                                                                                               ¦                                                                                                                                       ¦                                       µ                                                                                  ¦
                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                £                                                                                                                                                                                                                                                                                                                                                   ¢                                                                                                                   ¤
                                                                                                                                N                                                                                                                                                                                 Ä                                                                                                                                                                                                                                                                                                                                                                        ¸                                                           ¸                                                                                                                           ¸




                                                                                                                                                                    x                                   ù                                                                       õ                                       w                                                                                                                                                                          u                                                              w                                   w                                               u                                                                                                       Õ                       u                                                                                                                              u                                                       u               w                                       ¯                                               Õ           à                                                                       s                   v                   w                                                                                                                                                                                       g                                  i                           m                                           l                                                                                                                                                                         p                                                   l                                                                                                         i                                       j                                       m                       q               o                                                  Ì               l                                                                                                  n                               o       p                           q           h                                                   q   


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            z                           w                           y           ë                                                                   u           z                                   u                                               à                   à                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |           }           }                                           |                                       |                                                               }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ô                                                                                                                                                                                                                                                                                                                                                                                                                                               Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                        ü                                                                                                                                                                                                                                                                                                                                                                                                                               ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ô




                                                                                                                            [                                                                                       i                                                                                   q                               k                                           n                                                       j                                                                                                                                                                                                                                   l                                                                                                                                                                                                                                                                                   l                           ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        z                       w                           y                   ë                           s                   t               w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ô




                                                                                                                                                                                                                                   r                                                       w                                                       õ                                           u                           s                                                                                                      ö                                                               s                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s                               t                                           u                   Õ                       t                                   Ö                                       w                                                   t                                           u




                                                                                                                                                                                                                                   r                                                       w                                                   õ                                               u                           s                                                                                                      ÷                                                               s                                               t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Õ                   Þ                                           x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            u               w                                   v




                                                                                                                                                                                                                                   r                                                       w                                                   õ                                               u                           s                                                                                                      ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                               v                                                                   r                                                               w                                           õ                                   u                   s                                                                  ÷                                                   s                                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r                               Õ               ß                           à                                       x                                               u               w                                   v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i                                       m                                                                                                                                                                                                                                f                                                                              \                                                                                         \                                                                                                 j                           k                                                                                     n                               j                                                                                                n                       o               p                                       q       h




                                                                                                                                                                                                                                                                                        u                                                                               w                                                                                   ß                                                   u                                                       s                                       t                                           w                                                                   s                                               ~                                           u                           z                                       w                                                       v                               w                                   õ                       u                       s                                              ß                                                           t               v                                                   t                   s           u       z       w           




                                                                                                                                                                                                                                                                                                                                        }                                                                           |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               |                                                                   |




                                                                                                                                                                                                                ø




                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                           n                                                                                                                                              q           m                                   l                                                                                           q                                                                                      n                                                               o       p                                               q                   h                                                                       q                                                      m                       i                                                                  p                                           n                   i                   h                               h                       j           k               q       l       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u                   x                                   v                                       w                                           t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                             l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                õ                                                       Õ           Ö                                                                                   u               Õ               s                                               t                                               ß                                                                                              Õ           ß                       Õ               t                       Ö                                                           s                       x                           u                       s                                           ~                                                                   ß               w                       à                                                                              u               Õ               s                           t                                                           Ö                              w           w                       ù                       w                       t               u                           s                                          v               Õ                           s                  y           w               u   z                   u          s       x       v   Õ   v   t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }                                                                                   |                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                           |                                                                                                           |                               |                                                                                                                           |                                                                                                                                                                                                                                                   {                                                                                   |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                            \                                      l                                                                                                                                                      n                                                               o           p                                                           q                       h                                                                                                                                                      j                                                                                  °                                                                      n                                           l                                       l                               i                                               i                               m                   m                                                                                     l                   ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       w           à               s                                          u                                                                           ß                                                           à                                                                  Õ                   s                                                                  Õ       u                                                                  y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                                                                                                                                                                                                                                                       }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r                               w                               õ                                           u                   ß                                                       u                   s                                                                       à                                               w                           t                               ß                           Õ           s                           t                                               s                                                                  à                                      s                               ~                   Õ           u               ¾           ß                       z                                                                  Õ       t                           Ö                   à                                                                           t                           ß                   þ                                           t               v                       s               u           z                   w                                          ß                   Õ       ù                       Õ                                              v           w       õ               u   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |                                                                                                                                           }       |                                                                                                   |                                                                                                                                                                                                                           }       |
                                                                                                                                                                                                                                                                                            s




                                                                                                                                                                                                                                    §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            O                                                                                                                                                                                                                           O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ¾                                                                                                                                                                                                    ¾




                                                                                                                                                                                                                                                                                    w                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u               z                                       w                                                                                                                                                              à                                   w                                       y                                       Õ   ~                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ü




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            j                       n                                 j       o                 h                                                                                                                                                                                q               l               i                                                                                                                                             [                                                                                           i                                                   ¡                           p                                       Y                                                                                                                 k                                                                                 n                           j                                                                                                                                        o   p                                           q           h                                                                                                                                                                                                                                                                                                                                                                                                                                       f           p                                                      i               m               g       ¸
                    ~           ~               Õ       y       Õ                                           s                                          ù                                                               ö                                               ´                                       µ                                                                                   ¶                                       ·




                                                                        |                   }   «                                                                                                                                                                                                                                                                                                                                                                                           «




    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




Ú               ­           5           ¬           6               ±           ¨       ©               §           ­                           Ñ               Ò                       ¨                   «                   7                                   Í                                   ¬                                                       8                   Î                                       9                                       :                                               ;                                               ;                       <                                       =                                   >                                   ?                               >                                                   ?                                                       @                                           ©                               ¯                       ¬                               §                                   ±                   ¯                                   ©                           Ù                   A                       A                   §                           =                   6                   6               6               Ó       Ø       ©           ¯               ¬       Î           ±   ¯   ©       Ó   Î       ­       ²                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    @   ©   ¯       ¬           §       ±           ¯       ©           @       ±       B   Ï               ¨       ×       Ñ       ¬       Î       Ò
                                                                                                                                                                                                    Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Desc
            
                                    4                       C               D                      
                                                                                                                        
                                                                                                                                                                                                        E




                                                                                                                                                                                                                                                                                            ¾                                                                                                                                                                                                                                                                                                        ¾                                                                                           ·                                                                                                                                                                                                             ¾
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Main Document    Page 25 of 75
                                    4                       C               D                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    G                           4                                                           H                       I                                                  C           4                                                  J
                                                                                                               


                                                                                                                                                                                                                                                                                            À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ç




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           N                                                   »                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        F

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    «           5               Ï                   B                   ­                       6                       B
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    K




        ½                                   ö




                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ³



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ³




                                                                                                                                                                                                                                                                                                                                                                                                                    Ç                                                                               Â                                                                                       ¿
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¦                                                                                                                   ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¸


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ¡               ´           £                   ¢                       ¥           ¦               ¦
                                                                                                                                                                                                                                                                                                             Â                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        p                                  l                                                                                                                                          q                                                           q       l                                                                                              i                                       m                                       p                               n                       n                               i                                       j                                       k                   l                                       k                                   j                                       h                                                                                     




        ´




                                                                                                                                                                    s                                       t                                                   à                                                                      Õ                               s                                                                      Õ                           u                                                                                                                                                                                             w                                                   v                                           Õ                   u                                       s                                                                  ÿ                   ß                                                                                                                                                           ù                                                       w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô                                                                                                                                                                                                                                                                                                                                                                                                   §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                À                   ¿                               À




                                                                                                                                ¤                                                                                       ¦                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ê                                                                                                                                                                                                                   ¦                           µ                                          ´
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ä                                                                                                                    ¾                                                                                                                                           ¸                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ³




                                                                                                                                                                                            ´                                                                       W                                                                                                           ¦                                                           µ                                                                       W                                       ¦                                                           ´                                                                       W                           P                                                       ¦                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   [                                                                  k                                                                                                              p                                                                                                      l                                                                                                                                                                                                                               l                                           q           k                               n                               j                                                                                                                               ¦                                                                                                                                       ¦                                       µ                                                                                  ¦
                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    £                                                                                                                                                                                                                                                                                                                                                                       ¢                                                                                                                                       ¤
                                                                                                                                N                                                                                                                                                                                             Ä                                                                                                                                                                                                                                                                                                                                                                                                ¸                                                           ¸                                                                                                                                       ¸




                                                                                                                                                                    x                                       ù                                                                               õ                                       w                                                                                                                                                                                  u                                                                          w                                   w                                                   u                                                                                                       Õ                           u                                                                                                                                              u                                                               u               w                                                   ¯                                                   Õ       à                                                                                   s                   v                       w                                                                                                                                                                                       g                                  i                           m                                           l                                                                                                                                                                         p                                                   l                                                                                                         i                                       j                                       m                       q               o                                                  Ì               l                                                                                                  n                               o       p                           q           h                                                   q   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        z                           w                           y           ë                                                                   u           z                                       u                                               à                       à                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |           }           }                                               |                                       |                                                                       }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                    ü                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ü                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ô




                                                                                                                            [                                                                                               i                                                                                       q                           k                                               n                                                           j                                                                                                                                                                                                                                                       l                                                                                                                                                                                                                                                                                                               l                               ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    z                       w                                       y                   ë                               s               t                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ô




                                                                                                                                                                                                                                           r                                                           w                                                   õ                                               u                           s                                                                                                                  ö                                                                       s                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        s                               t                                           u                   Õ                       t                                   Ö                                       w                                                   t                                           u




                                                                                                                                                                                                                                           r                                                           w                                                       õ                                           u                           s                                                                                                                  ÷                                                                       s                                                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Õ                   Þ                                           x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u               w                                   v




                                                                                                                                                                                                                                           r                                                           w                                                   õ                                               u                           s                                                                                                                  ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t                                               v                                                                   r                                                               w                                                       õ                                           u                           s                                                                          ÷                                                       s                                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       r                               Õ               ß                           à                                       x                                               u               w                                   v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i                                       m                                                                                                                                                                                                                                f                                                                              \                                                                                         \                                                                                                 j                           k                                                                                     n                               j                                                                                                n                       o               p                                       q       h




                                                                                                                                                                                                                                                                                                    u                                                                               w                                                                                           ß                                                   u                                                                   s                                       t                                               w                                                                   s                                               ~                                               u                           z                                                   w                                                                       v                           w                                           õ                       u                           s                                              ß                                                                       t                   v                                               t                   s       u       z           w           




                                                                                                                                                                                                                                                                                                                                                }                                                                               |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           |                                                                   |




                                                                                                                                                                                                                        ø




                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                       n                                                                                                                                                          q               m                                       l                                                                                               q                                                                                      n                                                               o           p                                                           q                           h                                                                           q                                                              m                               i                                                                      p                                               n                       i               h                           h                       j               k               q       l       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u                   x                                   v                                       w                                           t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                     l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            õ                                                       Õ           Ö                                                                                   u               Õ               s                                               t                                               ß                                                                                              Õ           ß                       Õ               t                       Ö                                                           s                       x                           u                       s                                           ~                                                                   ß               w                       à                                                                              u               Õ               s                           t                                                           Ö                              w           w                       ù                       w                           t               u                           s                                                  v                   Õ                           s                  y               w                   u   z                           u              s           x           v           Õ   v       t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }                                                                                   |                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                           |                                                                                                           |                               |                                                                                                                           |                                                                                                                                                                                                                                                                   {                                                                                               |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                            \                                      l                                                                                                                                                                  n                                                               o           p                                                                   q                       h                                                                                                                                                                      j                                                                                  °                                                                          n                                                   l                                               l                                       i                                               i                                           m               m                                                                                             l                           ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   w           à               s                                          u                                                                           ß                                                           à                                                                  Õ                   s                                                                  Õ       u                                                                  y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |                                                                                                                                                                                                                                                                                                                                                                       }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      r                               w                               õ                                           u                   ß                                                       u                   s                                                                       à                                               w                           t                               ß                           Õ           s                           t                                               s                                                                  à                                      s                               ~                   Õ           u               ¾           ß                       z                                                                  Õ       t                           Ö                   à                                                                           t                           ß                   þ                                           t               v                       s               u               z                   w                                              ß                   Õ           ù                           Õ                                                  v           w           õ                   u   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                           }       |                                                                                                   |                                                                                                                                                                                                                                           }       |
                                                                                                                                                                                                                                                                                                        s




                                                                                                                                                                                                                                            §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        O                                                                                                                                                                                                                           O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ¾                                                                                                                                                                                                    ¾




                                                                                                                                                                                                                                                                                                w                                           ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                u               z                                       w                                                                                                                                                              à                                   w                                       y                                       Õ   ~                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                        ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ü




        ½                                   ö




                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ³



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            É



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    P                                           ¦                               µ



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ¡               ¤           £       P           µ                       ¥           ¦               ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                  Å                                                                                                                                                                                                                                                                                                                                                                                           Â                                                                                                                                                                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        p                                  l                                                                                                                                          q                                                           q       l                                                                                              i                                       m                                       p                               n                       n                               i                                       j                                       k                   l                                       k                                   j                                       h                                                                                     




        ö




                                                                                                                                                                    s                                       t                                                   à                                                                      Õ                               s                                                                      Õ                           u                                                                                                                                                                                             w                                                   v                                           Õ                   u                                       s                                                                  ÿ                   ß                                                                                                                                                           ù                                                       w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô                                                                                                                                                                                                                                                                                                                                                                                                   §




                                                                                                                                ¿                                               À                                   À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           À                   ¿                               À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ê                                                                                                                                                                                                                   ¦                           ´                                          ´
                                                                                                                                                                                                                                                                                                                       Á                                                                                                                                                                                                                                                                                                                            Â                                                                                                  Ã                                                                       Ä                                                                                                                                                                  Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ä                                                                                                                    ¾                                                                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ³




                                                                                                                                Æ                                           Ç                                                                                                                                                                                       Ç                                                                       È
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                µ                                                                   µ                                                           ¦                                                                   ´                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   [                                                                  k                                                                                                              p                                                                                                      l                                                                                                                                                                                                                               l                                           q           k                               n                               j                                                                                                                               ¦                                                                                                                                       ¦                                                                                                                          ¦
                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                À                               Ç                                                                                                                                                                                                       É




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            £                                                                                                                                                                                                                                                           ´                                                                                       µ
                                                                                                                                ·                                                                                                                                                                                                                                                                                                                                                  ½                                                                                                                                                                                           




                                                                                                                                                                    x                                       ù                                                                               õ                                       w                                                                                                                                                                                  u                                                                          w                                   w                                                   u                                                                                                       Õ                           u                                                                                                                                              u                                                               u               w                                                   ¯                                                   Õ       à                                                                                   s                   v                       w                                                                                                                                                                                       g                                  i                           m                                           l                                                                                                                                                                         p                                                   l                                                                                                         i                                       j                                       m                       q               o                                                  Ì               l                                                                                                  n                               o       p                           q           h                                                   q   


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        z                           w                           y           ë                                                                   u           z                                       u                                               à                       à                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |           }           }                                               |                                       |                                                                       }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                    ü                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ô




                                                                                                                            [                                                                                               i                                                                                       q                           k                                               n                                                           j                                                                                                                                                                                                                                                       l                                                                                                                                                                                                                                                                                                               l                               ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    z                       w                                       y                   ë                               s               t                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ô




                                                                                                                                                                                                                                           r                                                           w                                                       õ                                           u                           s                                                                                                                  ö                                                                       s                                                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        s                               t                                           u                   Õ                       t                                   Ö                                       w                                                   t                                           u




                                                                                                                                                                                                                                           r                                                           w                                                   õ                                               u                           s                                                                                                                  ÷                                                                       s                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Õ                   Þ                                           x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u               w                                   v




                                                                                                                                                                                                                                           r                                                           w                                                   õ                                               u                           s                                                                                                                  ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t                                               v                                                                   r                                                               w                                                       õ                                           u                           s                                                                          ÷                                                       s                                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       r                               Õ               ß                           à                                       x                                               u               w                                   v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i                                       m                                                                                                                                                                                                                                f                                                                              \                                                                                         \                                                                                                 j                           k                                                                                     n                               j                                                                                                n                       o               p                                       q       h




                                                                                                                                                                                                                                                                                                    u                                                                               w                                                                                           ß                                                   u                                                                   s                                       t                                               w                                                                   s                                               ~                                               u                           z                                                   w                                                                       v                           w                                           õ                       u                           s                                              ß                                                                       t                   v                                               t                   s       u       z           w           




                                                                                                                                                                                                                                                                                                                                                }                                                                               |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           |                                                                   |




                                                                                                                                                                                                                        ø




                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                       n                                                                                                                                                          q               m                                       l                                                                                               q                                                                                      n                                                               o           p                                                           q                           h                                                                           q                                                              m                               i                                                                      p                                               n                       i               h                           h                       j               k               q       l       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u                   x                                   v                                       w                                           t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                     l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            õ                                                       Õ           Ö                                                                                   u               Õ               s                                               t                                               ß                                                                                              Õ           ß                       Õ               t                       Ö                                                           s                       x                           u                       s                                           ~                                                                   ß               w                       à                                                                              u               Õ               s                           t                                                           Ö                              w           w                       ù                       w                           t               u                           s                                                  v                   Õ                           s                  y               w                   u   z                           u              s           x           v           Õ   v       t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }                                                                                   |                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                           |                                                                                                           |                               |                                                                                                                           |                                                                                                                                                                                                                                                                   {                                                                                               |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                            \                                      l                                                                                                                                                                  n                                                               o           p                                                                   q                       h                                                                                                                                                                      j                                                                                  °                                                                          n                                                   l                                               l                                       i                                               i                                           m               m                                                                                             l                           ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   w           à               s                                          u                                                                           ß                                                           à                                                                  Õ                   s                                                                  Õ       u                                                                  y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |                                                                                                                                                                                                                                                                                                                                                                       }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      r                               w                               õ                                           u                   ß                                                       u                   s                                                                       à                                               w                           t                               ß                           Õ           s                           t                                               s                                                                  à                                      s                               ~                   Õ           u               ¾           ß                       z                                                                  Õ       t                           Ö                   à                                                                           t                           ß                   þ                                           t               v                       s               u               z                   w                                              ß                   Õ           ù                           Õ                                                  v           w           õ                   u   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                           }       |                                                                                                   |                                                                                                                                                                                                                                           }       |
                                                                                                                                                                                                                                                                                                        s




                                                                                                                                                                                                                                            §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        O                                                                                                                                                                                                                           O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ¾                                                                                                                                                                                                    ¾




                                                                                                                                                                                                                                                                                                w                                           ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                u               z                                       w                                                                                                                                                              à                                   w                                       y                                       Õ   ~                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                        ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ü




        ½                                   ö




                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            É


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¢                                                                                   ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¸



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ¡               ´           £       ´                   ¢               ¥           ¦               ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                  Å                                                                                                                                                                                                                                                                                                                                                                                           Â                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ¸




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        p                                  l                                                                                                                                          q                                                           q       l                                                                                              i                                       m                                       p                               n                       n                               i                                       j                                       k                   l                                       k                                   j                                       h                                                                                     




        ÷




                                                                                                                                                                    s                                       t                                                   à                                                                      Õ                               s                                                                      Õ                           u                                                                                                                                                                                             w                                                   v                                           Õ                   u                                       s                                                                  ÿ                   ß                                                                                                                                                           ù                                                       w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô                                                                                                                                                                                                                                                                                                                                                                                                   §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ³




                                                                                                                                ¿                                               À                                   À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           À           ¿                           À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ê                                                                                                                                                                                                                                                                          ¦                               P                                              ´                       ¤
                                                                                                                                                                                                                                                                                                                       Á                                                                                                                                                                                                                                                                                                                            Â                                                                                                  Ã                                                                       Ä                                                                                                                                                                  Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ä                                                                                                                    ¾                                                                                                                                                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ³




                                                                                                                                Æ                                           Ç                                                                                                                                                                                       Ç                                                                       È




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        [                                                                  k                                                                                                              p                                                                                                      l                                                                                                                                                                                                                               l                                           q           k                               n                               j                                                                                                                               ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                µ                                                                   µ                                                           ¦                                                                   ´                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¦                                       µ                                                                                  ¦
                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                À                               Ç                                                                                                                                                                                                       É




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            £                                                                                                                                                                                                                                                           ´                                                                                       µ
                                                                                                                                ·                                                                                                                                                                                                                                                                                                                                                  ½                                                                                                                                                                                           




                                                                                                                                                                    x                                       ù                                                                               õ                                       w                                                                                                                                                                                  u                                                                          w                                   w                                                   u                                                                                                       Õ                           u                                                                                                                                              u                                                               u               w                                                   ¯                                                   Õ       à                                                                                   s                   v                       w                                                                                                                                                                                       g                                  i                           m                                           l                                                                                                                                                                         p                                                   l                                                                                                         i                                       j                                       m                       q               o                                                  Ì               l                                                                                                  n                               o       p                           q           h                                                   q   


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        z                           w                           y           ë                                                                   u           z                                       u                                               à                       à                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |           }           }                                               |                                       |                                                                       }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                    ü                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ô




                                                                                                                            [                                                                                               i                                                                                       q                           k                                               n                                                           j                                                                                                                                                                                                                                                       l                                                                                                                                                                                                                                                                                                               l                               ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    z                       w                                       y                   ë                               s               t                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ô




                                                                                                                                                                                                                                           r                                                           w                                                   õ                                               u                           s                                                                                                                  ö                                                                       s                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       s                               t                                           u                   Õ                       t                                   Ö                                       w                                                   t                                           u




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ô




                                                                                                                                                                                                                                            r                                                           w                                                   õ                                               u                           s                                                                                                                  ÷                                                                       s                                                   t                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t                                               Õ                   Þ                                           x                                   Õ               v                                                                                           u               w                                   v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }                                                                                                                                                                                   |




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                            r                                                           w                                                       õ                                           u                           s                                                                                                                  ö                                                                                                                               t                                           v                                                                       r                                                               w                                                   õ                                               u                           s                                                                      ÷                                                           s                                   t                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               }




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        r                               Õ               ß                           à                                       x                                               u               w                                   v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i                                       m                                                                                                                                                                                                                                f                                                                              \                                                                                         \                                                                                                 j                           k                                                                                     n                               j                                                                                                n                       o               p                                       q       h


                                                                                                                                                                                                                                                                                                    u                                                                               w                                                                                           ß                                                   u                                                                   s                                       t                                               w                                                                   s                                               ~                                               u                           z                                                   w                                                                       v                           w                                           õ                       u                           s                                              ß                                                                       t                   v                                               t                   s       u       z           w           




                                                                                                                                                                                                                                                                                                                                                }                                                                               |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           |                                                                   |




                                                                                                                                                                                                                        ø




                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                       n                                                                                                                                                              q               m                                   l                                                                                                   q                                                                                  n                                                                   o       p                                                               q                           h                                                                           q                                                              m                           i                                                                          p                                               n                   i                   h                           h                       j           k               q       l           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u                   x                                   v                                       w                                           t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                     l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            õ                                                       Õ           Ö                                                                                   u               Õ               s                                               t                                               ß                                                                                              Õ           ß                       Õ               t                       Ö                                                           s                       x                           u                       s                                           ~                                                                   ß               w                       à                                                                              u               Õ               s                           t                                                           Ö                              w           w                       ù                       w                           t               u                           s                                                  v                   Õ                           s                  y               w                   u   z                           u              s           x           v           Õ   v       t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }                                                                                   |                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                           |                                                                                                           |                               |                                                                                                                           |                                                                                                                                                                                                                                                                   {                                                                                               |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                            \                                      l                                                                                                                                                                  n                                                               o           p                                                                   q                       h                                                                                                                                                                      j                                                                                  °                                                                          n                                                   l                                               l                                       i                                               i                                           m               m                                                                                             l                           ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   w           à               s                                          u                                                                           ß                                                           à                                                                  Õ                   s                                                                  Õ       u                                                                  y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |                                                                                                                                                                                                                                                                                                                                                                       }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      r                               w                               õ                                           u                   ß                                                       u                   s                                                                       à                                               w                           t                               ß                           Õ           s                           t                                               s                                                                  à                                      s                               ~                   Õ           u               ¾           ß                       z                                                                  Õ       t                           Ö                   à                                                                           t                           ß                   þ                                           t               v                       s               u               z                   w                                              ß                   Õ           ù                           Õ                                                  v           w           õ                   u   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                           }       |                                                                                                   |                                                                                                                                                                                                                                           }       |
                                                                                                                                                                                                                                                                                                        s




                                                                                                                                                                                                                                            §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        O                                                                                                                                                                                                                           O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ¾                                                                                                                                                                                                    ¾




                                                                                                                                                                                                                                                                                                w                                           ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                u               z                                       w                                                                                                                                                              à                                   w                                       y                                       Õ   ~                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                        ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ü




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    j                           n                                 j       o                 h                                                                                                                                                                                q               l               i                                                                                                                                             [                                                                                           i                                                   ¡                           p                                       Y                                                                                                                 k                                                                                 n                           j                                                                                                                                        o   p                                           q           h                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       f           p                                          Ä           i               m               g       ¸
                    ~           ~               Õ       y       Õ                                           s                                          ù                                                                       ö                                                       ´                                   µ                                                                                   ¶                                           ·




                                                                        |                   }   «                                                                                                                                                                                                                                                                                                                                                                                                               «




    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




Ú               ­           5           ¬           6               ±           ¨       ©               §           ­                           Ñ               Ò                       ¨                       «                       7                                           Í                               ¬                                                       8                   Î                                       9                                               :                                               ;                                                           ;                       <                                           =                                   >                                   ?                               >                                                           ?                                                   @                                                       ©                                       ¯                               ¬                           §                                           ±                   ¯                                           ©                       Ù                           A                           A                   §                               =               6                   6           6               Ó       Ø           ©           ¯               ¬       Î               ±   ¯   ©       Ó   Î       ­       ²                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            @   ©   ¯   ¬       §       ±           ¯       ©           @       ±       B       Ï           ¨       ×       Ñ       ¬       Î       Ò
                                                                                                                                                                                            Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Desc
            
                                    4                       C               D                      
                                                                                                                        
                                                                                                                                                                                                E




                                                                                                                                                                                                                                                                            ¾                                                                                                                                                                                                                                                                                    ¾                                                                                       ·                                                                                                                                                                                             ¾
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Main Document    Page 26 of 75
                                    4                       C               D                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        G                           4                                                           H                       I                                                  C           4                                                  J
                                                                                                               


                                                                                                                                                                                                                                                                            À                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ç




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   N                                                       »                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                F

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        «           5               Ï                   B                   ­                       6                       B
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        K




        ½                                   ö




                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    É



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¢                                                                           ´
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¸


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ¡                           ¤       µ               ¥           ¦               ¦
                                                                                                                                                                                                                                                                                                                                                                                                                              Å                                                                                                                                                                                                                                                                                                                                                           Â                                                                                                                                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            p                                  l                                                                                                                                          q                                                           q       l                                                                                              i                                       m                                       p                               n                       n                               i                                       j                                       k                   l                                       k                                   j                                       h                                                                                     




        ­




                                                                                                                                                                    s                               t                                               à                                                                  Õ                               s                                                                  Õ                           u                                                                                                                                                                         w                                                       v                                   Õ               u                                       s                                                              ÿ               ß                                                                                                                                                       ù                                               w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                       Ô                                                                                                                                                                                                                                                                                                                                                                           §




                                                                                                                                ¿                                           À                               À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   À                   ¿                               À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ê                                                                                                                                                                                                                   ´                           ¦                                          ´                               P
                                                                                                                                                                                                                                                                                                       Á                                                                                                                                                                                                                                                                                                    Â                                                                                                  Ã                                                               Ä                                                                                                                                                      Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ä                                                                                                                    ¾                                                                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ³




                                                                                                                                Æ                                       Ç                                                                                                                                                                           Ç                                                                   È




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    µ                                                           µ                                                       ¦                                                                   ´                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               [                                                                  k                                                                                                              p                                                                                                      l                                                                                                                                                                                                                               l                                           q           k                               n                               j                                                                                                                               ¦                                                                                                                                       ¦                                       µ                                                                                  ¦
                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                À                           Ç                                                                                                                                                                                           É




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    £                                                                                                                                                                                                                                       ´                                                                                   µ
                                                                                                                                ·                                                                                                                                                                                                                                                                                                                          ½                                                                                                                                                                           




                                                                                                                                                                    x                               ù                                                                       õ                                   w                                                                                                                                                                          u                                                                  w                               w                                                   u                                                                                               Õ                           u                                                                                                                                  u                                                               u               w                                               ¯                                               Õ   à                                                                                           s                       v                       w                                                                                                                                                                                       g                                  i                           m                                           l                                                                                                                                                                         p                                                   l                                                                                                         i                                       j                                       m                       q               o                                                  Ì               l                                                                                                  n                               o       p                           q           h                                                   q   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            z                           w                           y           ë                                                                   u           z                                       u                                               à                       à                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |           }           }                                               |                                       |                                                                       }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                ü                                                                                                                                                                                                                                                                                                                                                                                                                               ü                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ô




                                                                                                                            [                                                                                       i                                                                               q                           k                                           n                                                           j                                                                                                                                                                                                                                       l                                                                                                                                                                                                                                                                                       l                               ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            z                           w                                           y                   ë                                   s               t                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ô




                                                                                                                                                                                                                               r                                                       w                                                   õ                                           u                           s                                                                                                      ö                                                               s                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s                               t                                           u                   Õ                       t                                   Ö                                       w                                                   t                                           u




                                                                                                                                                                                                                               r                                                       w                                                       õ                                       u                           s                                                                                                      ÷                                                               s                                                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Õ                   Þ                                           x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            u               w                                   v




                                                                                                                                                                                                                               r                                                       w                                                   õ                                           u                           s                                                                                                      ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t                                               v                                                           r                                                       w                                                       õ                                       u                           s                                                                          ÷                                               s                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r                               Õ               ß                           à                                       x                                               u               w                                   v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i                                       m                                                                                                                                                                                                                                f                                                                              \                                                                                         \                                                                                                 j                           k                                                                                     n                               j                                                                                                n                       o               p                                       q       h




                                                                                                                                                                                                                                                                                    u                                                                           w                                                                                           ß                                           u                                                           s                                   t                                               w                                                                   s                                       ~                                       u                               z                                           w                                                                       v                           w                                       õ                       u                       s                                              ß                                                                               t                   v                                               t                   s       u       z           w           




                                                                                                                                                                                                                                                                                                                                }                                                                           |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               |                                                                       |




                                                                                                                                                                                                                ø




                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                   n                                                                                                                                          q                   m                               l                                                                                                   q                                                                          n                                                       o               p                                                       q                       h                                                                           q                                                          m                           i                                                                      p                                                       n                       i               h                           h                       j               k               q       l       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u                   x                                   v                                       w                                           t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                         l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                õ                                                       Õ           Ö                                                                                   u               Õ               s                                               t                                               ß                                                                                              Õ           ß                       Õ               t                       Ö                                                           s                       x                           u                       s                                           ~                                                                   ß               w                       à                                                                              u               Õ               s                           t                                                           Ö                              w           w                       ù                       w                           t               u                           s                                                  v                   Õ                           s                  y               w                   u   z                           u              s           x           v           Õ   v       t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }                                                                                   |                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                           |                                                                                                           |                               |                                                                                                                           |                                                                                                                                                                                                                                                                   {                                                                                               |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                            \                                  l                                                                                                                                                      n                                                           o           p                                                               q                   h                                                                                                                                                          j                                                                          °                                                                  n                                                   l                                           l                                       i                                               i                                       m               m                                                                                         l                               ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       w           à               s                                          u                                                                           ß                                                           à                                                                  Õ                   s                                                                  Õ       u                                                                  y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                                                                                                                                                                                                                                                       }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r                               w                               õ                                           u                   ß                                                       u                   s                                                                       à                                               w                           t                               ß                           Õ           s                           t                                               s                                                                  à                                      s                               ~                   Õ           u               ¾           ß                       z                                                                  Õ       t                           Ö                   à                                                                           t                           ß                   þ                                           t               v                       s               u               z                   w                                              ß                   Õ           ù                           Õ                                                  v           w           õ                   u   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |                                                                                                                                           }       |                                                                                                   |                                                                                                                                                                                                                                           }       |
                                                                                                                                                                                                                                                                                        s




                                                                                                                                                                                                                                §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            O                                                                                                                                                                                                                           O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ¾                                                                                                                                                                                                    ¾




                                                                                                                                                                                                                                                                                w                                           ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u               z                                       w                                                                                                                                                              à                                   w                                       y                                       Õ   ~                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ü




        ½                                   ö




                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    É



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¤                                       P                                                                           ¢



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ¡               ¤           ¤       ¦               ¥           ¦               ¦
                                                                                                                                                                                                                                                                                                                                                                                                                              Å                                                                                                                                                                                                                                                                                                                                                           Â                                                                                                                                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            p                                  l                                                                                                                                          q                                                           q       l                                                                                              i                                       m                                       p                               n                       n                               i                                       j                                       k                   l                                       k                                   j                                       h                                                                                     




        ½




                                                                                                                                                                    s                               t                                               à                                                                  Õ                               s                                                                  Õ                           u                                                                                                                                                                         w                                                       v                                   Õ               u                                       s                                                              ÿ               ß                                                                                                                                                       ù                                               w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                       Ô                                                                                                                                                                                                                                                                                                                                                                           §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ³                                                                           ³




                                                                                                                                ¿                                           À                               À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   À           ¿                           À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ê                                                                                                                                                                                                                                                                          ¦                                                                              ´                       P
                                                                                                                                                                                                                                                                                                       Á                                                                                                                                                                                                                                                                                                    Â                                                                                                  Ã                                                               Ä                                                                                                                                                      Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ä                                                                                                                    ¾                                                                                                                                                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ³




                                                                                                                                Æ                                       Ç                                                                                                                                                                           Ç                                                                   È
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    µ                                                           µ                                                       ¦                                                                   ´                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               [                                                                  k                                                                                                              p                                                                                                      l                                                                                                                                                                                                                               l                                           q           k                               n                               j                                                                                                                               ¦                                                                                                                                       ¦                                                                                                                          ¦
                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                À                           Ç                                                                                                                                                                                           É




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    £                                                                                                                                                                                                                                       ´                                                                                   µ
                                                                                                                                ·                                                                                                                                                                                                                                                                                                                          ½                                                                                                                                                                           




                                                                                                                                                                    x                               ù                                                                       õ                                   w                                                                                                                                                                          u                                                                  w                               w                                                   u                                                                                               Õ                           u                                                                                                                                  u                                                               u               w                                               ¯                                               Õ   à                                                                                           s                       v                       w                                                                                                                                                                                       g                                  i                           m                                           l                                                                                                                                                                         p                                                   l                                                                                                         i                                       j                                       m                       q               o                                                  Ì               l                                                                                                  n                               o       p                           q           h                                                   q   


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            z                           w                           y           ë                                                                   u           z                                       u                                               à                       à                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |           }           }                                               |                                       |                                                                       }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                ü                                                                                                                                                                                                                                                                                                                                                                                                                               ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ô




                                                                                                                            [                                                                                       i                                                                               q                           k                                           n                                                           j                                                                                                                                                                                                                                       l                                                                                                                                                                                                                                                                                       l                               ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            z                           w                                           y                   ë                                   s               t                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ô




                                                                                                                                                                                                                               r                                                       w                                                   õ                                           u                           s                                                                                                      ö                                                               s                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           s                               t                                           u                   Õ                       t                                   Ö                                       w                                                   t                                           u




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ô




                                                                                                                                                                                                                                r                                                       w                                                   õ                                           u                           s                                                                                                      ÷                                                               s                                                   t                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t                                               Õ                   Þ                                           x                                   Õ               v                                                                                           u               w                                   v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }                                                                                                                                                                                   |




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                r                                                       w                                                       õ                                       u                           s                                                                                                      ö                                                                                                                       t                                           v                                                               r                                                       w                                                   õ                                           u                           s                                                                      ÷                                                   s                               t                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   }




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            r                               Õ               ß                           à                                       x                                               u               w                                   v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i                                       m                                                                                                                                                                                                                                f                                                                              \                                                                                         \                                                                                                 j                           k                                                                                     n                               j                                                                                                n                       o               p                                       q       h
                                                                                                                                                                                                                                                                                    u                                                                           w                                                                                           ß                                           u                                                           s                                   t                                               w                                                                   s                                       ~                                       u                               z                                           w                                                                       v                           w                                       õ                       u                       s                                              ß                                                                               t                   v                                               t                   s       u       z           w           




                                                                                                                                                                                                                                                                                                                                }                                                                           |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               |                                                                       |




                                                                                                                                                                                                                ø




                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                   n                                                                                                                                              q                   m                           l                                                                                                       q                                                                      n                                                           o           p                                                           q                       h                                                                           q                                                          m                       i                                                                          p                                                       n                   i                   h                           h                       j           k               q       l           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u                   x                                   v                                       w                                           t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                         l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                õ                                                       Õ           Ö                                                                                   u               Õ               s                                               t                                               ß                                                                                              Õ           ß                       Õ               t                       Ö                                                           s                       x                           u                       s                                           ~                                                                   ß               w                       à                                                                              u               Õ               s                           t                                                           Ö                              w           w                       ù                       w                           t               u                           s                                                  v                   Õ                           s                  y               w                   u   z                           u              s           x           v           Õ   v       t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }                                                                                   |                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                           |                                                                                                           |                               |                                                                                                                           |                                                                                                                                                                                                                                                                   {                                                                                               |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                            \                                  l                                                                                                                                                      n                                                           o           p                                                               q                   h                                                                                                                                                          j                                                                          °                                                                  n                                                   l                                           l                                       i                                               i                                       m               m                                                                                         l                               ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       w           à               s                                          u                                                                           ß                                                           à                                                                  Õ                   s                                                                  Õ       u                                                                  y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                                                                                                                                                                                                                                                       }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r                               w                               õ                                           u                   ß                                                       u                   s                                                                       à                                               w                           t                               ß                           Õ           s                           t                                               s                                                                  à                                      s                               ~                   Õ           u               ¾           ß                       z                                                                  Õ       t                           Ö                   à                                                                           t                           ß                   þ                                           t               v                       s               u               z                   w                                              ß                   Õ           ù                           Õ                                                  v           w           õ                   u   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |                                                                                                                                           }       |                                                                                                   |                                                                                                                                                                                                                                           }       |
                                                                                                                                                                                                                                                                                        s




                                                                                                                                                                                                                                §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            O                                                                                                                                                                                                                           O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ¾                                                                                                                                                                                                    ¾




                                                                                                                                                                                                                                                                                w                                           ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u               z                                       w                                                                                                                                                              à                                   w                                       y                                       Õ   ~                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ü




        ½                                   ö




                        




                                                                                                                                                                                                                                                                                                                                À


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        P                                           P                               µ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¸



                                                                                                                                O                                                                                                                                                                                                                                                                                                                                                                       Ê                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¡                           £       ¢           ¦       P           ¥               ¦               ¦
                                                                                                                                                                                                                                       Ä                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            p                                  l                                                                                                                                          q                                                           q       l                                                                                              i                                       m                                       p                               n                       n                               i                                       j                                       k                   l                                       k                                   j                                       h                                                                                     




        ¿




                                                                                                                                                                    s                               t                                               à                                                                  Õ                               s                                                                  Õ                           u                                                                                                                                                                         w                                                       v                                   Õ               u                                       s                                                              ÿ               ß                                                                                                                                                       ù                                               w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                       Ô                                                                                                                                                                                                                                                                                                                                                                           §




                                                                                                                                ¿                                           À                               À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   À                   ¿                               À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ê                                                                                                                                                                                                                   ´                           ¦                                          ¦
                                                                                                                                                                                                                                                                                                       Á                                                                                                                                                                                                                                                                                                    Â                                                                                                  Ã                                                               Ä                                                                                                                                                      Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ä                                                                                                                    ¾                                                                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ³                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ³




                                                                                                                                Æ                                       Ç                                                                                                                                                                           Ç                                                                   È




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¦                                                                                                                           µ                                                   P                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           [                                                                  k                                                                                                              p                                                                                                      l                                                                                                                                                                                                                               l                                           q           k                               n                               j                                                                                                                               ¦                                                                                                                                       ¦                                       µ                                                                                  ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¸




                                                                                                                                                                                                                                                        À                                                                                                                                                                                                                                                                                                                                                                                                                                                                       À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            O                                                                                                                                                                                                       £                                                           R                                                                                                                                           µ                                           ¤                                   ´                                                                                   ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                           Â                                                                                                                                                                                                                                                                                                     Å                                                                                                                                                                                               N                                                                                                                                                                                                       ¸




                                                                                                                                                                    x                               ù                                                                       õ                                   w                                                                                                                                                                          u                                                                  w                               w                                                   u                                                                                               Õ                           u                                                                                                                                  u                                                               u               w                                               ¯                                               Õ   à                                                                                           s                       v                       w                                                                                                                                                                                       g                                  i                           m                                           l                                                                                                                                                                         p                                                   l                                                                                                         i                                       j                                       m                       q               o                                                  Ì               l                                                                                                  n                               o       p                           q           h                                                   q   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            z                           w                           y           ë                                                                   u           z                                       u                                               à                       à                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |           }           }                                               |                                       |                                                                       }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                ü                                                                                                                                                                                                                                                                                                                                                                                                                               ü                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ô




                                                                                                                            [                                                                                       i                                                                               q                           k                                           n                                                           j                                                                                                                                                                                                                                       l                                                                                                                                                                                                                                                                                       l                               ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            z                           w                                           y                   ë                                   s               t                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ô




                                                                                                                                                                                                                               r                                                       w                                                       õ                                       u                           s                                                                                                      ö                                                               s                                                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s                               t                                           u                   Õ                       t                                   Ö                                       w                                                   t                                           u




                                                                                                                                                                                                                               r                                                       w                                                   õ                                           u                           s                                                                                                      ÷                                                               s                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Õ                   Þ                                           x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            u               w                                   v




                                                                                                                                                                                                                               r                                                       w                                                   õ                                           u                           s                                                                                                      ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t                                               v                                                           r                                                       w                                                       õ                                       u                           s                                                                          ÷                                               s                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r                               Õ               ß                           à                                       x                                               u               w                                   v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i                                       m                                                                                                                                                                                                                                f                                                                              \                                                                                         \                                                                                                 j                           k                                                                                     n                               j                                                                                                n                       o               p                                       q       h




                                                                                                                                                                                                                                                                                    u                                                                           w                                                                                           ß                                           u                                                           s                                   t                                               w                                                                   s                                       ~                                       u                               z                                           w                                                                       v                           w                                       õ                       u                       s                                              ß                                                                               t                   v                                               t                   s       u       z           w           




                                                                                                                                                                                                                                                                                                                                }                                                                           |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               |                                                                       |




                                                                                                                                                                                                                ø




                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                   n                                                                                                                                          q                   m                               l                                                                                                   q                                                                          n                                                       o               p                                                       q                       h                                                                           q                                                          m                           i                                                                      p                                                       n                       i               h                           h                       j               k               q       l       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u                   x                                   v                                       w                                           t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                         l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                õ                                                       Õ           Ö                                                                                   u               Õ               s                                               t                                               ß                                                                                              Õ           ß                       Õ               t                       Ö                                                           s                       x                           u                       s                                           ~                                                                   ß               w                       à                                                                              u               Õ               s                           t                                                           Ö                              w           w                       ù                       w                           t               u                           s                                                  v                   Õ                           s                  y               w                   u   z                           u              s           x           v           Õ   v       t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }                                                                                   |                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                           |                                                                                                           |                               |                                                                                                                           |                                                                                                                                                                                                                                                                   {                                                                                               |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                            \                                  l                                                                                                                                                      n                                                           o           p                                                               q                   h                                                                                                                                                          j                                                                          °                                                                  n                                                   l                                           l                                       i                                               i                                       m               m                                                                                         l                               ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       w           à               s                                          u                                                                           ß                                                           à                                                                  Õ                   s                                                                  Õ       u                                                                  y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                                                                                                                                                                                                                                                       }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r                               w                               õ                                           u                   ß                                                       u                   s                                                                       à                                               w                           t                               ß                           Õ           s                           t                                               s                                                                  à                                      s                               ~                   Õ           u               ¾           ß                       z                                                                  Õ       t                           Ö                   à                                                                           t                           ß                   þ                                           t               v                       s               u               z                   w                                              ß                   Õ           ù                           Õ                                                  v           w           õ                   u   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |                                                                                                                                           }       |                                                                                                   |                                                                                                                                                                                                                                           }       |
                                                                                                                                                                                                                                                                                        s




                                                                                                                                                                                                                                §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            O                                                                                                                                                                                                                           O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ¾                                                                                                                                                                                                    ¾




                                                                                                                                                                                                                                                                                w                                           ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u               z                                       w                                                                                                                                                              à                                   w                                       y                                       Õ   ~                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ü




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        j                           n                                 j       o                 h                                                                                                                                                                                q               l               i                                                                                                                                             [                                                                                           i                                                   ¡                           p                                       Y                                                                                                                 k                                                                                 n                           j                                                                                                                                        o   p                                           q           h                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       f       p                                                         i               m               g       ¸
                    ~           ~               Õ       y       Õ                                           s                                          ù                                                               ö                                               ´                                   µ                                                                               ¶                                           ·




                                                                        |                   }   «                                                                                                                                                                                                                                                                                                                                                                                       «




    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




Ú               ­           5           ¬           6               ±           ¨       ©               §           ­                           Ñ               Ò                   ¨                   «                   7                                       Í                               ¬                                                       8               Î                                       9                                           :                                           ;                                                   ;                   <                                           =                                   >                                   ?                           >                                                       ?                                               @                                               ©                                       ¯                               ¬                           §                                       ±                   ¯                                       ©                   Ù                               A                               A                   §                                   =               6                   6           6               Ó       Ø           ©           ¯               ¬       Î               ±   ¯   ©       Ó   Î       ­       ²                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            @   ©   ¯   ¬       §       ±           ¯       ©           @       ±       B   Ï               ¨       ×       Ñ       ¬       Î       Ò
                                                                                                                                                                                        Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Desc
            
                                    4                       C               D                      
                                                                                                                        
                                                                                                                                                                                            E




                                                                                                                                                                                                                                                                        ¾                                                                                                                                                                                                                                                                    ¾                                                                               ·                                                                                                                                                                                         ¾
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Main Document    Page 27 of 75
                                    4                       C               D                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        G                           4                                                           H                       I                                                  C           4                                              J
                                                                                                               


                                                                                                                                                                                                                                                                        À                                                                                                                                                                                                                                                                                                                                                                                                                                       Ç




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       N                                                       »                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            F

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    «           5               Ï               B               ­                   6                       B
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        K




        ½                                   ö




                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ³



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                            À



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¤                                       ¦                                           µ



                                                                                                                                O                                                                                                                                                                                                                                                                                                                                                       Ê                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¡                               £       ´                   ¢           ¥               ¦               ¦
                                                                                                                                                                                                                                   Ä                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¸




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            p                                  l                                                                                                                                          q                                                           q       l                                                                                              i                                       m                                       p                               n                       n                               i                                       j                                       k                   l                                       k                                   j                                       h                                                                                     




        µ




                                                                                                                                                                    s                           t                                               à                                                                  Õ                           s                                                              Õ                       u                                                                                                                                                             w                                                       v                                   Õ                   u                                       s                                                      ÿ                   ß                                                                                                                                       ù                                               w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                   Ô                                                                                                                                                                                                                                                                                                                                                           §




                                                                                                                                ¿                                           À                           À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       À               ¿                       À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ê                                                                                                                                                                                                                   ´                       ¦                                          ´                           ¤
                                                                                                                                                                                                                                                                                                   Á                                                                                                                                                                                                                                                                            Â                                                                                                  Ã                                                                   Ä                                                                                                                                          Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ä                                                                                                                    ¾                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ³                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ³




                                                                                                                                Æ                                       Ç                                                                                                                                                                   Ç                                                               È




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¦                                                                                                                       µ                                                       P                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   [                                                                  k                                                                                                              p                                                                                                      l                                                                                                                                                                                                                               l                                           q           k                               n                               j                                                                                                                               ¦                                                                                                                                       ¦                                       µ                                                                                  ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¸




                                                                                                                                                                                                                                                    À                                                                                                                                                                                                                                                                                                                                                                                                                                               À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                O                                                                                                                                                                                                       £                                                               R                                                                                                                       µ                                           ¤                                   ´                                                                   ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                           Â                                                                                                                                                                                                                                                                                             Å                                                                                                                                                                               N                                                                                                                                                                                   ¸




                                                                                                                                                                    x                           ù                                                                       õ                                   w                                                                                                                                                              u                                                              w                           w                                               u                                                                                                   Õ                           u                                                                                                                              u                                               u                   w                                           ¯                                               Õ   à                                                                           s                       v                   w                                                                                                                                                                                       g                                  i                           m                                           l                                                                                                                                                                         p                                                   l                                                                                                         i                                       j                                       m                       q               o                                                  Ì               l                                                                                                  n                               o       p                           q           h                                                   q   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            z                           w                           y           ë                                                                   u           z                                   u                                               à                   à                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |           }           }                                           |                                       |                                                               }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ô                                                                                                                                                                                                                                                                                                                                                                                                                                       Ô
                                                                                                                                                                                                                                                                                                                                                                                                                    ü                                                                                                                                                                                                                                                                                                                                                                                                               ü                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô




                                                                                                                            [                                                                                   i                                                                               q                           k                                   n                                                           j                                                                                                                                                                                                                       l                                                                                                                                                                                                                                                                       l                                   ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                z                           w                           y                   ë                               s                   t               w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ô




                                                                                                                                                                                                                           r                                                       w                                               õ                                       u                           s                                                                                                  ö                                                       s                                               t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s                               t                                           u                   Õ                       t                                   Ö                                       w                                                   t                                           u




                                                                                                                                                                                                                           r                                                       w                                                   õ                                   u                           s                                                                                                  ÷                                                       s                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Õ                   Þ                                           x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            u               w                                   v




                                                                                                                                                                                                                           r                                                       w                                               õ                                       u                           s                                                                                                  ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                               v                                                               r                                                           w                                               õ                                       u                   s                                                                  ÷                                               s                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r                               Õ               ß                           à                                       x                                               u               w                                   v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i                                       m                                                                                                                                                                                                                                f                                                                              \                                                                                         \                                                                                                 j                           k                                                                                     n                               j                                                                                                n                       o               p                                       q       h




                                                                                                                                                                                                                                                                                u                                                                       w                                                                                   ß                                           u                                                       s                           t                                               w                                                                   s                                           ~                                           u                       z                                               w                                                       v                           w                                   õ                           u                   s                                              ß                                                               t               v                                                   t                   s           u       z       w           




                                                                                                                                                                                                                                                                                                                            }                                                                   |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               |                                                                       |




                                                                                                                                                                                                            ø




                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                       n                                                                                                                                      q               m                           l                                                                                               q                                                                              n                                                       o           p                                                           q               h                                                                       q                                                      m                       i                                                          p                                                   n                   i                   h                               h                       j           k               q       l       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u                   x                                   v                                       w                                           t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                     l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                õ                                                       Õ           Ö                                                                                   u               Õ               s                                               t                                               ß                                                                                              Õ           ß                       Õ               t                       Ö                                                           s                       x                           u                       s                                           ~                                                                   ß               w                       à                                                                              u               Õ               s                           t                                                           Ö                              w           w                       ù                       w                       t               u                           s                                          v               Õ                           s                  y           w               u   z                   u          s       x       v   Õ   v   t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }                                                                                   |                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                           |                                                                                                           |                               |                                                                                                                           |                                                                                                                                                                                                                                                   {                                                                                   |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                            \                                  l                                                                                                                                              n                                                       o           p                                                           q                   h                                                                                                                                              j                                                                              °                                                                      n                                           l                                           l                               i                                               i                               m                   m                                                                             l                       ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       w           à               s                                          u                                                                           ß                                                           à                                                                  Õ                   s                                                                  Õ       u                                                                  y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                                                                                                                                                                                                                                                       }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r                               w                               õ                                           u                   ß                                                       u                   s                                                                       à                                               w                           t                               ß                           Õ           s                           t                                               s                                                                  à                                      s                               ~                   Õ           u               ¾           ß                       z                                                                  Õ       t                           Ö                   à                                                                           t                           ß                   þ                                           t               v                       s               u           z                   w                                          ß                   Õ       ù                       Õ                                              v           w       õ               u   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |                                                                                                                                           }       |                                                                                                   |                                                                                                                                                                                                                           }       |
                                                                                                                                                                                                                                                                                    s




                                                                                                                                                                                                                            §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            O                                                                                                                                                                                                                           O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ¾                                                                                                                                                                                                    ¾




                                                                                                                                                                                                                                                                            w                                           ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u               z                                       w                                                                                                                                                              à                                   w                                       y                                       Õ   ~                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                            ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ü




        ½                                   ö




                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ³                                                                                                                   ³




                                                                                                                                                                                                                                                                                                                            À
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




                                                                                                                                O                                                                                                                                                                                                                                                                                                                                                       Ê                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¡                           ¢       ¦               ¥           ¦               ¦
                                                                                                                                                                                                                                   Ä                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            p                                  l                                                                                                                                          q                                                           q       l                                                                                              i                                       m                                       p                               n                       n                               i                                       j                                       k                   l                                       k                                   j                                       h                                                                                     




        À




                                                                                                                                                                    s                           t                                               à                                                                  Õ                           s                                                              Õ                       u                                                                                                                                                             w                                                       v                                   Õ                   u                                       s                                                      ÿ                   ß                                                                                                                                       ù                                               w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                   Ô                                                                                                                                                                                                                                                                                                                                                           §




                                                                                                                                ¿                                           À                           À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       À               ¿                       À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ê                                                                                                                                                                                                                   ¦                       ¢                                          ´                           ¢
                                                                                                                                                                                                                                                                                                   Á                                                                                                                                                                                                                                                                            Â                                                                                                  Ã                                                                   Ä                                                                                                                                          Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ä                                                                                                                    ¾                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ³                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ³




                                                                                                                                Æ                                       Ç                                                                                                                                                                   Ç                                                               È




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¦                                                                                                                       µ                                                       P                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   [                                                                  k                                                                                                              p                                                                                                      l                                                                                                                                                                                                                               l                                           q           k                               n                               j                                                                                                                               ¦                                                                                                                                       ¦                                       µ                                                                                  ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¸




                                                                                                                                                                                                                                                    À                                                                                                                                                                                                                                                                                                                                                                                                                                               À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                O                                                                                                                                                                                                       £                                                               R                                                                                                                       µ                                           ¤                                   ´                                                                   ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                           Â                                                                                                                                                                                                                                                                                             Å                                                                                                                                                                               N                                                                                                                                                                                   ¸




                                                                                                                                                                    x                           ù                                                                       õ                                   w                                                                                                                                                              u                                                              w                           w                                               u                                                                                                   Õ                           u                                                                                                                              u                                               u                   w                                           ¯                                               Õ   à                                                                           s                       v                   w                                                                                                                                                                                       g                                  i                           m                                           l                                                                                                                                                                         p                                                   l                                                                                                         i                                       j                                       m                       q               o                                                  Ì               l                                                                                                  n                               o       p                           q           h                                                   q   


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            z                           w                           y           ë                                                                   u           z                                   u                                               à                   à                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |           }           }                                           |                                       |                                                               }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ô                                                                                                                                                                                                                                                                                                                                                                                                                                       Ô
                                                                                                                                                                                                                                                                                                                                                                                                                    ü                                                                                                                                                                                                                                                                                                                                                                                                               ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ô




                                                                                                                            [                                                                                   i                                                                               q                           k                                   n                                                           j                                                                                                                                                                                                                       l                                                                                                                                                                                                                                                                       l                                   ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                z                           w                           y                   ë                               s                   t               w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ô




                                                                                                                                                                                                                           r                                                       w                                               õ                                       u                           s                                                                                                  ö                                                       s                                               t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s                               t                                           u                   Õ                       t                                   Ö                                       w                                                   t                                           u




                                                                                                                                                                                                                           r                                                       w                                                   õ                                   u                           s                                                                                                  ÷                                                       s                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Õ                   Þ                                           x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            u               w                                   v




                                                                                                                                                                                                                           r                                                       w                                               õ                                       u                           s                                                                                                  ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                               v                                                               r                                                           w                                               õ                                       u                   s                                                                  ÷                                               s                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r                               Õ               ß                           à                                       x                                               u               w                                   v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i                                       m                                                                                                                                                                                                                                f                                                                              \                                                                                         \                                                                                                 j                           k                                                                                     n                               j                                                                                                n                       o               p                                       q       h




                                                                                                                                                                                                                                                                                u                                                                       w                                                                                   ß                                           u                                                       s                           t                                               w                                                                   s                                           ~                                           u                       z                                               w                                                       v                           w                                   õ                           u                   s                                              ß                                                               t               v                                                   t                   s           u       z       w           




                                                                                                                                                                                                                                                                                                                            }                                                                   |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               |                                                                       |




                                                                                                                                                                                                            ø




                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                       n                                                                                                                                      q               m                           l                                                                                               q                                                                              n                                                       o           p                                                           q               h                                                                       q                                                      m                       i                                                          p                                                   n                   i                   h                               h                       j           k               q       l       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u                   x                                   v                                       w                                           t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                     l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                õ                                                       Õ           Ö                                                                                   u               Õ               s                                               t                                               ß                                                                                              Õ           ß                       Õ               t                       Ö                                                           s                       x                           u                       s                                           ~                                                                   ß               w                       à                                                                              u               Õ               s                           t                                                           Ö                              w           w                       ù                       w                       t               u                           s                                          v               Õ                           s                  y           w               u   z                   u          s       x       v   Õ   v   t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }                                                                                   |                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                           |                                                                                                           |                               |                                                                                                                           |                                                                                                                                                                                                                                                   {                                                                                   |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                            \                                  l                                                                                                                                              n                                                       o           p                                                           q                   h                                                                                                                                              j                                                                              °                                                                      n                                           l                                           l                               i                                               i                               m                   m                                                                             l                       ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       w           à               s                                          u                                                                           ß                                                           à                                                                  Õ                   s                                                                  Õ       u                                                                  y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                                                                                                                                                                                                                                                       }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r                               w                               õ                                           u                   ß                                                       u                   s                                                                       à                                               w                           t                               ß                           Õ           s                           t                                               s                                                                  à                                      s                               ~                   Õ           u               ¾           ß                       z                                                                  Õ       t                           Ö                   à                                                                           t                           ß                   þ                                           t               v                       s               u           z                   w                                          ß                   Õ       ù                       Õ                                              v           w       õ               u   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |                                                                                                                                           }       |                                                                                                   |                                                                                                                                                                                                                           }       |
                                                                                                                                                                                                                                                                                    s




                                                                                                                                                                                                                            §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            O                                                                                                                                                                                                                           O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ¾                                                                                                                                                                                                    ¾




                                                                                                                                                                                                                                                                            w                                           ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u               z                                       w                                                                                                                                                              à                                   w                                       y                                       Õ   ~                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                            ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ü




        ½                                   ö




                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ³




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¦                                                                                   ´




                                                                                                                                O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¡               ¢               £                   ¢                   ¥               ¦               ¦
                                                                                                                                                                            ¼                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ¸                   ¸




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            p                                  l                                                                                                                                          q                                                           q       l                                                                                              i                                       m                                       p                               n                       n                               i                                       j                                       k                   l                                       k                                   j                                       h                                                                                     




        Á




                                                                                                                                                                    s                           t                                               à                                                                  Õ                           s                                                              Õ                       u                                                                                                                                                             w                                                       v                                   Õ                   u                                       s                                                      ÿ                   ß                                                                                                                                       ù                                               w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                   Ô                                                                                                                                                                                                                                                                                                                                                           §




                                                                                                                                ¿                                           À                       À                                                                                                                                                                                                                                                                                                                                                                           À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       À               ¿                       À




                                                                                                                                                                                                                                                                                                                                                                        O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ê                                                                                                                                                                                                                   ¦                       ¢                                          ´                           ¢
                                                                                                                                                                                                                                                                                                   Á                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Å                                                                                                              ¾                                                                                                                                                                                                        Â                                                  Ã                               Ä                                                      Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ä                                                                                                                    ¾                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ³




                                                                                                                                Æ                                       Ç                                                                                                                                                                   Ç                                                               È
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            [                                                                  k                                                                                                              p                                                                                                      l                                                                                                                                                                                                                               l                                           q           k                               n                               j                                                                                                                               ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¦                                                               ¦                                                                                                               ¤                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ¦                                                                                                                          ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¸




                                                                                                                                                                        À                                                                                                                   Ç
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    £                                                                                                                                   Ê                                                                                                       ¢                                                                                                                   ´
                                                                                                                                                                                                                                                                                                                                                          Ã                                                                                                                                                                                                                     ¶                                                                                                                                                                                                                                                               ¸




                                                                                                                                                                    x                           ù                                                                       õ                                   w                                                                                                                                                              u                                                              w                           w                                               u                                                                                                   Õ                           u                                                                                                                              u                                               u                   w                                           ¯                                               Õ   à                                                                           s                       v                   w                                                                                                                                                                                       g                                  i                           m                                           l                                                                                                                                                                         p                                                   l                                                                                                         i                                       j                                       m                       q               o                                                  Ì               l                                                                                                  n                               o       p                           q           h                                                   q   


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            z                           w                           y           ë                                                                   u           z                                   u                                               à                   à                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |           }           }                                           |                                       |                                                               }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ô                                                                                                                                                                                                                                                                                                                                                                                                                                       Ô
                                                                                                                                                                                                                                                                                                                                                                                                                    ü                                                                                                                                                                                                                                                                                                                                                                                                               ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ô




                                                                                                                            [                                                                                   i                                                                               q                           k                                   n                                                           j                                                                                                                                                                                                                       l                                                                                                                                                                                                                                                                       l                                   ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                z                           w                           y                   ë                               s                   t               w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ô




                                                                                                                                                                                                                           r                                                       w                                                   õ                                   u                           s                                                                                                  ö                                                       s                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s                               t                                           u                   Õ                       t                                   Ö                                       w                                                   t                                           u




                                                                                                                                                                                                                           r                                                       w                                               õ                                       u                           s                                                                                                  ÷                                                       s                                               t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Õ                   Þ                                           x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            u               w                                   v




                                                                                                                                                                                                                           r                                                       w                                               õ                                       u                           s                                                                                                  ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                               v                                                               r                                                           w                                               õ                                       u                   s                                                                  ÷                                               s                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r                               Õ               ß                           à                                       x                                               u               w                                   v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i                                       m                                                                                                                                                                                                                                f                                                                              \                                                                                         \                                                                                                 j                           k                                                                                     n                               j                                                                                                n                       o               p                                       q       h




                                                                                                                                                                                                                                                                                u                                                                       w                                                                                   ß                                           u                                                       s                           t                                               w                                                                   s                                           ~                                           u                       z                                               w                                                       v                           w                                   õ                           u                   s                                              ß                                                               t               v                                                   t                   s           u       z       w           




                                                                                                                                                                                                                                                                                                                            }                                                                   |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               |                                                                       |




                                                                                                                                                                                                            ø




                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                       n                                                                                                                                      q               m                           l                                                                                               q                                                                              n                                                       o           p                                                           q               h                                                                       q                                                      m                       i                                                          p                                                   n                   i                   h                               h                       j           k               q       l       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u                   x                                   v                                       w                                           t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                     l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                õ                                                       Õ           Ö                                                                                   u               Õ               s                                               t                                               ß                                                                                              Õ           ß                       Õ               t                       Ö                                                           s                       x                           u                       s                                           ~                                                                   ß               w                       à                                                                              u               Õ               s                           t                                                           Ö                              w           w                       ù                       w                       t               u                           s                                          v               Õ                           s                  y           w               u   z                   u          s       x       v   Õ   v   t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }                                                                                   |                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                           |                                                                                                           |                               |                                                                                                                           |                                                                                                                                                                                                                                                   {                                                                                   |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                            \                                  l                                                                                                                                              n                                                       o           p                                                           q                   h                                                                                                                                              j                                                                              °                                                                      n                                           l                                           l                               i                                               i                               m                   m                                                                             l                       ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       w           à               s                                          u                                                                           ß                                                           à                                                                  Õ                   s                                                                  Õ       u                                                                  y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                                                                                                                                                                                                                                                       }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r                               w                               õ                                           u                   ß                                                       u                   s                                                                       à                                               w                           t                               ß                           Õ           s                           t                                               s                                                                  à                                      s                               ~                   Õ           u               ¾           ß                       z                                                                  Õ       t                           Ö                   à                                                                           t                           ß                   þ                                           t               v                       s               u           z                   w                                          ß                   Õ       ù                       Õ                                              v           w       õ               u   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |                                                                                                                                           }       |                                                                                                   |                                                                                                                                                                                                                           }       |
                                                                                                                                                                                                                                                                                    s




                                                                                                                                                                                                                            §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            O                                                                                                                                                                                                                           O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ¾                                                                                                                                                                                                    ¾




                                                                                                                                                                                                                                                                            w                                           ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u               z                                       w                                                                                                                                                              à                                   w                                       y                                       Õ   ~                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                            ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ü




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            j                       n                                 j       o                 h                                                                                                                                                                                q               l               i                                                                                                                                             [                                                                                           i                                                   ¡                           p                                       Y                                                                                                                 k                                                                                 n                           j                                                                                                                                        o   p                                           q           h                                                                                                                                                                                                                                                                                                                                                                                                                               f           p                                          Æ               i               m               g       ¸
                    ~           ~               Õ       y       Õ                                           s                                          ù                                                           ö                                               ´                                   µ                                                                       ¶                                           ·




                                                                        |                   }   «                                                                                                                                                                                                                                                                                                                                                                       «




    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




Ú               ­           5           ¬           6               ±           ¨       ©               §           ­                           Ñ               Ò                   ¨               «                   7                                       Í                               ¬                                                   8           Î                                       9                                       :                                           ;                                               ;               <                                       =                                   >                                   ?                           >                                                           ?                                           @                                                   ©                           ¯                           ¬                           §                                   ±                       ¯                                   ©                   Ù                       A                       A                   §                               =                   6                   6               6               Ó       Ø       ©           ¯               ¬       Î           ±   ¯   ©       Ó   Î       ­       ²                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    @   ©   ¯   ¬       §       ±               ¯       ©           @       ±       B   Ï               ¨       ×       Ñ       ¬       Î       Ò
                                                                                                                                                                                            Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Desc
            
                                    4                       C               D                      
                                                                                                                        
                                                                                                                                                                                                E




                                                                                                                                                                                                                                                                        ¾                                                                                                                                                                                                                                                        ¾                                                                           ·                                                                                                                                                                         ¾
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Main Document    Page 28 of 75
                                    4                       C               D                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    G                           4                                                           H                       I                                                  C           4                                              J
                                                                                                               


                                                                                                                                                                                                                                                                        À                                                                                                                                                                                                                                                                                                                                                                                                           Ç




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               N                                           »                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            F

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                «           5               Ï               B               ­                   6                       B
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    K




        ½                                   ö




                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ³




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¢                                           µ                               µ



                                                                                                                                O                                                                                                                                                                                                                                                                                                       O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¡               µ           £       ¢           ¦       ¤           ¥           ¦               ¦
                                                                                                                                                                            »                                                                                                                                                                                                                                                                                                                                                                                                                                  ¾                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        p                                  l                                                                                                                                          q                                                           q       l                                                                                              i                                       m                                       p                               n                       n                               i                                       j                                       k                   l                                       k                                   j                                       h                                                                                     




        Ã




                                                                                                                                                                    s                               t                                           à                                                              Õ                           s                                                              Õ                   u                                                                                                                                                         w                                               v                               Õ               u                                       s                                                  ÿ               ß                                                                                                                                       ù                                           w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                   Ô                                                                                                                                                                                                                                                                                                                                   §




                                                                                                                                ¿                                           À                               À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       À               ¿                       À
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ê                                                                                                                                                                                                                   ¦                       ¢                                          ´
                                                                                                                                                                                                                                                                                                   Á                                                                                                                                                                                                                                                                    Â                                                                                  Ã                                                               Ä                                                                                                                              Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ä                                                                                                                    ¾                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ³                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ³




                                                                                                                                Æ                                       Ç                                                                                                                                                               Ç                                                               È




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ´                                                   P                                                                                                                                                           µ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           [                                                                  k                                                                                                              p                                                                                                      l                                                                                                                                                                                                                               l                                           q           k                               n                               j                                                                                                                               ¦                                                                                                                                       ¦                                       µ                                                                                  ¦
                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                À                           Ç                                                                                                                                                                       É




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                £                                                                                                                                                                                                               ´                                                                           µ                                               P                               ¦
                                                                                                                                ·                                                                                                                                                                                                                                                                                                  ½                                                                                                                                                       




                                                                                                                                                                    x                               ù                                                                   õ                                   w                                                                                                                                                      u                                                          w                               w                                       u                                                                                       Õ                           u                                                                                                              u                                                           u               w                                           ¯                                           Õ       à                                                                   s               v                   w                                                                                                                                                                       g                                  i                           m                                           l                                                                                                                                                                         p                                                   l                                                                                                         i                                       j                                       m                       q               o                                                  Ì               l                                                                                                  n                               o       p                           q           h                                                   q   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        z                           w                           y           ë                                                                   u           z                                   u                                               à                   à                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |           }           }                                           |                                       |                                                               }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô                                                                                                                                                                                                                                                                                                                                                                                                                       Ô
                                                                                                                                                                                                                                                                                                                                                                                                                ü                                                                                                                                                                                                                                                                                                                                                                               ü                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô




                                                                                                                            [                                                                                       i                                                                           q                       k                                       n                                                   j                                                                                                                                                                                                           l                                                                                                                                                                                                                                                       l                                   ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            z                           w                       y               ë                       s               t               w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ô




                                                                                                                                                                                                                               r                                                   w                                           õ                                           u                       s                                                                                              ö                                                       s                                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        s                               t                                           u                   Õ                       t                                   Ö                                       w                                                   t                                           u




                                                                                                                                                                                                                               r                                                   w                                               õ                                       u                       s                                                                                              ÷                                                       s                                           t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Õ                   Þ                                           x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u               w                                   v




                                                                                                                                                                                                                               r                                                   w                                           õ                                           u                       s                                                                                              ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                           v                                                       r                                                   w                                               õ                               u                       s                                                                      ÷                                           s                                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       r                               Õ               ß                           à                                       x                                               u               w                                   v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i                                       m                                                                                                                                                                                                                                f                                                                              \                                                                                         \                                                                                                 j                           k                                                                                     n                               j                                                                                                n                       o               p                                       q       h




                                                                                                                                                                                                                                                                                u                                                                   w                                                                               ß                                           u                                                   s                               t                                       w                                                           s                                       ~                                   u                       z                                           w                                                           v                           w                                   õ                       u                   s                                                  ß                                                   t           v                                           t               s       u       z       w           




                                                                                                                                                                                                                                                                                                                        }                                                                   |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           |                                                       |




                                                                                                                                                                                                                ø




                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                       n                                                                                                                              q           m                               l                                                                                   q                                                                      n                                                   o       p                                                   q               h                                                                               q                                                  m                   i                                                                  p                                   n                   i               h                       h                   j           k               q       l       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u                   x                                   v                                       w                                           t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                     l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            õ                                                       Õ           Ö                                                                                   u               Õ               s                                               t                                               ß                                                                                              Õ           ß                       Õ               t                       Ö                                                           s                       x                           u                       s                                           ~                                                                   ß               w                       à                                                                              u               Õ               s                           t                                                           Ö                              w           w                       ù                       w                       t               u                           s                                          v               Õ                           s                  y           w               u   z                   u          s       x       v   Õ   v   t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }                                                                                   |                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                           |                                                                                                           |                               |                                                                                                                           |                                                                                                                                                                                                                                                   {                                                                                   |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                            \                                  l                                                                                                                                          n                                                       o           p                                                       q                   h                                                                                                                                      j                                                                  °                                                              n                                           l                                   l                                   i                                                   i                           m                   m                                                                                 l                   ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   w           à               s                                          u                                                                           ß                                                           à                                                                  Õ                   s                                                                  Õ       u                                                                  y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |                                                                                                                                                                                                                                                                                                                                                                       }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      r                               w                               õ                                           u                   ß                                                       u                   s                                                                       à                                               w                           t                               ß                           Õ           s                           t                                               s                                                                  à                                      s                               ~                   Õ           u               ¾           ß                       z                                                                  Õ       t                           Ö                   à                                                                           t                           ß                   þ                                           t               v                       s               u           z                   w                                          ß                   Õ       ù                       Õ                                              v           w       õ               u   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                           }       |                                                                                                   |                                                                                                                                                                                                                           }       |
                                                                                                                                                                                                                                                                                    s




                                                                                                                                                                                                                                §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        O                                                                                                                                                                                                                           O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ¾                                                                                                                                                                                                    ¾




                                                                                                                                                                                                                                                                            w                                       ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                u               z                                       w                                                                                                                                                              à                                   w                                       y                                       Õ   ~                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ü




        ½                                   ÷




                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ³                                       ³




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¤
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¸


                                                                                                                                O                                                                                                                                                                                                                                                                                                       O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¡               ¤           £       ¢           P       µ           ¥           ¦               ¦
                                                                                                                                                                            »                                                                                                                                                                                                                                                                                                                                                                                                                                  ¾                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        p                                  l                                                                                                                                          q                                                           q       l                                                                                              i                                       m                                       p                               n                       n                               i                                       j                                       k                   l                                       k                                   j                                       h                                                                                     




        ´




                                                                                                                                                                    s                               t                                           à                                                              Õ                           s                                                              Õ                   u                                                                                                                                                         w                                               v                               Õ               u                                       s                                                  ÿ               ß                                                                                                                                       ù                                           w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                   Ô                                                                                                                                                                                                                                                                                                                                   §




                                                                                                                                ¿                                           À                               À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       À               ¿                       À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ê                                                                                                                                                                                                                   ´                       ¦                                          ´                           P
                                                                                                                                                                                                                                                                                                   Á                                                                                                                                                                                                                                                                    Â                                                                                  Ã                                                               Ä                                                                                                                              Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ä                                                                                                                    ¾                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ³                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ³




                                                                                                                                Æ                                       Ç                                                                                                                                                               Ç                                                               È




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ´                                                   P                                                                                                                                                           µ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           [                                                                  k                                                                                                              p                                                                                                      l                                                                                                                                                                                                                               l                                           q           k                               n                               j                                                                                                                               ¦                                                                                                                                       ¦                                       µ                                                                                  ¦
                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                À                           Ç                                                                                                                                                                       É




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                £                                                                                                                                                                                                               ´                                                                           µ                                               P                               ¦
                                                                                                                                ·                                                                                                                                                                                                                                                                                                  ½                                                                                                                                                       




                                                                                                                                                                    x                               ù                                                                   õ                                   w                                                                                                                                                      u                                                          w                               w                                       u                                                                                       Õ                           u                                                                                                              u                                                           u               w                                           ¯                                           Õ       à                                                                   s               v                   w                                                                                                                                                                       g                                  i                           m                                           l                                                                                                                                                                         p                                                   l                                                                                                         i                                       j                                       m                       q               o                                                  Ì               l                                                                                                  n                               o       p                           q           h                                                   q   


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        z                           w                           y           ë                                                                   u           z                                   u                                               à                   à                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |           }           }                                           |                                       |                                                               }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô                                                                                                                                                                                                                                                                                                                                                                                                                       Ô
                                                                                                                                                                                                                                                                                                                                                                                                                ü                                                                                                                                                                                                                                                                                                                                                                               ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ô




                                                                                                                            [                                                                                       i                                                                           q                       k                                       n                                                   j                                                                                                                                                                                                           l                                                                                                                                                                                                                                                       l                                   ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            z                           w                       y               ë                       s               t               w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ô




                                                                                                                                                                                                                               r                                                   w                                           õ                                           u                       s                                                                                              ö                                                       s                                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        s                               t                                           u                   Õ                       t                                   Ö                                       w                                                   t                                           u




                                                                                                                                                                                                                               r                                                   w                                               õ                                       u                       s                                                                                              ÷                                                       s                                           t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Õ                   Þ                                           x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u               w                                   v




                                                                                                                                                                                                                               r                                                   w                                           õ                                           u                       s                                                                                              ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                           v                                                       r                                                   w                                               õ                               u                       s                                                                      ÷                                           s                                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       r                               Õ               ß                           à                                       x                                               u               w                                   v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i                                       m                                                                                                                                                                                                                                f                                                                              \                                                                                         \                                                                                                 j                           k                                                                                     n                               j                                                                                                n                       o               p                                       q       h




                                                                                                                                                                                                                                                                                u                                                                   w                                                                               ß                                           u                                                   s                               t                                       w                                                           s                                       ~                                   u                       z                                           w                                                           v                           w                                   õ                       u                   s                                                  ß                                                   t           v                                           t               s       u       z       w           




                                                                                                                                                                                                                                                                                                                        }                                                                   |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           |                                                       |




                                                                                                                                                                                                                ø




                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                       n                                                                                                                              q           m                               l                                                                                   q                                                                      n                                                   o       p                                                   q               h                                                                               q                                                  m                   i                                                                  p                                   n                   i               h                       h                   j           k               q       l       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u                   x                                   v                                       w                                           t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                     l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            õ                                                       Õ           Ö                                                                                   u               Õ               s                                               t                                               ß                                                                                              Õ           ß                       Õ               t                       Ö                                                           s                       x                           u                       s                                           ~                                                                   ß               w                       à                                                                              u               Õ               s                           t                                                           Ö                              w           w                       ù                       w                       t               u                           s                                          v               Õ                           s                  y           w               u   z                   u          s       x       v   Õ   v   t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }                                                                                   |                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                           |                                                                                                           |                               |                                                                                                                           |                                                                                                                                                                                                                                                   {                                                                                   |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                            \                                  l                                                                                                                                          n                                                       o           p                                                       q                   h                                                                                                                                      j                                                                  °                                                              n                                           l                                   l                                   i                                                   i                           m                   m                                                                                 l                   ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   w           à               s                                          u                                                                           ß                                                           à                                                                  Õ                   s                                                                  Õ       u                                                                  y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |                                                                                                                                                                                                                                                                                                                                                                       }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      r                               w                               õ                                           u                   ß                                                       u                   s                                                                       à                                               w                           t                               ß                           Õ           s                           t                                               s                                                                  à                                      s                               ~                   Õ           u               ¾           ß                       z                                                                  Õ       t                           Ö                   à                                                                           t                           ß                   þ                                           t               v                       s               u           z                   w                                          ß                   Õ       ù                       Õ                                              v           w       õ               u   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                           }       |                                                                                                   |                                                                                                                                                                                                                           }       |
                                                                                                                                                                                                                                                                                    s




                                                                                                                                                                                                                                §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        O                                                                                                                                                                                                                           O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ¾                                                                                                                                                                                                    ¾




                                                                                                                                                                                                                                                                            w                                       ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                u               z                                       w                                                                                                                                                              à                                   w                                       y                                       Õ   ~                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ü




        ½                                   ÷




                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¤                                       ¢                                           ´




                                                                                                                                O                                                                                                                                                                                                                                                                                                       O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¡               ´           £                           P           ¥           ¦               ¦
                                                                                                                                                                            »                                                                                                                                                                                                                                                                                                                                                                                                                                  ¾                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¸




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        p                                  l                                                                                                                                          q                                                           q       l                                                                                              i                                       m                                       p                               n                       n                               i                                       j                                       k                   l                                       k                                   j                                       h                                                                                     




        ö




                                                                                                                                                                    s                               t                                           à                                                              Õ                           s                                                              Õ                   u                                                                                                                                                         w                                               v                               Õ               u                                       s                                                  ÿ               ß                                                                                                                                       ù                                           w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                   Ô                                                                                                                                                                                                                                                                                                                                   §




                                                                                                                                ¿                                           À                               À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       À               ¿                       À
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ê                                                                                                                                                                                                                   ¦                       µ                                          ´
                                                                                                                                                                                                                                                                                                   Á                                                                                                                                                                                                                                                                    Â                                                                                  Ã                                                               Ä                                                                                                                              Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ä                                                                                                                    ¾                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ³                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ³




                                                                                                                                Æ                                       Ç                                                                                                                                                               Ç                                                               È




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        [                                                                  k                                                                                                              p                                                                                                      l                                                                                                                                                                                                                               l                                           q           k                               n                               j                                                                                                                               ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ´                                                   P                                                                                                                                                           µ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ¦                                       µ                                                                                  ¦
                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                À                           Ç                                                                                                                                                                       É




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                £                                                                                                                                                                                                               ´                                                                           µ                                               P                               ¦
                                                                                                                                ·                                                                                                                                                                                                                                                                                                  ½                                                                                                                                                       




                                                                                                                                                                    x                               ù                                                                   õ                                   w                                                                                                                                                      u                                                          w                               w                                       u                                                                                       Õ                           u                                                                                                              u                                                           u               w                                           ¯                                           Õ       à                                                                   s               v                   w                                                                                                                                                                       g                                  i                           m                                           l                                                                                                                                                                         p                                                   l                                                                                                         i                                       j                                       m                       q               o                                                  Ì               l                                                                                                  n                               o       p                           q           h                                                   q   


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        z                           w                           y           ë                                                                   u           z                                   u                                               à                   à                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |           }           }                                           |                                       |                                                               }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô                                                                                                                                                                                                                                                                                                                                                                                                                       Ô
                                                                                                                                                                                                                                                                                                                                                                                                                ü                                                                                                                                                                                                                                                                                                                                                                               ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ô




                                                                                                                            [                                                                                       i                                                                           q                       k                                       n                                                   j                                                                                                                                                                                                           l                                                                                                                                                                                                                                                       l                                   ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            z                           w                       y               ë                       s               t               w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ô




                                                                                                                                                                                                                               r                                                   w                                           õ                                           u                       s                                                                                              ö                                                       s                                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        s                               t                                           u                   Õ                       t                                   Ö                                       w                                                   t                                           u




                                                                                                                                                                                                                               r                                                   w                                               õ                                       u                       s                                                                                              ÷                                                       s                                           t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Õ                   Þ                                           x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u               w                                   v




                                                                                                                                                                                                                               r                                                   w                                           õ                                           u                       s                                                                                              ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                           v                                                       r                                                   w                                               õ                               u                       s                                                                      ÷                                           s                                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       r                               Õ               ß                           à                                       x                                               u               w                                   v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i                                       m                                                                                                                                                                                                                                f                                                                              \                                                                                         \                                                                                                 j                           k                                                                                     n                               j                                                                                                n                       o               p                                       q       h




                                                                                                                                                                                                                                                                                u                                                                   w                                                                               ß                                           u                                                   s                               t                                       w                                                           s                                       ~                                   u                       z                                           w                                                           v                           w                                   õ                       u                   s                                                  ß                                                   t           v                                           t               s       u       z       w           




                                                                                                                                                                                                                                                                                                                        }                                                                   |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           |                                                       |




                                                                                                                                                                                                                ø




                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                       n                                                                                                                              q           m                               l                                                                                   q                                                                      n                                                   o       p                                                   q               h                                                                               q                                                  m                   i                                                                  p                                   n                   i               h                       h                   j           k               q       l       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u                   x                                   v                                       w                                           t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                     l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            õ                                                       Õ           Ö                                                                                   u               Õ               s                                               t                                               ß                                                                                              Õ           ß                       Õ               t                       Ö                                                           s                       x                           u                       s                                           ~                                                                   ß               w                       à                                                                              u               Õ               s                           t                                                           Ö                              w           w                       ù                       w                       t               u                           s                                          v               Õ                           s                  y           w               u   z                   u          s       x       v   Õ   v   t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }                                                                                   |                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                           |                                                                                                           |                               |                                                                                                                           |                                                                                                                                                                                                                                                   {                                                                                   |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                            \                                  l                                                                                                                                          n                                                       o           p                                                       q                   h                                                                                                                                      j                                                                  °                                                              n                                           l                                   l                                   i                                                   i                           m                   m                                                                                 l                   ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   w           à               s                                          u                                                                           ß                                                           à                                                                  Õ                   s                                                                  Õ       u                                                                  y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |                                                                                                                                                                                                                                                                                                                                                                       }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      r                               w                               õ                                           u                   ß                                                       u                   s                                                                       à                                               w                           t                               ß                           Õ           s                           t                                               s                                                                  à                                      s                               ~                   Õ           u               ¾           ß                       z                                                                  Õ       t                           Ö                   à                                                                           t                           ß                   þ                                           t               v                       s               u           z                   w                                          ß                   Õ       ù                       Õ                                              v           w       õ               u   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                           }       |                                                                                                   |                                                                                                                                                                                                                           }       |
                                                                                                                                                                                                                                                                                    s




                                                                                                                                                                                                                                §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        O                                                                                                                                                                                                                           O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ¾                                                                                                                                                                                                    ¾




                                                                                                                                                                                                                                                                            w                                       ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                u               z                                       w                                                                                                                                                              à                                   w                                       y                                       Õ   ~                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ü




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        j                       n                                 j       o                 h                                                                                                                                                                                q               l               i                                                                                                                                             [                                                                                           i                                                   ¡                           p                                       Y                                                                                                                 k                                                                                 n                           j                                                                                                                                        o   p                                           q           h                                                                                                                                                                                                                                                                                                                                                                                                                               f           p                                      ¸           i               m               g       ¸
                    ~           ~               Õ       y       Õ                                           s                                          ù                                                               ö                                           ´                                   µ                                                                       ¶                                   ·




                                                                        |                   }   «                                                                                                                                                                                                                                                                                                                                                               «




    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




Ú               ­           5           ¬           6               ±           ¨       ©               §           ­                           Ñ               Ò                   ¨                   «                   7                                   Í                               ¬                                               8               Î                                   9                                   :                                           ;                                           ;                   <                                   =                               >                               ?                       >                                                       ?                                   @                                               ©                           ¯                               ¬                           §                                   ±                   ¯                                   ©                       Ù                       A                   A               §                       =               6               6           6           Ó       Ø       ©           ¯               ¬       Î           ±   ¯   ©       Ó   Î       ­       ²                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    @   ©   ¯   ¬       §       ±           ¯       ©           @       ±       B   Ï           ¨       ×       Ñ       ¬       Î       Ò
                                                                                                                                                                                                    Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Desc
            
                                    4                       C               D                      
                                                                                                                        
                                                                                                                                                                                                        E




                                                                                                                                                                                                                                                                                ¾                                                                                                                                                                                                                                                ¾                                                                                           ·                                                                                                                                                                                             ¾
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Main Document    Page 29 of 75
                                    4                       C               D                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        G                           4                                                               H                       I                                                          C           4                                              J
                                                                                                               


                                                                                                                                                                                                                                                                                À                                                                                                                                                                                                                                                                                                                                                                                                                               Ç




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       N                                                   »                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                F

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                «           5               Ï               B               ­                   6                       B
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    K




        ½                                   ÷




                        




                                                                                                                                                                                                        À



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¤                                                                                       ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¸                                                                               ¸


                                                                                                                                O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¡           ´               P           £                                           ¥           ¦               ¦
                                                                                                                                                                                                                                                                          ¼                                                                                                                                                                             Â                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¸       ¸




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            p                                  l                                                                                                                                          q                                                           q       l                                                                                              i                                       m                                       p                               n                       n                               i                                       j                                       k                   l                                       k                                   j                                       h                                                                                     




        ÷




                                                                                                                                                                        s                                   t                                           à                                                              Õ                           s                                                          Õ                   u                                                                                                                                                                     w                                               v                                           Õ               u                                   s                                                              ÿ               ß                                                                                                                                               ù                                                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                       Ô                                                                                                                                                                                                                                                                                                                                                                           §




                                                                                                                                                                                                        À                                                                                                                       Ç                                                                                                                                                                                                                                                                                                                                                                                                                                                                               À                                                                                                                                                                                                                                                                                                                                                                                       À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               À               ¿                       À




                                                                                                                                O                                                                                                                                                                                                                                                                                                                                                                                                       O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ê                                                                                                                                                                                                                               ¦                       ¢                                          ´                           ¢
                                                                                                                                                                                                                                                                                                                                                                                                                                Ä                                                                                                                                                                                                                                                                     ¾                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Å                          ¾                                                  Â                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ä                                                                                                                                ¾                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ³




                                                                                                                                                                                                                                                                                            À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            [                                                                  k                                                                                                              p                                                                                                      l                                                                                                                                                                                                                               l                                           q           k                               n                               j                                                                                                                               ¦                                                                                                                                       ¢                                                              ´                                   ¦                                                                          ¦
                                                                                                                                ¾                                                                                              Ä




                                                                                                                                Æ                                               Ç                                                                                                                                                               Ç                                                           È
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¦                                                               ¦                                                                                                               ¤
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ¸




                                                                                                                                                                                À                                                                                                                   Ç
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        £                                                                                                                                               Ê                                                                                                       ¢                                                                                                                       ´
                                                                                                                                                                                                                                                                                                                                                              Ã                                                                                                                                                                                                                 ¶                                                                                                                                                                                                                                                               ¸




                                                                                                                                                                        x                                   ù                                                                   õ                                   w                                                                                                                                              u                                                          w                                   w                                                   u                                                                                                   Õ                           u                                                                                                                                  u                                                   u                   w                                               ¯                                                   Õ       à                                                                               s                   v                       w                                                                                                                                                                                               g                                  i                           m                                           l                                                                                                                                                                         p                                                   l                                                                                                         i                                       j                                       m                       q               o                                                  Ì               l                                                                                                  n                               o       p                           q           h                                                   q   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            z                               w                           y           ë                                                                           u           z                                   u                                               à                   à                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |               }           }                                           |                                       |                                                               }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô
                                                                                                                                                                                                                                                                                                                                                                                                                    ü                                                                                                                                                                                                                                                                                                                                                                                                               ü                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô




                                                                                                                            [                                                                                           i                                                                               q                       k                                   n                                                   j                                                                                                                                                                                                                       l                                                                                                                                                                                                                                                                                   l                                   ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    z                           w                               y                   ë                           s                   t                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ô




                                                                                                                                                                                                                                       r                                                   w                                           õ                                       u                       s                                                                                          ö                                                           s                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s                               t                                           u                   Õ                       t                                   Ö                                       w                                                   t                                           u




                                                                                                                                                                                                                                       r                                                   w                                               õ                                   u                       s                                                                                          ÷                                                           s                                                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Õ                   Þ                                           x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            u               w                                   v




                                                                                                                                                                                                                                       r                                                   w                                           õ                                       u                       s                                                                                          ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                               v                                                                   r                                                       w                                               õ                                           u               s                                                                          ÷                                                   s                                           t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r                               Õ               ß                           à                                       x                                               u               w                                   v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i                                       m                                                                                                                                                                                                                                f                                                                              \                                                                                         \                                                                                                 j                           k                                                                                     n                               j                                                                                                n                       o               p                                           q       h




                                                                                                                                                                                                                                                                                        u                                                                   w                                                                           ß                                       u                                                   s                                       t                                               w                                                               s                                                   ~                                       u                           z                                       w                                                           v                                   w                                   õ                               u                       s                                                  ß                                                                   t           v                                                   t                   s           u           z       w           




                                                                                                                                                                                                                                                                                                                                }                                                               |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       |                                                                       |




                                                                                                                                                                                                                    ø




                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                           n                                                                                                                              q       m                               l                                                                                                   q                                                                                      n                                                       o           p                                                   q                       h                                                                           q                                                          m                       i                                                                      p                                               n                       i                   h                           h                           j           k               q       l       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u                   x                                   v                                       w                                           t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                 l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                õ                                                       Õ           Ö                                                                                   u               Õ               s                                               t                                               ß                                                                                              Õ           ß                       Õ               t                       Ö                                                           s                       x                           u                       s                                           ~                                                                   ß               w                       à                                                                              u               Õ               s                               t                                                           Ö                                  w               w                       ù                       w                       t               u                           s                                          v               Õ                           s                  y           w               u   z                   u          s       x       v   Õ   v   t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }                                                                                   |                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                           |                                                                                                           |                               |                                                                                                                               |                                                                                                                                                                                                                                                           {                                                                                   |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                            \                                          l                                                                                                                                          n                                                   o           p                                                   q                   h                                                                                                                                                      j                                                                              °                                                                      n                                           l                                               l                           i                                                       i                               m                       m                                                                                     l                           ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       w           à               s                                          u                                                                           ß                                                           à                                                                  Õ                   s                                                                  Õ       u                                                                  y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                                                                                                                                                                                                                                                       }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r                               w                               õ                                           u                   ß                                                       u                   s                                                                       à                                               w                           t                               ß                           Õ           s                           t                                               s                                                                  à                                      s                               ~                   Õ           u               ¾           ß                       z                                                                  Õ       t                           Ö                   à                                                                               t                           ß                   þ                                               t                   v                       s               u           z                   w                                          ß                   Õ       ù                       Õ                                              v           w       õ               u   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |                                                                                                                                           }       |                                                                                                           |                                                                                                                                                                                                                               }       |
                                                                                                                                                                                                                                                                                            s




                                                                                                                                                                                                                                        §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            O                                                                                                                                                                                                                           O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ¾                                                                                                                                                                                                    ¾




                                                                                                                                                                                                                                                                                    w                                       ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u               z                                       w                                                                                                                                                              à                                   w                                       y                                       Õ   ~                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                    ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ü




        ½                                   ÷




                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ³




                                                                                                                                                                                                        À                                                                                                                                                                                                                                                                                                                                                                                                                           Ç                                                                                                       À                                                                                                                       ¿



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                P                                                                                                                       ¢
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¸


                                                                                                                                O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¡                   ¤           £                                       ¥               ¦               ¦
                                                                                                                                                                                                                                                                          ¼                                                                                                                                                                         Â                                                                                       Ç                                                                                                                                                                                                                      »                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ¸           ¸




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            p                                  l                                                                                                                                          q                                                           q       l                                                                                              i                                       m                                       p                               n                       n                               i                                       j                                       k                   l                                       k                                   j                                       h                                                                                     




        ­




                                                                                                                                                                        s                                   t                                           à                                                              Õ                           s                                                          Õ                   u                                                                                                                                                                     w                                               v                                           Õ               u                                   s                                                              ÿ               ß                                                                                                                                               ù                                                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                       Ô                                                                                                                                                                                                                                                                                                                                                                           §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ³




                                                                                                                                                                                                        À                                                                                                                                                                                                                                                                                                                                                                                                                   É                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           À               ¿                       À
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       O                                                                                               ¤                                                                                       P                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ê                                                                                                                                                                                                                               ¦                       µ                                          ´
                                                                                                                                                                                                                                                                          ¼                                                                                                                                                                         Â                                                                                                                                                                                                                                                                      ¶                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ä                                                                                                                                ¾                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ³




                                                                                                                                                                                                                                                                                                                                                                                                                                    Ç                                                                                                                   À                                                                                                                                                                                                                   Ç                                                                                                                                                                                       Æ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                P                                   µ                                               ¦                                                           ¦                                                                                                                                                                                                                                                                                                                                                                                                                   O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       [                                                                  k                                                                                                              p                                                                                                      l                                                                                                                                                                                                                               l                                           q           k                               n                               j                                                                                                                               ¦                                                                                                                                       ¦                                                                                                                              ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ã                                                                                       »                                                                                                                                                                                                                                                                                  Ä                                                                                                                                                                                                                                            




                                                                                                                                                                                                Ç                                                                                                                               È                                                                                                                                                                                                                                                                                                                                                                                                                                                                   É
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                £                                                                                                                                                                                                                                       P                                                                                           ´                                               ¦                                               µ
                                                                                                                                                                                                                                                              Ã                                                                                                                                                                                                                                                                                                                                                                                                                                                  




                                                                                                                                                                        x                                   ù                                                                   õ                                   w                                                                                                                                              u                                                          w                                   w                                                   u                                                                                                   Õ                           u                                                                                                                                  u                                                   u                   w                                               ¯                                                   Õ       à                                                                               s                   v                       w                                                                                                                                                                                               g                                  i                           m                                           l                                                                                                                                                                         p                                                   l                                                                                                         i                                       j                                       m                       q               o                                                  Ì               l                                                                                                  n                               o       p                           q           h                                                   q   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            z                               w                           y           ë                                                                           u           z                                   u                                               à                   à                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |               }           }                                           |                                       |                                                               }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô
                                                                                                                                                                                                                                                                                                                                                                                                                    ü                                                                                                                                                                                                                                                                                                                                                                                                               ü                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô




                                                                                                                            [                                                                                           i                                                                               q                       k                                   n                                                   j                                                                                                                                                                                                                       l                                                                                                                                                                                                                                                                                   l                                   ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    z                           w                               y                   ë                           s                   t                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ô




                                                                                                                                                                                                                                       r                                                   w                                               õ                                   u                       s                                                                                          ö                                                           s                                                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s                               t                                           u                   Õ                       t                                   Ö                                       w                                                   t                                           u




                                                                                                                                                                                                                                       r                                                   w                                           õ                                       u                       s                                                                                          ÷                                                           s                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Õ                   Þ                                           x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            u               w                                   v




                                                                                                                                                                                                                                       r                                                   w                                           õ                                       u                       s                                                                                          ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                               v                                                                   r                                                       w                                               õ                                           u               s                                                                          ÷                                                   s                                           t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r                               Õ               ß                           à                                       x                                               u               w                                   v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i                                       m                                                                                                                                                                                                                                f                                                                              \                                                                                         \                                                                                                 j                           k                                                                                     n                               j                                                                                                n                       o               p                                           q       h




                                                                                                                                                                                                                                                                                        u                                                                   w                                                                           ß                                       u                                                   s                                       t                                               w                                                               s                                                   ~                                       u                           z                                       w                                                           v                                   w                                   õ                               u                       s                                                  ß                                                                   t           v                                                   t                   s           u           z       w           




                                                                                                                                                                                                                                                                                                                                }                                                               |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       |                                                                       |




                                                                                                                                                                                                                    ø




                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                           n                                                                                                                              q       m                               l                                                                                                   q                                                                                      n                                                       o           p                                                   q                       h                                                                           q                                                          m                       i                                                                      p                                               n                       i                   h                           h                           j           k               q       l       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u                   x                                   v                                       w                                           t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                 l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                õ                                                       Õ           Ö                                                                                   u               Õ               s                                               t                                               ß                                                                                              Õ           ß                       Õ               t                       Ö                                                           s                       x                           u                       s                                           ~                                                                   ß               w                       à                                                                              u               Õ               s                               t                                                           Ö                                  w               w                       ù                       w                       t               u                           s                                          v               Õ                           s                  y           w               u   z                   u          s       x       v   Õ   v   t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }                                                                                   |                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                           |                                                                                                           |                               |                                                                                                                               |                                                                                                                                                                                                                                                           {                                                                                   |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                            \                                          l                                                                                                                                          n                                                   o           p                                                   q                   h                                                                                                                                                      j                                                                              °                                                                      n                                           l                                               l                           i                                                       i                               m                       m                                                                                     l                           ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       w           à               s                                          u                                                                           ß                                                           à                                                                  Õ                   s                                                                  Õ       u                                                                  y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                                                                                                                                                                                                                                                       }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r                               w                               õ                                           u                   ß                                                       u                   s                                                                       à                                               w                           t                               ß                           Õ           s                           t                                               s                                                                  à                                      s                               ~                   Õ           u               ¾           ß                       z                                                                  Õ       t                           Ö                   à                                                                               t                           ß                   þ                                               t                   v                       s               u           z                   w                                          ß                   Õ       ù                       Õ                                              v           w       õ               u   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |                                                                                                                                           }       |                                                                                                           |                                                                                                                                                                                                                               }       |
                                                                                                                                                                                                                                                                                            s




                                                                                                                                                                                                                                        §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            O                                                                                                                                                                                                                           O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ¾                                                                                                                                                                                                    ¾




                                                                                                                                                                                                                                                                                    w                                       ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u               z                                       w                                                                                                                                                              à                                   w                                       y                                       Õ   ~                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                    ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ü




        ½                                   ÷




                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ³



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                        À                                                                                                                                                                                                                                                                                                                                                                                                                           Ç                                                                                                       À                                                                                                                       ¿



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                µ                                       P                                               ´



                                                                                                                                O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¡                   ¤           £                           µ           ¥               ¦               ¦
                                                                                                                                                                                                                                                                          ¼                                                                                                                                                                         Â                                                                                       Ç                                                                                                                                                                                                                      »                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ¸




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            p                                  l                                                                                                                                          q                                                           q       l                                                                                              i                                       m                                       p                               n                       n                               i                                       j                                       k                   l                                       k                                   j                                       h                                                                                     




        ½




                                                                                                                                                                        s                                   t                                           à                                                              Õ                           s                                                          Õ                   u                                                                                                                                                                     w                                               v                                           Õ               u                                   s                                                              ÿ               ß                                                                                                                                               ù                                                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                       Ô                                                                                                                                                                                                                                                                                                                                                                           §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ³                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ³




                                                                                                                                                                                                        À                                                                                                                                                                                                                                                                                                                                                                                                                   É                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           À               ¿                       À




                                                                                                                                O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       O                                                                                               ¤                                                                                       P                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ê                                                                                                                                                                                                                               ´                                                                  ´                           P
                                                                                                                                                                                                                                                                          ¼                                                                                                                                                                         Â                                                                                                                                                                                                                                                                      ¶                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ä                                                                                                                                ¾                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ³




                                                                                                                                                                                                                                                                                                                                                                                                                                    Ç                                                                                                                   À                                                                                                                                                                                                                   Ç                                                                                                                                                                                       Æ




                                                                                                                                P                                   µ                                               ¦                                                           ¦                                                                                                                                                                                                                                                                                                                                                                                                                   O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       [                                                                  k                                                                                                              p                                                                                                      l                                                                                                                                                                                                                               l                                           q           k                               n                               j                                                                                                                               ¦                                                                                                                                       ¦                                       µ                                                                                      ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ã                                                                                       »                                                                                                                                                                                                                                                                                  Ä                                                                                                                                                                                                                                            




                                                                                                                                                                                                Ç                                                                                                                               È                                                                                                                                                                                                                                                                                                                                                                                                                                                                   É
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                £                                                                                                                                                                                                                                       P                                                                                           ´                                               ¦                                               µ
                                                                                                                                                                                                                                                              Ã                                                                                                                                                                                                                                                                                                                                                                                                                                                  




                                                                                                                                                                        x                                   ù                                                                   õ                                   w                                                                                                                                              u                                                          w                                   w                                                   u                                                                                                   Õ                           u                                                                                                                                  u                                                   u                   w                                               ¯                                                   Õ       à                                                                               s                   v                       w                                                                                                                                                                                               g                                  i                           m                                           l                                                                                                                                                                         p                                                   l                                                                                                         i                                       j                                       m                       q               o                                                  Ì               l                                                                                                  n                               o       p                           q           h                                                   q   


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            z                               w                           y           ë                                                                           u           z                                   u                                               à                   à                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |               }           }                                           |                                       |                                                               }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô
                                                                                                                                                                                                                                                                                                                                                                                                                    ü                                                                                                                                                                                                                                                                                                                                                                                                               ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ô




                                                                                                                            [                                                                                           i                                                                               q                       k                                   n                                                   j                                                                                                                                                                                                                       l                                                                                                                                                                                                                                                                                   l                                   ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    z                           w                               y                   ë                           s                   t                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ô




                                                                                                                                                                                                                                       r                                                   w                                           õ                                       u                       s                                                                                          ö                                                           s                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s                               t                                           u                   Õ                       t                                   Ö                                       w                                                   t                                           u




                                                                                                                                                                                                                                       r                                                   w                                               õ                                   u                       s                                                                                          ÷                                                           s                                                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Õ                   Þ                                           x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            u               w                                   v




                                                                                                                                                                                                                                       r                                                   w                                           õ                                       u                       s                                                                                          ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                               v                                                                   r                                                       w                                               õ                                           u               s                                                                          ÷                                                   s                                           t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r                               Õ               ß                           à                                       x                                               u               w                                   v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i                                       m                                                                                                                                                                                                                                f                                                                              \                                                                                         \                                                                                                 j                           k                                                                                     n                               j                                                                                                n                       o               p                                           q       h




                                                                                                                                                                                                                                                                                        u                                                                   w                                                                           ß                                       u                                                   s                                       t                                               w                                                               s                                                   ~                                       u                           z                                       w                                                           v                                   w                                   õ                               u                       s                                                  ß                                                                   t           v                                                   t                   s           u           z       w           




                                                                                                                                                                                                                                                                                                                                }                                                               |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       |                                                                       |




                                                                                                                                                                                                                    ø




                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                           n                                                                                                                              q       m                               l                                                                                                   q                                                                                      n                                                       o           p                                                   q                       h                                                                           q                                                          m                       i                                                                      p                                               n                       i                   h                           h                           j           k               q       l       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u                   x                                   v                                       w                                           t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                 l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                õ                                                       Õ           Ö                                                                                   u               Õ               s                                               t                                               ß                                                                                              Õ           ß                       Õ               t                       Ö                                                           s                       x                           u                       s                                           ~                                                                   ß               w                       à                                                                              u               Õ               s                               t                                                           Ö                                  w               w                       ù                       w                       t               u                           s                                          v               Õ                           s                  y           w               u   z                   u          s       x       v   Õ   v   t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }                                                                                   |                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                           |                                                                                                           |                               |                                                                                                                               |                                                                                                                                                                                                                                                           {                                                                                   |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                            \                                          l                                                                                                                                          n                                                   o           p                                                   q                   h                                                                                                                                                      j                                                                              °                                                                      n                                           l                                               l                           i                                                       i                               m                       m                                                                                     l                           ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       w           à               s                                          u                                                                           ß                                                           à                                                                  Õ                   s                                                                  Õ       u                                                                  y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                                                                                                                                                                                                                                                       }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r                               w                               õ                                           u                   ß                                                       u                   s                                                                       à                                               w                           t                               ß                           Õ           s                           t                                               s                                                                  à                                      s                               ~                   Õ           u               ¾           ß                       z                                                                  Õ       t                           Ö                   à                                                                               t                           ß                   þ                                               t                   v                       s               u           z                   w                                          ß                   Õ       ù                       Õ                                              v           w       õ               u   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |                                                                                                                                           }       |                                                                                                           |                                                                                                                                                                                                                               }       |
                                                                                                                                                                                                                                                                                            s




                                                                                                                                                                                                                                        §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            O                                                                                                                                                                                                                           O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ¾                                                                                                                                                                                                    ¾




                                                                                                                                                                                                                                                                                    w                                       ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u               z                                       w                                                                                                                                                              à                                   w                                       y                                       Õ   ~                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                    ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ü




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    j                       n                                         j       o                 h                                                                                                                                                                                q               l               i                                                                                                                                             [                                                                                           i                                                   ¡                           p                                       Y                                                                                                                 k                                                                                 n                           j                                                                                                                                        o   p                                               q           h                                                                                                                                                                                                                                                                                                                                                                                                                                               f           p                                      È               i               m               g       ¸
                    ~           ~               Õ       y       Õ                                           s                                          ù                                                                   ö                                           ´                                       µ                                                                   ¶                                   ·




                                                                        |                   }   «                                                                                                                                                                                                                                                                                                                                                               «




    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




Ú               ­           5           ¬           6               ±           ¨       ©               §           ­                           Ñ               Ò                           ¨                   «                   7                               Í                                   ¬                                               8           Î                                   9                                   :                                       ;                                           ;                   <                                               =                                   >                                   ?                               >                                                   ?                                                   @                                           ©                                   ¯                       ¬                                   §                                       ±                       ¯                                       ©                           Ù                   A                           A                   §                           =                       6               6               6               Ó           Ø       ©           ¯               ¬       Î           ±       ¯   ©           Ó   Î       ­       ²                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                @   ©   ¯       ¬           §       ±           ¯       ©           @       ±       B   Ï               ¨       ×       Ñ       ¬       Î       Ò
                                                                                                                                                                                                Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Desc
            
                                    4                       C               D                      
                                                                                                                        
                                                                                                                                                                                                    E




                                                                                                                                                                                                                                                                                ¾                                                                                                                                                                                                                                                        ¾                                                                                       ·                                                                                                                                                                                                     ¾
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Main Document    Page 30 of 75
                                    4                       C               D                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    G                           4                                                               H                       I                                                          C           4                                              J
                                                                                                               


                                                                                                                                                                                                                                                                                À                                                                                                                                                                                                                                                                                                                                                                                                                                               Ç




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           N                                                       »                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    F

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            «           5               Ï               B               ­                   6                       B
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                K




        ½                                   ÷




                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ³




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        º
                                                                                                                                                                                Ç                                                                                                                   À                                                                                       Ç                                                                                               ¿
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    P                                               µ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¸


                                                                                                                                O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¡               ´               £                   ´                           ¥           ¦               ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Å                                                                                                                                              »                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¾




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        p                                  l                                                                                                                                          q                                                           q       l                                                                                              i                                       m                                       p                               n                       n                               i                                       j                                       k                   l                                       k                                   j                                       h                                                                                     




        ¿




                                                                                                                                                                    s                                   t                                                   à                                                          Õ                           s                                                      Õ                   u                                                                                                                                                                         w                                                       v                                                   Õ               u                                   s                                                          ÿ               ß                                                                                                                                               ù                                                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                               Ô                                                                                                                                                                                                                                                                                                                                                                           §




                                                                                                                                ¿                                               À                               À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               À               ¿                       À
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ê                                                                                                                                                                                                                               ¦                                                                  ´
                                                                                                                                                                                                                                                                                                           Á                                                                                                                                                                                                                                                                        Â                                                                                                      Ã                                                                       Ä                                                                                                                                              Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ä                                                                                                                                ¾                                                           ¸                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ³




                                                                                                                                Æ                                           Ç                                                                                                                                                                   Ç                                                       È




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¢                                                       P                                                       ¦                                                                       ¦                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               [                                                                  k                                                                                                              p                                                                                                      l                                                                                                                                                                                                                               l                                           q           k                               n                               j                                                                                                                               ¦                                                                                                                                       ¢                                                              ´                                   ¦                                                                          ¦
                                                                                                                                                                                                                                                                    




                                                                                                                                                                                            Ç                                                                                                                                   È                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   É
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        £                                                                                                                                                                                                                                       P                                                                                               ´                                               ´
                                                                                                                                                                                                                                                                  Ã                                                                                                                                                                                                                                                                                                                                                                                                                                                              




                                                                                                                                                                    x                                   ù                                                                       õ                                   w                                                                                                                                                  u                                                              w                               w                                                   u                                                                                                               Õ                       u                                                                                                                              u                                                       u               w                                                   ¯                                               Õ           à                                                                           s                   v                           w                                                                                                                                                                                               g                                  i                           m                                           l                                                                                                                                                                         p                                                   l                                                                                                         i                                       j                                       m                       q               o                                                  Ì               l                                                                                                  n                               o       p                           q           h                                                   q   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        z                               w                           y           ë                                                                           u           z                                   u                                               à                   à                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |               }           }                                           |                                       |                                                               }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ô
                                                                                                                                                                                                                                                                                                                                                                                                                ü                                                                                                                                                                                                                                                                                                                                                                                                                               ü                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô




                                                                                                                            [                                                                                           i                                                                               q                       k                               n                                                   j                                                                                                                                                                                                                                   l                                                                                                                                                                                                                                                                                       l                               ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                z                           w                               y               ë                               s                       t               w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ô




                                                                                                                                                                                                                                       r                                                   w                                           õ                                   u                       s                                                                                                  ö                                                           s                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        s                               t                                           u                   Õ                       t                                   Ö                                       w                                                   t                                           u




                                                                                                                                                                                                                                       r                                                   w                                               õ                               u                       s                                                                                                  ÷                                                           s                                                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Õ                   Þ                                           x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u               w                                   v




                                                                                                                                                                                                                                       r                                                   w                                           õ                                   u                       s                                                                                                  ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t                                                   v                                                                       r                                                           w                                           õ                                       u                       s                                                                      ÷                                                   s                                           t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       r                               Õ               ß                           à                                       x                                               u               w                                   v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i                                       m                                                                                                                                                                                                                                f                                                                              \                                                                                         \                                                                                                 j                           k                                                                                     n                               j                                                                                                n                       o               p                                           q       h




                                                                                                                                                                                                                                                                                        u                                                                   w                                                                       ß                                               u                                                       s                                   t                                               w                                                                               s                                           ~                                           u                       z                                           w                                                           v                           w                                       õ                           u                           s                                                  ß                                                           t                   v                                                           t                   s           u       z           w           




                                                                                                                                                                                                                                                                                                                                }                                                           |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       |                                                                       |




                                                                                                                                                                                                                    ø




                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                       n                                                                                                                                  q               m                               l                                                                                                   q                                                                                          n                                                           o       p                                                       q               h                                                                           q                                                          m                           i                                                                          p                                       n                           i                   h                                   h                       j               k               q       l       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u                   x                                   v                                       w                                           t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                             l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            õ                                                       Õ           Ö                                                                                   u               Õ               s                                               t                                               ß                                                                                              Õ           ß                       Õ               t                       Ö                                                           s                       x                           u                       s                                           ~                                                                   ß               w                       à                                                                              u               Õ               s                               t                                                           Ö                                  w               w                       ù                       w                       t               u                           s                                          v               Õ                           s                  y           w               u   z                   u          s       x       v   Õ   v   t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }                                                                                   |                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                           |                                                                                                           |                               |                                                                                                                               |                                                                                                                                                                                                                                                           {                                                                                   |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                            \                                      l                                                                                                                                              n                                               o           p                                                           q                   h                                                                                                                                                      j                                                                                          °                                                                      n                                       l                                           l                                   i                                               i                                       m               m                                                                                         l                           ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   w           à               s                                          u                                                                           ß                                                           à                                                                  Õ                   s                                                                  Õ       u                                                                  y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |                                                                                                                                                                                                                                                                                                                                                                       }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      r                               w                               õ                                           u                   ß                                                       u                   s                                                                       à                                               w                           t                               ß                           Õ           s                           t                                               s                                                                  à                                      s                               ~                   Õ           u               ¾           ß                       z                                                                  Õ       t                           Ö                   à                                                                               t                           ß                   þ                                               t                   v                       s               u           z                   w                                          ß                   Õ       ù                       Õ                                              v           w       õ               u   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                           }       |                                                                                                           |                                                                                                                                                                                                                               }       |
                                                                                                                                                                                                                                                                                            s




                                                                                                                                                                                                                                        §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        O                                                                                                                                                                                                                           O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ¾                                                                                                                                                                                                    ¾




                                                                                                                                                                                                                                                                                    w                                       ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                u               z                                       w                                                                                                                                                              à                                   w                                       y                                       Õ   ~                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                    ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ü




        ½                                   ÷




                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ³




                                                                                                                                                                                                                                                                                                                                                                    À
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¤                                       ¢                                               P                               P


                                                                                                                                O                                                                                                                                                                                                                                                                                               Ê                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¡                                                           ¥       ¦               ¦
                                                                                                                                                                                                                                                                              ¾                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        p                                  l                                                                                                                                          q                                                           q       l                                                                                              i                                       m                                       p                               n                       n                               i                                       j                                       k                   l                                       k                                   j                                       h                                                                                     




        µ




                                                                                                                                                                    s                                   t                                                   à                                                          Õ                           s                                                      Õ                   u                                                                                                                                                                         w                                                       v                                                   Õ               u                                   s                                                          ÿ               ß                                                                                                                                               ù                                                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                               Ô                                                                                                                                                                                                                                                                                                                                                                           §




                                                                                                                                ¿                                               À                               À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   À                                                                                                                                                       É                                                                                                                                                                                                       À                                                                                                           À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   À               ¿                       À
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ê                                                                                                                                                                                                                               ¦                                                                  ´                           µ
                                                                                                                                                                                                                                                                                                           Á                                                                                                                                                                                                                                                                        Â                                                                                                          Ã                                                                   Ä                                                                                                                                              Å                                                                                                                                                                              Ä                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Ä                                                                                                                                ¾                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ³




                                                                                                                                Æ                                           Ç                                                                                                                                                                   Ç                                                       È
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        µ                                                           µ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   [                                                                  k                                                                                                              p                                                                                                      l                                                                                                                                                                                                                               l                                           q           k                               n                               j                                                                                                                               ¦                                                                                                                                       ¦                                       µ                                                                                      ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¸




                                                                                                                                                                                                                                                                                                            º                                                                                                                                                                                                                                                                                                                                                                                                                                                                           º




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        £                                                                                                                                                                                                                                           µ                                                                                           ´
                                                                                                                                                                                                                                                                                                                                                                                                                                    ½                                                                                                                                                                                                                                                                 Ç                                                                                                                                                                                                                                                                                                                                                                       ¸




                                                                                                                                                                    x                                   ù                                                                       õ                                   w                                                                                                                                                  u                                                              w                               w                                                   u                                                                                                               Õ                       u                                                                                                                              u                                                       u               w                                                   ¯                                               Õ           à                                                                           s                   v                           w                                                                                                                                                                                               g                                  i                           m                                           l                                                                                                                                                                         p                                                   l                                                                                                         i                                       j                                       m                       q               o                                                  Ì               l                                                                                                  n                               o       p                           q           h                                                   q   


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        z                               w                           y           ë                                                                           u           z                                   u                                               à                   à                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |               }           }                                           |                                       |                                                               }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ô
                                                                                                                                                                                                                                                                                                                                                                                                                ü                                                                                                                                                                                                                                                                                                                                                                                                                               ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ô




                                                                                                                            [                                                                                           i                                                                               q                       k                               n                                                   j                                                                                                                                                                                                                                   l                                                                                                                                                                                                                                                                                       l                               ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                z                           w                               y               ë                               s                       t               w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ô




                                                                                                                                                                                                                                       r                                                   w                                           õ                                   u                       s                                                                                                  ö                                                           s                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        s                               t                                           u                   Õ                       t                                   Ö                                       w                                                   t                                           u




                                                                                                                                                                                                                                       r                                                   w                                               õ                               u                       s                                                                                                  ÷                                                           s                                                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Õ                   Þ                                           x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u               w                                   v




                                                                                                                                                                                                                                       r                                                   w                                           õ                                   u                       s                                                                                                  ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t                                                   v                                                                       r                                                           w                                           õ                                       u                       s                                                                      ÷                                                   s                                           t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       r                               Õ               ß                           à                                       x                                               u               w                                   v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i                                       m                                                                                                                                                                                                                                f                                                                              \                                                                                         \                                                                                                 j                           k                                                                                     n                               j                                                                                                n                       o               p                                           q       h




                                                                                                                                                                                                                                                                                        u                                                                   w                                                                       ß                                               u                                                       s                                   t                                               w                                                                               s                                           ~                                           u                       z                                           w                                                           v                           w                                       õ                           u                           s                                                  ß                                                           t                   v                                                           t                   s           u       z           w           




                                                                                                                                                                                                                                                                                                                                }                                                           |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       |                                                                       |




                                                                                                                                                                                                                    ø




                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                       n                                                                                                                                  q               m                               l                                                                                                   q                                                                                          n                                                           o       p                                                       q               h                                                                           q                                                          m                           i                                                                          p                                       n                           i                   h                                   h                       j               k               q       l       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u                   x                                   v                                       w                                           t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                             l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            õ                                                       Õ           Ö                                                                                   u               Õ               s                                               t                                               ß                                                                                              Õ           ß                       Õ               t                       Ö                                                           s                       x                           u                       s                                           ~                                                                   ß               w                       à                                                                              u               Õ               s                               t                                                           Ö                                  w               w                       ù                       w                       t               u                           s                                          v               Õ                           s                  y           w               u   z                   u          s       x       v   Õ   v   t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }                                                                                   |                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                           |                                                                                                           |                               |                                                                                                                               |                                                                                                                                                                                                                                                           {                                                                                   |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                            \                                      l                                                                                                                                              n                                               o           p                                                           q                   h                                                                                                                                                      j                                                                                          °                                                                      n                                       l                                           l                                   i                                               i                                       m               m                                                                                         l                           ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   w           à               s                                          u                                                                           ß                                                           à                                                                  Õ                   s                                                                  Õ       u                                                                  y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |                                                                                                                                                                                                                                                                                                                                                                       }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      r                               w                               õ                                           u                   ß                                                       u                   s                                                                       à                                               w                           t                               ß                           Õ           s                           t                                               s                                                                  à                                      s                               ~                   Õ           u               ¾           ß                       z                                                                  Õ       t                           Ö                   à                                                                               t                           ß                   þ                                               t                   v                       s               u           z                   w                                          ß                   Õ       ù                       Õ                                              v           w       õ               u   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                           }       |                                                                                                           |                                                                                                                                                                                                                               }       |
                                                                                                                                                                                                                                                                                            s




                                                                                                                                                                                                                                        §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        O                                                                                                                                                                                                                           O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ¾                                                                                                                                                                                                    ¾




                                                                                                                                                                                                                                                                                    w                                       ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                u               z                                       w                                                                                                                                                              à                                   w                                       y                                       Õ   ~                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                    ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ü




        ½                                   ÷




                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   

                                                                                                                                                                                                                                                                                                                                                                    À
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    µ




                                                                                                                                O                                                                                                                                                                                                                                                                                               Ê                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¡                           ´                               ¥       ¦               ¦
                                                                                                                                                                                                                                                                              ¾                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        p                                  l                                                                                                                                          q                                                           q       l                                                                                              i                                       m                                       p                               n                       n                               i                                       j                                       k                   l                                       k                                   j                                       h                                                                                     




        À




                                                                                                                                                                    s                                   t                                                   à                                                          Õ                           s                                                      Õ                   u                                                                                                                                                                         w                                                       v                                                   Õ               u                                   s                                                          ÿ               ß                                                                                                                                               ù                                                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                               Ô                                                                                                                                                                                                                                                                                                                                                                           §




                                                                                                                                ¿                                               À                               À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   À                                                                                                                                                       É                                                                                                                                                                                                       À                                                                                                           À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   À               ¿                       À
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ê                                                                                                                                                                                                                               ¦                                                                  ´
                                                                                                                                                                                                                                                                                                           Á                                                                                                                                                                                                                                                                        Â                                                                                                          Ã                                                                   Ä                                                                                                                                              Å                                                                                                                                                                              Ä                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Ä                                                                                                                                ¾                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ³




                                                                                                                                Æ                                           Ç                                                                                                                                                                   Ç                                                       È
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        [                                                                  k                                                                                                              p                                                                                                      l                                                                                                                                                                                                                               l                                           q           k                               n                               j                                                                                                                               ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        µ                                                           µ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       P                                                                                                  ´                                                                          ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¸                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¸




                                                                                                                                                                                                                                                                                                            º                                                                                                                                                                                                                                                                                                                                                                                                                                                                           º




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        £                                                                                                                                                                                                                                           µ                                                                                           ´
                                                                                                                                                                                                                                                                                                                                                                                                                                    ½                                                                                                                                                                                                                                                                 Ç                                                                                                                                                                                                                                                                                                                                                                       ¸




                                                                                                                                                                    x                                   ù                                                                       õ                                   w                                                                                                                                                  u                                                              w                               w                                                   u                                                                                                               Õ                       u                                                                                                                              u                                                       u               w                                                   ¯                                               Õ           à                                                                           s                   v                           w                                                                                                                                                                                               g                                  i                           m                                           l                                                                                                                                                                         p                                                   l                                                                                                         i                                       j                                       m                       q               o                                                  Ì               l                                                                                                  n                               o       p                           q           h                                                   q   


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        z                               w                           y           ë                                                                           u           z                                   u                                               à                   à                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |               }           }                                           |                                       |                                                               }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ô
                                                                                                                                                                                                                                                                                                                                                                                                                ü                                                                                                                                                                                                                                                                                                                                                                                                                               ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ô




                                                                                                                            [                                                                                           i                                                                               q                       k                               n                                                   j                                                                                                                                                                                                                                   l                                                                                                                                                                                                                                                                                       l                               ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                z                           w                               y               ë                               s                       t               w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ô




                                                                                                                                                                                                                                       r                                                   w                                           õ                                   u                       s                                                                                                  ö                                                           s                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        s                               t                                           u                   Õ                       t                                   Ö                                       w                                                   t                                           u




                                                                                                                                                                                                                                       r                                                   w                                               õ                               u                       s                                                                                                  ÷                                                           s                                                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Õ                   Þ                                           x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u               w                                   v




                                                                                                                                                                                                                                       r                                                   w                                           õ                                   u                       s                                                                                                  ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t                                                   v                                                                       r                                                           w                                           õ                                       u                       s                                                                      ÷                                                   s                                           t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       r                               Õ               ß                           à                                       x                                               u               w                                   v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i                                       m                                                                                                                                                                                                                                f                                                                              \                                                                                         \                                                                                                 j                           k                                                                                     n                               j                                                                                                n                       o               p                                           q       h




                                                                                                                                                                                                                                                                                        u                                                                   w                                                                       ß                                               u                                                       s                                   t                                               w                                                                               s                                           ~                                           u                       z                                           w                                                           v                           w                                       õ                           u                           s                                                  ß                                                           t                   v                                                           t                   s           u       z           w           




                                                                                                                                                                                                                                                                                                                                }                                                           |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       |                                                                       |




                                                                                                                                                                                                                    ø




                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                       n                                                                                                                                  q               m                               l                                                                                                   q                                                                                          n                                                           o       p                                                       q               h                                                                           q                                                          m                           i                                                                          p                                       n                           i                   h                                   h                       j               k               q       l       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u                   x                                   v                                       w                                           t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                             l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            õ                                                       Õ           Ö                                                                                   u               Õ               s                                               t                                               ß                                                                                              Õ           ß                       Õ               t                       Ö                                                           s                       x                           u                       s                                           ~                                                                   ß               w                       à                                                                              u               Õ               s                               t                                                           Ö                                  w               w                       ù                       w                       t               u                           s                                          v               Õ                           s                  y           w               u   z                   u          s       x       v   Õ   v   t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }                                                                                   |                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                           |                                                                                                           |                               |                                                                                                                               |                                                                                                                                                                                                                                                           {                                                                                   |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                            \                                      l                                                                                                                                              n                                               o           p                                                           q                   h                                                                                                                                                      j                                                                                          °                                                                      n                                       l                                           l                                   i                                               i                                       m               m                                                                                         l                           ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   w           à               s                                          u                                                                           ß                                                           à                                                                  Õ                   s                                                                  Õ       u                                                                  y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |                                                                                                                                                                                                                                                                                                                                                                       }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      r                               w                               õ                                           u                   ß                                                       u                   s                                                                       à                                               w                           t                               ß                           Õ           s                           t                                               s                                                                  à                                      s                               ~                   Õ           u               ¾           ß                       z                                                                  Õ       t                           Ö                   à                                                                               t                           ß                   þ                                               t                   v                       s               u           z                   w                                          ß                   Õ       ù                       Õ                                              v           w       õ               u   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                           }       |                                                                                                           |                                                                                                                                                                                                                               }       |
                                                                                                                                                                                                                                                                                            s




                                                                                                                                                                                                                                        §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        O                                                                                                                                                                                                                           O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ¾                                                                                                                                                                                                    ¾




                                                                                                                                                                                                                                                                                    w                                       ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                u               z                                       w                                                                                                                                                              à                                   w                                       y                                       Õ   ~                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                    ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ü




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        j                       n                                 j       o                 h                                                                                                                                                                                q               l               i                                                                                                                                             [                                                                                           i                                                   ¡                           p                                       Y                                                                                                                 k                                                                                 n                           j                                                                                                                                        o   p                                               q           h                                                                                                                                                                                                                                                                                                                                                                                                                                       f           p                                      g                                  i               m           g       ¸
                    ~           ~               Õ       y       Õ                                           s                                          ù                                                                   ö                                               ´                                   µ                                                               ¶                                   ·




                                                                        |                   }   «                                                                                                                                                                                                                                                                                                                                                                   «




    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




Ú               ­           5           ¬           6               ±           ¨       ©               §           ­                           Ñ               Ò                       ¨                   «                       7                                   Í                               ¬                                               8       Î                                   9                                       :                                           ;                                               ;                   <                                           =                                   >                                       ?                                       >                                                   ?                                               @                                               ©                           ¯                               ¬                           §                                           ±                   ¯                                       ©                               Ù                   A                           A               §                               =                       6                   6                   6               Ó       Ø           ©           ¯               ¬       Î           ±   ¯   ©       Ó   Î       ­       ²                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                @   ©   ¯   ¬       §       ±               ¯       ©           @       ±           B       Ï           ¨           ×   Ñ           ¬   Î       Ò
                                                                                                                                                                                            Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Desc
            
                                    4                       C               D                      
                                                                                                                        
                                                                                                                                                                                                E




                                                                                                                                                                                                                                                                        ¾                                                                                                                                                                                                                                                                                    ¾                                                                                               ·                                                                                                                                                                                                 ¾
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Main Document    Page 31 of 75
                                    4                       C               D                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        G                           4                                                               H                       I                                                  C           4                                              J
                                                                                                               


                                                                                                                                                                                                                                                                        À                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ç




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       N                                                           »                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                F

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        «           5               Ï               B               ­                   6                       B
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            K




                                                                                                                                É                                                                                                                                                                                                                                                                           À                                                                                                                                                                                                                                                                                   À                                                                                                                                   À                                   Ç                                                                                                                                                                                                                                                                   À                                               Ç




                                                                                                                                                                                                                                       Ä                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ç                                                                                                                                                                                                                   




        ½                                   ÷




                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ³                       ³



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¢                                           P                                               µ



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ¡                               £                   ´           ¤               ¥           ¦               ¦




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    p                                  l                                                                                                                                          q                                                           q       l                                                                                              i                                       m                                       p                               n                       n                               i                                       j                                       k                       l                                           k                                   j                                           h                                                                                         




                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                         Â                                                                                               ¶                                                                                                                                                                                                                                     Å                                                           É                               




        Á




                                                                                                                                                                        s                           t                                               à                                                              Õ                           s                                                                          Õ                   u                                                                                                                                                                                         w                                                       v                                       Õ                   u                                       s                                                      ÿ               ß                                                                                                                                           ù                                                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                   Ô                                                                                                                                                                                                                                                                                                                                                                                   §




                                                                                                                                ¿                                               À                           À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   À               ¿                       À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ê                                                                                                                                                                                                                           ´                       ´                                          ´                           ¤
                                                                                                                                                                                                                                                                                                   Á                                                                                                                                                                                                                                                                                                        Â                                                                                                          Ã                                                                       Ä                                                                                                                                          Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ä                                                                                                                    ¾                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ³




                                                                                                                                                                                                                                                                                                                                                                    É                                                                                                                                                                                                                                                                                                                                                                                                           Ç
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        



                                                                                                                                                                    ´                                           ´                                                       ´                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           [                                                                  k                                                                                                              p                                                                                                      l                                                                                                                                                                                                                               l                                           q           k                               n                                   j                                                                                                                                       ¦                                                                                                                                               ¦                                                                                                                                  ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ã                                                                           Â                                                                                                                                                                                                                                                                                                     Ã                                                                                                                                                                                                                                                      ¾




                                                                                                                                                                                                                                                                                                Ç




                                                                                                                                                                                                                                                                                                                                                                                                                                                £                                                                   Ê                                                                                           Ë                                                                                                                   ¤                                                               P                                               ¦                                                       ¤                                                   ¦
                                                                                                                                ¶                                                                                                                                                                                                                                         




                                                                                                                                                                        x                           ù                                                                   õ                                   w                                                                                                                                                                              u                                                              w                                       w                                                   u                                                                                                           Õ                           u                                                                                                                          u                                                       u                   w                                           ¯                                           Õ           à                                                                                   s               v                   w                                                                                                                                                                               g                                  i                           m                                           l                                                                                                                                                                         p                                                   l                                                                                                         i                                       j                                       m                       q               o                                                  Ì                   l                                                                                                      n                                   o       p                               q           h                                                   q   


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                z                           w                           y           ë                                                                   u           z                                   u                                               à                   à                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |           }           }                                           |                                       |                                                               }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                ü                                                                                                                                                                                                                                                                                                                                                                                                                                       ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ô




                                                                                                                            [                                                                                       i                                                                           q                           k                                           n                                                           j                                                                                                                                                                                                                                                   l                                                                                                                                                                                                                                                                           l                                   ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                z                               w                               y                   ë                       s                   t               w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ô




                                                                                                                                                                                                                               r                                                   w                                               õ                                               u                               s                                                                                                      ö                                                                   s                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    s                               t                                           u                   Õ                       t                                   Ö                                       w                                                   t                                           u




                                                                                                                                                                                                                               r                                                   w                                                   õ                                           u                               s                                                                                                      ÷                                                                   s                                                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Õ                   Þ                                           x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u               w                                   v




                                                                                                                                                                                                                               r                                                   w                                               õ                                               u                               s                                                                                                      ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                                   v                                                                   r                                                   w                                                   õ                                       u                       s                                                                  ÷                                                   s                                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    r                               Õ               ß                           à                                       x                                               u               w                                   v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    i                                       m                                                                                                                                                                                                                                f                                                                              \                                                                                         \                                                                                                     j                               k                                                                                         n                                   j                                                                                                    n                           o               p                                           q       h




                                                                                                                                                                                                                                                                                u                                                                       w                                                                                           ß                                                   u                                                       s                                       t                                                   w                                                                           s                                           ~                                   u                               z                                           w                                                           v                               w                                   õ                       u                       s                                                  ß                                                                   t           v                                                   t               s       u       z       w           




                                                                                                                                                                                                                                                                                                                            }                                                                           |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               |                                                               |




                                                                                                                                                                                                                ø




                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                               n                                                                                                                                              q               m                                   l                                                                                                           q                                                                                  n                                                   o               p                                                       q               h                                                                           q                                                      m                       i                                                                              p                                       n                   i                   h                           h                   j           k               q       l       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                u                   x                                   v                                       w                                           t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                         l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        õ                                                       Õ           Ö                                                                                   u               Õ               s                                               t                                               ß                                                                                              Õ           ß                       Õ               t                       Ö                                                           s                       x                               u                           s                                           ~                                                                       ß                   w                       à                                                                                  u                   Õ               s                               t                                                           Ö                              w           w                       ù                       w                       t               u                           s                                          v               Õ                           s                  y           w               u   z                   u          s       x       v   Õ   v   t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }                                                                                   |                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                                       |                                                                                                               |                                   |                                                                                                                                   |                                                                                                                                                                                                                                                   {                                                                                   |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                            \                                      l                                                                                                                                          n                                                               o               p                                                               q                   h                                                                                                                                                              j                                                                                      °                                                              n                                               l                                           l                                   i                                               i                                   m               m                                                                                         l                           ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               w           à               s                                          u                                                                           ß                                                           à                                                                  Õ                   s                                                                  Õ       u                                                                  y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |                                                                                                                                                                                                                                                                                                                                                                       }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  r                               w                               õ                                           u                   ß                                                       u                   s                                                                       à                                               w                           t                               ß                           Õ           s                           t                                               s                                                                  à                                          s                                   ~                   Õ           u                   ¾           ß                       z                                                                      Õ       t                           Ö                       à                                                                                   t                           ß                   þ                                           t               v                       s               u           z                   w                                          ß                   Õ       ù                       Õ                                              v           w       õ               u   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |                                                                                                                                                   }       |                                                                                                       |                                                                                                                                                                                                                           }       |
                                                                                                                                                                                                                                                                                    s




                                                                                                                                                                                                                                §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¿                                                                                                   Ç                                                                                                                           À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                »                                                                                                     ½                                                                                                                                                                                                                                            Ã                                               




                                                                                                                                                                                                                                                                            w                                           ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            u               z                                       w                                                                                                                                                              à                                   w                                       y                                       Õ   ~                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ü




        ½                                   ÷




                        




                                                                                                                                É                                                                                                                                                                               Ç
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            µ                                           ¢                                               ¢                               ¦




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ¡                               £                               ¢               ¥           ¦               ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ¸




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    p                                  l                                                                                                                                          q                                                           q       l                                                                                              i                                       m                                       p                               n                       n                               i                                       j                                       k                       l                                           k                                   j                                           h                                                                                         




        Ã




                                                                                                                                                                        s                           t                                               à                                                              Õ                           s                                                                          Õ                   u                                                                                                                                                                                         w                                                       v                                       Õ                   u                                       s                                                      ÿ               ß                                                                                                                                           ù                                                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                   Ô                                                                                                                                                                                                                                                                                                                                                                                   §




                                                                                                                                ¿                                               À                           À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   À               ¿                       À
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ê                                                                                                                                                                                                                           ¦                                                                  ´
                                                                                                                                                                                                                                                                                                   Á                                                                                                                                                                                                                                                                                                        Â                                                                                                          Ã                                                                       Ä                                                                                                                                          Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ä                                                                                                                    ¾                                                           ¸                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ³                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ³




                                                                                                                                Æ                                           Ç                                                                                                                                                               Ç                                                                           È
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¦                                                                                                                                   P                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               [                                                                  k                                                                                                              p                                                                                                      l                                                                                                                                                                                                                               l                                           q           k                               n                                   j                                                                                                                                       ¦                                                                                                                                               ¦                                                                                                                                  ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¸




                                                                                                                                                                                                                                                                                                                                                            ¿




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                £                                                               Ê                                                                           Ë                                                                                           ¤                                                                                   ¦                                               P                                       ¤
                                                                                                                                Ç                                                                                                                                                                                                                                                                                                                                        ¼                                                                                                                                                                                                     Å                                                                                                                                                                                                                                                                                                                                               ¸




                                                                                                                                                                        x                           ù                                                                   õ                                   w                                                                                                                                                                              u                                                              w                                       w                                                   u                                                                                                           Õ                           u                                                                                                                          u                                                       u                   w                                           ¯                                           Õ           à                                                                                   s               v                   w                                                                                                                                                                               g                                  i                           m                                           l                                                                                                                                                                         p                                                   l                                                                                                         i                                       j                                       m                       q               o                                                  Ì                   l                                                                                                      n                                   o       p                               q           h                                                   q   


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                z                           w                           y           ë                                                                   u           z                                   u                                               à                   à                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |           }           }                                           |                                       |                                                               }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                ü                                                                                                                                                                                                                                                                                                                                                                                                                                       ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ô




                                                                                                                            [                                                                                       i                                                                           q                           k                                           n                                                           j                                                                                                                                                                                                                                                   l                                                                                                                                                                                                                                                                           l                                   ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                z                               w                               y                   ë                       s                   t               w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ô




                                                                                                                                                                                                                               r                                                   w                                                   õ                                           u                               s                                                                                                      ö                                                                   s                                                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    s                               t                                           u                   Õ                       t                                   Ö                                       w                                                   t                                           u




                                                                                                                                                                                                                               r                                                   w                                               õ                                               u                               s                                                                                                      ÷                                                                   s                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Õ                   Þ                                           x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u               w                                   v




                                                                                                                                                                                                                               r                                                   w                                               õ                                               u                               s                                                                                                      ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                                   v                                                                   r                                                   w                                                   õ                                       u                       s                                                                  ÷                                                   s                                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   r                               Õ               ß                           à                                       x                                               u               w                                   v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    i                                       m                                                                                                                                                                                                                                f                                                                              \                                                                                         \                                                                                                     j                               k                                                                                         n                                   j                                                                                                    n                           o               p                                           q       h




                                                                                                                                                                                                                                                                                u                                                                       w                                                                                           ß                                                   u                                                       s                                       t                                                   w                                                                           s                                           ~                                   u                               z                                           w                                                           v                               w                                   õ                       u                       s                                                  ß                                                                   t           v                                                   t               s       u       z       w           




                                                                                                                                                                                                                                                                                                                            }                                                                           |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               |                                                               |




                                                                                                                                                                                                                ø




                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                               n                                                                                                                                              q               m                                   l                                                                                                           q                                                                                  n                                                   o               p                                                       q               h                                                                           q                                                      m                       i                                                                              p                                       n                   i                   h                           h                   j           k               q       l       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                u                   x                                   v                                       w                                           t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                         l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        õ                                                       Õ           Ö                                                                                   u               Õ               s                                               t                                               ß                                                                                              Õ           ß                       Õ               t                       Ö                                                           s                       x                               u                           s                                           ~                                                                       ß                   w                       à                                                                                  u                   Õ               s                               t                                                           Ö                              w           w                       ù                       w                       t               u                           s                                          v               Õ                           s                  y           w               u   z                   u          s       x       v   Õ   v   t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }                                                                                   |                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                                       |                                                                                                               |                                   |                                                                                                                                   |                                                                                                                                                                                                                                                   {                                                                                   |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                            \                                      l                                                                                                                                          n                                                               o               p                                                               q                   h                                                                                                                                                              j                                                                                      °                                                              n                                               l                                           l                                   i                                               i                                   m               m                                                                                         l                           ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               w           à               s                                          u                                                                           ß                                                           à                                                                  Õ                   s                                                                  Õ       u                                                                  y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |                                                                                                                                                                                                                                                                                                                                                                       }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  r                               w                               õ                                           u                   ß                                                       u                   s                                                                       à                                               w                           t                               ß                           Õ           s                           t                                               s                                                                  à                                          s                                   ~                   Õ           u                   ¾           ß                       z                                                                      Õ       t                           Ö                       à                                                                                   t                           ß                   þ                                           t               v                       s               u           z                   w                                          ß                   Õ       ù                       Õ                                              v           w       õ               u   ß




                                                                                                                                                                                                                                                                                    s                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       |                                                                                                                                                   }       |                                                                                                       |                                                                                                                                                                                                                           }       |




                                                                                                                                                                                                                                §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    O                                                                                                                                                                                                                                       O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ¾                                                                                                                                                                                                                ¾




                                                                                                                                                                                                                                                                            w                                           ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            u               z                                       w                                                                                                                                                              à                                   w                                       y                                       Õ   ~                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ü




        ½                                   ­




                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ³




                                                                                                                                É                                                                                                                                                                               Ç
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            µ                                           P                                               P                               µ



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ¡                           ¦                               ¥       ¦               ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    p                                  l                                                                                                                                          q                                                           q       l                                                                                              i                                       m                                       p                               n                       n                               i                                       j                                       k                       l                                           k                                   j                                           h                                                                                         




        ´




                                                                                                                                                                        s                           t                                               à                                                              Õ                           s                                                                          Õ                   u                                                                                                                                                                                         w                                                       v                                       Õ                   u                                       s                                                      ÿ               ß                                                                                                                                           ù                                                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                   Ô                                                                                                                                                                                                                                                                                                                                                                                   §




                                                                                                                                ¿                                               À                           À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   À               ¿                       À
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ê                                                                                                                                                                                                                           ¦                                                                  ´
                                                                                                                                                                                                                                                                                                   Á                                                                                                                                                                                                                                                                                                        Â                                                                                                          Ã                                                                       Ä                                                                                                                                          Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ä                                                                                                                    ¾                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ³                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ³




                                                                                                                                Æ                                           Ç                                                                                                                                                               Ç                                                                           È




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¦                                                                                                                                   P                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               [                                                                  k                                                                                                              p                                                                                                      l                                                                                                                                                                                                                               l                                           q           k                               n                                   j                                                                                                                                       ¦                                                                                                                                               ¦                                           µ                                                                                      ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¸




                                                                                                                                                                                                                                                                                                                                                            ¿




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                £                                                               Ê                                                                           Ë                                                                                           ¤                                                                                   ¦                                               P                                       ¤
                                                                                                                                Ç                                                                                                                                                                                                                                                                                                                                        ¼                                                                                                                                                                                                     Å                                                                                                                                                                                                                                                                                                                                               ¸




                                                                                                                                                                        x                           ù                                                                   õ                                   w                                                                                                                                                                              u                                                              w                                       w                                                   u                                                                                                           Õ                           u                                                                                                                          u                                                       u                   w                                           ¯                                           Õ           à                                                                                   s               v                   w                                                                                                                                                                               g                                  i                           m                                           l                                                                                                                                                                         p                                                   l                                                                                                         i                                       j                                       m                       q               o                                                  Ì                   l                                                                                                      n                                   o       p                               q           h                                                   q   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                z                           w                           y           ë                                                                   u           z                                   u                                               à                   à                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |           }           }                                           |                                       |                                                               }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                ü                                                                                                                                                                                                                                                                                                                                                                                                                                       ü                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ô




                                                                                                                            [                                                                                       i                                                                           q                           k                                           n                                                           j                                                                                                                                                                                                                                                   l                                                                                                                                                                                                                                                                           l                                   ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                z                               w                               y                   ë                       s                   t               w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ô




                                                                                                                                                                                                                               r                                                   w                                               õ                                               u                               s                                                                                                      ö                                                                   s                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    s                               t                                           u                   Õ                       t                                   Ö                                       w                                                   t                                           u




                                                                                                                                                                                                                               r                                                   w                                                   õ                                           u                               s                                                                                                      ÷                                                                   s                                                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Õ                   Þ                                           x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u               w                                   v




                                                                                                                                                                                                                               r                                                   w                                               õ                                               u                               s                                                                                                      ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                                   v                                                                   r                                                   w                                                   õ                                       u                       s                                                                  ÷                                                   s                                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   r                               Õ               ß                           à                                       x                                               u               w                                   v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    i                                       m                                                                                                                                                                                                                                f                                                                              \                                                                                         \                                                                                                     j                               k                                                                                         n                                   j                                                                                                    n                           o               p                                           q       h




                                                                                                                                                                                                                                                                                u                                                                       w                                                                                           ß                                                   u                                                       s                                       t                                                   w                                                                           s                                           ~                                   u                               z                                           w                                                           v                               w                                   õ                       u                       s                                                  ß                                                                   t           v                                                   t               s       u       z       w           




                                                                                                                                                                                                                                                                                                                            }                                                                           |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               |                                                               |




                                                                                                                                                                                                                ø




                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                               n                                                                                                                                              q               m                                   l                                                                                                           q                                                                                  n                                                   o               p                                                       q               h                                                                           q                                                      m                       i                                                                              p                                       n                   i                   h                           h                   j           k               q       l       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                u                   x                                   v                                       w                                           t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                         l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        õ                                                       Õ           Ö                                                                                   u               Õ               s                                               t                                               ß                                                                                              Õ           ß                       Õ               t                       Ö                                                           s                       x                               u                           s                                           ~                                                                       ß                   w                       à                                                                                  u                   Õ               s                               t                                                           Ö                              w           w                       ù                       w                       t               u                           s                                          v               Õ                           s                  y           w               u   z                   u          s       x       v   Õ   v   t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }                                                                                   |                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                                       |                                                                                                               |                                   |                                                                                                                                   |                                                                                                                                                                                                                                                   {                                                                                   |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                            \                                      l                                                                                                                                          n                                                               o               p                                                               q                   h                                                                                                                                                              j                                                                                      °                                                              n                                               l                                           l                                   i                                               i                                   m               m                                                                                         l                           ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               w           à               s                                          u                                                                           ß                                                           à                                                                  Õ                   s                                                                  Õ       u                                                                  y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |                                                                                                                                                                                                                                                                                                                                                                       }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  r                               w                               õ                                           u                   ß                                                       u                   s                                                                       à                                               w                           t                               ß                           Õ           s                           t                                               s                                                                  à                                          s                                   ~                   Õ           u                   ¾           ß                       z                                                                      Õ       t                           Ö                       à                                                                                   t                           ß                   þ                                           t               v                       s               u           z                   w                                          ß                   Õ       ù                       Õ                                              v           w       õ               u   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |                                                                                                                                                   }       |                                                                                                       |                                                                                                                                                                                                                           }       |
                                                                                                                                                                                                                                                                                    s




                                                                                                                                                                                                                                §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    O                                                                                                                                                                                                                                       O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ¾                                                                                                                                                                                                                ¾




                                                                                                                                                                                                                                                                            w                                           ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            u               z                                       w                                                                                                                                                              à                                   w                                       y                                       Õ   ~                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ü




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    j                       n                                 j       o                 h                                                                                                                                                                                q               l               i                                                                                                                                             [                                                                                           i                                                   ¡                           p                                       Y                                                                                                                         k                                                                                     n                               j                                                                                                                                                o   p                                               q           h                                                                                                                                                                                                                                                                                                                                                                                                                               f           p                                      g           g                       i               m           g       ¸
                    ~           ~               Õ       y       Õ                                           s                                          ù                                                               ö                                           ´                                   µ                                                                               ¶                                           ·




                                                                        |                   }   «                                                                                                                                                                                                                                                                                                                                                                                       «




    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




Ú               ­           5           ¬           6               ±           ¨       ©               §           ­                           Ñ               Ò                       ¨               «                   7                                   Í                               ¬                                                   8                   Î                                           9                                       :                                               ;                                               ;                       <                                                   =                               >                                       ?                                   >                                                       ?                                           @                                               ©                               ¯                           ¬                               §                                   ±                   ¯                                   ©                               Ù                       A                           A                   §                       =                   6                   6           6           Ó       Ø       ©           ¯               ¬       Î           ±   ¯   ©       Ó   Î       ­       ²                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                @   ©   ¯   ¬       §       ±               ¯       ©           @       ±           B       Ï           ¨           ×   Ñ           ¬   Î       Ò
                                                                                                                                                                                                    Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Desc
            
                                    4                       C               D                      
                                                                                                                        
                                                                                                                                                                                                        E




                                                                                                                                                                                                                                                                                    ¾                                                                                                                                                                                                                                                            ¾                                                                                           ·                                                                                                                                                                                                 ¾
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Main Document    Page 32 of 75
                                    4                       C               D                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            G                           4                                                               H                       I                                                          C           4                                              J
                                                                                                               


                                                                                                                                                                                                                                                                                    À                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ç




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       N                                                           »                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            F

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    «           5               Ï               B               ­                   6                       B
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        K




        ½                                   ­




                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            

                                                                                                                                                                                                                                                                                                    À                                                                                                                                                                                                           À                                                                                                                           Ç
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¢                                                                                                                       ¢



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¡               ´           £       P                       ¦               ¥       ¦               ¦
                                                                                                                                                                                                                                                                                                                                                                        Ç                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Â                                                                                                                                         ½                                                                     Å




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            p                                  l                                                                                                                                          q                                                           q       l                                                                                              i                                       m                                       p                               n                       n                               i                                       j                                       k                       l                                           k                                       j                                       h                                                                                         




        ö




                                                                                                                                                                    s                                       t                                                   à                                                              Õ                           s                                                                  Õ                   u                                                                                                                                                                     w                                                       v                                               Õ               u                               s                                                          ÿ                   ß                                                                                                                                               ù                                                       w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                       Ô                                                                                                                                                                                                                                                                                                                                                                           §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ³




                                                                                                                                ¿                                               À                                   À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               À               ¿                       À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ê                                                                                                                                                                                                                               ¦                                                                  ´
                                                                                                                                                                                                                                                                                                               Á                                                                                                                                                                                                                                                                                Â                                                                                                          Ã                                                               Ä                                                                                                                                          Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ä                                                                                                                                ¾                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ³




                                                                                                                                Æ                                           Ç                                                                                                                                                                           Ç                                                                   È
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                P                                                   ¦                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       [                                                                  k                                                                                                              p                                                                                                      l                                                                                                                                                                                                                               l                                           q           k                               n                                   j                                                                                                                                           ¦                                                                                                                                           ¢                                                              ´                                   µ                                                                          ¦
                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                Ç                                                                                                                                       È                                                                                                                                                                                                                                                                                                                                                                                                                                                                               É
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        £                                                                                                                                                                                                                               P                                                                                                   ´                                                   ´
                                                                                                                                                                                                                                                                      Ã                                                                                                                                                                                                                                                                                                                                                                                                                                                                      




                                                                                                                                                                    x                                       ù                                                                       õ                                   w                                                                                                                                                              u                                                      w                                   w                                                   u                                                                                                               Õ                   u                                                                                                                              u                                                           u                   w                                               ¯                                                       Õ       à                                                                               s                       v                       w                                                                                                                                                                               g                                  i                           m                                           l                                                                                                                                                                         p                                                   l                                                                                                         i                                       j                                       m                       q               o                                                  Ì                   l                                                                                                          n                                   o       p                           q           h                                                       q   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                z                               w                           y           ë                                                                           u           z                                   u                                               à                   à                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |               }           }                                           |                                       |                                                               }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                    ü                                                                                                                                                                                                                                                                                                                                                                                                                       ü                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ô




                                                                                                                            [                                                                                               i                                                                               q                           k                                       n                                                       j                                                                                                                                                                                                                               l                                                                                                                                                                                                                                                                               l                                   ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                z                           w                               y                       ë                               s                   t               w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ô




                                                                                                                                                                                                                                           r                                                   w                                                   õ                                       u                           s                                                                                              ö                                                       s                                                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s                               t                                           u                   Õ                       t                                   Ö                                       w                                                   t                                           u




                                                                                                                                                                                                                                           r                                                   w                                               õ                                           u                           s                                                                                              ÷                                                       s                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Õ                   Þ                                           x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            u               w                                   v




                                                                                                                                                                                                                                           r                                                   w                                               õ                                           u                           s                                                                                              ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                                       v                                                                   r                                                   w                                                   õ                                   u                   s                                                                              ÷                                                       s                                           t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r                               Õ               ß                           à                                       x                                               u               w                                   v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i                                       m                                                                                                                                                                                                                                f                                                                              \                                                                                         \                                                                                                     j                               k                                                                                             n                               j                                                                                                    n                       o               p                                           q       h




                                                                                                                                                                                                                                                                                            u                                                                       w                                                                                   ß                                           u                                               s                                       t                                               w                                                                                   s                                   ~                                       u                           z                                           w                                                           v                                   w                                   õ                               u                           s                                              ß                                                                       t                   v                                               t                   s       u       z       w           




                                                                                                                                                                                                                                                                                                                                        }                                                                       |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   |                                                                           |




                                                                                                                                                                                                                        ø




                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                       n                                                                                                                                  q           m                               l                                                                                                       q                                                                                  n                                                       o           p                                                   q                   h                                                                               q                                                              m                               i                                                                      p                                               n                       i                   h                           h                   j           k               q       l       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u                   x                                   v                                       w                                           t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                     l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                õ                                                       Õ           Ö                                                                                   u               Õ               s                                               t                                               ß                                                                                              Õ           ß                       Õ               t                       Ö                                                           s                       x                               u                           s                                               ~                                                                       ß               w                       à                                                                                  u               Õ               s                               t                                                           Ö                                  w               w                       ù                       w                       t               u                           s                                          v               Õ                           s                  y           w               u   z                   u          s       x       v   Õ   v   t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }                                                                                   |                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                                           |                                                                                                               |                               |                                                                                                                               |                                                                                                                                                                                                                                                           {                                                                                   |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                            \                                      l                                                                                                                                                      n                                                           o           p                                                       q                   h                                                                                                                                                  j                                                                                          °                                                              n                                               l                                       l                               i                                                       i                                   m                       m                                                                                         l                           ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       w           à               s                                          u                                                                           ß                                                           à                                                                  Õ                   s                                                                  Õ       u                                                                  y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                                                                                                                                                                                                                                                       }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r                               w                               õ                                           u                   ß                                                       u                   s                                                                       à                                               w                           t                               ß                           Õ           s                           t                                               s                                                                  à                                          s                                   ~                       Õ           u               ¾               ß                       z                                                                      Õ       t                           Ö                   à                                                                               t                           ß                   þ                                               t                   v                       s               u           z                   w                                          ß                   Õ       ù                       Õ                                              v           w       õ               u   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |                                                                                                                                               }       |                                                                                                           |                                                                                                                                                                                                                               }       |
                                                                                                                                                                                                                                                                                                s




                                                                                                                                                                                                                                            §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            O                                                                                                                                                                                                                                           O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ¾                                                                                                                                                                                                                    ¾




                                                                                                                                                                                                                                                                                        w                                           ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u               z                                       w                                                                                                                                                              à                                   w                                       y                                       Õ   ~                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                        ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ü




        ½                                   ­




                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                    À



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    P                                       ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¸


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¡               ´           £       P                       ¦               ¥       ¦               ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ½                                                                                                                                                                                                                                                                                                                                   Â                                                                                                                                                                                        Å                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            p                                  l                                                                                                                                          q                                                           q       l                                                                                              i                                       m                                       p                               n                       n                               i                                       j                                       k                       l                                           k                                       j                                       h                                                                                         




        ÷




                                                                                                                                                                    s                                       t                                                   à                                                              Õ                           s                                                                  Õ                   u                                                                                                                                                                     w                                                       v                                               Õ               u                               s                                                          ÿ                   ß                                                                                                                                               ù                                                       w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                       Ô                                                                                                                                                                                                                                                                                                                                                                           §




                                                                                                                                ¿                                               À                                   À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               À               ¿                       À
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ê                                                                                                                                                                                                                               ¦                                                                  ´                           ¤
                                                                                                                                                                                                                                                                                                               Á                                                                                                                                                                                                                                                                                Â                                                                                                          Ã                                                               Ä                                                                                                                                          Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ä                                                                                                                                ¾                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ³




                                                                                                                                Æ                                           Ç                                                                                                                                                                           Ç                                                                   È




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                P                                                   ¦                                                                                                                                   ¢                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   [                                                                  k                                                                                                              p                                                                                                      l                                                                                                                                                                                                                               l                                           q           k                               n                                   j                                                                                                                                           ¦                                                                                                                                           ¦                                       µ                                                                                      ¦
                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                Ç                                                                                                                                       È                                                                                                                                                                                                                                                                                                                                                                                                                                                                               É
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        £                                                                                                                                                                                                                               P                                                                                                   ´                                                   ´
                                                                                                                                                                                                                                                                      Ã                                                                                                                                                                                                                                                                                                                                                                                                                                                                      




                                                                                                                                                                    x                                       ù                                                                       õ                                   w                                                                                                                                                              u                                                      w                                   w                                                   u                                                                                                               Õ                   u                                                                                                                              u                                                           u                   w                                               ¯                                                       Õ       à                                                                               s                       v                       w                                                                                                                                                                               g                                  i                           m                                           l                                                                                                                                                                         p                                                   l                                                                                                         i                                       j                                       m                       q               o                                                  Ì                   l                                                                                                          n                                   o       p                           q           h                                                       q   


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                z                               w                           y           ë                                                                           u           z                                   u                                               à                   à                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |               }           }                                           |                                       |                                                               }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                    ü                                                                                                                                                                                                                                                                                                                                                                                                                       ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ô




                                                                                                                            [                                                                                               i                                                                               q                           k                                       n                                                       j                                                                                                                                                                                                                               l                                                                                                                                                                                                                                                                               l                                   ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                z                           w                               y                       ë                               s                   t               w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ô




                                                                                                                                                                                                                                           r                                                   w                                               õ                                           u                           s                                                                                              ö                                                       s                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s                               t                                           u                   Õ                       t                                   Ö                                       w                                                   t                                           u




                                                                                                                                                                                                                                           r                                                   w                                                   õ                                       u                           s                                                                                              ÷                                                       s                                                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Õ                   Þ                                           x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            u               w                                   v




                                                                                                                                                                                                                                           r                                                   w                                               õ                                           u                           s                                                                                              ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                                       v                                                                   r                                                   w                                                   õ                                   u                   s                                                                              ÷                                                       s                                           t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r                               Õ               ß                           à                                       x                                               u               w                                   v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i                                       m                                                                                                                                                                                                                                f                                                                              \                                                                                         \                                                                                                     j                               k                                                                                             n                               j                                                                                                    n                       o               p                                           q       h




                                                                                                                                                                                                                                                                                            u                                                                       w                                                                                   ß                                           u                                               s                                       t                                               w                                                                                   s                                   ~                                       u                           z                                           w                                                           v                                   w                                   õ                               u                           s                                              ß                                                                       t                   v                                               t                   s       u       z       w           




                                                                                                                                                                                                                                                                                                                                        }                                                                       |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   |                                                                           |




                                                                                                                                                                                                                        ø




                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                       n                                                                                                                                  q           m                               l                                                                                                       q                                                                                  n                                                       o           p                                                   q                   h                                                                               q                                                              m                               i                                                                      p                                               n                       i                   h                           h                   j           k               q       l       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u                   x                                   v                                       w                                           t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                     l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                õ                                                       Õ           Ö                                                                                   u               Õ               s                                               t                                               ß                                                                                              Õ           ß                       Õ               t                       Ö                                                           s                       x                               u                           s                                               ~                                                                       ß               w                       à                                                                                  u               Õ               s                               t                                                           Ö                                  w               w                       ù                       w                       t               u                           s                                          v               Õ                           s                  y           w               u   z                   u          s       x       v   Õ   v   t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }                                                                                   |                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                                           |                                                                                                               |                               |                                                                                                                               |                                                                                                                                                                                                                                                           {                                                                                   |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                            \                                      l                                                                                                                                                      n                                                           o           p                                                       q                   h                                                                                                                                                  j                                                                                          °                                                              n                                               l                                       l                               i                                                       i                                   m                       m                                                                                         l                           ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       w           à               s                                          u                                                                           ß                                                           à                                                                  Õ                   s                                                                  Õ       u                                                                  y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                                                                                                                                                                                                                                                       }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r                               w                               õ                                           u                   ß                                                       u                   s                                                                       à                                               w                           t                               ß                           Õ           s                           t                                               s                                                                  à                                          s                                   ~                       Õ           u               ¾               ß                       z                                                                      Õ       t                           Ö                   à                                                                               t                           ß                   þ                                               t                   v                       s               u           z                   w                                          ß                   Õ       ù                       Õ                                              v           w       õ               u   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |                                                                                                                                               }       |                                                                                                           |                                                                                                                                                                                                                               }       |
                                                                                                                                                                                                                                                                                                s




                                                                                                                                                                                                                                            §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            O                                                                                                                                                                                                                                           O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ¾                                                                                                                                                                                                                    ¾




                                                                                                                                                                                                                                                                                        w                                           ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u               z                                       w                                                                                                                                                              à                                   w                                       y                                       Õ   ~                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                        ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ü




        ½                                   ­




                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    P                                       ¤                                                                               ¦




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¡               ´           £       µ           µ                           ¥       ¦               ¦
                                                                                                                                                                                                                                                                                             ¾                                                                                                                                                         ½                                                                                                                                                                              Ã                                                                               ¼




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            p                                  l                                                                                                                                          q                                                           q       l                                                                                              i                                       m                                       p                               n                       n                               i                                       j                                       k                       l                                           k                                       j                                       h                                                                                         




        ­




                                                                                                                                                                    s                                       t                                                   à                                                              Õ                           s                                                                  Õ                   u                                                                                                                                                                     w                                                       v                                               Õ               u                               s                                                          ÿ                   ß                                                                                                                                               ù                                                       w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                       Ô                                                                                                                                                                                                                                                                                                                                                                           §




                                                                                                                                ¿                                               À                                   À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               À               ¿                       À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ê                                                                                                                                                                                                                               ´                       ´                                          ´                           µ
                                                                                                                                                                                                                                                                                                               Á                                                                                                                                                                                                                                                                                Â                                                                                                          Ã                                                               Ä                                                                                                                                          Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ä                                                                                                                                ¾                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ³                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ³




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                À                                                                                                                                                           À                                                                                                                                               À
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            [                                                                  k                                                                                                              p                                                                                                      l                                                                                                                                                                                                                               l                                           q           k                               n                                   j                                                                                                                                           ¦
                                                                                                                                P                                                                                       P                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       £                                                                                                                                                                                                                                                                                       ¦                               ¦                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ¦                                                                                                                              ¦
                                                                                                                                                                                                                                                                                                            ¶                                                                                                                                                                                                 Â                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ç                                                                                                                                                                               ¿




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        £                                                       O                                                                                                                                                                                                       ¤                                       ´                               ¦                           P
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          




                                                                                                                                                                    x                                       ù                                                                       õ                                   w                                                                                                                                                              u                                                      w                                   w                                                   u                                                                                                               Õ                   u                                                                                                                              u                                                           u                   w                                               ¯                                                       Õ       à                                                                               s                       v                       w                                                                                                                                                                               g                                  i                           m                                           l                                                                                                                                                                         p                                                   l                                                                                                         i                                       j                                       m                       q               o                                                  Ì                   l                                                                                                          n                                   o       p                           q           h                                                       q   


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                z                               w                           y           ë                                                                           u           z                                   u                                               à                   à                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |               }           }                                           |                                       |                                                               }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                    ü                                                                                                                                                                                                                                                                                                                                                                                                                       ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ô




                                                                                                                            [                                                                                               i                                                                               q                           k                                       n                                                       j                                                                                                                                                                                                                               l                                                                                                                                                                                                                                                                               l                                   ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                z                           w                               y                       ë                               s                   t               w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ô




                                                                                                                                                                                                                                           r                                                   w                                                   õ                                       u                           s                                                                                              ö                                                       s                                                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s                               t                                           u                   Õ                       t                                   Ö                                       w                                                   t                                           u




                                                                                                                                                                                                                                           r                                                   w                                               õ                                           u                           s                                                                                              ÷                                                       s                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Õ                   Þ                                           x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            u               w                                   v




                                                                                                                                                                                                                                           r                                                   w                                               õ                                           u                           s                                                                                              ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                                       v                                                                   r                                                   w                                                   õ                                   u                   s                                                                              ÷                                                       s                                           t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r                               Õ               ß                           à                                       x                                               u               w                                   v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i                                       m                                                                                                                                                                                                                                f                                                                              \                                                                                         \                                                                                                     j                               k                                                                                             n                               j                                                                                                    n                       o               p                                           q       h




                                                                                                                                                                                                                                                                                            u                                                                       w                                                                                   ß                                           u                                               s                                       t                                               w                                                                                   s                                   ~                                       u                           z                                           w                                                           v                                   w                                   õ                               u                           s                                              ß                                                                       t                   v                                               t                   s       u       z       w           




                                                                                                                                                                                                                                                                                                                                        }                                                                       |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   |                                                                           |




                                                                                                                                                                                                                        ø




                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                       n                                                                                                                                  q           m                               l                                                                                                       q                                                                                  n                                                       o           p                                                   q                   h                                                                               q                                                              m                               i                                                                      p                                               n                       i                   h                           h                   j           k               q       l       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u                   x                                   v                                       w                                           t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                     l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                õ                                                       Õ           Ö                                                                                   u               Õ               s                                               t                                               ß                                                                                              Õ           ß                       Õ               t                       Ö                                                           s                       x                               u                           s                                               ~                                                                       ß               w                       à                                                                                  u               Õ               s                               t                                                           Ö                                  w               w                       ù                       w                       t               u                           s                                          v               Õ                           s                  y           w               u   z                   u          s       x       v   Õ   v   t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }                                                                                   |                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                                           |                                                                                                               |                               |                                                                                                                               |                                                                                                                                                                                                                                                           {                                                                                   |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                            \                                      l                                                                                                                                                      n                                                           o           p                                                       q                   h                                                                                                                                                  j                                                                                          °                                                              n                                               l                                       l                               i                                                       i                                   m                       m                                                                                         l                           ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       w           à               s                                          u                                                                           ß                                                           à                                                                  Õ                   s                                                                  Õ       u                                                                  y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                                                                                                                                                                                                                                                       }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r                               w                               õ                                           u                   ß                                                       u                   s                                                                       à                                               w                           t                               ß                           Õ           s                           t                                               s                                                                  à                                          s                                   ~                       Õ           u               ¾               ß                       z                                                                      Õ       t                           Ö                   à                                                                               t                           ß                   þ                                               t                   v                       s               u           z                   w                                          ß                   Õ       ù                       Õ                                              v           w       õ               u   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |                                                                                                                                               }       |                                                                                                           |                                                                                                                                                                                                                               }       |
                                                                                                                                                                                                                                                                                                s




                                                                                                                                                                                                                                            §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            R
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ã                                                                                         ¾




                                                                                                                                                                                                                                                                                        w                                           ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u               z                                       w                                                                                                                                                              à                                   w                                       y                                       Õ   ~                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                        ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ü




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            j                       n                                 j       o                 h                                                                                                                                                                                q               l               i                                                                                                                                             [                                                                                           i                                                   ¡                           p                                       Y                                                                                                                         k                                                                                         n                           j                                                                                                                                            o   p                                               q           h                                                                                                                                                                                                                                                                                                                                                                                                                                       f           p                                  g                              i               m           g       ¸
                    ~           ~               Õ       y       Õ                                           s                                          ù                                                                       ö                                               ´                                   µ                                                                           ¶                                       ·




                                                                        |                   }   «                                                                                                                                                                                                                                                                                                                                                                                   «




    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




Ú               ­           5           ¬           6               ±           ¨       ©               §           ­                           Ñ               Ò                       ¨                       «                       7                                   Í                               ¬                                                   8               Î                                       9                                   :                                           ;                                       ;                       <                                               =                               >                                           ?                                   >                                               ?                                               @                                               ©                           ¯                               ¬                                   §                                       ±                       ¯                                           ©                       Ù                       A                           A                       §                               =                   6               6               6           Ó       Ø       ©           ¯               ¬       Î           ±   ¯   ©       Ó   Î       ­       ²                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    @   ©   ¯   ¬       §       ±           ¯       ©           @       ±           B       Ï       ¨           ×   Ñ           ¬   Î       Ò
                                                                                                                                                                                                    Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Desc
            
                                    4                       C               D                      
                                                                                                                        
                                                                                                                                                                                                        E




                                                                                                                                                                                                                                                                                            ¾                                                                                                                                                                                                                                                                                        ¾                                                                                           ·                                                                                                                                                                                                         ¾
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Main Document    Page 33 of 75
                                    4                       C               D                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                G                           4                                                               H                       I                                                          C           4                                              J
                                                                                                               


                                                                                                                                                                                                                                                                                            À                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ç




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       N                                                           »                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            F

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        «           5               Ï               B               ­                       6                           B
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    K




        ½                                   ­




                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ³



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ç



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¤                                                                                       ¢
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¸


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¡                               £       ´           ¦                           ¥           ¦               ¦
                                                                                                                                ¶                                                                                                                                                                                                                                                                                                          Â                                                                                                                                                                                                                                                                                                            Â                                                                                                                                                                                                                                                                             ¾                                       ·                                                                                                                                                      Â                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ¸




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            p                                  l                                                                                                                                                      q                                                           q           l                                                                                                  i                                               m                                               p                                   n                       n                               i                                       j                                       k                       l                                           k                                       j                                       h                                                                                                 




        ½




                                                                                                                                                                        s                                   t                                                   à                                                                              Õ                           s                                                                  Õ                   u                                                                                                                                                                                         w                                                   v                                       Õ               u                                   s                                                                  ÿ                           ß                                                                                                                                                   ù                                                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                       Ô                                                                                                                                                                                                                                                                                                                                                                                           §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ³




                                                                                                                                ¿                                               À                                   À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           À                   ¿                           À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ê                                                                                                                                                                                                                               ¦                                                                  ´                           ´
                                                                                                                                                                                                                                                                                                                           Á                                                                                                                                                                                                                                                                                                    Â                                                                                                      Ã                                                               Ä                                                                                                                                                              Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ä                                                                                                                                ¾                                                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ³                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ³




                                                                                                                                Æ                                           Ç                                                                                                                                                                                           Ç                                                                   È




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¦                                                               ´                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       [                                                                  k                                                                                                                      p                                                                                                              l                                                                                                                                                                                                                                                       l                                           q           k                               n                                   j                                                                                                                                               ¦                                                                                                                                                   ¦                                       µ                                                                                      ¦
                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                            À




                                                                                                                                Ê                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           £                                                                                                                                       Q                                                                           ´                                               ´                                               µ                                           ¦                                   ¤
                                                                                                                                                                                                                   ¾                                                                                                                                                                                                                                                                                                 »                                                                       Ä                                                                                                                          ½                                                                                                                                                                                                  Ç




                                                                                                                                                                        x                                   ù                                                                               õ                                           w                                                                                                                                                                          u                                                              w                                   w                                                   u                                                                                                   Õ                       u                                                                                                                                              u                                                                   u                   w                                           ¯                                               Õ       à                                                                                       s                               v                       w                                                                                                                                                                                       g                                  i                           m                                               l                                                                                                                                                                                     p                                                       l                                                                                                                         i                                           j                                       m                       q               o                                                  Ì                   l                                                                                                          n                                       o       p                           q               h                                                       q   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    z                               w                           y           ë                                                                           u           z                                   u                                               à                   à                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |               }           }                                           |                                       |                                                               }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                    ü                                                                                                                                                                                                                                                                                                                                                                                                                                               ü                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ô




                                                                                                                            [                                                                                               i                                                                                           q                               k                                       n                                                       j                                                                                                                                                                                                                                               l                                                                                                                                                                                                                                                                                                   l                                   ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        z                                   w                                   y                   ë                                       s                   t                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ô




                                                                                                                                                                                                                                       r                                                               w                                                           õ                                       u                           s                                                                                                      ö                                                                   s                                                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s                                   t                                           u                       Õ                           t                                   Ö                                           w                                                       t                                               u




                                                                                                                                                                                                                                       r                                                               w                                                       õ                                           u                           s                                                                                                      ÷                                                                   s                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Õ                   Þ                                                   x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                u               w                                           v




                                                                                                                                                                                                                                       r                                                               w                                                       õ                                           u                           s                                                                                                      ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t                                               v                                                               r                                                               w                                                           õ                                   u                       s                                                                              ÷                                                   s                                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r                               Õ               ß                               à                                       x                                                       u               w                                       v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i                                           m                                                                                                                                                                                                                                                    f                                                                                              \                                                                                         \                                                                                                     j                               k                                                                                                 n                               j                                                                                                            n                       o               p                                           q       h




                                                                                                                                                                                                                                                                                                    u                                                                                   w                                                                               ß                                                       u                                                       s                                   t                                                   w                                                                   s                                           ~                                               u                           z                                                   w                                                           v                                           w                               õ                               u                   s                                                          ß                                                                           t                   v                                                   t                   s           u       z       w           




                                                                                                                                                                                                                                                                                                                                                        }                                                                       |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       |                                                                               |




                                                                                                                                                                                                                        ø




                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                       n                                                                                                                                          q               m                                       l                                                                                                   q                                                                              n                                                               o           p                                                           q                   h                                                                                       q                                                          m                       i                                                                          p                                                           n                       i                   h                               h                       j           k               q       l       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u                   x                                       v                                       w                                                   t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t                                       ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                 l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                õ                                                           Õ           Ö                                                                                           u               Õ                   s                                                   t                                               ß                                                                                                                  Õ           ß                       Õ               t                       Ö                                                           s                       x                               u                           s                                               ~                                                                           ß               w                           à                                                                                      u               Õ               s                               t                                                           Ö                                  w               w                       ù                       w                       t               u                           s                                          v                       Õ                           s                  y           w                       u   z                       u              s       x               v       Õ   v       t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }                                                                                           |                                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                                                       |                                                                                                                       |                                   |                                                                                                                               |                                                                                                                                                                                                                                                                   {                                                                                               |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                            \                                          l                                                                                                                                                                  n                                                           o           p                                                           q                           h                                                                                                                                                          j                                                                              °                                                                          n                                                   l                                           l                                   i                                                           i                               m                       m                                                                                         l                               ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       w           à               s                                          u                                                                               ß                                                                   à                                                                      Õ                       s                                                                      Õ           u                                                                              y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |                                                                                                                                                                                                                                                                                                                                                                                                           }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r                               w                                   õ                                           u                       ß                                                           u                   s                                                                               à                                                   w                               t                                       ß                               Õ           s                           t                                               s                                                                  à                                          s                                   ~                       Õ           u               ¾               ß                           z                                                                          Õ       t                           Ö                       à                                                                               t                           ß                   þ                                               t                   v                       s               u           z                   w                                          ß                   Õ       ù                               Õ                                              v               w           õ               u       ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                                       }       |                                                                                                           |                                                                                                                                                                                                                                       }       |
                                                                                                                                                                                                                                                                                                        s




                                                                                                                                                                                                                                        §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    O                                                                                                                                                                                                                                           O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ¾                                                                                                                                                                                                                            ¾




                                                                                                                                                                                                                                                                                                w                                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u                   z                                       w                                                                                                                                                                              à                                   w                                               y                                       Õ       ~                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                        ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ü




        ½                                   ­




                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ³




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                À



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¦                                       µ                                               ´                               ¦



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ¡                           µ           £                               ¤                   ¥       ¦               ¦
                                                                                                                                Ç                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ¸                                               ¸




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            p                                  l                                                                                                                                                      q                                                           q           l                                                                                                  i                                               m                                               p                                   n                       n                               i                                       j                                       k                       l                                           k                                       j                                       h                                                                                                 




        ¿




                                                                                                                                                                        s                                   t                                                   à                                                                              Õ                           s                                                                  Õ                   u                                                                                                                                                                                         w                                                   v                                       Õ               u                                   s                                                                  ÿ                           ß                                                                                                                                                   ù                                                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                       Ô                                                                                                                                                                                                                                                                                                                                                                                           §




                                                                                                                                ¿                                               À                               À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           É                                                                                                                                                                                                   À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           À                   ¿                           À




                                                                                                                                                                                                                                                                                                                                                                                                        O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ê                                                                                                                                                                                                                               ¦                       µ                                          ´                           P
                                                                                                                                                                                                                                                                                                                           Á                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Ä                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ä                                                                                                                                ¾                                                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ³




                                                                                                                                Æ                                           Ç                                                                                                                                                                                           Ç                                                                   È
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        P                                                           ¦                                                               ¦                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       [                                                                  k                                                                                                                      p                                                                                                              l                                                                                                                                                                                                                                                       l                                           q           k                               n                                   j                                                                                                                                               ¦                                                                                                                                                                                                                  ´                                   P                                                                          ¦
                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Æ                                                               ¿
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                    W                                                                                                                                                                                                                                                                                   £                                                                                                                                                                                                                                       ´
                                                                                                                                ·                                                                                                                                 Â                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ¸




                                                                                                                                                                        x                                   ù                                                                               õ                                           w                                                                                                                                                                          u                                                              w                                   w                                                   u                                                                                                   Õ                       u                                                                                                                                              u                                                                   u                   w                                           ¯                                               Õ       à                                                                                       s                               v                       w                                                                                                                                                                                       g                                  i                           m                                               l                                                                                                                                                                                     p                                                       l                                                                                                                         i                                           j                                       m                       q               o                                                  Ì                   l                                                                                                          n                                       o       p                           q               h                                                       q   


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    z                               w                           y           ë                                                                           u           z                                   u                                               à                   à                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |               }           }                                           |                                       |                                                               }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                    ü                                                                                                                                                                                                                                                                                                                                                                                                                                               ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ô




                                                                                                                            [                                                                                               i                                                                                           q                               k                                       n                                                       j                                                                                                                                                                                                                                               l                                                                                                                                                                                                                                                                                                   l                                   ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        z                                   w                                   y                   ë                                       s                   t                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          s                                   t                                           u                       Õ                           t                                   Ö                                           w                                                       t                                               u




                                                                                                                                                                                                                                        r                                                               w                                                           õ                                       u                           s                                                                                                      ö                                                                   s                                                       t                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ô




                                                                                                                                                                                                                                       r                                                               w                                                       õ                                           u                           s                                                                                                      ÷                                                                   s                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Õ                   Þ                                                   x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                u               w                                           v




                                                                                                                                                                                                                                       r                                                               w                                                       õ                                           u                           s                                                                                                      ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t                                               v                                                               r                                                               w                                                           õ                                   u                       s                                                                              ÷                                                   s                                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r                               Õ               ß                               à                                       x                                                       u               w                                       v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i                                           m                                                                                                                                                                                                                                                    f                                                                                              \                                                                                         \                                                                                                     j                               k                                                                                                 n                               j                                                                                                            n                       o               p                                           q       h




                                                                                                                                
                                                                                                                                                                                                                                                                                                    u                                                                                   w                                                                               ß                                                       u                                                       s                                   t                                                   w                                                                   s                                           ~                                               u                           z                                                   w                                                           v                                           w                               õ                               u                   s                                                          ß                                                                           t                   v                                                   t                   s           u       z       w           




                                                                                                                                                                                                                                                                                                                                                        }                                                                       |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       |                                                                               |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                        ø




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u                       x                                   v                                           w                                               t                                       u                                                                       s                                                                               t                                           ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }                                                               |




                                                                                                                                                                                                                                                                                                                                                                                                       n                                                                                                                                          q               m                                       l                                                                                                   q                                                                              n                                                               o           p                                                           q                   h                                                                                       q                                                          m                       i                                                                          p                                                           n                       i                   h                               h                       j           k               q       l       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ü




                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                 l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                õ                                                           Õ           Ö                                                                                           u               Õ                   s                                                   t                                               ß                                                                                                                  Õ           ß                       Õ               t                       Ö                                                           s                       x                               u                           s                                               ~                                                                           ß               w                           à                                                                                      u               Õ               s                               t                                                           Ö                                  w               w                       ù                       w                       t               u                           s                                          v                       Õ                           s                  y           w                       u   z                       u              s       x               v       Õ   v       t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }                                                                                           |                                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                                                       |                                                                                                                       |                                   |                                                                                                                               |                                                                                                                                                                                                                                                                   {                                                                                               |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                            \                                          l                                                                                                                                                                  n                                                           o           p                                                           q                           h                                                                                                                                                          j                                                                              °                                                                          n                                                   l                                           l                                   i                                                           i                               m                       m                                                                                         l                               ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       w           à               s                                          u                                                                               ß                                                                   à                                                                      Õ                       s                                                                      Õ           u                                                                              y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |                                                                                                                                                                                                                                                                                                                                                                                                           }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r                               w                                   õ                                           u                       ß                                                           u                   s                                                                               à                                                   w                               t                                       ß                               Õ           s                           t                                               s                                                                  à                                          s                                   ~                       Õ           u               ¾               ß                           z                                                                          Õ       t                           Ö                       à                                                                               t                           ß                   þ                                               t                   v                       s               u           z                   w                                          ß                   Õ       ù                               Õ                                              v               w           õ               u       ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                                       }       |                                                                                                           |                                                                                                                                                                                                                                       }       |
                                                                                                                                                                                                                                                                                                        s




                                                                                                                                                                                                                                        §




                                                                                                                                                                                                                       ª
                                                                                                                                                                                                                                                                                                w                                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                u                   z                                           w                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            à                                       w                                           y                                       Õ       ~                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    E

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        À                                       Ç




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¾                                       Ã                                                                                                                                                                                                                                                                                              




        ½                                   ­




                        




                                                                                                                                                                                                                                                À                                                                                                                                                                                                                                                                                                                                               À


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¤                                       P                                               ¤                               ¦




                                                                                                                                                                                                                                                                                        O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¡           ´               ¦           £       P           ¢                               ¥       ¦               ¦
                                                                                                                                Ç                                                                                                                                                                                                                                                                                                                                            ¾                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ¸




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            p                                  l                                                                                                                                                      q                                                           q           l                                                                                                  i                                               m                                               p                                   n                       n                               i                                       j                                       k                       l                                           k                                       j                                       h                                                                                                 




        µ




                                                                                                                                                                        s                                   t                                                   à                                                                              Õ                           s                                                                  Õ                   u                                                                                                                                                                                         w                                                   v                                       Õ               u                                   s                                                                  ÿ                           ß                                                                                                                                                   ù                                                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                       Ô                                                                                                                                                                                                                                                                                                                                                                                           §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                À                                                                                                                                                                                                                                                                                                                                                                           Ç                                                                                                                                                                                                   Ç                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   À           ¿                       À
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               U




                                                                                                                                ´                                                                                       P                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ê                                                                                                                                                                                                                               ´                       ¦                                          ¦                                                                  ´
                                                                                                                                                                                                                                                                                                                        ·                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Â                                                                                                                                                                                                                                                                                                                                                                    Ã                                                                                                                                              ¾                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ä                                                                                                                                ¾                                                                                                                                   ¸                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ³




                                                                                                                                                                                                                                                                            À
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            [                                                                  k                                                                                                                      p                                                                                                              l                                                                                                                                                                                                                                                       l                                           q           k                               n                                   j                                                                                                                                               ¦
                                                                                                                                                                                                                                                                                                                                                                                                                    ´                                                           ¦                                                                       ¦                                                   ¦                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ¦                                   ´                                                                          ¦
                                                                                                                                                                           Ã                                                                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ç




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ®

                                                                                                                                O                                                                                                                                                                                                                                                                                                                                                                                                                                       £                                                                                                                                                                                   ¢                                                                   ¦                                                           ¢                                                   ¦                                                               ¤
                                                                                                                                                                                »                                                                                                                                                                                                                                    ½                                                                                                                                                                                                                                   




                                                                                                                                                                        x                                   ù                                                                               õ                                           w                                                                                                                                                                          u                                                              w                                   w                                                   u                                                                                                   Õ                       u                                                                                                                                              u                                                                   u                   w                                           ¯                                               Õ       à                                                                                       s                               v                       w                                                                                                                                                                                       g                                  i                           m                                               l                                                                                                                                                                                     p                                                       l                                                                                                                         i                                           j                                       m                       q               o                                                  Ì                   l                                                                                                          n                                       o       p                           q               h                                                       q   


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    z                               w                           y           ë                                                                           u           z                                   u                                               à                   à                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |               }           }                                           |                                       |                                                               }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                    ü                                                                                                                                                                                                                                                                                                                                                                                                                                               ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ô




                                                                                                                            [                                                                                               i                                                                                           q                               k                                       n                                                       j                                                                                                                                                                                                                                               l                                                                                                                                                                                                                                                                                                   l                                   ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        z                                   w                                   y                   ë                                       s                   t                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ô




                                                                                                                                                                                                                                       r                                                               w                                                           õ                                       u                           s                                                                                                      ö                                                                   s                                                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s                                   t                                           u                       Õ                           t                                   Ö                                           w                                                       t                                               u




                                                                                                                                                                                                                                       r                                                               w                                                       õ                                           u                           s                                                                                                      ÷                                                                   s                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Õ                   Þ                                                   x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                u               w                                           v




                                                                                                                                                                                                                                       r                                                               w                                                       õ                                           u                           s                                                                                                      ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t                                               v                                                               r                                                               w                                                           õ                                   u                       s                                                                              ÷                                                   s                                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r                               Õ               ß                               à                                       x                                                       u               w                                       v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i                                           m                                                                                                                                                                                                                                                    f                                                                                              \                                                                                         \                                                                                                     j                               k                                                                                                 n                               j                                                                                                            n                       o               p                                           q       h




                                                                                                                                                                                                                                                                                                    u                                                                                   w                                                                               ß                                                       u                                                       s                                   t                                                   w                                                                   s                                           ~                                               u                           z                                                   w                                                           v                                           w                               õ                               u                   s                                                          ß                                                                           t                   v                                                   t                   s           u       z       w           




                                                                                                                                                                                                                                                                                                                                                        }                                                                       |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       |                                                                               |




                                                                                                                                                                                                                        ø




                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                       n                                                                                                                                          q               m                                       l                                                                                                   q                                                                              n                                                               o           p                                                           q                   h                                                                                       q                                                          m                       i                                                                          p                                                           n                       i                   h                               h                       j           k               q       l       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u                   x                                       v                                       w                                                   t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t                                       ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                 l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                õ                                                           Õ           Ö                                                                                           u               Õ                   s                                                   t                                               ß                                                                                                                  Õ           ß                       Õ               t                       Ö                                                           s                       x                               u                           s                                               ~                                                                           ß               w                           à                                                                                      u               Õ               s                               t                                                           Ö                                  w               w                       ù                       w                       t               u                           s                                          v                       Õ                           s                  y           w                       u   z                       u              s       x               v       Õ   v       t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }                                                                                           |                                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                                                       |                                                                                                                       |                                   |                                                                                                                               |                                                                                                                                                                                                                                                                   {                                                                                               |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                            \                                          l                                                                                                                                                                  n                                                           o           p                                                           q                           h                                                                                                                                                          j                                                                              °                                                                          n                                                   l                                           l                                   i                                                           i                               m                       m                                                                                         l                               ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       w           à               s                                          u                                                                               ß                                                                   à                                                                      Õ                       s                                                                      Õ           u                                                                              y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |                                                                                                                                                                                                                                                                                                                                                                                                           }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r                               w                                   õ                                           u                       ß                                                           u                   s                                                                               à                                                   w                               t                                       ß                               Õ           s                           t                                               s                                                                  à                                          s                                   ~                       Õ           u               ¾               ß                           z                                                                          Õ       t                           Ö                       à                                                                               t                           ß                   þ                                               t                   v                       s               u           z                   w                                          ß                   Õ       ù                               Õ                                              v               w           õ               u       ß




                                                                                                                                                                                                                                                                                                        s                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       |                                                                                                                                                       }       |                                                                                                           |                                                                                                                                                                                                                                       }       |




                                                                                                                                                                                                                                        §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    R
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ã                                                                                                 ¾




                                                                                                                                                                                                                                                                                                w                                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u                   z                                       w                                                                                                                                                                              à                                   w                                               y                                       Õ       ~                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                        ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ü




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            j                       n                                 j       o                 h                                                                                                                                                                                            q               l               i                                                                                                                                                     [                                                                                                               i                                                   ¡                           p                                       Y                                                                                                                         k                                                                                             n                           j                                                                                                                                                    o   p                                               q           h                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       f           p                                  g           ³                       i               m           g       ¸
                    ~           ~               Õ       y       Õ                                           s                                          ù                                                                       ö                                                   ´                                           µ                                                                               ¶                                       ·




                                                                        |                   }   «                                                                                                                                                                                                                                                                                                                                                                                                       «




    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




Ú               ­           5           ¬           6               ±           ¨       ©               §           ­                           Ñ               Ò                           ¨                   «                   7                                           Í                                       ¬                                                       8               Î                                       9                                       :                                                   ;                                               ;                       <                                       =                                       >                                   ?                               >                                                   ?                                                       @                                                       ©                               ¯                                   ¬                                   §                               ±                           ¯                                   ©                           Ù                           A                               A                       §                                   =                   6                   6               6               Ó       Ø       ©           ¯               ¬       Î           ±   ¯   ©       Ó   Î       ­       ²                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                @   ©   ¯       ¬           §       ±           ¯       ©           @       ±           B       Ï           ¨           ×   Ñ           ¬   Î       Ò
                                                                                                                                                                                                Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Desc
            
                                    4                       C               D                      
                                                                                                                        
                                                                                                                                                                                                    E




                                                                                                                                                                                                                                                                                ¾                                                                                                                                                                                                                                                                            ¾                                                                                                   ·                                                                                                                                                                                         ¾
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Main Document    Page 34 of 75
                                    4                       C               D                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        G                           4                                                               H                       I                                                          C           4                                                  J
                                                                                                               


                                                                                                                                                                                                                                                                                À                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ç




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   N                                                               »                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        F

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    «           5               Ï                   B                   ­                       6                       B
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    K




        ½                                   ­




                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ³




                                                                                                                                                                                                                                            À                                                                                                                                                                                                                                                                                                                               À



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        µ                                                                               ¤



                                                                                                                                                                                                                                                                            O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¡                           £       P           ¦           ´           ¥       ¦               ¦
                                                                                                                                Ç                                                                                                                                                                                                                                                                                                                ¾                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        p                                  l                                                                                                                                          q                                                           q       l                                                                                              i                                       m                                       p                               n                       n                               i                                       j                                       k                       l                                           k                                       j                                       h                                                                                         




        À




                                                                                                                                                                        s                               t                                               à                                                              Õ                           s                                                              Õ                   u                                                                                                                                                                                                 w                                                       v                                       Õ               u                                       s                                                  ÿ                   ß                                                                                                                                                       ù                                               w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                               Ô                                                                                                                                                                                                                                                                                                                                                                               §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        À                                                                                                                                                                                                                                                                                                                                                                   Ç                                                                                                                                                                                           Ç                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       À           ¿                           À
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           U



                                                                                                                                ´                                                                                   P                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ê                                                                                                                                                                                                                                                                                      ´                                                                              ´
                                                                                                                                                                                                                                                                                                        ·                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Â                                                                                                                                                                                                                                                                                                                                        Ã                                                                                                                          ¾                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ä                                                                                                                                ¾                                               ¸                                                                                                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ³




                                                                                                                                                                                                                                                                À
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                



                                                                                                                                                                                                                                                                                                                                                                                        ´                                                           ¦                                                                           ¦                                                       ¦                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               [                                                                  k                                                                                                              p                                                                                                      l                                                                                                                                                                                                                               l                                           q           k                               n                                   j                                                                                                                                           ¦                                                                                                                                                                                                          ¦                                   ´                                                                          ¦
                                                                                                                                                                               Ã                                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ç




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ®

                                                                                                                                O                                                                                                                                                                                                                                                                                                                                                                                                               £                                                                                                                                                                                           ¢                                                               ¦                                               ¢                                                   ¦                                                           ¤
                                                                                                                                                                                    »                                                                                                                                                                                                    ½                                                                                                                                                                                                                                           




                                                                                                                                                                        x                               ù                                                                       õ                                   w                                                                                                                                                              u                                                                      w                                       w                                                       u                                                                                                   Õ                           u                                                                                                                          u                                                               u               w                                               ¯                                           Õ       à                                                                       s                       v                   w                                                                                                                                                                                       g                                  i                           m                                           l                                                                                                                                                                         p                                                   l                                                                                                         i                                       j                                       m                       q               o                                                  Ì                   l                                                                                                          n                                   o       p                           q           h                                                       q   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            z                               w                           y           ë                                                                           u           z                                       u                                               à                       à                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |               }           }                                               |                                       |                                                                       }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ô
                                                                                                                                                                                                                                                                                                                                                                                                                        ü                                                                                                                                                                                                                                                                                                                                                                                                                                           ü                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô




                                                                                                                            [                                                                                           i                                                                               q                       k                                   n                                                       j                                                                                                                                                                                                                                                           l                                                                                                                                                                                                                                                                               l                                   ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                z                           w                           y               ë                               s                   t                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ô




                                                                                                                                                                                                                                   r                                                       w                                           õ                                       u                           s                                                                                                      ö                                                                           s                                                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        s                               t                                           u                   Õ                       t                                   Ö                                       w                                                   t                                           u




                                                                                                                                                                                                                                   r                                                       w                                               õ                                   u                           s                                                                                                      ÷                                                                           s                                                           t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Õ                   Þ                                           x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u               w                                   v




                                                                                                                                                                                                                                   r                                                       w                                           õ                                       u                           s                                                                                                      ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t                                               v                                                               r                                                           w                                           õ                                       u                   s                                                                                  ÷                                               s                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       r                               Õ               ß                           à                                       x                                               u               w                                   v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i                                       m                                                                                                                                                                                                                                f                                                                              \                                                                                         \                                                                                                     j                               k                                                                                             n                               j                                                                                                    n                       o               p                                           q       h




                                                                                                                                                                                                                                                                                        u                                                                       w                                                                           ß                                                   u                                                               s                                       t                                                       w                                                                       s                                       ~                                           u                   z                                           w                                                               v                                   w                                       õ                           u                   s                                              ß                                                           t               v                                                   t                   s           u       z       w           




                                                                                                                                                                                                                                                                                                                                }                                                                   |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           |                                                                   |




                                                                                                                                                                                                                    ø




                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                           n                                                                                                                                              q               m                                           l                                                                                                       q                                                                              n                                                       o       p                                                   q                       h                                                                                   q                                                          m                   i                                                                  p                                           n                   i                   h                               h                       j           k               q       l       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u                   x                                   v                                       w                                           t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                             l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            õ                                                       Õ           Ö                                                                                   u               Õ               s                                               t                                               ß                                                                                              Õ           ß                       Õ               t                       Ö                                                           s                       x                               u                           s                                               ~                                                                       ß               w                       à                                                                                  u               Õ               s                               t                                                           Ö                                  w               w                       ù                       w                           t               u                           s                                                  v                   Õ                           s                  y               w                   u   z                           u              s           x           v           Õ   v       t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }                                                                                   |                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                                           |                                                                                                               |                               |                                                                                                                               |                                                                                                                                                                                                                                                                           {                                                                                               |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                            \                                          l                                                                                                                                          n                                                       o           p                                                           q                       h                                                                                                                                                                          j                                                                              °                                                                      n                                       l                                           l                               i                                                           i                               m                       m                                                                             l                       ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   w           à               s                                          u                                                                           ß                                                           à                                                                  Õ                   s                                                                  Õ       u                                                                  y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |                                                                                                                                                                                                                                                                                                                                                                       }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      r                               w                               õ                                           u                   ß                                                       u                   s                                                                       à                                               w                           t                               ß                           Õ           s                           t                                               s                                                                  à                                          s                                   ~                       Õ           u               ¾               ß                       z                                                                      Õ       t                           Ö                   à                                                                               t                           ß                   þ                                               t                   v                       s               u               z                   w                                              ß                   Õ           ù                           Õ                                                  v           w           õ                   u   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                               }       |                                                                                                           |                                                                                                                                                                                                                                               }       |
                                                                                                                                                                                                                                                                                            s




                                                                                                                                                                                                                                    §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        R
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ã                                                                                         ¾




                                                                                                                                                                                                                                                                                    w                                       ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                u               z                                       w                                                                                                                                                              à                                   w                                       y                                       Õ   ~                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                    ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ü




        ½                                   ­




                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ³                                       ³




                                                                                                                                                                                    Ç                                                                                                                                                                                                                           À                                                                               Ç
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ´                               P


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ¡               ´           £                   ¢           P           ¥       ¦               ¦
                                                                                                                                Ç                                                                                                                                                  ¾                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        p                                  l                                                                                                                                          q                                                           q       l                                                                                              i                                       m                                       p                               n                       n                               i                                       j                                       k                       l                                           k                                       j                                       h                                                                                         




        Á




                                                                                                                                                                        s                               t                                               à                                                              Õ                           s                                                              Õ                   u                                                                                                                                                                                                 w                                                       v                                       Õ               u                                       s                                                  ÿ                   ß                                                                                                                                                       ù                                               w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                               Ô                                                                                                                                                                                                                                                                                                                                                                               §




                                                                                                                                ¿                                                   À                           À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           À                   ¿                               À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ê                                                                                                                                                                                                                               ¦                           ¤                                          ´                               P
                                                                                                                                                                                                                                                                                                           Á                                                                                                                                                                                                                                                                                                Â                                                                                                              Ã                                                               Ä                                                                                                                                      Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ä                                                                                                                                ¾                                                                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ³




                                                                                                                                Æ                                               Ç                                                                                                                                                               Ç                                                               È




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¢                                                                       P                                                           P                                                                       P                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               [                                                                  k                                                                                                              p                                                                                                      l                                                                                                                                                                                                                               l                                           q           k                               n                                   j                                                                                                                                           ¦                                                                                                                                           ¦                                       µ                                                                                      ¦
                                                                                                                                                                                                                                                                




                                                                                                                                E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ç                                                                                   Ç




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    £                                               O                                                                           Ê                                                                                                       µ                                                   ¦                                       ´                                               P                                   P
                                                                                                                                                                                                                                           ½                                                                                                                                                                                                                                                                                                                                                                                ¾




                                                                                                                                                                        x                               ù                                                                       õ                                   w                                                                                                                                                              u                                                                      w                                       w                                                       u                                                                                                   Õ                           u                                                                                                                          u                                                               u               w                                               ¯                                           Õ       à                                                                       s                       v                   w                                                                                                                                                                                       g                                  i                           m                                           l                                                                                                                                                                         p                                                   l                                                                                                         i                                       j                                       m                       q               o                                                  Ì                   l                                                                                                          n                                   o       p                           q           h                                                       q   


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            z                               w                           y           ë                                                                           u           z                                       u                                               à                       à                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |               }           }                                               |                                       |                                                                       }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ô
                                                                                                                                                                                                                                                                                                                                                                                                                        ü                                                                                                                                                                                                                                                                                                                                                                                                                                           ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ô




                                                                                                                            [                                                                                           i                                                                               q                       k                                   n                                                       j                                                                                                                                                                                                                                                           l                                                                                                                                                                                                                                                                               l                                   ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                z                           w                           y               ë                               s                   t                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ô




                                                                                                                                                                                                                                   r                                                       w                                           õ                                       u                           s                                                                                                      ö                                                                           s                                                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        s                               t                                           u                   Õ                       t                                   Ö                                       w                                                   t                                           u




                                                                                                                                                                                                                                   r                                                       w                                               õ                                   u                           s                                                                                                      ÷                                                                           s                                                           t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Õ                   Þ                                           x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u               w                                   v




                                                                                                                                                                                                                                   r                                                       w                                           õ                                       u                           s                                                                                                      ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t                                               v                                                               r                                                           w                                           õ                                       u                   s                                                                                  ÷                                               s                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       r                               Õ               ß                           à                                       x                                               u               w                                   v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i                                       m                                                                                                                                                                                                                                f                                                                              \                                                                                         \                                                                                                     j                               k                                                                                             n                               j                                                                                                    n                       o               p                                           q       h




                                                                                                                                                                                                                                                                                        u                                                                       w                                                                           ß                                                   u                                                               s                                       t                                                       w                                                                       s                                       ~                                           u                   z                                           w                                                               v                                   w                                       õ                           u                   s                                              ß                                                           t               v                                                   t                   s           u       z       w           




                                                                                                                                                                                                                                                                                                                                }                                                                   |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           |                                                                   |




                                                                                                                                                                                                                    ø




                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                           n                                                                                                                                              q               m                                           l                                                                                                       q                                                                              n                                                       o       p                                                   q                       h                                                                                   q                                                          m                   i                                                                  p                                           n                   i                   h                               h                       j           k               q       l       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u                   x                                   v                                       w                                           t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                             l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            õ                                                       Õ           Ö                                                                                   u               Õ               s                                               t                                               ß                                                                                              Õ           ß                       Õ               t                       Ö                                                           s                       x                               u                           s                                               ~                                                                       ß               w                       à                                                                                  u               Õ               s                               t                                                           Ö                                  w               w                       ù                       w                           t               u                           s                                                  v                   Õ                           s                  y               w                   u   z                           u              s           x           v           Õ   v       t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }                                                                                   |                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                                           |                                                                                                               |                               |                                                                                                                               |                                                                                                                                                                                                                                                                           {                                                                                               |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                            \                                          l                                                                                                                                          n                                                       o           p                                                           q                       h                                                                                                                                                                          j                                                                              °                                                                      n                                       l                                           l                               i                                                           i                               m                       m                                                                             l                       ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   w           à               s                                          u                                                                           ß                                                           à                                                                  Õ                   s                                                                  Õ       u                                                                  y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |                                                                                                                                                                                                                                                                                                                                                                       }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      r                               w                               õ                                           u                   ß                                                       u                   s                                                                       à                                               w                           t                               ß                           Õ           s                           t                                               s                                                                  à                                          s                                   ~                       Õ           u               ¾               ß                       z                                                                      Õ       t                           Ö                   à                                                                               t                           ß                   þ                                               t                   v                       s               u               z                   w                                              ß                   Õ           ù                           Õ                                                  v           w           õ                   u   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                               }       |                                                                                                           |                                                                                                                                                                                                                                               }       |
                                                                                                                                                                                                                                                                                            s




                                                                                                                                                                                                                                    §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        O                                                                                                                                                                                                                                           O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ¾                                                                                                                                                                                                                    ¾




                                                                                                                                                                                                                                                                                    w                                       ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                u               z                                       w                                                                                                                                                              à                                   w                                       y                                       Õ   ~                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                    ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ü




        ½                                   ­




                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ³



                                                                                                                                                                                                                                                                                E
                                                                                                                                X                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       À


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¤                                       ¦                                                                               P
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¸
                                                                                                                                                                                    ®

                                                                                                                                                                                                                                                                                                                                                                            O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¡                           £                                           ¥       ¦               ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ¾                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ¸




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        p                                  l                                                                                                                                          q                                                           q       l                                                                                              i                                       m                                       p                               n                       n                               i                                       j                                       k                       l                                           k                                       j                                       h                                                                                         




        Ã




                                                                                                                                                                        s                               t                                               à                                                              Õ                           s                                                              Õ                   u                                                                                                                                                                                                 w                                                       v                                       Õ               u                                       s                                                  ÿ                   ß                                                                                                                                                       ù                                               w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                               Ô                                                                                                                                                                                                                                                                                                                                                                               §




                                                                                                                                ¿                                                   À                           À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           À           ¿                           À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ê                                                                                                                                                                                                                                           µ                                          ´                               ¤                                              ´
                                                                                                                                                                                                                                                                                                           Á                                                                                                                                                                                                                                                                                                Â                                                                                                              Ã                                                               Ä                                                                                                                                      Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ä                                                                                                                                ¾                                                                                                                                                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ³




                                                                                                                                Æ                                               Ç                                                                                                                                                               Ç                                                               È
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        [                                                                  k                                                                                                              p                                                                                                      l                                                                                                                                                                                                                               l                                           q           k                               n                                   j                                                                                                                                           ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ´                                                                       ¦                                                               ´                                                                   µ                                                   ¦                                                       µ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ¦                                   ´                                                                          ¦
                                                                                                                                                                                                                                                                




                                                                                                                                                                            Ç                                                                                               À                                                                                                                                                           Ç                                                                                                                                   À
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    £                                                                                                                                                                                                                                                                           ¢                                                       ´                                   µ                                           P
                                                                                                                                                                                                                                                                                                                                          ·                                                                                                                                                                                                                                                                  »                                                                                                                           N                                                                       S




                                                                                                                                                                        x                               ù                                                                       õ                                   w                                                                                                                                                              u                                                                      w                                       w                                                       u                                                                                                   Õ                           u                                                                                                                          u                                                               u               w                                               ¯                                           Õ       à                                                                       s                       v                   w                                                                                                                                                                                       g                                  i                           m                                           l                                                                                                                                                                         p                                                   l                                                                                                         i                                       j                                       m                       q               o                                                  Ì                   l                                                                                                          n                                   o       p                           q           h                                                       q   


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            z                               w                           y           ë                                                                           u           z                                       u                                               à                       à                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |               }           }                                               |                                       |                                                                       }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ô
                                                                                                                                                                                                                                                                                                                                                                                                                        ü                                                                                                                                                                                                                                                                                                                                                                                                                                           ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ô




                                                                                                                            [                                                                                           i                                                                               q                       k                                   n                                                       j                                                                                                                                                                                                                                                           l                                                                                                                                                                                                                                                                               l                                   ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                z                           w                           y               ë                               s                   t                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ô




                                                                                                                                                                                                                                   r                                                       w                                           õ                                       u                           s                                                                                                      ö                                                                           s                                                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        s                               t                                           u                   Õ                       t                                   Ö                                       w                                                   t                                           u




                                                                                                                                                                                                                                   r                                                       w                                               õ                                   u                           s                                                                                                      ÷                                                                           s                                                           t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Õ                   Þ                                           x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u               w                                   v




                                                                                                                                                                                                                                   r                                                       w                                           õ                                       u                           s                                                                                                      ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t                                               v                                                               r                                                           w                                           õ                                       u                   s                                                                                  ÷                                               s                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       r                               Õ               ß                           à                                       x                                               u               w                                   v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i                                       m                                                                                                                                                                                                                                f                                                                              \                                                                                         \                                                                                                     j                               k                                                                                             n                               j                                                                                                    n                       o               p                                           q       h




                                                                                                                                                                                                                                                                                        u                                                                       w                                                                           ß                                                   u                                                               s                                       t                                                       w                                                                       s                                       ~                                           u                   z                                           w                                                               v                                   w                                       õ                           u                   s                                              ß                                                           t               v                                                   t                   s           u       z       w           




                                                                                                                                                                                                                                                                                                                                }                                                                   |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           |                                                                   |




                                                                                                                                                                                                                    ø




                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                           n                                                                                                                                              q               m                                           l                                                                                                       q                                                                              n                                                       o       p                                                   q                       h                                                                                   q                                                          m                   i                                                                  p                                           n                   i                   h                               h                       j           k               q       l       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u                   x                                   v                                       w                                           t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                             l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            õ                                                       Õ           Ö                                                                                   u               Õ               s                                               t                                               ß                                                                                              Õ           ß                       Õ               t                       Ö                                                           s                       x                               u                           s                                               ~                                                                       ß               w                       à                                                                                  u               Õ               s                               t                                                           Ö                                  w               w                       ù                       w                           t               u                           s                                                  v                   Õ                           s                  y               w                   u   z                           u              s           x           v           Õ   v       t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }                                                                                   |                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                                           |                                                                                                               |                               |                                                                                                                               |                                                                                                                                                                                                                                                                           {                                                                                               |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                            \                                          l                                                                                                                                          n                                                       o           p                                                           q                       h                                                                                                                                                                          j                                                                              °                                                                      n                                       l                                           l                               i                                                           i                               m                       m                                                                             l                       ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   w           à               s                                          u                                                                           ß                                                           à                                                                  Õ                   s                                                                  Õ       u                                                                  y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |                                                                                                                                                                                                                                                                                                                                                                       }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      r                               w                               õ                                           u                   ß                                                       u                   s                                                                       à                                               w                           t                               ß                           Õ           s                           t                                               s                                                                  à                                          s                                   ~                       Õ           u               ¾               ß                       z                                                                      Õ       t                           Ö                   à                                                                               t                           ß                   þ                                               t                   v                       s               u               z                   w                                              ß                   Õ           ù                           Õ                                                  v           w           õ                   u   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                               }       |                                                                                                           |                                                                                                                                                                                                                                               }       |
                                                                                                                                                                                                                                                                                            s




                                                                                                                                                                                                                                    §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        R
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ã                                                                                         ¾




                                                                                                                                                                                                                                                                                    w                                       ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                u               z                                       w                                                                                                                                                              à                                   w                                       y                                       Õ   ~                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                    ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ü




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        j                       n                                 j       o                 h                                                                                                                                                                                q               l               i                                                                                                                                             [                                                                                           i                                                   ¡                           p                                       Y                                                                                                                         k                                                                                         n                           j                                                                                                                                            o   p                                               q           h                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               f           p                                  g                           i               m           g       ¸
                    ~           ~               Õ       y       Õ                                           s                                          ù                                                                   ö                                           ´                                       µ                                                                   ¶                                       ·




                                                                        |                   }   «                                                                                                                                                                                                                                                                                                                                                                           «




    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




Ú               ­           5           ¬           6               ±           ¨       ©               §           ­                           Ñ               Ò                           ¨               «                   7                                   Í                                   ¬                                               8           Î                                       9                                       :                                               ;                                                       ;                           <                                           =                                       >                                   ?                               >                                                       ?                                       @                                               ©                               ¯                                   ¬                               §                                       ±                       ¯                               ©                           Ù                   A                       A                   §                           =                   6                   6               6               Ó       Ø       ©           ¯               ¬       Î           ±   ¯   ©       Ó   Î       ­       ²                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            @   ©   ¯   ¬       §       ±           ¯       ©           @       ±           B   Ï       ¨           ×   Ñ           ¬   Î       Ò
                                                                                                                                                                                            Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Desc
            
                                    4                       C               D                      
                                                                                                                        
                                                                                                                                                                                                E




                                                                                                                                                                                                                                                                            ¾                                                                                                                                                                                                                                                                        ¾                                                                                   ·                                                                                                                                                                                                         ¾
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Main Document    Page 35 of 75
                                    4                       C               D                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                G                           4                                                                   H                       I                                                          C           4                                                  J
                                                                                                               


                                                                                                                                                                                                                                                                            À                                                                                                                                                                                                                                                                                                                                                                                                                                               Ç




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   N                                                       »                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                F

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                «           5               Ï                   B                   ­                       6                       B
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                K




        ½                                   ½




                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ³                   ³




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                À



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¦                                           ´                                                   ¤                               ¦



                                                                                                                                                                                                                                                                                                                                                                                                                                                   O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¡                           £                                               ¥       ¦               ¦
                                                                                                                                                                       Å                                                                                                                                                                                     ¼                                                                                                                                                                                                                                                                                                                                                                                                                Ê                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ¸




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    p                                  l                                                                                                                                          q                                                           q       l                                                                                              i                                       m                                       p                               n                       n                               i                                       j                                       k                       l                                       k                                   j                                       h                                                                                         




        ´




                                                                                                                                                                    s                               t                                               à                                                              Õ                               s                                                          Õ                       u                                                                                                                                                                             w                                                   v                                       Õ               u                                       s                                                                      ÿ               ß                                                                                                                                                                       ù                                                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                       Ô                                                                                                                                                                                                                                                                                                                                                                                               §




                                                                                                                                ¿                                           À                               À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               À                   ¿                               À
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ê                                                                                                                                                                                                                                       ¦                                                                      ´
                                                                                                                                                                                                                                                                                                       Á                                                                                                                                                                                                                                                                                    Â                                                                                                      Ã                                                               Ä                                                                                                                                                                      Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ä                                                                                                                                ¾                                                                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ³




                                                                                                                                Æ                                       Ç                                                                                                                                                                       Ç                                                           È




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¢                                                       P                                                                   ¦                                                       ¢                                                           ¦                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               [                                                                  k                                                                                                              p                                                                                                      l                                                                                                                                                                                                                               l                                           q           k                               n                                   j                                                                                                                               ¦                                                                                                                                               P                                                                                                          ´                                                                          ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ¸




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ³




                                                                                                                                                                                                                                                                                                                                                                                                                                                Ç




                                                                                                                                Ê                                                                                                                                                                                                                                                                                                                                                                                       £                                                                                                                                                                                                                                                                                                                                                       µ                                                                                                               ¢
                                                                                                                                                                                                                                                                                                                                                                        ¾                                                                                                                                                                                                                                                                                                                                                             ¸




                                                                                                                                                                    x                               ù                                                                       õ                                   w                                                                                                                                                              u                                                                  w                               w                                               u                                                                                                   Õ                           u                                                                                                                                                  u                                                               u                       w                                                   ¯                                               Õ   à                                                                                   s                   v                           w                                                                                                                                                                                       g                                  i                           m                                           l                                                                                                                                                                         p                                                   l                                                                                                         i                                       j                                       m                       q               o                                                  Ì                   l                                                                                              n                                   o       p                               q           h                                                   q   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        z                               w                           y           ë                                                                           u           z                                       u                                               à                       à                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |               }           }                                               |                                       |                                                                       }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô
                                                                                                                                                                                                                                                                                                                                                                                                                    ü                                                                                                                                                                                                                                                                                                                                                                                                                                       ü                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô




                                                                                                                            [                                                                                       i                                                                               q                       k                                       n                                                   j                                                                                                                                                                                                                                       l                                                                                                                                                                                                                                                                                                           l                                       ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            z                               w                                   y               ë                               s                   t                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ô




                                                                                                                                                                                                                                   r                                                   w                                               õ                                       u                       s                                                                                                  ö                                                                   s                                               t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   s                               t                                           u                   Õ                       t                                   Ö                                       w                                                   t                                           u




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ô




                                                                                                                                                                                                                                    r                                                   w                                               õ                                       u                       s                                                                                                  ÷                                                                   s                                               t                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                               Õ                   Þ                                           x                                   Õ               v                                                                                           u               w                                   v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }                                                                                                                                                                                   |




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                    r                                                   w                                                   õ                                   u                       s                                                                                                  ö                                                                                                                       t                                               v                                                                   r                                                               w                                               õ                                                   u                           s                                                                              ÷                                                       s                               t                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   }




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    r                               Õ               ß                           à                                       x                                               u               w                                   v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    i                                       m                                                                                                                                                                                                                                f                                                                              \                                                                                         \                                                                                                     j                           k                                                                                     n                                   j                                                                                                    n                           o               p                                               q       h


                                                                                                                                                                                                                                                                                    u                                                                       w                                                                               ß                                               u                                                           s                               t                                               w                                                                       s                                           ~                                           u                               z                                               w                                                                       v                                       w                                       õ                           u                           s                                              ß                                                                   t               v                                                   t                   s       u       z           w           




                                                                                                                                                                                                                                                                                                                            }                                                                   |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       |                                                                   |




                                                                                                                                                                                                                ø




                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                           n                                                                                                                                      q                   m                               l                                                                                                   q                                                                              n                                                                   o       p                                                               q                           h                                                                                   q                                                              m                       i                                                                          p                                           n                       i                   h                           h                       j           k               q       l           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                u                   x                                   v                                       w                                           t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                         l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        õ                                                       Õ           Ö                                                                                   u               Õ               s                                               t                                               ß                                                                                              Õ           ß                       Õ               t                       Ö                                                           s                       x                           u                           s                                       ~                                                                       ß                   w                       à                                                                                  u                   Õ               s                                   t                                                           Ö                                  w               w                       ù                       w                           t               u                           s                                                  v                   Õ                           s                  y               w                   u   z                           u              s           x           v           Õ   v       t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }                                                                                   |                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                               |                                                                                                               |                                   |                                                                                                                                       |                                                                                                                                                                                                                                                                           {                                                                                               |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                            \                                      l                                                                                                                                              n                                                   o           p                                                               q                   h                                                                                                                                                      j                                                                              °                                                                          n                                                   l                                                   l                                       i                                                       i                                   m                       m                                                                                         l                           ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               w           à               s                                          u                                                                           ß                                                           à                                                                  Õ                   s                                                                  Õ       u                                                                  y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |                                                                                                                                                                                                                                                                                                                                                                       }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  r                               w                               õ                                           u                   ß                                                       u                   s                                                                       à                                               w                           t                               ß                           Õ           s                           t                                               s                                                                  à                                      s                                   ~                   Õ       u                   ¾           ß                       z                                                                      Õ       t                           Ö                       à                                                                                       t                           ß                   þ                                               t                   v                       s               u               z                   w                                              ß                   Õ           ù                           Õ                                                  v           w           õ                   u   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |                                                                                                                                                   }       |                                                                                                               |                                                                                                                                                                                                                                               }       |
                                                                                                                                                                                                                                                                                        s




                                                                                                                                                                                                                                    §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¿                                                                                                   Ç                                                                                                                               À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                »                                                                                                 ½                                                                                                                                                                                                                                        Ã                                               




                                                                                                                                                                                                                                                                                w                                       ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            u               z                                       w                                                                                                                                                              à                                   w                                       y                                       Õ   ~                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ü




        ½                                   ½




                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ³                   ³




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                À


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¦                                           ´                                                   ¢                               P



                                                                                                                                                                                                                                                                                                                                                                                                                                                   O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¡                           £                                               ¥       ¦               ¦
                                                                                                                                                                       Å                                                                                                                                                                                     ¼                                                                                                                                                                                                                                                                                                                                                                                                                Ê                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ¸




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    p                                  l                                                                                                                                          q                                                           q       l                                                                                              i                                       m                                       p                               n                       n                               i                                       j                                       k                       l                                       k                                   j                                       h                                                                                         




        ö




                                                                                                                                                                    s                               t                                               à                                                              Õ                               s                                                          Õ                       u                                                                                                                                                                             w                                                   v                                       Õ               u                                       s                                                                      ÿ               ß                                                                                                                                                                       ù                                                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                       Ô                                                                                                                                                                                                                                                                                                                                                                                               §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ³




                                                                                                                                ¿                                           À                               À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               À           ¿                           À
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ê                                                                                                                                                                                                                                                                                              ¦                                                                              ´
                                                                                                                                                                                                                                                                                                       Á                                                                                                                                                                                                                                                                                    Â                                                                                                      Ã                                                               Ä                                                                                                                                                                      Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ä                                                                                                                                ¾                                                                                                                                                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ³




                                                                                                                                Æ                                       Ç                                                                                                                                                                       Ç                                                           È




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    [                                                                  k                                                                                                              p                                                                                                      l                                                                                                                                                                                                                               l                                           q           k                               n                                   j                                                                                                                               ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¢                                                       P                                                                   ¦                                                       ¢                                                           ¦                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ¦                                           µ                                                                                          ¦
                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ³




                                                                                                                                                                                                                                                                                                                                                                                                                                                Ç




                                                                                                                                Ê                                                                                                                                                                                                                                                                                                                                                                                       £                                                                                                                                                                                                                                                                                                                                                       µ                                                                                                               ¢
                                                                                                                                                                                                                                                                                                                                                                        ¾                                                                                                                                                                                                                                                                                                                                                             ¸




                                                                                                                                                                    x                               ù                                                                       õ                                   w                                                                                                                                                              u                                                                  w                               w                                               u                                                                                                   Õ                           u                                                                                                                                                  u                                                               u                       w                                                   ¯                                               Õ   à                                                                                   s                   v                           w                                                                                                                                                                                       g                                  i                           m                                           l                                                                                                                                                                         p                                                   l                                                                                                         i                                       j                                       m                       q               o                                                  Ì                   l                                                                                              n                                   o       p                               q           h                                                   q   


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        z                               w                           y           ë                                                                           u           z                                       u                                               à                       à                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |               }           }                                               |                                       |                                                                       }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô
                                                                                                                                                                                                                                                                                                                                                                                                                    ü                                                                                                                                                                                                                                                                                                                                                                                                                                       ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ô




                                                                                                                            [                                                                                       i                                                                               q                       k                                       n                                                   j                                                                                                                                                                                                                                       l                                                                                                                                                                                                                                                                                                           l                                       ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            z                               w                                   y               ë                               s                   t                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ô




                                                                                                                                                                                                                                   r                                                   w                                               õ                                       u                       s                                                                                                  ö                                                                   s                                               t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    s                               t                                           u                   Õ                       t                                   Ö                                       w                                                   t                                           u




                                                                                                                                                                                                                                   r                                                   w                                                   õ                                   u                       s                                                                                                  ÷                                                                   s                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Õ                   Þ                                           x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u               w                                   v




                                                                                                                                                                                                                                   r                                                   w                                               õ                                       u                       s                                                                                                  ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t                                                   v                                                               r                                                               w                                                   õ                                               u                           s                                                                                  ÷                                                   s                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   r                               Õ               ß                           à                                       x                                               u               w                                   v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    i                                       m                                                                                                                                                                                                                                f                                                                              \                                                                                         \                                                                                                     j                           k                                                                                     n                                   j                                                                                                    n                           o               p                                               q       h




                                                                                                                                                                                                                                                                                    u                                                                       w                                                                               ß                                               u                                                           s                               t                                               w                                                                       s                                           ~                                           u                               z                                               w                                                                       v                                       w                                       õ                           u                           s                                              ß                                                                   t               v                                                   t                   s       u       z           w           




                                                                                                                                                                                                                                                                                                                            }                                                                   |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       |                                                                   |




                                                                                                                                                                                                                ø




                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                           n                                                                                                                                  q                   m                                   l                                                                                               q                                                                                  n                                                               o           p                                                           q                           h                                                                                   q                                                              m                           i                                                                      p                                           n                           i               h                           h                       j               k               q       l       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                u                   x                                   v                                       w                                           t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                         l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        õ                                                       Õ           Ö                                                                                   u               Õ               s                                               t                                               ß                                                                                              Õ           ß                       Õ               t                       Ö                                                           s                       x                           u                           s                                       ~                                                                       ß                   w                       à                                                                                  u                   Õ               s                                   t                                                           Ö                                  w               w                       ù                       w                           t               u                           s                                                  v                   Õ                           s                  y               w                   u   z                           u              s           x           v           Õ   v       t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }                                                                                   |                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                               |                                                                                                               |                                   |                                                                                                                                       |                                                                                                                                                                                                                                                                           {                                                                                               |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                            \                                      l                                                                                                                                              n                                                   o           p                                                               q                   h                                                                                                                                                      j                                                                              °                                                                          n                                                   l                                                   l                                       i                                                       i                                   m                       m                                                                                         l                           ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               w           à               s                                          u                                                                           ß                                                           à                                                                  Õ                   s                                                                  Õ       u                                                                  y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |                                                                                                                                                                                                                                                                                                                                                                       }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  r                               w                               õ                                           u                   ß                                                       u                   s                                                                       à                                               w                           t                               ß                           Õ           s                           t                                               s                                                                  à                                      s                                   ~                   Õ       u                   ¾           ß                       z                                                                      Õ       t                           Ö                       à                                                                                       t                           ß                   þ                                               t                   v                       s               u               z                   w                                              ß                   Õ           ù                           Õ                                                  v           w           õ                   u   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |                                                                                                                                                   }       |                                                                                                               |                                                                                                                                                                                                                                               }       |
                                                                                                                                                                                                                                                                                        s




                                                                                                                                                                                                                                    §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¿                                                                                                   Ç                                                                                                                               À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                »                                                                                                 ½                                                                                                                                                                                                                                        Ã                                               




                                                                                                                                                                                                                                                                                w                                       ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            u               z                                       w                                                                                                                                                              à                                   w                                       y                                       Õ   ~                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ü




        ½                                   ½




                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ³




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ³




                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ç                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ¿                                                                                                                                                                                                               Ç


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¤                                           ¦                                                                                   ¤




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¡                           £       µ           ¦           ´               ¥       ¦               ¦
                                                                                                                                                                       Å                                                                                                                                                                                     »                                                                                                                                                                                                                                         Å                                                                                                                                                                                                                                                                                                Â                                                                                                                                                                                                                                                                     Å                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    p                                  l                                                                                                                                          q                                                           q       l                                                                                              i                                       m                                       p                               n                       n                               i                                       j                                       k                       l                                       k                                   j                                       h                                                                                         




        ÷




                                                                                                                                                                    s                               t                                               à                                                              Õ                               s                                                          Õ                       u                                                                                                                                                                             w                                                   v                                       Õ               u                                       s                                                                      ÿ               ß                                                                                                                                                                       ù                                                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                       Ô                                                                                                                                                                                                                                                                                                                                                                                               §




                                                                                                                                ¿                                           À                           À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               À                   ¿                               À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ê                                                                                                                                                                                                                                       ´                           ´                                          ´                               ¢
                                                                                                                                                                                                                                                                                                       Á                                                                                                                                                                                                                                                                                                        Â                                                                                                  Ã                                                                       Ä                                                                                                                                                                      Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ä                                                                                                                                ¾                                                                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ³




                                                                                                                                Æ                                       Ç                                                                                                                                                                       Ç                                                           È
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¢                                                       P                                                                   ¦                                                       ¢                                                           ¦                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               [                                                                  k                                                                                                              p                                                                                                      l                                                                                                                                                                                                                               l                                           q           k                               n                                   j                                                                                                                               ¦                                                                                                                                               ¦                                                                                                                                      ¦
                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ³




                                                                                                                                                                                                                                                                                                                                                                                                                                                Ç




                                                                                                                                Ê                                                                                                                                                                                                                                                                                                                                                                                       £                                                                                                                                                                                                                                                                                                                                                       µ                                                                                                               ¢
                                                                                                                                                                                                                                                                                                                                                                        ¾                                                                                                                                                                                                                                                                                                                                                             ¸




                                                                                                                                                                    x                               ù                                                                       õ                                   w                                                                                                                                                              u                                                                  w                               w                                               u                                                                                                   Õ                           u                                                                                                                                                  u                                                               u                       w                                                   ¯                                               Õ   à                                                                                   s                   v                           w                                                                                                                                                                                       g                                  i                           m                                           l                                                                                                                                                                         p                                                   l                                                                                                         i                                       j                                       m                       q               o                                                  Ì                   l                                                                                              n                                   o       p                               q           h                                                   q   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        z                               w                           y           ë                                                                           u           z                                       u                                               à                       à                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |               }           }                                               |                                       |                                                                       }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô
                                                                                                                                                                                                                                                                                                                                                                                                                    ü                                                                                                                                                                                                                                                                                                                                                                                                                                       ü                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô




                                                                                                                            [                                                                                       i                                                                               q                       k                                       n                                                   j                                                                                                                                                                                                                                       l                                                                                                                                                                                                                                                                                                           l                                       ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            z                               w                                   y               ë                               s                   t                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ô




                                                                                                                                                                                                                                   r                                                   w                                               õ                                       u                       s                                                                                                  ö                                                                   s                                               t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    s                               t                                           u                   Õ                       t                                   Ö                                       w                                                   t                                           u




                                                                                                                                                                                                                                   r                                                   w                                                   õ                                   u                       s                                                                                                  ÷                                                                   s                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Õ                   Þ                                           x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u               w                                   v




                                                                                                                                                                                                                                   r                                                   w                                               õ                                       u                       s                                                                                                  ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t                                                   v                                                               r                                                               w                                                   õ                                               u                           s                                                                                  ÷                                                   s                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   r                               Õ               ß                           à                                       x                                               u               w                                   v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    i                                       m                                                                                                                                                                                                                                f                                                                              \                                                                                         \                                                                                                     j                           k                                                                                     n                                   j                                                                                                    n                           o               p                                               q       h




                                                                                                                                                                                                                                                                                    u                                                                       w                                                                               ß                                               u                                                           s                               t                                               w                                                                       s                                           ~                                           u                               z                                               w                                                                       v                                       w                                       õ                           u                           s                                              ß                                                                   t               v                                                   t                   s       u       z           w           




                                                                                                                                                                                                                                                                                                                            }                                                                   |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       |                                                                   |




                                                                                                                                                                                                                ø




                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                           n                                                                                                                                  q                   m                                   l                                                                                               q                                                                                  n                                                               o           p                                                           q                           h                                                                                   q                                                              m                           i                                                                      p                                           n                           i               h                           h                       j               k               q       l       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                u                   x                                   v                                       w                                           t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                         l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        õ                                                       Õ           Ö                                                                                   u               Õ               s                                               t                                               ß                                                                                              Õ           ß                       Õ               t                       Ö                                                           s                       x                           u                           s                                       ~                                                                       ß                   w                       à                                                                                  u                   Õ               s                                   t                                                           Ö                                  w               w                       ù                       w                           t               u                           s                                                  v                   Õ                           s                  y               w                   u   z                           u              s           x           v           Õ   v       t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }                                                                                   |                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                               |                                                                                                               |                                   |                                                                                                                                       |                                                                                                                                                                                                                                                                           {                                                                                               |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                            \                                      l                                                                                                                                              n                                                   o           p                                                               q                   h                                                                                                                                                      j                                                                              °                                                                          n                                                   l                                                   l                                       i                                                       i                                   m                       m                                                                                         l                           ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               w           à               s                                          u                                                                           ß                                                           à                                                                  Õ                   s                                                                  Õ       u                                                                  y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |                                                                                                                                                                                                                                                                                                                                                                       }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  r                               w                               õ                                           u                   ß                                                       u                   s                                                                       à                                               w                           t                               ß                           Õ           s                           t                                               s                                                                  à                                      s                                   ~                   Õ       u                   ¾           ß                       z                                                                      Õ       t                           Ö                       à                                                                                       t                           ß                   þ                                               t                   v                       s               u               z                   w                                              ß                   Õ           ù                           Õ                                                  v           w           õ                   u   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |                                                                                                                                                   }       |                                                                                                               |                                                                                                                                                                                                                                               }       |
                                                                                                                                                                                                                                                                                        s




                                                                                                                                                                                                                                    §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¿                                                                                                   Ç                                                                                                                               À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                »                                                                                                 ½                                                                                                                                                                                                                                        Ã                                               




                                                                                                                                                                                                                                                                                w                                       ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            u               z                                       w                                                                                                                                                              à                                   w                                       y                                       Õ   ~                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ü




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                j                           n                                 j       o                 h                                                                                                                                                                                q               l               i                                                                                                                                             [                                                                                           i                                                   ¡                           p                                       Y                                                                                                                     k                                                                                 n                               j                                                                                                                                                o   p                                                   q           h                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               f           p                                  g           Ä                   i               m           g       ¸
                    ~           ~               Õ       y       Õ                                           s                                          ù                                                               ö                                               ´                                   µ                                                                       ¶                                   ·




                                                                        |                   }   «                                                                                                                                                                                                                                                                                                                                                                           «




    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




Ú               ­           5           ¬           6               ±           ¨       ©               §           ­                           Ñ               Ò                       ¨               «                       7                                   Í                               ¬                                                   8           Î                                   9                                           :                                           ;                                                   ;                   <                                       =                                   >                                       ?                           >                                                       ?                                                       @                                                   ©                                           ¯                           ¬                                       §                                       ±                       ¯                                       ©                       Ù                           A                           A                   §                               =               6                   6           6               Ó       Ø           ©           ¯               ¬       Î               ±   ¯   ©       Ó   Î       ­       ²                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            @   ©   ¯   ¬       §       ±           ¯       ©           @       ±           B       Ï       ¨           ×   Ñ           ¬   Î       Ò
                                                                                                                                                                                                    Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Desc
            
                                    4                       C               D                      
                                                                                                                        
                                                                                                                                                                                                        E




                                                                                                                                                                                                                                                                                    ¾                                                                                                                                                                                                                                                                                ¾                                                                                       ·                                                                                                                                                                                     ¾
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Main Document    Page 36 of 75
                                    4                       C               D                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    G                           4                                                               H                       I                                                  C           4                                                  J
                                                                                                               


                                                                                                                                                                                                                                                                                    À                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ç




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   N                                                           »                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                F

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        «           5               Ï                   B                   ­                       6                       B
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        K




        ½                                   ½




                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ç                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ç



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¦                                           P                                               ¢



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¡               ´           £                               P               ¥       ¦               ¦
                                                                                                                                                                               Å                                                                                                                                                                                             »                                                                                                                                                                                                                                         Å                                                                                                                                                                                                                                                                        Â                                                                                                                                           »                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¸           ¸




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                p                                  l                                                                                                                                          q                                                           q       l                                                                                              i                                       m                                       p                               n                       n                               i                                       j                                       k                       l                                           k                                   j                                           h                                                                                         




        ­




                                                                                                                                                                        s                                   t                                               à                                                                  Õ                           s                                                                              Õ                   u                                                                                                                                                                         w                                                   v                               Õ                   u                                   s                                                          ÿ               ß                                                                                                                                                   ù                                                               w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                       Ô                                                                                                                                                                                                                                                                                                                                                                   §




                                                                                                                                ¿                                                   À                           À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           À                                                                                                                                                           É                                                                                                                                                                               À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           À           ¿                           À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ê                                                                                                                                                                                                                                       ¤                                          ¦                                                                              ´                       P
                                                                                                                                                                                                                                                                                                                   Á                                                                                                                                                                                                                                                                                                                Â                                                                                          Ã                                                                   Ä                                                                                                                                              Å                                                                                                                                                                                                      Ä                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ä                                                                                                                    ¾                                                                                                                           ¸                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ³




                                                                                                                                Æ                                               Ç                                                                                                                                                                       Ç                                                                               È
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¢                                                           P                                                               ¦                                                       ¢                                                   ¦                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   [                                                                  k                                                                                                              p                                                                                                      l                                                                                                                                                                                                                               l                                           q           k                               n                                   j                                                                                                                                       ¦                                                                                                                                               ¦                                                                                                                                  ¦
                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ³




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ç




                                                                                                                                Ê                                                                                                                                                                                                                                                                                                                                                                                                               £                                                                                                                                                                                                                                                                                                                               µ                                                                                                   ¢
                                                                                                                                                                                                                                                                                                                                                                                            ¾                                                                                                                                                                                                                                                                                                                                                         ¸




                                                                                                                                                                        x                                   ù                                                                       õ                                       w                                                                                                                                                                          u                                                          w                                   w                                               u                                                                                               Õ                           u                                                                                                                              u                                                   u                           w                                                   ¯                                                   Õ               à                                                                                                   s                       v                           w                                                                                                                                                                           g                                  i                           m                                           l                                                                                                                                                                         p                                                   l                                                                                                         i                                       j                                       m                       q               o                                                  Ì                   l                                                                                                      n                                   o       p                               q           h                                                   q   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            z                           w                           y           ë                                                                   u           z                                       u                                               à                       à                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |           }           }                                               |                                       |                                                                       }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                ü                                                                                                                                                                                                                                                                                                                                                                                                           ü                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ô




                                                                                                                            [                                                                                           i                                                                                       q                       k                                               n                                                           j                                                                                                                                                                                                                               l                                                                                                                                                                                                                                                                       l                                       ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                z                                   w                                       y                       ë                                   s                   t                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ô




                                                                                                                                                                                                                                       r                                                           w                                           õ                                                   u                               s                                                                                              ö                                                               s                                               t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                s                               t                                           u                   Õ                       t                                   Ö                                       w                                                   t                                           u




                                                                                                                                                                                                                                       r                                                           w                                               õ                                               u                               s                                                                                              ÷                                                               s                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Õ                   Þ                                           x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                u               w                                   v




                                                                                                                                                                                                                                       r                                                           w                                           õ                                                   u                               s                                                                                              ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                               v                                                               r                                                       w                                           õ                                           u               s                                                                              ÷                                                               s                                               t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               r                               Õ               ß                           à                                       x                                               u               w                                   v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                i                                       m                                                                                                                                                                                                                                f                                                                              \                                                                                         \                                                                                                     j                               k                                                                                         n                                   j                                                                                                    n                           o               p                                           q       h




                                                                                                                                                                                                                                                                                                u                                                                       w                                                                                           ß                                               u                                                   s                                   t                                               w                                                               s                                               ~                                   u                           z                                           w                                                       v                                           w                               õ                                           u                   s                                                              ß                                                                               t                       v                                                   t               s       u       z       w           




                                                                                                                                                                                                                                                                                                                                        }                                                                               |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           |                                                                                   |




                                                                                                                                                                                                                    ø




                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                               n                                                                                                                                          q           m                                   l                                                                                               q                                                                              n                                                   o           p                                                   q                       h                                                                               q                                                                      m                       i                                                                                      p                                                           n                           i                   h                       h                   j           k               q       l       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            u                   x                                   v                                       w                                           t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                             l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    õ                                                       Õ           Ö                                                                                   u               Õ               s                                               t                                               ß                                                                                              Õ           ß                       Õ               t                       Ö                                                           s                       x                               u                           s                                           ~                                                                       ß                   w                       à                                                                                  u                   Õ               s                               t                                                           Ö                              w           w                       ù                       w                           t               u                           s                                                  v                   Õ                           s                  y               w                   u   z                           u              s           x           v           Õ   v       t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }                                                                                   |                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                                       |                                                                                                               |                                   |                                                                                                                                   |                                                                                                                                                                                                                                                                   {                                                                                               |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                            \                                              l                                                                                                                                              n                                                                   o               p                                                       q                       h                                                                                                                                                  j                                                                          °                                                                  n                                           l                                               l                           i                                                           i                                       m                           m                                                                                                         l                           ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           w           à               s                                          u                                                                           ß                                                           à                                                                  Õ                   s                                                                  Õ       u                                                                  y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |                                                                                                                                                                                                                                                                                                                                                                       }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              r                               w                               õ                                           u                   ß                                                       u                   s                                                                       à                                               w                           t                               ß                           Õ           s                           t                                               s                                                                  à                                          s                                   ~                   Õ           u                   ¾           ß                       z                                                                      Õ       t                           Ö                       à                                                                                   t                           ß                   þ                                           t               v                       s               u               z                   w                                              ß                   Õ           ù                           Õ                                                  v           w           õ                   u   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |                                                                                                                                                   }       |                                                                                                       |                                                                                                                                                                                                                                           }       |
                                                                                                                                                                                                                                                                                                    s




                                                                                                                                                                                                                                        §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¿                                                                                                   Ç                                                                                                                           À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            »                                                                                                     ½                                                                                                                                                                                                                                            Ã                                               




                                                                                                                                                                                                                                                                                        w                                           ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u               z                                       w                                                                                                                                                              à                                   w                                       y                                       Õ   ~                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                    ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ü




        ½                                   ½




                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ç



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¤



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¡               ´           £       µ                       P               ¥       ¦               ¦
                                                                                                                                                                               Å                                                                                                                                                                                         »                                                                                                                                                                                                                                             Å                                                                                                                                                                                                                                                                        Â                                                                               V                                                                                                                          Ä




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                p                                  l                                                                                                                                          q                                                           q       l                                                                                              i                                       m                                       p                               n                       n                               i                                       j                                       k                       l                                           k                                   j                                           h                                                                                         




        ½




                                                                                                                                                                        s                                   t                                               à                                                                  Õ                           s                                                                              Õ                   u                                                                                                                                                                         w                                                   v                               Õ                   u                                   s                                                          ÿ               ß                                                                                                                                                   ù                                                               w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                       Ô                                                                                                                                                                                                                                                                                                                                                                   §




                                                                                                                                ¿                                                   À                           À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           À                                                                                                                                                           É                                                                                                                                                                               À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           À                   ¿                               À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ê                                                                                                                                                                                                                           ¦                                                                      ´                               P
                                                                                                                                                                                                                                                                                                                   Á                                                                                                                                                                                                                                                                                                                Â                                                                                          Ã                                                                   Ä                                                                                                                                              Å                                                                                                                                                                                                      Ä                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ä                                                                                                                    ¾                                                               ¸                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ³




                                                                                                                                Æ                                               Ç                                                                                                                                                                       Ç                                                                               È
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¢                                                           P                                                               ¦                                                       ¢                                                   ¦                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   [                                                                  k                                                                                                              p                                                                                                      l                                                                                                                                                                                                                               l                                           q           k                               n                                   j                                                                                                                                       ¦                                                                                                                                               ¦                                                                                                                                  ¦
                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ³




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ç




                                                                                                                                Ê                                                                                                                                                                                                                                                                                                                                                                                                               £                                                                                                                                                                                                                                                                                                                               µ                                                                                                   ¢
                                                                                                                                                                                                                                                                                                                                                                                            ¾                                                                                                                                                                                                                                                                                                                                                         ¸




                                                                                                                                                                        x                                   ù                                                                       õ                                       w                                                                                                                                                                          u                                                          w                                   w                                               u                                                                                               Õ                           u                                                                                                                              u                                                   u                           w                                                   ¯                                                   Õ               à                                                                                                   s                       v                           w                                                                                                                                                                           g                                  i                           m                                           l                                                                                                                                                                         p                                                   l                                                                                                         i                                       j                                       m                       q               o                                                  Ì                   l                                                                                                      n                                   o       p                               q           h                                                   q   


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            z                           w                           y           ë                                                                   u           z                                       u                                               à                       à                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |           }           }                                               |                                       |                                                                       }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                ü                                                                                                                                                                                                                                                                                                                                                                                                           ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ô




                                                                                                                            [                                                                                           i                                                                                       q                       k                                               n                                                           j                                                                                                                                                                                                                               l                                                                                                                                                                                                                                                                       l                                       ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                z                                   w                                       y                       ë                                   s                   t                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ô




                                                                                                                                                                                                                                       r                                                           w                                           õ                                                   u                               s                                                                                              ö                                                               s                                               t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                s                               t                                           u                   Õ                       t                                   Ö                                       w                                                   t                                           u




                                                                                                                                                                                                                                       r                                                           w                                               õ                                               u                               s                                                                                              ÷                                                               s                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Õ                   Þ                                           x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                u               w                                   v




                                                                                                                                                                                                                                       r                                                           w                                           õ                                                   u                               s                                                                                              ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                               v                                                               r                                                       w                                           õ                                           u               s                                                                              ÷                                                               s                                               t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               r                               Õ               ß                           à                                       x                                               u               w                                   v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                i                                       m                                                                                                                                                                                                                                f                                                                              \                                                                                         \                                                                                                     j                               k                                                                                         n                                   j                                                                                                    n                           o               p                                           q       h




                                                                                                                                                                                                                                                                                                u                                                                       w                                                                                           ß                                               u                                                   s                                   t                                               w                                                               s                                               ~                                   u                           z                                           w                                                       v                                           w                               õ                                           u                   s                                                              ß                                                                               t                       v                                                   t               s       u       z       w           




                                                                                                                                                                                                                                                                                                                                        }                                                                               |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           |                                                                                   |




                                                                                                                                                                                                                    ø




                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                               n                                                                                                                                          q           m                                   l                                                                                               q                                                                              n                                                   o           p                                                   q                       h                                                                               q                                                                      m                       i                                                                                      p                                                           n                           i                   h                       h                   j           k               q       l       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            u                   x                                   v                                       w                                           t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                             l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    õ                                                       Õ           Ö                                                                                   u               Õ               s                                               t                                               ß                                                                                              Õ           ß                       Õ               t                       Ö                                                           s                       x                               u                           s                                           ~                                                                       ß                   w                       à                                                                                  u                   Õ               s                               t                                                           Ö                              w           w                       ù                       w                           t               u                           s                                                  v                   Õ                           s                  y               w                   u   z                           u              s           x           v           Õ   v       t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }                                                                                   |                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                                       |                                                                                                               |                                   |                                                                                                                                   |                                                                                                                                                                                                                                                                   {                                                                                               |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                            \                                              l                                                                                                                                              n                                                                   o               p                                                       q                       h                                                                                                                                                  j                                                                          °                                                                  n                                           l                                               l                           i                                                           i                                       m                           m                                                                                                         l                           ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           w           à               s                                          u                                                                           ß                                                           à                                                                  Õ                   s                                                                  Õ       u                                                                  y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |                                                                                                                                                                                                                                                                                                                                                                       }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              r                               w                               õ                                           u                   ß                                                       u                   s                                                                       à                                               w                           t                               ß                           Õ           s                           t                                               s                                                                  à                                          s                                   ~                   Õ           u                   ¾           ß                       z                                                                      Õ       t                           Ö                       à                                                                                   t                           ß                   þ                                           t               v                       s               u               z                   w                                              ß                   Õ           ù                           Õ                                                  v           w           õ                   u   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |                                                                                                                                                   }       |                                                                                                       |                                                                                                                                                                                                                                           }       |
                                                                                                                                                                                                                                                                                                    s




                                                                                                                                                                                                                                        §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                O                                                                                                                                                                                                                                       O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ¾                                                                                                                                                                                                                ¾




                                                                                                                                                                                                                                                                                        w                                           ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u               z                                       w                                                                                                                                                              à                                   w                                       y                                       Õ   ~                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                    ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ü




        ½                                   ½




                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ³                                                                                           ³




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ³




                                                                                                                                                                                                                                                                                                                                                                                                            À
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    µ                                                                               µ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ¡                           £                   ´           ´               ¥       ¦               ¦
                                                                                                                                N                                                                                                                                     ½                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                p                                  l                                                                                                                                          q                                                           q       l                                                                                              i                                       m                                       p                               n                       n                               i                                       j                                       k                       l                                           k                                   j                                           h                                                                                         




        ¿




                                                                                                                                                                        s                                   t                                               à                                                                  Õ                           s                                                                              Õ                   u                                                                                                                                                                         w                                                   v                               Õ                   u                                   s                                                          ÿ               ß                                                                                                                                                   ù                                                               w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                       Ô                                                                                                                                                                                                                                                                                                                                                                   §




                                                                                                                                                                                                Ç                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           X                                                                                                                   À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   À                   ¿                               À
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ê                                                                                                                                                                                                                           ¦                           ´                                          ´
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Ê                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ä                                                                                                                    ¾                                                                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ³




                                                                                                                                                                                                                                                                                                                                                                                    À                                       Ç                                                                                                                                                                                                                                                                                                                                           Æ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                [                                                                  k                                                                                                              p                                                                                                      l                                                                                                                                                                                                                               l                                           q           k                               n                                   j                                                                                                                                       ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ê                                                                                                                                                                                                                       ¤                                                                                                               P                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¦                                           µ                                                                                      ¦
                                                                                                                                ¶                                                                                                                                                                                                                                                                                                                                                               Ä                                                                                                                                                                          N                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ç




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            £                                                                                                                                                                                                                                                   P                                           P                                                   ¤                                                   ¤                                                   ¦
                                                                                                                                ¶                                                                                                                                                                                                                                                                                                                                                              Ä                                                                                                                                                                                                                                                                                                ¶                                                                                       Ç




                                                                                                                                                                        x                                   ù                                                                       õ                                       w                                                                                                                                                                          u                                                          w                                   w                                               u                                                                                               Õ                           u                                                                                                                              u                                                   u                           w                                                   ¯                                                   Õ               à                                                                                                   s                       v                           w                                                                                                                                                                           g                                  i                           m                                           l                                                                                                                                                                         p                                                   l                                                                                                         i                                       j                                       m                       q               o                                                  Ì                   l                                                                                                      n                                   o       p                               q           h                                                   q   


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            z                           w                           y           ë                                                                   u           z                                       u                                               à                       à                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |           }           }                                               |                                       |                                                                       }




                                                                                                                                    §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                ü                                                                                                                                                                                                                                                                                                                                                                                                           ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ô




                                                                                                                            [                                                                                           i                                                                                       q                       k                                               n                                                           j                                                                                                                                                                                                                               l                                                                                                                                                                                                                                                                       l                                       ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                z                                   w                                       y                       ë                                   s                   t                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ô




                                                                                                                                                                                                                                       r                                                           w                                           õ                                                   u                               s                                                                                              ö                                                               s                                               t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                s                               t                                           u                   Õ                       t                                   Ö                                       w                                                   t                                           u




                                                                                                                                                                                                                                       r                                                           w                                               õ                                               u                               s                                                                                              ÷                                                               s                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Õ                   Þ                                           x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                u               w                                   v




                                                                                                                                                                                                                                       r                                                           w                                           õ                                                   u                               s                                                                                              ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                               v                                                               r                                                       w                                           õ                                           u               s                                                                              ÷                                                               s                                               t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               r                               Õ               ß                           à                                       x                                               u               w                                   v




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                i                                       m                                                                                                                                                                                                                                f                                                                              \                                                                                         \                                                                                                     j                               k                                                                                         n                                   j                                                                                                    n                           o               p                                           q       h




                                                                                                                                                                                                                                                                                                u                                                                       w                                                                                           ß                                               u                                                   s                                   t                                               w                                                               s                                               ~                                   u                           z                                           w                                                       v                                           w                               õ                                           u                   s                                                              ß                                                                               t                       v                                                   t               s       u       z       w           




                                                                                                                                                                                                                                                                                                                                        }                                                                               |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           |                                                                                   |




                                                                                                                                                                                                                    ø




                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                               n                                                                                                                                          q           m                                   l                                                                                               q                                                                              n                                                   o           p                                                   q                       h                                                                               q                                                                      m                       i                                                                                      p                                                           n                           i                   h                       h                   j           k               q       l       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            u                   x                                   v                                       w                                           t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                             l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    õ                                                       Õ           Ö                                                                                   u               Õ               s                                               t                                               ß                                                                                              Õ           ß                       Õ               t                       Ö                                                           s                       x                               u                           s                                           ~                                                                       ß                   w                       à                                                                                  u                   Õ               s                               t                                                           Ö                              w           w                       ù                       w                           t               u                           s                                                  v                   Õ                           s                  y               w                   u   z                           u              s           x           v           Õ   v       t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }                                                                                   |                                                                                                                                                                                                                   |                                                                                                                                                                                                                                                                                                                                                       |                                                                                                               |                                   |                                                                                                                                   |                                                                                                                                                                                                                                                                   {                                                                                               |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                            \                                              l                                                                                                                                              n                                                                   o               p                                                       q                       h                                                                                                                                                  j                                                                          °                                                                  n                                           l                                               l                           i                                                           i                                       m                           m                                                                                                         l                           ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           w           à               s                                          u                                                                           ß                                                           à                                                                  Õ                   s                                                                  Õ       u                                                                  y                                                               Õ               ù                                               ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |                                                                                                                                                                                                                                                                                                                                                                       }           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              r                               w                               õ                                           u                   ß                                                       u                   s                                                                       à                                               w                           t                               ß                           Õ           s                           t                                               s                                                                  à                                          s                                   ~                   Õ           u                   ¾           ß                       z                                                                      Õ       t                           Ö                       à                                                                                   t                           ß                   þ                                           t               v                       s               u               z                   w                                              ß                   Õ           ù                           Õ                                                  v           w           õ                   u   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |                                                                                                                                                   }       |                                                                                                       |                                                                                                                                                                                                                                           }       |
                                                                                                                                                                                                                                                                                                    s




                                                                                                                                                                                                                                        §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                O                                                                                                                                                                                                                                       O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ¾                                                                                                                                                                                                                ¾




                                                                                                                                                                                                                                                                                        w                                           ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u               z                                       w                                                                                                                                                              à                                   w                                       y                                       Õ   ~                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                    ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ü




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                j                       n                                 j       o                 h                                                                                                                                                                                q               l               i                                                                                                                                             [                                                                                           i                                                   ¡                           p                                       Y                                                                                                                         k                                                                                     n                               j                                                                                                                                                o   p                                               q           h                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       f           p                                  g                              i               m           g       ¸
                    ~           ~               Õ       y       Õ                                           s                                          ù                                                                   ö                                                   ´                                       µ                                                                               ¶                                           ·




                                                                        |                   }   «                                                                                                                                                                                                                                                                                                                                                                                               «




    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




Ú               ­           5           ¬           6               ±           ¨       ©               §           ­                           Ñ               Ò                               ¨               «                   7                                       Í                                   ¬                                               8                       Î                                           9                                       :                                           ;                                           ;                       <                                       =                                   >                                   ?                       >                                                       ?                                               @                                               ©                               ¯                       ¬                                           §                                   ±                                   ¯                                   ©                               Ù                                       A                           A                       §                                   =                   6                   6           6           Ó       Ø       ©           ¯               ¬       Î           ±   ¯   ©       Ó   Î       ­       ²                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        @   ©   ¯   ¬       §       ±           ¯       ©           @       ±           B       Ï       ¨           ×   Ñ           ¬   Î       Ò
                                                                                                                                                                                                                    Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Desc
                
                                            4                           C                   D                          
                                                                                                                                                
                                                                                                                                                                                                                            E




                                                                                                                                                                                                                                                                                                    ¾                                                                                                                                                                                                                                                                                        ¾                                                                                               ·                                                                                                                                                                                                 ¾
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Main Document    Page 37 of 75
                                            4                           C                   D                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        G                           4                                                           H                       I                                                  C           4                                              J
                                                                                                                                       


                                                                                                                                                                                                                                                                                                    À                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ç




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   N                                                           »                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            F

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    «           5               Ï               B               ­                   6                       B
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        K




            ½                                       ½




                            




                                                                                                                                                                                                                                                            Ç                                                                                                                                                                                                                                                                   À
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¦                                           µ                               ´



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ¡               P           ¦                           ¥       ¦               ¦
                                                                                                                                                        N                                       ¼                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Ä                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        p                                          l                                                                                                                                                  q                                                           q       l                                                                                                  i                                           m                                       p                                   n                           n                                   i                                           j                                               k                       l                                           k                                       j                                       h                                                                                         




            µ




                                                                                                                                                                                            s                                   t                                           à                                                                          Õ                               s                                                                      Õ                   u                                                                                                                                                                                 w                                                       v                                       Õ               u                                       s                                                              ÿ               ß                                                                                                                                           ù                                               w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |




                                                                                                                                                            §                                                                                                                                                                                                                                                                                                                                                                                                                           Ô                                                                                                                                                                                                                                                                                                                                                                           §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ³




                                                                                                                                                        ¿                                               À                               À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   À               ¿                       À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ê                                                                                                                                                                                                                   ´                                                                  ´
                                                                                                                                                                                                                                                                                                                                       Á                                                                                                                                                                                                                                                                                                    Â                                                                                                      Ã                                                                   Ä                                                                                                                                          Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ä                                                                                                                    ¾                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ³




                                                                                                                                                        Æ                                           Ç                                                                                                                                                                               Ç                                                                       È




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ´                                                           ¦                                                               P                                                               P                                                           P                                                       P                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               [                                                                              k                                                                                                                  p                                                                                                          l                                                                                                                                                                                                                                               l                                                   q           k                                   n                                       j                                                                                                                                           ¦                                                                                                                                           ¦                                       µ                                                                                  ¦
                                                                                                                                                                                                                                                                                        




                                                                                                                                                        ¿                                               À                                                                                                                                                                                           À                                                                                                                                                                                                                                                           ¿




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            £                                                                                                                                                                                                                                                                                                                                       ¦                                                                                                       ¤                                           µ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                V                                                                                                                                                                                       ¸                                                                                                                           ¸




                                                                                                                                                                                            x                                   ù                                                                   õ                                           w                                                                                                                                                                          u                                                              w                                       w                                                   u                                                                                                   Õ                           u                                                                                                                              u                                                       u                   w                                           ¯                                               Õ   à                                                                               s                   v                   w                                                                                                                                                                                                                       g                                              i                           m                                           l                                                                                                                                                                                 p                                                       l                                                                                                                 i                                       j                                           m                               q               o                                                          Ì                   l                                                                                                          n                                   o       p                           q           h                                                       q   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            z                           w                           y           ë                                                                   u           z                                   u                                               à                   à                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |           }           }                                           |                                       |                                                               }




                                                                                                                                                            §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ü                                                                                                                                                                                                                                                                                                                                                                                                                                   ü                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ô




                                                                                                                                                    [                                                                                           i                                                                                   q                           k                                       n                                                               j                                                                                                                                                                                                                                           l                                                                                                                                                                                                                                                                               l                               ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        z                               w                           y                   ë                           s               t                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ô




                                                                                                                                                                                                                                                           r                                                       w                                                   õ                                           u                                   s                                                                                                  ö                                                                   s                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                s                                   t                                           u                   Õ                           t                                   Ö                                       w                                                       t                                           u




                                                                                                                                                                                                                                                           r                                                       w                                                       õ                                       u                                   s                                                                                                  ÷                                                                   s                                                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Õ                   Þ                                               x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            u               w                                   v




                                                                                                                                                                                                                                                           r                                                       w                                                   õ                                           u                                   s                                                                                                  ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                               v                                                                   r                                                           w                                               õ                                   u                   s                                                                          ÷                                               s                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               r                               Õ               ß                               à                                       x                                                   u               w                                   v




                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                i                                           m                                                                                                                                                                                                                                        f                                                                                      \                                                                                                     \                                                                                                             j                               k                                                                                             n                               j                                                                                                    n                       o               p                                       q       h




                                                                                                                                                                                                                                                                                                            u                                                                                   w                                                                                       ß                                               u                                                       s                                       t                                                   w                                                                   s                                               ~                                           u                       z                                               w                                                       v                               w                                   õ                           u                       s                                              ß                                                           t               v                                               t                   s           u       z           w               




                                                                                                                                                                                                                                                                                                                                                                }                                                                       |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   |                                                                   |




                                                                                                                                                                                                                                            ø




                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                               n                                                                                                                                                  q           m                                       l                                                                                                   q                                                                                  n                                                           o       p                                                       q               h                                                                           q                                                          m                       i                                                              p                                               n                   i                   h                           h                       j               k                   q       l           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            u                   x                                       v                                       w                                               t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                 l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    õ                                                           Õ           Ö                                                                                       u               Õ               s                                                   t                                               ß                                                                                                      Õ           ß                           Õ               t                               Ö                                                               s                           x                               u                           s                                               ~                                                                       ß               w                       à                                                                                  u               Õ               s                           t                                                           Ö                              w           w                       ù                       w                       t               u                           s                                          v               Õ                           s                  y           w               u   z                   u          s       x       v   Õ   v   t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }                                                                                       |                                                                                                                                                                                                                           |                                                                                                                                                                                                                                                                                                                                                                                   |                                                                                                               |                               |                                                                                                                           |                                                                                                                                                                                                                                                   {                                                                                   |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                    \                                      l                                                                                                                                                      n                                                           o                   p                                                       q                       h                                                                                                                                                              j                                                                              °                                                                          n                                           l                                       l                               i                                                   i                                   m                   m                                                                                 l                       ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   w               à                   s                                          u                                                                               ß                                                               à                                                                  Õ                       s                                                                  Õ       u                                                                          y                                                                   Õ                   ù                                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |                                                                                                                                                                                                                                                                                                                                                                                       }               |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              r                               w                                   õ                                           u                   ß                                                           u                   s                                                                           à                                               w                               t                               ß                               Õ           s                               t                                                       s                                                                          à                                          s                                   ~                       Õ           u               ¾               ß                       z                                                                      Õ       t                           Ö                   à                                                                           t                           ß                   þ                                           t               v                       s               u           z                   w                                          ß                   Õ       ù                       Õ                                              v           w       õ               u   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                               }       |                                                                                                   |                                                                                                                                                                                                                           }       |
                                                                                                                                                                                                                                                                                                                    s




                                                                                                                                                                                                                                                            §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            O                                                                                                                                                                                                                                                       O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ¾                                                                                                                                                                                                                    ¾




                                                                                                                                                                                                                                                                                                        w                                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u               z                                           w                                                                                                                                                                  à                                       w                                       y                                           Õ   ~                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                            ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ü




            ½                                       ½




                            




                                                                                                                                                                                                                                                            Ç                                                                                                                                                                                                                                                                   À



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                µ                                       P
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¸                               ¸


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ¡               ¤           ¦                           ¥       ¦               ¦
                                                                                                                                                        N                                       ¼                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Ä                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ¸




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        p                                          l                                                                                                                                                  q                                                           q       l                                                                                                  i                                           m                                       p                                   n                           n                                   i                                           j                                               k                       l                                           k                                       j                                       h                                                                                         




            À




                                                                                                                                                                                            s                                   t                                           à                                                                          Õ                               s                                                                      Õ                   u                                                                                                                                                                                 w                                                       v                                       Õ               u                                       s                                                              ÿ               ß                                                                                                                                           ù                                               w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |




                                                                                                                                                            §                                                                                                                                                                                                                                                                                                                                                                                                                           Ô                                                                                                                                                                                                                                                                                                                                                                           §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ³




                                                                                                                                                        ¿                                               À                               À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   À               ¿                       À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ê                                                                                                                                                                                                                   ¦                       ¢                                                                      ¦
                                                                                                                                                                                                                                                                                                                                       Á                                                                                                                                                                                                                                                                                                    Â                                                                                                      Ã                                                                   Ä                                                                                                                                          Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ä                                                                                                                    ¾                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ³




                                                                                                                                                        Æ                                           Ç                                                                                                                                                                               Ç                                                                       È




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ´                                                           ¦                                                               P                                                               P                                                           P                                                       P                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               [                                                                              k                                                                                                                  p                                                                                                          l                                                                                                                                                                                                                                               l                                                   q           k                                   n                                       j                                                                                                                                           ¦                                                                                                                                           ¦                                       µ                                                                                  ¦
                                                                                                                                                                                                                                                                                        




                                                                                                                                                        ¿                                               À                                                                                                                                                                                           À                                                                                                                                                                                                                                                           ¿




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            £                                                                                                                                                                                                                                                                                                                                       ¦                                                                                                       ¤                                           µ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                V                                                                                                                                                                                       ¸                                                                                                                           ¸




                                                                                                                                                                                            x                                   ù                                                                   õ                                           w                                                                                                                                                                          u                                                              w                                       w                                                   u                                                                                                   Õ                           u                                                                                                                              u                                                       u                   w                                           ¯                                               Õ   à                                                                               s                   v                   w                                                                                                                                                                                                                       g                                              i                           m                                           l                                                                                                                                                                                 p                                                       l                                                                                                                 i                                       j                                           m                               q               o                                                          Ì                   l                                                                                                          n                                   o       p                           q           h                                                       q   


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            z                           w                           y           ë                                                                   u           z                                   u                                               à                   à                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |           }           }                                           |                                       |                                                               }




                                                                                                                                                            §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ü                                                                                                                                                                                                                                                                                                                                                                                                                                   ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ô




                                                                                                                                                    [                                                                                           i                                                                                   q                           k                                       n                                                               j                                                                                                                                                                                                                                           l                                                                                                                                                                                                                                                                               l                               ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        z                               w                           y                   ë                           s               t                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ô




                                                                                                                                                                                                                                                           r                                                       w                                                   õ                                           u                                   s                                                                                                  ö                                                                   s                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                s                                   t                                           u                   Õ                           t                                   Ö                                       w                                                       t                                           u




                                                                                                                                                                                                                                                           r                                                       w                                                       õ                                       u                                   s                                                                                                  ÷                                                                   s                                                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Õ                   Þ                                               x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            u               w                                   v




                                                                                                                                                                                                                                                           r                                                       w                                                   õ                                           u                                   s                                                                                                  ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                               v                                                                   r                                                           w                                               õ                                   u                   s                                                                          ÷                                               s                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               r                               Õ               ß                               à                                       x                                                   u               w                                   v




                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                i                                           m                                                                                                                                                                                                                                        f                                                                                      \                                                                                                     \                                                                                                             j                               k                                                                                             n                               j                                                                                                    n                       o               p                                       q       h




                                                                                                                                                                                                                                                                                                            u                                                                                   w                                                                                       ß                                               u                                                       s                                       t                                                   w                                                                   s                                               ~                                           u                       z                                               w                                                       v                               w                                   õ                           u                       s                                              ß                                                           t               v                                               t                   s           u       z           w               




                                                                                                                                                                                                                                                                                                                                                                }                                                                       |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   |                                                                   |




                                                                                                                                                                                                                                            ø




                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                               n                                                                                                                                                  q           m                                       l                                                                                                   q                                                                                  n                                                           o       p                                                       q               h                                                                           q                                                          m                       i                                                              p                                               n                   i                   h                           h                       j               k                   q       l           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            u                   x                                       v                                       w                                               t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                 l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    õ                                                           Õ           Ö                                                                                       u               Õ               s                                                   t                                               ß                                                                                                      Õ           ß                           Õ               t                               Ö                                                               s                           x                               u                           s                                               ~                                                                       ß               w                       à                                                                                  u               Õ               s                           t                                                           Ö                              w           w                       ù                       w                       t               u                           s                                          v               Õ                           s                  y           w               u   z                   u          s       x       v   Õ   v   t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }                                                                                       |                                                                                                                                                                                                                           |                                                                                                                                                                                                                                                                                                                                                                                   |                                                                                                               |                               |                                                                                                                           |                                                                                                                                                                                                                                                   {                                                                                   |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                    \                                      l                                                                                                                                                      n                                                           o                   p                                                       q                       h                                                                                                                                                              j                                                                              °                                                                          n                                           l                                       l                               i                                                   i                                   m                   m                                                                                 l                       ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   w               à                   s                                          u                                                                               ß                                                               à                                                                  Õ                       s                                                                  Õ       u                                                                          y                                                                   Õ                   ù                                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |                                                                                                                                                                                                                                                                                                                                                                                       }               |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              r                               w                                   õ                                           u                   ß                                                           u                   s                                                                           à                                               w                               t                               ß                               Õ           s                               t                                                       s                                                                          à                                          s                                   ~                       Õ           u               ¾               ß                       z                                                                      Õ       t                           Ö                   à                                                                           t                           ß                   þ                                           t               v                       s               u           z                   w                                          ß                   Õ       ù                       Õ                                              v           w       õ               u   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                               }       |                                                                                                   |                                                                                                                                                                                                                           }       |
                                                                                                                                                                                                                                                                                                                    s




                                                                                                                                                                                                                                                            §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            O                                                                                                                                                                                                                                                       O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ¾                                                                                                                                                                                                                    ¾




                                                                                                                                                                                                                                                                                                        w                                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u               z                                           w                                                                                                                                                                  à                                       w                                       y                                           Õ   ~                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                            ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ü




            ½                                       ½




                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ³




                                                                                                                                                                                                                                                                                                                                À                                                                                                                                                   À


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ´                                       ¤                                                                           P



                                                                                                                                                        R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¡       ´               ¦               £       ¢                       P               ¥       ¦               ¦
                                                                                                                                                                                                        Ä                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        p                                          l                                                                                                                                                  q                                                           q       l                                                                                                  i                                           m                                       p                                   n                           n                                   i                                           j                                               k                       l                                           k                                       j                                       h                                                                                         




            Á




                                                                                                                                                                                            s                                   t                                           à                                                                          Õ                               s                                                                      Õ                   u                                                                                                                                                                                 w                                                       v                                       Õ               u                                       s                                                              ÿ               ß                                                                                                                                           ù                                               w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |




                                                                                                                                                            §                                                                                                                                                                                                                                                                                                                                                                                                                           Ô                                                                                                                                                                                                                                                                                                                                                                           §




                                                                                                                                                        ¿                                               À                               À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   À               ¿                       À
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ê                                                                                                                                                                                                                   ¦                       ¤                                          ´
                                                                                                                                                                                                                                                                                                                                       Á                                                                                                                                                                                                                                                                                                    Â                                                                                                      Ã                                                                   Ä                                                                                                                                          Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ä                                                                                                                    ¾                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ³




                                                                                                                                                        Æ                                           Ç                                                                                                                                                                               Ç                                                                       È




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    [                                                                              k                                                                                                                  p                                                                                                          l                                                                                                                                                                                                                                               l                                                   q           k                                   n                                       j                                                                                                                                           ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ´                                                           P                                                           ¦                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¦                                       µ                                                                                  ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ¸




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ç                                                                                                                                                                                                                                                               ¿
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                    O                                                                                                                                                                                                                                                                                                                                                                       £                                                   O                                                                                                                                                                                                                                   ¤                                               ¦                                                                               ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      




                                                                                                                                                                                            x                                   ù                                                                   õ                                           w                                                                                                                                                                          u                                                              w                                       w                                                   u                                                                                                   Õ                           u                                                                                                                              u                                                       u                   w                                           ¯                                               Õ   à                                                                               s                   v                   w                                                                                                                                                                                                                       g                                              i                           m                                           l                                                                                                                                                                                 p                                                       l                                                                                                                 i                                       j                                           m                               q               o                                                          Ì                   l                                                                                                          n                                   o       p                           q           h                                                       q   


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            z                           w                           y           ë                                                                   u           z                                   u                                               à                   à                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |           }           }                                           |                                       |                                                               }




                                                                                                                                                            §                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ü                                                                                                                                                                                                                                                                                                                                                                                                                                   ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ô




                                                                                                                                                    [                                                                                           i                                                                                   q                           k                                       n                                                               j                                                                                                                                                                                                                                           l                                                                                                                                                                                                                                                                               l                               ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        z                               w                           y                   ë                           s               t                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ô




                                                                                                                                                                                                                                                           r                                                       w                                                   õ                                           u                                   s                                                                                                  ö                                                                   s                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                s                                   t                                           u                   Õ                           t                                   Ö                                       w                                                       t                                           u




                                                                                                                                                                                                                                                           r                                                       w                                                       õ                                       u                                   s                                                                                                  ÷                                                                   s                                                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Õ                   Þ                                               x                                   Õ               v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            u               w                                   v




                                                                                                                                                                                                                                                           r                                                       w                                                   õ                                           u                                   s                                                                                                  ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t                                               v                                                                   r                                                           w                                               õ                                   u                   s                                                                          ÷                                               s                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               r                               Õ               ß                               à                                       x                                                   u               w                                   v




                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                i                                           m                                                                                                                                                                                                                                        f                                                                                      \                                                                                                     \                                                                                                             j                               k                                                                                             n                               j                                                                                                    n                       o               p                                       q       h




                                                                                                                                                                                                                                                                                                            u                                                                                   w                                                                                       ß                                               u                                                       s                                       t                                                   w                                                                   s                                               ~                                           u                       z                                               w                                                       v                               w                                   õ                           u                       s                                              ß                                                           t               v                                               t                   s           u       z           w               




                                                                                                                                                                                                                                                                                                                                                                }                                                                       |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   |                                                                   |




                                                                                                                                                                                                                                            ø




                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                               n                                                                                                                                                  q           m                                       l                                                                                                   q                                                                                  n                                                           o       p                                                       q               h                                                                           q                                                          m                       i                                                              p                                               n                   i                   h                           h                       j               k                   q       l           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            u                   x                                       v                                       w                                               t                                   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                 l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    õ                                                           Õ           Ö                                                                                       u               Õ               s                                                   t                                               ß                                                                                                      Õ           ß                           Õ               t                               Ö                                                               s                           x                               u                           s                                               ~                                                                       ß               w                       à                                                                                  u               Õ               s                           t                                                           Ö                              w           w                       ù                       w                       t               u                           s                                          v               Õ                           s                  y           w               u   z                   u          s       x       v   Õ   v   t   s   u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }                                                                                       |                                                                                                                                                                                                                           |                                                                                                                                                                                                                                                                                                                                                                                   |                                                                                                               |                               |                                                                                                                           |                                                                                                                                                                                                                                                   {                                                                                   |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                    \                                      l                                                                                                                                                      n                                                           o                   p                                                       q                       h                                                                                                                                                              j                                                                              °                                                                          n                                           l                                       l                               i                                                   i                                   m                   m                                                                                 l                       ¦

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   w               à                   s                                          u                                                                               ß                                                               à                                                                  Õ                       s                                                                  Õ       u                                                                          y                                                                   Õ                   ù                                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |                                                                                                                                                                                                                                                                                                                                                                                       }               |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              r                               w                                   õ                                           u                   ß                                                           u                   s                                                                           à                                               w                               t                               ß                               Õ           s                               t                                                       s                                                                          à                                          s                                   ~                       Õ           u               ¾               ß                       z                                                                      Õ       t                           Ö                   à                                                                           t                           ß                   þ                                           t               v                       s               u           z                   w                                          ß                   Õ       ù                       Õ                                              v           w       õ               u   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                                                                                                                                               }       |                                                                                                   |                                                                                                                                                                                                                           }       |
                                                                                                                                                                                                                                                                                                                    s




                                                                                                                                                                                                                                                            §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            R
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ã                                                                                         ¾




                                                                                                                                                                                                                                                                                                        w                                                   ß




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        u               z                                           w                                                                                                                                                                  à                                       w                                       y                                           Õ   ~                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                            ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ü




        0                               +                           $               &                           Ë               "                                                                                       ^                                                       %                               (                                                               &                                                           _                                                                           &                                                                                                                                                 $                                       (                                                                           &                                           '                                                                           `                                                                                                                      a                                       '                                               &                   %                   b               %                                                                         e                       .                   '                                  &                           +                   !                              .               &           c              +                   &                   d                           '                                                                                                                              e                                                                               $                                                                                          +                                                                                              /                                                   ^                                       %               (                                                   &                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        j                           n                                             j           o                             h                                                                                                                                                                                                q               l               i                                                                                                                                                 [                                                                                                   i                                                       ¡                                   p                                       Y                                                                                                                                 k                                                                                         n                           j                                                                                                                                            o   p                                           q           h                                                                                                                                                                                                                                                                                                                                                                                                                                   f           p                                      g           Æ                   i               m           g       ¸
                        ~           ~                   Õ       y           Õ                                                       s                                          ù                                                                   ö                                           ´                                           µ                                                                           ¶                                               ·




                                                                                        |                   }       «                                                                                                                                                                                                                                                                                                                                                                                               «




    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




Ú                   ­           5               ¬           6                   ±               ¨       ©                   §               ­                           Ñ               Ò                       ¨                   «                   7                                   Í                                       ¬                                                       8           Î                                               9                                   :                                               ;                                               ;                           <                                           =                                   >                                   ?                               >                                                       ?                                               @                                                   ©                       ¯                               ¬                               §                                       ±                   ¯                                   ©                       Ù                       A                       A                   §                           =               6                   6               6               Ó       Ø           ©               ¯               ¬           Î           ±       ¯   ©           Ó   Î           ­       ²                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        @   ©   ¯       ¬       §       ±               ¯       ©           @       ±           B       Ï       ¨           ×   Ñ           ¬   Î       Ò
                                                                                                                                                                                                                                                                                                                                                                                                Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Desc
                        
                                                                    4                                                                       C                                   D                                                                  
                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                    E




                                                                                                                                                                                                                                                                                                                                                                                                                                                ¾                                                                                                                                                        ¾                                                                                   ·                                                                                                                                                                                 ¾
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Main Document    Page 38 of 75
                                                                    4                                                                       C                                   D                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        G                               4                                                               H                   I                                              C                       4                                      J
                                                                                                                                                                                                                                                                                           


                                                                                                                                                                                                                                                                                                                                                                                                                                                À                                                                                                                                                                                                                                                                                                                   Ç




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   N                                                               »                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    F

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                «   5               Ï       B                       ­               6                       B
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        K




            Ä                   Z                                                                                                                                                                                                    l                                                                       q                                                                                     p                                                                                      i                                       k                               o                                                                      q               m                                                                      i                                                               j                                                                                                                               p                                                   Y                                                                                                                                  i                                                                   l                                                                                                                                                                                                                                                        l                                   i                                                                                                                                                                                                                 k                                               i                                                           l                                               q           m                                                   q                                                                                                                                                     p                                                                                                  i                                                                       j                                           l                                                                                  i                                                               j                                                                                                                                     p                                                       k                                                                                                     j                                                                                      l           n                                                                                  Ì                   m               i                                                                                          p                                                                                                                                                                l                           l                                               p                   l                                                  i                       j                       p                                               o                                                 p                                                                     o           q                  l                                                         q       k                               f                       p                                          l                                              g           i                                                                 Z               h               i                                                 i           p                               h                                  o                  Ì               q       m               p                       n       i                           o       o                              n               l                       q       i                               k                               p                                                  k               n           




                                                                                        q                                                                          l                                                                                                 q               k                                                                           l                       i                                               n                       i                               o           o                                          n                                   l                   m                                                                  i                                           h                                                                                                                              i                                                                               j                                                                           m                               i                                                                                                                              p                                                                                                                                                                                                                                            l                                                                                                  i                                                           j                                                               i                                                                                                                                                                                                                                     l                                   i                                                                                                                                      i                                                                   h                                                                                                                      i                                                           k                                                                                                                                                                 o                                                                                                     Ì                                       o                       q                                              l                                       l                                                                                                                              i                                                              q                                                                   q   k                                       p                                       o                               n                                                                                                                            q       l                   i                                                      q           k                               f                   p                                          l                                                                      g                           i                                                                 Ì   l                                                  k                               o               q                      l                               l                                                          n               i           o                   o                      n                   l           q   i                       k                   p                                                          k           n                                                                                               Z           j                   q       h                                   q       o       p                                      o                                      Ì                   q           m                          i                       j




                                                                                                                            p                                           Y                                                                                                  h                                                   i                                                                                             l                                           p                               k                                           i                                           k                                                                                                      n                                                                                                                                                            q                   l                               i                                                                                                                              m                               i                                                                                                                                  p                                                           k                                                                                                                      i                                                       m                                                   l                                                                                                                                                                                                                                                                                                                                   l                                                                                                                      l                                                                                       p                                                       l                                                                                                          i                                                               j                                                                           o       q                                                              l                                                                                                                                                 q                           k                                                               f                           p                                                                      l                                                                                      g                                   i                                                                                                                                 Ì                           o                       q                                              l                           l                                                                                                      p                                                                             q       l           q           i                       k                       p                                               o                   n                                                                q           l               i                                                                                                                                  Z                   \       m                                                      i               j                              i                                           k               i               l                               p                   Y                                          p                                                 q   l           q       i                   k           p           o                                                                                       i                           k                                                  l                   i                                          




                                                                                        k                                   i                                               l                                       q               m               q                                                                                             m                       i                                                                      p                           k                                                                                                                                                                               l                                                                              q                           k                                                                       f                                                   p                                                                                                  l                                                                                                                              g                                                                       i                                                                                                                                                                                 Ì                                                                                                  i                                                                                   k                                   i                                                           l                                                       m                                           q                               o                       o                                           i                                                                   j                                                       l                                                       i                                                                                                                                                                                 j                                                                                                      h                                                                       q           l                                           l                                                                                           q                                                                                                                 p                                                                                                                                      Z




                    0                                           +                                                       $                                   &                                                               Ì                                       "                                                                                                                           e                                                                                                                 &                                                                                                                             e                                                                   -                                                               '                                                                                                                          v                                                                       &                                       (                                                                                   b                                           '                                                                           $                                                               Í                                                                           +                                                                                                                                                                                                 c                                                       /                                                           1                                                                                                                                                                  '                                                                           b                                                               ¥                                                                               v                                                           (                                                                                                                                                                                                                            $                                                                                                                                                                             #                                                                           +                                               %                       -




                               Z                                                                                              i                                                   l                   p                                       o                               l                                                                                                          p                               h                                       i                               j                               k                           l                                                                      i                                           m                                           n                                                                                                             l                               p                                                                           q                   k                                                                                   l                                                                                                                                                                                                                                                                           i                                                           m                                                                       j                                               k                                                                                                                             n                                                                       j                                                                                                                                                                                                                                    n                                                                   o           p                                                                   q                   h                                                                                                                                          Z                                                                                                                                      q                                                                                          q                           k                                   m                   i                                                                                  h                                               p                                           l                               q               i                                       k                                                   q                                                              m                               i                                                                                                             l                       p                           l                               q                                      l                       q       n                       p                           o                                                                        i                                                  l                               q           k                                                                      j                                             i                                                                                    i                           k                           o                                  Z                          ¸                                              Z               j                           Z                       Z               Î               g                   Ä       È                   Z               g                                                             l                                                  p           h                   i                       j                           k                   l                                                      m   i                                                                 p               n




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                            l                                                                                                                                                                        i                                       m                                           j                                   k                                                                             n                           j                                                                                                                                n                                                           o                   p                               q               h                                                                   Z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   i                       l           p               o                           o       p                               q       h




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        µ                                                                                                                                                                                                                                   i                                                                           h                                                                                                                                                                                 l                                           q                       n                                                                                                                                              j                                                                                                                                                             i                                                                              l                                                   i                                                                                                                                  o                           q                                                                   p                                                           l                                       q                   i                                                                       k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          µ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¦                       ¥       ¦                           ¦


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      |                                                                                                                                                          Ï




                                           i                                                               l                           p                                                   o




                n                                   o                   p                                                           q                   h                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ³
                m                                      i                                                                   h                                                                                                   f               p                                                                      l                                   g                                                                                                                                                                                                                                           µ                                   õ                                                                                                                                                                                  p                                                           i                                                                                                                                                                                         p                                                                   k                                                                                                                                          n                                                                                                                                 l                               p                                                               q               k                                                                   i                                               l                                                                                                                                                                                                                                                                                                                                                                                                  l                                                                                                                                                                 i                                                               j                                                           i                                                                                                                                                                                     l                                                                                                                                                                          i                                           Y                                                                                                         k                                       h                                                                                          k                           l                                                                                                                                                                                                                                                                                                                                                                                               µ                               õ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                £           ¤                                       ¦                       ¥   ¦                               ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¸
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Ï




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        µ                                   y                                                                                                                                                                                                           o               p                                                                       q                       h                                                                                                                                                              m                                   i                                                                                                                                                                                                                                    p                                                   l                                                                                               i                                                                                                                                                                                                                                                                                                                              i                                                                   k                                                       p                                                                   o                                               q                       k                                           °                                           j                                                                                                                                                                                                                                                            q                       o                                                                                                                 i                                                       j                                                                                                                                                                                                                               q           k                       l                                   i                                   i                                       q       n                                           p                           l                                                                                                                                                                                                                                                         µ                               y




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¦                       ¥       ¦                           ¦



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Ï




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        µ                                   v                                                                                                                                                                                                      l                                                                                                                                                                                                     Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       µ                               v


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        v                                                       v                                                                                                                                                                                       s                                                               u                   z                                       w                                                                                              à                                                                                          Õ                   s                                                                                          Õ                       u                                                                                                  x                                                   t                                                       ß                                           w                                                   y                                                   x                                                                      w                                           v                                                               y                                                                                                           Õ                   ù                                                           ß                                                                                                                                                                  Õ           u                           w                                               u           z                                                                       u                                                                   ù                                                       s                                   x                                   t                                   u                               z                           w                                          w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¦                       ¥       ¦                           ¦


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |                                                   }                   }                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   }               |                                                                                                                                                                                                              Ð                                                                                                                                                                                                                               |                                                                       |                                                                                                                                                                                                                                                                                                                                       


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ï




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ø




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ³
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        µ                                   w                                                                                                                                                                                  i                                                                   l                               p                                                               o                                                           f                                                                                                      q                   i                                                                                                      q       l                                                                                              Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       µ                               w


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        v                                           v                                                                                       Õ               t                                                           w                                                       ß                                                                               µ                                                                                                                                           u                           z                                                                              s                                                   x                                                   Ö                                               z                                                               µ                                               v



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                £           ¤                                       ¦                       ¥   ¦                               ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¸
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }                                                                                                                                                                                                                                                                                       |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ï




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ø




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   i                       l           p               o                           o       p                               q       h




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ³


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        µ                                   ~                                                                                                                                       j                                               l                                                   j                                                                                                                                                                                 k                                       l                                                                                   o           i                                                       p                                                               k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      µ                               ~




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                µ               £                                                   ¤                       ¥   ¦                               ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¸                                                                       ¸


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ï




                                           i                                                               l                           p                                                   o




                n                                   o                   p                                                           q                   h                                                           




                m                                      i                                                                   h                                                                                                   f               p                                                                      l                                                                                                                                                                                                                                                                              µ                                   Ö                                                                                                                                                                                                                                                                                 o                               q                                                                       p                                                   l                                               q       i                                                                                       k                                                                                                                      p                                                                                              q                                                                          q               k                                                                                                                   i                                                                               j                                           l                                                           i                                                                   m                                                       p                                                                                                                                                                                                                                            p                                                                              p                                       l                                   q               i                                                       k                                                                   p                                                                                                                                                                                                        h                                                                                                              k                   l                               i                                                                                                                                         q       Y                           i                                                                  n                                                                                  l                                               p                       l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¦                       ¥       ¦                           ¦




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    µ                               Ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ï




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       i                                                                               j                                                                                                                                                      q                                                                                                                  k                                                   i                                               l                                                                                                                                                                                                            i                                                                              l                                                   p                                                                                                                                                                                                                                                q               i                                                                                                              q           l                                                                                                          n                                                               o           p                                                               q                   h                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        µ                                   z                                                                                                                                                                                                                                                                                                                     l                                                                                                              l                           i                                                                                                                                                                                                                     k                                                                                                                  q           i                                                           k                                                                   i                                                                                                                                                                                                        i                                                                   m                                                   q           l                                           Ñ                                                                                                                              p                                                                                                  q                               k                                                                                                                                                                  o           p                                                           k                                                                                              Ì                               p                                           k                                                                                          i                                               l                                                                                                                                                                                    q                       h                                                       q           o           p                                                                                                                                                                           l                                                                                                                                                      µ                               z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¦                       ¥       ¦                           ¦



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Ï




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        µ                                   Õ                                                                                                                                                                                                      l                                                                                                                                                                                                     Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       µ                               Õ


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        v                                                       v                                                                                                                                                                                       s                                                               u                   z                                       w                                                                                              t                                                           s                                                   t                                                       à                                                                                              Õ                       s                                                                                  Õ           u                                                                                                      x                                               t                                                   ß                                           w                                       y                                           x                                                                      w                                           v                                                                       y                                                                                       Õ               ù                                                           ß                                                                                                                                                          Õ           u                   w                                       u                               z                                                                       u                                                                   ù                                                   s                               x                           t                               u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |                                                   }                   }                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       }                   |                                                                                                                                                                                          Ð                                                                                                                                                                                                                           |                                                                       |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ´                                                               £           ¢                   µ                   P                       ¥       ¦                           ¦




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ø




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ï




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            z                                       w                                                                                              w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ³


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        µ               ²                                                                                                                                                                                                      i                                                                   l                               p                                                               o                                                                                                              i                                                                                       k                                                                                                                                             q               i                                                                                                      q               l                                                                          Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   µ               ²

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        v                                                   v                                                                                                           Õ                       t                                                           w                                               ß                                                                       µ                                                           ~                                               u                           z                                                                              s                                               x                                       Ö                                       z                                                                   µ                                                   Õ


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ï

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ´                                       £                               ´                                           ¥       ¦                           ¦



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ø




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            j                                                               n                                                                                                                                                                                                                                             j                                                       o                                                                                                                                                                         h                                                                                                                                                                                                                                                                            q           l                           i                                                                                                                                 [                                                                                   i                                                                           ¡                           p                                           Y                                                                                                                                         k                                                                                     n                       j                                                                                                                                o   p                                               q               h                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      f                           p                                                                              g           ¸                           i               m               g       ¸
                                    ~                       ~                               Õ                   y                               Õ                                                                                                                                   s                                                  ù                                                                       ö                       ´                       µ                                       ¶                       ·




                                                                                                                                                                |                                               }                           «                                                                                                                                                                                                                                                                                                               «




        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




    Ú                       ­                   5                               ¬                   6                                               ±                                   ¨                   ©                                               §                                       ­                               Ñ                   Ò                           ¨                       «       7               Í                   ¬                           8   Î                       9                                   :               ;                                   ;                           <                                       =                           >                   ?                           >                                           ?                                                       @                                                               ©                                           ¯                                           ¬                                                   §                                                   ±                                                       ¯                                       ©                                           Ù                                           A                                                   A                                   §                                                                               =                                           6                                                   6                                                       6                                                   Ó                   Ø                                               ©                                       ¯                                               ¬                       Î                                               ±                                       ¯                                               ©                                           Ó                       Î                                       ­                                       ²                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               @                   ©               ¯                   ¬                   §                   ±                           ¯               ©                   @                           ±           B           Ï           ¨               ×       Ñ           ¬   Î       Ò
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Desc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Main Document    Page 39 of 75
                u
                                                                %                                                                                           %                                   v                                                                               &                                                                                                      %                                       (                                                                   %                           v                                                               b                       '                                                           $                           -                                                                           +                                                   &                           %                                   '                                                                   v                                                                                               &                                           '                                                                       %                                                                                                                                         v                                                           &                           %                               b       /                                                                               /                                               '                                                                                                      $                                                                                                          +                                               (                                                                                                                  "




                                                                        4                                                       C                                       D                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     E
                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¾                                                                                                                                                                                                                                                                            ¾                                                                                           ·                                                                                                                                                                                         ¾




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            L                                               «                   ¨                           ¯                                       ¬                                           °                                                                   ±                               ²                                                   ©                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           M                                           «       ª                                           ª                                   Ð       ©                                                   °                                               ±                           ²                                                       ©                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   A                   ±                           ¯                           ¬                   °                                           ±                           ²                                       ©




                                                                        4                                                       C                                       D                                                                                          
                                                                                                                                                                                                                                                                                                                           


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                À                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ç




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       N                                                   »                                                                                                                                                                                                                                                                                 




                8               Ú                                           Ñ                           ­                                       ×                                               ¯                               ©                                                               «                   5                           Ù                                   5                               «                       Ð       «               B                               7                                       9                                                                                                                                                                                                                                                                                                                                               L                                               «                   ¨                           ¯                                       ¬                                           °                                                                   ±                               ²                                                   ©                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           M                                           «       ª                                           ª                                   Ð       ©                                                   °                                               ±                           ²                                                       ©                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   A                   ±                           ¯                           ¬                   °                                           ±                           ²                                       ©




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        k                                                                                                                                                                                                                        x                                                                                                                                                                                                                                                                                                                                                                                                                      k                                                                                                                                                                                                                                                                            k

                                                                                H                                                      D                       4                                                                                                                                                                                                               D                                                                                              D               4                                                           G                                                                           y                                                                                                                          H                                           z                                                                      I                                                                                                           D                                                                                      {                                                                                                                                                                                                          I                                                                  D                                                                                                                                                                                D                                   |                                           4                                                   }
                    w                                                                                                                                                                                               l                                                                                                           x                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            F                                                                           ~                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      F                                                                                                                                                                                              F                                                                                                                                                                                                                                                      


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    F




                                                                                                                   G                                           4                                                                                               H                                                           I                                                                                                                                                  C                               4                                                                   




                    F




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                8               «                   5                               Ï                       B                                       ­                                                   6                                               B                                       9
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    |               4                                                      z                                                                         D                   |                                      G                                              G                                                              H




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    F




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          4                           H                                               4                                                                                                                               H                       3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                l                                               l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ³




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ´                                                                      ´                           P




    `                                                                                                  +                                                       (                                                                                                                                              '                                                           -                                                                                                   1                                                                                                                                  &                                                                                                  +                                                       v                                                                                                                                              +                                                                                                                                                                                                                                        $                                   +                                                       &                                                                                              +                                                       (                                                                               1                                               '                                                           (                                               (                                   %                                           .                                                                                                      Ò                                                   ¤                                   b                                                           &                               Ó                                                           '                                                                           -                                                                           +                                           $                                   $                       %                                                                                                                                 1                                                                                              '                                           1                                                                                          +                           $                                                                  b                       %                       %                   v                   Ô                                                               &           '                                           Ô                                                                                  &                                                                         $                   Õ                       .                                       '                               &                                                      +                               $                                                                                     Ö                                                  +                                                       /                                           $                                          (                               1                       '                           v                           (                   %           .                                                                      b   '                       $                               (                                          1                           1                                           /               %                   v                           Ô                                                                              '                               $                   $                                                                 &




    %       v                                           b                               '                                               $                                       -                                                                                   +                                                               &                               %                               '                                                               v                                               Ò                                                           ¤                           b                                               -                                                                                       '                                           $                                                                                                                              (                                                       1                                                           +                                                                                                                                                                                                     %                   (                                                                                   v                                                                                                                                                                                                                                                                                                              Õ                                                                                              '                                               1                                                       /                                                                           &                                                                                                                                                 +                                                                                                                                                     %                           &               %                               '                                                       v                                               +                                                                               1                                               +                                       Ô                                                                  Õ                       b                   %                                                           %                   &                                   '                                                      &                       Õ                           v                                                                              -                                                               .                                                              $                               &                                                                                                                        v                               &           $                       %                                          (                       Õ                           +                   v                                                                      +                           &                   &                   +                                                                                         %           &                       &                   '                                   &                                      %           (                           1                       +                   Ô                                          Ò                       _                                   v                                           &                                                                                     &                   '                           1                                           '                               b                           +                           v                               /




    +                                                                                                                             %                   &                                           %                   '                                                           v                                                                   +                                                                                                                       1                                                   +                                                       Ô                                                                                                      (                                                           Õ                                   Ó                                                                   $                                                   %                           &                                                                                                                              /                                                               '                                                                                                          $                                                           v                                                   +                                                       -                                                                                                                                                  +                                                           v                                                                                                                                                                 +                                       (                                                                                                                                                  v                                                                                              -                                                                                   .                                                                                      $                                                       ×                       %                   b                                                           Ø                       v                                                       '                                               Ó                                                           v                                       Ù           Ò




                                                                                                                                                                                        !                                                                   '                                                                                       /                                                                   '                                                                                                                                                                                             +                                                       ,                                                                                                              +                                                   v                                                                   /                                                                                                                                                  Ú                                                                                                                                                                                                                        &                           '                                                                   $                           /                                                                                                                      '                                                   v                                                       &                       $                                       +                                                                                          &                       (                                                                               '                                                   $                                                                                                                  v                                                                                                      Ú                                           1                                               %           $                                                                                                                                                                                                                        +                                       (                                                                          (                               Û
                                   




                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |                           4                                                                                                                      z                                                       D                       |                                                                      G                                                                                               C                                                                                                                  Ü                                                                                                                                  H
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     4                                                                   D                           |                                                              G                                                                                                                                                                                                                                                                   Ý                                                                                  D                                           |                                                               D                   |                                   4                                                                                                                                                                             I                                                      D                                               Ý                                                          D                                       |                                                       {                                                                          I                                                                             D                   |                           4                                                          G                                                      |                           4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I                                              4                                       G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Þ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I                                               |                                          ß                               4                                               H                                              D                   |                                  H                   3                                       4                                  G                               4                                   D                                                                 4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      D                                              H                           D           |                              G                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                4                                                           G                                                                                                                                                                                                                                                                              H                                                                                                                                                                                                                                                                                                      D                                                   |                                           4                                                                                                          H                                                                                                                                                                                                                                                                      D                                                                                                         H                                                                   C                                   4                                                                                                                 Ý                                                                                       4                                                           ß                                           4                                                   H                                                                                                                             D                           |                           4                                                                                                                                                         H                                           D                                                                                                     D               G                                                                                                            4                                                              G                       4                           G                                                                                             4                                                                                     G                                   D               4                                                                                                      H                                               à                       á                               â                       ã                               ä                               å                           æ           ã                                   ç                       è               é                                   ê       ë                                   ì               í                                   î                   ã                           ì                   ï       ð                                           J                                                                                                                                                                                                                                                                                                                                                                                y
                                                                                                                                                                                                                                                                                                                        Þ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          l                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    k                               ñ                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                K




                                                                                                                                                                                        ^                                               %                               (                                                               &                                                               (                                                                                                  1                                                               +                                               $                                   +                                               &                                                                                                      /                                                                                                                                          +                                                                                                                                                                                                                 1                                                                                                          $                                   (                                                   '                                                   v                                                                                       '                                               $                                                                                                  '                                                                   -                                                           1                                                       +                                                   v                                                   /                                                                                           Ó                                                           %           &                                                                                                                  Ó                                                                                                          '                                               -                                                                                   /                                                       '                                                                                                                             +                           ,                                                                          &                                                                                                                        '                                       v                                   &                   $                               +                                                                      &                                   '                               $                                                                      +                               (                                                      Ò                                   c                                                                             v                                   (                           &                   +                   &                                                              Ó                                                                          +                       &                                          +                                                                                                        '                   v                           &       $                           +                                  &                           '                   $                                                                      +                                   (                                                                      %               (                                       b               '                   $                                   ×                       b           '                           $
                                   




                                                                                                                                                                                                                                   Ú                                                       +                                                               -                                                                                           1                                                                                                                                          Õ                                               $                                                                                      v                                           &                               Õ                                               ,                                                                                                                                                                                             %                                                                                                                                                                                                                                                                    +                                                           (                                                                                      Õ                                                                                                                                                                                                                             1                                                                                                          '                                                   v                                                                                                          Ù                                   Ò                                                                                           4                                           4                                                                           D                       |                               4                                                                                                      H                                       G                       D                                                                      I                                                      D                                                                         H                   G                                                                                                                        D                       |                              G                                                                                                                                                                                                              H                                               D               |                       4                                                  H                           G                   D                                              I                                          D                                                             H                               C                                                                                 z                      4                           D                                                                                                                                                                         4                                   4                           Ü                                                                                            4                           G                                                                         4                           Ü               4                                                          I                   D                                                             {                                                                                             H                       D                                                                        D           G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           2




                                                                                                                                                                                                                                           H                                                                                                                                                   I                                                           H                               4                                                           Ü                                                                                                                                                 4                                                                                                                                              4                                                                                                              G                                                           4                                                               G
                                                                                                                                                                                                                                                                                        l                                                                                                                                                                                                                                                                                                                           2                                                                                                                                                   l                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                            0                                                                                                                                  $                                               (                                                       '                                               v                                                                                       '                                                       $                                                                                                          '                                               -                                                                                               1                                                                   +                                                       v                                                                           /                                                                   Ó                                                                   %                                   &                                                                                                              Ó                                                                                                                      '                                                       -                                                                                               /                                                   '                                                                                                                                                                                         +                                                                   ,                                                                                                  &                                                                                                                                                                                            '                                                   v                                               &                               $           +                                                                                              &                                       '                                           $                                                                              +                           (                                                                                                                                                                                                                                                                                         &                       +                                       &                                                          Ó                                                                      +                               &                               &                                                                                                                    '                           v                           &               $               +                                                  &                                   '                           $                                                                          +                       (                                                          %       (                                       b               '                       $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        °                                                       ±                                               ²                                                                   ©                                                   Ù                                       °                                           ×                                       ²                                                           Ø                                       ©                                       ¨                   Ù                                           Ú                               ¬                           ¨                   ©                                   ©                                   ¬                   Ù                                       §                               «                               ¬               Ò                               Ù           Ú                                               ¬                           ±                               ¬                       ©                                                               ±                                       B                                   ª                                           Ü                                   ò                           ó                                                       §                                           ­                       ª                                   ©




                                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                            ù                                                   w




                                                                                                                                                                                                                                                                                                                                                                        |




                                                                                                                                                                                                                                                                                                            §




                                                                                                                                                                                                                                                                                                                                                                        x                                                               ù                                                       õ                                                   w                                                                                                                                                                                                                                                                                                          u                                                      w                                               w                                                   u




                                                                                                                                                                                                                                                                                                            §
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ü




                                                                                                                                                                                                                                                                                                                                                                        Õ                   u                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  u                                                       u                       w                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¯                                                  ©                                                                                                               s                               v                       w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |




                                                                                                                                                                                                                                                                                                            Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ü




                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                            ù                                                   w




                                                                                                                                                                                                                                                                                                                                                                        |




                                                                                                                                                                                                                                                                                                            §




                                                                                                                                                                                                                                                                                                                                                                        x                                                               ù                                                       õ                                                   w                                                                                                                                                                                                                                                                                                          u                                                      w                                               w                                                   u




                                                                                                                                                                                                                                                                                                            §
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ü




                                                                                                                                                                                                                                                                                                                                                                        Õ                   u                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  u                                                       u                       w                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¯                                                  ©                                                                                                               s                               v                       w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |




                                                                                                                                                                                                                                                                                                            Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ü




                                                                                                                          T




                                                                                                                                                                                                                                                                                                                                                                                                                                            ù                                                   w




                                                                                                                                                                                                                                                                                                                                                                        |




                                                                                                                                                                                                                                                                                                            §




                                                                                                                                                                                                                                                                                                                                                                        x                                                               ù                                                       õ                                                   w                                                                                                                                                                                                                                                                                                          u                                                      w                                               w                                                   u




                                                                                                                                                                                                                                                                                                            §
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ü




                                                                                                                                                                                                                                                                                                                                                                        Õ                   u                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  u                                                       u                       w                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¯                                                  ©                                                                                                               s                               v                       w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |




                                                                                                                                                                                                                                                                                                            Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ü




                                                                                                              ô




                                                                                                                                                                                                                                                                                                                                                                                                                                            ù                                                   w




                                                                                                                                                                                                                                                                                                                                                                        |




                                                                                                                                                                                                                                                                                                            §




                                                                                                                                                                                                                                                                                                                                                                        x                                                               ù                                                       õ                                                   w                                                                                                                                                                                                                                                                                                          u                                                      w                                               w                                                   u




                                                                                                                                                                                                                                                                                                            §
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ü




                                                                                                                                                                                                                                                                                                                                                                        Õ                   u                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  u                                                       u                       w                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¯                                                  ©                                                                                                               s                               v                       w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |




                                                                                                                                                                                                                                                                                                            Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ü




                                                                                                                          õ




                                                                                                                                                                                                                                                                                                                                                                                                                                            ù                                                   w




                                                                                                                                                                                                                                                                                                                                                                        |




                                                                                                                                                                                                                                                                                                            §




                                                                                                                                                                                                                                                                                                                                                                        x                                                               ù                                                       õ                                                   w                                                                                                                                                                                                                                                                                                          u                                                      w                                               w                                                   u




                                                                                                                                                                                                                                                                                                            §
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ü




                                                                                                                                                                                                                                                                                                                                                                        Õ                   u                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  u                                                       u                       w                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¯                                                  ©                                                                                                               s                               v                       w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |




                                                                                                                                                                                                                                                                                                            Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ü




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             m                                                  3                               4                                                              
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ö                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ÷                                                                               "                                       Í                                                               Ú                                                                                                                                                                &                                       '                                           $                   /                                                           #                               '                                   v                               &               $                       +                                                      &                       (                                               +                                   v                                                                                          ¥                                                   v                                                      Ú                           1                               %                   $                                                                                         ^                                                              +                           (                                                  (                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              




    Ú                   ­                                   5               ¬               6                                               ±                                               ¨                   ©                                                           §                                                           ­                                   Ñ                                                           Ò                                   ¨           «               7                                       Í                                       ¬                                   8                           Î                               9                                       :                                           ;                               ;                           <                                           =                       >                                               ?                                               >                                       ?                                                                               @                                           ©                                   ¯                                   ¬                               §                                                   ±                                           ¯                                   ©                                           Ù                   A                                               A                               §                                                                       =                                   6                                                   6                                   6                                       Ó                           Ø                           ©                                   ¯                                           ¬               Î                                               ±                               ¯                                       ©               Ó                       Î                           ­                                       ²                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           @                       ©                               ¯               ¬                   §                       ±               ¯                   ©                                   @                   ±                   B           Ï           ¨   ×       Ñ       ¬   Î       Ò
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Desc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Main Document    Page 40 of 75
        u
                                            %                                                                                           %                                   v                                                                                   &                                                                                                                      %                   (                                                                                       %                               v                                                                           b                                       '                                                                               $                                       -                                                                                                           +                                                               &                                       %                                   '                                                                   v                                                                                                                   &                                               '                                                                                                       %                                                                                                                                                                                             v                                                                               &                                               %                               b                               /                                                                                                       /                                                           '                                                                                                                                  $                                                                                                                  +                                                                   (                                                                                                                                      "




                                                4                                                       C                                       D                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 E
                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¾                                                                                                                                                                                                                                                                                                                                                            ¾                                                                                                                   ·                                                                                                                                                                                                                                                                             ¾




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                L                                                   «                   ¨                           ¯                                                       ¬                                               °                                                                       ±                                                   ²                                                                                   ©                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           M                                                                   «                   ª                                           ª                                           Ð                       ©                                           °                                                           ±                                       ²                                                       ©                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       A                                           ±                                   ¯                               ¬                                       °                                           ±                               ²                                               ©




                                                4                                                       C                                       D                                                                                                  
                                                                                                                                                                                                                                                                                                                       


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ç




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   N                                                                                                       »                                                                                                                                                                                                                                                                                                                                                         




        8               Ú                           Ñ                               ­                                           ×                                           ¯                                       ©                                                           «                               5                       Ù                                           5           «                       Ð                   «       B                                               7                                               9                                                                                                                                                                                                                                                                                                                                                                                                                                                           L                                                   «                   ¨                           ¯                                                       ¬                                               °                                                                       ±                                                   ²                                                                                   ©                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           M                                                                   «                   ª                                           ª                                           Ð                       ©                                           °                                                           ±                                       ²                                                       ©                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       A                                           ±                                   ¯                               ¬                                       °                                           ±                               ²                                               ©




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    k                                                                                                                                                                                                                                                                    x                                                                                                                                                                                                                                                                                                                                                                                                                                                  k                                                                                                                                                                                                                                                                                                                                                                    k

                                                            H                                                      D                       4                                                                                                                                                                                                                                   D                                                                                  D                           4                                                                       G                                                                                                       y                                                                                                                                                  H                                                               z                                                                                                      I                                                                                                                   D                                                                                                          {                                                                                                                                                                                                                                                                  I                                                                                                                  D                                                                                                                                                                                                                                                    D                                           |                                               4                                                                   }
            w                                                                                                                                                                                               l                                                                                                               x                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            F                                                                                   ~                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  F                                                                                                                                                                                                                                  F                                                                                                                                                                                                                                                                                                                          


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        F




                                                                                           G                                               4                                                                                                   H                                                                       I                                                                                                                                          C                                                   4                                                                       




            F




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
        8               «       5                                   Ï                   B                                           ­                                           6                                                       B                                       9
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |                                   4                                                                                          z                                                                                         D                           |                                                      G                                                                                      G                                                                                              H




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    F




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          4                                               H                                                                   4                                                                                                                                                                                           H                               3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                l                                                                   l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ³




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ´                                                                                          ´                                                           P




#                           '                                                                                                                                                             .                                                       &                                           '                                                           $                                           (                                                                                       +                                                                       $                                                                                                                                          1                                                                                                                                          '                                                                       1                                                                                                                                                                                                                              '                                                                       $                                                                                                                                                  v                                                                               &                                       %                                       &                                           %                                                                                                              (                                                                                               Ó                                                                                                                                                                      '                                                                                                   +                                                   $                                                                                                                          +                                                                                               (                                                           '                                                                                                               %                               +                                                               .                                                                                                                                                                  b                           '                                                       $                                                               +                                   v                                               /                                                                                                                                                 .                                               &                   (                                       /                               '                                                                                                      -                                                                   +                                               /                                                                                                                      +                                                       ,                                                                              Ò                                   `                                                                                              +                       (                                                                          '                                       -                                                   1                                                                                                                          &                                                                                  +                                           v                                                                                                                  +                                                                                                                                                                                        $                                       +                                                   &                                                                  +                                       (                                                   1                       '                                       (                           (                               %                       .                                                                                                      Ò                                           ¤                       b                                       &                   Ó                                               '                                                                                   -                                                               +                                           $                           $                       %                                                  




1                                                          '                                                   1                                                                                                                                                                                      +                                                   $                                                                                                                                  b                                       %                                                                   %                               v                                                                   Ô                                                                                                                   &                                           '                                                           Ô                                                                                                                                              &                                                                                                                                                                                                 $                                               Õ                                                                   .                                                                       '                                                                                   &                                                                                                                                                                  +                                                       $                                                                                                                                                                                                         Ö                                                                                                                                          +                                                                                                           /                                                                                           $                                                                                                      (                                                                   1                                                   '                                                                   v                                                               (                                       %                           .                                                                                                                                                              b                           '                                                   $                                               (                                                                                  1                                               1                                                           /                       %           v                                       Ô                                                                                                  '                               $                                       $                                                                                                                                 &                                                   %                                   v                                       b                   '                                           $                               -                                                       +                       &               %                   '                               v                                   Ò                           ¤                       b                               -                                                                               '                                           $                                                                                      (                                               1                                               +                                                                                                                                             %                       (                                                                               v                                                                                                                                                                                                                                                  Õ                                              '                                   1                                       /                                                           &                                                                                                                                         e                                                                                                                         %                               &                               %                   '                                           v                                               +                                                                       0                                   +                                               Ô                                                                      Õ




b   %                                                                       %                       &                                                                   '                                                                                                                                      &                               Õ                                                   +                                                           v                                                                                                                                                                                  v                                                                                                                                                      -                                                                                               .                                                                                                                                              $                                                                                   &                                                                                                                                                                                                                                                                                                    v                                                                           &                                       $                                                               %                                                                                                      (                                                                                   %                                               v                                                                                                   &                                                                                                                                                                                         .                                                       '                                                                   Ú                                                                                                                          (                                                                                           '                                                       v                                                                                               &                                                                                                                                                                                                                                                        b                   &                           Ò                                               e                                                   &               &                                       +                                                                                                                                 &                                                                                                 e                                                                                                                                             %                       &                               %                   '                                                           v                                               +                                                                                           0                                           +                                       Ô                                                                          &               '                                                       &                                                      %           (                                               1                                                   +                                               Ô                                                                                      Ò                                   _                                                                               v                                                           &                                                                                                                                             &               '                                                                   1                                                                   '                                           b                                       +                                       v                                   /                       e                                                                                                                                 %               &                           %                           '                                       v                                               +                                                                   0                                           +                                                       Ô                                                                                              (                                   Õ                                   Ó                                           $                       %                               &                           




/                   '                                                                                      $                                                                       v                                                           +                                                                       -                                                                                                                                                                              +                                                                       v                                                                                                                                                                                                                                             +                                                                   (                                                                                                                                                                  v                                                                                                                                                                  -                                                                                                           .                                                                                                                                          $                                                                                           ×                                                           %                           b                                                                           Ø                                                       v                                                                                       '                                                       Ó                                                                                           v                                                               Ù                                           Ò                                   e                                                                                       v                                                                   (                                                           Ó                                                                                                                                      $                                                                                                                                          ,                                                                                          $                               /                                                                                   Ö                                                                                                                                 (                                       &                                       %           '                                           v                                           Ò




                                                                                                                                                            ¢                                                           Ò                                                   !                                                                                       '                                                                                       /                                                                   '                                                                                                                                                                                                                                                         +                                                               ,                                                                                                                                                                  +                                                               v                                                                                   /                                                                                                                                                                          '                                                                                                                                                                                                                                     .                                                                                       &                                   '                                                               $                                               (                                                                           Û                                                                                                   J                                                                                                              {                                                                                                                  I                                                                                                                                                                                 4                                                                                                                                                                                                   H                                           3                                                                                                                                                          ø                                                                                                 H                                   D                                                                                                                         G                               4                                                   ù                                                                                                                      H                                                          D                                                                     G                           D                                                   4                                                                      D                               |                                   4                                                                                          G                                                                                                                                  I                           G                   4                                                                              G                                                                                                                                                                                                                    4                                       C                                   D                                                                          
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               l                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           2                                                                                                                                                                                                                                                                                                                                                                       l                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                4                                                                   G
                                                                                                                                                                                                                                                                                        Þ




                                                                                                                                                            ]                                                           Ò                                               )                                                                                                                   %                           &                                                                                                  %                                   v                                                                                                       &                                                                                                                                                                                                                                                 +                                                               (                                                                   &                                                                                   ú                                                                                                   /                                                                                                                                      +                                                                               $                                   (                                                                               Õ                                                                                                                                                          +                                                       ,                                                                                                                                                                          /                                               '                                                                                                                                                                                  %                           ,                                                                                                                                                                                                                         %                               v                                                                                       +                                                                                                                                      '                                                           -                                                                                               -                                                                                                                  v                                       %                               &                   /                                                               1                                           $                       '                                       1                                                              $                   &                       /                                                           (                               &                                   +                                                   &                                                                                          '                                                   $                                                   &                                                                          $                   $                           %               &                       '                           $                       /                           Û                                                           J               û                                   í                                   ü                                                                           ü                                                       å                                           ý                                   þ               ï                                   ð                                                   î                                       ì                   í                                               î                                               ã                                           ì                                           ï                       ð                                                   ÿ                                   ï                                                           ï                   ã                           ÿ                                                                   ý                           ä                                                           ï                   ã                                       ì                               ì               þ                       ï               í                                       ì                       þ           ã                               ÿ                                                                                          H                                                                                                         I                                                               4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                l




                                                                                                                                                                                                                                                                                                                                                                                                                            H                                                                                                                      ù                                                                                                                                                                                                                                                                                                                                                                                                                 H                                                                                                                                                                         ù                                                                                                                                                                                                                                                  |                                                                                                                                      ù                                                                                                                                                                                                                  I                                                                                  G                                                                                                                                                         H                                                                                                                      ù                                                                                                               4                                                                   ß                                                                                                                                                                                                                                                     ù                                                                                                                           4                                       Ý                                                                                                                                                                                      4                                               Ü                                                                                                                                    ù                                   m                                                   I                           4                                                          D                                                                                                                                                                                                           ù                                                                                               4                                               Ü                                                                                              G                                       ù                                                                                                                                     G                               |                                          H                   3                               D                                                      H                           ù                                                                                              H                                                                                                                                                                                         G                                                                                                                 H                                       G                                                                          H
                                                                                                                                                    k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              l                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          l                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       l                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            F                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            K




                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          D                                                                                                                                                                                                        H                                               4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ö                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               T                                                                           




                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                       Þ
                                                                                                                                                                                                                                                                                                                                                                    4                                                                   G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        {                                                                                                                                      I                                                                                                                              G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I                                                   G                                                           4                                                                                       ù                                                                                                                                                                                                                                                                                                           4                                                                                                                                              G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I                                           G                                                   4                                                                       ù                                                                                                                                                                                                    4                                                   3                                                                                                                                                                     4                                                                                                                          I                                                      ß                                                                                                         4                                           H                               D                                                                             ß                                   4                                                       Ý                                                  D                   |                                           {                                                                          I                                                                                                                  D                                           D                                   |                                       4                                                           D                                                                                                     4                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Þ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            4                                                                   G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            H                                                                                   Ý                                                                                                       |                                                                                                                                                                 |                                                                                                                                                                                                                                                                                                                                                                                                                                                               I                                                                       H                                                                          D                                   {                                                                                       G                                                   D                                                                                                  D                   4                                                                                                                                                                                                             D                                   4                                                                                                                                                            D                                                                                                                 {                                                                                                                                                                                                                                  {                                                                                              I                                                                                     ß                                       4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         H                                                   D                               |                   4                                                                                       H                                                                                                                                 4                                                                                                                                                  H                                                                                                                          I                                                                     4                                   H                   D                                                                                                                                                                                 4                                   G                                       G                                                                                                                     D                               |                                                                                          D                                                                               4                                                              G                                                                          H
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   l                                                                               l                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      l                                                                                                                                                                                                                                                                                   l                                           l                                                                                                                                                                                                                                                                                                                                                                                                                                                               2                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        W                                                                                                       Ê                                                                                                                                                                                                       W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ç                                                                                                                                               Ç




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        °                                                           ±                                               ²                                                                           ©                                                                           ­                                               5                                                               Ò                                           ­                                                   ×                                               ¨                                                           ¯                                                   Ñ                                           ­                                                       ×                                                           ¯                                                   ©                                                   Ù                                           5                   ­                                                       ¨                                       ²                                                                   ©                                       ¨                                                   ¯                                           Ñ                                       ­                                       ×                                   ¯                                               ©                                       Ù                                                   ­                                           ¨                                               Ð               ©                                                       7                           ±                                           Ð                                               ©                                                                              ×                                       «                                                  ±                                           Ð               ©                                   B                               ¬




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        °                                                           ×                                               ²                                                                           Ø                                               ©                                               ¨                                       Ù                                                           Ú                                                       ¬                           ¨                       ©                                                   ©                                                           ¬                               Ù                                           §                                                                           «                   ¬                                       Ò                                       Ù                                                   Ú                                               ¬                           ±                                                       ¬                                   ©                                                       Û                                                                       Ü                                                           «           Ñ                                                           §                                                       ­                                               ª                                       ©




                                                    Ë                                           Ò                                                       ¤                                       v                                                                                   #                                                                                   '                                                                                                                                                                  -                                                                                                           v                                                                                                       ¢                                                                       Õ                                                                                           %                                   (                                                                   &                                                                   +                                                                                                                                                                                       '                                                                       b                                                                                       /                                                       '                                                                                                                                                                          $                                                                                                                                  '                                                                                                                                                                                                             .                                                                   &                                       '                                               $                                   (                                                                   Ò                                                                       !                                                                   '                                                                                       v                                                                   '                                                               &                                                   %                               v                                                                                                                                                                                                                                                                                                       /                                           '                                                                                      $                                               (                           1                                   '                                                                          (                                                                                          +                                                           (                                                                   +                                                                                                                              '                                                                                                                     .                                       &                       '                           $                                           %       b                               /                                   '                                                                  $                                                   (                                                   1                                               '                                                                                  (                                                                                                                  %                   (                                                           b                           %                                               %                           v                                                               Ô                                                                   Ó                                               %                   &                                                                                  /               '                                                                      Ò                               ^                                           %           (                                                   &                                       &                                                                                                                         1                                                                                              $                                   (                               '                                                   v                                                           (                                                                          '                                               Ó                                           v




                                                                                                                                                            %                                       v                                                                                                                           %                       v                                                                                                                                                      ]                                                                                                       +                                                           Ô                                                                           +                                                                       %                               v                                                                                                   +                                                                   (                                                                                                               +                                                                                                                                                                      '                                                                                                                                                                                                                             .                                                                                           &                                               '                                                               $                                                                               '                                                                           v                                                                                           /                                                                                           %                               b                                               &                                                                                                      +                                                                       &                                                           1                                                                                                                      $                                       (                                                           '                                                       v                                                                                       %                   (                                                                                       +                                                               Ô                                                                                              +                                       $                   +                                           v                                               &               '                                   $                                   '                                   $                                                                                          '                                       (                                                   %                       Ô                                               v                                                                                                          $                       Ò                                                                                                  +                                       Ø                                                                  (                                                                      $                                                                          /                       '                                                                                                                                                                         +                                           ,                                                                                                                              %                       (                               &                                                                                                                                                         &                                                                                                                                                                        $                                                                                                     %   &           '                                   $                                       '                                               v                                                                                                                                                                                                                                                                                                                                                                                                                                !                                                                       ×                   _                                           b                           b                       %                                                          %           +




                                                                                                                                                            u                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           u                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           u                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           u                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           u                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           u
                                                                                                                                                                                                                            '                                                                       $                                       -                                                                                                                               ¢                                                                                                                                                                                               !                                                                                       Ù                                           Õ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Í                                                                                                                                                                                                                                               ×                               _                                                                                                       b                                           b                               %                                                                                  %                                       +                                                                                                                                                                   '                                                                       $                                                   -                                                                                                                   ¢                                                                                                                                                                               Í                                                                                                                                                       Ù                               Õ                                           '                                                           $                                                                                                                                                                                                                                                                                                                                                                            ÷                                                               ×                       _                                               b                                   b                               %                                                                      %                       +                                                                                                                                           '                                                   $                   -                                                                           ¢                                                                                           ÷                                   Ù                           Ò                                   ¥                                           (                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !                                                               Õ                                                                                                                                                                                                                                                                                                                                            Í                                                                                                   Õ                                                   '                                       $                                                                                                                                                                                                                                                                                                                                                                                                            ÷                                                               &                       '                                                       b                   %




                                                                                                                                                            '                                                                                                                                      &                                                               #                                                                           '                                                                                                                                                                              -                                                                                                           v                                                                                                       ]                                                           Ò




                                                                                                                                                                                                                                                                                                                                                                                                                                                                û                                                                   í                                                                   æ                           å                                                               ü                                                                                                           ý                                                                                                                                                           ê                                                                       d                                                                                   '                                                                                                                                                          $                                                                                                                                                                  '                                                                                                                                                                                                                                     .                                                           &                                       '                                                                                       $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               û                           í                                       æ                           å                                               ü                                                       ý                                                                                                               ê                                       c                                                                                                                                                                                                                $                                                                                                                                     %       &                           '                                       $                                       &                           '                               Ó                                                                                      '                                           -                                                                                           /                                           '                                                                                      '                                           Ó                                                                                                                                              &                                                                                                                                                                                                           .                               &




                                                                                                                                                                                                                                                                                                                                                                                                                                                    °                                                               ±                                                       ²                                                                   ©                                               Ù                                                   °                                                                   ×                                                   ²                                                                   Ø                                                   ©                                                   ¨                       Ù                                                       Ú                                                                       ¬                   ¨                               ©                                               ©                                                   ¬                               Ù                                                           §                                                           «                   ¬                               Ò                                                   Ù                                                       Ú                                                           ¬           ±                                                       ¬                       ©                                                                               ±                                           B                                           ª                                                                       Ü                                       ò                               ó                                                           §                                                               ­                                       ª                                                           ©



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                |                       4                                                                                                  z                                                                                                                                                                        G                                                                      |                           4                                                                                                       I                                                                  4                                               G                                                   D                           |                                                                  D                                                                                                                                 {                                       }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        l                                                                                                                                                                                                                                                                                                                                                                                                   2                           2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    F




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       |                               4                                                                                                   I                                                  4                                                                                                                       ù                                                                                         H                                               4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x                                                                                                                                                                       l                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    °                                                   ±                                                   ²                                                                           ©




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       |                               4                                                                                               I                                                      4                                                                                                                                                                                                  ù                                                                                         H                               4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x                                                                                                                                                                       l                                                                                                                                                                                                                       ñ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ~




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       |                               4                                                                                               I                                                  4                                                                                                                                   ù                                                                                         H                                           4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x                                                                                                                                                                   l                                                                                                                                                                                   ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    °                                                   ×                                                   ²                                                                           Ø                                               ©                                                   ¨                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ú                                                           ¬                               ¨                                   ©                                           ©                                                       ¬




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    §                                                   «                       ¬                   Ò                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ú                                               ¬                       ±                                               ¬                           ©                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ü                                   ò                       ó                                                           §                                       ­                                       ª                               ©




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       |                               4                                                                                                   I                                                  4                                                                                                                       ù                                                                                         H                                               4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x                                                                                                                                                                       l                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    °                                                   ±                                                   ²                                                                           ©




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       |                               4                                                                                               I                                                      4                                                                                                                                                                                                  ù                                                                                         H                               4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x                                                                                                                                                                       l                                                                                                                                                                                                                       ñ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ~




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       |                               4                                                                                               I                                                  4                                                                                                                                   ù                                                                                         H                                           4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        x                                                                                                                                                                   l                                                                                                                                                                                   ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    °                                                   ×                                                   ²                                                                           Ø                                               ©                                                   ¨                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ú                                                           ¬                               ¨                                   ©                                           ©                                                       ¬




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    §                                                   «                       ¬                   Ò                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ú                                               ¬                       ±                                               ¬                           ©                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ü                                   ò                       ó                                                           §                                       ­                                       ª                               ©




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !                                       "                                                           #                                                                  !                                                                                                                                                                                                                                                                                                  #                                                                      &                                                                                      "                               !                           '                                       (                                                                                                                     )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               *                                                                              +                                               !                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              $                                   %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ,                                                   




Ú               ­                       5           ¬                   6                                               ±                                       ¨                                   ©                                                   -                                                                       ­                                       Ñ                                           Ò                                   ¨                               «               7                                                   Í                                               ¬                                                   8                       Î                                                   9                                                       :                                           ;                                               ;                                                   <                                                   =                           >                                               ?                                                       >                                                           ?                                                                           .                                                               ©                                               ¯                                                   ¬                                           -                                                                           ±                                                                       ¯                                           ©                                               Ù                                       /                                           /                                                                       -                                                                               =                                       6                                                                   6                                               6                                                   Ó               Ø                                               ©                                           ¯                                       ¬                               Î                                   ±                                               ¯                                   ©                                       Ó                       Î                                   ­                                                       ²                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .                               ©                                           ¯                                   ¬                                   -                                           ±                   ¯                           ©                                           .                       ±                           B                                   Ï                           ¨               ×                   Ñ                   ¬   Î       Ò
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Desc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Main Document    Page 41 of 75

                                                                                                                                                                                               H                                                                           0                                                               1                                                                                              2                                                                                                                                                                  H                                                                                                          3                                                                                                                                                                                                                                                                                                                0                                                                  3                                                                                           H                                                                                                           0                                       3                                                                                                                                                                                                  4                                                                               H                                                               0                                                                                                 4                                                                                                           4                                                                   3                                                                   I                                                                                                                                                                                                                2                                   4                                                           }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        l




                                                                        4                                                                       C                                               0                       3                                                                               6                                                                                               7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               8                                                                                               9                                                                           :                                                                                                                           ;                                                                                           <                                                           9                                                                                                                       =                                                                                                   ;                                                                       <                                           9
                        5




                                                                                                                                                                                                0                       3                                                                               6                                                                               @                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               A                                                                                               B                                   C                                                                               D                                                                                           C                                                                                           E                                                                                                                                   F                                                               G                                                                   H                                                                       I                                                                                               ;                                                   J
                        5                                               >                                                                       ?




                    K               L                                       M                                       N                                           O                                               P                                               Q                                                   R                                                               S                       T                                                               T                               S               U                           S                   V                                                           W                                                           X




                                                                                                                                                            0                                                                                                                                                                                                                                                                                                               0                                   ^                                                                                       0                                                                                                                   2                                                                                                                                       _                                                           ^                                                                                                                                                                                                                                                           6                               a                                                                                           b                                                       0                                                       c                                   4                                                                                                           d                                                                       3                                                                                               a                                                                           6                           0                                                                       e                                       3                                                                               6                                           0                               1                                                                                                                                                                                                                                                       d                                                                   g                                                   h                                               i                                                                   j                                                   k                                                               l                                                                                                                                                                       i                                                   j                                                           d                                           i                                                                   n                                                   o                                                                   d                                                       k                                                       l                                                                       o                                                   n                                                       j                                       h                                                                       k
                        Y                                                       Z                                                               [                                   >                                                           \                                                                                                                                           ]                                                                                                                                                                                                                                       >                                                                                                                                                                                                                                                                                                                                                                                           Z                                                                   `                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       >                                                               f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5                                                   m               ]                                                                                                                                               m                                                                                                                                                                                                                                                                                                                                                                                                                           m                                                                                                                                                                                                                                           m




                        d                                               ^                                                       2                                                                                                                                                                                                                                                       a                                                                                   p                                                                                                                                                                                                                                                                                   6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       d                                   1                                                                           c                                                                                               e                                                               0                       1                                                                               2                                                                                                       2
                                                                                                                                                                                    >                                                                                                           Z                                                                                                                                                                                                                                                                                                       ?                                                   >                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           >                                                                       `                                                           [                                                                                                                                                           [                                                                                                                           [                                                                       f




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                    K               q                   T                                   r                                       V                                           N                                           s                                                               V                                                               X




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    k                                                                                               ^                                                                           p                                                                                                                                                                                                                                                                                                                                                                                                       e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Z                                                                                                                                                                                                   >                                                                               Z                                   \                                                           >                                                       \                                                                                                                                   [                       t                               [                           Z                                               u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    k                                                       2                                               a                                                               b                                                   b                                                                                                                                           p                                                                                                                                                                                       0                                                                   2                                                                           1                                               3                                                       v                                                                                                                                                                                                                       b                                       3                               2                                               0                       b                                                                                   0                                       0                                   3                                                                                       c               1                           ^                               b                               0                                               6
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t               >                                                                                                                                                           >                                                               Z                                                                                                                                                                                                                                                                                                                                                               [                       Z                               u                                                                                                                                                                                                                                                                       >                                                                                   [                                   [                                                       Z                                                                                                                                                                   >




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            7                               w                                                                                                                                               c                                   3                                                                           p                                                                                                                                                               ^                                                           2                                                                           3                                                                   e                                                                   0                                   1                                                                                                                   e                   3                                                                                           3                                               v                                                                                                                                                                                                                               ^                                           0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        [                       Z                                                                                                                                                                                                                                                           >                                                                                                                                                                                                                                                                                                                                                                                                                                                           >                                                                                                                                       t                       t                                                                                                                       [                   Z                           u                                                                       \                                                                                                           >                                       f




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x                                                   x                                                                                       y                                                               5                                                                                   5                                                           y                                                       z                                                                       z                                                           z                                                                               z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        {                                   |                       }                   {       ~




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  {                                                                                                                                                                                                                                                                                                                                                                                      |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                     {                                                                                               ¡                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¢                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




                        7                                       £                                                                                                                                                                           ¤
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      {                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         |                                                                                                                                                                                                                                                                                                                                                                                                                  ¥                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            g                                               p                                                                       b                                                   3                                           4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                t                                                                                               >                       \




                                                                                                                                                                                                                                                                    e                                                                                       4                                                                           3                                                                                           a                                                                                                                   1                                                                           ^                                                               ¦                                                                                                                                                                                                                   p                                                                                       3                                                                                               6                                                                                                                                                           0                                                       1                                           ^                                                                                                                                                               3                                                                                                                                                                                                                                                                                                           3                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               g                                                                       p                                                                                           b                                                                       3                                                       4
                                                                                                                                                                                                                                                        m                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               >                                                                                                                                                                                                                                                                                                                                                       >                                                                                                                                                                                                                                                                                                               Z                                                                                                                                                                               Z                                                               >                                                                                                           §                                                                                                               ?                                                               ¨                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   t                                                                                                       >                                                                   \




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¢                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                    ^                                                                           0                                           0                                       ^                                                                                                       c                                                           1                                                                                                               ^                                                                                                           2                                                                                                                                                                       b                                                           ^                                                                                       6                                           ^                                                                       0                                                                                                                                                                               b                                           ^                                                                                                                                                                                                                                                   v                                                                                                                       0                                                   1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        >                                                                                                                                                                                                                                                                                                                                                                                                       >                                                                                                                                                                                                                                               u                                                               >                                                                                                                                                                                                                                       [




                                                                                                                                                                                                                                                        [                       Z
                                                                                                                                                                                                                                                                                                                                                        e                                       3                                                                                               6                                               p                                                                                                   ^                                                                                       0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        [
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ^
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        3                                                                                           a                                                               0                                                                               ^
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                \                                                           \                                                                                       [
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                [
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ^
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           h                                           3                                                       0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            >
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                p                                                                   b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            3                                       4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            >                               \




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            h                                                               3                                                           0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    >
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            p                                                                           b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        3                                                                   4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        >                                                       \




                                                                                                                                                                                                                                                                                                                                    p                                                                                                                           b                                                                                               3                                                                       4                                                                                                                                                                       6                                               2                                                                           £
                                                                                                                                                                                                                                    >                                                                                                                                                                                                                                                                                                           t                                                                                                                                                                   >




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    G                                                                           B                                                                           ;                                                                   B                                       B                               C                                                                       E                                                                               9                                                                   ;                                                           E                                                       B
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ª                                                       «                                   ¬                   ­




                                                                                                                                                                                                                                                                                                                                                                            c                                                                                                           a                                                                                                                                                                                                                                                                                   b                                                                           ^                                                                                   6                   0                                               ©                                           0                                                                               p                                                                                                                                                                                                                                                                           2                                                                                                           ^                                                                   2                                                                           3                                                                                                                                                   ^                                                                                                                                                                                   3                                                               6
                                                                                                                                                                                                                                                        m                               Z                                                                                                                                                           t                                                                                               \                                                                           >                                                                                                                                                                                                                                                                                                                                                                                                                                                                           [                                                                                                                                       >                                                                                           ¨                                                                                                                   >                                                                                                                                                                                                                                                                                                   Z                                                                                                                                                       t                               ¨




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    E                                                                                       B                                                   C                                                               9
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¬
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¢                                                                                                                                                                                                                                                                                                                                                                                                         ®                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¯




                                                                                                                                                                                                                                    2                                                                                                                                                                                           e                                       ©                                                                                                                                               p                                                                                                                           b                                                                                                   3                                                                   4                                                                                                                                                                                                                                                                   v                                                                                                   3                                                                                               6                                                                                               £
                                                                                                                                                                                                                                                                                                    >                                                                                                           t                                                                                                       >                                                                                                                                                                                                                                                                                                       t                                                                                                                                                       >                                                                                   \                                                                                                                                                                                                                                                                                                                                                                   `




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¢                                                                                                                                                                                                                                                                                                                                                                                                     ®                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   °                                               ±                                                       ±



                                                                                                                                                                                                                                                        n                                                                                                       c                                                                           c                                                                           a                                                                                       b                                               ^                                                                                       0                                                                   3                                                                                                                                                                                                               p                                                                                           ^                                                                           4                                                                                                                                                                                                                                   c                                                                                       a                                                                                                                                                                                                                                                   2                                                               0                                               a                                                                                                                                                                                                                                           0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        [                                                                                                                   Z                                                                                                                                                                                                                                                                                                                                                                                                                           [                                   Z                                                                                                                               t                                                                       \                                                                               >                                                                                                                                                                                                                                                                                               \                                                           >                                                                           Z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                =                                                                                                           H                                                                       <                                                                           9                                                                                                                   =                                                                                                           ;                                                               ²
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        «




                                                                                                                                                                                                                                    3                                                                                               6                                                                                           1                                                           3                                                                                                   p                                                                                                                                                                                               p                                                                                                           ^                                                                                                                                                                                                                                           6                                                                                                                                               e                                                                                                           0                                                           ^                                                                               b                                                                   b                                                                                                                                                                                                   2                                                                           £
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                >                                                                                                                                                                                                                                                                                                   `                                                       >                                                                                                                                           ¨                                                                               [                                                                                                           [                                                                                                                                                                                                                                                                                                       t                           [               >

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ±                                           ±                                           ¸                                                           ¹




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                H                                                           J                                                                                                                   ´                                                                               E                                                                                                                                           C                                                                                                           C                                                                   J                                                               µ                                                           ¶                                                                       ´                                                                                                   ·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ­                                                                                                                                       «

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ³




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ±




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ²                                                                           C                                                                           ;                                                                   <                               J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                º                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             »                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ¼




                                                                                                                                                                                                                                     |                                                                                               ¡                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ½                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¾                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




    ¢                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    e                                       4                           3                                       a                                                               1                               ^                                           ¦                                                                                                                                                               3                                           0                                   1                                                                                                                               0               3                                           6                                   b               3                               6           0                           e               3                           6                       ^                                       4                                                                                                                                           v                                       6                           0                                                                                                                                                                                                                                                                                                                                   0                               1                                                                                                                                       2                                                   b                                                           ^                                                                           c                                                                                                               £                                                                                                                           c                                                           a                                                                                                                                                       4                                   3                                                       a                                           6                                                                                   3                                               ©               e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    m                                                                                                                                                                                                                                                                                                                           >                                                                                   Z                                                                                                                               [                           Z                           u                                                                                                               >                                                                                                                                                                                                               Z                                                               t       [           Z                   >                           ¨                                                                                       [                           >                                                           ¿                                                   À                                                                           [                           Z                                                                                                                                                                           >                                                                                                                                                                                                                                                                                                                           >                                                                                                                       m                   Z                                                                                       t                                                                   \                                               >                                                                                                                                                                                                                                                   Z                                                                   Z                                                           [       t           [       Z                               u




2                               b                               3                                                                           a                                           2                                                                                                                                                                                           a                                                                                                                                                                                                                                                           2                                                                               2                                                                                                                   4                                                               3                                                                                       a                                                                                           ^                                                                                                   6                                                                                                                                                   2                                                                                                                                               b                                                       ^                                                                       6                                       ^                                                                           0                                                                                                                                                                                                           £
                                                                                                                                                                                                                                            >                                                                                                                                                                                                                           Z                                                                           t               >                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   >                                                                                                                                                                                                   >                                                                                                                                                                                                                                                                                                                                                               >                                                                           \




            e                                       4                                               3                                                               a                                                                               3                                                                                               6                                                                   4                                                                               3                                                                                                   a                                                                       6                                                                                                                                                           3                                                                                                                                           ©                                                   e                                                                                                                                                                                                                                                                                                                                       2                                                                   b                                                           3                                                                       a                                                       2                                                                                                                                                                                                       1                                                       ^                                                                                   ¦                                                                                                                                           p                                                                               3                                                                   6                                                                               0                                       1                                       ^                                                                                                               3                                                                                                                                                                                                           p                                                       b                                                       3                                       4                                                                           6                                                               c                               3                                       p                                                                                                                                                                                                                           0                               1                                                                                                                                                                   e                   3                                                   6                   p                                   ^                               0                       3                                                       e           3                               6                   ^                                                                                           p                                   b                               3                       4                                               6               2                                   e           3                                                   6                       0                               1                           ^                                                                   0                                                               b                                                                                                                   6                           2                                           3                                                                                                                                               3                                                                                                                                                                   0                                   1                                                                                                                                                                                                                                                                   2                                                                                                                                                           3                                                   v                                                                       £                                               e                       4                       3                                   a
        m                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Z                                                                                                                                                           Z                                                                                                                                                       [                               t                                       [                               Z                                                           u                                                                                                                                                                                                                                                                                                                                                                                                                                                               >                                                                                                                                                                                                                                                                                                                           >                                                                                                                                                                                                                                                           >                                                                                                                                                                                                       Z                                                                                                                           Z                               >                                                                       >                                                                                                                                   t                                                                                               >                                                               ¨                                                                                                                                                                   ?                                   [                       Z                               >                                                                                                                                           >                                                                               [           Z                                                                                                                                                                                                                       [                                   Z                                                                                                                               t       t                   >                                                                                       t                                               >                                                                                                                                                                                                                                                                                                                                                                                                           >                                                                                                                                                                                                                                       Z                                                                                                                                               Z                                                                                                                                                                               >                                                                           t               [               Z                                   >                                                                                                                           ?                                   >                                               t                                                                                                                                                                           m                                                                                                                               Z                                   >                               >                       \




        p                                           3                                                       6                                                                                                                   2                                                                           b                                                                   ^                                                                                                   c                                                                                                                                                                                                                   ^                                                                           0                                                   0                                   ^                                                                                   c                                                                       1                                                                                           ^                                                                                                                           2                                                                                                                                                                           b                                           ^                                                                               6                   ^                                                                       0                                                                                                                                                   2                                                                               1                                                                                                                                                                                           0                                               0                           3                                                                                           0                                       1                                                   2                                                               e                           3                                                   6                           p                                                                           £
                                                                                                                                            >                                                                                                                                                                                                                                                                                                                                                                                               >                                                                                           ¨                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   >                                                                                                                                                                                                                                                                                                                                                       >                                                                                                                                                                                                                                                                       >                                                           >                                                                                                                                                                                                                                                                                                               [




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¤                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¤
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                {                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       |                                                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ¥                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Â
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                e               3                                           6                                                                                   ^                                                                                                                   b                                           ^                                           4                                               6           3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ?                                   >                                                                                                           >                                                                                                                       t                   t                                                                                                                                                                                                                                       t                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¸                                                               ¸                                               ±                                                           Å                                                                           ±                                       ±

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ±                                                                                   ±                                                                           ±




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        µ




                @                                               £                                                                                                                                                                           Á                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   @                               £
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¿                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¿




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            a                                                                           c                                               0                                                                               3                                                                                                                                                                   2                                                                       Ã                                                   £                                                                                                                                       e                                                                                                                                                           3                                                                                   0                                                                           b                                       ^                                                                                                                                                                                                                                   p                                                                                                       3                                                                                                                                               0                                           1                                                           4                                                                                                                               c                           ^                                                                           c                                               a                                                       ^                                       0                                                                                                   v                                                                   1                                       ^                                           0                       0                           1                                                                                                           p                                               3                                                               0                                       1                                                   4                                               v                                           ^                                                                                                                                                               v                                                       3                                                       a                                                                                                                                                                                           £
                                                                                                                                                                                                                                    \                                                                           >                                                                                   \                                                                                                                                                                                                                                                                                               [                                                                                                               Z                                                                                                                                                                                                                                                                                                           m                                                                                                                           Z                                                                                                                                                                                                                                                                                                                                                           [               \                                                                                                                                                                                                                                                                                                                               Z                                                                                                                                                           t                                                                   ¨                                                                                                                                           t                                                                                                                           t                                                                       >                                                                                                                                                                                                                                                                                                                       >                                                                                                                                                                       Z                                                                                                       t                                                                                                                                                   u                                           >                                                                                                                                                                                                                                   t       \                                                           ?                           >




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ä

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ä




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ±                                                                                   ±                                                                           ±                                                                                                                                                                                                                                                                   Ç                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ±                                                                               ±                                       ±




                        w                                       £                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       w                       £                                                               Æ
                                                                                                                                                                                                                                            ¢                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ¿                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ¿




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ä                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ä




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ±                                                                                       ±                                                       ±                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ¸                                                                               ¸                                                       ±                                           Å                                                                   ±                                                           ±




                                                                £                                                                                                                                                                           É                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   £                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               µ
                È                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            È                                                                                                                       ¿                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ¿
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        k                                                                                                                                                                                                                                                                                                                                                                                                   @                                                                                           Æ                                                                                                                                                                                                                               w                                               £
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    \                                                           \                                                                                           t                           [                           Z                                       >                                                                                                                                                                                                                           t               [                   Z                                           >




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ä                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ä




        n                                       e               e                                                                       c                                                               ^                                                                                                                                                   o                                                                           3                                                                                       6                                                   p                                                                                                                                                                   7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ¡                   Ì                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       b                       ^                                                                                                                       7
                                                                                                        [                                                                                   [                                                                               t                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               À                                                                           Ê                                                               m                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ë                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               u                                           >
                                                                                                                                                                                                                            Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Desc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Main Document    Page 42 of 75
                                                                                                                                                                                                                    8                                                                   9                                                                                                               :                                                                                                                                           ;                                                                                                           <                                                                       9                                                                                                                                                               =                                                                                                                                                                                               ;                                                                                                                   <                                                                                               9




    Í                   Î   Ï           Ð       Ñ               Ò                       Ó




                                                                                                                                                                                                                    A                                                                   B                                                   C                                                                                                           D                                                                                                   C                                                                                                           E                                                                                                                                                               F                                                                                                                   G                                                                                                                       H                                                                                                                                   I                                                                                                                                                                               ;                                                                                               J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Õ                       Ö                       ×




    Í                   Î   Ï           Ð       Ñ               Ò                       Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Î                       Ø                   Ù                       Ú                               Ï                       Î           Ò




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    K       Û   Ü                               Ý           Þ           ß                   à               Þ                       X




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¤                                                                                                                                                                                                                                                                                                                                                                                                       ¤
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            {                                                                                                                                                                                                                                                                                                                                       |                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ¥                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ±                                               ±               ±                                                                                                                                                                                                                       ¸                           ¸                           ±                               Å                           ±                       ±




                                                        É                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           £                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           µ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         á                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   È                                                                                                                                   ¿                                                                                                                                                                                                                                                                                                                                                                                                       ¿




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ä                                                                                                                                                                                                                                                                                                                                                                           Ä




                    £
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ¡
        â




                                                        Á




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ±                                               ±               ±                                                                                                                                                                                                                                                                               ¸                           ¹                               ±                       ±




                                                                            ^                                                   £                                                                                                                               ã                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ^                                       £
                                                                                                                                                                                                                                                                                                                                                                                                                                               ä                                                                                                                                                                              ¾                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ¿                                                                                                                                                                                                                                                                                                                                                                                                       ¿                                                                                                                                                                                   å
                                                            â                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ë                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ë                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ä                                                                                                                                                                                                                                                                                                                                                                           Ä




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ±                                               ±               ±                                                                                                                                                                                                                                                                                                           ±                               ±                       ±




                                                                                                                                £                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       £
                                                                                    ?                                                                                                                                                                           ¾                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ?                                                                                                       ¿                                                                                                                                                                                                                                                                                                                                                                                                       ¿
                                                            â                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ä                                                                                                                                                                                                                                                                                                                                                                           Ä




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ±                                               ±               ±                                                                                                                                                                                                                                                   °                           Å                           Å                               ±                       ±




                                                                                    c                                   £                                                                                                                                       æ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   c                               £
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ¿                                                                                                                                                                                                                                                                                                                                                                                                       ¿
                                                            â                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ä                                                                                                                                                                                                                                                                                                                                                                           Ä




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ±                                               ±               ±                                                                                                                                                                                                                                                                                                           ±                               ±                       ±




                                                                                                                                £                                                                                                                               ç                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       £
                                                                            \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               \                                                                                                           ¿                                                                                                                                                                                                                                                                                                                                                                                                       ¿
                                                            â                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ä                                                                                                                                                                                                                                                                                                                                                                           Ä




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ±                                               ±               ±                                                                                                                                                                                                                                                                                                           °                               ±                       ±




                                                                                                                                £                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       £
                                                                            >                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          >                                                                                                           ¿                                                                                                                                                                                                                                                                                                                                                                                                       ¿                                                                                                                                                                                   è                           ¼
                                                            â                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ä                                                                                                                                                                                                                                                                                                                                                                           Ä




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ±                                               ±               ±                                                                                                                                                                                                                                                                                                           ±                               ±                       ±




                                                                            e                                   £                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               e                       £
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¿                                                                                                                                                                                                                                                                                                                                                                                                       ¿
                                                            â                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ä                                                                                                                                                                                                                                                                                                                                                                           Ä




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ±                                               ±               ±                                                                                                                                                                                                                                                                               ¹                               ±                           ±                       ±




                                                                                                                                £                                                                                                                               é                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       £
                                                                            u                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           u                                                                                                           ¿                                                                                                                                                                                                                                                                                                                                                                                                       ¿
                                                            â                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ä                                                                                                                                                                                                                                                                                                                                                                           Ä




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ±                                               ±               ±                                                                                                                                                                                                                                                   °                                                                                       ±                       ±




                                                                                    1                                           £                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               J                                                                                           ;                                                                                   ë                                                                                                                                                                                                       B                                                           ²                                                                                                                                                                   E                                                                                                   J                                                                                   ì                                                                           <                                                               ;                                                                   E                                                                                   í                                                                                   C                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1                                   £           Æ                                                                                                                                                                                                                                                                                                                                                                                                                                       Æ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¬                                                                                                                                                                                                                                                                                                               ¬                               «                                               ¬                                                                                                                                                                                                                   ¬                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¿                                                                                                                                                                                                                                                                                                                                                                                                       ¿                                                                                                                                                                                                               è                           è
                                                            â                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           b                                                                                                                                                                   c                                                                                           e                                                       4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               â
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ]                                                                                                                                               >                                                                                                                                                                               [                                                                                                                                                               f                                                                                                                                                                                           ê




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ä                                                                                                                                                                                                                                                                                                                                                                           Ä




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ±                                               ±               ±                                                                                                                                                                                                                                                   °                                                       ±                               ±                       ±




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            C                                                                                                                                                                                               E                                                                                                                   J                                                                                                           ì                                                                                                               <                                                                                       ;                                                                                                                       E                                                                                                                       í                                                                                       C
                                                                                                                                                                                                                                                                                                                                                                    ¬                                                       î                                                                                                                                                                                                               ¬                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ¿                                                                                                                                                                                                                                                                                                                                                                                                       ¿                                                                                                                                                                                                               ¼

                                                                                                                                                                                                                                                                    ³




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ä                                                                                                                                                                                                                                                                                                                                                                           Ä




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ±                                               ±               ±                                                                                                                                                                                                                                                   ±                           ±                               °                           ±                       ±




                    £                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               £                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           µ
        Ê                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ê                                                                                                                       ¿                                                                                                                                                                                                                                                                                                                                                                                                           ¿                                                                                                                                                       ¼
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               2                                                                                                                                                                                           ^                                                                           Æ                                                                                                                                                                                                                                       Æ                                                                                                                                                   c                                                                               Æ                                                                                                                                                                                                                   Æ                                                                                                                                                                                                           Æ                                                                                                                               e                                   Æ                                                                                                                                               Æ                                                                                                                       1                                                           £
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                \                                                                                   \                                                                                                                                   t                       [                               Z                                                               >                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ?                                                                                                                                                                                                                                                                                                                                                                                                                                                               \                                                                                                                                                                                   >                                                                                                                                                                                                                                                                                                                                                                   u
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            â                                                                                                                                                                                                           â                                                                                                                                                                                                                               â                                                                                                                                                                                                                                           â                                                                                                                                                                                                       â                                                                                                                                                                                                                           â                                                                                                                               â                                                                                                                                                                   â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ä                                                                                                                                                                                                                                                                                                                                                                           Ä




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ±                                               ±               ±                                                                                                                                                                                                                                                   ¸                           ±                                                           ±                       ±




                    £                                   É                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           £                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           µ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ¥                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¿                                                                                                                                                                                                                                                                                                                                                                                                           ¿                                                                                                                                                       ¼                                                                                       å
        ï                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       a                                                                                                                                           0                                                   6                               ^                                                                               c                                                                   0                                                                                                                                                                                                                                                                                                                                                                                                   e                                                       6                           3                                                                                   p                                                                                                                                                                                                                                                                                                                                           £                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ï
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ]                                                                                                                                                               ?                                                                                                                                                                                                                                                                                                                                                                                               t                               [                           Z                                               >                                                                                                                   Ê                                                                                                                                                                                                                                                                                                                                                       t                       [                                   Z                   >                                                                                       È




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ä                                                                                                                                                                                                                                                                                                                                                                           Ä




                    £
        ð                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ¡




                                                        Á




                                                                            ^                                                   £                                                                                                                               ñ
                                                            ð                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                        k                                                                                           0                                               0                                               ^                                                                                                           c                                                                               1                                                                                                                       ^                                                                                                                                       2                                                                           0                                               ^                                                                                                                   0                                                                                                                                                                           p                                                                                                                                                                                                                                                                                                   0                                                                                   e                                           3                                                                                       6                                                                                                                                                       ^                                                                                                               c                                                                           1                                                                                                                   b                                                                                   6                       3                                                                                                   b                                                                                                                                                               6                                   0                               4                                                                                           ^                                                                                                                                                                                                                                                                                                                                                           a                                                           2                                                                                                                                                                                                                                                   2                                                                   2                                                                           2                                                                                   1                                                               3                                                               v                                                                                                                                                                                                                                                                                           6                   3                                                           2                                                       2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    >                                                                                                                                                                                                                           >                                                                                                                       Z                                                                                                                                                                                                                                                                                                                                                                       >                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               >                                                                                                                                                                                                                                                                                                                                                       Z                                                       \                                                                                                                                       ?                                                                                                                                                                                                                       [                               Z                                                               >                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               [           Z                                                   u                                                               u




                                                                                                                                                                                                                                                                        6                                                                                                                                       c                                                                                                                                                                                                           b                                                                       0                                                   2                                                                                                                                                                       3                                                                                                                   6                                                                                                                                                                                                                                                                                                   ^                                                                                               6                                       4                                                                                                                               ^                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   c                                                                                                                                               2                                                                       2                                                                           ^                                                                                                   6                   4                                                                                                                                                                                                                           a                                                   2                                                                                                                                                                                                                                       2                                                                   2                                                                                                                                                                                                                                                                           b                                                                                                                                                                                                       2                                                                                                           2                                                                                                                                                   ^                                                                                                                                                                                                       0                   1                                                                                                                               0                           3                                                           0                                   ^
                                                                                                                                                                                                                                                                                                    >                                                                                                                                                                               >                                                                                                           [                                                                                                                                                                                                                                                       ¨                                                                                                                                                                                                                                       \                                                                                                                               [                                               Z                                                                                                                                                                                                                                                                                                                                                                                                                                                       Z                                                                       \                                                                                                                           Z                                                               >                                                                                                                                                                   >                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ?                                                                                                                                                                                                               [                                   Z                                                   >                                                                                                                                                                                                                                                   >                                                                           ò                                                                                                                                                       >                                                                           Z                                                                                                               >                                                                                                                                                   ¨                                                                                                                                           Z                               \                                                                                                                                                       >                                                                                                                                                                                                                                                               t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ±                                               ±               ±                                                                                                                                                                                                                                                                                                           ±                               ±                       ±




                                                                                                                                                                                                                                                                        p                                                                                                               3                                                                                                                                                                               0                                                           1                                                                                                                   4                                                                                                                                                                                                                                                                                                                           0                                                                                                                                                                                                                                                                           c                                                               3                                                                                               p                                                                                                                                                                                                                               £                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ^                                       £
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Z                                                                                                                                                                                                                               t                                                                                                                                                               Z                                                                       >                                                                                                                                                                                                                                       [                                           Z                                                                                                                                                                                                                                                                                                                                                                                           >                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ð                                                                                                                           ¿                                                                                                                                                                                                                                                                                                                                                                                                       ¿




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ä                                                                                                                                                                                                                                                                                                                                                                           Ä




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ±                                               ±               ±                                                                                                                                                                                                                                                                                                           ±                               ±                       ±




                                                                                                                                £                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       £
                                                            ð                       ?                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ð                   ?                                                                                                       ¿                                                                                                                                                                                                                                                                                                                                                                                                       ¿




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ä                                                                                                                                                                                                                                                                                                                                                                           Ä




                                                                                    c                                   £                                                                                                                                       ¤
                                                            ð                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ¥                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                        c                                                                                                           a                                                                                                                                                                                                                                                                                                               ^                                                                                                                                                                                       p                                                                                                                                               3                                                                                                                                                                                                       4                                                                                                                                                                   2                                                                                                       b                                                       3                                                                                                       a                                                               2                                                                           ^                                                                                                                                                       2                                                                                                   a                                                                               b                                                                           b                                                           3                                                                                                   6                           0                                                                                                                                           c                                                                       1                                                                                                                                                                                                               2                                                                                           a                                                                               b                                                                   b                                                           3                                                                                           6                               0                                                                                                               p                                                                                   ^                                                                                                                                                                       0                                                                                                                                                       ^                                                                                                           c                                                                                                                                                                                                                                       ¦                                           3                                                       6                           c
                                                                                                                                                                                                                                                                        m                                   Z                                                                                                                                                                               t                                                                                                       \                                                                                   >                                                                                                                                                                                                                                                               t                               [                                                                                                                                                                                                                                                                                                                           Z                                                                                                                                                   ¨                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   t                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ¨                                                                                                                                                                                                           [                                   t                   \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¨                                                                                                                                                                                                                   [                                       Z                                                                                           >                                                                               Z                                                                                               Z                                                                           >                                                                           ¨                                           \                                                                   [                                                                                                                                                                   >




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ±                                               ±               ±                                                                                                                                                                                                                                                                                                           ±                               ±                       ±




                                                                                                                                                                                                                                                        2                                                                                                                                                               0                                                   0                                                                                                                                                                                       p                                                                                                                                                                                                                                                                                                       0                                                                                                                                                           ^                                                                                                                                                                                                                                                                                                                                                                   b                                                                                       6                               3                                                                                                           b                                                                                                                                                           6                       0                                               4                                                                                                                   2                                                                                                                                                                   0                                   0                                                                                                                                                                       p                                                                                                                                                                                                                                                                       0                                                       £                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           c                               £
                                                                                                                                                                                                                                                                                                                    >                                                                                                                                                                                                       t               >                                                                                                                                                                                                                                               >                                                                                                       Z                                                                                                                                           ¨                                                                                                                                                                                                                           Z                                                                       \                                                                                                                                                                                                                                                                                                                                                                                                                                                               >                                                                                                                                                                                                                                                                                                                                                                   >                                                                                                                                                                               t                   >                                                                                                                                                                                               >                                                                                               Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ð                                                                                                                           ¿                                                                                                                                                                                                                                                                                                                                                                                                       ¿




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ä                                                                                                                                                                                                                                                                                                                                                                           Ä




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                °                               ±                   ±                                               ±               ±                                                                                                                                                                                                                                                                                                           ±                               ±                       ±




                                                                                                                                £                                                                                                                               é                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       £                                                                                                                                                                                                                                                               µ
                                                            ð               \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ð               \                                                                                                           ¿                                                                                                                                                           ¼                                                                                                                                                                                                                                           ¿




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ä                                                                                                                                                                                                                                                                                                                                                                           Ä




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ±                                               ±               ±                                                                                                                                                                                                                                                                                                           ±                               ±                       ±




                                                                                                                                £                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       £
                                                            ð               >                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ð               >                                                                                                           ¿                                                                                                                                                                                                                                                                                                                                                                                                       ¿
                                                                                                                                                                                                                                                                Ë                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ë




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ä                                                                                                                                                                                                                                                                                                                                                                           Ä




                                                                            e                                   £
                                                            ð                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Â
                                                                                                                                                                                                                                                                                                                                                                                                        c                                                                                                           a                                                                                                                                                                                                                                                                                                                               c                                                                   ^                                                                                           2                                                                                                                       1                                                                                                                                           ^                                                                                           2                                                               2                                                                                                                       2                                                                                           0                                   ^                                                                                                                                                                                       c                                                                                                                                                                           ^                                                                                                                                                                                                                                                                                                   0                                                       1                                                                                                                                                                                       ¦                                                           ^                                                                                                                                           a                                                                                                                                                                                                                               e                                                                                                                                                                                                                       3                                                                                       v                                                                                                                                                                           Ã                                                               3                                                           e                                                           ^                                                                                                                                                           4                                                                                                                           3                                                                                               ©                                               c                                       ^                                                                   2                                                           1                                                   ^                                           2                                       2                                                   2                               0               ^                                                                   c
                                                                                                                                                                                                                                                                        m                                   Z                                                                                                                                                                               t                                                                                                       \                                                                                   >                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           [                                                                                                                                                                                                                                                   Z                                                                                                                           >                                                                                                                                                                                                                                               Z                                                       \                                                                                                                                                                                                                                                   >                                                                                                                                                                                                                                                                                           t                                                                       >                                                                                                                                                                           [                                                                                                           `                                                           Z                                                                                                                                                                                                                                                               Z                                                                                                                                                                                                                                                                                                                                                           Z                                                                                                                                           Z                                                                                                       Z                                                                                                                                                                                                                                                                                                                                                                                                                                           [                                                                                       Z                                                       >




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Â
                                                                                                                                                                                                                                                        0                                                   1                                                                           ^                                                                                           0                                                                                   4                                                                               3                                                                                                                   a                                                                                                                                   6                                                                                                                                                               c                                                                                                                                                                                                                               ¦                                                                                                                                                                                                                                                       2                                                                                                       a                                                                               c                                                                           1                                                                                           ^                                                                                   2                                                                                                                           e                                                   3                                                                           3                                                                                                                                                                                                   2                                                                   0                                       ^                                                                                           p                                                                                                                           b                                   2                                                                                                                                                                                                                                                                                                                                                                                                                                                                       e                                                                       0                                       2                                                                                                           a                                                                                                                                                                                                                                                                               6                                                                   0                                           1                                                                                                                                                                               a                                                               b                                                       b                                                                                                                           p                                                                                                                                                   0                   ^
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    >                                                                                                                                                                                                   >                                                                                                                                   [                                                                                               >                                                                                                   ¨                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ?                                                                   >                                                                                           Z                                                   >                                                                                                                                   [                                                                                                                                                                                                                                                   Z                                       \                                                       >                                                                                                                                                                                                                                               >                                                                                                       ]                                                                                                                                                                                                                       t       >                                                                                                                           >                                               Z                                                                                           t




                                                                                                                                                                                                                                                                        h                                                                                                               a                                                                   0                                                       6                                                                               0                                                                           3                                                                                                                                                                                                                                       k                                                                                                           2                                                                                                   2                                                                                                                                                   2                                                                               0                                               ^                                                                                                                                                                                           c                                                                                                                                                                                                                                                                                               6                                           3                                                                                                                                                                                       6                                   ^                                                                                                   p                                                                                                                       Ã                                                               3                                                                                       6                                                                                               1                                                               3                                                                                           a                                           2                                                                                                                                                                                                                                                                                               2                                                                           a                                                                                                                                               2                                                                                                                                                                                                                                                       2                                                                   £
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    [                                                                               [                                                                                                                               Z                                                                                                                                                                                                                                                                                                                                                                                                                                                               [                                                                                                                                                                                                                                                       Z                                                                                                                                                       >                                                                                                                                           ó                                                                                                                                                                                                                   u                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   [                                   Z                                                           u                                                                                                                                                                                                                                                                                       ?                                                                                                                                           [               \                                                                           [               >




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ±                                               ±               ±                                                                                                                                                                                                                                                                                                           ±                               ±                       ±




                                                                                                                                                                                                                                                                                                                                                                            b                                                                                                                                                                                   c                                                                                                   e                                           4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               e                       £
                                                                                                                                                                                                                                                                        ]                                                                                                                                                                           >                                                                                                                                                                                           [                                                                                                                                                                   f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ð                                                                                                                           ¿                                                                                                                                                                                                                                                                                                                                                                                                       ¿




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ä                                                                                                                                                                                                                                                                                                                                                                           Ä




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ±                                               ±               ±                                                                                                                                                                                                                                                                                                           ±                               ±                       ±




                                                                                                                                £                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       £
                                                            ð               u                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ð               u                                                                                                           ¿                                                                                                                                                                                                                                                                                                                                                                                                       ¿




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ä                                                                                                                                                                                                                                                                                                                                                                           Ä




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        °                                                       Å                               ±                   ±                                               ±               ±                                                                                                                                                                                                                                                                                                           ±                               ±                       ±




                                                                                    1                                           £                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               A                                                                                       ;                                                                               D                                                                                                                               E                                                                                                                                                                                           J                                                                                                                                   ;                                                                               í                                                                           í                                                                   H                                                                                   ì                                                                                           E                                                                                   B                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1                                   £           Æ                                                                                                                                                                                                                                                   µ                                                                                                                                                                                   Æ
                                                            ð                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ¬                                                                                                                                   ­                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ð                                                                                                                           ¿                                                                                                                                                                                                                                                                                                                                                                                                       ¿
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                b                                                                                                                                                                   c                                                                                       e                               4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ]                                                                                                                                                                   >                                                                                                                                                                       [                                                                                                                                               f




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ä                                                                                                                                                                                                                                                                                                                                                                           Ä




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ±                   ±                                               ±               ±                                                                                                                                                                                                                                                                                                                                   ±                           ±                   ±




                    £                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               £                                                                                                                                                                                                                                                                                                   µ
        ô                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ô                                                                                               ¿                                                                                                                                                                                       õ                                                       è                                                                                                                                                                                   ¿
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           2                                                                                                                                                                                                   ^                                                                                           Æ                                                                                                                                                                                                                                                   Æ                                                                                                                                               c                                                               Æ                                                                                                                                                                                                                                           Æ                                                                                                                                                                                                                                   Æ                                                                                                                               e                                                   Æ                                                                                                                                                                                                           Æ                                                                                                                                               1                                           £
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            \                                                                                           \                                                                                                                               t                                   [                       Z                                                                           >                                                                                                                                                                                                                           ð                                                                                                                                                                                                                                           ð                                                                               ?                                                                                                                                                                   ð                                                                                                                                                                                                       ð                                                                   \                                                                                                                                                                   ð                                                           >                                                                                                                                                                                   ð                                                                                                                                                               ð                                           u                                                                                                                                                                           ð




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ä                                                                                                                                                                                                                                                                                                                                                                                           Ä




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ±                       ±                                                       ±                           ±                                                           ö                                                                                                                                               ¸                   ±                                                   ±                           ±                                       ÷                                                                                                                                                                       ±                               ±       ±




        7                       £                       É                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       7                                           £                                                                                                                                                                                                                       µ                                                                                                                                                                                                                                                                                                                                               µ                                                                                                                                                                                                                                                                                                                   µ
                    À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           À                                                                           ¿                                                                                                                                       õ                                       è                                                                                                                                                                                                                                               ¿                                                               ¼                                                                           å                                                                                                                                                           ¿                                                                           å                       ¼                           å
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Æ                                                                                                                                                                                                                                                                                                                                                                                                                                               £
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            \                                                                                               \                                                                                                                           t                                   [                                   Z                                                       >                                                                                                                                                                                                                                                                                                                                                                                       t           [                                   Z                                                   >                                                                                                                                       ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ï




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ä                                                                                                                                                                                                                                                                                                                               Ä                                                                                                                                                                                                                                                                               Ä




                                                    k                                                                                                                                   0                               1                                                                                                                                                                                                                                                                                                                                                               0                                                           6                                                                                                                                                               2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               7                                                                                                                                                                                                       e                                           3                                                                                               6                                                                                                                                                                                                                                                                                                                                                               0                                   3                                                                                               6                                                                                   7                                                                                                       ^                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               0                                           3                                                                               6                                                                       @                                                                                                               3                                                                                                   6                                                                                                                           3                                                                                                                       ©                                               e                                                                                                                                                                                                                                                           2                                               b                                           3                                                                       a                                               2                                                                                                           £
                                                                                \                                           \                                                                                                                                       >                                                                                                                           >                                                                                                       Z                                                                                                                                                                                               [                   >                                                                                                                                                                                                                                           [                               Z                                                                                                                                                                       t                                       [                                           Z                                                                       >                                                                                                                                                                                                                                               À                                                                                                                                                                                                                                                                                                                                               5                                                                                       >                                                                                                               ?                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Z                                                       \                                                                                                                                           5                                                                       >                                                                                   ?                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Z                                                                                                                               Z                                                                                                                                                           [                               t                       [                           Z                               u                                                                                                                                                                                                                                                                                                                                                   >




        7           7           £
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ä                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ø                                                   ù                                   ú                                           û                                           ü               ý                                           þ           û                                       ÿ
                                                        Ë




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !                           "               #                               $                       




                                                            %                                                                                                                                                                                                                                                                  &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '                           (                                                                                                                                               )       *       )       )




                                                     +                                       ,                                       ,                                                                       -                   .                                                                   /                                                                                                                                           0                                                                               1                                                                                                                                                   2                                                                                                           3                                                                                               4                                                                                                   -                                                                                                                       5                                                           4                                                                                                                                                           -                                                       .                                                                                               /                                                                                                                                   6                                           0                                                                                   7                                                                       -                                                                                       8                                                                               2                                                                                               6                                           3                                                                                                   1                                                                                                                           4                                                                                                                       2                                                                                           9                                                                           6                                                       5                               4                                                           /                                                                                                                   :                                                                           ;                                                                                                                   -                                   2                                                                                                                                           -                               .                                                                                   /                                                                                                   0                                                                   1                                                                                                       2                                                                                   3                                                                       4                                                           -                                                       5                           4                                                                       6                           5                               4                                                                   /                                                                                           :                               :                                                                                                           <
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                    @                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  "                                                                       A                                                                                                                   A                                                                                                                                   B                                                                                   C                                                   D                                                                                                       E                                                                           F                                                                                                                                                                                                                                                                                                                                                                                                !                                                                       "                                                                           #                                                                                                               G                                                                                                                                                                                                                                                                                                                                                                                                                                                           H                                       B                                               H                               I                               G                                                                   H                                       I                                                                                  B                                           #                                                                                                  "                                                       A                                                                                       A                                                                               B                                                   C                               D                                                           E                                   F                                               J                                                               C           H                           B               I               K                                   L                       I   B                               M                           I       #       I           H               I                               G                                                                                                            N                                                                                                                                                              O                                   B               H   B           P                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        )                       *       )       )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (                                                                                                                           =                   >   ?                           =
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              




                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Q                                   2                               1                           R               5       4           /           ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1                                       2                               4               -           .               6           S           5       4                   8           2           1               /




                   T                                  U                                       2                                                           S                                           2                                                   3                                                                                                                                   /                                                                                           V                                                                                       W                                                                                           /                                                                                                   8                                                                                   -                                                                                                   0                                                                                                       4                                                                                                                                                                           5                                                           4                                                                                               8                                                                               X                                                           /                                                                                               0                                                                           7                                                                                   /                                                                                                                           2                                                                                   X                                                                                                       ,                                                                                       /                                                                               8                                                                                       X                                           /                                                                                   0                                                                                   7                                                                           /                                                                                                                       Y                                                                                       5                                   -                                           .                                                                                           5                                   4                                                                                                                   -                                           .                                                                                           /                                                                                                               S                                                       /                                                                   0                                                       X                                                                                           0                                                                           9                                   -                                           /                                           X                                                               S                               2                                                           3                                                                                                       9                           5                       6                                   /                                                               -                       .                                           5                       7                                                   9                           2                           X               1                                               Z




                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                        [




                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ]                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          &




                                                                                                                                                                                                                                                                                                                                \




^                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           8                                                           .                                                               /                                                                   ,                                   3                                                   6                   /                                                               b                       c                                   d                           2                                       3                       X                               b           4                       8                           2                               1                                       /
                                                                                                   _                                                                                                                                                                                                                                                                                                                                                                                                               `                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              a                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             e                      
                                                                                                                                                                                                                                                                                                                                                                                        Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Desc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Main Document    Page 43 of 75

                _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        &




            f                                       g                                   h                                       i                           j                                                       k                                               l                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   m                                                                                                               n                                                                                           o                                                                                                               p                                                                                       q                                           n                                                                                                   r                                                                                                                                                   p                                                                           q                                               n                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 t                                                                                                                                                                                                                                         &




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             e




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
            f                                       g                                   h                                       i                           j                                                       k                                               v                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   w                                                                                                               x                                               y                                                                               z                                                                                       y                                                                               {                                                                                       |                                                                                       }                                                                                                   ~                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            p                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       T                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     e                                                                                                                                                                    &




                                                                                                         j                                                                                                                                          g                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        s                                                                                                                                                                                                                   <                                                                                                                                                                                                                                                                                                                                                                                                                       <                                                                                                                                                                                       s                                                           <                                                                                           ^                                                                                                                                               s                                                                                                                                                                                                               ^
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    &                                                                                                                                                                                                       ]                                                                                                                                                                                                               N                                                                                                                                                                                                                                                                                 %                                                                                                                                   N                                                                                                                                                                                                                                                                                                                          _                                                                                                                                                                                                                                                                  _                                                                                       N                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




                                                                                                     i                   g                                                                                                                                                                                                     i                                                                                                  i                               g                                                                                                                                                                                                                                                                                                                                                                                                                                                          k                                                                                                                                                                                  i                                                                                                                                                                                                                                                            j                                                                                                                           k                           i                                                                      j                                                                           k                                                               i                                                                                              g




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            [                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               [




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            u                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  u                                                                                                                                                                                                                                                                                                                                              u                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               \                                   \                                   \                                   \




                                                                                                                         g                                                                                                                                                                                                                                                                                             h                                                               g




                                                                                                                                                           j                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :                                         :   




                                                        /                                                               0                                                       7                                                                                           8                                                                       2                                                                               1                                                                                                                           W                                                                                               6                                           /                                                                           -                                   /                                                                                                                   0                                                                           4                                                                                       ,                                                                                                                               0                                                               8                                                                   8                                                                               3                                                                   X                               0                                                               -                                               /                                                                                                               0                                                                       7                                                                           W                                                                   2                                                       7                                                           7                                               5                                           R                                               6                               /                                                                                               b                               9                                                           -                           Y                                                           2                                                                                       1                                                                                   0                                                               X                                       X                                       5                       /                                           ,                                                                           W                                                           /                                               2                                               W                                               6                   /                                                               0                               X                       /                                                       9                           5                       6                   5                   4                                       ¡                                                   -                       2                                           ¡                                           /                               -                   .                               /                           X                   ¢                       R                                   2                               -           .                               0               X                   /                                               /                           £                           3                       0                               6       6               S                                               X                           /                           7                               W                                   2                                       4                                           7                           5           R                                   6                   /                                       9           2                           X                               7                       3                           W                                           W                                       6                       S                           5                   4                                       ¡                                           8                                       2                               X                   X                   /                               8                       -




        5           4                                       9                                   2                                               X                                               1                                                                                               0                                                                       -                                           5                               2                                                                                       4                                                                                                                                                                               b                                   9                                                                                   1                                                                                                                               2                                                                               X                                                           /                                                                                                                   7                                                               W                                                                                   0                                                                       8                                                           /                                                                           5                                       7                                                                                                                       4                                                                       /                                                               /                                                   ,                                                           /                                                           ,                                                                   ¢                                           0                                                       -                                       -                               0                                       8                                               .                                                                                       0                                               4                                               2                                                           -                                       .                                                       /                                                               X                                                                   7                                           .                                                       /                                           /                                                   -                                                       -                           2                                                               -                           .                                               5                       7                                           9                           2                                       X                                   1                                                                                               ¤                                       4                                                               -                               .                                       /                                           -                   2                           W                                           2                           9                               0                               4                   S                               0                           ,                                       ,                       5       -               5           2                                   4                       0                           6                                   W                               0                                   ¡                                       /                               7                                           ¢                           Y                                           X                       5               -                   /                                   S           2                           3                               X                                   4                                           0                               1                                                           /                                                   0                               4                                       ,                                           8                                   0                               7                       /




        4                               3                                                       1                                                                                   R                                               /                                                                       X                                                                                               ¥                                       5                                               9                                                                                       ¦                                                                                   4                                                                                   2                                                                               Y                                                                                                               4                                                                                       §                                                                                                                               +                                                                                               4                                                                   7                                                                               Y                                                                                           /                                               X                                                                                   /                                                                                   ¨                                                                   /                                                           X                                   S                                                                                   £                                                       3                                                                       /                                               7                                                           -                               5                               2                                           4




                ©                                                                                                                                                                                                                     &                                                                                                                                                                                                                                                                                                                                   U                                                                                                               /                                                                           7                                                                       8                                                                               X                                                           5                           R                                                                                   /                                                                                                                       d                                                                                           2                                                                               3                                                                               X                                                           ª                                                                           2                                                                                               3                                                                               7                                                               /                                               .                                                               2                                                   6                                       ,




                                                                                                                                                                                                  b                   7                                                                                               -                                                   .                                                                           5                                               7                                                                                                                       0                                                                                               «                                                               2                                                                                   5                               4                                                                                           -                                                                       8                                                                                   0                                                                               7                                                                       /                                                                       Z




                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ¬                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                [




                                                                                                                                                                                                                                                                                                                                                               \
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    U                                                                                   2                                                                                           /                                                                           7                                                                                                           U                                                                                                           /                                                                               R                                                                   -                                                   2                                                                               X                                                                                                                                                          6                                       5                                           ¨                                                                       /                                                                                       5                       4                                                                                               0                                                                               7                                                               /                                                   W                                                   0                                                               X                       0                                                   -                               /                                                                                   .                                           2                                                   3                                                                       7                                               /                                                           .                                                           2                                                               6                       ,                                                   Z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               [
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ^
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                _                                                                                                                                                                                                                                                                                                                                                                   `                                   ­                                                                                                                                                                        ®                                                                   ¯                                           °                                                                               K                                           G                                                                   G                                                           F           E                                           C                                                                                                                      °                                   B                                               C               B                                       H                                                                   ±                                   E                           "                           G                                                                              E                       #   !                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        \




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                  U                                                                               2                                                                                                           S                                                                           2                                                                                       3                                                                                                                                           .                                                                               0                                                                       ¨                                                                           /                                                                                                               ,                                                                                           /                                                                           W                                                                           /                                                                   4                                                                                       ,                                                           /                                                       4                                                                           -                                                       7                                                                       Z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            [




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     j                                                                                   i                                                               i                                                                                                                                                                                                                                             j                                       k                                                                                                                                         i                                  j                                                                                                             j                               k




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ²




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                g                                                                                                                                                                                                                                       g                                                                                                  g                                                                                                                                             g                                                                                          i               ³                   ³                   ³                       ³                           ³               ³                       ³                   ³               ³                   ³               ³                   ³                   ³                   ³                                                                                                                                                                                                           ´                                           µ                                   ¶                   µ                                               ·                               ¸                                   µ                                       ·                   ¹                       º       »                                           ¼           µ                           ½   ¾                           ¹                       ¿       À                           ·               »                       Á                   ¿       ¶                           ¹                           À                                                                                                                                                                                       ´                                   µ                           ¶                               µ                           ·                               ¸                                       µ                               ·                   ¹                       º   »                                                                                                                                                                                   ´                                   À                                       µ                       »                                                   ¸                               µ                               ¶                   µ                                           ·                           ¸                       µ                                       ·               ¹




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        \
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ´                                           µ                                   Â                   ¹                   À                                               ¼                                           Ã                                       À                                   ¼                                   ´                       µ                           Â                   ¹                   À                                   ¼                   Ä                                                                                                                                                                                                                                                                                                                       ¾                                   Å                       µ                                                                                                                                                                                                                                                                                                                                                                                                                   ½                   ¿       Æ                               µ                                           Ç                                                   ¿           ¹                   Á                                   È                           À                                           É                           Ê




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            [




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    \




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            [




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    \




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            [




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    \




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            [




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    \




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                T                                                                                                                                                                                  U                                                                               2                                                                                                           S                                                                               2                                                                                       3                                                                                           X                                                                                   /                                                                               V                                                                           W                                                                                           /                                                           4                                                                                                   7                                                                               /                                                                       7                                                                                                   5                                           4                                                       8                                                       6                           3                                                                                               ,                                                                               /




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                    /                                               V                                                                   W                                                                                       /                                                                               4                                                                                       7                                                                                   /                                                                   7                                                                                                                           2                                                                               9                                                                                   W                                                                                           /                                                                   2                                                                                   W                                                                           6                                               /                                                                                           2                                                       -                               .                                                                                       /                                                                               X                                                                                   -                               .                                                       0                                                               4




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                [




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                    S                                           2                                                                               3                                                                                       X                                                   7                                                                       /                                                                                               6                                       9                                                                                   0                                                                       4                                                                                   ,                                                                                                                           S                                                                               2                                                                                   3                                                                       X                                                                                               ,                                                                               /                                               W                                                           /                                                                           4                                                                                   ,                                                                       /                                                                   4                                                           -                           7                                                   Z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    \




                ©                                                                                                                                                                                                                     &                                                                                                                                                                                                                                                                                                                                   Ë                                                                                                       7                                                                   -                                           5                                           1                                                                                                                           0                                                                           -                                       /                                                                                                                       d                                                                                       2                                                                           3                                                                                       X                                                               ¤                                                                           4                                                                                               ¡                                                                                   2                                                                           5                   4                                                           ¡                                                                               Ì                                                                                               2                                                       4                                                               -                                       .                                               6                       S                                                                               Ë                                                           V                                                   W                                       /                                                           4                                                           7                                                           /                                                           7




        Ë                                       7                                               -                       5                       1                                                                                   0                                                                       -                                                   /                                                                                                                   S                                                                   2                                                                                                   3                                                                           X                                                                                                   /                                                                           V                                                                                   W                                                                   /                                                                                       4                                                                                       7                                                                       /                                                                       7                                                                                                   0                                                   7                                                                                           2                                                                                           9                                                                           S                                                               2                                                       3                                                                   X                                                               R                                                                   0                                           4                                                               ¦                                                       X                               3                                                       W                                                           -                               8                                           S                                                                   9                               5                                   6                           5                       4                                                               ¡                                                                                           ,                                                   0                                               -                           /                                                                           3                                                       4                                           6                       /                                           7                                       7                                                   S                                       2                                   3                                                                       0                                       X                   /                                                   3                                                   7                                   5                       4                                   ¡                                               -                   .                           5           7                                       9                   2                           X                       1                                   0                       7                                       0                                                   7                   3                       W                               W                               6               /                                   1                                               /                                       4                                   -                                           5                   4                                   0                                                       Q                                       .                           0               W                           -                       /                       X                                   :                                           Í                                               8                                   0                               7                           /                                                       -               2                                                       X                   /                                   W               2                   X               -




        /                       V                                               W                                                       /                                                               4                                                       7                                                                           /                                                                       7                                                                                                               0                                                                                       7                                                                                                               2                                                                                       9                                                                                       0                                                                                                               ,                                                                                       0                                                                       -                                                       /                                                                                               0                                                                               9                                               -                           /                                               X                                                                               -                                                   .                                                                                   /                                                                                               R                                                   0                                                           4                                                       ¦                                                               X                                               3                                                               W                                                   -                               8                                           S                                                                               5                           7                                                                       9                           5                   6                       /                                                               ,                                                                                                                   b                               9                                                       -                           .                                                   5                               7                                                               5                               7                                                                   0                                                               7                                               3                                           W                                   W                                       6                   /                                       1                                                                   /                               4                                       -                   0                                           6                                               Î                                       Ï                               Ð                                   Ñ                       Ò                                   Ó                       Ô               Ñ                                       Õ                           ¢               8                   .                           /                   8                                       ¦                                   -               .                               /                                       R                                   2                                           V                                       0                                   -                               -                       .                                               /                                           -           2                                       W                                   2                       9                       -                       .                       /                                                       9                       2                               X                       1                                                                           0                               4                                       ,                                           9                       5                   6       6                                   5           4                       -           .               /




        0                       W                                                           W                                               6                           5                                       8                                               0                                                                           R                                                                                   6                               /                                                                                                                           ,                                                                                           0                                                                           -                                       /




        b           4                                       8                                                   6                   3                                                                           ,                                                           /                                                                                                           /                                                                       V                                                                           W                                                                                                   /                                                                           4                                                                               7                                                                                   /                                                                       7                                                                                                           W                                                                                                   0                                                                           5                           ,                                                                                                                       9                                       2                                                                       X                                                           Y                                                                                                           5                                       -                                           .                                                                                                       4                                                       2                                                                   4                                                       Ö                               8                                                                   0                                                       7                                               .                                                                           ¡                                                       2                                                               ¨                                                   /                                       X                           4                                                           1                                                                                       /                                                               4                                                                   -                                                   0                                               7                                                   7                                           5                               7                                               -                   0                                           4                                               8                                       /                                                           5       9                                           S                                           2                                           3                                                               ¦                               4                                   2                                       Y




        -               .                                               /                                                                   ¨                                                               0                                               6                                           3                                                                           /                                                                                                                       2                                                                                           9                                                                                       7                                                                           3                                                                               8                                                                           .                                                                                                                       0                                                                                   7                                                                           7                                                                       5                                       7                                                                       -                                   0                                                                   4                                                   8                                                                       /                                                                                                               0                                                                       4                                                                   ,                                                                                       .                                                   0                                                               ¨                                                               /                                                                       5                               4                                                       8                                           6                           3                                                           ,                                                               /                                       ,                                                                           5                                       -                                                   2                                                               4                                                                                               Î                                                           Ï                                               Ð                                               Ñ                                                           Ò                                               Ó                                           Ô                   Ñ                                                               ×                           Ø                                   Ù                                       Ú                                       Ó                                                   Û                                               ×           Ü                                       Ï                                       Ú                                           Ý                                                           Ñ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        d                                               2                                       3                       X                                       /                                       V                   W                       /                       4                               7                       /                                   7




        ¥               ¤                                                       9                               9                           5                       8                                                           5                           0                                                                           6                                                                       Þ                                                                                           2                                                                                       X                                                       1                                                                                                                                                       :                                                                                   ;                                                                                       ß                                                               b                                                                                   §




    à                                                                                                                                                                                              á                                                       .                                                                                   /                                                                                                           X                                                       /                                                                                           4                                                                                       -                               0                                                                               6                                                                                   2                                                                                           X                                                                       .                                                                                                   2                                                                                   1                                                                                                           /                                                                                                                   2                                               Y                                                                                           4                                                                                               /                                                                       X                                       7                                                               .                                                       5                       W                                                                                           /                                                                   V                                           W                                                           /                                                           4                                               7                                               /                                                               7                                                               9                           2                                                   X                                                                           S                                           2                                                                           3                                                       X                                                               X                           /                                                   7                                           5                           ,                                                           /                                   4                                               8                                           /


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          e                                                  e                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                   )                                           )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ?                                       >                   â                                           ã                                   =




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        à                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                    b                   9                                                                           4                                                                               2                                                                               -                                                                                   5                                                   4                                                                                       8                                                                           6                               3                                                                                       ,                                                                                           /                                                                   ,                                                                                                                           5                                           4                                                                                                           6                                   5                                       4                                                                           /                                                                           ä                                                                                       c




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                            à                                                                                                                                                                                                                                                                                                                                                                                         N                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  à                                                          
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    )                           *                   )                                           )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                            à                                                                                                                                                                                                                                                                                                                                                                                          ©                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     à                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    )                           *                   )                                           )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                            à                                                                                                                                                                                                                                                                                                                                                                                         æ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         t                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      à                                                      
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    )                           *                   )                                           )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ?




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                            à                                                                                                                                                                                                                                                                                                                                                                                         æ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        à                                                          
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                *                       )                                       )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ?                                           ã                                   â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                   +                                                                               ,                                                                       ,                                                                               5                                           -                                       5                                               2                                                                                           4                                                                               0                                                                               6                                                                           1                                                                                                                       2                                                                                       X                                                       -                                               ¡                                                                           0                                                                   ¡                                                                                       /                                                                           W                                                               0                                                                                       S                                                                       1                                                                                                       /                                           4                                                                       -                   7                                                                                               9                                       2                                                           X                                                               S                                               2                                           3                                                                   X                                                       X                                   /                                           7                                               5                                   ,                                                           /                                                       4                                                               8                                                   /                                                   ¢                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                ç                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ç                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               )                           *                   )                                           )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               è                                                                                                                                                                                                                                                  




^                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       8                                                   .                                               /                                           ,                                                       3                                               6           /                                                   é                                       c                                           d                                                   2                                   3                                       X                                           Ë                                           V                                       W                                   /                                   4                           7                           /                           7
                                                                                                                                                                                                                                                                                   _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           `                                                                   ­                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   a                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         e                      
                                                                                                                                                                                            Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Desc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Main Document    Page 44 of 75
                                                                                                                                                                                                                                                                                                                                                                    m                                                                                                   n                                                                                                       o                                                                                                                                               p                                                                                       q                                                       n                                                                                                                                                       r                                                                                                                                                               p                                                                                                           q                                                                           n




                                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                    w                                                                                                   x                                                       y                                                                                               z                                                                                                       y                                                                                       {                                                                                                                                           |                                                                                               }                                                                                                           ~                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            p                                                                                           
                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         g                                                                                                                 h                   g                       k                                                              j                                 




        `                                      ê                                               -                           5                                           6                       5                                           -                                                   5                           /                                                               7                                                                                               c




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                        `                                                                                                                                                                                                                                                                                                             ]                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              `                                                  
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *           )       )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ?           ë                       ì




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                        `                                                                                                                                                                                                                                                                                              @                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                e                                                                                                                                                                                                                                                                                                                                                                                                             e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  `                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        )           *           )       )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ë           ?




                                                                                                                                                                                                                                                                                                                                                        <                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                        `                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           `                                                                                                                                                                                                                                                                                                                                                     )           *           )       )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ë           =




                                                                                                                                                                                                                                                                                                                                                                        ^                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                        `                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       `                                                  
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        )           *       )           )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                               Þ                               2                                                                           2                                                                       ,                                                                                                       0                                                           4                                                                                                       ,                                                                                                                                       .                                                                                                       2                                                                                       3                                                                       7                                                                                       /                                                                               ¦                                                                                           /                                                                                                       /                                                                                       W                                                                                                       5                                       4                                                                                                   ¡                                                                                                                           7                                                                                           3                                                                                                   W                                                                                                               W                                                                               6                                               5                                       /                                                                           7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
        í                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               í                                                                                                                                                                                                                                                                                                       )                       )           *           )       )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
        î                                      Q                                               .                                                                           5                   6                                               ,                                                                           8                                                               0                                                                               X                                                       /                                                                                                                           0                                                                                           4                                                                                       ,                                                                                                                           8                                                                           .                                                                                           5                                                   6                                                       ,                                                                                                   X                                                               /                                                                                       4                                                                                                   ï                                           7                                                                                                                   /                                                                                               ,                                                                                                           3                                                                                                       8                                                                       0                                                                                           -                                           5                                           2                                                                           4                                                                                                   8                                                               2                                                               7                                                           -                                   7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   î                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        )           *       )           )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (                                                                                                                                                                                                                                               ñ
        ð                                      Q                                               6                       2                                                                       -                                                   .                                                                               5                               4                                                                   ¡                                                                                                       ¢                                                                                   6                                       0                                                                                               3                                                                                   4                                                                           ,                                                                                                   X                                           S                                                                                   ¢                                                                                                       0                                                                                           4                                                                                                           ,                                                                                                                                           ,                                                                                           X                                               S                                                                                                                                   8                                                                                                   6                                                   /                                                                                   0                                                                               4                                                                                       5                                       4                                                                           ¡                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ð                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        )           *       )           )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                             ò                                       /                                                                   X                                   7                                                                                   2                                                                       4                                                                   0                                                                                           6                                                                                   8                                                                                       0                                                                                       X                                                   /                                                                                                                   W                                                                                   X                                                               2                                                                                                       ,                                                                                                   3                                                                                                   8                                                                                           -                                                   7                                                                                                                               0                                                                                   4                                                                                                   ,                                                                                                                                                           7                                                                                   /                                                                               X                                                       ¨                                                                                   5                           8                                                                           /                                                   7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        )           *       )           )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ã




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                             Ì                                                           /                                                                   ,                                                                           5                                           8                                                           0                                                           6                                                                                           0                                                                                       4                                                                                               ,                                                                                                                                   ,                                                                           /                                                                                       4                                                                                           -                                   0                                                                                                               6                                                                                           /                                                                                       V                                                                                       W                                                                                                       /                                                                               4                                                                                       7                                                                                       /                                                                                                       7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        )           *       )           )




                                             á                               X                                       0                                                                   4                                                                                           7                                                       W                                                                       2                                                                                                   X                                                           -                                                   0                                                                                               -                                               5                               2                                                                               4


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                )                       )           *           )       )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (                                                                                                                                                                                                                                   ó
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                   T                          Ë                                       4                                                                           -                           /                                                                                   X                                               -                                       0                                                           5                                                   4                                                                                           1                                                                                                                                           /                                                                               4                                                                               -                                                   ¢                                                                                   8                                                                                   6                           3                                                                                                                       R                                                                                                       7                                                                                           ¢                                                                                   X                                                                   /                                                                           8                                                                                   X                                                           /                                                                                               0                                                                                                   -                                                   5                                       2                                                                                       4                                                                               ¢                                                                               4                                                                                   /                                                           Y                                                                                       7                                                       W                                                                   0                                               W                                                           /                                                               X                                       7                                           ¢                                                                               1                                                                   0                                                           ¡                                   0                                                               ô                                               5                   4                                                       /                                                           7                                       ¢                                           0                                                   4                                           ,                                                                   R                                           2                                               2                                       ¦                               7                                                                                                                                                                                                                                                                                                                                                                                      T                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        )           *       )           )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
               à                              Q                                               .                                                                           0                                                                   X                                                       5                           -                                   0                                                               R                                                                                                       6                                       /                                                                                                                                   8                                                                               2                                                                                   4                                                                                           -                                                   X                                           5                                               R                                                                                                               3                                                                                               -                                                           5                                       2                                                                                               4                                                                                                       7                                                                                                                   0                                                                                           4                                                                                                   ,                                                                                                                                                   X                                                   /                                                                                           6                                   5                                           ¡                                                                           5                                   2                                                               3                                                                           7                                                                                   ,                                                                   2                                                       4                                                           0                                                               -                               5                               2                                                           4                                                               7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      à                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        )           *       )           )




                                              b           4                                                   7                                                                   3                                                                               X                                                   0                                                           4                                                                                           8                                                                               /
                    ç




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                à                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                    ç                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ç                                                                                                                                                                                                                                                                                                                                                           )           *       )           )




                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                      æ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                    ç                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ç                                                                                                                                                                                                                                                                                                                                                           )           *       )           )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                     õ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
                                                                                    ç                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ç                                                                                                                                                                                                                                                                                                                                                                   *           )       )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ë           =                       ì




                                                                                                                                                                                                                                                                                                                                                                        ^                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
                                                                                    ç                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ç                                                                                                                                                                                                                                                                                                                                                           )           *       )           )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      g                                                                                                                                                                                                                                                                                                       ö




                   `                          á                           0                                                                   V                                                           /                                                                                       7


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   à                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                        %                                                                                                                                                                                                                                                                                                                                                          &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              `                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        )           *       )           )




                                              b           4                                                   7                                                                   -                                       0                                                                                   6                       6                               1                                                                                                                           /                                                                                   4                                                                                           -                                                                                                   2                                                                               X                                                                                               6                                   /                                                                           0                                                                                           7                                                                                                       /                                                                                                                                           W                                                                                               0                                                                                       S                                                                       1                                                                                                                                           /                                                                                           4                                                                                                                   -                                                       7                                                                                       c
                    í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ñ
                                                                                                                                                                                                                                                                                                                                                                        s                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (                                                                                                                                                                                                                                   ÷
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        õ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *           )       )
                                                                                    í                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ã




                                                                                                                                                                                                                                                                                                                                                                        s                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         õ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                    í                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       í                                                                                                                                                                                                                                                                                                                                                                       *           )       )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    â           ì                       ó




                                                                                                                                                                                                                                                                                                                                                                        ^                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
                                                                                    í                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           í                                                                                                                                                                                                                                                                                                                                                       )           *       )           )




                                                                                                                                                                                                                                                                                                                                                                        ^                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
                                                                                    í                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       í                                                                                                                                                                                                                                                                                                                                                           )           *       )           )




                   î                          d                                       2                                                                           3                                                                           X                                                                                   W                                                           0                                                                                           S                                                                               1                                                                                                                                           /                                                                               4                                                                                   -                                           7                                                                                                                           2                                                                                       9                                                                                                                   0                                                                                               6                                           5                                       1                                                                                                                                               2                                                                                       4                                                                                               S                                                                                           ¢                                                                                           1                                                                                                                                               0                                                                               5                                           4                                                                                       -                                   /                                                                           4                                                               0                                                               4                                                                       8                                                   /                                                                   ¢                                               0                                                           4                                                                       ,                                                                       7                                                                       3                                           W                                                                   W                                   2                                                               X                                       -                                                       -                               .                                                               0                                       -                                               S                                               2                                           3                                                               ,                                               5                               ,                                                   4                                   2                           -                           X                   /                       W                           2                           X                   -                               0                       7




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        )           *       )           )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       î                       




                                                ,                               /                                                                   ,                                                                           3                                                                                   8                                                           -                           /                                                                                               ,                                                                                                                                       9                                                       X                                                               2                                                                                   1                                                                                                                                                                   S                                                                           2                                                                                               3                                                                                                           X                                                                                                               W                                                                                                   0                                                                                           S                                                                                                                   2                                                                                           4                                                                                                                                                           6                                               5                                                   4                                                                               /                                                                                                                                                                                              ¢                                                                                       Î                                                                           Ï                                                               Ð                                                           Ñ                                                       Ò                                                                   Ó                                                   Ô                               Ñ                                                                                       ×               ø                                                                   Ù                                                                       Ú                                               Ó                                                           Û                                               ×                       Ü                                                                   Ï                                                       Ú                                                                   Ý                                                                   Ñ                                                   ¥                                   ¤                                                                   9           9                       5               8                                                       5               0                               6                               Þ                           2                           X                   1                                                       :                           ;                       ß                               b           §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                   ð                          ¤                                                       -                               .                                                                       /                                                                                       X                                                                       W                                                                               0                                                                                       S                                                                               1                                                                                                                                           /                                                                               4                                                                               -                                               7                                                                                                                               S                                                                                       2                                                                                                   3                                                                                                                                                       1                                                                                                                                               0                                                                           ¦                                                                                   /                                                                                                                                   -                                                                       2                                                                                                                                       7                                                                               3                                                                                               W                                                                           W                                                                                   2                                                                   X                           -                                                                           2                                                               -                                   .                                                           /                                                   X                                           7                                                                                           Y                                                                                   .                                                       2                                                                               ,                                       2                                                                                           4                                                   2                                                               -                                                           6               5                           ¨                                   /                                                                   Y                                                               5                       -               .                                                                           S                               2                                   3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        )           *       )           )




                                                        %                                                                                                                                                                                                                                                                                                                                                          &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ð                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Î                                   Ï                               Ð                   Ñ       Ò               Ó           Ô           Ñ                                       ×               Ø                           Ù                                       Ú           Ó                               Û                           ×           Ü               Ï           Ú               Ý           Ñ
                                             ¤                                                       -                               .                                                                       /                                                                                       X                                                                       X                                   /                                                                                           0                                                                                           6                                                                               W                                                                                                   X                                                   2                                                                           W                                                                                               /                                                                                   X                                                   -                                                                       S                                                                                                                                   /                                                                                               V                                                                                   W                                                                                                   /                                                                           4                                                                                               7                                                                                           /                                                                                                   7                                                                                                                       4                                                                                                   2                                                                                       -                                                                           5                                   4                                                               8                                                               6                                   3                                                       ,                                                                       /                                               ,                                                                                               5                           4                                                                                       6                       5                                       4                                                           /                                           7                                                           ä                                                                                               2                                                   X                                                                                                                                          2                                                   9                                       -                                   .                                                   5           7                                                               9                           2                                           X                   1                                                           2                           X                                       2                       4




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   e                                                                                                                                                                              e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        )           *       )           )




                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                     N                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        )           *       )           )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                    ©                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        )           *       )           )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              t                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        )           *       )           )




                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                    æ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        )           *       )           )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                             ¤                                                       -                               .                                                                   /                                                                                       X                                                       c                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ù
                                                                                                                                                                                                                                                                                                                                                                                                                        %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               )           *           )           )




                                             Q                                               0                                                                   6                       8                                                                                   3                                                               6                                   0                                                                           -                                                   /                                                                                                                           S                                                                                               2                                                                                   3                                                                           X                                                                                                   1                                                                                                                               2                                                                                                                   4                                                                                                       -                                                   .                                                                                                   6                                       S                                                                                                                   /                                                                                           V                                                                                           W                                                                                                       /                                                                                                   4                                                                               7                                                                                       /                                                                           7




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   à                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ÷
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *   )               )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            =           >   ë           ã




                                                                                                                                                                                                                                                                                        u




                                                                                                                                                                                                                                                                                                            s                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ^                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ú                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             û                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             _                                                                                                                                                                               `                   ­                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        <                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ÷
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *   )               )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            =           >   ë           ã




                                                                                                                                                                                                                                                                                u




                   T                          Q                                               0                                                                   6                       8                                                                                   3                                                               6                                   0                                                                           -                                                   /                                                                                                                           S                                                                                               2                                                                                   3                                                                           X                                                                                                   1                                                                                                                               2                                                                                                                   4                                                                                                       -                                                   .                                                                                                   6                                       S                                                                                                                   4                                                                                                   /                                                                                               -                                                                                                       5                                               4                                                                                           8                                                                               2                                                                                               1                                                                                                                   /




                                                                                                                                                                                                                                                                                                                                                                        s                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                   T                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ü                                   D                                                                                       E                                                                                               "                                                                           C                                                                                                                                                                      E                                                                                       A                                                                                                                                               M                                                                                           I                               K                                                                                                                                                                   !                                                                                                               A                                                                                                   E                                                           K                                                                   H                                                                              #                           D                                                                               I               K                                                                                                                      E                                                       A                                                                                                                                   ý                                                                                                                                                                                                                                                                        %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 T                                                  
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                )                                   *       )           )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    =           >   ?                                   =




                                                                                                                                                                                                                                                                                                                                                                        s                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                   T                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     T                                                                                                                                                                                                                                                                                                                                                         ÷
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *       )           )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    =           >   ë           ã




                                                                                   T                                                                                                                                                                                                                                                                                 %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *       )           )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ë                       ?




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               T                                              




                                                                                                                                                                                                                                                                                                                                                        <
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    A                                                                                                                       E                                                                                       K                                                                                       H                                                                                                                                                      #                                   D                                                                                                       K                                                                                                                                                           H                                                                       I                                   K                                                                                                              E                                                           A                                                                                                                                                   




               à                              U                                               2                                                                                               S                                                                                   2                                                                       3                                                                                                                       /                                                                               V                                                                                   W                                                                                                   /                                                                               8                                                                   -                                                                                           0                                                                           4                                                                                                                                                               5                                           4                                                                                                   8                                                                                               X                                                       /                                                                                           0                                                                               7                                                                               /                                                                                                                                           2                                                                                                               X                                                                                       ,                                                                                                   /                                                                           8                                                                       X                                                   /                                                       0                                                           7                                                                   /                                                                                       5                               4                                                                                   S                                                           2                                                               3                                               X                                                                                   /                                       V                                                       W                                   /                                                   4                                                                       7                                                           /                                                   7                                                               Y                                                               5                           -                               .                                                   5           4                                                               -                               .                                       /                                               S                   /                           0                               X                               0                   9               -                   /                       X                                       S           2               3               9           5           6       /                                               -               .                               5           7                       9               2                           X               1                           Z




                                                                        j                                                       k                                                               g                                                                           þ                                                                                                                                                                                                                                                                                                                       g                                                                                                                                                                                                                             j                                                                                                                                                              j                                                                                                                                                                                       g                                                                                       þ                                                                                                                                                          g                                                                                                                                                  i                                                                               i                       j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      j                                                           k                                                                                                      j                                                                                           k                                                                                                                                                             k                                                                      j                                                                                                                                                                                                               i                                                                                                                                                                        i                                                                      g                                                                                  g                                                                                  k                                       j                               k                                                                              j                                                                      j                                                   g                           þ                                      g                                          i                                              j                               k                          j           k           i                                                                                        g                                                                                                                   g                  i       i       j                            k   g         g   j   k      g      k   g                     g           h               g                                                    g       j      




                                                    ²




                                                                                                       j                                                                                                                                                                                                                                                                                                 i                                                                              j                                                                                                                                                                                      i                                           j                                                                                                           i                                                                                              g                                                                                                       i                               g                                                                           k                                                                                                                                                                                                                                                                                                     j                                                                                                                                                                                                                 j                                                                                                                                                       k                                                                                                                                                                                                                              j                                                                   k                                       i                                                                                                                                                                                                                                                g                                                                   ÿ




                                                                                                                                                                                       [
                                                                                                                                                                                                                                                                                                                                                   




                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ]                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           &




                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                            \




^                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               8                                                   .                                                           /                                                       ,                                                   3                                   6                               /                                                                   é                                           c                                   d                                                   2                                       3                                       X                           Ë                                   V                           W                           /                   4                               7                           /                               7
                                                                                                   _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       `                                                               ­                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   a                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     e      
Case 6:20-bk-16371-WJ   Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02   Desc
                        Main Document    Page 45 of 75
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Desc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Main Document    Page 46 of 75


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !                       "                                   #                                                           $                                                   %                                               &                                                           '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (                                                                                   )                                   )                                   *                           '                                                   $                                                   %                                   &                                                                       '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               +                                   %                                   "                                               #                               $                                                           %                                       &                                                               '




                                                                                                                                                                                                                                                                                                                          ,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -                                                                           .                                       /                                                                                   0                                                                   /                                                               1                                                                                                       2                                                                           3                                                                           4                                                                       5                                                                                                                                      6




                7                   8                                   9                                           :                               ;                                               "                                       '                                                                           <                           =                                                   <                                                           *                               >                                                           ?                                   @                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                       "                                   #                                                           $                                                   %                                               &                                                           '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (                                                                                   )                                   )                                   *                           '                                                   $                                                   %                                   &                                                                       '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               +                                   %                                   "                                               #                               $                                                           %                                       &                                                               '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        N                                                                                           R                                                                                   S                                                       T                                                                       U                                                   V                                                                           W                                                                                                                                              X                               E                                                           T                                                               U                                                       X                           N                                           T                                                               Y                                                                   Z                                                                   N                                               V                                                   W                                       X                               Z                                                               Y                                                                       U                                                                   S                                                                       X                   V

                    A                                                       B                                                       C                                                                                                 D                                                                                           E                                                                                                      F                                                                                                                                                                         G                                                                                                           H                                                           F                                                                                   B                                                                       I                                                                                                  J                                                               K                                                                                          L                                                   M                                                                                           N                                                                                                                              J                                                                                                                                                         O                                                                                                                                                                P                                                                                                      Q




                    N                                               F                                                           G                                                                                                                                  B                                                           J                                                                   [                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                7                                   <                           \                                       >                                   :                                           ]                                               >                                       @

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            N                       P                                                      L                                   I                                               C   O                                                  P                                           C       G                                                       C       G                                                       F                                           B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        F                       [                                                                          B                       D                                                          D                                                   O                                   C               ^           C               B                       _




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                `                               a           b               c




    d                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               e                                                                                                                                                                                                                       f                                                                                                                                                      g                                                                       h                                                                                                                                 i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         e                                                                                                                                                  e                                                                                                                                                                                                                                                                                                                                                                                                                 j                                                                                                                                                                             j                                                                                                                                                                                                                                                                             k                                                       f                                                                                                                                                                                                                                                                                                                l                                                                                                                                                                                                                                                                                                                                              e                                                                                                                                               f                                                                                                                                                                                      e                       e                                                                                                                       j                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    g                                                                                                       h                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           g                                                   m                                                                                                                                                                                                                                                                                                                                                                                                  e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         e                                                                                   j                                                                          k                           i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                          f                                                                                                                                                                                       n                                                                                                                                                                 o                                                                                                                                                                                                                         i                                                                                                                                                                      p                                       g                                                       q                                                                                                                                                                                                                                     i                                                                                                                                                                                                                                                                               r                                                                                                                                                                                                                                      l                                                                                                                                                                                                                                                                                                                                                                                                                     g




                s                                                                                                                                                                                                              t                                                                                                                                                                                                                                                                                          u                                                                                                                          r                                                                                                                                                                       v                                                                                                                                                                                                                                                                                                                                                                                                                                   q                                                                               f                                                                                                                                                                                                                                                                    w                                                                                                                                                                                                                                             x                                                                                                                                                                                                                                                                                                                                                            y                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  z                                                                                                                                                                                                                                                                                      w                                                                                                                                                                 {                                                              r                                                                                                                                                                       d                                                                                                                                                      




    t                           g                                                                                                                                                       z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                           }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            F                                                                                                                                                                 C                                                                  D




                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            S                                                                                                                                                                                                                 [                                                                           F                                                                                                                                                                     C                                                                          D




    ~                           g                                                                                                                                                       v                                                                                                                                                                                                                                                                                                    j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       k                                                                                                                                                                                                  r                                                                                                                                                                                                                                                                                                                                                          r                                                                                                                                                                                                                                                                                                                                                                                                             i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             r                                                                                                                                                                                                                     i                                                                   |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                           S                                                               




                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               G                                                                                                                                                  W                                                               C               G                                                                                                                              F                                                                   ^                                           ^                                                                                              O                                                                                                                  P                                                                                                                                      K                                                               ^           F                                                                               L                                                                                                      G                                                                           M                                                                                                      J                                                               ^       C                                                                                                                                 D                                                                                                               C                           B                                                                                                              P                                                                                                                                  ^           F                                                               G                                                                                                                                                             M                                                                                                              F                                                                      G                                                                                                                                                                                                                B                                                                                                                             C           B                                           L                               ^                   J                                       D                                                                                                                                                                                                                             P                                                                                                                                                                                                        M                                                                                          J                                                                               ^           C                                                                                                         B                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                    v                                                                                                                           f                                                                                                                                                                                                                                                                                 t                                                                                                               s                                                                                                                                                                                                                                                                                                                     q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        v                                                                                                                                                                                                                                                                                     v                                                                                                       f                                                                                                                                                                     t                                                                                                                                                                                                                                                                                                                                                                                                                                                                       v                                                                                                                           f                                                                                                                                                                                     ~                                                                           s                                                                                                                                                                                 q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            v                                                                                                                                                                                         v                                                                                           f                                                                                                                         ~




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              r                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   r                                                                                                                                          




                               g                                                                                                                                                       z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   r                                                                                                                                                                                                                                             r                                                                                                                                               i                                                                                                                                                                                                                                                                                                                                                               e                                                                                                                                                                                                                                                                                                                                                                                                                                                      j                                                                                                                                                                              l                                                                                                                                         r                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           e                                                                                                                              e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            C                       B                                                           L                                               ^                               J                                                   D                                                                                                                                      V                                                                                                                                          C                                                                                                                                 B                                                   F                                                                                                      N                                                   F                                               ^                   C       O                                                                                                                                         B                                                                       C               F                                                                                                                              X           D                                                       F                                                                   P                                                                                                                                                     W                                                                                                                  J                                               C       G                                                       C       F                                                       B                       F                                                                                              S                                                                                                                                     F                                   D                                                   F                                                                                              S                                                                                                                                                                                                                                                                                                                                                                                                                   C           L                                                                                                                                                                                            J                                                                                                                                                       U                                       C               L                                                                                     T                                                                                                                                                     F                               G                                                                                                                                     F                               G                               P                   C       B                               _                                                                 B                                   F                   B                   D                                                                      C   G                       L                                                                  B                               G                           C               B                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }




                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            S                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               G                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    }
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            F                                                                                   I                                                                                                                                                  G                                                                   J                                                                                                                                                                                 M                                                                                                                      J                                                                               O                                           C                           ^                       ^                                                                                                          J                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ¡                                                                                                                                                                                                                                                                                                                                                                                                                                            ¢                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Y                                                   O                           O                           C               L                                   C           F                                           ^                                       Z                                                                                                                                                     [                                                                                                                                                                  £                                               ¤                                                       ¥                                                                      




                s                                                                                                                                                                                                          ~                                                                                                                                                                                                                                                                                               ¦                                                                               §                                                               e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              y                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 w                                                                                                                                                                                                                                     h                                                                                                                                                             




    ¨                           g                                                                                                                                                       v                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              r                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              e                                                                                                                                                                                                                                                                j                                                                                                                               f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      i                                                                                                                  e                                                                           r                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  |




                                                                                                                                                                                                Z                                               C                           ^                   ^                                                           C                           B                                                                                                                                                      P                                                                                                                                                                                                                                                                                           F                                                                                   ^                                           F                                                                           [                                                                                                                                                          J                                                                   B                                                                                                                                                             O                                                                               C                   B                                                                   L                                                                                                          [                                                                                                                                          M                                                                                      J                                                                                                                                                                                             L                                                                                                                      C                                                                                                                         D                                                                       O                                                                                                                             [                                                                                       F                                                                           ^                   ^                           ©                                                                                                             G                                                                   F                                               B                               D                                                               F                                               ^                       ^                                                                          J                               G                                                   C           B                                                                                                      G                                                   G                                                                                                          G                                                                                                                  C               B                                       L                                   ^                       J                                   D                                                           C                   B                                   _                                                       K                           F                                                         ª                                      C                       [                                                                                  F                                                               L                                                                          C                                      C                                          C                                      G                                           




                                                                                                                                                                                                X               O                                               M                                                                                                                                              J                                                                                           F                                                                                                                                                                                                                 O                                       C                       ^                               C                           B                                                       _                                                                                               F                                                                                           ©                                                                                                      C                           B                                                                                                                          L                                           F                                                       G                                                                                                                                                  F                                                                       B                                       D                                                                       M                                                                                                              J                                                           P                                                       F                                                                                                                                                                                                                     C                               B                                                       L                                                                                                          [                                                                                                                                                                         P                                               F                                                                                                              M                                                                                                  J                                                                                                                                         L                                                                          C                                                                                                                                                                           _                                                                                                                 P                                                                                                                                                                                                ^                   C           G                                                                                                                  C                                                                                                     B                                                   ^           M                                                                                                                          B                           L                                                                      J                                   B                           D                                                                                                                                                                                                                                                                                                                                                                                                          




                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            S                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               G                                                                                                                                                      Z                                                                   C                           ^                       ^                                                               C                           B                                                                                                                              P                                                                                                                                                      D                                                                                                                                                     F                                                                   C                   ^           G                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            v                                                                                                                                               f                                                                                                                                                                                                                                                 t                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       v                                                                                   f                                                                                                                                                                                 ~




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            y                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     u                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    y                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     u                                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        N                                                                               P                                                                                                                                      L                                                       I                                                           F                                                                   ^                       ^                                                              P                                               F                                                                                                  F                                                                   K                                                           K                                                   ^   M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        O                                                                                                                                                                                            D                                                                                                              D                                                               J                                               L                                                      C                                                                          B                           G                                                                   F                                       B                               D                                                                                                                                                           N                                               P                                                                                  L                                                               I                                   F                                               ^                       ^                                          P                           F                                                          F                               K                           K                           ^   M                                                                                                                                                                                                                                                                                                                O                                                                                                                                D                                                                      D                                               J                       L                              C                                  B                   G




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  L                                               ^                           J                                               G                                                   C                                                                              B                                                   G                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          F                                                   B                   D                                                                                                                                     L                               ^       J                               G                                               C                                      B                   G                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¬                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¬                           ²
                                                                                                                                                                                                                                                                           «                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            `                                               c                                               ­                       ®                                               ¯                                                       `                                               °               ±                                       ±                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ±                                               ­           ±                       ³                           b                           °                   ±                       ±




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   F                                                       _                                                                                                              G                                                                                                          L                                                                                                      [                                                                               [                                                                               C           G                                       G                                           C                                                                  B                               G                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 F                                   _                                                                                  G                                                                  L                                                          [                                           [                               C       G               G                                   C                              B               G                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 f                                                                                                                                                                                                      o                                                                                                                                                                      e                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  B                                                               J                                           G                                                                                                                  G                                                                                                                                     C                               K                           G                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     B                                               J                                               G                                                                          G                                                                                                         C                   K                       G




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Y                                                                                       K                                                                                                                                     F                                                                                  C                       B                                           _                                                                           F                                                                                                                                                      J                                       G                                                   C               B                                                                          G                                           G                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Y                                                                               K                                                                                             F                                                          C                   B                           _                                           F                                                                          J                   G                       C               B                                      G               G




        ´                                   µ                   µ                   ¶                       ·                               ¶                   ¸                                                       ¹                                   º                                                   »                                                           ¼                                                   ½                                                                                                                       ¾                                                       ¿                                                       À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Á                                                                       Â                       Ã                                                       Â                           Ä                                                               Å                                                       Ä                                                               Æ                                   Â                                               Ç                                                       È                                                               É                                                       Ê               Æ                                           Ã                                               Æ                                   Ë                                           Ê               Ã                                       Ì                   Í                                                       È               È                           Ã                                           Ê                   Î               Ï                                                   È                       Ç                                                       Î                                                           Ð                       Æ                                   Ñ                                                                   Ê       Ò                                                   Ê                       Ñ                                                           Ó                                       Ã                                                       Ì       Ï                                                               É                                                       Ê           Ì                       Ê                       Æ                   Ô                                                       È                   Ç                                       Î                               Õ                       Ã                                   Æ                           Ö                                   Î                   Ó                               ×                                   Â                                   Ë                                           Ø                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ù               ¸                       Ú                       Û               Ü




    8                       :                               <           #                           ]                                           %                                           !                       '                                                       Ý                                                               :                                               9                                                                   Þ                                       !                                                           ?                                       ß                                               #                                                       7                           à                                   @                                                               á                                               â                                                   â                                               ã                                                   ä                               å                                               æ                                           å                                           æ                                                                               ç                                                   '                                       "                                   #                                               Ý                                                           %                                                   "                                               '                                   =                                           +                                   +                                   Ý                                                                       ä                                   ]                                   ]                                                   ]                                                                   è               é                                       '                                                   "                                                   #                   à                                           %                               "                                           '                                       è                   à                           :                                           &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ç                                   '                                   "                           #               Ý                                       %                               "                           '                       ç                       %                   >           \                   !           ;                   9           #   à           Þ
                                                                                                                                                                                                                                                                                                            Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Desc
                                                                                                                                                                                              
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Main Document    Page 47 of 75
                                                                                                                                                                              ,                                                                                                                                                           -                                                           .                           /                                           0                                       /                                                           1                                                                                                                           2                                                                           3                                                                   4                                                               5                                                                                                                                                              6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   N                                                   F                                   G                                                                                                                  B                                                   J                                       [                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                7                                       ê               ë                                           ì                                   í                                               î                               ï                                                   í                                   @




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                v                                                                                                                                               f                                                                                                                                                                                                                                                                                                                                     t                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   v                                                                                                                           f                                                                                                                                                                                                                                                     ~




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                y                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         u                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                y                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 u                                                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            N                                                                           P                                                                                                                                              L                                                                                               I                                                                       F                                                                                                       ^                               ^                                                                                                      P                                                       F                                                                                                                                                      F                                                                                   K                                                       K                                               ^               M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            O                                                                                                                                                                                                                                        D                                                                                                                          D                                                       J                                               L                                                              C                                                                      B                                               G                                                                   F                                                               B                               D                                                                                                                                                                                                                               N                                                           P                                                                                                                          L                                                       I                                                               F                                                                                   ^                           ^                                                                              P                                       F                                                                                                  F                                                       K                                           K                                       ^       M                                                                                                                                                                                                                                                                                                                                                                                O                                                                                                            D                                                              D                                           J                                   L                                                      C                                                          B                           G




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      L                                                       ^                           J                                               G                                                                           C                                                                                                      B                                               G                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  F                                   B                               D                                                                                                             L                               ^       J                               G                               C                                                  B                               G                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¬                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ¬
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        b                                           `                                                       c                                                               ­                   `                                                               c                                                       b                                                       °                               ±                                       ±                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ±                                                   °                   ±                                       ±




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   F                                                                       _                                                                                                                                                      G                                                                                                                                                          L                                                                                                                                              [                                                                                                           [                                                                                   C       G                                           G                                                               C                                                                              B                                           G                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     F                                                       _                                                                                                                                      G                                                                                                                  L                                                                                              [                                                                           [                                                       C           G                                   G                                               C                                                  B                           G                           




        n               «                                                                                                                                                                                                                                                            t                                                                                                                                                             v                                                                                                                                                                                                                                                                                                                              f                                                                                                                                                                                                                                                      t                                           k                                                           ~                                                           ð                                                                   t                                                   ñ                                                                                                       p




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  B                                                                                   J                                                           G                                                                                                                                                      G                                                                                                                                                                                                             C                       K                                                           G                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     B                                                               J                                               G                                                                                                              G                                                                                                                                                                     C                           K                                   G




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Y                                                                                                               K                                                                                                                                                                                             F                                                                                                                      C                                   B                                                   _                                                                                                                   F                                                                                                                                                                              J                                           G                                                               C                   B                                                                                              G                                                       G                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Y                                                                                   K                                                                                                                                                         F                                                                                              C                           B                                       _                                                                           F                                                                                                                          J                                   G                                           C           B                                                                      G                               G




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¬                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¬


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            b                                                               ­                       ®                                                           ¯                                                       ±                                                       °                               ±                                       ±                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ±                                                   °                   ±                                       ±




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   F                                                                       _                                                                                                                                                      G                                                                                                                                                      L                                                                                                                                              [                                                                                                               [                                                                                   C   G                                               G                                                               C                                                                              B                                           G                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     F                                                   _                                                                                                                                      G                                                                                                                  L                                                                                                  [                                                                       [                                                           C           G                               G                                               C                                                  B                           G                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  B                                                                                   J                                                           G                                                                                                                                                      G                                                                                                                                                                                                             C                       K                                                           G                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     B                                                               J                                               G                                                                                                              G                                                                                                                                                                     C                           K                                   G




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Y                                                                                   K                                                                                                                                                         F                                                                                              C                           B                                       _                                                                           F                                                                                                                          J                                   G                                           C           B                                                                      G                               G




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Y                                                                                                                   K                                                                                                                                                                                         F                                                                                                                          C                                   B                                                   _                                                                                                               F                                                                                                                                                                                  J                                           G                                                               C                   B                                                                                              G                                                   G




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¬                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ¬
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        b                                           ®                                                       ³                                                               ­                   c                                                               b                                                       ¯                                                       °                               ±                                       ±                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ±                                                   °                   ±                                       ±




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   F                                                                       _                                                                                                                                                      G                                                                                                                                                          L                                                                                                                                              [                                                                                                           [                                                                                   C       G                                           G                                                               C                                                                              B                                           G                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     F                                                       _                                                                                                                                      G                                                                                                                  L                                                                                              [                                                                           [                                                       C           G                                   G                                               C                                                  B                           G                           




        n               «                                                                                                                                                                                                                                                            t                                                                                                                                                             v                                                                                                                                                                                                                                                                                                                              f                                                                                                                                                                                                                                                      t                                           k                                                           ~                                                           ð                                                                   t                                                                                                                                                           p




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  B                                                                                   J                                                           G                                                                                                                                                      G                                                                                                                                                                                                             C                       K                                                           G                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     B                                                               J                                               G                                                                                                              G                                                                                                                                                                     C                           K                                   G




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Y                                                                                                               K                                                                                                                                                                                             F                                                                                                                      C                                   B                                                   _                                                                                                                   F                                                                                                                                                                              J                                           G                                                               C                   B                                                                                              G                                                       G                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Y                                                                                   K                                                                                                                                                         F                                                                                              C                           B                                       _                                                                           F                                                                                                                          J                                   G                                           C           B                                                                      G                               G




                    g                                                                               v                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     r                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          i                                                                                                                                  e                                                                                                                                                       r                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          |
ò




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                X               B                           L                               ^               J                                   D                                                                                                                              C               B                                           L                                                                  [                                                                                                                                                                                                                                                                _                                               F                                                                                          D                                                                   ^                                                                  G                                               G                                                                                                                                                      O                                                                                                                                                              P                                                                                                                                 P                                                                                                                                                                                            P                                                   F                                                                                                                                                                                              C                       B                                                                               L                                                                                                                                          [                                                                                                                                                                                                                                  C       G                                                                                                                                      F                                                                                                  F                                                                                                                                      ^                                                                                                                             R                                                                              F                                                           [                                                               K                                                           ^                                                          G                                                                                                                                                                  O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 F                                                                                                                                     F                                                   ^           C               [                                                                                                                          B                                               M                                                                       ó                                                       L                                                   P                                                                       C                       ^           D                                                                                   G                                                       J                                                   K                                                   K                                                                                                                                ó                                           E                                                                                      L                               C   F                           ^               E                                                      L               J                                              C                                  M                                                          J                                   B                                                              [                                               K                               ^                                                  M                                               [                                                                                      B                                      




                                                                                                F                                   B                                   D                                                                                                                                     P                                                                                                                                 K                                       J                                                                                              ^                               C                               L                                                                                                                                                                                             B                                                                                              O                                       C                                                                              K                                               F                                               M                                                                       [                                                                                                                                                              B                                                                  G                                                               ó                                   K                                                                                                                      B                                                   G                                                                                   C                                                                                                                  B                                                       G                                                                                       ó                                                                                                                                                                                                     B                                                                                          F                                                                                       ^                                                           C                           B                                                               L                                                                                                      [                                                                                                                                              ó                                                       C                           B                                                                                                                                                                               G                                                                      ó                                                           D                                                               C                                                                                  C       D                                                                                                                                                      B                                                   D                                                           G                                                       ó                                   [                                                                                                                                      B                                                                                              M                                                                               L                                                                          ^                       ^                                                                      L                                                                                 D                                                                   O                                                                                                                                 [                                                                                                                           ^       F                                                                                                                                                  G                                                               J                                                   C                          G                                                           ó                                                                                             M                                               F                                               ^                                          C                                  G                               ó               F                           B                   D                                   _                       F                                   [                                                                          ^                   C                   B                   _                                               F                                   B                           D                                                                   ^                                                                                                                                              M




                                                                                                                                               C               B                                       B                                           C               B                                   _                                               G                                                                                      X               O                                   M                                                                                                      J                                                                                       F                                                                                                                                                                                         O                           C                       ^                   C                       B                                                       _                                                                       F                                                                                       ©                                                                                                  C                               B                                                                                                              L                           F                                                               G                                                                                                                          F                                                                       B                                                   D                                                                                                                   M                                                                                                                                                                          J                                                                                                                   P                                                               F                                                                                                                                                                                                                                                                 C                       B                                                                       L                                                                                                      [                                                                                                                                                                                                 P                                               F                                                                                      M                                                                                                  J                                                                                                                                                                         L                                                                                                                      C                                                                                                                                             D                                                                                                                                                                 _                                                                                                                                     P                                                                                                                                                                                        ^               C       G                                                                                          C                                                                                                     B                                       ^           M                                                                                                                              B                                                               L                                                                                                                                              J                                                                       B                                               D                                                                                                                                                                                                                                                                                                                                                                                                                                                                          




                                                                                                                W                   C       G                                                                                                                         F                                                       L                                           P                                               G                                                                                  J                                                                                  L                                                                                                                                              F                                                               B                                                   D                                                                                                                  P                                                                                                                      _                                                                                                                                                                         G                                                   G                                                                                                       C       B                                                   L                                                                                                          [                                                                                                                                                              O                                                                                                                                                                                             [                                                                                                                                                                                                              F                                                                                       L                                                                   P                                                                                                           G                                                                                                                                      J                                                                                                      L                                                                                                                  G                                                                                                                  K                                               F                                                                                  F                                                                                                                 ^       M                                                                                                                                                                                                                                                                                                B                                                                                                                                                                                                     C                   B                                                           L                                   ^           J                                           D                                                                                                                                              C               B                                               L                                                                                                  [                                                                                                                                                 P                               F                                                                                              M                                                                                                              J                                                                                               ^               C           G                                                                                                                                                         D                                                                                                   C                   B                                                                               ^           C                           B                                                                                      ô                                                   




                                                                                                            
                                                                                                                                                                                                                                                                    S                                                       




                                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                               G                                                                                          Z                                       C               ^           ^                                           C                               B                                                                                                                                  P                                                                                                                                      D                                                                                                                                             F                                                       C               ^               G                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            v                                                                                                                                                   f                                                                                                                                                                                                                                                                                                                         t                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               v                                                                                                                           f                                                                                                                                                                                                                                                     ~




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            y                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             u                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              y                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 u                                                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          G                                                                           L                                                                                                                                  C                                                                                                                                                                                                                                                                                                                                                                           ^                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        G                                                                       L                                                                                  C                                                                                                                                                                                                                                                                                                   ^                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  O                                                                                                            D                                                              D                                           J                                   L                                                      C                                                          B                           G




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          O                                                                                                                                                                                                                                        D                                                                                                                          D                                                       J                                               L                                                              C                                                                      B                                               G                                                                   F                                                               B                               D                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           F                                   B                               D                                                                                                             L                               ^       J                               G                               C                                                  B                               G                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      L                                                       ^                           J                                               G                                                                           C                                                                                                      B                                               G                                                           




                                                                                                                                                           «                                                                                                                                                                                                                                                                                                                        t                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¬                                                                                                   ²                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ¬                               ù
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1                                                                               /                                                                                       5                                                                                                                                                   ö                                                                                                           ÷                                   4                                                                                               ø                                                                                   5                                                                                                                                   /                                                                       1                                                                           .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1                                                                       /                                                                   5                                                                                                           ö                                                                                   ÷                                       4                                                                   ø                                                               5                                                                                       /                                                           1                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    b                                                                                                                       ­                   ±                                                               ±                                                       ±                                                       °                               ±                                       ±                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ­                       `                                           ±                                                   ±                                   °                       ±                               ±




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             f                                                                                                                                                                              o                                                                                                                                                              e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   õ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               õ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¬                                           ü                                                       ²                                                                                   ü                                                               ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        /                                                                       .                                                   û                                                                                                                                  /                                                                   5                                                                                                                                               /                                                                                           1                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ­                                                                                                                                           ³                                                       °                               ±                                       ±




        n               «                                                                                                                                                                                                                                                            t                                                                                                                                                             v                                                                                                                                                                                                                                                                                                                              f                                                                                                                                                                                                                                                      t                                           k                                                           ~                                                           ð                                                                   t                                                   ñ                                                                                                       p                                                                                                                                                                                                           ú




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   û                                   .                                                   3                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ÷




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¬                                           ü                                                       ü                                                                                                                                                   ü
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        /                                                                       .                                                   û                                                                                                                                  /                                                                   5                                                                                                                                               /                                                                                           1                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ­                   ®                                                                                                                       `                                                       °                               ±                                       ±




        n               «                                                                                                                                                                                                                                                            t                                                                                                                                                             v                                                                                                                                                                                                                                                                                                                              f                                                                                                                                                                                                                                                      t                                           k                                                           ~                                                           ð                                                                   t                                                                                                                                                           p                                                                                                                                                                                                           ú




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   û                                   .                                                   3                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ÷




        s                                                                                                                                                                                                                                                                                                {                                                                                                                                                        ý                                                                                                                                                                                                                                                                                                                                                                                    s                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   w                                                                                                                                                                                                                     x                                                                                                                                                                                                                                                                                                                                                           d                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 w                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             d                                                                                                                                                                  o                                                                                                                                                                          e                                                                                                                                                                                 




þ                   g                                                                               q                                                                                                                                                                                                                                                                                                                                                                        v                                                                                                       f                                                                                                                                                                                                                                                 t                                                       ÿ                                                                                                                                                                                                                                                     v                                                                                                                                           f                                                                                                                                                                                                                                 ~                                                   ÿ                                                                                                                                                                                                                                                  f                                                                                                                                                                                                                                                     e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              f                                                                                                                                                                     |




                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¢                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         v                                                                                                                           f                                                                                                                                                                                                                             t                                                                                                                                                                                                                                                                                                 v                                                                                                               f                                                                                                                                                                                                                                                                                         ~                                                                                                                                                                                                                                                                                                                                                                                                         e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          f                                                                                                                                                                                         g
                                                                                                                                                                                                                                                                    S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     F                                                                                                                                                     D                                                                                                                              O                                   C                           B                                                                                                                          D                                                                                           C                       B                                                                                                                                                                                                 A                                                                  E                                                                      N                                                                                                                                    £                                                                                                             F                                           G                                                                      C           B                           L                           J                                                                                                    D                                                                                                      M                                                   F                                       B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                C       B                                   D                                                                                   C                                                                          C               D                                                                           J                               F                                                                       ^                                               K                                                                                          C                   [                                                                               F                                                                                                          C                           ^           M                                                                               O                                                                                                                                                 F                                                                               K                                                                                                                                                 G                                                                                                                                                          B                                                                           F                                                                                   ^                                                                                                      O                               F                                                                                           [                                                                                                               C                               ^   M                                                                                                                                                                                                                                                                        P                                                                                                                  J                                       G                                                                                                                      P                                                                                              ^       D                                                                   K                                               J                                                                                                  K                                                                                                              G                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       J                                                                                                      C                   B                                               _                                                                                                                                      P                                                                                                                                                                                     £                                                                           D                                                       F                                                           M                                                           G                                                                                                                                                                                             O                                                                                                                                                                                            M                                                                                                                                                  J                                                                                                                       O                                               C                       ^                                                                                                      D                                                                                                           O                                                                                                                                                                                                                                                                    F                                                                                       B                                                   I                                                                                  J                                                   K                                                                                          L                               M                                                                                                          D                                       C                   D                                                           M                                                                                                                              J                                                                               K                                               F                                                                   M                                                                                           F                                                                               B                                               M                                                                           L                                                                                                     D                                                                   C                                                                                                                                                    F                                                                                                                                                F                                                   ^                                                                      O                                                                                                          ¤                                                                                                                                                  ,                                                                                                                                                                                                                                                                                                                                   [                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ^               C                               B                                                                                                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               G                                                                                                                                                                                                                                   W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    K                                       F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            C               G




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                D
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        P                                           F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ^               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            F




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                D
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                L




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                C           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                P




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            L




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                D




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    C                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                B                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                C                                   B
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        L                                                   ^
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        P




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            D
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    [




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   K
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        M




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            M
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                J




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        [
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        K




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                F




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                B
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            C               D




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        F




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            O                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    D
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                F




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ^                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        [
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                O




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¤




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                K
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                K                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    [




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ^                   C           _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                C




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        C       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            B
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            [




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            P
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                F                                                       G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                K                                   F




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        M




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                P                                               C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    [




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ^   D
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           G




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            K
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            F




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                K                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                B               D




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       P




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    B
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    D
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ^
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            F




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                C           [
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ^




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                F




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            B
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                [




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    M
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    J




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ^   G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        M                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               D
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            J




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    B                                                                                                                                                                             C                               B                                                   L                                                       ^                               J                                       D                                                                                                                                          K                                   F                                                           M                                                                           [                                                                                                                                                                                                              B                                                                                  G                                                                                                                                                                                                                                                                     F                                                                                           B                                                                                               F                                                                                                                                                                                                                           B                                                                                                          M                                                                   O                                                                                                                                                                        P                                       C           G                                                                                                                          F                                                                   B                                                               I                                                                                                      J                                                               K                                                                                                  L                                       M                                                                           L                           F                                                   G                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   E                                                                                   J                                                                                                          ©                                                                                              L                                                                                                                                                                                                F                                                           D                                                           ©                               J                                                           G                                                                                          [                                                                                                                                          B                                                                                                                                                     B                                                                                       ô                                                                                                                       £                                                                                                                                                                                      ,                                                                                       ,                                                                                                                   F                                                                                       B                                                               D                                                                                                                                                                                                                                                                                                               M                                                                                                                                                                  M                                                                                                  F                                                                  G                                                                       F                                   O                                                                                                                                                                                                                                       P                                               F                                                                                                                                      O                                                                                                                                                         L                       F                                                   G                                                                                              G                                                                                   O                               C               ^                                                          D                                                                                                                  B                                                                                                                                                         F                                           O                                                                                                                                                                                                                       P                                                                                                                                                      D                                                       F                                                                                                                                                                                            O                                                           F                                       D                                       ©                       J                                           G                                              [                                                          B                                          




    ´                       µ       µ               ¶           ·           ¶           ¸                                   ¹           º                                       »                                   ¼                       ½                                                                                   ¾                                       ¿                                       À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Á                                                                               Â                                                       Ã                                                                       Â                                   Ä                                                                                               Å                                                                                       Ä                                                                               Æ                                                   Â                                                                               Ç                                                                   È                                                                               É                                                   Ê                               Æ                                   Ã                                                           Æ                                           Ë                                                       Ê                       Ã                                                   Ì                                       Í                                                       È           È                               Ã                                           Ê                   Î               Ï                                                                       È                                       Ç                                                               Î                                                                   Ð                       Æ                                                       Ñ                                                                           Ê               Ò                                                                   Ê               Ñ                                                                   Ó                           Ã                                                       Ì   Ï                                                                               É                                               Ê                       Ì                               Ê                   Æ                       Ô                                                                               È                   Ç                                                   Î                                               Õ                                   Ã                                           Æ                                               Ö                                           Î                               Ó                                                       ×                                           Â                           Ë                                               Ø                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ù                               ¸                               Ú                           Û




8               :               <               #       ]                       %                           !           '                                   Ý                                   :                           9                                   Þ                               !                                       ?                           ß                               #                               7               à                           @                               á                               â                                           â                                                       ã                                       ä                                   å                                   æ                                           å                                           æ                                                           ç                                                       '                                               "                           #                                       Ý                                                               %                                       "                                       '                                                       =                                           +                               +                                                               Ý                                                       ä                                                   ]                                       ]                                                       ]                                                   è                           é                                                   '                                                       "                                           #                           à                                                                           %                                                   "                                       '                                                                       è                       à                                                       :                                                       &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ç                                       '                   "                           #                   Ý                               %               "                                   '                                       ç                               %                                       >                       \                       !                   ;                           9                   #   à       Þ
                                                                                                                                                                                                                                                                                                                                                    Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Desc
                                                                                                                                                                                                      
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Main Document    Page 48 of 75
                                                                                                                                                                                      ,                                                                                                                                                                                               -                                                                   .                                                           /                                                   0                                                               /                                           1                                                                                                       2                                                                               3                                                               4                                                           5                                                                                                                                                              6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           N                                               F                                   G                                                                                  B                                           J                               [                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                7               ê           ë                                   ì                   í                           î                                   ï                               í                   @




                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                           G                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        f




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            B
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            _                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            P                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   £
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    D                                               F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    f




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    M
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                G                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ~




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    f




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    M
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                J                                           O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            C                       ^       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        r




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                D                                                   O                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        e




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               F                                                   B                                           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        K
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        M
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        D
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                C           D                                                   M                                                                      J                                       K                       F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        f




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            M
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        g




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        B                                       M                                               L                                                                                 D                           C                                                                                                    F                                                                                                                                        F                                           ^                                                      O                                                                              ¤                                   £                                               £                                                                                                                                                     [                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ^       C                       B                                                                                                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   G                                                                                                                                                                                                                               W                                                       C   G                                                                                                                                                                                                                                ^                                                                                                                                                                                                F                                                       L                                   P                                                                   L                                                                                         D                                                   C                                                                                                                                                                                                                                                         P                                                                                      [                                                                                   M                                                                                  J                                                               K                                   F                                       C           D                                                       F                                                                                                F                                       ^                                                      O                                                                                  ¤                                                   £               £                                                                                                                         [                                                                                                                                                                    F                                       B                                   D                                                                  P                                                                                                                                                                           F                                           ^                                   F                                                       [                                                                                              J                           B                                                  M                                                          J                                       K                               F                                                           C   D                                                                                                              P                                       F                                                                              L                                                                                                 D                                           C                                                                                                                                                                                                                                         B                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    C                   B                                                   L                                           ^                           J                                                   D                                                                                                                                                  K                               F                                           M                                               [                                                                                                                      B                                                  G                                                           O                                                                                                             D                                                                                          [                                                                                          G                                                                  C                       L                                       G                                                       J                                   K                                           K                                                                                                                                                                                                                          ^               C           _                       F                                              C                                          B                               G                                                              G                                       J                                           L                               P                                       F                               G                                               L                                   P                                           C   ^       D                                                       G                                                   J                               K                                       K                                                                                                                        F                                   B                                   D                                                               F                                                       ^               C               [                                                                                              B                           M                                                      V                                       ^       G                                                                             D                                                                                                                                      B                                                                                                                                                 C       B                               L                                               ^               J                           D                                                                                          K                                   F                                           M                                           [                                                                                          B                              G                                                                     F                       B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    F                                                                                                                                                                                                                       B                                                                                      M                                                                           O                                                                                                                                                P                                   C               G                                                                                                          F                                                   B                                               I                                              J                                           K                                                                  L                   M                                                                   L                           F                                                   G                                                                                          




                                                                                                                    ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     v                                                                                                                                                                                                                                                                                                                       e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    z                                                                                                                                                                                                                                                                                                                                              e                                                                                                                                                                                                                                                                                                                                                                                                                          g       g                       g




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                i




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¬                       ù                                                                                               ù                                       ù                                                                                                                                                                                                                                                                                               ¬
                                                                                                                                                                                                                                                                                                                                                                                           4                                                               4                                                                                       ö                                                                   /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     6                                           .                                                                                                                                                                                                                                                                                 ø                                               6
                                                                                                                                                                                                                                       °                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              c                                               ±                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ­           ®                                                                                                                   °               ±                                               ±                                                                                                                                                                                                                                   ®                                       ®                                   ®                                                       ­                       c                                                   `                                           c                                               °                       ±                                           ±
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         _                                       F                                                   _                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            }




                                                                                                                                                                            .                                           .                                               1                                                                                                                                                                                                                                                                                    1                                                                                                                                                                                                                                ö                                                                           .                                                                                                      ø
                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        N                                               F                                                                       




                                                                                                                        ù                                                                                                       ²
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ø                                                                               ö                                                                                              /                                               6                                                           6                                                                                                                                                                                                                                                                             .                                       /                                                                                              6                                                                                                                                                                                      ÷                       0                                                           
                                                                                                                                                                c                                                                                                                                       ±                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        N                                                                                                                                 D                                                               C                                                                  N                                   F                                                                  D




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ²
                                                                                                                                                                            4                                                                                       ö                                                           ö                                                                   /                                                       ÷                                           ÷                                                                                               2                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ­                                                                                                                                                                                                       ³                                                                                                                                                   ±                                                                   b                                                       c




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        W                                                                                      F                                                                   B                                                                   U                                                                                      K                               F                                               M                                   [                                                                                          B                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        E                                                           J                                                       K                                               K                                           ^                           C                                                             G                                                                                                                                                                                                           B                                           D                                                                                                     G




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Y                                                                                              P                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¬                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¬
                                                                                                                                                                           5                                                                                                                                                                                                                                                                                                             û                                       1                                                                                                              1                                                                                                                      û                                                                                                              ÷                                                           -                                                                   /                                                                                                  0                                                           û                                                                                          /                                                                           6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          6                                           .                                                                                                                                                                                                                                                                                 ø                                               6
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        c                                               ±                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               b                                               ­           `                                   c                                       `                                       °               ±                                               ±                                                                                                                                                                                                                                                                                                               ¯                                                       ­                       `                                                       ¯                                       ¯                                               °                       ±                                           ±
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         _                                       F                                                   _                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                            .                                           .                                               1                                                                                                                                                                                                                                                                                    1                                                                                                                                                                                                                                ö                                                                           .                                                                                                      ø
                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            N                                           F                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ù
                                                                                                                                                                        4                                                                                                                                                                                          4                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ®                                                           ¯                                                   ±




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        N                                                                                                                                 D                                                               C                                                                  N                                   F                                                                  D




                                                                                                                                                                                                                                                                                                                              ÷                           û                               1
                                                                                                                                                                                                                                                                                                                                                                                                                                                           ­                                                                                                                                                                                                                                                              `                                                           ®                                                                               ±                                                   b                                                               ¯




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        W                                                                                      F                                                                   B                                                                   U                                                                                      K                               F                                               M                                   [                                                                                          B                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        E                                                           J                                                       K                                               K                                           ^                           C                                                             G                                                                                                                                                                                                           B                                           D                                                                                                     G




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Y                                                                                              P                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¬                       ü                                                           ü                                   ²                                                                                                                                                                                                                                                                                                                                                                                   ¬                                                                           ü
                                                                                                                        -                                                                                                              1                                                                               .                                                                                          1                                                                                                                                              /                                                                                                                                                                                                  4                                                                                   1                                                               6                                                                                                                                  5                                                                                                   /                                                                                                                                                                                                                              -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          6                                           .                                                                                                                                                                                                                                                                                 ø                                               6
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      c                                               ±                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ­                                                                                       ¯                                       °               ±                                               ±                                                                                                                                                                                                                                                                           ®                                                                                           ­                       b                                                   b                                           b                                               °                       ±                                           ±
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         _                                       F                                                   _                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    õ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                            .                                           .                                               1                                                                                                                                                                                                                                                                                    1                                                                                                                                                                                                                                ö                                                                           .                                                                                                      ø
                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            N                                           F                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ù
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          /                                                                   1                                                           1                                                                                                   -                                                                       .
                                                                                                                        b                                       ±                                                               !                                           ¯                                                               `                                                       !                                   ®                                                                                                                               !                                                                                                                                                               ³                                                                                                                                           ¯                                               ±                                                               b                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        N                                                                                                                                 D                                                               C                                                                  N                                   F                                                                  D




                                                                                                                                                                            /                                                                                                                                                                                                     û                               1                                                                           "
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ­                                                                                                                                                                                                                                             b                                                                   c                                                       ¯                                                           ±                                                                       b




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        W                                                                                      F                                                                   B                                                                   U                                                                                      K                               F                                               M                                   [                                                                                          B                                   




                                                                                                                        ú




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        E                                                           J                                                       K                                               K                                           ^                           C                                                             G                                                                                                                                                                                                           B                                           D                                                                                                     G




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Y                                                                                              P                                                                                                  




                                                                                    z                                                                                                                                                                                                                                                                                                              t                                                                                                                                                                                                                                                                                                              f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             f                                                                                                                                          o                                                                                                                      e                                                                                                                                            k                                                                                                                                                                                                                                                                                                                                                                                                                                                       o                                                                                                                                                       e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      f                                                                                                                                                                                                                                                              i                                                                                                                                                                                                                                                                                                                                                                                                                                               i                                                                                                                         i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     |
                    




                                                                                                                                                                                                                                                                                                                                    
                                                                                #                                                                                                                                                                                                                                                                                                                                                               C                                       B                                                               L                                           ^                       J                               D                                                                                                                              M                                                                                                                          J                                                                                                                                                                                                ^               F                                                                                              C                                                                                                                     G                                                           ó                                   F                                                                   B                           M                                                           _                                                                                                      B                                                                                                         F                                                   ^                                               K                       F                                                                                 B                                                                                                         G                                           ó                                                                                                                     ^       F                                                                  C                                                                                         G                                                                                              O                                       F                                   B                               M                                   _                                                                  B                                                                                     F                                           ^                                   K                               F                                                                         B                                                                         G                                   ó                                   K                                   F                                                                                         B                                                                             G                                       P                                       C           K                           G                                                                                                  O                                                                                                              P                                   C               L                               P                                               M                                                          J                               F                                                                                                     F                                                                   _                                                                                                              B                                                                                                     F                                           ^                                       K                           F                                                                         B                                                                                                                         ó                               L                                                                             K                                                 F                              C                                      B           G




                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                           O                                                                                                                              P                                                       C                       L                                           P                                                           M                                                                                                                                  J                                                               F                                                                                                                                                                     F                                                                       B                                                                                                                              O                   O                                       C           L                                                                                                                                                                                    D                                                                           C                                                                                                     L                                                                                                                                                                                   K                                                                                                     G                                                                                          B                                                                       C       B                                                           L                                                                              B                                                                                                                            ^                                                                                                                                                                                                                                                      B                                                                                                                                                        O                               ,                                   £                                   $                                                                                                                                 [                                                                                                                                                                                               O                                                      P                                                                  C                                                                                                                                                   C           B                                   _                                           G                                                                              L                               J                                                              C                                  C                                                  G                                               ó                                   F                                               B                       D                                                       F                           B                       M                                                   [                               F                                               B                               F                                                       _                                                                   C           B                                       _                                                               F                           _                                                                                          B                                                                                     C               B                                               L                                           ^       J                               D                               C               B                       _                                                                  B                                          O                                  




                                                                            F                                                                                                                          J                                                       G                                                           C                   B                                                                                          G                                                               G                                                                       M                                                                                                  J                                                                                                                                              K                                                                                                                                         F                                                                                                                                                         F                                                   G                                                                           F                                                                                               G                                                                                                      ^                                                                                      K                                                                                                                         K                                                              C                                                                                                                                                                                                                                                                                        A                                                                          E                                                                      N                                                                                                                                                                                                            £                                                                                                                                 X               B                                       L                                   ^           J                               D                                                                      K                               F                           M                                           [                                                                                      B                                                      G                                       O                                                                                 D                                                                              [                                                                                      G                                                          C               L                                       G                                   J                                       K                                       K                                                                                                                                                                                                                                  ^                   C   _                                   F                                                              C                                              B               G                                                      G                           J                       L                                           P                                                               F                                                       G                                                                           L                                               P                           C           ^       D                                                               G                                       J                                       K                       K                                                                                                                                                    F                                       B                       D




                                                                            F                                                   ^               C                   [                                                                                                                                                  B                                   M                                                                   




                                                                                                                                                                                                                                                                                                           S                                                   




                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                           G                                                                                                                                      W                                                   C           G                                                                              F                                                           ^                               ^                                                       K                                           F                                                               M                                                   [                                                                                                                                      B                                                                      G                                                                                                                                                                                             F                                                           B                                                                   C                       B                       G                                                   C                   D                                                                                                                         




                                                                                                                                                                                                                                                                                                    




                                                                                                                    h                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 v                                                                                                                                                                                                                                                                                                                       e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       e                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                i                                                                                                                                                                                       %




                                                                                   z                                                                                                                                                                                                                                                                                                              t                                                                                                                                                                                                                                                                                                              f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             f                                                                                                                                      o                                                                                                                      e                                                                                                                                                k                                                                                                                                                                                                                                                                                                                                                                                                                                                       o                                                                                                                                                                                                                 e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    e                                                                                                              e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           f                                                                                                                                                                                                                                       f                                                                                                                                                                                                                                                               
                    




                                                                                                                                                                                                                                                                                                                                                                                                |




                                                                                            X                   B                                       L                                       ^                           J                                                       D                                                                                                                                              K                                   F                                                                       M                                                           [                                                                                                                  B                                                                          G                                                                                                                                                          B                                                                       D                                                                                                                                                                                G                                                                           _                                                                           J                                       F                                                                              F                                                       B                                                                                                                                        D                                                                                                                                                                         L                                                                          G                                   C       _                                                   B                                                                          D                                                                                                              M                                                       F                                                       B                                                               C           B                                   G                                           C   D                                                                                                                     




                                                                                                                                                                                                                                                                                                           S                                                   




                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                           G                                                                                                                                      W                                                   C           G                                                                              F                                                           ^                               ^                                                       K                                           F                                                               M                                                   [                                                                                                                                      B                                                                      G                                                                                                                                                                                             F                                                           B                                                                   C                   B                           G                                                   C                   D                                                                                      




                                                                                                                                                                                                                                                                                                    




                                                                                                                    h                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 v                                                                                                                                                                                                                                                                                                                       e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       e                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                i                                                                                                                                                                                       %   X                       B                   L                           ^                   J                               D                                                                                                                                              L                                                                                                     D                                   C                                                                                                &       G                                           B                                       F                                                   [                                                       




    ´                   µ       µ           ¶       ·       ¶       ¸                                       ¹                           º                                       »                                                   ¼                                           ½                                                                                           ¾                                               ¿                                       À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Á                                               Â                   Ã                                   Â                               Ä                                   Å                                           Ä                                               Æ                               Â                                   Ç                                           È                                               É                                               Ê           Æ                                           Ã                                           Æ                       Ë                                               Ê           Ã                                       Ì                           Í                                                   È               È                   Ã                                   Ê                       Î           Ï                           È                               Ç                       Î                                   Ð               Æ                           Ñ                                       Ê           Ò                                   Ê           Ñ                                                   Ó           Ã                                       Ì       Ï                                                   É                           Ê           Ì                   Ê               Æ                       Ô                                                           È                   Ç                                               Î                                       Õ                               Ã                               Æ                                   Ö                               Î                       Ó                           ×                                       Â                       Ë                                   Ø                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ù                   ¸                       Ú           Û                           '




8               :           <           #       ]               %                       !               '                                               Ý                                           :                                                   9                                               Þ                                   !                                   ?                                       ß                                   #                                                           7                       à                           @                                                   á                               â                               â                                       ã                                       ä                               å                                               æ                                       å                                   æ                                                           ç                                                   '                                           "                               #                                       Ý                                                           %                               "                                               '                                               =                               +                               +                                               Ý                                                               ä                                           ]                                   ]                                               ]                               è                           é                       '                                           "                       #                   à                       %                                       "                           '                       è           à                       :                               &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ç                                           '                               "                                   #                   Ý                               %                           "                           '                       ç                       %           >                   \           !       ;               9                       #   à               Þ
                                                                                                                                                                                                                                                                                                                                                        Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Desc
                                                                                                                                                                                                                  
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Main Document    Page 49 of 75
                                                                                                                                                                                                      ,                                                                                                                                                                                       -                                                                                               .                                               /                                                                               0                                                               /                                                                       1                                                                                                                           2                                                                                               3                                                                   4                                                                       5                                                                                                                                                                                                                  6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   N                                               F                                                       G                                                                                                      B                                       J                                       [                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            7                       ê       ë                   ì                                   í                           î                                   ï                                               í                       @




            s                                                                                                      ¨                                                                                                                                                                                                                                  h                                                                                                                                                                                                                                                                                                                                                                                                                                                          {                                                                                                                                                                   j                                                                                                                                                                              q                                                                                                                                                                                                                                                                                                                                                                                                                                                                 k                                                                                                                                                                           e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        %




                                                                                            z                                                                                                                                                                                                                                                                                                              t                                                                                                                                                                                                                                                                                                                                                                                      f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             f                                                                                                                                                                  o                                                                                                                                              e                                                                                                                                                                                                    k                                           i                                                                                                                                                                                                                                                                                                                                                                                                                                                        e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i                                                                                                                                                                                                       k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               r                                                                               e                                                                                                                                                                                                           j                       |
                           




                                                                                                    W                           C       G                                                                                                              F                                                           ^                           ^                                   G                                                                       J                                                                           L                                                           P                                                                                           [                                                                                   F                                                                                                                                                                                                                                                   G                                                                                                                          C                               B                                                                   L                                                       ^                                       J                                               D                                                                           C                                       B                                           _                                                                                                       K                                                                                                                     G                                                                                                                  B                                           F                                                               ^                                           C                       B                                   ©                                       J                                                                      M                                                                               L                                               F                                               G                                                              G                                                                                      G                                           [                                                                       F                                                       ^                   ^                                           L                                           ^       F                                               C                   [                                           G                                                                               F                                                   L                                                                  C                                                                  B                                       G                                                      D                                               C                                                                                                                        L                                                                                  G                                                                              L                                                                                                          ^           ^                                                      L                                                              C                                                                  B                                                   G                                       J                                       C                          G                                                              K                   F                                                                                                            B                                       C                                  M                                                       F                                               L                                                  C                                                          B                           G                                                          G                           J                           K                       K                                                                                                                          L                   J                       G                                                     D                   M




                                                                                                    [                                                                                                  D                                                               C           O                                       C                       L                                       F                                                                                                                          C                                                                                          B                                           G                                                                                                                      F                                                                               B                                                               D                                                                                                       L                                                                                                                      B                                                                                                                                             F                                                                               L                                                                                                              D                                                                           C       G                                                                           K                                               J                                                                                                                                     G                                                   




                                                                                                                                                                                                                                                                                                   S                                                               




                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                               G                                                                                                                                              Z                                                                   C                           ^                           ^                                                   C                           B                                                                                                                                                  P                                                                                                                                          D                                                                                                                                                                         F                                                                               C                               ^           G                                                                       




                                                                                                                                                                                                                                                                                            




                                                                                                                        ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ý                                                                                                                                                                                                                                                                                                                                                                               j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            y                                                                                                                                                                                                                                                                                                                                                          




                                                                                                                        ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                f




                                                                                            z                                                                                                                                                                                                                                                                                                                  t                                                                                                                                                                                                                                                                                                                                                                                  f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             f                                                                                                                                                                  o                                                                                                                                                  e                                                                                                                                                                                                k                                           i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               e                                                                                                                                                  e                                                                                                                                                                                                                                             e                                                                                                                                                                                                                                                                                                                                                                                                                                                  k                                                                                                                                                                                                                                                                                                                                                                 k                               j                                                                                                                                                                                                                                                                                                                                                                   k                                                                                                                                                                                                       k                                                                                 (                                                                       k                                                                                                                 r                                                                                                                      |
                           £                       




                                                                                                    N                                           P                                                                                                              L                                       I                                                                       F                                                                                   ^                               ^                                                                                                  P                                       F                                                                                                                                  F                                                                       K                                                                                       K                                                               ^           M                                                                                   F                                                                           B                                                       D                                                                                                       O                                                   C                               ^                   ^                                                               C                   B                                                                                                                              P                                                                                                                      D                                                                                                                                 F                                                                       C           ^       G                                                                                                                                                                                                 ^                                                                                                                                         




                                                                                                                                                                                                                                                                                                   S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ^                                       C                       B                                                                                                                                                                                                                                                                                                    




                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                               G                                                                                                                                          Z                                                                       C                           ^                           ^                                                   C                           B                                                                                                                                                  P                                                                                                                                                          C                   B                                               O                                                                                                                                                                 [                                                                                                   F                                                                                                          C                                                                                      B                                                                                                                                                                                             ^                                                                                                                                         




                                                                                                                                                                                                                                                                                            




                                                                                                                        ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         v                                                                                                                                                                                                                                f                                                                                                                                                                                                                                                                         s                                                                                                                                          e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             v                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  )                                                                                                                                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                e                                                                          e                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¦                                       §                               e                                                                                                                                                                                                                    i                                                                                                                                                                                                                                                                                                                    e                                                   e                                                                                                   




                                                                                            z                                                                                                                                                                                                                                                                                                                  ñ                                                                   ð                                                                                                                                                                                                                                                                                                                                                                                                                     f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         f                                                                                                                                                                  o                                                                                                                                                              e                                                                                                                                                                            k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            k                                                                                                                                                                                                                                                                                                                    j                                                                                                                                                   f                                                                                                                                          o                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               o                                                                                                                                                                                                                                                   e                                                                                                                                                                                                                                                                                                                                                                                                                        f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i                                                                                                                                                                                                                                                                                                                                                                   f                                                                          |




                                                                                                                                                                                                                                                                                                   S                                                               




                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                               G                                                                                                                                              Z                                                                   C                           ^                           ^                                                   C                           B                                                                                                                                                  P                                                                                                                                          D                                                                                                                                                                         F                                                                               C                               ^           G                                                                       




                                                                                                                                                                                                                                                                                            




                                                                                                                        ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         v                                                                                                                                                                                                                                f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               o                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       v                                                                                                                                                                                                                                                                                                                                                                                                     i                                                                                                                                                                                                                                                                                                                                                                                                  q                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           o                                                                                       




                                                                                            z                                                                                                                                                                                                                                                                                                                  t                                                                                                                                                                                                                                                                                                                                                                                  f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             f                                                                                                                                                              o                                                                                                                                                  e                                                                                                                                                                                                    k                                           i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               e                                                                                                                                                  e                                                                                                                                                                                                                                                                                                                                                                                                                         e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 j                                                                                                                                                                                                                                                                                                                                                                                              f                                                                                                                                                                                                                                                                                                                                                                                            k
                       ,                           




                                                                                                                                                                                                                                                                                                                    *                                                                                                   e                                                                               e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         r                                                                                                                                                                                       k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               |




                                                                                                                                                                                                                                                                                                   S                                                               




                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                               G




                                                                                                                                                                                                                                                                                            




            s                                                                                                                                                                                                                                                                                                                                         {                                                                                                                                                                                                                                                            ý                                                                                                                                                                                                                                                                                                                                                                                                                                            u                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ý                                                                                                                                                                                                                                                                                       f                                                                                                                                                                                                                                                                                                  
                                                                                                                    ò




                                                                                            z                                                                                                                                                                                                                                                                                                                  ~                                                                                                                                                                                                                                                                                                                                                                                                                                                     f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             f                                                                                                                                                                      o                                                                                                                                                  e                                                                                                                                                                                    k                                                                                                                                                                                                                                                                                                                                                               j                                                                          r                                                                                                                                                                                                                                                                         j                                                                                                                                                                                           i                                                                                                                                                                                                                                                                                                                                                                                                                                    r                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               +                                               þ                               ð                                   ð                                                               e                                                                                                                           e                                                                                                                                    |
                                                  




                                                                                                                                                                                                                                                                                                   S                                                               




                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                               G                                                                                                                                          Z                                                                       C                           ^                           ^                                                   C                           B                                                                                                                                              P                                                                                                                                          D                                                                                                                                                                     F                                                                               C                                   ^               G                                                                                           O                                                                                                                                                                                                                        F                                                           L                                               P                                                                           _                                                           C       O                                                              




                                                                                                                                                                                                                                                                                            




                                                                                                                        u                                                                                                                                                                                                                                       i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            r                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   +                                                       þ                                                   ð                                                       ð                                                                                                                                                                                                                                                                                                                                                               v                                                                                                                                                                                                                                                                        f                                                                                                                                                                                                                                                             j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           v                                                                                                                                                                                                                                                                                                                                                                      j                                                       r                                                                                                                                                                                                                                                                                                                                                                                                                   )                                                                                          




                                                                                                                        e                                                                                                                                                                   e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          j                                                                                                        




                                                                                                                        s                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              z                                                                                                                                                                                                                                                                                                                                                                                                         w                                                                                                                                                                                                                                                             u                                                                                                                                                                           r                                                                                                                                                                                                                                                                                                                                         u                                                                                                                                                                                                                                    




                                                                                                                        q                                                                                                                                                                                                                                                                                                                                                                                                                                     




                                                                                            z                                                                                                                                                                                                                                                                                                                  ~                                                                                                                                                                                                                                                                                                                                                                                                                                                     f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             f                                                                                                                                                                      o                                                                                                                                                  e                                                                                                                                                                                    k                                                                                                                                                                                                                                                                                                                                                               j                                                                          r                                                                                                                                                                                                                                                                         j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             f                                                                                                                                                                                                                                                                                                                                         i                                                                                                                                                                                                                                                                                                                                    r                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           +                               þ                       ð                   ð                                                                                                                                                                                                                                                                                                                                                      |
                       ô                           




                                                                                                                                                                                                                                                                                                   S                                                               




                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                               G                                                                                                                                          Z                                                                       C                           ^                           ^                                                   C                           B                                                                                                                                              P                                                                                                                                          D                                                                                                                                                                     F                                                                               C                                   ^               G                                                                                           O                                                                                                                                                                                                                        F                                                           L                                               P                                                                           _                                                           C       O                                                                                                                                                                                                        L                                                                                                  B                                                                                                                     C                                                      J                                                  C                                                                  B                                   




                                                                                                                                                                                                                                                                                            




                                                                                                                        u                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  v                                                                                                                                                                                                                                                                    f                                                                                                               i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     v                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  )                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                +                                                               þ                                                           ð                                                                                   ð                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          f                                                                                      




                                                                                                                        ý                                                                                                                                                                                                                                                                                                                                                                                  




                                                                                                                        q                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ,                               -                                                   .                                                       /                                                                       0                                                           1                                                           2                                           3                                           4                                           5                                   2                       1                                                       1                                                   5                                   3                                   6                                                                               7                           5                           8                                                   3                                           4                                                       5                                   9                                   5                       1                                                   9                                           :                                                       ;                                                   <                                               =                           >                                                   6                                                       ?                                           ;                                   1                                                   @




            s                                                                                                      þ                                                                                                                                                                                                                                  {                                                                                                                                                                                                                                                            ý                                                                                                                                                                                                                                                                                                                                                                                                                                            {                                                                                                                                                                                                                                                                                                                                                                




                                                                                            z                                                                                                                                                                                                                                                                                                                  t                                                                                                                                                                                                                                                                                                                                                                                  f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             f                                                                                                                                                              o                                                                                                                                                  e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       f                                                                                                                          o                                                                                              e                                                                                                                                                                                    k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          j                                                                                   f                                                                                                                                                                                                                                                                                                                                                                                                                      k                                                                                         k                                                                                                                                                                                                                                                                                                                                                k
                                                  




                                                                                                                                                                                                   j                                                                                                                                                                                                               f                                                                                                                                                                                                                j                                                                           |




                                                                                                                                                                                                                                                                                                   S                                                               




                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                               G                                                                                                                                                                                      Z                                                           C                           ^                           ^                                                       C                       B                                                                                                                                                      P                                                                                                                                      D                                                                                                                                                                             F                                                                               C                           ^           G                                                                   




                                                                                                                                                                                                                                                                                            




                                                                                                                        v                                                                                                                                                                                                                                                                                                        f                                                                                                                                                                                                                                                                                                                                                                                         e                                                                                                                                                                                                          e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     v                                                                                                                                                                                                                                                                f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     r                                                                                                                               j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           v                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 )                                                                                                                                                                                   e                                                                      e                                                                                                              




                                                                                                                                                                                                                                  i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        X                           B                                           L                                                           ^           J                                   D                                                                                                                                     P                                                                                                      F                                                           [                                                                                                                      J                                           B                                                                                             P                                               F                                                                                                      C           B                                               G                                                           J                                              F                                       B                               L                                                                                              P                                           F                                       G                                                                                   K                   F                                                               C               D                                                                                      W                                               C       G                                                                                                      K                                                                  B                                   D                                                   C       B                       _




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           A                                                                       B                       C                                                                           D                                                                                                                                                                                                                                                                                                    E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        C                       B                                       G                                                               J                                                          F                                       B                                           L                                                                                                          L                                           ^       F                                                           C               [                                                                   G                                                                                                          B                                                           ^                       C                       B                                                                                                                                                                                                                                                                       O                                                                                                             




    ´                           µ       µ               ¶       ·       ¶           ¸                           ¹                   º                                                           »                                               ¼                           ½                                                                                           ¾                                                                   ¿                                                           À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Á                                                           Â                               Ã                                   Â                                       Ä                                                               Å                                               Ä                                                               Æ                               Â                           Ç                                           È                                                       É                           Ê                       Æ                                       Ã                                                       Æ                                           Ë                                               Ê                   Ã                                               Ì                       Í                                       È                   È                   Ã                                                           Ê                       Î               Ï                                                       È                               Ç                                                                   Î                                       Ð                   Æ                       Ñ                                           Ê       Ò                               Ê       Ñ                                           Ó                                   Ã                                               Ì       Ï                                                                                   É                               Ê                       Ì                   Ê                       Æ                                           Ô                                               È                           Ç                                                           Î                                                       Õ                                       Ã                                   Æ                               Ö                                   Î                       Ó                               ×                       Â               Ë                   Ø                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ù                               ¸                               Ú                               Û                       F




8                   :               <           #           ]               %                   !           '                                           Ý                                                           :                                       9                                   Þ                                       !                                           ?                                                   ß                                                   #                                                   7                       à                                                       @                                           á                                           â                                                       â                                           ã                                                       ä                               å                                                       æ                                               å                                       æ                                                               ç                                                                       '                                               "                                                       #                                                   Ý                                                               %                                               "                                                   '                                           =                                           +                                               +                                   Ý                                                                   ä                                               ]                                                               ]                                       ]                                                       è                       é                           '                                   "                                           #           à                                           %                                   "                                   '                                               è           à                           :                                                       &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ç                           '               "       #                   Ý                       %                   "                   '               ç                           %                           >               \                       !                   ;                           9                       #       à           Þ
                                                                                                                                                                                                                                                                                                                                                                                    Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Desc
                                                                                                                                                                                                          
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Main Document    Page 50 of 75
                                                                                                                                                                                          ,                                                                                                                                                                                                                           -                                                                                                       .                                                               /                                                               0                                                                               /                                                                       1                                                                                                                                               2                                                                                                           3                                                                           4                                                                                                       5                                                                                                                                                                                                          6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       N                               F                                           G                                                                                      B                           J                                           [                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        7                   ê           ë                           ì                           í                       î                                   ï                                       í                                   @




                s                                                                                                      G                                                                                                                                                                                                                                                          {                                                                                                                                                                                                                                                                ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    s                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  




                                                                                            z                                                                                                                                                                                                                                                                                                                                              t                                                                                                                                                                                                                                                                                                                                                                                                                  f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     f                                                                                                                                                              o                                                                                                                                                                                  e                                                                                                                                                                                        k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            j                                                                                                                                                                                                                                                                                                                              f                                                                                                                                                                                                                e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   e                                                                          e                                                                                                                                                                                                                                                                                                                                                                                                                                     
                           ¤                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               o                                                                                                                                                                                 j                                                                                                                   f                                                                                                                                                                                                          o                                                                                                                                                                      e                                                                                                                                                                                                                                                                                                                                                                               e                                                                                                                                                           e                                                                                                                                                                                                                         j                                                                                                                                           f                                                                                                                                                                                                  o                                                                                                                                                                  e                                                                                                                                                                                            e                                                                                                                                                                                                                                                                                                 |




                                                                                                    X                   B                                   L                                           ^                       J                                                       D                                                                                                                                                                          F                                                                                                           B                                   M                                                                                       F                                                                                                                                                                                                                                                                                               B                                                                                                                          M                                                                                       G                                                                                                                                                                                                             F                                                                                   B                                                                   I                                                                                                              J                                                               K                                                                                  L                                   M                                                                                               K                                                                                                                                     C                                              C                                                                              B                                                                                                       K                                                                                                                                                 K                                           F                                                                                                                                                                        G                                                                                                                                                                                        L                                                                                                             D                                                                                       C                                                                                          L                                                                                                  J                                   B                               G                                                                                          ^           C                       B                                           _                                                       F                                               _                                                                                                                      B                                   L                                   C                                                          G                                                   O                                                                                             G                                                                                                                        C               L                                                  G                                                                                                             H                                               J                               C                                                                                     D                                                       C               B                                           M                                                                                          J                                                                             F                                   B                           I                              J                   K                                          L                   M               




                                                                                                
                                                                                                                                                                                                                                                                                                                    S                                                                           




                                                                                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                               G                                                                                                                                                          Z                                                           C                           ^                                   ^                                                   C                                       B                                                                                                                                                                  P                                                                                                                                                                                  D                                                                                                                                                                                         F                                                                       C                           ^               G                                                                           




                                                                                                                            s                                                                                                                                                                                                                                                                                                                                                                                                                        z                                                                                                                                                                                                                                                                                                             z                                                                                                                                                                                                                                                                                                                                      s                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      v                                                                                                                                                                                                                                                                                                                    e                                                                                                                                                                                                                                                                                                                                                                                                                              r                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 e                                                                                                                  e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             v                                                                                                                                                                          e                                                                                                                                                                                                                                                                                                                                                                                                                                                                            q                                                                                                                                                                                                                                                                                                  




                                                                                                                            q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    i                                                                                                                                                                                                                                                                                                                                                                                                                      e                                                                                                                                                                                                                         




                                                                                                                            ¦                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i                                                                                                                                                                   f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                            s                                                                                                                                                                                                                                                                                                                                                                                                                        z                                                                                                                                                                                                                                                                                                             x                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     s                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        k                                                                                                                                                                                                                                                                                                                                                   w                                                                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¬
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .                                   .                                       4                                                                                                          1                                                                               /                                                                           ø                                                                                                                                              /                                                       /                                               6
                                                                                                                                I                                                   J                                                                                                                                                                                                                                                                                                                                                                                                                   I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            b                                           ­               ³                               ±                                                   ±                                               °               ±                               ±
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ú
                                                                                                                                                                                                                                                                                            õ                                                                                               K                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   õ




                                                                                                                                ù
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               4                                                                                       4                                                                           .                                                   3                                                                                   û                                                           ÷                               ÷                                                                                                                                                                                              ÷                                                       0                                                                                       
                                                                                                                                                                        ®                                                           ®                                                                           ®                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               °




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ü
                                                                                                                                -                                                                                                                      û                                       .                                           /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ±                                                                   `




                                                                                                                                                                                                                                                       1                                                                                                                                                              3                                                                                               4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5                                                                                                                           4                                                                                                       1                                                                                                   "                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ­                                                                                                                                                                                                                                                                                                         c                                                                   b                                                           ³                                                                           ®                                                               ±




                                                                                                                                ú




                                                                                                                                /                                                                                                  L                                                                                   1                                                                                       4                                                                                       .                                                               û                                                                                                  /                                                                           M                                                                                                                                                                                                                                  1                                                                                                               "                                                                                                                                                                              ø                                                                                           /                                                                           1                                                                               ÷                                                                                                                                                                                                                                         "                                                                                                          4                                                                                                                                                          ö                                                                                                                                          4                                                                               5
                                                                                                                                                                                                                                                                            °                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               °




                                                                                            z                                                                                                                                                                                                                                                                                                                                              t                                                                                                                                                                                                                                                                                                                                                                                                                  f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     f                                                                                                                                                              o                                                                                                                                                                                  e                                                                                                                                                                                        k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            j                                                                                                                                                                                                                                                                                                                              f                                                                                                                                                                                                                e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   e                                                                          e                                                                                                                                                                                                                                                                                                                                                           i                                                                                          
                                                   




                                                                                            e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 o                                                                                                                                                   e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 |




                                                                                                                                                                                                                              B                                                                                                                                                                                                     C                                           B                                                                           L                                                   ^                           J                                           D                                                                                                                                                                                              F                                                                                       B                                                                   M                                                                                                               K                                                                   F                                                                   M                                                                                               [                                                                                                                                                                      B                                                                                                                                                                                                                                                                                                                  F                                                                       B                                                   G                                                       O                                                                                                                                                                        P                                                       F                                                                                                                      M                                                                                                                  J                                                                   ^                       C           G                                                                                                             D                                                                                                                      B                                                                                           ^                   C                   B                                                                                                                                                                                                                         ¤                                                       




                                                                                                                                                                                                                                                                                                                   S                                                                           




                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                               G                                                                                                                                                          Z                                                           C                           ^                                   ^                                                   C                                       B                                                                                                                                                                  P                                                                                                                                                                                  D                                                                                                                                                                                         F                                                                       C                           ^               G                                                                           




                                                                                                                                                                                                                                                                                                        




                                                                                                                            s                                                                                                                                                                                                                                                                                                                                                                                                                        z                                                                                                                                                                                                                                                                                                             z                                                                                                                                                                                                                                                                                                                                      s                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      v                                                                                                                                                                                                                                                                                                                    e                                                                                                                                                                                                                                                                                                                                                                                                                              r                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 e                                                                                                                  e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             v                                                                                                                                                                          e                                                                                                                                                                                                                                                                                                                                                                                                                                                                            q                                                                                                                                                                                                                                                                                                  




                                                                                                                            q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    i                                                                                                                                                                                                                                                                                                                                                                                                                      e                                                                                                                                                                                                                         




                                                                                           z                                                                                                                                                                                                                                                                                                                                              ~                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             f                                                                                                                                                                              o                                                                                                                                                                      e                                                                                                                                                                                            k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            k                                                                                                                                                                                                                                                      k                                                                                                                                                                                                                                                                                                                                                           i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               e                                                                                                                  e                                                                                                                                                                                                                                                                                                                                                                                                                               k                                                                                                                                                                                                             e                                                                                          e                                                                                                                          
                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                    X                   B                                   L                                           ^                       J                                                   D                                                                                                                                                                                                                                                                                                                                                                       P                                                                                                                                                                          J                                                                                                                                                                             C           _                                                                                       P                                                                                                                                                                                                                            F                                                                                   B                                                   G                                                               O                                                                                                                                                         G                                                                                   F                                                               B                                               D                                                                                                                                                         F                                                       B                                           G                                                   O                                                                                                                             G                                                                                               [                                                                   F                                               D                                                                                                                                      F                                           G                                                   G                                                                                                                      L                                           J                                                                                      C                                              M                                                                                                                   G                                                               J                                           L                                   P                                                               F                                   G                                                                                                      P                                                                                              _                                                                                          F                                               B                                                              C           B                                               _                                                                                  O                               F                                                               G                                                              L                                   J                                                  C                      M                                                           C           B                                                                                                                                                           G                                                                                                                                                        [                                                                                                                        _                   F                               _                                                                                 B                                       M                                          J                          K                                                         K                                                                        M                                                                                                                                                                               B                                                              




                                                                                                    C               B                               L                                           ^                           J                                           D                                                                                                                                                                                  _                                                                                                   C                   O                                                      G                                                                                   F                                                                                   B                                                                           D                                                                                                                                                                                                         F                                                                                       B                                                       G                                                                   O                                                                                                                                             G                                                                                                                                                      P                                                       F                                                                                                                              M                                                                                                                      J                                                                                       P                                                   F                                                                                                                                                                             F                                                                       ^                                                                                                                 F                                                       D                                                       M                                                                   ^                                   C       G                                                                                                         D                                                                                                                                          B                                                                                                  P                                                                       C           G                                                                       G                                                                                          F                                                                                                                     [                                                                                                      B                                                                          




                                                                                                                                                                                                                                                                                                                   S                                                                           




                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                               G                                                                                                                                                          Z                                                           C                           ^                                   ^                                                   C                                       B                                                                                                                                                                  P                                                                                                                                                                                  D                                                                                                                                                                                         F                                                                       C                           ^               G                                                                           




                                                                                                                                                                                                                                                                                                        




                                                                                                                            s                                                                                                                                                                                                                                                                                                                                                                                                                        z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           v                                                                                                                                                                                                                                                                                                                    e                                                                                                                                                                                                                                                                                                                                                                                                                              r                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           v                                                                                                                                                                                                        f                                                                                                                                                                                                                                         e                                                                                                                  e                                                                                                                                                                                                                                                                                        v                                                                                                                                                                                                                                                                                                                                                          i                                                                                       




                                                                                                                            q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         %                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               e                                                                                                                                                          e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 r                                                                                                                                                                                                                  f                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    e                                                                                                                                                                                                                                                                                §                                                                                                                                                                                                        j




                                                                                                                            s                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          e                                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                            z                                                                                                                                                                                                                                                                                                                                          t                                                                               ð                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     f                                                                                                                                                                                      o                                                                                                                                                                      e                                                                                                                                                                                                k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     e                                                                                                                                              e                                                                                                                                                                                                                                                                                                                                                                                                                                            *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r                                                                                                                           i                                                                                                                                                                                                                 
                                                  




                                                                                            f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       N                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        O                                                                                                                                                                                                                                     E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            T                                                                                                       P                                                                                                                                              G                                                                                                                                                                              F                                                                                                                                                                                                                                                                                            O                                                                                                                                                             B                                                                                   L                                           F                                                               ^                       ^                                                                                  D                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      




                                                                                                                                                                                                                                                                                                                   S                                                                           




                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                               G                                                                                                                                                          Z                                                           C                           ^                                   ^                                                   C                                       B                                                                                                                                                                  P                                                                                                                                                                                  D                                                                                                                                                                                         F                                                                       C                           ^               G                                                                           




                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  v                                                                                                                                                                                                                                                                                                                    e                                                                                                                                                                                                                                                                                                                                                                                                                              r                                                                                                                                                                                                                                                                                                                                                                                                                                                                     e                                                                                                                  e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 v                                                                                                                                                                                                                                                                                                                                                                          i                                                                                       




                s                                                                                                                                                                                                                                                                                                                                                                 {                                                                                                                                                                                                                                                                                                                                                                                                              ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    k                                                       h                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            k                                               y                                                                                                                                                                                                                                                                          v                                                                                               e                                                                                                                                                                                                                       d                                                                                                                  §                                                                                                                                      k                                                                                                                                                                                      y                                                                                                                                                                 j                                                                                           P                                                                                                                                




                                                                                            z                                                                                                                                                                                                                                                                                                                                              t                                                                                                                                                                                                                                                                                                                                                                                                                  f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     f                                                                                                                                                          o                                                                                                                                                                                  e                                                                                                                                                                                            k                                                       i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  k                                                                                                                                                                                                                         f                                                                                                                                                                   k                                                                                                                                                                                                                                               k
,                           £                       




                                                                                                                                                                                                                                                                                 k                                                                                                                                                                                                                                                                                      r                                                                                                                                                                                               k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          |




                                                                                            h                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                o                                                                                                                                                                                                                 j                                                                                       k                                                                                                                                                                                                                              r                                                                                                                                                                             j                                                                                                                                                  k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            o                                                                                                                                                          k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     e                                                                                                                                                                       Q                                                                                                                                                                                                                                                                                                                                                              f                                                                              o                                          k                                                                                                                                                                                                                                                                          k                   f                                                                                                              o                                                                                                                                           j




                                                                                                                                                                                                                                                                                                                                                                                                                                                                               k                                                                       e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  k                                                                                                                                                                                                                                                                                                        e                                                                                                                                                                                                                                                                                         r                                                                                                                                                      k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            g




                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                
                                                                                                                                                                                                                                                                                                            w                                                                                                                                                                                                                                      g                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        g




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        h                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    {                                                                                                                                                                                                 ¨                                                                                                                                                          j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          v                                                                                                                                                                                                                                                                                                                                                                                                                        i                                                                                                                                                                                                                                                                                                                                      {                                                                                                                                         f                                                                                                                                                                     




                                                                                                                            q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ,                       -                                                               .                                                               /                                                                                           0                                                       1                                                                   2                                           3                                                       4                                                               5                                       2                                   1                                                   1                                                           5                                   3                                               6                                                                   7                       5                           8                                                           3                                                       4                                                           5                           9                               5                               1                                                               9                                   :                                                   ;                                                                       <                                       =               >                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        k                                                                                                                                                        k                                                                                                                                                                                                                                                                           f                                                                                                                                                                                                                                                                                                                                                       j                                                       




                                                                                                                                6                               ?                                   ;                                                       1                                                   @




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               r                                                                                                                       k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




        ´                       µ       µ               ¶       ·       ¶           ¸                           ¹                               º                                       »                                                   ¼                                   ½                                                                                                                           ¾                                                                   ¿                                                           À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Á                                                               Â                       Ã                                                                   Â                           Ä                                                                   Å                                                           Ä                                               Æ                                   Â                                                       Ç                                                       È                                   É                                       Ê                           Æ                           Ã                                                                       Æ                                       Ë                                                           Ê                           Ã                                                           Ì                               Í                                                                   È                               È                               Ã                                       Ê                   Î               Ï                                                               È                   Ç                                                   Î                                               Ð                   Æ                               Ñ                                                       Ê               Ò                                                   Ê               Ñ                                           Ó                       Ã                                                   Ì               Ï                                                               É                               Ê           Ì                   Ê           Æ                                   Ô                                                   È                   Ç                               Î                                       Õ                               Ã                                   Æ                                   Ö                               Î                   Ó                                       ×                           Â                   Ë                               Ø                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ù                                   ¸                               Ú                           Û                           R




    8                   :           <           #           ]               %                   !           '                                               Ý                                               :                                               9                                                   Þ                                                   !                                               ?                                                       ß                                                   #                                                               7                   à                                       @                                                   á                                                           â                                                   â                                                                       ã                                           ä                                   å                                                               æ                                                           å                                       æ                                                                                                   ç                                                                       '                                                       "                                           #                                           Ý                                                                   %                                                               "                                           '                                                           =                                               +                                       +                                           Ý                                                                       ä                                               ]                                                           ]                                                   ]                                               è                   é                               '                                                       "                                           #                   à                                       %                                                       "                           '                                                   è               à                                   :                               &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ç                               '                       "               #                       Ý                                       %                           "                       '                                   ç                   %                                   >                               \                           !           ;                               9               #           à       Þ
                                                                                                                                                                                                                                                                                                                                                Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Desc
                                                                                                                                                                                                                          
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Main Document    Page 51 of 75
                                                                                                                                                                                                              ,                                                                                                                                                               -                                                                                       .                                           /                                                                               0                                                                       /                                                                       1                                                                                           2                                                                       3                                                                       4                                                                       5                                                                                                                                                                                              6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       N                           F                       G                                                                                          B                                       J                               [                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    7           ê               ë                       ì                   í                   î                       ï               í                       @




                                                                                                                    v                                                                                                                                                                                                                                                                                                                                                                                                                                                                 i                                                                                                                                                                                                                                              r                                                                                                                           k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 r                                                                                       i                                                                                                                                                                                                                                                                                                                                  t                                                                                                                                                                                                                                      f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             f                                                                                                                                          o                                                                                                              e                                                                                                                                                    k                                                                                                                                                                                                                                                                                                                                           e                                                                                                                                                                       f                                                          §                                                                                                                                                                                                                                                                               e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            k
,                                                              




                                                                                                                                                                                                                                                                                                         k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               r                                                                                                                                                                                                                                                     f                                                                                                                                                                                                                                             |




                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                        
                                                                                                                                                                                                                                                                                                        w                                                                                                                                                                              g                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                g




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        h                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              |                                                                                                                                                                                                                               v                                                                                                                                                                                    f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  v                                                                                                                                                                                                                                                               




                                                                                                                                                    q                                                                                                                                                                                                                                                                                                                                                                                                             ,                           -                                                               .                                                   /                                                                   0                                           1                                               2                       3                                                       4                                           5                   2                               1                                           1                                   5                                       3                                                   6                                                                       7                           5                           8                                           3                                   4                                                       5                           9                                   5                                   1                                                       9                                       :                                       ;                                   <                                   =           >                                                           6                                                       ?                                                           ;                                                           1                                   @                                                                                                                                                                                                                                                                                                                           q                                                                                                                                                                                                                                                                                                                                                                                                                                 ,                       -                                                       .                               /                                                       0                                       1                           2                               3                           4                                       5               2                               1                           1                           5                           3                               6                                       7           5                   8                           3                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  r                                                                                                         |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        4                                       5                               9                                               5                       1                                                           9                                   :                                       ;                                                                       <                               =                           >                                                               6                                           ?                                           ;                               1                                       @




                                                                                                                                                                                                        r                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             e                                                                                                                                                              e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                j                                                                                                                                                                                                                                                                                                                                                                                                                                                                      e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              i                                                                                                                                                                                                              t                                                                                                                                                                                  f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         f                                                                                      o                                                          e                                                                                        |
,                       ,                                                                                          S




                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                        
                                                                                                                                                                                                                                                                                                        w                                                                                                                                                                              g                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                g




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              y                                                                                                                                                                                                                                                                                             j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               v                                                                                                                                                                                    f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  v                                                                                                                                                                                                                                                               




                                                                                                                                                    q                                                                                                                                                                                                                                                                                                                                                                                                             ,                           -                                                               .                                                   /                                                                   0                                           1                                               2                       3                                                       4                                           5                   2                               1                                           1                                   5                                       3                                                   6                                                                       7                           5                           8                                           3                                   4                                                       5                           9                                   5                                   1                                                       9                                       :                                       ;                                   <                                   =           >                                                           6                                                       ?                                                           ;                                                           1                                   @                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      r                                                                                                         |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    q                                                                                                                                                                                                                                                                                                                                                                                                                                 ,                       -                                                       .                               /                                                       0                                       1                           2                               3                           4                                       5               2                               1                           1                           5                           3                               6                                       7           5                   8                           3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        4                                       5                               9                                               5                       1                                                           9                                   :                                       ;                                                                       <                               =                           >                                                               6                                           ?                                           ;                               1                                       @




            s                                                                                                                                  ñ                                                                                                                                                                                              h                                                                                                                                                                                                                                                                                                                                                                                                                                      s                                                                                                                                                                                  e                                                                                                                                                                                                                                                                                                 w                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            y                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¦                                                                                      
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    S




                                                                                                                    v                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       e                                                                                                                                                                  e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       i                                                                                                                                                                                 |                                                                           h                                                                                                                                                                                                                                                                                                                                                                                                                                                     e                                                                                                                          e                                                                                                                                                                                                                                                              f                                                                                                                                                                         i                                                                                                                                                                                                                                         k                                                                                                                                                                                                                                      j                                                                                     k                                                                                                                                                                                                                                                                                                                                                                      
,                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      g




                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                        
                                                                                                                                                                                                                                                                                                        w                                                                                                                                                                              g                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            g




                                                                                                                                                    m                                       i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  e                                                                                                                                      e                                                                                                                                                                                     |                                                                                                                                                                                                                                                                                                                                                                                   v                                                                                                                                                                                    f                                                                                                                                                                                             e                                                                                      e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     )                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,               -                                                           .                                                   /                                                                   0                                   1                           2                                       3                                       4                                       5                           2                                   1                               1                                   5                               3                       6                                           7                   5               8                                           3                               4                                   5                           9                           5               1                                               9                               :                               ;                                               <                                   =               >




                                                                                                                                                    q                                                                                                                                                                                                                                                                                                                                                                                                             ,                           -                                                               .                                                   /                                                                   0                                           1                                               2                       3                                                       4                                           5                   2                               1                                           1                                   5                                       3                                                   6                                                                       7                           5                           8                                           3                                   4                                                       5                           9                                   5                                   1                                                       9                                       :                                       ;                                   <                                   =           >                                                           6                                                       ?                                                           ;                                                           1                                   @




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        6                                           ?                                                           ;                                           1                                       @




            s                                                                                                                                  t                       ð                                                                                                                                                                      u                                                                                                                  r                                                                                                                                                           v                                                                                                                                                                                                                                                                                                                                                                                   q                                                                       f                                                                                                                                                                                                                                                                                                        ¦                                                                                                                          r                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         h                                                                                                                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                     e                                                                                                                                          e                                                                                                                                                                                                                                                                                                                                                                                                                                                   s                                                                                                                                                                                                                      t                                                           ð                                                           k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    i                                                                                                                         j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          e                                           e                                                                                                                                                                 




                                                                                                                   
                                                                                                                            T




                                                                                                                                            
                                                                                                                                                            U




                                                                                                                                                                            §
                                                                                                                                                                                                                V




                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                            W                       X               Y




                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                            U




                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                Z




                                                                                                                                                                                                                                                                                                                                                                                                                                                f                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                [




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            U




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            \                                   ]




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ^                                               ^                               ]




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    _




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        k                                                   i                                                                                                                                                                                                          
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                k                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               k




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        k                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                k                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           k                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                j




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       j




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        e                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                k                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    k




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (                                                                                                                                                                                                            




                                                                                                                                                                            j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    f                                                                                                                                                                                                                                                                                                                                                                                              k                                                           i                                                                                                                                                                                                                                                                                            k                                                                                                                                                                                                                                                                                                                                                                                                                                                   g




                                                                                                                   
                                                                                                                            `




                                                                                                                                            
                                                                                                                                                            W                   \




                                                                                                                                                                                                
                                                                                                                                                                                                            [




                                                                                                                                                                                                                                                                    i                                                                                                                  k                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    k                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        k




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                e




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   e




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       r                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i                               k                                   i                                                                                                                                                                                                                                                                                                                                                                                                                                       i                                                                                  i                                                              k                                                              e                                                                                                                              k                                                                                                                                                         (                                                                                                                                                                                                               




                                                                                                                   
                                                                                                                            a                                   ]




                                                                                                                                                                                            (
                                                                                                                                                                                                b                                                                   ]                                           X                           c




                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                            Y




                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    d




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        e                                                                                               Z                                                                                                               ]




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                \                   [                                                           X




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                W                       ]




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ^




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        k                                                           e                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    j                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    r




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   i




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    g
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (                                                                                                                                                                                                                                                                i                                                                                                                                                                 k                                                                                                          (                                                                                                                                                                                                                                                                                          f                                                                                                                                                                                   k                                                         §                                                                                                       f                                                                                                                                                                                                           k




                                                                        e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            k                                                                                                                                                                                                                                                                                                  e                                                                                                                                                                                                                                                                                                                                                                                                                           j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        o                                                                                                                                                                                             i                                                                                                                                                           f                                                                                                                                                                                            k                                                                                                                           j                                                                                                                                                                                                                                                                                                                                                                                                                                          i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      g




    %




    ~                       ¨                           g                                                                                                                                                                                                                                                                                                                                                                                                                                j                                                                                                                                              r                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           f                                                                                                                                                                                                                                                     f                                                                                                                                                                                                                                                             e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     f                                                                                                                                                                                                                                                                                                                                                                                                                             r                                                                                                                                                                                                                                                                                                                                                                                                                r                                                                                                                                                                                                                                                                                                            i                                   |
                                                                                                                    S




                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                        
                                                                                                                                                                                                                                                                                                        w                                                                                                                                                                              g                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                g




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               u                                                                                                                                      r                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ¦                                                                                          r                                                                                                                                                                                                                                                                                                                                                                                i                                       k                                                                                                                                                                                                                                                                                                                              v                                                                                                                                                                                                                                                                                            




                                                                                                                                                    q                                                                                                                                                                                                                                                                                                                                                                                                             ,                           -                                                               .                                                   /                                                                   0                                           1                                               2                       3                                                       4                                           5                   2                               1                                           1                                   5                                       3                                                   6                                                                       7                           5                           8                                           3                                   4                                                       5                           9                                   5                                   1                                                       9                                       :                                       ;                                   <                                   =           >                                                           6                                                       ?                                                           ;                                                           1                                   @                                                                                                                                                                                                                                                                                                                           q                                                                                                                                                                                                                                                                                                                                                                                                                                 ,                       -                                                       .                               /                                                       0                                   1                               2                           3                               4                                   5                   2                               1                           1                           5                           3                               6                                       7           5                   8                           3                                   4                                   5                   9                               5           1                                   9               :                       ;                                                                                                                               o                                                                                                                 i                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        <                                   =                       >                                                                           6                                                           ?                               ;                                       1                                       @




    ~                                                   g                                                                                                                                               r                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                j                                                                                                                                                              r                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         |
                            ò
                                                                                                                    S




                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                        
                                                                                                                                                                                                                                                                                                        w                                                                                                                                                                              g                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                g




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               u                                                                                                                                      r                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ¦                                                                                          r                                                                                                                                                                                                                                                                                                                                                                                i                                       k                                                                                                                                                                                                                                                                                                                              v                                                                                                                                                                                                                                                                                            




                                                                                                                                                    q                                                                                                                                                                                                                                                                                                                                                                                                             ,                           -                                                               .                                                   /                                                                   0                                           1                                               2                       3                                                       4                                           5                   2                               1                                           1                                   5                                       3                                                   6                                                                       7                           5                           8                                           3                                   4                                                       5                           9                                   5                                   1                                                       9                                       :                                       ;                                   <                                   =           >                                                           6                                                       ?                                                           ;                                                           1                                   @                                                                                                                                                                                                                                                                                                                           q                                                                                                                                                                                                                                                                                                                                                                                                                                 ,                       -                                                       .                               /                                                       0                                   1                               2                           3                               4                                   5                   2                               1                           1                           5                           3                               6                                       7           5                   8                           3                                   4                                   5                   9                               5           1                                   9               :                       ;                                                                                                                               o                                                                                                                 i                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        <                                   =                       >                                                                           6                                                           ?                               ;                                       1                                       @




        ´                               µ       µ                   ¶           ·       ¶               ¸                               ¹                   º                                       »                                                   ¼                               ½                                                                       ¾                                                       ¿                                                           À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Á                                                               Â                                           Ã                                                               Â                       Ä                                                       Å                                                                       Ä                                   Æ                   Â                                   Ç                                   È                                               É                                               Ê                           Æ                                                       Ã                                                           Æ                                   Ë                                           Ê           Ã                                                                       Ì                               Í                                                       È                               È                       Ã                                                           Ê               Î           Ï                                                           È                       Ç                                                       Î                                               Ð               Æ                                       Ñ                                       Ê                   Ò                                           Ê       Ñ                                               Ó                               Ã                                               Ì       Ï                                                                   É                               Ê               Ì       Ê           Æ                   Ô                                       È                       Ç                               Î                           Õ                                       Ã                               Æ                                       Ö                               Î                   Ó                       ×                                   Â               Ë                   Ø                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ù                       ¸                       Ú               Û           f




    8               :                       <               #               ]               %                           !           '                                   Ý                                                   :                                           9                                   Þ                   !                                       ?                                           ß                                                   #                                           7                       à                                                   @                                               á                                                   â                                                       â                                       ã                                   ä                       å                                       æ                                                   å                                   æ                                                               ç                                                       '                                   "                                                   #                                                           Ý                                                                   %                                                   "                               '                                           =                                           +                                           +                                           Ý                                                                           ä                                           ]                                   ]                           ]                                   è                       é                       '                                           "                                       #                           à                                               %                                                   "                                   '                                   è                           à                                   :                       &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ç                           '                           "                   #                   Ý                       %                           "                           '               ç                       %                               >                   \               !       ;                       9       #   à       Þ
Case 6:20-bk-16371-WJ   Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02   Desc
                        Main Document    Page 52 of 75
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Desc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Main Document    Page 53 of 75

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !                                   "                           #                                           $                                                       %                                           &                                                                           '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (                                                                           )                                           )                                   *                   '                           $                                           %                   &                                           '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   +                               %                                   "                               #                                           $                                   %                                   &                                   '




                                                                                                                                                                                                                                                                                                                                                  ,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -                                                                                       .                                       /                                                                   0                                                               /                                                                   1                                                                                                                       2                                                       3                                                                       4                                                                           5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       6




                7           8                                           9                                           :                                               ;                                                   "                                       '                                                                               <                           =                                           <                                               *                               >                                               ?                                               @                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                   "                           #                                           $                                                       %                                           &                                                                           '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (                                                                           )                                           )                                   *                   '                           $                                           %                   &                                           '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   +                               %                                   "                               #                                           $                                   %                                   &                                   '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                N                                                                       R                                                                   S                                                   T                                                                       U                                                           V                                                                       W                                                                                  X                   E                                       T                                           U                               X       N                               T                                       Y                                               Z                                                                       N                                               V                                                                   W                                                   X                   Z                                   Y                                                       U                                                                   S                                                       X               V

                    A                                                       B                                                               C                                                                                                     D                                                                                                       E                                                                                          F                                                                                                                                                         G                                                                               H                                                   F                                                           B                                                       I                                                                          J                                                                   K                                                                                          L                                               M                                                                                       N                                                                                                                                              J                                                                                                                             O                                                                                                                                                                                                    P                                                                                                                                      Q




                    N                                               F                                                       G                                                                                                                                                      B                                                                   J                                                           [                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                7                           <                                   \                                       >                                               :                                                   ]                                               >                                   @

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        N                           P                                              L                           I                               C       O                                              P                               C               G                                                   C   G                               F                                       B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    F                       [                                                          B                           D                                              D                                           O                           C                       ^           C           B                   _




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    `                           a                           b                       `                       c




d                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           g                                                                                                                                                                                                              h                                                   i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            j                                                                                                                                                                                                                                                                                                                                                                                                       g                                                                                                                                                              g                                                                                                                                                                                                                     i                                   




m
                                                                                          
                                                                                                                                                                                                                                          




                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                e




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                g                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        g                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            g




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        o                                               p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        k




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            g




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       j                                                                                                                                                  q                                                                                                                          g                                                                                                                                                    g                                                                                                                                                                                                                                                                                                        j                                                                                                                                                                                                                                                                                                                                                                                                                                                                          f                                                                                                                                                                                                                                                                                                                                                    i




                                                                                                                                                                                                                                                                                                                                                                                                                                                                n                                                                                                                                                                                                                                                                                                                                           e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               i                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               l                                                   m                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           g                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




d                                                                                 n                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         g                                                                                                                                                                      g                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     f                                                                                                                                                                                     f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               r                                                                                                                                                                                                                                                                                                                                                                                         i                               j                                                                                                                                                                                                                                                                    s                                                                                                                                                                                                                                                                                                                                                                                  g                                                                                                                                                                                       j                                                                                                                                                                                                                                                                              g                                   g                                                                                                                   f                                                                                                                                                                                                                                                                                           l                           t                                                                                                                                                                    j                                                                                                                                                                                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        l




t                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                g                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   g                                                                                                                                                                                                                                                                                           j                                                                                                                                  l                                                       d                                                                                                                                                                                                                                                                                                                                                                                    g                                                                                                                                                                                                                                                                                                                                                                                                                           i                                                                                                                                                                                                                                                                                                                                                                                                                                                                      g                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       l                   u                                                                                                              g                                                                                                                                                                                                                                                                                                                                                                                                                             g                                                       f                                                                                              i




                                                                                                                                                                                                                                                                                                                                                                                                                                                                n                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        j                                                                                                                                                                               v                                                                                                             q                                                                                                                                                             n                                                                                  w                           l




                    x                                       F                                                                                                                                                                                                                            Q                                                                                                                                                                                                           y                                                                                                                                                                                                                m                                                                                                                                                                                                                                                 z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       {                                                                                                                                                                                                                                                                     |                                                                                                                                               e                                                                                                                           }                                                                                                                                                                                                                                                                                                                                                                                                                         z                                                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          `                                                                                                                                                                                                         }                                                                                                                                                                                                                                                                                                                                                                                                                 z                                                                                                                                                                                                                                                                                                                   {                                                                                                                                                                                         |                                                                                                       e                                                                                                   z                                                                                                                                                                                                                        }                                                                                                                                                                                                                                 j                                                                                            g                                                                                 v               u                                                                                                                                                                                                            `                           p                                                                                             w                       i                                                                                                                                                                                        
                               ~




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                j                                                                                                                                                                                     n                                                                                                   l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         {                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              n                                                                                                                                                                                                                                          g                                                                      g                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        g                                                                          g                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    k                                                                                   g                                                                                                                                    }                                                                                                                                                                                                                                                                       z                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                                        N                                                                                                                                                             D                                                                                   C                                                                                                                                                       G                                                                                                                                                                                                                                                                              5                                                                                                                                                                                                                                                                                                                                                       1                                                                                                                                               1                                                                                                                                                                                                                                                                                              -                                                                                           /                                                                                                                       0                                                                                                                                                              /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        E                                               J                                                                                                                                                    B                                       D                                                                                                                                                    P                                                                                                                      K                                                                                                 K                                                                                                    M                                       ~                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           S                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                        B                                                   F                                                                           [                                                                                                                                              Q




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            U                                                                                                             F                                                           C                   B                                                                              P                                                                                                                  K                                                                                                                 K                                                                                                            M                                               F                                   B                               D                                                                                                                 D                                                                                                 [                                                   C                                  ~




                                                                                                                                                                                                                                                          G                                               L                                                                                                                  C                   K                                                                                      C                                                                                              B                                                                                                              O                                                                                                                                       §                                                                       ¨                                                                               ©                                                           ª                                                                                                                                                                                              «
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¬                                                           ¬
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¨                                                                                                           §                                                                       ¨                                                                   ­                       ¨                                                       ¨                                                           ¨                                                                                       5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        6
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        U




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           F




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    C           B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               P                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¡                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    K




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¢
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        £
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           K




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¤
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¥
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    M




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    F                                   B                           D




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           £
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¡
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         C               B                                                                             F




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       G




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    /                                                               3                                                                                                                                                                                                                  /                                                                                                                                                                                                                                                                                                           /                                                                                               1                                                                                   ±                                                                                                                                   /                                                                                                                                                                                       /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ®                                       ¯                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                6                                                                                       °                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    6                                                                                                           




                                                                                                                        K                                                                                                                                                     K                                                                                                                                                                                                M




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        U                                                                                                                 F                                                       C               B                                                                                              P                                                                                              K                                                                                                                     K                                                                                                                    M                                                   F                                   B                           D                                                       ²                                              ³                                           K                       ^       F                                   C                       B               ´               Q




                                                                                                            G                                                                                                                                  L                                               J                                                                                              C                                       B                                               _                                                                                               D                                                                                                                                                                                    Q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               µ                                       4                                                   1                                                   .                                                               1                                                   ¶                                                           /                                                               «                                                                                                                                                                                                           1                                       ±                                                                       ¸                                                                                                                       5                                                                   /                                       1                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ·                                                                                                                                                                                                                                                                     ¹                                                                                                                                                                                                       6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                                        N                                                                                                                                                             D                                                                                   C                                                                                                                                                       G                                                                                                                                                                                                   «                                                                                                                                                                                   µ                                                                                                       4                                                                           4                                                                       »                                                                       /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               º                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        E                                               J                                                                                                                                                    B                                       D                                                                                                                                                    P                                                                                                                      K                                                                                                 K                                                                                                    M                                       ~                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           S                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                        B                                                   F                                                                           [                                                                                                                                              Q




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            U                                                                                                             F                                                           C                   B                                                                              P                                                                                                                  K                                                                                                                 K                                                                                                            M                                               F                                   B                               D                                                                                                                 D                                                                                                 [                                                   C                                  ~




                                                                                                                                                                                                                                                          G                                               L                                                                                                                  C                   K                                                                                      C                                                                                              B                                                                                                              O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¬                                                                       ¬                                                                               ¬
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¨
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               º                                                                                   ¼
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    4                                                           ¶                                                                           1                                                                               .                                       0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    /                                                                                           ½
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   º
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ­                                                       ¾                                                                               1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .                                                               ¿
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        U




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           F




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    C           B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               P                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¡                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    K




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¢
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        £
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           K




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¤
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¥
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    M




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    F                                   B                           D




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           £
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¡
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         C               B                                                                             F




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       G




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1                                                                               .                                                                                                                                                                                   4                                                                                       ­                                                               µ                                                                           Á                                                                                                               ¿                                                                       ©                                                                       Â                                                                       Ã                                                               ©                                                                                                                           -                                                                                                                                   1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                        K                                                                                                                                                     K                                                                                                                                                                                                M




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        U                                                                                                                 F                                                       C               B                                                                                              P                                                                                              K                                                                                                                     K                                                                                                                    M                                                   F                                   B                           D                                                       ²                                              ³                                           K                       ^       F                                   C                       B               ´               Q




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /                                                                                                               1                                                                                                                                                                                                                                                                                                                   1                                                           4                                                                                                   µ                                                                                           4                                                                               ¶                                                                                   1                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¹




                                                                                                            G                                                                                                                                  L                                               J                                                                                              C                                       B                                               _                                                                                               D                                                                                                                                                                                    Q




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¸                                                                                               ¶                                                                                                                                                                                      3                                                                                                                                                                                                                       /                                                                                                                                                                                                                                       .                                   /                                                                   Ä                                                                                   §                                                                   ¨                                                       ©                                                           Ã
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              6                                                                                                                                                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                µ                                       4                                                   1                                                   .                                                               1                                                   ¶                                                           /                                                               «                                                                                                                                                                                                           1                                       ±                                                                       ¸                                                                                                                       5                                                                   /                                       1                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ·                                                                                                                                                                                                                                                                     ¹                                                                                                                                                                                                       6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¸                                                                                               ¶                                                                                                                                                                                      3                                                                                                                                                                                                                       /                                                                                           »                                                                                                                                                                                                                      /                                                                           Ä                                                                               Å                                                                                                                       ª                                                   Â                                                               ­                                   ¨                                                           ¨                                                   ¨                                                                                               ¨                                                   ¨
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ¬                                                                                                                                                                                                                                                                                                                                                                                       º




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                                        N                                                                                                                                                             D                                                                                   C                                                                                                                                                       G                                                                                                                                                                                                   -                                                                                                                                   1                                                   .                                                                                                                                           1                                                                                                                                   /                                                                                                                                                                   µ                                                                           4                                                           1                                                                                                                                                       ¶                                                                   5                                                                                                                               /                                                                                                                           ¾                                                                                       -                                                                   Á
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        6                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        E                                               J                                                                                                                                                    B                                       D                                                                                                                                                    P                                                                                                                      K                                                                                                 K                                                                                                    M                                       ~                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           S                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                        B                                                   F                                                                           [                                                                                                                                              Q




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            U                                                                                                             F                                                           C                   B                                                                              P                                                                                                                  K                                                                                                                 K                                                                                                            M                                               F                                   B                               D                                                                                                                 D                                                                                                 [                                                   C                                  ~




                                                                                                                                                                                                                                                          G                                               L                                                                                                                  C                   K                                                                                      C                                                                                              B                                                                                                              O                                                                                                                                       §                                                                       ¨                                                                               ©                                                           Â                                                                                                   Æ                                                                       /                                                                               /                                                           »                                                                                           Ç
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                µ                                                               3                                                                               /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                /                                                       /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        U




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           F




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    C           B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               P                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¡                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    K




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¢
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        £
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           K




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¤
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¥
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    M




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    F                                   B                           D




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           £
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¡
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¦
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         C               B                                                                             F




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       G




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                }                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         d                                                                                                                                                                                                                                                                                                                                                                                      d                                                                                                                                 e                                                                                                                                                                                                                                                                                                                                                                                                                   f                                                           Ê                                                                                                                                                                                  z                                                                                          g                                                          h
    Y                                   O                       O                                       C                       L                                                           C           F                                                           ^                                                   Z                                                                                                                                                                                 [                                                                                                                                                                              È                                       É                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   K                       F                       _                                  




8                       :                           <                   #                       ]                                                       %                                                   !                           '                                                           Ë                                                               :                                       9                                                       Ì                                       !                                               ?                                               Í                                               #                                   7           Î                                       @                                       Ï                                   Ð                                       Ð                               Ñ                                           Ò                                       Ó                                               Ô                                                   Ó                                   Ô                                                                   Õ                                                   '                                           "                                               #                                               Ë                                               %                                           "                                   '                                               =                               +                                                       +                                               Ë                                                                                   Ò                                                           ]                                               ]                                               ]                                               Ö                           ×                                       '                                   "                                       #                   Î                                   %                                       "                                   '                                   Ö                           Î                               :                           &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Õ                                   '                           "                       #                   Ë                           %                   "                   '                           Õ                           %                           >                       \           !           ;               9   #   Î       Ì
Case 6:20-bk-16371-WJ   Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02   Desc
                        Main Document    Page 54 of 75
                                                                                                                                                                                                                                                                                                                    Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Desc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Main Document    Page 55 of 75

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                                                                               "                                                                                                                                                                                                                  #                                                                                                                                           !                                                                                       "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1                                                                       2                                                                   3




                                                                                                                                                                                                                                                                        $                                                                                       %                                       &                                                               '                                                                                       &                                                                               (                                                                                                                                                   )                                                                                       *                                                                                           +                                                                                                   ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !                                                                                   -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .                                                                   /                                   0




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    4                                                                                                                                                                              5                                                                                   6                        2                                                                                                                              7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               6                                                                                                                                                                                                                                                                                                                                 ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 0                                           8                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .                                                                   9                                           /                                               :




        <                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           <                                                                           <                                                                                               ?                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   <                                   J
                        3                                                                   =                                   >                                                                                                                              >                                                                                                                                                                                      6                                                                       6                                               2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   3                                       @                                                                               3                                                                                                                                                   3                                                               A                                                                               B                                                   C                                                       D                                                                       7                                                                                                                                                                                                                                                                                                  E                                                                                                   F                                                                                                                  E                                                                       3                                                   G                                                                                                                                                                                                                                      H                                                                                                              3                                           =                                                                   3                                   C                                               I                                                                                                                                                               7                   5                                                                                                                                                                                          L                                                                                                                         6                               M                                   N                           O                                                                                               6                                                                                                                                                                                               6                                                                                                                                                                                                                                                                                                                                                                                   6                                                                                                                                                                                                                                                      6                                       6                           2                                                                                                                                                                                                                            O                                                                           N                                       2                                                                                                                          6                                                                                                                                                                                                      5                               2                                           Q                                                                                                                                                                                                                                                                                                                                                E                                                           E                                                                              5                                       6                           2                                                              7                                                                                                                                                  E                                   6                                                                   6




                                                                                            L                       2                                                                                           0                                                                                                                  /                                                                                                                                                                                                                                  6                                       M                                               2                                                                                                                                                                                                                                                                                                                                                      M                                   E                                                                                                           6                                       .       2                                                                                                                                                                                                                                                                                                          R                                                                               M                                           6                                                                   /                                       M               8                                                                      /                                   2                                                                                                                                                                                                                     O                                                                                                                                                                                                                                                     5                                                   /                                                                                          N                               2                                                                                                                                                                                     6                                                                                                                                          N                                   M                       S                   M                                                                                      T                                                       8           2                               K                       N                                           6                                                                                                                                                                                                                                                             6                                   M                                       6                                                       M           9                   2                                           /                                                                                                                                       M                                                                                      /                                                               5   P                                                                                                                                                                                      9               H                                                                                          >                                               /                                                                                                       6                           L                                                                   O                                                                                                                   2                                                                                                                                                                          T                                                                                                                                     9                                          E                                                                   /       6                               2                                                       5                                                                                                                                                                                                                  /       M                                   E       P                                                               6                   2                                                                                                                                                                                                          N                                   2                                                                                  0                          8                              /       Q                                   M               L                                                      9                          /                                                                     E                                                                                        E                                   2                                          6               2




                                                                                                                                                                    P                                                                                   :                                                                                                                                                                                       0                                           /                                                                                                                                                                                                                                                                                                                                                                           :                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                   P                                                                                                                                                                                                                                                                                                                                                   9                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           9                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       9                                                                                                                           :                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            /                                                                                                                                                                                                                                                                                                                       :                                                                                                                                                                                                                                   K                                                                                                                                                                           /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   :                                           /                                                                                                                                                                                                                                           P                                                                                                       K                                                                                                                                                           0                                                                                                                                                                           0
                                                                                            5                                                                                                                                                                                                                                                               E                                                                                                                                                                                                                        E                                                                                                                               2                                                                                                                                                                                                  5                                                                                                                                                                                                                                                                                          S                                                   N                                                                                   2                                                               N                                                                   6                                                                                                                                                                                      E                                                                                                                              5                                               6                                       2                                                                                                  7                                                                                                                                                                       M                                                                                                                          L                                                                       2                                                                                                                                          6                                                                                                                                                                                                                              S                                                                       6                               M                           2                                                                                                                          2                                           N                                                   2                                                                                                  M                                                                                                                  L                                           2                                                                                                                                                                                                                                                            L                                                   6                                           M                                   2                                                                                                                                                                                   R                                                                                                   M                                   6                                                                                                                                               6                                                                                                                                                                                                      5                                                                                                                                                                                      H                                                                                      >                                                                                                                   6                               L                                               O                                                                               L                                                                                                                                                                                      M                                                                                                                                                                                                       N                                       2                                               S                               S                   2                                           R




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    9                                                       /                                                                                                                                                                                                                                                                                                                                                                                           9                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   0                                               8                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   P                                                                                   :                                                                                   /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    9                                                                                                                           9                                                                                                                                                                                                                                   /                                                                                                                                                                                                                                                                           :                                                                                                                                                                                                                                                                       /                                           0                                                                                                                       0                                                                   /                                               0                                                                                                                                                                                                                                                                                                               0                                       U




                                                                                                                                                                                                                                                                                        F                                                                               2                                                                                                                          S                                                                                                                      T                                                                                                                                                           S                                                                                                                                                                                                                                                         Q                                                                   M                                               L                                                                                                                                                                                                                                                                                                                                                                                                                                                         Q                                                                                                                                                                                                                          T                                                                                                                                                                                                                E                                                                                       6                               2                                                                                                                                               L                                                                       L                                                                                                                                                                                              6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               W                                               X                           ;                                               Y                                           Y                                   Z                       Y                       Y




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            /                                                                                                                                                               0                                                                                                                                                                                                                                                                                                                                                                                                                                           0                                                           K                                                                                                                           9                                                       /                                                                                                                                                                                                                               /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /                                                                                                                                                                                                                                                           :




                                                                                                                                                                                                                                                                                        =                                                                                                                  M                                   2                                                                                                                                                      6                                                   2                                                                                                               6                                                                                                                                                                                                                                          N                                               M                                       S                           M                                                                                                                                              T                                                                                                       2                                                           N                                                           6                                                                                           M                                                                                                                                                                                   6                                                                                   6                                                                                                                                                                                                                                                                                                                6                                                                                                                                                                                                                                                                                  Q                                                                                                                                                                                                                                                L                                                                              M                                   Q                                                                                      E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         W                                               X                           ;                                               Y                                           Y                                   Z                       Y                       Y




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                9                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           9                                                                                                       0                                                                                           0                                                                                   /                                                                                                                                           P                                                                                                                                                                                                                                                                                                                                                   9                                                                               /




                                                                                                                                                                                                                                                                                        G                                                                                                                                           S                                                                                                                                                                                  L                                                                                                                                                                                          4                                                                                                           >                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Y                                   Z                       Y                       Y




                                                                                                                                                                                                                                                                                                                                                                                /                                                                                           /




C                   3                                                                       [                                                                                                                                                                                                                      2                                                               >                                                                                                  L                                                                                                                                                                              2                                                                                       N                                                                                               6                                                                                                                                                                                                                              L                                                   2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 6                                       M                                   2                                                                                                                                                                                                                                                                      M                                           E                                                                                               6                                   2                                                                                                                                                                                                                                                                                                  R




                                                                                                                                            9                                                                                                                           0                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           9                                                                                                                                                                                                                                                                                                                                       P                                                                                                                       :                                                                                                                                                                           0                                           /                                                                                                                                                                                                                                                                                               :                                                           /                                                                                                                                                                                                                                                                                                                   P                                                                                                                                                                                                                                                                                                                       /                                                       0                                               U




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       4                                                                                                                                                                                          5                                                                                       6                                               2                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               \
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    9
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              7




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        0                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   L                                                       M                       N                                               O




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    8                                                       U




B                   3                                                                       [                                                                                                                                                                                                                      2                                                               >                                                                                                  L                                                                                                                                                                              2                                                                                       N                                                                                               L                                                               2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 6                                   M                               2                                                                                                                                                              6                               2                                                                                                   5                                                                                                                                                                                                                                                                          M                               E                                                                                       6                           2                                                                                                                                                                                                                                                                                                                          M




                                                                                                                                            9                                                                                                                           0                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   P                                                                                                       :                                                                                                                                                                                                                                           0                                                   /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :                                                                   /                                                                                                                                                                                                                                                                                                                           P                                                                                                                                                                                                                                           0                                                       U




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       4                                                                                                                                                                                          5                                                                                       6                                               2                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               \
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    9
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              7




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        0                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   L                                                       M                       N                                               O




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    8                                                       U




                                                                                                            
]
                    3                                                                                                                                                                                                                                                                                                                                                                                                                              Q                                                                                                                                                                                                                                                             2                                                                                   6                                                                                                                                               T                                                                                                                                                                                                                                                                    E                                                                                                                       6                               2                                                                                                                                                                                                                                                                                                                                                                                                     6                                                                                                                                                                                                                                              5                                                           2                                                           Q                                                                                                          ^                                               E                                                                           M                                                                                               L                                                       S                                           2                                                                                                                                              E                                                                   L                                                   2                                                                                                                                                                                                                                                                                                                                                 6                               M                           2                                                                                                                              R                                                                           M                               6                                                                                                                                                                                                                                                                                                   O                                                                                                       2                                                                               6                                                                                                                                                                                                                                                                                                                                                                                                                                                                           2                                                                                                                                                                      >                                                                                              S                                                                                                                                                                                                          6                                                                                                                          O                                                                                                                                                                                                                                                                                                                                                                                                                                5                                                                                                                                                                                                                                            E                                                                                                                                                               2                   L                           M                                           6                                                                              2                       N                                                                   O                                               S                                   R                                       N               M                                                  3




                                                                                                                                                                                                                                                                                                                            9                                                                   /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               0                                       9                                                           /                                                                                                                                                                                                                                               9                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                                                               0                                                                                                                                                                                                                       0                                                                                                                                                                                                                                                                   P                                                                           :                                                                                                                                           0                                           /                                                                                                                                                                                                                                                                                                                                                                           9                                                                                                                               /                                                                                                                                                                                                                                                                                                                                                        9                                                                                                                                                                                                                   :                                                                                                                                                                                       0                                                                                                                                                                                                                                                                                                                                                                                                       0                                               0                                                                                                   9                                                                                                                                                                   /                                                                                                                                           P                                                                                                                           P                                                                                                                                                                                               0                                           /                                                                                                                                                   /                               0                               0                                                                                                           /                                                           0                                                                                               P                                                                                           /                                                                                                           P




                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                   Q                                                                                                                                                                                                                                              T                                                                                                                                                                                                                                                                            E                                                                                                                   6                       2                                                                                                                                                                                                                                                                                                                                                                                                                                             6                                                                                                                                                                                                                                                                  5                                                       2                                                           Q                                                                                                                          ^                                   E                                                               M                                                                       L                                                               S                                               2                                                                                                                                                                                  E                                                                                           L                                               2                                                                                                                                                                                                                                                                                                                                                                 6                           M               2                                                                                                                              R                                                                   M                                   6                                                                                                                                                                                                                                                                                                                                                                                                                                             2                                                                                                                                                                                           2                                                                                                                                                                                                                                                                                                                                                                                    2                                                                                                                                                                                                              R                                                                                                                                               2                                                                                                                                                                                                                                                                                                            2                                           6                                                                                                                                                                                                                                                  5                                                                                                                                                                                                 2                                                                                                                                                                                              2                                           L                               M                                                       6                                                                                          2                                       N                                                               O                                       S                                   R                                                           N                   M                                                                      3                           _




                                                                                                                                                                                                                                                                                                                                9                                                               /                                                                                                                                                                                                                               /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           0                                                       9                                                                   /                                                                                                                                                                                                       9                                                                                                                                                                   /                                                                                                                                                                                                                                                                                                                                                                                                                                               0                                                                                                                                                                                                                       0                                                                                                                                                                                                                                                                                                                   P                                                                               :                                                                                                                                               0                                               /                                                                                                                                                                                                                                                                                                                                               9                                                                               /                                                                                   :                                                                                                                                                                                                       0                                                                                                                                                                                                                                                                                                                                                                                                        :                                                                                                                                                       0                                                                                                                                                                                               0                                                                                                                                                                           9                                                                                                                                       /                                                                                                                                                                                                                                                                                                                               P                                                                                                               P                                                                                                                                                                                                                   0                                                                                                                                                       /                               0                               0                                                                                                                                   /                                                                                           0                                                                                                   P                                                                                                   /                                                                                                                           P
                                                                                                                                                                                                                                                L                                                           2                                                                                                                       O                                                                                                               2                                                                       N                                                                                               6                                                                                                                                                                                                                                                                                                          T                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          6                                                                                       6                                       2                                                                   T                                                                                                                          6                                                                                                                                                                                                                             R                                                                                       M                           6                                                                                                                                                                                                                                       S                                                   M                                                                                       6                                                       2                                                       N                                                           6                                                                                                                                                                                                                                                                                                                                                                                                                                    2                                           N                                                   6                                                                                                                                                                                                                                                                                         2                                                                                                                                                       S                                                                                                                                                                                                                                                                                                                                                                                      M                                                                                              T                                                                                                   M                                                                                                                                          6                                                                                                                                                                                          L                                               2                                                                                                                                                                                                                                                                                                                                                                                         6                               M                       2                                                                                                          M                                                                                                                                               6                                   6                                                                   L                                                                                                                      E                                           3




                                                                                                                                                                                                                                                                                                                                                                            :                                                                                                                                                                                                                                                                                                                                                                                           9                                                                                                                                                                                           /                                                                                                                                                                                                                                                                                                                                   P                                                                                                                                                                                                                                                           K                                                                                                                                                                                                                                                                                                                               9                                                                                                                                                                                                                                                                                                                                                               9                                                                                   /                                                                                                                                                                                               0                                                                                                                                                                                                                                                                   9                                                                                                                                                           /                                                       P                                                                                                               0                                                                                                                                                                                                       9                                                                                                                               :                                                                                                                                                                                                           :                                                                                                                                                                                                                    0                                                   9                                                                   /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               9                                                                                                                                                                                                                                                               P                                                                                           :                                                                                                                                                           0                                   /                                                                                                                                                                                                                                                       0                                                       /                                                                                                                   /                                                                       9




`                   3                                                                                                                                                                                                                                                                   6                                               >                                                                                                                                                                                                         N                                       2                                                                                                                                                                                  6                                                                                                                                                                                                                                                                                                          5                                                               2                                                                                   Q                                                                                                                                              ^                                       E                                                       M                                                                       L                                                           S                                   2                                                                                                                                                                                  E                                                                                   N                                                                                                                                                                                                                                                                                                                                                                                                                    Q                                                                                                                                                                                                                                              T                                                                                                                                                                                E                                                                           6                           2                                                                                                                                                                                                    E                                                                                                                                         S                                                                  T                                                                                                                   S                                                                                                                                                                                                                     Q                                                                   M                                               L                                                                                                                                                           N                                               2                                                                                                                                                                                                                              S                   S                                                                                                                                                                                                                                                                                                                                  L                                           6                                                                                                       2                                                   N                                                                       6                                                                                                                                                                  5                                                                                                                                                  H                                                          >                                                                                                               6                   L                                           O                                                                                           L                                                                                                                                                                                  M                                                                  L                                       S                   >                                   E                                           M                                          T




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    9                                                                                                                                                                                           /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   0                                                                                                                                                                                                               0                                                                                                                                                                                                                                                                                                                                                               K                                                                                                                               9                                                           /                                                                                                                                                                                                                                               /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   /                                                                                                               0                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    /                                                                                                                                                           /                                                                       0                                                           :                                                                                                                                                                                                           0                                                                                                                                                                                                                               9                                                                                                                                                                               /                                                                                                                                                                                                                   :                                                                                                                                                                                                                                                               /                               0                                                                       K                                                                                                                                                                                                                                                                                                                                                   U




                                                                                                                                3                                                                                   _                                                                                                                                                                                                          S                                   O                                                                                                                               M                                                                                                                                                       2                                                                                   N                                                                                       6                                                                                                                                                                                                                  E                                                                                                                                                          5                                                                       6                                   2                                                                                          a                                                                                                   N                                           M                                                                                                                                                                                                                             L                                               M                                                                                                   S                                                                                                                   M                           6                                   >                                                                                                                       6                                       M                                   2                                                                                                                                                                                                                                                                                                         E                                                                                                                                                                                                        E                                                                                                                         M                                                                                  T                                                                                                               E                                               Q                                                       M                               L                                                                                                                          6                                               2                                                                                                           6                                                                                                                                                                                                                   E                                                                                                                                  5                                                                               6                                   2                                                                                                                                  M                                                                                                                                                      E                                                                                                              6                                                                                                                                                                                                                     M                                                                                              M                                                                          T                                                                       R                                                                                                                                                          6                                                                                                                                                                                     6                               2                                                                       N                               M                       S                                                                                                                                                                                                                         6                       M               6                   M                       2                                                                                      M                                                  5                                                                              H                                              >                                                           6           L                   O                                   b




                                                                                            /                                                                                                                                                                                                                                                                               /                                                                                                                                                                   0                                                                                                       0                                                                                                                                                                                                                                                                                                               9                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               0                                                                                                                                                                                                                               /                                                                                                                                                                                                               /                                                                                                                           0                                                                                                                                                                           /                                                                                                                                                                                                                                                                                               K                                                   /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       9                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                P                                                                                                                                                                                                                                                                                                                                                                                                                           9                                                                                                           9                                                                                                                                                                                                                                                                                                                                                                                                               /                                                       :                                                                                                                                                                                                                                                                                                                                               /                                                                                                                           :
                                                                                            5                                           3                                                                           =                                                                                                                                                                                                                                                                                                                                                                                                                    6                                       M                                                       2                                                                                                                                                                                                                                                                                                                                             E                                                                                                           N                                                       M                                   S                                                       M                                                                                              T                                                                                   2                                                       N                                                                                                                                                                                                              O                                                                                                                                                                                                              6                               M                                       6                               M                                   2                                                                                                                                                                                                                                              L                                                                                                                                                                                              E                                                       >                                                           S                                                                                                                                                                                              6                                                                           6                                                                                                                                                                                                                                    6                                                   2                                                           N                                                                                                       N                                       N                                                                                                                       M                                                                                                                                                                                                                                                                                                                  E                                                                                                                                                                               S                                                                                                                                                                                              R                                                                                                                                                                           M                           L                                                                                                                                                                                                                                                                                           O                                                                                               5                                                                                                                                                                                                    c                                           >                                       M                                                                                                             E                                                   b




                                                                                            L                                   3                                                                                   d                                                                                                                                                                      :                                                              /                                                                                                              /                                                                                                                                                                         6                                                                                                                       6                                       M                   /                   2                                                                                                                                                                                  2                                                                                   N                                                                                               6                                                                                                                                                                          E                                                                                                                      5                                           /                       6                                           2                                                                                                                                                      :                           6                                                               6                                                                                                                                                                                                                                                                                      K                                                             0                                                               6                                           M               9                                                                                          T                                                                                   2                                                           N                                                   L                           0                                  K                                              0           E                                               M   /                       6                               2                                                              P                                                                                                                                                                      E                                                                       L                                           2                                               /                                                              N                                           M           /                                                                                                                                                              0                                                                                           6/                                           M                                               2                                                                                                                                                  :                                                                                                                      /                                                                                                                          M                                                                                                                      T                   9                                                                                                                                           9                                                                                  E               P                                                                           /                                                                                              O                                                                                                                                       E                                   e                                   2                                                   >                                                                                                                                                                E                                                                                                                                                                                                                                                     M                                                              T                                                                                                   6                                                                                                                                                        2                                           N                   b




                                                                                            E                                           3                                                                                       f                                                                                                                           6       :                                                                                                                                                                 0                                                                                                                                                                                                          2                                                       /                           Q                                                                       M                                                                                                           M                                   2                                                                                                                                                                                                                                                                                                          9                                                                                                                                                                                                                                                            E                                                                                                                                  E                                                               g                                       /                                                                                                                                                                   9                                                                                                                                               P                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   0                                                               /                                                                                                                                                                                                                                                                                                                                                                                                                                                                       P                                                                                                           /                                                                                                                                                                                                                                                                                                                            9                                                                                                                                               /                                                                                                                                                                                                                                                                   K                                                                           /                                                                                                                                                                                       /                                                                                                                                                                                                   /                                                                                                                                                                                                                                                                                                                                                                                                                           9                                                                                                               /                                                                                                                                                                           0                                                                               9




                                                                                                                                                                                                                                                            \




                                                                                                                                                                                                                                                                                                                                                                                            9                                                                                                                                                                                                               :                                                                                                                                                                                                                                                                                                                                               0                                                                                                                                                                                                                                                       0                                                                                                           /                                                           0




J
                    3                                                                       G                                                       O                                                                                                                       T                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  6                                                                                       R                                                                                                       M                                               6                                                                                                                                                   6                                                                                                                                                                                                                              E                                                                                                          5                                                       6                               2                                                                                                                      7                                                                                                                                                                                       6                                                                                                                                                                                                                                                      5                                                           2                                                           Q                                                                                                                                  ^                                                           E                                                           M                                                                               L                                                   S                               2                                                                                                                                  E                                                                   N                                                                                                                                                     E                                           2                                                                                                                                                                                                             2                                               6                                                           M                                                                                          L                                                                                   S                                   >                                                                       E                                                                                                                                                               6                                                                                                                                                                                                                          N                                               2                                                       S                                   S                                   2                                                                           R                                                                                               M                                                                                          T                                                                                                                                                                                                                         Q                                                               M                                   L                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    &                                                                                                   i                                                                                                                                                   &                                                                                                                                                                               &                                                                   (                                                                                                       %                                                                                                                                       %                                       j                               +                                                                   (                                                                                                               +                                                                                   k                                                                                   %                                   *                                                               &                                                                                                                   l                                                                                       &                                                                   m                                                                   %                                           +                                                                                                                                                                                                                                                                               j                           (                                                                                                                                                       (                                                           n                                                                                                                                           j                                                                                                                                       *                                                                                                                                                                                                                       &                                                                                                                       m                                                               j                                               q                                                       j                                   %                                           n                                                                                                                                                                                                                                                                                        %                                       j                                   +                                                                                                   (                                                                                                                                                                                                                                                                                                                                                                                                                               j                                                                                           j                                                                                               q                                                               q                                       j                       &                                                           (                                                                                                                                               '                                       +                                                           j                                                                                                                                                   (                                                                                                                   &                                                                                                                                                                               &                                               q                       j                           &                               k                                                       k                                   +                                           ,                                                                                                   %                                               n                                                                                                       %               j               +                           (                                                                           +
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    h

                                                                                                                                                                                                                        /                                                                                                                                                                                                                                                                       P                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               9                                                                                                                                                   9                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           0                                                   8                           K                                                                                                   9                                                                                                                                                       /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   0                                                                                                                                                                       0                                                                                                                                                                                                                                                                                                                                                                                                                                                   0                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                9                                                                                                                                                                                                                                                                                                                                                                                   X                                                           r                                                       s                                                                                                                                                                                                                           0                                                                                                                                                                                                                                                                                                                                   U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           X                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       X




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        "                                                                                                                                       -                                                                                                                                                                                                                                                                                                                           !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "                                                           -                                                                                                                                                                                                                                                       !                                                                                                                                                                                                                                                                                                  -                                               o                                                                                                               !                                               "                                               p                                                                                                                       !                                                                                                                                                                                                                                                                                                                                                                                                                                            !                                                                           o                                                                                                                                                                                                                                                                                                                                               -                                                                                                                                                                                                                                                                                                                                                                                      o                                                                                   !                                                                                                                                                                                                                                                                                                                                                   !                                                                                                                                                                                                                                                          !                                                                                                                           o                                                                                                   -                                                                                           "                                                                                                                                                                                                                                               "                                                                                                                               -                                               !                                                                           !                           o                                                                                                                   -                                                               "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (                                                                                                   n                                                                                                                                       +                                                                                           %                                               *                                                                                               &                                                                                                                                                                                                                                                                                                                                                           '                                                   &                                                                                                                                                                                                                                                                                                                                       n                                                                                   i                                                                                                                                       +                                                                                                                                       &                                                                   &                                                                                                                                                                   j                                                   (


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "                                                                                                                   !                                                                                                                                                                                                                                                                                          "                                               -                                                                               !                                                                       "                                                                                                                                                                                                                               "                                                                                                                           o                                                                                                                                                                                                                                                                                                                                                                                                                                          p                                                               -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t                                                               u                                                                   v                                                                               w                                                                       x                                       y                                                               x                                                                           t                                                                                               z                                                                                                        w                                                                                       x                                                               {                                                                                                       |




                                                                                                                                   L                                                                                                                                 6                               M                                           N                               O                                                                                               6                                                                                                                                                                                       6                                                                                       6                                                                                                                                                                                                                                  N                                           2                                                                                                                                                                                                     T                                                                               2                                                               M                                                                                              T                                                                                       M                                                                                                                                                                                                                       L                                               2                                                                                                                                                                                                                               S                                                                                      6                                                                                                                                                                      6                                                                                                           6                                                                                                                                                                                                                                                                                                6                                               2                                                       N                                                                                                                                                              O                                                                                                               T                                                                                                                                                                                                                                                                                                                                                      6                                                                       2                                                                                                                                                                                                                                                                                                                                                                                                                                                            T                                                                                                                                                                                                                                                                                                                                                                                    6                                                               N                                           2                                                                                                                                                                                                                                      O                                                                                                                                                                                                                                                     6                                                   6                               2                                                                                                                                                                                                                  N                           2                                                                                                                                                                                                                                                                                                                                                                                                                6                                                   6                   M                       2                                                                                  2                                   N                           6                                                                              E                                                      5                   6                   2                                          7                                                           M               




            6                               M                                   5                                                                                                      H                                                                                          >                                                                                                                               6                                           L                                               O       9                                                                       /                                                                                                                                                                              2                                   9                                               L                                                                                                                                                                                                         E                                                       M                                                                                                                                          T                                                                                   3                                                                                                                                                                                                                                                           0                                                                                           /                                                                                                                                                                                                   P                                                                                                           :                                                                                                                                                                                                                                                                       0                                                                                               /                                                                                                                                                                   P                                                                                                                                                                                                                                                                                                                                                               /                                                                                                                                                                       /                                                                                                                                                                                                       P                                                                                                                                                                                                                                                                                                                                                                                                                                                   /                                                                                                                                                    /                                                                                                                                                                                                                                                                                       P                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :                                               /                                                                                                           P                                                                                                                                                                                                                                                                                                                                                   P                                                                                                                                                                                                                                                                                                                                                                       :                                                                                                           0                                                                                                                                           /                                                                                                                                                                                                                                       9                                                                                                                                                                                                                               0               8




                        9                               0                                               /                                                                                                                                                                                                                                                       :                                                                                                                                                                                                                                                                       :




                                                                        $                                   &                                           i                                                   %                                       &                                                                           ,                                                                                                           m                                                                                       &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (                                                                                                                                                                                       n                                                                                                                                                                                                                                                                                                                                                                                      n                                                                       &                                                                   (


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    W                                                                                       }                                                                                   X                                                                               ~                                                                                           Y                                                                       ~                                                                                                   Y                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 s




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    "                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               p




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (                                                                                                                                                                       n                                                                                                                                                                                                                                                                                                                                                                                                                   n                                                               &                                                                       (


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             s                                                                                                                                                                                                                                                                                                                                                                       ~                                                                                                                                              ;                                                               W                                                       }                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    p




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             h                                                                                   

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                #




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         +                                                                                   +                                                                                                   %                                               *                                                                           j                   q                                                   q                                                                                                                                                                  q                                               '


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            $                                                                                                                                                                                   j                                               %                                           &


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            s                                                                                                                                                                                                                                                                                                    ~                                                                                       Y                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (                                                                                                                                                                                *                                                                               +                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ,                                                                                                                   +                                                                       (                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            h

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 s                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   X                                                                                                                                                                                                                                                                                                         W                                                   ;                                                                                                  Y




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !                                                                                                                                                                   o                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                o                                                                       !                                                                                                                                                                                                                                                                                                                                               p                                                           !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Y                                                                                                                                                                                                                                                  ~                                                                                                                                              }                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         }                                                   Y                                           ~                                                                                              ;                                                   ¢                                                               ;                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !                                                                                                                   ¡




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            &                                                                                                                                                                       k                                                                                       (                                                                                    +                                                                                   %                                                   j                                                                                                           &                                                                                           £                                                                                                                                                                                                   (                                                                                                                                                                                                                                           n                                                           &                                                       (                                                                       q                                                                                                                                                                                                                                                                                           +                                                                                                   i                                                                                                                                                       +                                                                   ,


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                s                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               s                                                                                                               Z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    o                                                                                                                                                                                                                                                                                                                                                                                                                                                    o                                                                                                                                                                                                                                                                                       !                                                                                                                                                               p                                                                                                                                                                                                                                                                                                                                                                                               !                                                                                                                                               p                                                           "                                                                                                                                                                                                                                                   o




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¤                                                                                                                                                                              ¥                                                                                                                                                                                                                                                                                                                                                              ¦                                                                                                      §                                                                                                                                                                                                                                                     ¥




    ¨           ©               ª       «       ¬           ­                       ®   ¯                               °                                               ©                               ±                                           ²                                           ®                               ³                       ´                                           µ                                       «                                           ¶                                   ·                                                       ¸                                                               ¹                                                   º                                                               º                                                               »                                               ¼                                   ½                                                       ¾                                                           ½                                                       ¾                                                                           ¿                                                                               ¯                                                       À                                           «                                                       °                                                   ­                                   À                                       ¯                                           Á                                                       Â                                               Â                                                   °                                                                                       ¼                                           ¬                                                       ¬                                                           ¬                                                               Ã                       Ä                                           ¯                                       À                                               «           ·                                           ­                                               À                                                       ¯                                                   Ã                           ·                                               ©                                                   Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¿                           ¯                       À               «                   °                   ­                       À                   ¯                               ¿               ­               Æ               Ç               ®           È               ±       «   ·           ²
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Desc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Main Document    Page 56 of 75

                É                                           Ê               Ë                   Ë                                                               Ê                           Ì                                                                                   Í                                                                   Î                                                                                   Ê               Ï                                                                                                                                               Ê                           Ì                                                                   Ð                                                       Ñ                                                                                           Ò                                                       Ó                                                                                                               Ô                                                                                       Í                                                                                       Ê       Ñ                                                                                                                               Ì                                                                                                                       Í                                       Ñ                                                                                                                                                                       Ê                   Õ                                                                                                   Ö                                                                                                                   Ì                                                                   Í                                                                   Ê               Ð                                               ×                                                                                                                                   ×                                                                                           Ñ                                                                                                                           Ø                                                                                           Ò                                                                                           Ù                                                           Ô                                                                               Ï                                                                               Ö                                                                                                                           Ú                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Û




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Î                                                       Ö                                                                           Ù                                                       Ü                                                                                   Ñ                                                                               Ì                                                   Ö                                                                                                       Ý                                               Ñ                                                                   Þ                                                                                                   Ñ                                                                                       Ì                                                                   Ë           ×                                                                                       Ô                                                                                   Ï                                                                                           Õ                                                                           Ê                           Ò                       Ö                                                                   Ù                                                       Í                                   Ö                                                                       Õ                                                                                                                                               Ê                       Ì                                                                                           Í                                                       Î                                                           Ê               Ï                                                                                           Ð                                   Ñ                                                                                   Ò                       Ó                                                                                                       Ô                                                                   Ì                                           Õ                                                                           Ê                   Ì                                                                                   É                                                           Ñ                                                           Ò                               Ó




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ß                                               à                                                                   à                                                                       á                                                           â                                                                       ß                                                                       ã                                                               Ø                                                                   ä                                                           ä                                                                           Ú




                å                                           Ö                                                                   Ý                                                       Í                               Ñ                                                                                   Ò                                                                                                   ß                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   æ                                                                                                                                   ç                                                                                                                           è                                                                                                                                                           é                                                                                               ê                                                                               ç                                                                                                                                                                                           ë                                                                                                                                                                   é                                                                                                                   ê                                                                           ç




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                å                                           Ö                                                                   Ý                                                       Í                               Ñ                                                                                   Ò                                                                                   à                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   é                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ß                                                                           ì                                           í                                                                                           Î                                           Ö                                                                               Ò                           Ö                                                                                                                   Ê                   Ï                                                                                                           Ì                                               Ñ                                                                                                           ä                                                                                   Ò                       Ö                                                                   Ï                                                                           Ø                                                               Ó                                                                                   ä                                                               Í                                                       Ê       Ñ                                                                                                           Ì                                                                                           Ñ                                                                   Ð                                                                               Ô                                                                       Ý                                                                       Ø                                                       Ï                                                   Ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                   Ì                                                           Ê           Í                               Ö                                                                       Õ                                                                                                                                               ã                                                                       Í                                       Ô                                                                                               Í                                           Ö                                                                                           Ï                                                                                                                                                                                                                       Ô                                                                                                               Ì                                                                                                           Ü                                                                                   Ò                                                               Ø                                                                                           ä                                                                   Í                                                                   Ù                                                                   ×
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Û




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ñ                                                                                                       Ø                                                                                                           Ò                               Í                                                                                           Ð                                                           Ñ                                                                                                           Ò                                                                                                       Í                                                       Î                                                           Ö                                                                                                           Ú
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Û




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ö                                                                                                               Ì                                                               Í                                                                   Ò                               Ô                                                                                           Ë                                                                               å                                                                                                       Ê           Ï                                                                       Í                                                                           Ò                                           Ê                           Ù                                                       Í                                                                                               Ñ                                                                           Ð
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Û




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ô                                                                                       Ë                       Ê                   Ð                                   Ñ                                                                                       Ò                                               Ì                                                                           Ê               Ô

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           à                                                                                       ì                                       í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Î




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ä
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ä                                                                       Ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ù




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ê           Ö
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ï
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ë           Ù




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    î
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ø                                                                   Ë               Ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ê                       Ë                           Ë
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Í                                           Ê




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ñ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ö
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ì




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ó
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Í                           Ñ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Õ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Õ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ö
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Í                               Ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ø
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ò




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ì
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ó




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Õ                                                               Ö
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ê                   Ì




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ò
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ï
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ê           Ð




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ð
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ñ                                                               ò
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ä




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ó
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ò




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    õ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ï




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ö
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ø                                               Ó




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ÷
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ä




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ñ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ê               Ñ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ø
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ì




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ù
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ñ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ú
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ð




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ù
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ó
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ø                               Ï                   Ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ï                                                                       ñ                                                           û                           ü                                                               ý                                                               û                                       ñ                                                               ó                               þ                   ÿ                                                                               ø                                                                                                                                                                                                                                      Ð                                       Ð                                           Ê               Ù                                                           Ê       Ô                                                                           Ë                                                                               É                                                               Ñ                                                                                                               Ò                                       Ó                                                                                                                                   ß                                                           à                                                           à                                                                   á                                                                           â                                               à                                                                                                          ì




                Û




                                                            Ô                                                           Ï                                                   Ö                                                                                                                       Ì                                                                                           Ø                                                                           Ó                                                                                                                                       Ý                                                                   Ö                                                                                                               Ò




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                     !                                                                                                                                         "                                                                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ì                                           í                                                                                           Î                                           Ö                                                                                                                                                                                                      Ö                                                               Ô                                                                                           Ì                                                       Ï                                                                                   í                                                                                           Ö                                                               Ï                                                                   Í                                                   Õ                                                           Ñ                                                               Ö                                                                               Ï                                                                                                                               Ì                                                                       Ñ                                                           Í                                                                   Ô                                                                                           ä                                                           ä                                                                       Ë           ×                                                                                                               Ì                                       Ñ                                                       î                                                                                                           Ý                                           Ö                                                       Ù                           Ô                                                                   Ø                                               Ï                                                       Ö                                                                               Ñ                                                               Ð




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ø                                       Ô                                                                                           Ë                       Ê           Ð                                           Ê               Ö                                                                       Õ                                                                                                               Ó                                                                                                   Ê                       Ë                                   Ê               Í                                       Ô                                                                                   Ò                               ×                                                                               Ï                                                   Ö                                                                                       Ò                                                                                                          Ê                               Ù                                                           Ö                                                                                                                           Ý                                                                   Ø                                                           Í                                                                               Ê                   Í                                                                           Ù                                   Ñ                                                                               Ø                                                       Ë                   Õ                                                                   Ô                                                                   ä                                       ä                                                               Ë           ×                                                                                   Ë           Ô                                                           Í                           Ö                                                               Ò                                       ì




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           #                                                                                           $                                                                                   %                                                           &                                                                   '                                                                                                       (                               )                                                                               *                                       $                                                                               (                               +                                                                                           (                                               +                                                                                                           ,                                                                       -                                                                                                       ,                                                                               .                                                                                                                           %                                                                                                       -                                                                           /                                                                       %                                                                                   /                                                                                                               )                               (                                           0               (                                   -                                                               1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                2                                       3                                   4               5           2




        6               7                                                       8                                                       9                                                                                           :                                                           ;                                                                                                           <                                                                                                           =                                                                                           >               7                                                                               ?                                                       7                                                                                                       8                                                                                           @                                                                       A                                                                                                                                       8                                                                                       :                                                                                   :                                                                                                               B                                                                                           C                       8                                                                                       ?                                                               7                                                                                                                       8                                                                           9                                                                                                                                                   =                                                                       ;                                                                                           9                                                                                       9                                                                                                               D                                                   E                                                                                   >                   7                                                                                   F                                                                       G               H                                                                                       ?                                                           I                                                                                                           ;                                                                                                                                       <                                                                                                           8                                                                                           C                                           C                                                   D                   7                                                                       A                                                                                                                                   =                                                                       7                                                                       ;                                                                                               =                                                                                           >               7                                                                                                       8                                                                                   C                           7                                                                                               H                                                       D                           >                       D                                   @                                                       J                                                                                                                       ?                               ;                                                                   J                                                   7                                                                       ?                                           K                                                           7                                                                   C                                               L                                                       E                                                           ;                                                                       ?                                                       K                                                                               8                                                                                   C                               7                                                                                   7                                                                                   M                                                           B                                           8                                                                           >                               >           N                                                                                                   C                   7                                                               9                                                                       =                                               ;                                                                       @                                               9                                                                               D                   E                                                                               >               7                                                                                   H                               ;                                                                                       C                                                       E                                                               7                                                                               D                       @                                                                   J                                                                           8                                                   :                                                       :                                                                               B                                                                                   C                               8                                                                       ?                           7                                                                               F                                                               G                   H                                                                       <                                                                               ;                                                                       C                                       7                                                               9                                                                   =                                   8                                                       :                                       7                                                                   D                       9                                                                               @                                               7                                           7                                               A                                                       7                                           A                                               L




8               ?               ?                       8                                           :                                                                               K                                                                           8                                                                                                                   9                                                                   7                                                                                               =                                                                   8                                                                                               C                                       8                                                               ?                                               7                                                                                                                   9                                                                                                   K                                                                               7                                                                               7                                                                                           ?                                                                                           ?                                               ;                                                                                                                           ?                                                                                       K                                                                                               D                   9                                                                                                                   H                                           ;                                                                                                                       C                                                           <                                                                                                                                           F                                                                                   G                                   @                                                                                       :                                                                                               >                       B                                                                       A                                                                           7                                                                                                                           ?                                                                   K                                                               7                                                                                                                                       >                           D                                           @                                                                       7                                                                                                                   @                                                                                           B                                                                           <                                                                                                       E                                                                               7                                                                                   C                                                                               ?                                           ;                                                                                                                   I                                                                                                       K                                                                           D           :                                                                                   K                                                                               ?                                                               K                                                       7                                                                                                       8                                                           A                                           A                                                                                               D       ?                                                       D                       ;                                                                       @                                                   8                                                                               >                                                                       D                                       @                                           H                               ;                                                                                       C                                           <                                                                                       8                                                               ?                                                   D           ;                                                                           @                                                                               8                                                                   =                                                           =                                                                   >                               D               7                                               9                                                                               F                                                       O                                                                       @                                                                                   ?                                               K                                                               7                                                                                   ?                               ;                                                                                       =                                                                   ;                                                                               H                                                           8                                                                                   @                                       N                                                                           8                                                       A                                                                               A                                                                                               D                   ?                                                               D           ;                                                                                   @                                               8                                                                                   >                                               =                                                           8                                                           J                                                       7                                                   9                                                                   L                                   I                                                                           C                               D       ?                   7                                                                       N                                       ;                                                                               B                                                   C                                                   @                                               8                                                   <                                                   7                                       8                               @               A




:               8                               9                                           7                                                                                                       @                                                               B                                                                                   <                                                                                                               E                                                                   7                                                                                               C                                                                                               P                                               D                   H                                                                                           Q                                                                           @                                                                           ;                                                                                           I                                                                                                                                               @                                                                   R                                                                           F                                                                           G                           H                                                                                       N                                                                                               ;                                                                                                               B                                                                                                                       E                                                                           7                                                                                                       >                                               D                       7                                                                                   S                                                                               7                                                                                                                                               ?                                                       K                                                       8                                                                           ?                                                                                       N                                                                       ;                                                                                                                       B                                                                                           8                                                                                                   C                           7                                                                                                                       7                                                                       T                                                                   7                                                                                           <                                                                                                               =                                                                       ?                                           7                                                                   A                                                                                                                           H                                                                   C                       ;                                                                                           <                                                                                                                           8                                                                                                                   =                                                           C                               7                                                                       9                                                                               B                                                                       <                                                                           =                                                               ?                                           D               ;                                                                                           @                                                                           ;                                                                       H                                                                           8                                                                               E                                                                       B                                               9                                                                   7                                                                                                   E                                                           7                                                           :                                                       8                                                                   B                                                       9                                                           7                                                                               N                                                       ;                                                                               B                                                                           A                                                           ;                                                                                                                   @                                       ;                                                                           ?                                                                           K                                           8                                                                   S                                                   7                                                                                                                   =                                                               C                                       D                                           <                                                           8                                                                   C                               D                                           >           N                                                                                                   :                                                                       ;                                                                                       @                                                       9                                                                               B                                                           <                                                                                       7                                                                       C                                       A                                                           7                                                                   E                                               ?                           9                                                                       ;                                           C                                                           E                                   7                                                       :                                                       8                                                       B                                           9                                                   7                                                   ;                                   H




        M                   B                           8                                                                   >                       D               H                                   N                                                               D                                       @                                                                       J                                                                                                                               <                                                                                                                               D                                   >                                           D                           ?                                       8                                                                                       C                                       N                                                                                                                   9                                                                       7                                                                                                                   C                                       S                                                                                                       D                       :                                                                               7                                                                                                   L                                                                   :                                                                                   ;                                                                                                                       <                                                                                                                           =                                                                                               >                   7                                                                                       ?                                           7                                                                                                                                   8                                                                                                                       @                                                           A                                                                                                                   H                                                                   D                                   >                   7                                                                                                                                       U                                                                                       V                                   W                                                                                       V                                               X                                                                           Y                                                                                                                   X                                                               Z                                                                                       V                                                                                   [                                                                   \                                                                                           ]                                                                               ^                                                                                   X                                                                           Y                                                                                                           _                                                                       V                                       `                                   [                                                                   Z                                                                                                   \                                   a                                                       [                                                                           Y                                                                                                                                   b                                               a                                               X                                                               c                                                                   d                                                               Y                                                                                                       _                                                                   V                                       `                                   [                                                                   Z                                                                                                   [                                                               \                                                               e                                                                               f                                                                   d                                                               c                                                       X                                                                                           g                                                                       Z                                                               h                                                                           X                                               a                                                               i                                                                           j                                                           k                                                               j                                                       l                                                   f                                           m                                                   l                               n                                               m                                                                           P                                           O                                                                           H                                   H                                                       D               :                                                               D           8                                                                       >                                                       o                                                       ;                                                                                       C                                                       <                                                                                                                                   p                                           q                                                                       q                                               r                                                                                           s                               p                                       t                                                                           B                                                       =                                                               =                                   R                                                       I                                                                   D       ?                                               K                                                       ?                                           K                                                       D           9                                                                               H                       ;                                                       C               <                                                   F




            u                                           v                                                           w                                       x                                                                               y                                                                                           z                                                                                                                                                                                                                                                                                                                                                                                           {                                                                                                       v                                                                                               |                                       }                                                                                               ~                                                                                                           |                                                   v                                                                                                   x                                                                                                                                                                                                                                                                                                                                                                                                                                ~                                                                                                       w                                                                                                           {                                                                                                                               ~                                                                                                           w                                                           w                                                                                                                                                                                                                                                                                     x                                                                                                                                                                                                                                                                                                                                                                                                                                x                                                                                                                                          |                                                                                                                                                                                                                                                                                                                 }                                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Û




                                                                                                                                                                                                                                                                                                                                                                                                                                                                               v                                                                                   x                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ~                                                                                                   w                                                                                                                                                                                                                                                                                  v                                                                                       w                                                                                                              x                                                                   v                                                                                                   |                                                                                                   v                                                                                                                                                                                                                                                                                                                                                                                                                                                               |                                                                                                                                                                                                                                                                                                                                                                                                                               x                                                       v                                                                                                   x                                               ~                                                                                                                                                                                      


                                                    ß                                                       ì                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Î                                                           Ö                                                                                                           Ù                                                                   Ü                                                                                                           Ñ                                                                                               Ì                                                           Ö                                                                                                                                           Ñ                                                                                               Ì                                                                           Ë       ×                                                                                       ì




                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Û




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x                                                                                                                                                                                                                                      v                                                                                           w                                                           w                                                                                                                                                                                                                     


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ì                                                                                       É                                                                                                           Ê                               Ë                                           Ë                                                                   Ñ                                                                                                                           Ø                                                               Í                                                                                                                                                                                                                           Ñ                                                                                                                   Ë                                               Ø                                                                                       Ó                                                                                                                                                   Ì                                                                                                       á                                                                                                                                                                                                                          Ë                                       Ê                               Ì                                                                       Ö                                                                           Ï                                                                                                                               à                                                                                           â                                                               ß                                                                               ß                                                                                   ì




                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Û




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           v                                                                                   w                                                                   w                                                                                                                                                                                                                                                                                                                                        v                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ~                                                                                                                   w                                                                                                                                                                                                                                                                                                                                                                                                                                    ~                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              x                                                                                                                                                                                                                                                                                                                                                     ~                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        É                                                                                       Ê                                       Ë                               Ë                                                                   Ñ                                                                                       Ø                                                   Í                                                                                           Ý                                                               Ñ                                                                   Í                                               Î                                                                                                                                                                                                               Ñ                                                                               Ë               Ø                                                                   Ó                                                                                                               Ì                                                   Ï                                                                                               á                                                                                                                               Ô                                                                                       Ì                                                           Õ                                                                                                                                                                                                                                                                              Ë                           Ê                               Ì                                               Ö                                                               Ï                                                                                           à                                                                       â                                               ß                                                                       ß                                                       ì




                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           v                                                                                   w                                                                   w                                                                                                                                                                                                                                                                                                                                    v                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ~                                                                                                               w                                                                                                                                                                                                                                                                                                                                                                                                                                    ~                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x                                                                                                                                                                                                                                                                                                                                                                         ~                                                                                                                                                                                                                                                                                                                                            ~                                                                                                           v                                                                                                                                                                                                                                                                                                                                                                                                                                ~                                                                           w                                                                                                                                                                                                                                                                                                                            ~                                                                                                                                                                                                                                                             v                                                                   w                                                                                                                                      z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Û




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x                                                                                                                                                                                                                                                                                                                                                                                                                        v                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ~                                                                                                                                                                                                                                                                                                                                                                                                                                                                               |                                                                                                                                                                                              v                                                                                                                                                                                                                                                                                                                                     v                                                                       w                                                                                                                                                                                                                                                                                                                                                                            x                                                                                   |                                                                                                                                                                                                                                     v                                                                       |                                       |                                                                                                                                                                                                                                                                                                                                                                                        v                                                                           w                                               v                                           x                                                                                                                                                                                                     
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    É                                                                                       Ê               Ë                                       Ë                                                   Ñ                                                                                   Ø                                                           Í                                                                           Ý                                                               Ñ                                                               Í                                                       Î                                                                                                                                                                           Ñ                                                                           Ë                           Ø                                                               Ó                                                                                                       Ì                                                   Ï                                                                                           á                                                                                                   Ô                                                                                           Ì                                       Õ                                                                                                                                                                                                                                                                                  Ë                           Ê                       Ì                                                           Ö                                                                       Ï                                                                                                   à                                                   â                                               ß                                                               ß                                                                               ì




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Û                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Û




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        v                                                                                           w                                                       v                                                                                                                   x                                                                                                                                                      |                                                                                                                                                                                                                                                                                                  w                                                                                                           v                                                                                                   w                                                                                                                                                                                                              |                                                                                                                                                                                                                         v                                                                                                   |                                   |                                                                                                                                                                                                                                                                                                                                                                                                                                                    v                                                                               w                                                           v                                                                                   x                                                                                                                                                                                                                             


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    É                                                                                               Ê                               Ë                       Ë                                                       Ñ                                                                                           Ø                                                       Í                                                                                                                                                                   Ñ                                                                                               Ë                                       Ø                                                                       Ó                                                                                                   Ì                                                                   á                                                                                                                                                                                  Ë                       Ê                       Ì                                                               Ö                                                                   Ï                                                                                                       à                                                                       â                                                   ß                                                                   ß                                                                                                                  Õ                                                                               Ñ                                                                                                               Ì                                                   Ñ                                                               Í                                                                   Ð                                   Ê                               Ë                               Ë                                                   Ñ                                                               Ø                                                           Í                                                                                                                                           Ñ                                                                                       Ë                       Ø                                                                       Ó                                                                                                       Ì                                                                                                                                                                                           ì                                                                                                                                       ×                                                                                                       Ù                                                   Î                                           Ö                                                                                                   Ù                                                                   Ü                                                                           Ê                                       Ì                                                                                                                                                      Í                                                       Î                                                           Ê               Ï                                                                                                                   Ý                                       Ñ                                                               Þ                                                                                                          ×                                           Ñ                                                               Ø                                                           Õ                                                       Ö                                                                   Ù                                                       Ë       Ô                                                               Ò                               Ö                                                                                   Ø                               Ì                           Õ                               Ö                               Ò




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ä                                                                                   Ö                                                                                           Ì                                                                           Ô                                                                                                           Ë               Í                                       ×                                                                                                                                           Ñ                                                                                                   Ð                                                                                                                   ä                                                                               Ö                                                                                                               Ò                                                                                                  Ø                                                                                                   Ò                                   ×                                                                                                                           Í                                                                       Î                                                                                   Ô                                                                                   Í                                                                                                   ×                                                                                                   Ñ                                                                                                           Ø                                                                                                   Ô                                                                                                       Ì                                                                       Õ                                                                                                                                                       ×                                                           Ñ                                                                                                               Ø                                                                                           Ò                                                                       Ï                                                                               ä                                                                       Ñ                                                                                                   Ø                                                               Ï                                                                               Ö                                                                                                                           Ô                                                                                                           Ò                               Ö                                                                                                                                           Ë               Ö                                                                                                                                              Ô                                                                                       Ë                           Ë               ×                                                                                                           Ï                                                                   Ö                                                                                       ä                                                       Ô                                                                       Ò                           Ô                                                               Í                                           Ö                                                               Õ                                                                                                                               Ø                                                                   Ì                                                                       Õ                                                               Ö                                                                                   Ò                                                                               Ì                                                   Ñ                                                                                       Ì                                                                       Ý                                               Ô                                                                               Ì                                                               Ü                                                           Ò                       Ø                                                                                   ä                                                       Í                                       Ù                                           ×                                                                                               Ë           Ô                                                                       î                                                                                                                               Í                                       Î                                                           Ô                                                           Í                                                                               Ô                                                                       ä                                                                               ä                                                                   Ë                               Ê           Ö                                                   Ï                                                                                           Ñ                                                                                   Ò                                                               Í                                                   Î                                                                       Ô                                                                       Í                                                               ×                                                                           Ñ                                                                           Ø                                                                                           Ô                                                                       Ì                                                           Õ                                                                           ×                                                       Ñ                                                                   Ø                                               Ò                                   Ï                                                                   ä                               Ñ                                                                                   Ø                                   Ï                                               Ö                                                                                           Ô                                           Ò           Ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Û                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ë                                           Ê                                                                                                  Ê                                           Ì                                                                                                                                                                                                          Ô                                                                                                                               ä                                                                               Ô                                                                                                               Ò                                   Í                                                                                               Ð                                       Ñ                                                                                                                                   Ò                                                                                                       Ò                               Ö                                                                                   Ô                                                                                                       Ï                                                                                   Ñ                                                                                                               Ì                                                                                   Ï                                                                                                                                                   Í                                                               Î                                                                   Ô                                                                           Í                                                                                   Õ                                                                                       Ñ                                                                                                                                                               Ì                                                               Ñ                                                                                           Í                                                                                                           Ê                               Ì                                                                                   Ù                                                                   Ë                                   Ø                                                               Õ                                                                                   Ö                                                                                                                                   Ö                                                                                                                                                          Ô                                                                                       Õ                                                                                               Ê                               Ì                                                                                                                                                                          Í                                               Î                                                       Ö                                                                                                                                                                                                                                  Ö                                                                           Ô                                                           Ì                                                                   Ï                                                                                               í                                                               Ö                                                           Ï                                                                           Í                                                                                   Ò                                   Ö                                                                                                                                                   Ø                                                                           Ê                               Ò                               Ö                                                                               Ó                                                                                       Ö                                                                           Ì                                                   Í                                   Ï                                                                           ì                                               ß                                                                       ß                                                                                                                                                                                      ì                           ã                                                                           ì                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ý                                                                                                                                                                                                                                                                                                                                                                                                                            ì




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                o                                                               D                           >                               >                                                           D                                           @                                                                                               ?                                                           K                                                                       7                                                                                                                   8                                                                                   S                                                           7                                                                                                           C                           8                                                                                   J                                                                                               7                                                                                                                                                           <                                                                                                       ;                                                                                                                   @                                                           ?                                                                               K                                                                                                   >                       N                                                                                                                                   D                                       @                                                                           :                                                                               ;                                                                                                               <                                                                                                                           7                                                                                                                                               ?                                                           K                                                       8                                                                       ?                                                                                       N                                                                       ;                                                                                                                       B                                                                                                       C                                           7                                                                       :                                                                                   7                                                                                       D                   S                                                                   7                                                                       A                                                                                                               H                                                           C                                           ;                                                                                           <                                                                                                                                               8                                                                                       >                                   >                                               9                                                                   ;                                                                                           B                                                                   C                       :                                                       7                                                                           9                                                                                   L                                                       A                                                               7                                                       C                                                       D           S                                                       7                                                               A                                                                                           A                                                                                           B                                                                           C                                           D                               @                                                       J                                                                                           ?                                                           K                                               7                                                                                                                                                                                  H                                           B                                                                   >                           >                                                           <                                                                           ;                                                                                       @                                   ?                                                   K                                                   9                                                                                           E                                                       7                                                   H                                   ;                                                                                       C                               7                                                                                       N                                                           ;                                                                   B                                                                                               H                                               D                                   >               7                                                                           ?                                       K                                                               D                   9                                                                                                               E                                                                       8                                                                                       @                                                       Q                                                                   C                                           B                                                       =                                                           ?                               :                                                                   N                                                                               :                                       8                                                           9                                           7                                                           F                                                                                                                                                                                                         ¡                           ¢                                                           ¡                       £                                                                       ¡                                               ¤




                                                                                                                                                                       ¥                                                                                                                  ¦                                                                                                                          ¥                                                   §                                                                                                                   ¨                                           ¡                                                                               ©                                                                                       ª                                                                   «                                                                                   ¬                                                                                   ­                                                               ®                                                                                               ¯                                                                                                                                   °                                                                               ±                                       ¬                                                                           ²                                                                           ³                                           ´                                                                                   µ                                                                               ª                                                                               ¶                                                                                                                   ®                                                                                           «                                               ¬                                                                                                                               ´                                       ³                               ±                                       ³                               ·                                                                                           ¸                                                                                                       ª                                                                           ·                                                                                                                   ¢                                                                                                       ¬                                                                               °                                                               ¹                                   ¬                                                                                   ¯                                                                                                                   º                                                                       ¬                                                               «                                                                                                                                                                  »                                                           ²                                                                                       ¹                                   ¼                                                                   ¬                                                                                                                   ½                                                                               ¾                               ¯                                                                                                   ª                                                                   ·                                                                   ¹                               ¼                                                                                       °                                                               ¬                                                                               «                                           ³               ª                                                                   ¿                                                           À                                                                                               ª                                                           ¶                                                               ±                       ¿                                                                                               º                                                       ¬                                                                                                               Á                                                                                   ®                                                           «                                   Â                                                                   ¼                                                                                                                                                                                  ¹                           ¼                                                       «                                   ª                                                       ¶                                                               ¸                                                   ¼                                                                   §                                                                                   ¶                                               ¸                                                                   ¶                                                   Ã                                               ¹                                                                   Ä                                                                                                                          ¡                                                   Å                               ´                                                   ¹                                   ¼                                                       ¬                                                                                                   ®                                                       ¯                                                                                                   ª                                       ¶                                                       ·                                                       ¹                                                               ª                                                                   ´                                                                   µ                                                                   ª                                                           ¶                                                               «                                                                   ¯                                                                                   ª                                                                   ·                                                   ¹                                       ¼                                                   ±                       µ                                                   ³                               ·                                                   Â                               ª                                                       ¯                                                       ¬                                                                       Æ                                   ®                                                               «                           ³           ¬                                           ¿                                                                                   ¿                                           ¶                       «                       ³       ·                           ¸




                                                                                                        ¹                           ¼                                                               ¬                                                                                       ½                                                                                                                       ¯                                                                                                       ª                                                                                   ·                                                                       ¹                                       ¼                                                                                   Ã                                                       ²                                                                                   ®                                                                           ¿                                                                           ¿                                                                                                                                       ¹                                           ¼                                                                               ¬                                                                                                                               ³                               ·                                                                               Â                                                                                   ª                                                                                       ¯                                                                                                                           ¬                                                                                                                           ´                                           ª                                                                                   «                                                                                       ®                                                                                           ±                               ±                                                                                   ½                                                                                                                       ¯                                                                                                           ª                                                                   ·                                                                               ¹                                           ¼                                                                               Ã                                                                                                   ®                                                                                   ·                                                                           ¿                                                                                                                       ¿                                                                   ³                   Æ                                                                       ³                               ¿                                                                       ¬                                                                                                   ¹                                                   ¼                                                                   ¬                                                                                                               ¹                                       ª                                                                           ¹                           ®                                                                           ±                                                   º                                                                       µ                                                                                   ½                                                           ¡                                                           ©                                                                               ³                                   ±                           ±                                                       ³                       ·                                                                           ¹                       ¼                                                                       ¬                                                                                               «                               ¬                                                       Ã                                                               ¶                                                           ±                           ¹                               ¡                                                               Ç                                                                                       ª                                                                               ·                                                                           ª                                               ¹                                                                       ³                       ·                                                       Â                                               ±                   ¶                                                           ¿                                                               ¬                                                                   ®                                                                           ·                                                               µ                                                                   ³                               ·                                                   Â                                           ª                                                       ¯                                                                                           ¬                                                                                           ®                                                               ¯                                                                                           ª                                                       ¶                                                       ·                                                                   ¹                                                       ¯                                                                                           ª                                                   «                           ¬                                                                                       ¹                                   ¼                                                               ®                                                                               ·                                                                                                       ª                                                   ·                                                               Â                                                           ¬                                                       ¡                                                               ©                                                               ª                                               «                                                           ¬                                           ­                                                   ®                                               ¯                                                                       °                               ±                           ¬                                           ²                                       ³                   ´                                                               º                                           ª                                           ¹                               ¼




                                                                                                        Ã                                                   °                                                               ª                                                       ¶                                                                                   Ã                                                               ¬                                                               Ã                                                                                                                       ª                                                       À                                                                                                                       ·                                                                                                           ¹                                           ¼                                                                           ¬                                                                                                                               Ã                                                                           ®                                                                                       ¯                                                                                                                               ¬                                                                                                                   «                                                   ¬                                                                                                   ·                                                                                   ¹                                   ®                                                                           ±                                                                       °                                                                                       «                                               ª                                                                                   °                                                                                               ¬                                                                                   «                                                   ¹                                                   µ                                                       ²                                                                       °                                                                       ¶                                                                               ¹                                                                       ¹                                                       ¼                                                                                   ¬                                                                                               ³                                   ·                                                                       Â                                                                           ª                                                                           ¯                                                                                                   ¬                                                                                                                   ´                                   «                                       ª                                                                   ¯                                                                                                                                                       ¹                           ¼                                                                                       ®                                                                                   ¹                                                               °                                                           «                                       ª                                                               °                                                                   ¬                                                           «                                   ¹                                   µ                                                                                                   ³                           ·                                                                                           ª                                                       ·                                               ¬                                                                                           Â                                                                   ª                                                       ±                   ¶                                                                   ¯                                                                                               ·                                                                                               ª                                                               ·                                                       ±                       µ                                                           ¡                                                               Å                       ´                                                                       µ                                           ª                                                           ¶                                                                                   ¼                                                       ®                                                           Æ                                           ¬                                                                                               ·                                                       ª                                                           ¹                               ¼                                                   ³               ·                                                           ¸                                                                                       ¹                           ª                                                                                                   «                                   ¬                                               °                                                                           ª                                       «                                               ¹                                                                   ´                           ª                                                           «                                                           ®                                                           ·                                                       µ                                                                           ±                           ³                   ·                                                                   ¬                                                                                       ²                                               À                                                                               «                                           ³                               ¹                           ¬                                                                                       È                                                       ¥                                                                               ³                                   ·                                                               ¹                               ¼                                               ¬                                                                       Ã                                   °                               ®                                                   Â                                       ¬                                                       ¡




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ï                                                           ÿ                                                                           û                                   ý                                                       É                                                                                           ø                                                                                               Ê                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ï                                                                               ÿ                                                                   û                           ý                                                                                           É                                                                                                                   ø                                                                                               Í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ë                                                                                                                                              Ì                                                                   x                                                                                                          w                                                                           y                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ë                                                                                                                                                                  Ì                                                                                               x                                                                                                                              w                                                                               Î                                                                                                                                                                                      w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Ï                                                                                                                         |                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ~                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                          ~                                                                                       w                                                                                                                                                                                                              w                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       v                                                                                                                                                                                                                                                                                                                                                                                                    Ð                                                                                                                                                                                                          v                                                                           |                                                   v                                                                                                   w                                                                                                                                                           Ð                                                                                               x                                                                                                                                                                                                                                                                                                    Ð                                                                                           Ì                                                                                                                                                                                                                                                                                                 ~                                                                                                                                                                                                                                                                                                                                                                Ð                                                                                                                                                                                                                                                                                                                                    w                                                                       x                                                                                                                                                                                                                                                                                                                Ð                                                                       v                                                                                                                                                                                                                                                                         }                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      


                                        à                                                                   ì                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ý                                               Ö                                                                       Ð                                       Ñ                                                                           Ò                               Ö                                                                                                           Ô                                                                           Ë                       Ë




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            2                                                                           2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       2




                                                                                                                                                                                                                                                        ä                                                       Ô                                                                                           ×                                                                                   Ò                                   Ñ                                                                                                               Ë                               Ë                                                               Õ                                                                               Ö                                                                                           Õ                                                                                                           Ø                                                                                       Ù                                                                                   Í                                                           Ê                   Ñ                                                                                                                       Ì                                                                       Ï                                                                                                                                                              ì                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ñ                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ò                                                                       Ó                                           Ò                                                                               Ô                                                                       Õ                                                                                   Ö                                                                                                                                                                                                                                                                                                                                                                                                           Ñ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ò                                                                       Ó                                           ×                                                                   Ø                                                                           Õ                                                               Ö                       ×




                                                                                                                                                                                                                                                                                                                                                        |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   v                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        v                                                                                                                                                                                                                                                     x                                                                                                                                                                                                                                                         v                                                                                                                                                                                                              }                                                                                                                                                                                                                                                                                                                                                                     v                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x                                                                                                                          


                                                                                                            ì                                                                                                                                   Ù                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               å                                                                                                   Ñ                                                                                                                                   Ì                                                                           Ñ                                                                               Í                                                                                           Ê                                   Ì                                                                                   Ù                                                                   Ë                                           Ø                                                                   Õ                                                                               Ö                                                                                                                                       ä                                                           Ô                                                                       ×                                                                           Ó                                                                                                   Ö                                                                                                   Ì                                                       Í                               Ï                                                                           Ð                                                       Ò                               Ñ                                                                                       Ó                                                                                                               Ô                                                                                                                   Ï                                                                                           ä                                               Ñ                                                                                   Ø                                                       Ï                                                                   Ö                                                                                                                       Ê                   Ð




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    2                                                                                                                       2                                                                           2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   2                                                                                       2                                                                           2
                                                    




                                                                                                                                                                                                                                                        Û




                                                                                                                                                                                                                                                                                                                                                Ñ                                                                                               Ë                                       Ø                                                                                   Ó                                                                                                                                   Ì                                                                                                                                                                                                                                                                                       Ê                       Ï                                                                                                                               Ð                                                                           Ê                               Ë                                                   Ë               Ö                                                                                           Õ                                                                                                                                                           Ê                               Ì                                                                                                                   ì                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ñ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ö                                                                                                                                                                                                                                                                                                                                                                                                           Ñ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ö




                                                                                                                                                                                                                                                                                                                                                        |                                               |                                                                           v                                                                                                                                                                                                                                                                                                                                         ~                                                                                                                                                                                          x                                                                                                                                                                                                                                                             w                                                                                                                                                                                                                                                                                                                                                                                 v                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ~                                                                                                               w                                                           }                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               }                                                                                                                                                                                                                                  v                                                                                               w                                                                                                                                                                                          w                                                                                                                                                                                                                                     ~                                                                               |                                                   v                                                                                   w                                                       |                                                                                                                                                                                                                                                                  v                                                                                                                                                                                                                                                                                                                                                   w                                                                                                                                                                                                                                                                     ~                                                                                                                                                                                                                                                                                                                                                               |                                                                                                                                                                                                                                 Û                                                                                                                                                                                                                                                                                                                                                                                                                                          


                                        Ú                                                                   ì                                                                                                                                   Ù




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ~                                                                                                                                                                                                                                  w                                                                                                                                                                                                                                                                                                              ~                                                                                                           w                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               x                                                                                                                                                  Ð                                                                                                                                                                                                                                                             }                                                                               |                                       ~                                                                                                                                                                                                                                                                                                                                                                                                                                                                               }                                                                                                                                                                                                                         |                                                                                                                                                                                                                                                                 ~                                                                                                                                                                                                                                                                                                                                                                                                w                                               x                                                                                                                                  Ü


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ì                                                                       Ù                                                               Ë                       Ø                                                               Õ                                                                               Ö                                                                                                                               Ò                           Ö                                                                                                                                              Ø                                                                   Ë               Ô                                                                               Ò                                                                                   Ù                                   Ñ                                                                                                       Ì                                                   Í                                                   Ò                                       Ê                               Ý                                                                       Ø                                                   Í                                           Ê                   Ñ                                                                                   Ì                                               Ï




                                                                                                                                                                                                                                        Ð                                               Ò                                   Ñ                                                                                                       Ó                                                                                                                                                       Ô                                                                                                       Ì                                                                                                                                   Ø                                                                                           Ì                                                                                           Ó                                                                                                           Ô                                                                                                                       Ò                                                                       Ò                                               Ê                           Ö                                                                                       Õ                                                                                                                                                                   ä                                                                                       Ô                                                                                                           Ò                                           Í                                                   Ì                                                                           Ö                                                                                                                       Ò                                                                                                                                                              Ó                                                                                                                   Ö                                                                                                                           Ó                                                                                                                       Ý                                                                       Ö                                                                                                       Ò                                   Ï                                                                                                                                       Ñ                                                                           Ð                                                                                           ×                                                                           Ñ                                                                                                           Ø                                                                       Ò                                                                                               Î                                                               Ñ                                                                                               Ø                                                                           Ï                                                                       Ö                                                                                                               Î                                                               Ñ                                                                                               Ë               Õ                                                                                                                                                      ×                                                           Ñ                                                                                       Ø                                                                           Ò                                                                       Õ                                                                       Ö                                                                                       ä                                       Ö                                                                                           Ì                                               Õ                                                                           Ö                                                                               Ì                                                               Í                           Ï                                                                                                                                                              ä                                                           Ô                                                                               Ò                           Ö                                                                                       Ì                                                   Í                                       Ï                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Û




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ü


                                                                                                                                                                                                                                        Ô                                                                                           Ì                                                                       Õ                                                                                                                                               Ò                               Ñ                                                                                   Ñ                                                                                                                   Ó                                                                                                                               Ó                                                                                                               Ô                                                                                           Í                                                       Ö                                                                                               Ï                                                                                                               ì                                                                                                                                       Ì                                                                                           Ù                                                                                                       Ë                               Ø                                                                               Õ                                                                               Ö                                                                                                                                                                       Ò                                       Ö                                                                                                                                                                                                                      Ø                                                                                                   Ë                       Ô                                                                                                           Ò                                                                                   Ù                                                           Ñ                                                                                                       Ì                                                                               Í                                                               Ò                                                   Ê                       Ý                                                                                                   Ø                                                           Í                                                                   Ê               Ñ                                                                                                       Ì                                                       Ï                                                                                                                           Ð                                                   Ò                                   Ñ                                                                                                       Ó                                                                                                                                               Ô                                                                                                                                       Ï                                                                                   ä                                                       Ñ                                                                                               Ø                                                       Ï                                                                   Ö                                                                                                       Ñ                                                                                                   Ì                                                                           Ë           ×                                                                                           Ê           Ð                                                                                                                                                                               Ñ                                                                           Ë                       Ø                                                                           Ó                                                                                                                       Ì                                                                                                                                                                                                                               Ê           Ï                                                                                                           Ì                                                           Ñ                                                                   Í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    2                                                                                                                       2                                                                           2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   2                                                                                       2                                                                           2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ö                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ö



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ñ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ñ


                                                                                                                                                                                                                                        Ð                                               Ê                                   Ë                                       Ë               Ö                                                                           Õ                                                                                                                                                       Ê                                   Ì                                                                                           ì                                                                               å                                                                                               Ñ                                                                                                                                                       Ì                                                                               Ñ                                                                                               Í                                                                                                                       Ê                                       Ì                                                                                       Ù                                                                                       Ë                                       Ø                                                                                           Õ                                                                                           Ö                                                                                                                                                       ä                                                                           Ô                                                                                           ×                                                                                                           Ó                                                                                                                                   Ö                                                                                                                                   Ì                                                               Í                                       Ï                                                                                                                   ×                                                                           Ñ                                                                                                                           Ø                                                                                                               Ë                                       Ê           Ï                                                                                       Í                                           Ö                                                                                       Õ                                                                                                                   Ñ                                                                                                       Ì                                                                                                                           Ë                           Ê                                   Ì                                                                       Ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                           x                                                                                                                                                                                                                                 }                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               w                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      w                                                       v                                                                                                   x                                                                                                                                                                                                                                                                                                                                                                            v                                                                                                                                                   Ì                                                                                   ~                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Ð                                                                                                                                                                      w                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ð                                                                                                                                                              w                                                                                                                                  v                                                                   w                                                       


                                                                                                            ì
                                                    Ý




                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ë                                                                                                                                                                  Ì                                                                       x                                                                                                                                  w                                                                                   y




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            2                                                                                                           2                                                                       2




                                                                                                                                                                                                                                                        Þ                                                                                                                   Ò                               Ñ                                                                               Ï                                                                           Ï                                                                                                                                                   Ò                                       Ö                                                                                           Ù                                                               Ö                                                                                                           Ê                                   ä                                                                           Í                                                           Ï                                                                                                                                                                                                               Ý                                                                       Ö                                                                                           Ð                                           Ñ                                                                                                                               Ò                                       Ö                                                                                                                                   Ô                                                                                                                           Ë                                   Ë                                                           Õ                                                                                               Ö                                                                                                       Õ                                                                                                                                   Ø                                                                               Ù                                                           Í                                                       Ê                   Ñ                                                                                                           Ì                                                               Ï                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Ñ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            2                                                                                                           2                                                                       2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ï




                                                                                                                                                                                                                                                                                                                                                                           Ò                               Õ                                                                                       Ê                                               Ì                                                                   Ô                                                                                                           Ò                                           ×                                                                                                               Ô                                                                                                       Ì                                                                       Õ                                                                                                                                                                       Ì                                                                               Ö                                                                                                               Ù                                                               Ö                                                                                               Ï                                                                                       Ï                                                                                           Ô                                                                                                                           Ò                   ×                                                                                                                                       Ñ                                                                                                                           ä                                                               Ö                                                                                                                       Ò                                           Ô                                                                                                           Í                                                       Ê                                       Ì                                                                                                                                                                                          Ö                                                                                               Þ                                                                                                           ä                                               Ö                                                                                                               Ì                                                                       Ï                                                                               Ö                                                                                   Ï
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ñ



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            2                                                                                                           2                                                                       2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   2                                                                                                                       2                                                                           2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   2                                                                                       2                                                                           2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    {                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   w                                                                                                                                                  Ï                                   à




                                                                                                                                                                                                                                                        ß                                                                                       Ö                                                                               Í                                                                                                       Ó                                                                                                               Ñ                                                                                                                       Ì                                                   Í                                                               Î                                                                                       Ë                       ×                                                                                                                                                   Ê                                               Ì                                                                                               Ù                                                       Ñ                                                                                                                       Ó                                                                                                                       Ö                                                                                                                                                   Ð                                                                           Ò                               Ñ                                                                                                           Ó                                                                                                                                                                           Ô                                                                                                                                                                           Ý                                                                                               Ø                                                                                       Ï                                                                                                   Ê                       Ì                                                               Ö                                                                                   Ï                                                                           Ï                                                                                                                                                                                                  ä                                                                                   Ò                                   Ñ                                                                                       Ð                                           Ö                                                                                   Ï                                                                   Ï                                                                                               Ê                   Ñ                                                                                               Ì                                                                                                                                                      Ñ                                                                                           Ò                                                                                       Ð                                           Ô                                                                                                   Ò                                       Ó                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ñ


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ñ



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ö                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ö                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ñ




                                                                                                                                                                                                                                                                                                                                                                                                                                           x                                                                                                                                                                                                                                 }                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           w                                                                                                                                                                                                                                                                                                                                                                             w                                                                                                                                                                                                                                                                                         x                                           v                                                                                               |                                                                                                   v                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x                                                                                                                                                                                                                                     w                                                                                                               w                                                                                                                                      v                                                                                                   |                                                                                                                                                                                  w                                                                                                                                                                                                                                                                                                                        w                                                   x
                                                    á                                                       ì




                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ë                                                                                                                                                                  Ì                                                                       x                                                                                                                                  w                                                                                   y




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            2                                                                                                           2                                                                       2




                                                                                                                                                                                                                                                        Þ                                                                                                                   Ò                               Ñ                                                                               Ï                                                                           Ï                                                                                                                                                   Ò                                       Ö                                                                                           Ù                                                               Ö                                                                                                           Ê                                   ä                                                                           Í                                                           Ï                                                                                                                                                                                                               Ý                                                                       Ö                                                                                           Ð                                           Ñ                                                                                                                               Ò                                       Ö                                                                                                                                   Ô                                                                                                                           Ë                                   Ë                                                           Õ                                                                                               Ö                                                                                                       Õ                                                                                                                                   Ø                                                                               Ù                                                           Í                                                       Ê                   Ñ                                                                                                           Ì                                                               Ï                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Ñ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            2                                                                                                           2                                                                       2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ï




                                                                                                                                                                                                                                                                                                                                                                           Ò                               Õ                                                                                       Ê                                               Ì                                                                   Ô                                                                                                           Ò                                           ×                                                                                                               Ô                                                                                                       Ì                                                                       Õ                                                                                                                                                                       Ì                                                                               Ö                                                                                                               Ù                                                               Ö                                                                                               Ï                                                                                       Ï                                                                                           Ô                                                                                                                           Ò                   ×                                                                                                                                       Ñ                                                                                                                           ä                                                               Ö                                                                                                                       Ò                                           Ô                                                                                                           Í                                                       Ê                                       Ì                                                                                                                                                                                          Ö                                                                                               Þ                                                                                                           ä                                               Ö                                                                                                               Ì                                                                       Ï                                                                               Ö                                                                                   Ï

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ñ


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            2                                                                                                           2                                                                       2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   2                                                                                                                       2                                                                           2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   2                                                                                       2                                                                           2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    {                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   w                                                                                                                                                  Ï                                   à




                                                                                                                                                                                                                                                        ß                                                                                       Ö                                                                               Í                                                                                                       Ó                                                                                                               Ñ                                                                                                                       Ì                                                   Í                                                               Î                                                                                       Ë                       ×                                                                                                                                                   Ê                                               Ì                                                                                               Ù                                                       Ñ                                                                                                                       Ó                                                                                                                       Ö                                                                                                                                                   Ð                                                                           Ò                               Ñ                                                                                                           Ó                                                                                                                                                                                                   Ò                                   Ö                                                                                                                           Ì                                                                       Í                                               Ô                                                                                                               Ë                                                               Ñ                                                                                                   Ò                                                                           Ñ                                                                                               Í                                                           Î                                                                       Ö                                                                                                   Ò                                                                                                   Ò                               Ö                                                                                       Ô                                                                                           Ë                                                                               ä                                                                               Ò                               Ñ                                                                                                   ä                                                                       Ö                                                                                           Ò                                           Í                                           ×
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ñ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ñ



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ö                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ö                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ñ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    2                                                                                                                       2                                                                           2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   2                                                                                       2                                                                           2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ñ




                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ö                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ö


                                                                                                                                                                                                                                                                                                                                                                              x                                                                                                                          w                                                                                                                                                                                                                                                             x                                               Ð                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Ð                                                                                               v                                                                                                                                                                                                                                                                                                                                                     w                                                                                                                                                                                                                                                                                  v                                                                                                       |                                   x                                                                                                                                                                                 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ñ
                                                                                                            ì




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                {                                                                                                                                                                                                  v                                                                                                                                                                      x                                                                                                                                      w                                                                                                       â                                                                                                                                       ã                                                                                           x                                       v                                                                               x                                                                                                                                                                                                                                                                                                                                                                                                       x                                                                                                                                                                                                                                                                                                                                                                                       ~                                                                               w                                                                                       {                                                                                           ~                                                                                   w                                       w                                                                                                                                                                                                     x                                                                                                                                                                                                                                                                                                                                        x                                                                                                  |                                                                                                                                                                                                                                         }                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   v                                                                                                                                                         y


                               Ð                   Ð                                   Ê                                   Ù                                                       Ê           Ô                                                                           Ë                                                                                   É                                                                           Ñ                                                                                                   Ò                                                           Ó                                                                                                                                                                               ß                                                   à                                                                                                   à                                                                                   á                                                                                                               â                                                                                       ß




                                                             ä                   "                                                           å                                                   æ                                                                                                              ç                                                                                                                                                                                                                 è                                                                   æ                                                                                                                             é                                                                   ä                                                                                          ê                                                                                                                                          ë                                                           ì                                                                                       ì                                                                   í                                                                               î                                   ï                                                                           ð                                                               ï                                                                           ð                                                                                                                   ñ                                                                                                                                                                                                                 ä                                                                       ç                                                                                                   å                                                                                                                                                                                                                                                                                        ò                                                                               ò                                                                       ç                                                                                                               î                                                               "                                                                                       "                                                                                       "                                                                                       ó                                   ô                                                                                                                                                                                     ä                               ê                                                           å                                                                                                                                                                         ó                                   ê                                                                                                                          õ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ñ                                                                                                             ä                                       ç                                                   å                                                                                                                                                     ñ                                                   å                                                                          !                           æ                                                                 ä           ê                   è
Case 6:20-bk-16371-WJ   Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02   Desc
                        Main Document    Page 57 of 75
                                                                                                                                    Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Desc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Main Document    Page 58 of 75
                                                                                                                            




                                                                   




                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !   "   #   $   "   %




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                &                   '               (                       )                       *                           +                   ,               -           .                                   /                           0               1                           .                           2           +           /               -                       3                                                                                                                                                                                                                                                                                                                                                                                                                                                                               &           '       (                   )               *               +       ,                   -   .                       /                   0                   1                   .                       2               +   /               -               4




                                                                                    1           *           +           .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1               *       +           .
                                                                                                                                                                                                                      5                                                                                                                6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            5                                                                            6                   
                                                                                                                                                                                                                                                                                                                                                                                                                                    7                           8               9                       :                       ;               :               ;                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           7                       8               9                       :               ;           :               ;




                                                                                                                                                                <                                       <                                   =                                       1                       1                                                   =                           >               >                           >                           >                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   <                       <                           =                       1                   1                       =                       >               >                       >                       >




                                                                                                                                ?   0           @                   /                           ,                                       A                       B                       .                   A                       C               .                       D                               E           '       )                   .                                   3           F               *                       G           D               /                       H           I               J                   0       '   E           E       /               ,           +                   /               -               0           '       E   .           K           /           -       L                           3       4               4       M               N       4       O




                                                                                                                                ?   0           @                   /                           ,                                       A                       B                       .                   A                       C           .                       D                               E           '           )                   .                                   3           F                       2               G           0           '           E   E   /               ,           +           K       /               -           L                       3           4                   4               M               N           4                       *           )       D           0           '       E   .                   '   +           P           '   +       B           +       B       '   Q       0   /           -   L               O




    I       0       0           '   A               '   *                   E           K           /               -       L                           3               4                                   4                   M                                   N                       3                                                                                                                                                                                                                                                                                                                                                                                           R                           S                   T           U               V           W           X           Y               Z               V       T           V       W               [               W           \           V       ]       ^           _       ]       `               X           R       `   X           X   W                       \               V               a                           ]               \               V               S           b           c                               d   \               e                       ]               [                       W                                                                    U       T       f           W               g




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




h              i          j                                                                        k       l                      m   n       o                                     p                   %                                      q                   q                   r               s                      t                                          t               u                                                                                                                            v               w       w                               s       j           j       j           x                                        p                                      x           p                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  u                                    u                  y             k      p   l
                                                                                                                                                                                                                                                                                                                                                                                                                                                            Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Desc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Main Document    Page 59 of 75

                    z                                           {           |                       |                                               {                   }                                                                                           ~                                                                                                  {                                                                                                                  {                               }                                                                                                                                                                                                                                                                                                                                                                                                                                   ~                                                   {                                                                                                                              }                                                                                                                   ~                                                                                                                                                                  {                                                                                                                                                                             }                                                                           ~                                               {                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ~                                                                                                                                                                                                                                                                                                                                                                                                                                   {                                           ~                                                                                                                                                                                                                                                                                                                             {                                                                                                                                                ~                                                                                             {                   }




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            |       {           }                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                1                                           .                                                       2                                       +                       /                                                       -                                                                   3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        M                                                                   A                               A                                   /                                               -                       D                                       '                   )                                   (                                                                   +                           /                                                                       +                       B                               .                                                   A                   *                                           E       A                                   ,                                       E   *                           +                               '   /                                               )                       Q                                       -           .                                                                  ,                                           '                       -           .                                           D                                                                   2                       @                                   +                   B                   '       Q




                1                                           .                                                       2                                       +                       /                                                       -                                                       4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            &                               +                           *                                           +               .                                                       L                                               .                                                       )                   +                                               




                                       &                                                                                          /                                                           ,                                   Q                                                       .                                                               G                                                           '           0                                                       0                                                       '                           E                           '                       )                                                               (                                                                       




                                                                       )                                           '       +                   .                                                               D                                                                                       &                                               +                           *                                                               +                           .                                                                               Q                                                                                                                                                                                      *                                                                       )                                                                   C                                               -                                                       ,                                                                                                                                              +                               A                                                           @                                                                                                                                                                                              /                                                                                   ,                                                                       -                   +                                                           0                                               /                                                                               -                                                   +                                                       B                                                               .                                                                                                                                                                                                                                                                                                                 .                                                                               )                                           +                                       -                   *                                                       E                                               1                                                           '           Q                                       +                               -                       '               A                               +                                           /                               0                                                                                              *                                           E           '       0                           /                                           -                               )                               '           *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       3                                       O                                   J                                               B                                   .                                       -                               .                                                                           '               Q                                                                   )                   /                                                                                      -               .                           Q                                                   ,                           L                                                                                  +                       '   /                           )                                       /                               0                               *                                                           2                                               ,                           Q                                   .                                   O




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        4                                                       O                               J                                               B                                   .                                       -                               .                                                                               '           Q                                                           *                                                                                      -           .                                   Q                               ,                                           L                                                                          +                       '       /                                           )                           /                           0                               *                                           2                                               ,                           Q                                           .                                                   O




                                                           *                                               Q                                   .                                                                                       )                                                           ,                                                   L                                                                                           2                                                   .                                                                               -




                                       '   0                                                       C                                       )                                           /                                               P                                                                                   )                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    {                                                  ~                                                                                              {                                                                                          {                                                                                                  }                                                                                                                                                                                                 }                                                                                                                                                                       {               |                   {                       }                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ;                                                                 7           




                            ]                                                               ^                               ¡                       b                       b                                                   ]                                                               `                                                       V                                                                       V                               S                                                                       ¡                                       ¢                                                                                                           ^                                       ]                                                                   X                                       [                                                                                                       £                                                                                       c                                                                                       ]                                                       `                                                                                                                                           ¤                                                                                       ¡                               b                                           b                                                                   \                                                                       W                                                               W                                                                           ¥                                                                                               c                                                                           ]                                                                               `                                                               X                                                                               e                                                                   ]                                                                   [                                                                                   U                                                               b                               W                                           V                               W                                       ¥                                                                                   e                                       ]                                           U                                                   c                                                       ]                                   ^                                                       ¦                                           §                                           ¨                           ©                                                   ª                                   «                       ¬                                           ­                                                   ®                                       ª               ¨                           ª                   «                       ¯                                       «                           °                       ª                           ±                               ²                                   ³                                           ±                                   ´                                           ¬                                   ¦                                           ´                               ¬                   ¬                                   «                           °                                   ª                               µ                                                   ±                                       °                                                       ª                   §                                               ¶           ·                                                                   ¸                       °                                                   ¹                                   ±                                                                   ¯                                                                   «                                                   º               »                                           ^                       ^               ¡               e                               ¡                   T                                   b                                       ¼                                   ]                                           X                   [                                               ½                           ¾                                       ¾                                           ¿                                                               À                   ½                                       Á                       Â




Ã
                                W                                                               T                                               ¢                                                                               e                                                       ]                                                       [                                                                                                   U                                                               b                                               W                                                           V                                           W                                                                                                   T                                                               \                                                                           ¥                                                                                                                               T                                                                               e                                                       e                                                                               `                                                                                   X                                       T                                                                                   V                                   W                                                                                               T                                                               ¢                                                                                                               U                                                                   ]                                                                                   ¢                                                                       ¢                                                               ¡                                   Ä                                                               b                       W                                                           Â                                                                   d                                   ^                                                           V                               ¤                                                                       ]                                                                   [                                                                                   T                                       X                           X                                   ¡                       W                                   ¥                                                           U                                               W                                       ]                                           U                                   b                       W                                                       T                                   X                   W                                               ^                       ¡                   b           ¡                       \                               f                                       V               ]                   f                                   W                       V                   S                       W                                   X                   £                               Ä                                           ]                                   V                   S                                                       T                           X                   W                                                       W                           Å                                   `                               T                               b                   b               c                                                                       X                   W                                                   ¢                                       U                                       ]                                                       \                                   ¢                                                           ¡                       Ä                                                   b                       W                                                       ^               ]                                   X                                       Ä                               W                                       ¡                   \                               f                                                       T                                           e                               e               `                                   X               T                                   V                           W                                                   Â                                           d           ^                                           [                                               ]                               X                   W




¢                       U                                               T                                           e                                               W                                                                       ¡                               ¢                                                                                   \                                                                   W                                                           W                                                                           ¥                                                                   W                                                                           ¥                                                                   £                                                                       T                                                       V                                           V                                                       T                                                                                   e                                                           S                                                                                                                       T                                                                                               ¢                                                                                   W                                                                       U                                                               T                                                               X                                                           T                                                               V                                   W                                                                                                               ¢                                                                       S                                                               W                                                                   W                                                           V                                                               V                                       ]                                                                                               V                                   S                                                   ¡                       ¢                                                               ^                               ]                                                       X                           [                                                                   £                                                   d           \                                                   e                           b                   `                                               ¥                                       W                                                   V                                   S                                   W                                                   b               ¡                   \                                   W                                               \                                       `                               [                                       Ä                       W                           X                               V               ]                                           ¤                                           S                                       ¡                       e                               S                                               T                                       ¥                               ¥                               ¡                       V               ¡               ]                                   \                                   T                               b                                   ¡                   \                                                   ^               ]                                                       X                               [                                                           T                                               V                       ¡       ]                                                                   \                                                                           T                                       U                                   U                                   b               ¡               W                                   ¢                           Â                                           »                                       \                                                           V                       S                                       W                                   V               ]                                       U                                                       T                                           \                                               c




T                       ¥                                               ¥                                               ¡                   V                                   ¡                                   ]                                           \                                                               T                                                       b                                                           U                                                                   T                                                                           f                                                                           W                                                                               ¢                                                           £                                                           ¤                                                                                           X                                                                   ¡                                           V                                           W                                                                                                   c                                                                                   ]                                                           `                                                                                   X                                                                                   \                                                                   T                                                                   [                                                                                                                   W                                                                                                   T                                                                                   \                                                                   ¥                                                                                                   e                                                           T                                                   ¢                                                                               W                                                                               \                                                               `                                                   [                                                               Ä                                                           W                                       X                                                   º                           ¡                       ^                                           Æ                                           \                               ]                                               ¤                                                       \                                   Á                           Â




            Ç
                                                        T                                               X                               V                                                               ½                                                   È                                                                                                                                                                                                                                                                       É                                                                                       W                                                                               V                                               W                                                           X                                           [                                                                                                       ¡                                       \                                                                                                   W                                                                                                   _                                                                                               ]                                                               `                                                                               X                                                                                       ¿                                                                                   ¥                                                       Ê                                                       `                                                                       ¢                                                                   V                                       W                                                                               ¥                                                                                                   d                                   \                                                           e                                                           ]                                                                       [                                                                                           W




                3                                   O                                                                                                                                                       R                                                           ]                                                           U                                                                   c                                                                                       c                                                                       ]                                                                   `                                                                                       X                                                                               V                           ]                                                                           V                                   T                                                                                           b                                                                               e                                                       `                                                                                       X                                                       X                                       W                                                                       \                                                                               V                                                                       [                                                                                                           ]                                                                           \                                                                   V                                           S                                                                                                   b                   c                                                                                               ¡                           \                                                               e                                                           ]                                                                               [                                                                                               W                                                   Â                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   R                                       ]                                               U                               c                                                   b                   ¡           \                                   W                                               ½                   ½                                   ^                   X                       ]                       [                                                   »                                           ^                           ^               ¡                       e                               ¡               T                               b                                       ¼                               ]                           X                               [                                                           ½                                   ¾                           ¾                                   ¿                                                   À                                       ½                                                           S                                           W                                       X                               W                                               Ë                                       Ì                                                                   O           O                           O                       O                   O                   O               O               O                                                                                                           Í                                                                                                                                                                                                                                                                                                                                                                                                   Î                                               9                   Ï                                                                                  Ï                       Ð                       8                       ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ã                                                                                                                                                                                                                                                               Ç
        4                                           O                                                                                                                                                       É                                                           ¡                               ¥                                                                                       c                                                           ]                                                                   `                                                                                                               ^                                               ¡                                       b                           b                                                                   ]                                                                       `                                                               V                                                                                                   R                                                                                           ]                                                                               b                                       `                                                                               [                                                                                                               \                                                                                                                                                                                                                                   ¡                                   \                                                                                                                                                                                               T                                                                       X                                               V                                                               ½                                                                                                   ]                                                           ^                                                                   ¼                                                               ]                                                           X                               [                                                                                               ½                                               ¾                                               ¾                                           ¿                                                           À                           ½                               Ñ




                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                            H                                                                       /                                                                       O                                                                                                                                                               K                                                                                       '                   E               E                                                               '                       )                                                                                                                                                                                                                                                                                           0                               /                                                                                               -                                                               +                                       B                                                           .                                                                                                               +                       /                                                           +                                           *                                                                                   E                                       /                                                                                           )                                                                                                               E                   '                       )                                           .                                                                                                                       Ó                                                       O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Í                                                                                                           Ò




                                                                                                                                                                                                                                                                                                                                       >                                                                       .                                                       Q                                                                                       O                                                                                           ?                       Q                                                                                       @                                                               /                                                                           ,                                                                       -                                                                           Q                                                                                                                                      /                                                                                               ,                                                   Q                                                               .                                                                                                                       K                                                               '                                   E               '                                   )                                                           (                                                                                           P                                                                                                                   '                   +                                           B                                                                               @                                                           /                                                                           ,                                                           Ô




                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            H                                                                                   /                                                                       O                                                                                                                                                                                                                                                                                                                                                                                   Õ                                                                                                           /                                                                                               +                           /                                                                                                                           E                       '                                   )                                                           .                                                                                                       Ó                                                               O




                                                                                                                                                                                                                                                                                                                                                                                                                                                               >                                                                               .                                                                   Q                                                                                   O                                                                                                                                                                                                                                                                                                                   K                                                                                               '                       E                   E                                                                   '                           )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Í                                                                                       Ò
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        0                                   /                                                                               -                                                       +                                                   B                                                   .                                                                                                       +                                   /                                                                       +                                   *                                                                           E                                       /                                                                               )                                                                                           E                       '           )                                                       .                                                                               Ó                                               O




                Ó                                   O
                                                                                                                                                                                                            ¿                                                           ¥                                               Ê                                           `                                                                   ¢                                                           V                                                                               c                                                           ]                                                                                       `                                                                   X                                                                       e                                                           `                                                                                                   X                                                               X                                           W                                                                       \                                                                                       V                                                           [                                                                                                                           ]                                                                           \                                                                   V                               S                                                                                       b                           c                                                                                               ¡                                           \                                                                           e                                                               ]                                                                       [                                                                                                   W                                                                                           Ä                                                           c                                                                                   ¢                                               `                                           Ä                                                           V                           X                               T                                       e                                           V                               ¡                   \                                       f                                                       T                                               \                                   c                                                           U                                                   T                           X                                   V                           ]                               ^                                           c                           ]                                       `                           X                               ¢                   U                                   ]                           `                           ¢                               W                               Ö       ¢                                               ¡                       \                                   e                                   ]                                       [                                               W                                           \                                   ]                               V                                   `                                   ¢                                   W                                           ¥                                                                       V                           ]                                                                       U                                   T                                               c                                                           ^                               ]                                               X                                                       V                           S                                       W




                                                                                                                                                                                                            S                                           ]                                                               `                                                               ¢                                                               W                                                       S                                                                                       ]                                                                           b                                   ¥                                                                                                           W                                                                   ×                                                   U                                                                                                       W                                                                           \                                                                       ¢                                                                           W                                                                           ¢                                                                                                   ]                                                                                   ^                                                           c                                                           ]                                                                                       `                                                                                                       ]                                                                                   X                                                                                           c                                               ]                                                                           `                                                                       X                                                                           ¥                                                               W                                                   U                                                               W                                           \                                           ¥                                                           W                                                   \                                       V                           ¢                                           Â                                           K                                       /                                   E                   E           /                                       P                                                           +                           B                                               .                               Q                           .                                                   Q                   +                       .                                                                  Q                           




                                                                                                                                                                                                                        I                                                           )                                                                                       E                       '                       )                                           .                                                                                                                   3                                                                       3                                                                               G                                                                                                                          /                                                                           E                                       ,                                                                                       L                                                                                           )                                                                                                                                                                                                                      /                                                                                   0                                                                                   K                                                   /                                                                                   -                                           L                                                                                                                                   3                                                           4                                                                   4                                                               M                                                                               Ø                                                                                   3                                                       G                                           P                                                                           *                                                   Q                                                                           *                                               )                                       @                                                                   *                                               L                                                           /                                                   ,                                           )               +                                               /                                   0                                           +                   B                                   .                                                                   '               )                       A                       /                                   L                                               .                                                   @                       /                               ,                               -           .                                                      /                               -           +               .                           D                                                   0                       /                                       -                               @                               /                                   ,                               -                       Q                                                      /                                       ,                           Q                               .                                                               H                                                           I                                                       J                                                                       -               .                                               (                                       ,                                                               E           *                                                   -                       E       @                                                           ,                   Q                               .                               D                                                   0               /                                       -                                   +                   B                                   .                                                   B               /                                   ,                                   Q                   .                                                           B                           /                                                       E       D




                                                                                                                                                                                                    .                                           Ù                                                                                                          .                                                                               )                                       Q                                                                   .                                                               Q                                                                                                       /                                                       0                                                                       @                                                       /                                                                                       ,                                                                                                                       /                                                               -                                                                       @                                                                       /                                                                                   ,                                                                       -                                                           D                                                           .                                                                                                                                          .                                                                           )                                                   D                                                                                   .                                                                               )                                           +                                   Q                                                               Ô




                                                                                                                                                                                                                                                                                                                                               H                                                                   /                                                                       O                                                                                                                                                               K                                                                                       '                   E               E                                                               '                       )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ò
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            0                                   /                                                                                   -                                                           +                                                           B                                           .                                                                                                                   +                           /                                                               +                                       *                                                                               E                                                   /                                                                       )                                                                                                               E                                       '               )                                                       .                                                                                                       Ó                                                                   O




                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                    >                                                                           .                                                       Q                                                                                   O                                                                                               K                                                                                       '                   E                   E                                                           '                       )                                                                                   +                                                                   B                                                               .                                                                                                                       '                           )                                                                       0                           /                                                                                   -                                       L                                                                                           *                                                           +                                       '               /                                                                                               )                                                                                       2                                                               .                                                                                       E                       /                                               P                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Z                                                                               V                                       T                                                                               V                                               W                                                                                   W                                                               T                                                                       e                                                                                           S                                                                                                       U                                                                                       `                                                                               X                                       U                                                                                           ]                                                                           ¢                                                           W                                                                                                           ^                                       ]                                                               X                                                                                       ¤                                                                                                                   S                                                       ¡                                   e                                                       S                                                                                                           V                           S                                                                   W                                                                                   ¡                   \                                                       e                                       ]                                                       [                                                                           W                                                                   ¤                                                       T                                           ¢                                                   `                                           ¢                                       W                                   ¥                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¼                                   ¡           b                       b                           ¡                       \                                                   V                       S                               W                                           T                               [                                                   ]                                   `                                       \                                           V                                           c                                   ]                                                   `




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        T                               X                   W                                                       ¢                                   `                                   Ä                               V                       X                   T                                   e                               V           ¡               \                                   f                                                       ^                   X                               ]                                                       [




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            K                                                                   /                                                                               -                                                                           .                                                       Ù                                                       *                                                                           L                                                                                                                                                                                                          E           .                                                                               G                                                               +                                                   B                                           .                                                                                                                               '                               )                                                           A                                   /                                                                                                   L                                                                           .                                                                                                                               '                   Q                                                                                                       ,                                               Q                                                   .                                                                   D                                                                                           +                                   /                                                                                                                          *                                               @                                                               @                                           /                                                           ,                                       -                                       Q                                                                          /                                       ,                                   Q                                   .                                               Ú           Q                                           +                           *                       Ù                                                       D                                   .                                   2                                   +                                   /                               -                       +       /




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        c                           ]                                       `                                   X                                               ¢                               U                                   ]                               `                                   ¢                               W                       Ö                           ¢                                       ¡                   \                                           e                                   ]                                           [                                                                               W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Q                                                                                   ,                                                                                                                                                                                     /                                                                                   -                       +                                                           /                                                                                       +                                                           B                                                           .                                                                               -                                                                           +                                           B                                               *                                                                                               )                                                                               @                                                           /                                                                                       ,                                                                                   /                                                                           -                                                                       @                                                                   /                                                                           ,                                                           -                                                           D                                               .                                                                                                                          .                                                                       )                               D                                                   .                                                   )                                   +                           Q                                               O




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ;                                   Ð       ;                                       ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ]                                                               V                                       T                                                                                           b                                               Â                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ;                       Ð                       ;                       ;

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        R                                                       ]                                               U                                               c                                                           V                       ]                                       V                                       T                                           b                                                   S                                       W                           X                       W                               Ë                                       Ì                           Â                       Â               Â                                                                               Û




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Î                                           9                       Ï                                                                                                  Ï                                               Ð                   8                           ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Í




        F                                           O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       &                                                                   ,                                           2                                       +                           -                   *                                                               A                               +                                               E                   '               )                                   .                                                                       Ó                                       0                                   -           /                                       L                                                                                           E               '       )                                   .                                               3                               O
                                                                                                                                                                                                            ¿                                                           ¥                                               Ê                                           `                                                                   ¢                                                           V                                                                           c                                                                   ]                                                                                       `                                                               X                                                                           e                                                           `                                                                                               X                                                               X                                           W                                                                       \                                                                                       V                                                           [                                                                                                                           ]                                                                           \                                                                   V                               S                                                                                       b                           c                                                                                               ¡                                       \                                                                               e                                                               ]                                                                       [                                                                                                   W                                                                   Â




    I                               0               0                               '                           A                                       '       *                                                           E                                                   K                                               /                                                                           -                                   L                                                                                                                                   3                                               4                                                                               4                                                       M                                                                               N                                               4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               R                                               S                                   T                                               U                                       V                       W                                   X                                                       Y                                                       a                                           W                               T                                   \                                   ¢                                                                           W                           ¢           V                                   R                               T                           b                   e                               `                           b                   T                                       V               ¡                   ]                                       \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           U                                           T                   f                                   W                                               ½




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          




h                                              i                              j                                                                                                                                                                                                                                                                k                                               l                                                              m                   n                                                   o                                                                                                                                         p                                                       %                                                                                          q                                                   q                                       r                                                               s                                                                                                      t                                                                                              t                                                                                       u                                                                                                                                                                                                                                                                                                                                                                                                                                            v                                                       w                                       w                                                                                                                                                                   s                                                           j                                           j                                                               j                                                       x                                                                                                                                                                            p                                                                                                                                                          x               p                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     u                                                                                                                                                                                                                                                                u                                                          y                                         k          p       l
                                                                                                                                                                                                                                                                                                                                                                                                Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Desc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Main Document    Page 60 of 75
                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !                               "                           #                                       $                                       "                                   %




        Ç
                            T                           X                                   V                                               ¾                                                   È                                                                                                                                                                                                                                                                                       R                                                                                                   T                                                                           b                                                   e                                                                                   `                                                                                   b                                           T                                                                           V                                                           W                                                                                                                   _                                                                                   ]                                                                                           `                                                                           X                                                                                       É                                                                                                   W                                                                   ¥                                                                                       `                                                                                               e                                                                   V                                                   ¡                                           ]                                                                                   \                                                                           ¢                                                                                                                                               ^                                           X                                                           ]                                                                                       [                                                                                                                                                                   _                                                                                       ]                                                                                       `                                                               X                                                                           d                               \                                                                           e                                                                   ]                                                       [                                                                                               W




                                                                                                S                                                   W                                                                   d                       \                                                                       V                                   W                                                                                   X                                           \                                                                               T                                                                                   b                                                                                           Ü                                                                                               W                                                                                       Ý                                                                   W                                                                                                   \                                                                                   `                                                                       W                                                                                                                   Z                                                                                       W                                                               X                                                               Ý                                                           ¡                                               e                                                                           W                                                                                                                       º                                           d                                           Ü                                                                                                   Z                                                                                           Á                                                                                           ¡                                                   ¢                                                                               ¢                                                                                   `                                                                       W                                                                                       ¢                                                                                                                           Þ                                                                                           T                                                                   V                                   ¡                                   ]                                                                   \                                                                           T                                                           b                                                           T                                           \                                                                   ¥                                                                                                       ß                                                   ]                                                               e                                                           T                                                                       b                                                       Z                                                                       V                                   T                                                               \                                                                           ¥                                                               T                                                       X                                           ¥                                                                   ¢                                                                                       ^                               ]                                               X                                                                                   e                                                       W                                                       X                                   V                                           T                                                       ¡                               \                                                                               W                                                       ×                                       U                                                                       W                                               \                                                               ¢                                       W                                                                                                   T                                                   [                                                                                       ]                                                           `                                       \                                                   V                           ¢                                                   Â                                   à                                           ¢                                   W                                                       V                       S                                               W                                       ¢                               W                                                               T                               [                                                   ]                   `                           \                   V               ¢




                                                V                               ]                                                                   T                                           \                                                   ¢                                                                   ¤                                                                                                       W                                                                       X                                                                                           V                                           S                                                                                                   W                                                                                                                   Å                                                                                           `                                                                                               W                                                                                   ¢                                                                   V                                       ¡                                           ]                                                                                       \                                                                           ¢                                                                                               ¡                                                       \                                                                                                               b                                   ¡                                           \                                                                                       W                                                                   ¢                                                                                                                           á                                                                               À                                       ½                                                                                               â                                                                                           Â                                                                                                                                                                   ]                                                                                                                           ^                                               ¡                                           \                                                                           ¥                                                                                                           V                                       S                                                                   W                                                                                                   d                               Ü                                                                       Z                                                                                                   ¢                                                               V                                   T                                               \                                                   ¥                                                                       T                                                                   X                                               ¥                                                                   ¢                                                   £                                                                   f                                                                   ]                                                                                                           ]                                                       \                                                                       b                       ¡                                       \                                                           W                                                                   `                                                                       ¢                                                           ¡                               \                                                           f                                                                                       V                                       S                                                   W                                                                       b                                   ¡                   \                                                               Æ                                                                           ¢                                                           U                                                       W                                                                       e                                               ¡                               ^                           ¡                       W                                                   ¥                                                                           ¡                   \                                                                       V                               S                                   W                                                       ¢                                       W                               U                                           T                                       X                                   T                               V                       W




                                                ¡                       \                                                           ¢                                       V                       X                           `                                                                   e                                                               V                                                   ¡                               ]                                                                           \                                                                                       ¢                                                                                                                                   ^                                                   ]                                                                                   X                                                                                       V                                                               S                                                                                               ¡                       ¢                                                                                                               ^                                               ]                                                                                   X                                               [                                                                                                                       Â                                                                                                                                                           S                                                                                   ¡                                           ¢                                                                                                                   ¡                                       \                                                                                   ^                                           ]                                                                                           X                                                               [                                                                                                                                       T                                                                               V                                   ¡                                       ]                                                                                                       \                                                                                                                       [                                                                                                       T                                                                   c                                                                                                   T                                                           b                           ¢                                                           ]                                                                                   Ä                                                                   W                                                                                               T                                           Ý                                               T                                                                   ¡                                       b                               T                                                           Ä                                                       b                                       W                                                                                       T                                                                           V                                                               V                                   S                                                               W                                                                                               Ä                                                           T                                                   \                                                           Æ                                                           X                                       `                                                               U                                                                   V                       e                                                               c                                                                       e                                               b                                   W                                           X                                               Æ                                           Ö                           ¢                                                                           ]                                                                       ^                                   ^                                       ¡                   e                                                       W                                                   Â




                                                    1                                                       .                                           D                                                       ,                                               A                                       +                                                                   +                                                       B                                                       .                                                                                                           .                                                                                   Ù                                                                                                                                                              .                                                                                                       )                                                           Q                                                                                       .                                                                                                       *                                                                                                   L                                                                                           /                                                                                       ,                                                           )                                                                           +                       Q                                                                                                               Q                                                                           .                                                                               +                                                                               /                                                                                       ,                                                           +                                                                                                       '                               )                                                                                                                               E                                   '                                   )                                                               .                                                                   Q                                                                                                                                           ã                                                       N                                                   3                                                                   ä                                                                                               -                       .                                                                       (                                                       *                                                                       -                       D                                                                       E           .                                                           Q                                                   Q                                                                           /                                               0                                                               @                                                               /                                                                           ,                                               -                                                               *                                                                           A                                               +                                                   ,                                       *                                                               E                                               .                                                               Ù                                                                                                      .                                                           )                                                   Q                                                   .                                                                       O                                                   ?                               )                                                                                   E       *                                                       +                       .                                                           -                                                                                                          *                                                       -                   +                               Q                                                                               /                                                       0                                                           +                                       B                                           .                                                               0                   /                                                       -                               L                                                           G                               @                               /                                           ,                                           P                                                               '                   E           E                                       ,                       Q                                       .                                                   Q                               /                           L                       .                                   /                   0




                                            @                                           /                                                       ,                                           -                                   *                                                                           A                                           +                                                       ,                                                   *                                                                                       E                                                       .                                                                                   Ù                                                                                                                                                          .                                                                                                   )                                                                   Q                                                                                       .                                                                   Q                                                                                                                           '   0                                                                               +                                                   B                                                       .                                                                   @                                                                                                   *                                                                                                       -                               .                                                                                                                                   B                                                                               '               (                                                                                                   B                                                   .                                                                                                       -                                                                                       +                                           B                                                                       *                                                                                           )                                                                                                           +                                                       B                                                       .                                                                                                       Q                                                       +                                   *                                                                               )                                                   D                                                                   *                                                               -                   D                                                       Q                                                                   O                                                           1                                               /                                                                                                   )                                                       /                                                                   +                                                               D                                                   .                                                               D                                                                               ,                                                                   A                                       +                                                       *                                                                           )                                                   @                                                                           *                                                       L                                                                           /                                                                       ,                                                   )                                               +                                   Q                                                                               +                               B                                       *                                               +                                                       @                                                   /                                                       ,                                                                               Q                                                   ,                                                                       2                                       +                                           -                       *                                                           A                               +                               .                                   D                                                               0                               -                       /                                                       @                               /                                               ,                       -                                       Q                                                                              /                                           ,                               Q                                   .                                           Ú   Q




                                                    '                       )                                               A                           /                                                       L                                                                       .                                                                                                               '                           )                                                                                                       E                                   '                           )                                                                   .                                                                                                                                                       Ó                                                                                               *                                                                                                       )                                                                       D                                                                                                       D                                                                           /                                                                                                                                   )                                                       /                                                               +                                                                                   D                                                                       .                                                                           D                                                                                                       ,                                                                   A                                                               +                                                                       *                                                                                           )                                                               @                                                                                                                                   /                                                                                                                                                          .                                                                                           -                               *                                                                                           +                                               '                               )                                                       (                                                                                           .                                                                   Ù                                                                                                                          .                                                                           )                                       Q                                               .                                                       Q                                                                                           +                                   B                                           *                                                       +                                                           @                                                               /                                                                               ,                                                                       Q                                                                   ,                                                                   2                                               +                                               -                   *                                                               A                                                   +                           .                                                       D                                                                               0                           -                                   /                                                                   L                                                                                                                   '                       )                                                                                           '                   )                                           A                                           /                                                           L                                                               .                                                                                           '                   )                                                                           E                               '                           )                                               .                                                       Q                                                                                       ä                                                               *                                                   )                               D                                                                               ã                                               /                                   0                                   0                   /                                       -                       L                                                                                   3                       4                                           4                                       M                                       N                   3                   O




                                                    ?           0                                                       @                                       /                                                   ,                                                   -                                                       .                                                                   Ù                                                                                                                                      .                                                                                                   )                                                                       Q                                                                       .                                                                                   Q                                                                                                   D                                                                                                                   '                   0                                   0                                   .                                                                                   -                                                                       0                                                   -                           /                                                                                   L                                                                                                                                               L                                                                                                   /                                                                                                           )                                                       +                                                   B                                                                                                       +                                       /                                                                                                                                       L                                                                                                                   /                                                                                                   )                                                           +                                           B                                                                                       G                                                               .                                                                                               )                                                   +                           .                                                                                   -                                                           +                                                   B                                               .                                                                                           *                                                   å                                           .                                                                               -                               *                                                       (                                           .                                                                                   .                                                                       Ù                                                                                                                      .                                                                       )                                               Q                                                           .                                                                                   O




                                            æ                                                                                           B                                       .                                           )                                               .                                                                   å                                                           .                                                                                       -                                                               +                                                           B                                                                                       '                   Q                                                                                                                                                                                              *                                                                                                   -                               +                                                                                   /                                                                           0                                                                           +                                               B                                                           .                                                                                                           0                                       -                                           /                                                                               L                                                                                                                                                                       -                               .                                                                   0                                               .                                                                                       -                               Q                                                                                                           +                                           /                                                                                                                                       ç                                                                           è                                                                       é                                                                           ê                                                                                                       '           +                                                                                   L                                                                                           .                                                               *                                                                               )                                                   Q                                                                                                       2                                   /                                                   +                                                   B                                                                                   @                                               /                                                           ,                                                                       *                                                                               )                                                   D                                                                           @                                                                   /                                                                       ,                                                                       -                                                   Q                                                                                                                      /                                                                       ,                                       Q                                                   .                                                                                           '           0                                                                                                                              /                                                                           E                           ,                                                       L                                                                       )                                                                                                                                                          /                                                       0                                                           K                                                   /                                                                       -                                       L                                                                                                               3                                   4                                                       4                                       M                                                       N                                   3                                                               '       Q                                                       0                   '               E                   E   .                                   D                                                                       '           )                                           O




                                                    ä                                               O                                                                                                                                                                                                           S                                                                           W                                                                                                           \                                                                                   `                                                                                       [                                                                                                                                               Ä                                                                                       W                                                               X                                                                                                                   ]                                                                                   ^                                                                           U                                                                                       W                                                                           ]                                                                           U                                                                                   b                                   W                                                                                                       `                                                                                           ¢                                                                                   W                                                                           ¥                                                                                                                           ¡                                           \                                                                                                                           ¥                                                                                                           W                                                                           V                                                   W                                                               X                                                           [                                                                                                                                       ¡                               \                                                                                   ¡                           \                                                                       f                                                                                                           c                                                           ]                                                                       `                                                           X                                                                   ¥                                                                   W                                                           ¥                                               `                                                       e                                                                   V                                               ¡                               ]                                                               \                                                           ¢                                                                                                       ^                                   X                                               ]                                                               [                                                                                                                               ¡                               \                                                       e                                                           ]                                                   [                                                                                                   W




                                                                                                                                                                                                                                                K                                                                       '                           E                   E                                                                           '                       )                                                                                           +                                                           B                                                           .                                                                                                                                               )                                                                                       ,                                                                           L                                                                                                                                       2                                                       .                                                                                   -                                                                           /                                                                       0                                                                                                                                      .                                                                               /                                                                                                                                                                          E               .                                                                                                               P                                                                                                                           B                                                                   /                                                                                                                                   A                                                           /                                                                                                   ,                                                                                   E               D                                                                                                                               2                                                                       .                                                                                                                   A                                                                   E           *                                                                                   '                       L                                                                                   .                                                       D                                                                                               *                                           Q                                                                                           .                                                           Ù                                               .                                                       L                                                                                                                                                          +                                           '   /                                                                   )                                                           Q                                                                                           /                                                                                   )                                                                       @                                           /                                                                               ,                                                       -                                                   0                           .                                           D                                                                   .                                                                       -               *                                                                       E                                                   '               )                                                               A                               /                                                           L                                                                   .                                                                                       +                   *                                                   Ù                                                                                           -                           .                                                       +                                       ,                                                       -                               )                                                       G




                                                                                                                                                                                                                                                                                                                   E                       ,                                                   Q                                                                                                       +                                               B                                                               .                                                                                                                                                       )                                                                       ,                                                                                       L                                                                                                                           2                                                                   .                                                                                           -                                                       /                                                                                   0                                                                       *                                                                                           )                                                   @                                                                                                   *                                                                               D                                                                                       D                                                                                       '           +                                                               '           /                                                                                           )                                                           *                                                                                                       E                                                               D                                                                           .                                                                                                                                                          .                                                                                                               )                                                           D                                                                               .                                                                       )                                                           +                           Q                                                                                           P                                                                                       B                                                           /                                                                   L                                                                                               @                                                           /                                                               ,                                                           Q                                                                           ,                                                                                                                                                                         /                                                                               -                           +                                   O                                                       J                                                                                   B                                                       '           Q                                                                                                   )                                                       ,                                                       L                                                                           2                                               .                                                                           -                                                           L                                                                           *                                                           @                                                                           2                                           .                                                                           D                                                                           '   0                       0                           .                                                                   -               .                                                                           )                                           +                                                                   0                               -               /                                                                   L


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :




                                                                                                                                                                                                                                        +                                       B                                                   .                                                                                                                           )                                                                   ,                                                                           L                                                                                                                                       2                                                               .                                                                                                   -                                                       /                                                                                               0                                                                                                                                                              .                                                                           /                                                                                                                                                      E                   .                                                                                                                                   '                       )                                                                                       @                                                                               /                                                                                               ,                                                                           -                                                                                   B                                                                   /                                                                                       ,                                                                       Q                                                                                       .                                                                                               B                                                           /                                                                                       E               D                                                                                                           O




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                >                                                                                           /                                                                                               ,                                                                                                               L                                                                                                                       ,                                                                       Q                                                                                       +                                                                                           ,                                                           Q                                                           .                                                                                                                                   +                                                   B                                                       .                                                                                                                       ?                           ë                                                                                       &                                                                                                   H                                                                       *                                                               +                           '               /                                                                               )                                           *                                                       E                                           &                                                               +                                       *                                                                           )                                                       D                                                   *                                                                               -               D                                                                       Q                                                                                       +                           /                                                                                       *                                                                           )                                           Q                                           P                                                                   .                                                                       -                                                           +                               B                                               .                                                                                                                                                      ,                                           .                                               Q                                               +                                   '               /                                                       )                                           Q                                                                                       '                           )                                                                                               E           '                                   )                                   .                                                   Q                                                               ã                                       N                               ì                                                   O
                                                Þ                                                               T                                           V                       ¡                       ]                                                       \                                                                           T                                                                           b                                                               Z                                                                                       V                                                   T                                                                                           \                                                                                       ¥                                                                                       T                                                                   X                                                                       ¥                                                                                               ¢




                                                    ã                                               O                                                                                                                                       ¼                                                                   ]                                                                       ]                                                                               ¥                                                                           £                                                                                       e                                                                                           b                                   ]                                                                                   V                                                       S                                                                           ¡                                                       \                                                                                           f                                                                               £                                                                           T                                                                               \                                                                           ¥                                                                                                       ]                                                                                           V                                           S                                                                                       W                                                                                   X                                                                                   ¡                                               V                                               W                                                                       [                                                                                                                           ¢                                                                                                                   È                                                                                                                                                                  Q                                                                                   '                                   )                                                                   (                                                                                                                   +                                               B                                                   .                                                                                                           )                                                                           ,                                                       L                                                                                   2                                                       .                                                                   -                                                   /                                                       0                                                                                              .                                                                   /                                                                                                                                              E               .                                                                                           @                                                   /                                                                               ,                                                                           .                                                                       )                                                   +                               .                                                               -                   .                                                           D                                                                                           '                           )                                                                               E                   '                               )                                           .                                                                                                           ä                                               *                                                                           )                               D                                                                                           +                           B                                           .                                                                                           ?                                   ë                                                                                   &                                                                                   H                                                   *                                               +                                       '       /                                               )                                   *                                               E




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            7           9       :                                      Î               Ð       ;       ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Í




                                                                                                                                                                                                                                                &                                                               +                                   *                                                                                       )                                                   D                                                                       *                                                                                                   -                                   D                                                                                       Q                                                                                   G                                                               0                                                   '                                           E                                   E                                                                       '                           )                                                                                           +                                                       B                                                       .                                                                                                           D                                                                   /                                                                                           E                                       E               *                                                                                               -                                                                       *                                                                                   L                                                                                                       /                                                                                                   ,                                                                           )                                                                           +                                                                               0                                   /                                                                                                       -                                                           0                                           /                                                                                   /                                                                           D                                                                                       G                                                               A                                                           E   /                                                                               +                                       B                                                                   '                   )                                           (                                                           G                                           *                                                                                   )                                           D                                                               /                                                                   +                                               B                                                       .                                                                           -                                                       '                   +                       .                                                                                   L                                                                                           Q                                                           O




                                                    ì                                               O                                                                                                                                       »                                                                                       `                                                                           V                                           À                                           ]                                                                               ^                                                   À                                           U                                                                                                   ]                                                                                           e                                                                           Æ                                                                                   W                                                                                   V                                                                               S                                                                                   W                                                                               T                                                                   b                                       V                                           S                                                                                                                   e                                                                           T                                                                           X                                                               W                                                                                                       T                                                                                               b                           b                                           ]                                                                       ¤                                                                                                                                       T                                                                               \                                                                                               e                                                                   W                                                                                                           È                                                                                                                                                      Q                                                                               '                       )                                                       (                                                                                                       +                                       B                                                   .                                                                                               )                                                       ,                                                       L                                                                                               2                           .                                                                       -                                                       /                                                                   0                                                                                                          .                                                                           /                                                                                                                                              E       .                                                                                               @                                           /                                                                                   ,                                                                   .                                                                   )                               +                                       .                                                                       -                   .                                                           D                                                                                               '                   )                                                                               E           '                                       )                               .                                                                                           ä                                                               *                                                                       )                                   D                                                                                                   +                                       B                                       .                                                                                               ?                   ë                                                       &                                                                           H                                                       *                                   +                       '       /                                       )                                   *                                       E                                       &                                   +                       *                                               )                           D                                       *                                       -               D               Q                           G                   0       '               E   E                       '   )




                                                                                                                                                                                                                                        +                                       B                                                   .                                                                                                               D                                                           /                                                                                               E                                       E           *                                                                                                               -                                                           *                                                                                                       L                                                                                                               /                                                                                               ,                                                                               )                                               +                                                                                   0                               /                                                                                       -                                                       /                                                                                                   ,                                                       +                                   N                                                   /                                                                                   0                                   N                                                                                                                          /                                                                                                   A                                                           C                                                               .                                                                                           +                                                                                           B                                                                   .                                                                   *                                                                                                           E                   +                                                       B                                                                                               A                                               *                                                                                   -                           .                                                                                   O                                           J                                                                                   B                                           .                                                                                               )                                                               ,                                                       L                                                                       2                                                   .                                                                           -                                                           /                                                               0                                                                                                                  .                                                               /                                                                                                                                          E       .                                                                                                           '       Q                                                                                   Q                                                                                                  E                               '           +                                                                       '                       )                                       +                               /                                                                                           +                       P                                                                   /                                                                                           A                               *                                                   +                                   .                                               (                                                   /                                                               -                                       '               .                                                       Q                                                       N                       N                                                                                      .                                       /                                                                                                  E       .                                                           P                                                           B                           /                                               *                                                       -               .                                                                       ,                               )                               D                                       .                                       -                   ã                       ä                           *                               )           D




                                                                                                                                                                                                                                                                                               .                                                               /                                                                                                                                                                  E           .                                                                                                                       P                                                                                                                                       B                                                           /                                                                                                               *                                                                                                                       -                           .                                                                                                                       ã                                                                               ä                                                                                                   /                                                                                   -                                                               /                                                                                   E               D                                                                               .                                                                                                       -                           N                                       N                                                                       2                                                           .                                                                                           A                                               *                                                                                                                       ,                                                                   Q                                                                   .                                                                                                           /                                                                                                       E                   D                                                                               .                                                                           -                                                                                                                              .                                                                   /                                                                                                                                              E                   .                                                                                               B                                   *                                                           å                                                           .                                                                       *                                                                                                   B                                                                   '           (                                                                           B                                       .                                                                                   -                                                           ?                                           ë                                                                               &                                                                                   *                                                                               E                           E           /                                               P                                                                           *                                                                   )                                                   A                                               .                                                                           0                                   /                                                                       -                                                   B                                           .                                               *                                                               E       +                                               B                                                                           A                                       *                                                           -                           .                                                                                                   A                                           /                                               Q                                       +                               Q                                           O                                           ?       0                                               @                                       /                                           ,                                       -                               *                                           A                           +                               ,                           *                                               E                       .                                       Ù                                                                  .                           )               Q                   .                   Q                               *               -   .




                                                                                                                                                                                                                                                B                                                                   '       (                                                                                           B                                                   .                                                                                   -                                                                           +                                                       B                                                                           *                                                                                               )                                                                                               +                                                                   B                                                                                   '                   Q                                                                                                           ?                                               ë                                                                                           &                                                                                                           *                                                                                           L                                                                                       /                                                                                                   ,                                                                                   )                                                               +                                                   G                                                           @                                                                   /                                                                                       ,                                                                                                                                       L                                                                                                           *                                                                               @                                                                                                       D                                                                                           .                                                                           D                                                                                       ,                                                           A                                               +                                                           +                                                           B                                           .                                                                                       *                                                           D                                                       D                                                                               '       +                                       '           /                                                           )                               *                                                                                   E                                           *                                                                               L                                                                       /                                                                               ,                                                               )                                                   +                                                           /                                                           )                                                                                                           E                   '               )                                               .                                                                       4                                                                   4                                                                           O




                                                Ç
                                                                                                        W                                           ]                                                   U                                                   b                               W                                                                                                       ¤                                                                                                       S                                                                                       ]                                                                                                                                           T                                                                               X                                                       W                                                                                                           `                                                                                                       \                                                                                   ¥                                                                           W                                                                                   X                                                                                       á                                                                   â                                                                                                                       c                                                           W                                                                               T                                                                                       X                                                   ¢                                                                                                                       ]                                                                               ^                                                                                   T                                                                                   f                                                                                                           W




                                                                                                                                                                                                                                                ì                                               *                                                                                   O                                                                                                                                                   I                                                                                                                   ,                                                                       +                                   N                                                       /                                                                           0                                       N                                                                                                                                      /                                                                                       A                                                                       C                                                   .                                                                               +                                                                                   B                                                       .                                                                           *                                                                               E                   +                                                       B                                                                                                                           A                                                       *                                                                                           -                                   .                                                                                                           *                                                                                                   E                                   E               /                                                                                   P                                                                                                           *                                                                                       )                                                                                       A                                                           .                                                                                                                                                                          .                                                                               -                                                                                                                          .                                                                               -                   Q                                                   /                                                           )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Í                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       8                                                                   Ï                                                                       Ð                               ;                                                           ;




                                                                                                                                                                                                                                                ì                                                                   2                                                               O                                                                                                                                                   H                                                                                                       ,                                                                                               L                                                                                                               2                                                                   .                                                                                               -                                                                                   /                                                                   0                                                                                                                                                  .                                                                               /                                                                                                                                                  E                       .                                                                                                               P                                                                                                                           B                                                               /                                                                                                               *                                                                                           -                               .                                                                                                                                           ,                                                                                       )                                                               D                                                                                   .                                                                                   -                                                                                           ã                                                                                           ä                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           í
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :




                                                                                                                                                                                                                                                ì                                                                   A                                                   O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           <                                                                                                               ,                                                                               E           +                                               '                                                                                              E                       @                                                                                                                   E                           '                                   )                                                           .                                                                                                                               ì                                                                       *                                                                                                                                       2                                                       @                                                                                                                                                       E                           '                           )                                                                       .                                                                                                                           ì                                                                                           2                                                                           O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           7                                                           7                                                                       :                                                                   Ð                               ;                                                           ;                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   î                                                   ï                                                                   ð                                           ñ                                                                   ò                                           ó                                                               ô                           ó                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           7                                               7                                       :                                           Ð                   ;                                               ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Z                                                                                                   `                                                                                                   Ä                                                                                           V                                       ]                                                                                           V                                       T                                                                                               b                                           Â                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Í                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ë                                                   Ì                                                                                                                                                                                           Í




                                                Ç
                                                                                                        W                                           ]                                                   U                                                   b                               W                                                                                                       ¤                                                                                                       S                                                                                       ]                                                                                                                                           T                                                                               X                                                       W                                                                                                           á                                                                                               â                                                                                                                   c                                                                   W                                                                                   T                                                                       X                                                   ¢                                                                                                           ]                                                                       ^                                                                                       T                                                                                   f                                                                                           W                                                                                                                   ]                                                                                   X                                                                                       ]                                                                                                       b                                           ¥                                                                                       W                                                                               X




                                                                                                                                                                                                                                                ì                                               D                                                                                   O                                                                                                                                                   I                                                                                                                   ,                                                                       +                                   N                                                       /                                                                           0                                       N                                                                                                                                      /                                                                                       A                                                                       C                                                   .                                                                               +                                                                                   B                                                       .                                                                           *                                                                               E                   +                                                       B                                                                                                                           A                                                       *                                                                                           -                                   .                                                                                                           *                                                                                                   E                                   E               /                                                                                   P                                                                                                           *                                                                                       )                                                                                       A                                                           .                                                                                                                                                                          .                                                                               -                                                                                                                          .                                                                               -                   Q                                                   /                                                           )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Í                                                                                                                                                                                                                                                                                                                                                                                                                                                                           7                                                           :                                                                       8                                                                   Ð                               ;                                                           ;




                                                                                                                                                                                                                                                ì                                               .                                                                                   O                                                                                                                                                   H                                                                                                       ,                                                                                               L                                                                                                               2                                                                   .                                                                                               -                                                                                   /                                                                   0                                                                                                                                                  .                                                                               /                                                                                                                                                  E                       .                                                                                                               P                                                                                                                           B                                                               /                                                                                                               *                                                                                           -                               .                                                                                                                                           ã                                                                                       ä                                                                                                       /                                                                                                       -                                                           /                                                                                                       E           D                                                                           .                                                                                       -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       í
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ;




                                                                                                                                                                                                                                                ì                                               0                                                   O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               <                                                                                                               ,                                                                               E           +                                               '                                                                                              E                       @                                                                                                                   E                           '                                   )                                                           .                                                                                                                               ì                                                                       D                                                                                                                                       2                                                       @                                                                                                                                                       E                           '                           )                                                                       .                                                                                                                           ì                                                                           .                                                                                           O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   î                                                   ï                                                                   ð                                           ñ                                                                   ò                                           ó                                                               ô                           ó
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Z                                                                                                   `                                                                                                   Ä                                                                                           V                                       ]                                                                                           V                                       T                                                                                               b                                           Â                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Í                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ;                                                                       Ð                               ;                                                           ;                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ë                                                   Ì                                                                                                                                                               õ                                       ö                                                                                                                                                                                                                                                                                                                                                                       ;                                           Ð                   ;                                               ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    î                               ï                                               ð                           ñ                                                   ÷       ï                                           ÷                       ø                                           ù                                       ò                       ó                                       ô                   ó
                                                                                                                                                                                                                                                ì                                               (                                                                                   O                                                                                                                               J                                                                                               ]                                                                                               V                                               T                                                                               b                                           Â                                                                       M                                                                                                       D                                                                                   D                                                                                                                       E                                       '                       )                                                           .                                                                                                                               ì                                                                       A                                                                           *                                                                                                       )                                                               D                                                                                                                                   E                                   '                               )                                                       .                                                                                                                                       ì                                                                       0                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Í                                                                                                                                                                                                                                                                                                                                                                                                           7                                               7                                                       :                                                                       Ð                   ;                                                                   ;                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ë                               Ì                                               Í                                                                                               7           7                   :                   Ð   ;                   ;




    I           0       0               '                   A                                       '               *                                                   E                                       K                                       /                                                                               -                                       L                                                                                                                                           3                                                                   4                                                                               4                                                                                       M                                                                                           N                                                           4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   R                                                                       S                                                                   T                                                                   U                                                       V                               W                                               X                                                                               Y                                                                                               a                                                                                       W                                                               T                                                               \                                                                       ¢                                                                                                                                                                       W                                                   ¢                                                       V                                                           R                                                                   T                                                                   b                       e                                                       `                                                           b                                       T                                               V                                       ¡                       ]                                                           \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               U                   T                   f           W                       ¾




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  




h                  i              j                                                                                                                                                                                                                                            k                                               l                                                                              m                   n                                                   o                                                                                                                                                     p                                                       %                                                                                                                              q                                                                   q                                                       r                                                               s                                                                                                      t                                                                                                              t                                                                           u                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        v                                                               w                                                   w                                                                                                                                                                   s                                                                   j                                                                   j                                                                                       j                                                                                           x                                                                                                                                                                                                                        p                                                                                                                                                                                                                              x                       p                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     u                                                                        u                              y                 k      p   l
                                                                                                                                                                                                                                                                                                                                            Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Desc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Main Document    Page 61 of 75
                                                                                                                                                                                                                                                                                                                            




                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !                                       "                   #                                       $                               "               %




                                        ß                                   ]                                           e                                   T                                               b                                                   Z                                                                           V                                   T                                                                               \                                                                                               ¥                                                                           T                                                                                       X                                                               ¥                                                                                                   ¢                                                                                                                                                                                                                                                                               >                                                                                                               /                                                                                               ,                                                                                                                   L                                                                                                               ,                                                                   Q                                                           +                                                                                                   ,                                                                                   Q                                                           .                                                                                                                   +                                                           B                                                   .                                                                                                                       ?                                   ë                                                                                               &                                                                                                   ú                                                   /                                                                                           A                                                   *                                                                           E                                                           &                                                               +                                       *                                                                               )                                           D                                                       *                                                                           -                   D                                                                   Q                                                                                   +                                       /                                                                                                       *                                                                               )                                                   Q                                                           P                                                                                               .                                                                                       -                                                           +                               B                                                               .                                                                                                                                                                                      ,                                                       .                                                                   Q                                                       +                                                       '                   /                                                                                       )                                           Q                                                                           '               )                                                                       E           '                       )                           .                                       Q                                                                       û                                               N                               3                                               ä                                                   O




                                            Ã                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ç
                                                                                            T                                   ¢                                       W                                               ¥                                                                               ]                                                                           \                                                                                                                                   ¡                                       \                                                                               ^                                                       ]                                                                                               X                                                   [                                                                                                                                           T                                                                                           V                                               ¡                                                   ]                                                                                                       \                                                                                                                               ^                                           X                                                   ]                                                                                   [                                                                                                                                                           V                                                   S                                                                                                           W                                                                                                               d                                   Ü                                                                                               Z                                                                                           £                                                           V                                           S                                                                                   W                                                                                               à                                                                               Â                                       Z                                                                                           Â                                                                                                                                   X                                           `                                                                                       ¢                                                           V                                   W                                                   W                                                                                                                                                                           X                                               ]                                                               f                                                                                       X                                           T                                                               [                                                                                                                                           S                                                                                       T                                                       ¢                                                                                                   ¥                                                                                   ¡                                       Ý                                                               ¡                       ¥                                                               W                                                                                   ¥                                                                                                           V                                                   S                                                                           W                                                                                       d                               Ü                                               Z                                                                           ß                                               ]                                               e                                       T                                                   b                                           Z                                                           V                       T                                                   \                                       ¥                                       T                                       X                       ¥                                                               ^                               ]                                       X                               S                                   ]                                   `                                                   ¢                                       ¡               \                       f                                       ^                   ]                                           X




                                            Ä                                   T                               \                                               Æ                                                   X                               `                                                               U                                                                       V                                                           e                                                                               c                                                                                                   U                                                                                                   `                                                                                           X                                                               U                                                                                           ]                                                                                                       ¢                                                                                           W                                                                                           ¢                                                                                                                       ¡                                       \                                                                               V                                               ]                                                                                                                           V                                   ¤                                                                                                                       ]                                                                                                                                       U                                                                                           T                                                                           X                                           V                                               ¢                                                                                       È




                                                                                                                                           ü
                                                                                                                                                                                        ]                                                           `                                                               ¢                                                                   ¡                                           \                                                                                       f                                                                                                                           T                                                                                   \                                                                                           ¥                                                                                                                                           `                                                                                                       V                                           ¡                                                   b                                           ¡                                               V                                                   ¡                                       W                                                                       ¢                                                                                                                           À                                                                               d                                       \                                                                       ¢                                                                                       `                                                                                                   X                                                   T                                                                                   \                                                                               e                                                                       W                                                                                                       T                                                                               \                                                                       ¥                                                                                                   ]                                                                       U                                                                                   W                                                               X                                               T                                                               V                                       ¡                               \                                                                           f                                                                                           W                                                   ×                                                                       U                                                                           W                                                           \                                                                                   ¢                                                       W                                                                       ¢




                                                                                                                                           ü
                                                                                                                                                                                        ]                                                           `                                                               ¢                                                                   ¡                                           \                                                                                       f                                                                                                                       T                                                                                       \                                                                                           ¥                                                                                                                                       `                                                                                                           V                                       ¡                                                       b                                           ¡                                                   V                                           ¡                                           W                                                                       ¢                                                                                                                       À                                                                                   a                                                                                                       ]                                                                                               X                                                                       V                                               f                                                                               T                                                                           f                                                                               W                                                                                               ]                                                                                               X                                                                               X                                   W                                                                       \                                                                       V                                                                                       W                                                       ×                                                                       U                                                                   W                                                                           \                                                                       ¢                                                           W                                                       ¢




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ç
                                                                                ]                                                                   T                               \                                                           ¢                                               ¤                                                                                                   W                                                                                   X                                                                                                       V                               S                                                                                                   W                                                                                                                           Å                                                                                                   `                                                                                                   W                                                                                   ¢                                                                                           V                                                           ¡                                           ]                                                                                       \                                                                       ¢                                                                                                                       ¡                                       \                                                                                                                       b                                           ¡                                       \                                                                                                   W                                                                               ¢                                                                                                               ý                                                                   À                                       þ                                                                               £                                                                       `                                                                   ¢                                                               W                                                                                               V                                                       S                                                                   W                                                                                               à                                                                                       Â                               Z                                                                                   Â                                                                                                                           X                               `                                                                           ¢                                                                   V                                   W                                                                           W                                                                                                                                                                               X                                               ]                                                                       f                                                                                   X                                           T                                                                       [                                                                                                                                               e                                                               S                                                                           T                                                                   X                                               V                                       Â




                                    J                                   /                                                                   0                       '           )                                               D                                                                           +                                                   B                                                           .                                                                                                                                       A                                                       B                                                                               *                                                                                                       -                           +                                                               G                                                               (                                                                                               /                                                                                                                                       /                                                                                                   )                                                                                   E                                   '                           )                                                       .                                                                                                                                       ,                                                                   Q                                                                           '                               )                                                                           (                                                                                                                   +                                                           B                                                       .                                                                                                                               E                   '                       )                                                                                       C                                                                           Q                                                                                                                      .                                                                                   A                                                                   '           0                                           '           .                                                               D                                                                                                                       '                                   )                                                                       +                                               B                                       .                                                                                           Q                                                           .                                                                                                                                  *                                                                           -                                       *                                                           +                               .                                                                                                                               '               )                                                           Q                                                                   +                                           -                           ,                                                                           A                                                           +                                   '           /                                                                                   )                                                       Q                                                                                           0                               /                                                                                                   -                                                               +                                   B                                                           '       Q                                                           0                   /                                                   -                   L                                                                       O




                                    J                                                   B                                   '           Q                                                           A                                               B                                       *                                                                               -                                   +                                                                                               L                                                                                               *                                                                                           @                                                                                                                   *                                                                                                           E               Q                                                                           /                                                                                                                                                       2                                                                           .                                                                                                                           *                                                                           å                                                                   *                                                                                           '                                       E           *                                                                                       2                                                                                       E           .                                                                                                                               *                                                                           +                                                                               +                                               B                                                       .                                                                                                                           2                                                               *                                                               )                                                                   C                                                           -                                               ,                                                                                                                          +                                               A                                       @                                                                                                                   A                                                       E           .                                                                           -                           C                                               Ú           Q                                                                                       /                                                                   0                               0                                                       '                           A                                   .                                                                                           O




                                                û                                   O                                                                                                                                                                                       ]                                                                   `                                                                                   ¢                                                                           ¡                                           \                                                                               f                                                                                                                                       T                                                                                           \                                                                                           ¥                                                                                                                                               `                                                                                               V                                                               ¡                                   b                                           ¡                                       V                                           ¡                                       W                                                                                   ¢                                                                                                           À                                                                           d                                               \                                                                                               ¢                                                                                   `                                                                                   X                                               T                                                                           \                                                                               e                                                                       W                                                                                                           T                                                       \                                                                               ¥                                                                                                               ]                                                                           U                                                                       W                                                               X                                           T                                                                               V                               ¡                               \                                                           f                                                                                           W                                                                   ×                                                                   U                                                               W                                                                               \                                                                               ¢                                                           W                                                                   ¢                                                                                       È                                                                                                                                              Q                                                                       '                   )                                                               (                                                                                                   +                                                   B                                   .                                                                                                                               )                                                                       ,                                                                               L                                                                                                   2                                   .                                                       -                                   /                                           0                                                                              .                                               /                                                                                                  E               .                                                                   @                                               /                                               ,                                           .                                                   )                           +                       .                                               -                   .                                   D                                                   '       )                                                           E                   '       )                                       .                                       ä                               G               0                       '       E               E




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            8               ÿ           Ï           Ð       ;       ;

                                                                                                                                                                                                        ü




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Í




                                                                                                                                                                                                                '                       )                                                           +                                                   B                                                               .                                                                                                                           D                                                               /                                                                                                           E                           E                   *                                                                                                               -                                                                   *                                                                                                               L                                                                                                               /                                                                                                                   ,                                                                           )                                                           +                                                                                               E                                   '               Q                                                               +                                       .                                                                   D                                                                                                                                       0                                   /                                                                                                   -                                                               @                                                                   /                                                                                           ,                                                               -                                                                                       A                                           /                                                                   ,                                                                       )                                               +                                           @                                                                                           0                                   /                                                                               -                                                                           '                           )                                                       Q                                                               ,                                                   -                               *                                                                   )                                                               A                                               .                                                                                                           *                                                                       )                                                       D                                                                                                   /                                                                                                                                          .                                                                                   -                           *                                                       +                                               '                                       )                                                           (                                                                                               .                                                                   Ù                                                                                                                      .                                                                                                   )                                                       Q                                                   .                                                       Q                                           O                                                                       O                   O                           O               O                       O           O                               O               O                           O               O                               O                   O                       O                               O               O                       O                           O                       O           O                   O                   O                   O                   O                   O                   O           O                           O                   O               O               O                           O                   O               O           O           O                       O           O               O           O                   O                       O               O                           O




                                                                                    O                                                                                                                                                                                       ]                                                                   `                                                                                   ¢                                                                           ¡                                           \                                                                           f                                                                                                                                           T                                                                                           \                                                                                           ¥                                                                                                                                               `                                                                                                   V                                                               ¡                                   b                                           ¡                                       V                                           ¡                                   W                                                                                   ¢                                                                                                               À                                                                       a                                                                                                                                   ]                                                                                           X                                                       V                                               f                                                                                   T                                                                   f                                                                   W                                                                                                                           ]                                                                   X                                                                       X                                               W                                                                       \                                                                                   V                                                                   W                                                               ×                                                                   U                                                                           W                                                           \                                                           ¢                                                       W                                                                   ¢                                                                                   È




                                                                                                                                                                                                        ü




                                                                                                                                                                                                                                                        *                                                                       O                                                                                                                                                                                                                                                  Q                                                                                           '                               )                                                           (                                                                                                                                   +                                                           B                                                                       .                                                                                                                                                           )                                                                                           ,                                                                               L                                                                                                                   2                                                       .                                                                                                   -                                                                           /                                                               0                                                                                                                                                                              .                                                                           /                                                                                                                                                                  E           .                                                                                                   @                                                                               /                                                                               ,                                                                           .                                                                           )                                                                   +                                   .                                                                           -                           .                                                               D                                                                                                                           '                   )                                                                                           E                   '                       )                                       .                                                                                                                   ä                                                                   G                                           0                                                           '                           E               E                                                                   '                       )                                                                                       +                                           B                                                           .                                                                                                       D                                                                           /                                                                   E                                   E                   *                                                                           -                                                               *                                                                               L                                                                                   /                                                                                           ,                                                                       )                                                       +




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                7                                       9                                      ÿ                           ;                                   Ð                   ;                       ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        E                                       '           Q                                                               +                                       .                                                                                   D                                                                                                                                   0                                           /                                                                                                       -                                                                               @                                                                               /                                                                                                                   ,                                                                           -                                                                                   A                                               /                                                                                                   ,                                                                               )                                                   +                                       @                                                                                                                                   0                                   /                                                                                               -                                                                               L                                                                                           /                                                                           -                                   +                                   (                                                                           *                                                   (                                                                       .                                                                                                       /                                                                                           -                                                                   -                           .                                                                           )                                                   +                                                                       .                                                           Ù                                                                                                      .                                                                               )                                                           Q                                                   .                                                                               Q                                                           O                                               O                       O                               O                                   O                               O                               O                                               O                       O                                       O                               O                       O                                               O                           O                           O                               O                                   O                                           O                                       O                   O                                   O                                       O                   O                                           O                           O                                   O                           O                                   O                                   O                                               O                               O                                   O                                   O                       O                           O




                                                                                                                                                                                                                                                                    2                                                           O                                                                                                                                   J                                                                                               /                                                                   +                                                       *                                                                                               E                                                   *                                                                                           å                                                                               .                                                                                                       -                                   *                                                                                                   (                                                                                   .                                                                                                                               L                                                                                                       /                                                                                           )                                                       +                                                       B                                                                                       E               @                                                                                                                                                                                                  *                                                                           @                                                                           L                                                                                       .                                                                                                   )                                               +                                                   0                                   /                                                                           -                                                                           *                                                                           E                                   E                                                   L                                                                                       /                                                                                   -                       +                           (                                                       *                                                   (                                                                       .                                                                   Q                                                                                   *                                                                                           )                                                   D                                                                                               /                                                                       +                                                   B                                                   .                                                                           -                                                                       D                                                       .                                                                                               2                                               +                               Q                                                                                       Q                                                                   .                                                                           A                                                                               ,                                                                       -                           .                                                           D                                                                       2                                       @                                                           @                                   /                                                       ,                                       -                                                       B                               /                                                               L                                                           .                                               O




                                                                                                                                                                                                                                                                                                                                                                                                                                                                    J                                                                                               /                                                                                                                                           A                                               *                                                                                                           E                                   A                                                                           ,                                                                                               E           *                                                                                           +                                           .                                                                                                                                       +                                                   B                                                       .                                                                                                                   +                                       /                                                                                       +                   *                                                                                                       E                                                                   *                                                                       å                                                                       .                                                                                               -                           *                                                                   (                                                                   .                                                                                                                               L                                                                       /                                                                                       )                                                   +                                                           B                                                           E       @                                                                                                                                                              *                                                                               @                                                                   L                                                                   .                                                                       )                                                   +                                           G                                                           *                                                   D                                                                               D                                                                                                   *                                                                               E                               E                                   *                                                                                                   L                                                                                       /                                                                   ,                                                                       )                                                                   +                       Q                                                                                           +                                                   B                                                   *                                                               +                                                                           *                                                                                           -                               .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        A                                                               /                                                                               )                                                                               +                                                       -                                   *                                                                                                       A                                                   +                                                                       ,                                                                   *                                                                                                           E                                           E               @                                                                                                           D                                                                                               ,                                                       .                                                                                                                       +                                       /                                                                                                               .                                                                                                   *                                                                                       A                                                                           B                                                                                           Q                                                               .                                                                               A                                                                               ,                                                           -                           .                                                           D                                                                                                                   A                                                                       -                       .                                                               D                                                                               '       +                               /                                                                                               -                                                           '                       )                                                                           +                                   B                                                   .                                                                                                               ã                                                                                                                                                                       L                                                                                       /                                                                                       )                                                   +                                               B                                                       Q                                                                                               *                                                       0                                       +                                           .                                                                           -                                                                   @                                                   /                                                                                       ,                                                                                   0                                                               '                           E       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ò




                                                                                                                                                                                                                                                                                                                                                                                                                                                                    0                                       /                                                                                               -                                                                                                   2                                                           *                                                                                                               )                                                                               C                                                                               -                                                       ,                                                                                                                                                                      +                                                       A                                                       @                                                                                   O                                                           J                                                                                                   B                                                               .                                                                                           )                                                                                                                   D                                                                                           '               å                                                                               '               D                                                                           .                                                                                                               2                                                           @                                                                                                                       ã                                                                                                                               O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ò




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    H                                                                                           *                                                                                                       L                                                                                               .                                                                                                                                       /                                                                               0                                                                                               +                                                       B                                                                           .                                                                                                                                                   A                                                                   -                               .                                                                                   D                                                                                       '           +                                           /                                                                                       -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           M                                                                           å                                                                       .                                                                       -                           *                                                                                   (                                                       .                                                                                                                       L                                                                               /                                                                                               )                                                           +                                                   B                                                           E   @




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *                                                                       @                                                               L                                                                                                           .                                                                       )                                                   +




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              5                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ð                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :                                                                           9                                           ÿ                                                                                                                                                          Ï                                                               Ð               ;                                                   ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                î                                           ï                                                           ð                           ñ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :                                                                           9                                           ÿ                                                                                                                                                          Ï                                                               Ð               ;                                                   ;

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :                       9               ÿ                                                          Ï                               Ð               ;                       ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                J                                                                                                       /                                                                       +                                           *                                                                                           E                                                   *                                                                   å                                                   .                                                                                                               -                       *                                                           (                                                               .                                                                                                               L                                                                                                   /                                                                           )                                               +                                               B                                                                           E           @                                                                                                                                      *                                                       @                                                                           L                                                                                       .                                                                       )                                                           +                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ò                               ó                                                   ô                       ó
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Í                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ë                                               Ì                                                                                                                                                                                                                   Í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      




                                                                                                                                                                                                                                                                    A                                                   O                                                                                                                                                               H                                                                                           .                                                                               +                                                                                               L                                                                                                                   /                                                                                                       -                               +                                               (                                                                                   *                                                                                               (                                                                                       .                                                                                                                   /                                                                                           -                                                                                   -                               .                                                                                   )                                                                   +                                                                                               .                                                                       Ù                                                                                                                                                  .                                                                                       )                                                   Q                                                                       .                                                                                       O




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        î                               ï                   ð                       ñ



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        &                                                                                                   ,                                                                                   2                                                       +                                                                   -                           *                                                                                                           A                                                       +                                                                                                               E                               '                                   )                                                                           .                                                                                                                                                                                                                       2                                                                                                                                                                                             è                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            è                                                                                                                                                                                                                                                                       ç                                                                                                                                                                                                                                 ç                                                                                                                                                                                                                                                                                                                                                                  0                                               -                                   /                                                                           L                                                                                                                                   E                               '                   )                                                               .                                                                                                                                                                       *                                                                                                                                                                                                                                                     è                                                                                                                                                                                                                                                                                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ;                                   Ð                       ;                                           ;

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ;           Ð       ;       ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Í                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Í



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ò                   ó                           ô           ó
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ë           Ì



                                                                                                                                                                                                                                                                                                                                                                                                                                                                        è                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          O                                                                                   ?                   0                                                                   +                                                           B                                                                                               '           Q                                                                                                               *                                                                                       L                                                                                           /                                                                               ,                                                                                           )                                           +                                                                   '           Q                                                                                                       E                   .                                                                                   Q                                           Q                                                                                                   +                                           B                                                       *                                                                                   )                                                                                                                                                                                                               G                                               .                                                                                   )                                           +                                               .                                                                           -                                                                                                                                                                                                           O                                                                           O                                   O                           O                                           O                           O                               O                       O                                       O                                           O                                       O                       O                               O                           O                                       O                           O                                           O                           O                                   O                       O                                       O                                           O                                           O                           O                                   O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Í                                                           Ò                                                                                                                                                                                                                                                                                                                                                                                                                                           Í                                                                               Ò




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ç
                                                3                                                                   O
                                                                                                                                                                                                        d                           ^                                                   c                                                                   ]                                                                                       `                                                                                                                           e                                                                               b                                           T                                                                               ¡                                       [                                                                                                                                                                                       V                                                           S                                                                                               T                                                                                               V                                                                                           V                                               S                                                                               W                                                                                                                   à                                                                                                           Â                       Z                                                                                                   Â                                                                                                                                                                               X                                                           `                                                                               ¢                                                                   V                                           W                                                                               W                                                                                                                                                                       X                                               ]                                                                   f                                                                                               X                                           T                                                               [                                                                                                       Ö                               ¢                                                                                               ¥                                                                       ¡                   Ý                                                   ¡                                       ¢                                                               ¡                                   ]                                                                   \                                                                                                                   ]                                                                           ^                                                               V                                           S                                                                               W                                                                                                       d                       Ü                                                                                           Z                                                                                                                           ß                                                                       ]                                                                   e                                                                           T                                                               b                                                               Z                                                                                               V                                           T                                                               \                                                       ¥                                       T                                           X                               ¥                                                               ^                               ]                                               X                                                           S                                                   ]                                               `                                                       ¢                                   ¡                       \                                           f                                                       ¡                       ¢                                                           ¡                       \                               e                               ]                                   X                       X                           W                                           e                               V                           T                                   \                       ¥
                                                                                    Ò




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ;           Ð       ;       ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Í




                                                                                                                                                                                                        T                                                   ^                           ^                                           W                                                               e                                                                                   V                                                       ¢                                                                                                                       V                                                   S                                                                                           W                                                                                                                           e                                                                                       T                                                                                   b                                               e                                                                                                   `                                                                                       b                                       T                                                                           V                                           ¡                                           ]                                                                                   \                                                                                                               ]                                                                                               ^                                                                                                   c                                                                       ]                                                                               `                                                                                   X                                                                                   [                                                                                                                               ]                                                                   \                                                           V                                           S                                                                       b                                           c                                                                                           W                                                                           ×                                                               U                                                                               W                                                               \                                                               ¢                                                       W                                                       ¢                                                                   £                                                                   ^                                   ¡                       b                                                   b                                                   ¡                                                   \                                                                                               T                                                               \                                                                                   c                                                                                               T                                                                               ¥                                                       ¥                                                                                               ¡                   V                                           ¡                               ]                                                                               \                                                                       T                                                                   b                                                                               T                                                                       [                                                                                   ]                                           `                                                           \                                               V                                           c                                       ]                                               `                                                                           e                                                       b               T                                                   ¡                       [                                                                   Â




                                                                                                                                                                                                                                                                                                                               Ù                                                                                                                                                              E       *                                                                                               '                           )                                                                                                                   P                                                                                                                                           B                                                           @                                                                                                   




                                                3                                   3                               O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              B                                       .                                                                                       A                                                       C                                                                                           +                                   B                                                               .                                                                                                           )                                                                               ,                                                       L                                                                                   2                                       .                                                                                   -                                                               /                                                           0                                                                           å                                               .                                                                                           B                                                           '                           A                                                               E                       .                                                               Q                                                                                                   0                           /                                                                       -                                                                           P                                                                                           B                                                       '                                           A                                                           B                                                                                   @                                                                               /                                                                                   ,                                                                                   A                       E               *                                                   '               L                                                                               *                                               )                                                               /                                               P                                                                       )                               .                                                           -       Q                                                   B                                   '                                                                  /                                           -                                       /                                                              .                                   -           *                                               +                   '                       )                       (                                       .                       Ù                                                              .                   )                       Q           .       O
                                                                                                                                                                                                        ß                                                       ]                                                                   e                                                                   T                                                                                   b                                                                               V                                       X                                                                       T                                                                           \                                                                                           ¢                                                                                           U                                                                                               ]                                                                                               X                                                                   V                                                           T                                                                               V                                           ¡                                       ]                                                                               \                                                                                                                               W                                                                       ×                                                                               U                                                                                                       W                                                                       \                                                                                           ¢                                                                           W                                                                   ¢                                                                           È




                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                O                                                                                   Õ                                                                               /                                                                                                                               +                                               /                                                                                                                                                   E                               '                           )                                                                           .                                                                                                                                                           3                                                                   F                                                                                                       O
                                                                                                                                                                                                                                                                                                                                                                    Ò




                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                    3                                                                           O                                                                                   Õ                                                                               /                                                                                                                               +                                               /                                                                                                                                                   E                               '                           )                                                                           .                                                                                                                                                           3                                                                   4                                                                                                       O




                                                                                                                                                                                                                                                                                                                                                   4                                                                                                           /                                                                                                       -                                                                                   L                                                                                                           /                                                                                                           -                               .                                                                                                   O                                                                                               Õ                                                                                                       /                                                                                                                                       +                                   /                                                                                                                                   E                           '                                   )                                                           .                                                                                                                           3                                                                   4                                                                                                           O




                                                3                   4                                               O                                                                                                                                                   W                                                               S                                                                           ¡                                       e                                                                                       b                                   W                                                                                                                           ]                                                                                           U                                                                                           W                                                                                       X                                                           T                                                                                   V                                                               ¡                                       ]                                                                                                   \                                                                                                                       W                                                                           ×                                                                           U                                                                                           W                                                                   \                                                                                               ¢                                                                                           W                                                                                           È                                                                                                                                                      Q                                                                           '                       )                                                                   (                                                                                                       +                               B                                                           .                                                                                                                               ?                                   ë                                                                               &                                                                                                           ú                                                       /                                                                                   A                                           *                                                               E                                               &                                                                   +                               *                                                                                   )                                           D                                                                               *                                                                                   -                       D                                                           Q                                                                                                       *                                                                               )                                               D                                                                                                       +                                           B                                                                   .                                                                                                       )                                                               ,                                                                               L                                                                                               2                                                                   .                                                                                       -                                                   /                                                   0                                   å                                       .                                                       B                                       '           A                                           E   .                                           Q                                                                       0                               /                                                   -                                               P                                                           B                                   '           A                               B                                                               @                           /                                               ,                                           A                           E       *                                       '                       L                                                               +                       B                   .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            8               ;           Î           Ð       ;       ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Í




                                                                                                                                                                                                /                                                                                                              .                                                                               -                                       *                                                                           +                                                           '                       )                                                                           (                                                                                                                           .                                                                                       Ù                                                                                                                                                                  .                                                                                                       )                                                                           Q                                                                               .                                                                               Q                                                                                   G                                                           0                                                       '                           E                               E                                                               '                               )                                                                                                               +                                                           B                                                               .                                                                                                                                       !                                                                                                                                                                                                                                                                                                                                                                  "                                                                                                                                                                                                                             #                                                               è                                                                                                                                                                                                                                                                +                                       B                                                   *                                                       +                                                       *                                                                                                                                                                                                             E                   @                                                                                           0                                       /                                                                           -                                                               @                                                                   /                                                                           ,                                                                       -                                                                                                                                              .                                                                                   )                                               Q                                                               ,                                                                   Q                                                                                                               -                           .                                                                               (                                                                       '                   /                                                               )                                                       /                                           -                                               L                                                   .                                           +                           -                           /                                                                                          /                                                                   E               '       +                   *                                           )                                                   Q                           +                           *                                   +                               '       Q                               +                   '           A                       *                               E                               *                                                   -                   .                               *                               O




    I       0       0           '                   A                               '           *                                               E                           K                                               /                                                       -                                       L                                                                                                                                               3                                                                           4                                                               4                                                                                               M                                                                                                   N                                           4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       R                                                                               S                                                                       T                                                                   U                                                                           V                                   W                                                                               X                                                                       Y                                                                                           a                                                                                                                   W                                                                   T                                                                       \                                                           ¢                                                                                                                                                                                   W                                                                   ¢                                                                       V                                                                   R                                                                                                               T                                                                   b                       e                                                           `                                   b                               T                                           V                       ¡                       ]                                       \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               U               T           f       W                       g




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  




h              i          j                                                                                                                                                                                                            k                                   l                                                                      m               n                                                                   o                                                                                                                                                     p                                                   %                                                                                                                                  q                                                           q                                                                           r                                                               s                                                                                                      t                                                                                                                                      t                                                                                                   u                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                v                                                               w                                                                       w                                                                                                                                                           s                                                               j                                                                   j                                                       j                                                                                   x                                                                                                                                                                                        p                                                                                                                                                                                                      x                   p                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             u                                                        u                          y                 k      p   l
                                                                                                                                                                                                                                                            Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Desc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Main Document    Page 62 of 75
                                                                                                                                                                                                                                    




                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !               "           #                       $                           "                           %




                                    3                       Ó                       O                                                                                                   W                                                   S                                                                   ¡                                       e                                                           b                               W                                                                               ]                                                                       ¤                                                                                                           \                                                                               W                                                                   X                                   ¢                                                                               S                                                               ¡                                   U                                                                                                       ]                                                               X                                                                   b                       W                                                                           T                                                           ¢                                           W                                                                                                       W                                                               ×                                                                   U                                                           W                                                               \                                                                               ¢                                                               W                                                                       È                                                                                                                              Q                                                               '                   )                                               (                                                                   +                           B                                   .                                                                                           ?                           ë                                                               &                                                                                       ú                                       /                                                                                   A                                   *                                                       E                                               &                                                   +                           *                                                                       )                                                   D                                               *                                                           -               D                                                   Q                                                                   G                                                               A                               *                                                                       E                           A                                               ,                                                   E               *                                                   +                               .                                                                       +                                           B                                           .                                                           )                                   .                           +                                   /                                               P                                                           )                           .                               -       Q                               B                           '                                  /                               -                                               E       .                   *                       Q                           .                           .                   Ù                                              .                                               )                                       Q                                       .                                                                   0                               /                                       -                           .                       *                       A   B           å           .       B           '   A           E       .                               2       .                       E       /               P                           O




                                                                                                                                >                                               /                                                                           ,                                                                                               L                                                                       *                                                           @                                                                                           )                                                       /                                                                                   +                                                                                   A                                                       E       *                                                                                       '                       L                                                                                                                               +                               B                                           .                                                                                           .                                                       Ù                                                                                                                              .                                                                   )                                                       Q                                               .                                                                                                                   '   0                                                               @                                                           /                                                                                   ,                                                                           D                                                                   /                                                                                               )                                                   /                                               +                                                               L                                                               *                                                   C                                       .                                                                           *                                                   )                                   @                                                                                           E               /                                                           *                                                                   )                                                                       /                                                           -                                                           E           .                                                       *                                                   Q                                           .                                                                                                                                              *                                                   @                                                               L                                                                   .                                                                               )                                       +                           Q                                                                               /                                                                       )                                                       +                                   B                                           .                                               å                                       .                                   B                                               '                       A                               E   .                                               O                                   ?               )                               *                       D                       D                               '               +                   '           /                               )                   G                   @               /                               ,                           L                                           *                                       @                                                                           )                           /                                                       +                                           A                           E       *                           '       L               +   B           .           .           Ù                          .                       )       Q                   .                           0           /                       -




                                                                                                                                        L                                                               /                                                               -                   .                                                                                                   +                                               B                                           *                                                                       )                                                                               +                                       P                                                                                       /                                                                                                   å                                                                       .                                                                               B                                                               '                                   A                                       E                   .                                                       Q                                                           O




                                                                                        W                           S                           ¡               e                                                       b                           W                                                                                               ½                                                                                                                                                                                                                                                                       É                                                                                               W                                                               ¢                                                                       e                                                               X                                                   ¡                               Ä                                                                   W                                                                                                                                                                       W                                                           S                                                               ¡                                   e                                                               b                           W                                                                                           ½                                                                           È




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       &                           '                                                                                                                                                                                                                                                                                                                                                                                                                                                    &                           *                                                               '                                                                                                                              &                                                                                                                                       6                                                                                                              &                                                                      +                                                               '                                                                                                                                                          
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :                                                                           ;                                                                           7                                                                       Î                                                                                                           $                                                                                                                                                                                                                                                                                                                  %                                           %                                                               ;                                                                                       :                                                       ;                                               9                               ;                                                                   ;                                                                           ;                                                                                                                                                                                                                                                                                                                                                                                                  (                                           )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      




                                    3                       Ó                   *                               O                       I                                                           P                                                                               )                                               .                                                                               -                       Q                                                           B                                                               '                                                                                                              /                                                                                       -                                                                   E                       .                                                               *                                                                       Q                                                               '                                       )                                           (                                                                                                       A                                   /                                                       Q                                                               +                               Q                                                                                       ,                                                       Q                                                                   '                   )                                                       (                                                                                                           ?                                   ë                                                                                   &                                                                                                               ú                                           /                                                                       A                                           *                                                               E                                                   &                                               +                   *                                                           )                                           D                                           *                                                                       -           D                                               O                           O                                   O                   O                                       O                           O                                   O                               O               O                           O               O                                       O                   O                       O                       O                           O                               O                               O                           O                               O               O                               O                   O                           O                   O                       O                           O                                       O                       O                               O                   O                               O                           O                                   O                       O                           O                           O                           O                   O                               O                   O                                   O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Í                                                                                                                                                                                                                                               8                               :                                           7                               Ð                   ;                   ;




                                    3                       Ó                       2                           O               M                                               å                                               .                                                                           -                           *                                                                   (                                                           .                                                                                                   L                                                                               /                                                                                                   )                                                   +                                       B                                                               E                       @                                                                                                                                                              *                                                       @                                                                   L                                                                           .                                                                           )                                                       +                                                           0                           /                                                                           -                                               *                                                                           E                           E                                       D                                                                   .                                                                           2                                                   +                           Q                                                                                           Q                                                           .                                                                       A                                       ,                                                       -                               .                                   D                                                                                   2                                           @                                                               ,                                                                   .                                               B                                                               '               A                                                               E       .                                                                                           3                                                           O




                                                                                                                                        1                                                   /                                                                                           )                                                       /                                                               +                                                                       '                   )                                                               A                                                           E                   ,                                                                   D                                                                   .                                                                                                           A                                                       /                                                               Q                                                       +                                               Q                                                                   0                               /                                                                       -                                                               E               .                                                                   *                                                       Q                                                   .                                                               D                                                                                           å                                                           .                                                                           B                                                                   '                       A                                                           E       .                                                                       Q                                                               O




                                                                                                                                J                                       /                                                                                                       A                                   *                                                                                       E               A                                                           ,                                                   E       *                                                                           +                           .                                                                                                           +                                                           B                                               .                                                                                                       *                                                           å                                                                       .                                                                   -               *                                                                   (                                                   .                                                                                                                   L                                                                           /                                                                   )                                               +                                           B                                                                   E       @                                                                                                                                                              *                                                                   @                                                                       L                                                                               .                                                                       )                                               +                                                       B                                                   .                                                   -                   .                                                               *                                                               )                                               D                                                                   /                                                           )                                                                                           E                   '                       )                                                       .                                                                               3                                           Ó                                                   .                                                                       G                                           *                                                       D                                               D                                                                           *                                                                       E                       E                                   *                                                                       L                                                                               /                                                           ,                                                       )                                           +                               Q                                                                       +                               B                                           *                                                       +




                                                                                                                                *                                                   -                           .                                                                                       A                                                       /                                                                       )                                               +                                       -               *                                                                                           A                                   +                                                                   ,                                           *                                                                                   E               E                   @                                                                                                   D                                                                               ,                                                   .                                                                                   +                                   /                                                                           .                                                                           *                                                                           A                                           B                                                                                   Q                                                   .                                                                                   A                                               ,                                                                       -                       .                                                                   D                                                                                                               A                                                   -                   .                                                           D                                                               '               +                           /                                                               -                                                       '           )                                                               +                               B                                       .                                                                                           ã                                                                                                                                   L                                                                                   /                                                   )                                           +                                       B                                       Q                                                                                   *                                                   0                               +                       .                                                       -                                           @                                                       /                                                                       ,                                                                   0                                               '               E               .                                                           D                                                                               0                   /                                                                                   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ò




                                                                                                                                        2                           *                                                                   )                                                           C                                                                   -                                   ,                                                                                                      +                                   A                                           @                                                                               O                                                                   J                                                                               B                                                   .                                                                                       )                                                                               D                                                                                       '       å                                                       '               D                                                               .                                                                                                       2                                               @                                                                                       ã                                                                                                                                       O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ò




                                                                                                                                                                                                                                                                                                                                                                        Þ                                                                               T                                                   [                                                                                                   W                                                                                                                   ]                                                                       ^                                                                       W                                                                       T                                                               e                                                           S                                                                                                       e                                                           X                                           W                                                   ¥                                                                           ¡                           V                                       ]                                                           X                                                                               ^                               ]                                                                   X                                                                                                                                                               W                                                           S                                                                   ¡                                           e                                                       b                               W                                                                                       ½                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¿                                                                           Ý                                                       W                                               X                                       T                                               f                                                               W                                                                                   [                                                                                               ]                                                           \                                                               V                           S                                                                   b                       c




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            U                                                                   T                                                       c                                                   [                                                                           W                                                   \                                                               V




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               &                                                                                                                                                                                                                                                                                     *                                                           &                                                                                                           '                                                                                                                                                                                                                                                                                                                                            &                               *                                                                   
                                                                                                                                                                                                                                                                                                                                                                                $                                                                                                                                                                                                                                                                                                                                                           -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          7                                                                       7                                                   Ï                                                                       Ð                           :                                                                   ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                /                                                                      k                                                                                                                        o               m




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    î                           ï                                           ð                                       ñ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        J                                                               /                                                   +                               *                                                                           E                                               M                                                                       å                                                       .                                                                                       -           *                                                                   (                                                                   .                                                                                                                   <                                                                       /                                                       )                                                   +                               B                                                   E       @                                                                           .                                           *                                                   @                                                           L                                                           .                                                                       )                                           +
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Í                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               7                                                                       7                                                   Ï                                                                       Ð                           :                                                                   ;                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           7                       7                       Ï                           Ð       :                                   ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ò                       ó                                       ô               ó                                                               Ë                                   Ì                                                                                       N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                0           m                                                                                                     1                       1                                              x




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    î                                       ï                                           ð                                   ñ                                                                   2                                       ó                               ÷




                                    3                       Ó                       A                       O                           H                                                   .                                                   +                                                       ,                                                                                   .                                                                           B                                                       '               A                                                                   E           .                                                                                                                               3                                                                           /                                                               P                                                                                                               )                                               .                                                                                   -               Q                                                                       B                                                       '                                                                                                          /                                                                           -                                                   E                   .                                                                   *                                                       Q                                                           .                                                                                       .                                                               Ù                                                                                                                              .                                                                               )                                                   Q                                                   .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ó                                               ò                                           4   5                                               ù               ó                                                               6



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            3




                                                                                                                                        &                                                           ,                                                       2                                   +                                                           -                       *                                                                       A                                   +                                                                           E               '                                   )                                           .                                                                                                                                   3                                                                   Ó                                                                       2                                                                                       0                                   -                                   /                                                                   L                                                                                                                       E                   '                   )                                                       .                                                                                                           3                                                       Ó                                                       *                                                                       O                                                           '                   0                                                   +                                               B                                                               '               Q                                                                                               *                                                                   L                                                                               /                                                                           ,                                               )                                               +                                                   '       Q                                                                               E           .                                               Q                                               Q                                                                   +                           B                                               *                                                                           )                                                                                                                                                                                               G                           .                                                                           )                                               +                       .                                                                   -                                                                                                                                                                       O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Í                                                               Ò                                                                                                                                                                                                                                                                                                                                                   Í                                                       Ò




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ó                           7                                                   ð                           ó                                                   2                               8                                                   ó




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ;                                                                          Ð                   Î                   ;

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ;                                          Ð           Î                   ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ò                           ó                                               ô               ó                                                                   Ë                                           Ì
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Í




                                                                                        W                           S                           ¡               e                                                       b                           W                                                                                               ¾                                                                                                                                                                                                                                                                       É                                                                                               W                                                               ¢                                                                       e                                                               X                                                   ¡                               Ä                                                                   W                                                                                                                                                                       W                                                           S                                                               ¡                                   e                                                               b                           W                                                                                           ¾                                                                           È




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      5                                                                                       :                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ;                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    &                                   '                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :                                                                           ;                                                                           7                                                                       ÿ                                                                                                           9                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :                                                           8                                                   9                                       ;                                                               ;                                                               ;                                                                                                                                                                                                                                                                                                                                           




                                    3                       Ó                   D                               O                       I                                                           P                                                                               )                                               .                                                                               -                       Q                                                           B                                                               '                                                                                                              /                                                                                       -                                                                       E                   .                                                               *                                                                   Q                                                                   '                                       )                                           (                                                                                                           A                               /                                                       Q                                                               +                                   Q                                                                                   ,                                                       Q                                                                   '                   )                                                       (                                                                                                       ?                                   ë                                                                                       &                                                                                                                   ú                                           /                                                                       A                                       *                                                               E                                                   &                                               +                   *                                                       )                                               D                                           *                                                                       -           D                                               O                           O                                   O                   O                                       O                           O                               O                               O                   O                           O                   O                                   O                       O                   O                       O                           O                               O                               O                           O                               O               O                               O                   O                           O                   O                       O                           O                                       O                       O                               O                   O                               O                           O                                   O                       O                           O                           O                           O                   O                               O                   O                                   O                               O                               O                       O               O                       O                               O                   O                                   O                   O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Í                                                                                                                                                                                                                                               8                               :                                           7                               Ð                   ;                   ;




                                    3                       Ó                   .                               O               M                                               å                                               .                                                                           -                           *                                                                   (                                                           .                                                                                                   L                                                                           /                                                                                                   )                                                       +                                           B                                                               E                   @                                                                                                                                                              *                                                       @                                                               L                                                                               .                                                                           )                                                       +                                                           0                           /                                                                           -                                               *                                                                           E                       E                                       D                                                                   .                                                                           2                                                       +                               Q                                                                                       Q                                                               .                                                                       A                                       ,                                                       -                           .                                   D                                                                                   2                                           @                                                                   ,                                                               .                                               B                                                           '                   A                                                               E       .                                                                               4                                                                       O                                           1                                                           /                                                                                                       )                                       /                                                   +                                                       '                       )                                                           A                                                   E                   ,                                           D                                                           .                                                                                                   A                               /                                                           Q                                                       +                       Q                                                                   0                           /                                                               -




                                                                                                                                        E               .                                           *                                                       Q                                           .                                                                           D                                                                                       å                                                   .                                                                       B                                                               '                               A                                                                   E           .                                                                   Q                                                                               O




                                                                                                                                                                                                                                                                                                                                                                        Þ                                                                               T                                                   [                                                                                                   W                                                                                                                   ]                                                                       ^                                                                       W                                                                       T                                                               e                                                           S                                                                                                       e                                                           X                                           W                                                   ¥                                                                           ¡                           V                                       ]                                                           X                                                                               ^                               ]                                                                   X                                                                                                                                                               W                                                           S                                                                   ¡                                           e                                                       b                               W                                                                                       ¾                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¿                                                                           Ý                                                       W                                               X                                       T                                               f                                                               W                                                                                   [                                                                                               ]                                                           \                                                               V                           S                                                                   b                       c




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            U                                                                   T                                                       c                                                   [                                                                           W                                                   \                                                               V




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  >
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              <                                                                                                                                                                                                                                                                                                                                                   =                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   8                                                                       %                                                                                                                          Ð                           Ï                                                                   8




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    î                           ï                                           ð                                       ñ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        /                                                                  k                                                                                                                                                    o                           m




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ò                       ó                                   ô               ó
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        J                                                               /                                                   +                               *                                                                           E                                               M                                                                       å                                                       .                                                                                       -           *                                                                   (                                                                   .                                                                                                                   <                                                                       /                                                       )                                                   +                               B                                                   E       @                                                                           .                                           *                                                   @                                                           L                                                           .                                                                       )                                           +
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Í
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        8                                                                       %                                                                                                                          Ð                           Ï                                                                   8                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           8                               %                                                  Ð       Ï                       8




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        0       m                                                                                                 1                           1                                       p                               x
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ë                                   Ì
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    î                                       ï                                           ð                                   ñ                                                                   2                                       ó                               ÷




                                    3                       Ó                   0                   O                                   H                                                   .                                                   +                                                       ,                                                                                   .                                                                           B                                                       '               A                                                                   E           .                                                                                                                   4                                                                                       /                                                               P                                                                                                               )                                               .                                                                                   -               Q                                                                       B                                                       '                                                                                                          /                                                                           -                                                   E                   .                                                                   *                                                       Q                                                           .                                                                                       .                                                               Ù                                                                                                                              .                                                                               )                                                   Q                                                   .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ó                                               ò                                           4   5                                               ù               ó                                                           ?



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            3




                                                                                                                                        &                                                           ,                                                       2                                   +                                                           -                       *                                                                       A                                   +                                                                           E               '                                       )                                           .                                                                                                                                   3                                                               Ó                                                   .                                                                                                       0                                       -                                   /                                                                   L                                                                                                                       E                   '                   )                                                       .                                                                                                           3                                                       Ó                                                       D                                                                       O                                                           '                   0                                                   +                                                   B                                                               '           Q                                                                                               *                                                                       L                                                                           /                                                                           ,                                               )                                               +                                                   '       Q                                                                               E       .                                               Q                                                   Q                                                                   +                           B                                               *                                                                           )                                                                                                                                                                                               G                           .                                                                           )                                               +                           .                                                                   -                                                                                                                                                                   O                                                   O                           O                               O                   O                                   O                   O                                   O                               O                           O                   O                           O                           O                                   O                       O                                   O                           O               O                   O                           O                   O                                       O                   O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Í                                                               Ò                                                                                                                                                                                                                                                                                                                                                   Í                                                       Ò




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ó                           7                                                   ð                           ó                                                   2                               8                                                   ó




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ;                               Ð                   ;                   ;

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ;                   Ð           ;                   ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ò                           ó                                               ô               ó
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ë                                           Ì
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Í




                                                                                                                                    Ç
                                    3                   F                           O                                                                                                   `                                                               Ä                                                           b                                           ¡                           e                                                                                           V                               X                                       T                                                                       \                                                                           ¢                                                                   U                                                                               ]                                                                       X                                                   V                                   T                                                               V                                               ¡                   ]                                                               \                                                                                               W                                                                   ×                                                                   U                                                               W                                                   \                                                                   ¢                                                               W                                                                           È                                                                   ?               0                                                           @                                                               /                                                                                   ,                                                                                       A                                                   E           *                                                                   '                   L                                                                   .                                               D                                                                                                                                                   å                                           .                                                                   B                                   '                           A                                               E                   .                                                       Q                                                                                           '       )                                                                                       E               '                       )                                                   .                                                                                           3                                           3                                                           G                                                   ,                                               Q                                                               '                       )                                       (                                                                                           +                                       B                                   .                                                                                                   ?                                   ë                                                           &                                                                                               ú                                   /                           A                                       *                               E                                       &                                               +               *                                           )                       D                   *                                       -           D                       Q                   G                           0                       '           E               E                       '           )                           +                       B               .                           @                               é                           A                                                              "               B
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ò




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ;                   Ð           ;                   ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Í




                                                                                                                                            C                                                                                                                                                                                                                                                                                                                  è                                                                                                                                                                                                                           "                                           è                                                                                                                                                  .                                                                               Ù                                                                                                                              .                                                                   )                                           Q                                                               .                                                                           *                                                                                       E                       E               /                                           P                                                                                           *                                                                       )                                                                   A                                   .                                                                                                                       -               .                                                                   (                                                                   *                                                                           -                       D                                                                       E               .                                           Q                                                   Q                                                               /                                               0                                                   P                                                                       B                                           .                                               +                       B                                               .                                                                           -                                                   @                                                   /                                                       ,                                                                                   ,                                       Q                                                       .                                                                                                                                                  ,                                               2                                                   E                           '               A                                                                       +                                   -                       *                                                                       )                                                   Q                                                                                                  /                                                                               -               +                   *                                               +                               '                   /                                               )                               O




                                    3                       ä                       O                                               ¿                                                           ¥                                                               ¥                                                           ¡                                       V                                   ¡                           ]                                                               \                                                                   T                                                                       b                                                               U                                                                               `                                                                               Ä                                                                       b                                   ¡                           e                                                                                                           V                               X                                           T                                                       \                                                           ¢                                                               U                                                                               ]                                                           X                                       V                                       T                                                           V                                   ¡                           ]                                                                   \                                                                                                           W                                                               ×                                                                   U                                                                   W                                                           \                                                               ¢                                                       W                                                                   È                                                   ?       0                                                   @                                   /                                                               ,                                                                                       A                                           E       *                                                   '                           L                                                                           .                                                                   D                                                                               3                                                                   /                                                                       -                                                       L                                                                           /                                                       -                   .                                                                                       å                                           .                                                                       B                                                               '               A                                                   E           .                                                   Q                                                                                           '                           )                                                                       E                   '                           )                                   .                                                                   3                                           3                                   *                                                       )                                       D                                                           '       0                   @                           /                                   ,                               A                       E       *                                       '       L                                                       +           B                   *                       +                       @               /                               ,                                                   L                                                           *                                               @




                                                                                                                                *                                                   E               Q                                           /                                                                                               D                                                               .                                                           D                                                               ,                                                                       A                                       +                                                                                       *                                                                                                                                                                      ,                                                                           2                                                               E                       '                                       A                                                               +                                   -                           *                                                                   )                                           Q                                                                                                                                  /                                                                   -                       +                               *                                                       +                                               '               /                                                                       )                                                                                       .                                                               Ù                                                                                                                          .                                                                           )                                           Q                                                       .                                                               G                                           @                               /                                                               ,                                                                           L                                                               *                                               @                                                           0                                               '               E                       E                                                           '                               )                                                       P                                                                                   B                                       *                                                           +                                                       @                                                   /                                                       ,                                                                           2                                                   .                                                                       E                   '   .                                                           å                                                       .                                                                                               '       Q                                                                               +                                       B                                                   .                                                               *                                                                                                                                             -               /                                                                              -                           '           *                                   +               .                                       .                           Ù                                                      .                       )                           Q                       .                                               G                       2                   ,                   +                           @           /                           ,                                   L                                                           *                                           @




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ;                   Ð           ;                   ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Í




                                                                                                                                        )                           /                                                       +                                                                       A                                                                   E           *                                                                       '                   L                                                                                                                   L                                                                                           /                                                                                       -                               .                                                                                           +                                                       B                                                   *                                                                               )                                                                           +                                   B                                                           .                                                                                           ?                                       ë                                                                                   &                                                                                               ú                                                   /                                                                       A                                               *                                                                           E                                                   &                                                                       +                           *                                                                                   )                                           D                                                                       *                                                                       -               D                                                                           0                           /                                                           -                                   @                                                               é                                               A                                                                          "               B                                                                                   C                                                                                                                                                                                                                                                                                              è                                                                                                                                                                                                           "                       è                                                                                                      O




    I       0       0           '       A                   '   *                               E                       K                           /                                                       -                       L                                                                                                                                       3                                           4                                                           4                                                   M                                                                               N                                       4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               R                                                                       S                                                           T                                   U                                                               V                                               W                                                           X                                                   Y                                                                               a                                                                               W                                                               T                                                           \                                                       ¢                                                                                                                                   W                                                       ¢                                                           V                                                           R                                                                                   T                                                   b                       e                                                       `                                                                   b                           T                                           V                                   ¡                   ]                                                           \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           U                   T                   f               W                                       D




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      




h              i          j                                                                                                                            k                                           l                                                          m               n                                           o                                                                                                                             p                                   %                                                                                          q                                                   q                                                       r                                                       s                                                                          t                                                                                                                  t                                                                       u                                                                                                                                                                                                                                                                                                                                                                                                v                                       w                                               w                                                                                                                               s                                               j                                                           j                                                           j                                                               x                                                                                                                                                                                            p                                                                                                                                                                          x                           p                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         u                                                                                            u                                              y                             k      p   l
                                                                                                                                                                                                                                                                Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Desc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Main Document    Page 63 of 75
                                                                                                                                                                                                                                            




                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !                                           "                                           #                                                           $                                                   "                                                   %




                                        »                                   V               S                   W                   X                                                       Þ                                                                                       W                                                               e                                                                                           W                                                                               ¢                                                                   ¢                                                                           T                                                                               X                                   c                                                                                                       E                                                                                       ×                                                                           U                                                                           W                                                                           \                                                                               ¢                                                               W                                                                               ¢                                                                                                                                                                                                                                                                                                                                       ?                                   )                                                                                       *                                                                               D                                                                               D                                                                                           '               +                                                               '                   /                                                                                               )                                                                                           +                                           /                                                                                                                   +                                                                       B                                                           .                                                                                                           .                                                                               Ù                                                                                                                                                              .                                                                                               )                                                   Q                                                                       .                                                                                                               D                                                                               .                                                                                                   D                                                                                               ,                                                                           A                                                       +                                                       '               /                                                                                                                       )                                                           Q                                                                                                                                   E                           '               Q                                                                   +                                   .                                                                                   D                                                                                                                                   *                                                                                           2                                                               /                                                                           å                                                                           .                                                                                               G                                                           @                                                                   /                                                                                                   ,                                                                                                   *                                                                                                       -                               .                                                                                                                   *                                                                                   E                           E       /                                                                           P                                                                                                       .                                                                   D                                                                                               @                                                                       /                                                           ,                                                               -                                                                               L                                                                               /                                                                               )                                                   +                                           B                                                   E               @                                                                                   .                                                   Ù                                                                                                      .                                                                       )                               Q                           .           Q   0   /           -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        +                                                           B                                                       .                                                                                                               0                                   /                                                                                               E                           E                       /                                                                                       P                                                                                                                       '                           )                                                       (                                                                                                                                   ?                                                       ë                                                                                                       &                                                                                                                                   A                                                       *                                                                               +                               .                                                                           (                                                                               /                                                                                                       -                           '           .                                                                                                   Q                                                                                       O




                                            3                       ã                           O                                                                                                                                                                                                                                                                                                                                                                                                                                                               J                                                                                                   B                                                               .                                                                                           +                               /                                                                               +                               *                                                                                                   E                                                           L                                                                                                   /                                                                               )                                                   +                                                           B                                                                       E           @                                                                                                   *                                                                                                   L                                                                                                       /                                                                               ,                                                                               )                                                           +                                                                           +                                                               B                                                                   *                                                                           +                                                                               @                                                                   /                                                                                                   ,                                                                                                                   P                                                                                                       '                           E                                       E                                               *                                                                                               A                                                           +                                                   ,                                                                       *                                                                                       E                               E                   @                                                                                                   /                                                                               P                                                                                                                           .                                                                                                                   0                                           /                                                                                       -                                                                                       0                                           .                                                                       D                                                                               .                                                                                                       -                       *                                                                                   E                                       G                                                                       Q                                                                               +                                       *                                                                               +                                   .                                                                                                                   *                                                                                               )                                                               D                                                                                                                                           E               /                                                                                   A                                                       *                                                                                                           E                                                   +                                           *                                                                               Ù                                                   .                                                                       Q                                                                                       G                                                       Q                                                                                   ,                                                               A                                                               B                                                                               *                                                           Q                                                                                                   '                       )                                                                                   A                                   /                                                                               L                                                                   .                                                                               +                                   *                                                       Ù                                                           .                                               Q                                                                   G
                                                                                                                                                                                T                                                               ×                                                                   W                                                                                   ¢                                                                                                   È




                                                                                                                            Q                                       .                                                                   E               0                                       N                               .                                                                                                               L                                                                                                                                                                                  E               /                                                                               @                                                                           L                                                                                       .                                                                                   )                                                               +                                                                       +                               *                                                                               Ù                                                       .                                                               Q                                                                                               G                                                       Q                                                           /                                                                                               A                                                               '               *                                                                                       E                                                       Q                                                                       .                                                                                               A                                                                   ,                                                                                       -                                                           '           +                               @                                                                                                               +                               *                                                                                       Ù                                                                   .                                                                                           Q                                                                           G                                                               *                                                                                                   )                                                       D                                                                                                                                   <                                                                                                       .                                                                                       D                                                                               '                                       A                                                   *                                                                                                           -                                           .                                                                                                           +                                               *                                                                       Ù                                                                                       .                                                                                       Q                                                                           O                                                                       >                                                                                           /                                                                               ,                                                                                                                                   L                                                                                                               *                                                                                       @                                                                                                                       '                       )                                                                                   A                                                                   E                               ,                                                               D                                                                               .                                                                                                                       +                                                           B                                                           .                                                                                                                                           L                                                                                           /                                                                           )                                                                   +                                                           B                                                                   E               @                                                                                   *                                                                                   L                                                                           /                                                                                   ,                                                       )                                                       +                                                                   P                                                                                           '               +                               B                                                           B                                                   .                                                               E               D                                                                           0                           -                           /                                                           L




                                                                                                                            @                                       /                                                                   ,                                                                       -                                                                                                                                                          *                                                                       @                                                                                                   0                                           /                                                                                   -                                                   +                                                           B                                                       .                                                                           Q                                                               .                                                                                                       +                                       *                                                                   Ù                                                               .                                                                               Q                                                                       O                                                                               F                                                                               /                                                                                       P                                                                                       .                                                                       å                                                                   .                                                                                               -                                               G                                                                                           '                   0                                                                               @                                                               /                                                                                                       ,                                                                                       .                                                                                                   Ù                                                                                                                                      .                                                                                                   A                                               +                                                                                   +                                       /                                                                                                                                   -                               .                                                                           A                                                                   .                                                                                                   '                   å                                                                               .                                                                                                                               *                                                                                                           +                                       *                                                                                                   Ù                                                                                                                           -                               .                                                                               0                                                       ,                                                                           )                                                               D                                                                                                       G                                                                   @                                                                           /                                                                                               ,                                                                                                                       L                                                                                                               ,                                                   Q                                                                                   +                                                                           D                                                                                                   '               å                                                                                   '                   D                                                                               .                                                                                                           +                                                   B                                                   .                                                                                                                       .                                                               Ù                                                                                                                                  .                                                                               A                                       +                               .                                                               D                                                                                                               -                                   .                                                       0                                           ,                                                                       )                               D                                                                                                   2                                           @                                                                                           3                                   4




                                                                                                                            *                                                       )                                               D                                                                                               Q                                                                                                           ,                                                                               2                                           +                                                       -                           *                                                                                                   A                                           +                                                       +                                                               B                                               *                                                                           +                                                                                           )                                                                           ,                                                               L                                                                                                               2                                                           .                                                                                       -                                                           0                                                           -                       /                                                                                                       L                                                                                                                           +                                                       B                                                           .                                                                                                                       +                                           /                                                                                           +                               *                                                                                               E                                                                           L                                                                                   /                                                                                                                           )                                               +                                               B                                                                                           E       @                                                                                                                       *                                                                                       L                                                                                                       /                                                                                                   ,                                                           )                                                                           +                                                                               +                                                                   B                                                                   *                                                                           +                                                                                       '                   Q                                                                                                                                   P                                                                                                           '               +                                                           B                                                                                       B                                                       .                                                                                   E                   D                                                                                                                                   +                                           /                                                                                                                                                                                                  *                                                                                   @                                                                                                       0                                       /                                                                                               -                                                                       +                                   *                                                                                   Ù                                                                               .                                                                               Q                                                                                   O




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             7           9       8                   ;                   7               Ð       ;       ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Í




                                                                                                                                        1                                                   /                                                                                                               )                                                           /                                                                                   +                                                                                       '                       )                                                                               A                                                                       E                               ,                                               D                                                               .                                                                                                                                   -                           .                                                                           *                                                                           E                                                       .                                                                   Q                                                                   +                                   *                                                                       +                           .                                                                                                   G                                                       Q                                                                           *                                                                                       E           .                                                                       Q                                                                                           G                                                                   /                                                                                               -                                                                                                   ,                                                           Q                                                               .                                                                                                                           +                               *                                                                                           Ù                                                                       .                                                                   Q                                                                                           O




                                            3                       ì                           O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           J                                                                                               B                                                                   .                                                                                                       +                                           /                                                                           +                                       *                                                                                               E                                                                               L                                                                                                           /                                                                                   )                                                                               +                                       B                                                                                           E               @                                                                                                                                                                                      *                                                                               @                                                                                           -                   /                                                                                                   E                                       E                                       D                                                                                       .                                                       D                                                                                                               ,                                                                                           A                                                                   +                                               '                   /                                                                                               )                                                   Q                                                                                                                                       +                                                           B                                               *                                                                                       +                                                                                       @                                                           /                                                                                               ,                                                                                   -                                                                               G                               /                                                                                               2                                                                                                               -                                   .                                                                                                                                                                      ,                                                                                   '                                   -                           .                                                                       Q                                                                                               G                                                           Q                                                                                               ,                                                                       A                                                               B                                                                                       *                                                                               Q                                                                                                                       -                   .                                                               +                                                           '                   -                   .                                                                               L                                                                                   .                                                                   )                                                                       +
                                                                                                                                d                   \                                                                   Ý                                                               ]                                                                           b                                           `                                                                                   \                                                                               V                                           T                                                                               X                                                           c                                                                               ¥                                                                                       W                                                                           ¥                                                                               `                                                                       e                                                                               V                                       ¡                                   ]                                                                               \                                                                               ¢                                                                                           È




                                                                                                                                        A                           /                                                                   )                                                           +                                               -                                                       '                                   2                                                                               ,                                           +                                                       '               /                                                                                                   )                                       Q                                                                           G                                                                           ,                                                                               )                                                                       '               /                                                                           )                                                                                               D                                                                                       ,                                                           .                                                                           Q                                                                               G                                                           *                                                                                           )                                                                   D                                                                                                                   ,                                                                               )                                                                                   '       0                                       /                                                                                                                   -                                               L                                                                                                                                               A                                                                       /                                                       Q                                                                                               +                                           Q                                                                       O




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ÿ                   ;               Ð       ;       ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Í




                                                                                                                                        1                                                   /                                                                                                               )                                                           /                                                                                   +                                                                                       '                       )                                                                               A                                                                           E                           ,                                               D                                                               .                                                                                                                   *                                                                                           L                                                                               /                                                                                           ,                                                                       )                                                           +                                   Q                                                                                               +                                                           B                                                           *                                                                       +                                                                                   *                                                                                   -                           .                                                                                                                                           )                                                           /                                                                               +                                                                                                               -                           .                                                                                                                                                                                  ,                                                           '                                               -                                   .                                                                           D                                                                                                                                   2                                                           @                                                                                                       @                                                                           /                                                                                           ,                                                                                       -                                               G                           /                                                                                                               2                                                                                           G                                                                           Q                                                                                   ,                                                                                   A                                                           B                                                                                                                               *                                                                           Q                                                                                                           å                                                                           /                                                                                       E                   ,                                                                                               )                                                               +                                               *                                                                                                   -                                   @                                                                                               F                                                                                                                                                                           3                                                                                                                                  C                                                                                                                                                          A                                                               /                                                                                               )                                                               +                                                   -                                           '                           2                                                                       ,                                                   +                                                           '           /                                                                                   )                                                           Q                                                                                               /                                                                       -                                                                                                                      *                                                                   @                                                                           -                               /                                                                   E                               E                                       Q                                           *                                                   å                                                           '                               )                                           (                                                       Q                                                       O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ò




                                            3                       û                           O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       J                                                                                       B                                                               .                                                                                               +                                               /                                                                       +                               *                                                                                           E                                                                   L                                                                                                   /                                                                                       )                                                           +                                                       B                                                                           E               @                                                                                                                                                                                                                                  -                       .                                                                                           L                                                                                                                               '                       ,                                                                                       L                                                                                                   Q                                                                                                   +                                                               B                                                       *                                                                           +                                                                                   @                                                                           /                                                                                           ,                                                                                                                                                                              *                                                                                           @                                                                                                                       0                                           /                                                                                               -                                                       @                                                                                       /                                                                                                               ,                                                                   -                                                                           /                                                                       P                                                                                                   )                                                                                                                   +                                                   .                                                                                                   -                                                   L                                                                                                                                               E                                       '       0                                               .                                                                                                                                       '                       )                                                                       Q                                                                       ,                                                                                           -                                   *                                                                                                   )                                                                           A                                               .                                                                               O                                                                       ?                       0                                                                                   +                           P                                                                               /                                                                                                                           L                                                                           *                                                                           -                                           -                           '               .                                                                               D                                                                                                                                                          .                                                   /                                                                                                                      E               .                                                                               *                                                           -                                   .
                                                                                                                                ß                                               ¡                                       ^                               W                                                                                                               d                                           \                                                                                   ¢                                                               `                                                                                       X                                                           T                                                               \                                                                   e                                                                               W                                                                                               È




                                                                                                                            0                               '               E                               '                   )                                                           (                                                                                                           +                                               /                                                                           (                                                                   .                                                                               +                                                       B                                           .                                                                           -                                                       G                                                                       '                               )                                                                       A                                                           E                       ,                                                               D                                                                   .                                                                                                                                                                                          *                                                                   @                                                                                       L                                                                                                   .                                                                                       )                                                       +                                           Q                                                                                                               +                                                   B                                                               *                                                                                               +                                                                       @                                                                   /                                                                                                               ,                                                                                                               L                                                                                                   *                                                                                       C                                                           .                                                                                                                   0                                   /                                                                                                   -                                                                   @                                                                       /                                                                           ,                                                                                                   -                                                                   Q                                                                                                                                                                      /                                                                                                       ,                                           Q                                                                                   .                                                                                                               Ú               Q                                                                                               +                                                   .                                                                                           -                                               L                                                                                                                                                           E                                   '               0                                               .                                                                                                                                           '                           )                                                       Q                                                                                   ,                                                                               -                               *                                                                                               )                                                                                   A                                               .                                                                                                       O                                                                                   1                                                                                       /                                                                                                                           )                                               /                                                                       +                                                                                                           '               )                                                                       A                                                   E                               ,                                                   D                                                           .                                                                                                                                                                          -                   .                                                                                               L                                                                                       '                               ,                                                   L                                                                   Q                                                                                       0                       /                                                                   -                                                           E               '           0               .




                                                                                                                                        '               )                                           Q                                                                   ,                                                               -                                       *                                                                                                   )                                                                       A                                               .                                                                                                                       /                                                                                   )                                                                                       @                                                       /                                                                                               ,                                                                       -                                                       D                                                                               .                                                                                                                                              .                                                                                           )                                                   D                                                                           .                                                                                           )                                                                       +                       Q                                                                                   G                                                               0                                       /                                                                                               -                                                                       *                                                                                                                                               )                                                                   /                                                                                       )                                                                   N                               0                                                                               '                               E                               '                           )                                               (                                                                                                                           Q                                                                                                                                                                  /                                                                                           ,                                                   Q                                                                           .                                                                               Ú               Q                                                                                                                                           E                                       '               0                                               .                                                                                                                                   '                                   )                                                   Q                                                                                                           ,                                                                                       -                   *                                                                                               )                                                                                       A                                               .                                                                                   G                                                                               /                                                                                                       -                                                                   0                                           /                                                                                   -                                                                   *                                                                                                               )                                                   @                                                                                                                   0                                       /                                                                                   -                                                           L                                                                                                                                               /                                                                               0                                                                                   E                               '       0                                   .                                                                                                                                   '                                   )                                           Q                                                                               ,                                                                       -                           *                                                           )                                                               A                                               .                                                                                       /                                                                                       +                                   B                                                       .                                                               -                                               +                                       B                                   *                                                                                   )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 7                   :                   ;               Ð       ;       ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Í




                                                                                                                            +                   .                                                                           -                           L                                                                                                                   O




                                            3                                                   O                               R                                                               ]                                                                   `                                                                           X                                                                       V                                           À                                           ]                                                                               X                                                   ¥                                                                                           W                                                               X                                   W                                                                                   ¥                                                                                                                   U                                                                           T                                                                   c                                                                       [                                                                                                                   W                                                                           \                                                                           V                                               ¢                                                                                           È                                                       J                                                                                               B                                                               .                                                                                                                   +                                       /                                                                               +                                           *                                                                                                               E                                                               L                                                                                           /                                                                                                       )                                                           +                                                                       B                                                                       E           @                                                                                                               *                                                                                           L                                                                                                       /                                                                                               ,                                                                               )                                                           +                                                       +                                                                           B                                                           *                                                                                                   +                                                                               @                                                                       /                                                                                       ,                                                                                                                                                                                                              *                                                                       @                                                                                                                   *                                                                       Q                                                                                                                                   -                               .                                                                                                                                                                                          ,                                                                                   '                           -                       .                                                                                   D                                                                                                                           2                                                                   @                                                                                                               +                                               B                                                                   .                                                                                                                           /                                                                                                       -                           D                                                                   .                                                                                   -                                                               /                                                                               0                                                                   *                                                                                                                   A                                                       /                                                           ,                                                               -                           +                                                               /                                                                                       -




                                                                                                                            *                                           D                                                                           L                                                                                                           '                               )                                                                                   '           Q                                                               +                                                   -                               *                                                                               +                                               '       å                                                       .                                                                                                               *                                                                               (                                                                           .                                                                           )                                                                               A                                               @                                                                               G                                                           Q                                                                               ,                                                                       A                                                                   B                                                                                                               *                                                               Q                                                                                                       Q                                                                                                                                                      /                                                                                                           ,                                                                   Q                                                                   *                                                                                       E                                                               /                                                                                   -                                                                                                           A                                                               B                                                                       '                                   E               D                                                                                                                   Q                                                                                       ,                                                                                                                                                                                                                             /                                                                               -                                           +                                                                                                                                                                  *                                                                                           @                                                                                       L                                                                                               .                                                                                                                       )                                                               +                       Q                                                                                               O




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ;               Ð       ;       ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Í




                                                                                                                                        1                                                   /                                                                                                               )                                                           /                                                                                   +                                                                                       '                       )                                                                               A                                                                       E                               ,                                               D                                                               .                                                                                                                                                                                              *                                                                   @                                                                                   L                                                                                   .                                                                                           )                                                           +                               Q                                                                                                       /                                                                                           )                                                                                                                                                                                  *                                                                       Q                                                               +                                                                                   D                                                                                                   ,                                                                       .                                                                                                                   /                                                                                           2                                                                               E                       '               (                                                                                                   *                                                                       +                                               '                   /                                                                                                   )                                                       Q                                                                                                               0                                       /                                                                                               -                                                                       Q                                                                                                                                                  /                                                                                                       ,                                                                           Q                                                                   *                                                                                               E                                           /                                                                                                                   -                                                                                                   A                                                               B                                                                                   '                           E               D                                                                                                           Q                                                                                               ,                                                                                                                                                                                                                                         /                                                                                   -                                   +                                                           O                                                       >                                                                                               /                                                                                                   ,                                                                                               P                                                                                                                           '                                           E                   E                                                                           E                               '               Q                                                               +                                                                   +                                               B                                                           .                                                                                   Q                                                       .                                                                                               /                                                                                       2                                                           E                   '               (                                                               *                                                           +                                                   '               /                                                                               )                                                   Q                                                                                       '                   )                                                                                   E                       '                           )                                               .                                                                               Ó                                                               ä                               O




                                    4                                                           O                               E                                                       ¥                                                                   `                                                                       e                                                                                               T                                                                           V                                           ¡                                   ]                                                                                       \                                                                                           È                                               J                                                                                                   B                                               .                                                                                                                       +                           /                                                                       +                                           *                                                                                   E                                                               L                                                                                       /                                                                                               )                                                           +                                                   B                                                                                       E               @                                                                                           *                                                                                                   L                                                                                                   /                                                                                               ,                                                                                               )                                                       +                                                                           +                                                   B                                                                       *                                                                       +                                                                                           @                                                               /                                                                                               ,                                                                                                                                                                          *                                                                                   @                                                                                                       0                                           /                                                                           -                                                                                       .                                                                               D                                                                                                                   ,                                                                               A                                               *                                                                           +                                                           '                   /                                                                                                                   )                                                                                               +                                                       B                                                                   *                                                                               +                                                                                   '               Q                                                                                                                       .                                                                                                       '               +                                                   B                                                       .                                                                                                           -                                                                                       -                       .                                                                                                                                                                                  ,                                                                   '                                   -                                       .                                                                               D                                                                                               
                                                                    Ò




                                                                                                                                                                                                                                                                       *                                                               Q                                                                                                                           *                                                                                                                               A                                               /                                                                                                   )                                       D                                                                                       '               +                                               '           /                                                                                           )                                                                                               0                           /                                                                                               -                                                           @                                                               /                                                                                       ,                                                                           -                                                                   G                           /                                                                                               2                                                                   G                                                           /                                                                                                   -




                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ;               Ð       ;       ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Í




                                                                                                                                                                                                                                                                        0                                   /                                                                                               -                                                                       @                                                               /                                                                                       ,                                                                                   -                                                                                                                              B                                                                   @                                                                   Q                                                                                   '                           A                                           *                                                                                           E                           E       @                                                                                                           /                                                                               -                                                                                   L                                                                                                   .                                                                                           )                                                                   +                       *                                                                                           E                                   E               @                                                                                                                       A                                                                               B                                                                       *                                                                                               E                           E               .                                                                                                   )                                                       (                                                                                       .                                                                                   D                                                                                                           D                                                                           .                                                                                                                                                                      .                                                                                               )                                                   D                                                                                       .                                                                               )                                                                       +                                                                                                       A                                                                                           B                                                                       '                       E               D                                                                                                                                           '               0                                                                                                               )                                                   /                                                                                                                                                                                                                          ,                                                                   2                                                                                               E                           '                                   A                                                                                                       .                                                                           D                                                                                               ,                                                                           A                                                               *                                                                       +                                                               '   /                                                                                                   )                                                                                                                           '               Q                                                                                                           *                                                                                   å                                                               *                                                                               '                               E           *                                                                                           2                                                                           E       .                                                                                                       0                                   /                                                                               -                                                   Q                                                                       '                           L                                                                                           '                                       E               *                                                                   -                                                       Q                                               .                                                                   -                   å                                                                   '                           A                                   .                                                       Q                                                           O




                                    4                               3                           O                               R                                                               S                                                                   ¡                                   b                           ¥                                                                                                   e                                                                               T                                                                   X                                                   W                                                                                                   È                                           J                                                                                                   B                                                   .                                                                                                           +                                           /                                                               +                                   *                                                                                       E                                                       L                                                                                                           /                                                                                       )                                                       +                                                       B                                                                   E                   @                                                                                                       *                                                                                                   L                                                                                               /                                                                                           ,                                                                                           )                                                                       +                                                                       +                                                           B                                                           *                                                                           +                                                                                           @                                                                   /                                                                               ,                                                                                                                                                                                      *                                                                                           @                                                                                                           0                           /                                                                                                               -                                                               A                                                                           B                                                                                           '                                       E               D                                                                                                       A                                           *                                                                                               -                               .                                                                                                                       G                                                       Q                                                                                   ,                                                                                       A                                                               B                                                                                           *                                                                                           Q                                                                                                                                           2                                                                   *                                                                                   2                                                           @                                                                       Q                                                                                       '               +                                   +                                                               '                                   )                                                       (                                                                                                       G                                                               D                                                                               *                                                                               @                                                                           A                                               *                                                                                   -                               .                                                                                               G                                                                   )                                                           ,                                                                               -                   Q                                               .                                                                           -                           @                                                                   G                                                       *                                                                               )                                                   D                                                                                                                                                      -                           .                                                   Q                                                                       A                                           B                               /                                                               /                                   E   O




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ;               Ð       ;       ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Í




                                                                                                                                        1                                                   /                                                                                                               )                                                           /                                                                                   +                                                                                       '                       )                                                                               A                                                                       E                               ,                                               D                                                               .                                                                                                                                                                                              *                                                                   @                                                                                   L                                                                                       .                                                                                       )                                                           +                               Q                                                                                                       0                                   /                                                                                       -                                                                               *                                                                                   )                                                               @                                                                                                               .                                                                                           E                   .                                                                                                               L                                                                                           .                                                                                           )                                                                   +                               *                                                                                                                   -                               @                                                                                       /                                                                                                   -                                                                   Q                                                                           .                                                                                                   A                                           /                                                                                                   )                                           D                                                                                                   *                                                                                                   -                                   @                                                                                                                       Q                                                                                       A                                                           B                                                                       /                                                                                               /                                                                                       E                                                       .                                                                                       D                                                                                           ,                                                                       A                                                               *                                                                                       +                                                       '               /                                                                                                       )                                                                   O




                                    4                           4                               O                               ¿                                                               ¥                                                                   ¥                                                                       ¡                                               V                                                       ¡                                       ]                                                                       \                                                                                   T                                                                                   b                                                               S                                                                       W                                                                           T                                                                           b                                   V                                           S                                                                                                                   e                                                                   T                                                               X                                                       W                                                                                                       W                                                                               ×                                                                           U                                                                                           W                                                                   \                                                                               ¢                                                                               W                                                                                   ¢                                                                               £                                                                                       W                                                                               ×                                                                           e                                                                               b                                           `                                                                                   ¥                                                                                                   ¡                               \                                                                           f                                                                                                                               ¡                                       \                                                                                                   ¢                                                                       `                                                                                   X                                                       T                                                       \                                                                                                           e                                                                                       W                                                                                                                           e                                                                               ]                                                                               ¢                                                                                               V                                                           ¢                                                                                           È                                                           J                                                                                                                   B                                                               .                                                                                                                                   L                                                                                                               /                                                                                               )                                                               +                                           B                                                                                   E                       @                                                                                               *                                                                                                           L                                                                                                   /                                                                                           ,                                                                                       )                                                           +                                                                               +                                                       B                                                   *                                                                   +                                                                       @                                                                           /                                                                                   ,                                                                                                                                                              *                                                           @                                                                                   0                               /                                                                           -                                                                                       B                                       .                                                                   *                                                               E       +                                       B                                                                           A                                                           *                                                           -                   .




                                                                                                                            +                               B                                           *                                                               +                                                                                       '               Q                                                                                                                                   -                       .                                                                                                                                                                      ,                                                                   '                               -               .                                                                               D                                                                                                               0                           /                                                                                           -                                                               +                                               B                                                       .                                                                                                                                   B                                                       .                                                                   *                                                                                               E           +                                                   B                                                                                           *                                                                                               )                                                                   D                                                                                                               P                                                                                                               .                                                                                               E               0                                       *                                                                                       -                                           .                                                                                                               /                                                                                           0                                                                       @                                                                   /                                                                                                   ,                                                                                           /                                                                                               -                                                                       @                                                                       /                                                                           ,                                                                                                   -                                                                   D                                                                                               .                                                                                                                                                              .                                                                                           )                                                                           D                                                                                   .                                                                                                   )                                                               +                                   Q                                                                                                               *                                                                                               )                                                           D                                                                                                                                   +                                                           B                                                           *                                                                           +                                                                                       '                   Q                                                                                                                       )                                                                       /                                                                               +                                                                                           -                                       .                                                                                                   '                               L                                                                                                               2                                                                       ,                                                               -                           Q                                                                       .                                                                       D                                                                                                               2                                                               @                                                                                               '                   )                                                   Q                                                                           ,                                                                   -                               *                                                                   )                                                                   A                                   .                                                                               /                                                               -                                                                                                                      *                                                       '               D




                                                                                                                                        2                               @                                                                                       *                                                                                                                               B                                                                   .                                                                       *                                                                                       E               +                                                       B                                                                                   Q                                                       *                                                                                   å                                                                               '                               )                                                       (                                                                   Q                                                                                                       *                                                                               A                                                                           A                                       /                                                                                               ,                                                                               )                                                               +                                                   O                                                                   ?                                           )                                                                           A                                                                   E                               ,                                                               D                                                                               .                                                                                                                           /                                                                                               )                                                                                   E                       @                                                                                                           +                                                           B                                                       .                                                                                                               *                                                                                               L                                                                                                       /                                                                                               ,                                                                           )                                                           +                                                           +                                                                           B                                                       *                                                                                                   +                                                                                               '                   Q                                                                                                                       L                                                                                                                   /                                                                                                           -                           .                                                                                                                       +                                                       B                                                       *                                                                                   )                                                                                                                       +                                                                   B                                                           .                                                                                                                       +                                   /                                                                                   +                           *                                                                                                   E                                                   .                                                                                                       )                                                       +                                   .                                                                                                           -                               .                                                                                   D                                                                                                                               '                   )                                                                                                       E                               '                                   )                                                                   .                                                                                                       ì                                                                   O




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ;               Ð       ;       ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Í




                                                                                                                                        .                                       *                                                               @                                                                           L                                                                                                               .                                                                                           )                                                       +                                   Q                                                                                                               0                           /                                                                           -                                                                                   B                                                                   .                                                                       *                                                                               E       +                                                                   B                                                                                               '                   )                                                                   Q                                                                                   ,                                                                   -                               *                                                                                           )                                                                                   A                                       .                                                                                                                       /                                                                                           -                                                                                       B                                                                   .                                                                                           *                                                                                           E               +                                           B                                                                                                               Q                                                                       *                                                                                           å                                                                       '                       )                                                                       (                                                                           Q                                                                                                                   *                                                                                               A                                                               A                                                           /                                                                           ,                                                                                               )                                                               +                                               Q                                                                                                                       Q                                                                                       B                                                   /                                                                                                               ,                                                                                       E                       D                                                                                                                               2                                                               .                                                                                                                       E                                       '               Q                                                                       +                                               .                                                                                       D                                                                                                                   /                                                                                       )                                                                               E                   @                                                                                                                           '                               )                                                                                                                       E                           '                                       )                                                               .                                                                                                                           4                                                                                               ä                                                               O




                                    4                               Ó                           O                               »                                                                       U                                                                   V                                       ¡                                       ]                                                                                               \                                                                               T                                                                   b                                                                               V                                                   W                                                               b                       W                                                                               U                                                                                   S                                                                               ]                                                                       \                                                                                   W                                                                                               T                                                                               \                                                                                   ¥                                                                                                                   V                                               W                                                                       b                                                   W                                                               U                                                                                   S                                                                                       ]                                                                                   \                                                                                               W                                                                                                                           ¢                                                                           W                                                                               X                                                       Ý                                                                                       ¡                                       e                                                                       W                                                                       ¢                                                                                               È                                                           J                                                                                                                       B                                                       .                                                                                                               +                                           /                                                       +                                                       *                                                                                                   E                                                                                       L                                                                                                           /                                                                                               )                                                   +                                                               B                                                                                               E           @                                                                                                           *                                                                                                   L                                                                                                       /                                                                                               ,                                                                               )                                                                   +                                                                                   +                                                       B                                                   *                                                                                   +                                                                                   @                                                               /                                                                                               ,                                                                                                                                                                                  *                                                                                           @                                                                                                           0                                       /                                                                                   -                                                           +                                   .                                                                                               E               .                                                                               A                                                   /                                                                               L                                                                                                   L                                                                                           ,                                                                   )                                               '                                       A                                                       *                                                       +                                           '           /                                                                       )                                                                   Q                                               .                                                                           -               å                                                   '                           A                                       .                               Q




                                                                                                                            0                   /                                                                           -                                                   @                                                   /                                                                                                                   ,                                                                                           *                                                                                       )                                                               D                                                                                                       @                                               /                                                                                               ,                                                                                   -                                                           D                                                               .                                                                                                                                                  .                                                                                       )                                                           D                                                                       .                                                                                           )                                                       +                                   Q                                                                                               G                                                       Q                                                                                   ,                                                                           A                                                                       B                                                                                                               *                                                                                   Q                                                                                                                                                                                          *                                                                           (                                                                                           .                                                                                           -                           Q                                                                                   G                                                                                   A                                               *                                                                                                   E                       E                                                                   P                                                                                       *                                                                           '                   +                                                                           '                       )                                                                           (                                                                                                                   G                                                                       A                                                       *                                                                                       E                                   E               .                                                                                                               -                                                                                   '           D                                                                               .                                                                                                   )                                           +                                                                       '               0                                                       '                               A                                                                   *                                                                               +                                                       '           /                                                                                       )                                                                               G                                                               Q                                                                                                                                                          .                                                                                   A                                                                                       '           *                                                                                               E                                                                               E           /                                                                                           )                                               (                                                                                                       D                                                                                                           '       Q                                                               +                       *                                                                                       )                                                               A                                   .                                                                           G                                                           /                                                                       -                                                                               2                                                           ,                                                   Q                                                           '               )                                               .                                                   Q                                                           Q                                                                                   A                                   .                                                           E       E




                                                                                                                                                                                   B                                               /                                                                                   )                                                               .                                                                                                                       Q                                                       .                                                                                                   -                               å                                                                           '                                   A                               .                                                                                               G                                                           +                                   /                                                                                                       +                                                   B                                                       .                                                                                                       .                                                                               Ù                                                                   +                               .                                                                                           )                                                       +                                                                                                       )                                               .                                                                                                   A                                               .                                                                               Q                                                               Q                                                                                       *                                                                                               -                                   @                                                                                               0                                                       /                                                                               -                                                                                       @                                                               /                                                                                           ,                                                                           -                                                                                           B                                                               .                                                                               *                                                                                               E           +                                                           B                                                                                       *                                                                                                   )                                                                               D                                                                                                                               P                                                                                                       .                                                                                       E               0                                                   *                                                                                                   -                       .                                                                                                                       /                                                                                                   -                                                       +                                                                       B                                                       *                                                                                               +                                                                               /                                                                           0                                                                               @                                                               /                                                                                                   ,                                                                                   -                                                                   D                                                                       .                                                                                                                                                                          .                                                                                           )                                                           D                                                                       .                                                                                   )                                                       +                                           Q                                                                                               /                                                                                       -                                                       0                                           /                                                           -                                                           +                                               B                                               .                                                                                                                                                                                      -                       /                                                                   D                                                   ,                                                                   A                       +                                                           '   /                                                               )                                                                       /                                           0




                                                                                                                                        '               )                                                           A                                   /                                                                               L                                                                                                                       .                                                                                       G                                                                   '           0                                                                                                       '           +                                                                       '           Q                                                                                                                   )                                                               /                                                                       +                                                                               -                               .                                                                                           '                       L                                                                                                               2                                                                           ,                                                                       -                       Q                                                                   .                                                                               D                                                                                                                               2                                                               @                                                                                                           @                                                                       /                                                                                                       ,                                                                               -                                                                       .                                                                                       L                                                                                                                                                                                                                      E                   /                                                                   @                                                                   .                                                                                                   -                                   O




                                                                                                                                        1                                                   /                                                                                                               )                                                           /                                                                                   +                                                                                       '                       )                                                                               A                                                                       E                               ,                                               D                                                               .                                                                                                                                                                                              *                                                                   @                                                                                   L                                                                                       .                                                                                       )                                                           +                               Q                                                                                                       0                                   /                                                                                       -                                                                                               2                                                       *                                                                           Q                                                                                   '                               A                                                                                                                   B                                                                       /                                                                                               L                                                                                           .                                                                                                                           +                                   .                                                                                                                   E       .                                                                                                                                                                          B                                                       /                                                                                                   )                                                           .                                                                                               G                                                                               '                                       )                               +                                                       .                                                                                               -                                                               )                                                                           .                                                                       +                                                                               *                                                                                           )                                                                               D                                                                                                                               A                                                       .                                                                                                           E                           E                                                                                                                                                  B                                                           /                                                                                                       )                                                                   .                                                                                                                   Q                                                                       .                                                                                                   -                       å                                                                                                   '                       A                                                           .                                                                                       O                                                                                   1                                                                                           /                                                                                                                                       )                                               /                                                                   +                                                                                           '                               )                                                                       A                                                           E                           ,                                                   D                                                                   .                                                                                           Q                                                           .                                                                       E               0                               N                                                   .                                                                   L                                                                                                                                              E           /                                                           @                                                                       L                                                                   .                                                       )                                           +




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ;               Ð       ;       ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Í




                                                                                                                            .                                           Ù                                                                                                                          .                                                                                           )                                                                   Q                                                                   .                                                                   Q                                                                                           G                                                           Q                                                               ,                                                                               A                                                       B                                                                                                       *                                                                   Q                                                                                                       +                                           B                                                   /                                                                               Q                                                           .                                                                                                                                   -                               .                                                                                                                                                          /                                                                                   -                           +                                           .                                                                           D                                                                                                                   /                                                                                                                   )                                                                                                                   E                           '                       )                                                                           .                                                                                                                                       ä                                                                                                   /                                                                       0                                                                                               I                                                                                                       0                               0                                                       '                               A                                                                       '       *                                                                                                               E                                               K                                                                               /                                                                                                           -                                                       L                                                                                                                                                               3                                                   4                                                                                       4                                                                                               M                                                                                   N                                                                   3                                                                                       G                                                           /                                                                                   -                                                                                   *                                                                                                       )                                                               @                                                                                                               *                                                                                       L                                                                                                           /                                                                               ,                                                                                               )                                                           +                                                                       @                                                                               /                                                                                               ,                                                                                                                                                                                              -                       .                                                               å                                                                                               '           /                                                                                       ,                                           Q                                                                               E                   @                                                                       D                                                                   .                                                                       D                                                               ,                                                                                       A                                   +                           .                                                                       D                                                       O                                                                                                                                                                                                                                                                                                                                                                                                   H




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                9       8           Î                                      Ð   Î                   ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Í




                                    4                           F                               O                               ¿                                                               ¥                                                                   ¥                                                                                                                       T                                                                                   b                                       b                                                                   ]                                                                                       ^                                                                                       V                           S                                                                       W                                                                                                               W                                                                           ×                                                                       U                                                                               W                                                                   \                                                                           ¢                                                                               W                                                                           ¢                                                                                                           T                                                                           b                                   b                                               ]                                                                               ¤                                                                                                           W                                                                               ¥                                                                                                                               `                                                                                                       \                                                                           ¥                                                                                   W                                                                                       X                                                                                                   V                                                   S                                                                           W                                                                                                                       d                               Ü                                                                                                               Z                                                                                                                               W                                                                           ×                                                                                       U                                                                       W                                                                                       \                                                                                                       ¢                                                                                   W                                                                                                                       T                                                                   b                                           b                                                   ]                                                                                                   ¤                                                                                                   T                                                                                       \                                                                                           e                                                       W                                                                                                   ¢                                                                                       Â




                                                                                                                            M                                                   D                                                               D                                                                                                                                   E                                       '                           )                                                       .                                                                       Q                                                                                                                           ã                                                                                       +                                       B                                                                                   -                       /                                                                                           ,                                                       (                                                                               B                                                                                               4                                                                                       Ó                                                                               O




    I       0       0           '               A                   '   *                               E           K                       /                                                                   -                           L                                                                                                                                                       3                                                                   4                                                                       4                                                                       M                                                                                               N                                               4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               R                                                                                                       S                                                                                                   T                                                       U                                                                                               V                                                       W                                                                                               X                                                                                           Y                                                                                                           a                                                                                                                                               W                                                                                       T                                                                   \                                                                                       ¢                                                                                                                                                                                                           W                                                                                   ¢                                                                                       V                                                                                           R                                                                                               T                                                                                   b                               e                                                                               `                                                                                           b                                   T                                                                               V                                       ¡                                               ]                                                                                           \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        U                   T                   f           W                       â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




h              i          j                                                                                                                                k                                       l                                                                      m                   n                                                   o                                                                                                                                                                 p                                       %                                                                                                                      q                                                               q                                           r                                           s                                                                                          t                                                                                                              t                                                                               u                                                                                                                                                                                                                                                                                                                                                                                                                                                                    v                                                           w                                                       w                                                                                                                                                                   s                                                   j                                                                           j                                                                               j                                                                       x                                                                                                                                                                                                                                                p                                                                                                                                                                                                                                      x                                   p                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      u                                                                                u                              y                 k      p   l
                                                                                                                                                                                                                                                            Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Desc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Main Document    Page 64 of 75
                                                                                                                                                                                                                                        




                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !                                       "                                           #                                               $                                                   "                                               %




                                        ¿                               ¥                       ¥               ¡       V                   ¡                   ]                                                                               \                                                                               T                                                                                   b                                                                               E                                                                                               ×                                                           U                                                                                           W                                                                           \                                                                                           ¢                                                                                   W                                                                                                                           É                                                                                                           W                                                                           ¥                                                                                   `                                                                               e                                                                                       V                                                           ¡                                       ]                                                                                   \                                                                                           ¢                                                                                                                                                                                                                                                                                                                                       J                                                                                                                       B                                                           .                                                                                           Q                                                                           .                                                                                                                       *                                                                                                               -                               .                                                                                                                   *                                                                               D                                                                                   D                                                                                               '               +                                               '                   /                                                                                                       )                                                       *                                                                                                           E                                                       D                                                                   .                                                                                       D                                                                                           ,                                                                               A                                               +                                                   '                   /                                                                               )                                                               Q                                                                                               *                                                                                                               E                                       E                   /                                                                       P                                                                                                           .                                                                                       D                                                                                                                   2                                                                   @                                                                                                           +                                                       B                                                               .                                                                                                                               <                                                                                           .                                                                           *                                                                                               )                                               Q                                                                                                       J                                                                                               .                                                                                   Q                                                                   +                                               O




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I                                                                                                                       è                                                                                                                                                                                                                                                                                                            1                                                                                               /                                                                                                                                               )                                                           /                                                                               +                                                                                                       '                               )                                                                           A                                                               E                                           ,                                                                       D                                                                           .                                                                                                                       *                                                                                           )                                                               @                                                                                                               .                                                                               Ù                                                                                                                                          .                                                                               )                                                       Q                                                               .                                                                                                                                   *                                                                                           E                                           E                       /                                                                               P                                                                                                       *                                                                               )                                                                                       A                                               .                                                                           Q                                                                                                                       E                               '           Q                                                                               +                                       .                                                                   D                                                                                                                                   '                       )                                                                                                       E                               '                                       )                                                               .                                                                                   Q                                                                                                                   ã                                                                           N                                       4                                                                   F                                                               O




                                    4                               ä                       O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   J                                                                                                       B                                               .                                                                                                                       L                                                                                                                       /                                                                                                   )                                               +                                                           B                                                                                   E           @                                                                                               .                                                       Ù                                                                                                              .                                                                   )                                               Q                                                           .                                                                   Q                                                                       0                                       /                                                                           -                                                                   B                                           .                                           *                                                       E   +                               B
                                                                                                                                                                                    W                                                                   T                                                                           b                                           V                                           S                                                                                                                               ¡                                           \                                                                           ¢                                                                           `                                                                               X                                                           T                                                                                   \                                                                                               e                                                                               W                                                                                   £                                                                           ¥                                                                                   ¡                                               ¢                                                               T                                                                                               Ä                                                                                                   ¡                           b                                   ¡                                           V                                           c                                                                                                                   ¡                                               \                                                                       ¢                                                                                   `                                                                                           X                                                       T                                                                                       \                                                                                                       e                                                                               W                                                                                   £                                                                                       T                                                                               \                                                                                       ¥                                                                                                                               S                                                                                       W                                                                           T                                                                                   b                                                       V                               S                                                                                                                                   ¢                                                                       T                                                                                       Ý                                                                       ¡                                   \                                                                                               f                                                                               ¢                                                                                                       T                                                                           e                                                                       e                                                                                   ]                                                                                                       `                                                                               \                                                                                               V                                                                                               W                                                                       ×                                                                       U                                                                                   W                                                                           \                                                                                           ¢                                                                   W                                                                                       ¢                                                                   Â




                                                                                                                            ü




                                                                                                                                '           )                                           Q                                                                           ,                                                                           -                               *                                                                                               )                                                                               A                                               .                                                                                               G                                                           D                                                                                       '               Q                                                                               *                                                                                                           2                                                                           '                               E                                   '           +                                           @                                                                                                                           '                           )                                                           Q                                                                                       ,                                                                                           -                                       *                                                                                       )                                                                           A                                                       .                                                                                                   G                                                       *                                                                                       )                                                                       D                                                                                                                                                           B                                                               .                                                                                       *                                                                                               E               +                                                                   B                                                                                                           Q                                                                   *                                                                       å                                                                                                   '                                   )                                                       (                                                                           Q                                                                                                                       *                                                                                                       A                                                                   A                                                           /                                                                                   ,                                                                                       )                                                   +                                               Q                                                                                               +                                                               B                                                   *                                                                   +                                                                       *                                                                                                   -                               .                                                                                                                                           -                                       .                                                                                   *                                                                                       Q                                                       /                                                                                               )                                                               *                                                                                       2                                                                           E                       @                                                                                                                           )                                                   .                                                                                           A                                               .                                                                                   Q                                                       Q                                                                   *                                                                                                       -                           @                                                                                                                   0                               /                                                                                                       -                                                               @                                                               /                                                                   ,                                                               -                       Q                                                   .                                                                   E           0                                               G                                           @                                                       /                                                                           ,                                                               -                                               Q                                                                                                                      /                                                       ,                           Q                                                   .                                           G               /       -




                                                                                                                        @                               /                                                                           ,                                                                               -                                                                   D                                                                           .                                                                                                                                                              .                                                                                           )                                               D                                                                               .                                                                                                       )                                                                           +                                       Q                                                                                       O




                                                                                                                                F                                               .                                                                   *                                                                                           E                       +                                               B                                                                                                                   '                                       )                                                       Q                                                                                   ,                                                                   -                               *                                                                                                       )                                                                                   A                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Í                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               %                                                                                                                                                                                                          :                                                                                       Ð                                               ;                                                                                   ;




                                                                                                                                1                                                               '           Q                                                           *                                                                                                   2                                                                           '                                   E                           '               +                                       @                                                                                                                           '                           )                                               Q                                                                                               ,                                                                                   -                               *                                                                                                       )                                                                               A                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Í                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               :                                                                                                       8                                                                                                   8                                                                                       Ð                                               ;                                                                                   ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ;                                                                                           Ð                                               ;                                                                                   ;
                                                                                                                                F                                               .                                                                   *                                                                                           E                       +                                               B                                                                                                   Q                                                                           *                                                               å                                                                                           '                   )                                                           (                                                                                           Q                                                                                                                           *                                                                                               A                                                                       A                                                           /                                                                                           ,                                                                                   )                                               +




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                H




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                8                                                                                                                                                                                              ÿ                                                                                       Ð                               ;                                                                                           ;                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    8                                      ÿ               Ð       ;       ;




                                                                                                                        J                                       /                                                               +                                       *                                                                                                   E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Í                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       î                                                               ï                                                                                   ð                                                           ñ                                                                                                   ÷                           ï                                                                               ÷                                               ø                                                                                       ù                                                                   ò                                               ó                                                                                                       ô                       ó                                                                   Ë                                                           Ì
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Í




                                                                                                                                1                                               /                                                                                                       @                                                                               /                                                                                   ,                                                                                                       *                                                                                       A                                                       +                                                       ,                                                       *                                                                                                       E                           E                   @                                                                                                               Q                                                                                                                                                              .                                                                                               )                                                       D                                                                                                               +                                                               B                                                                                               '               Q                                                                                                       +                                           /                                                                           +                           *                                                                                                           E                                       *                                                                                                               L                                                                                                           /                                                                                           ,                                                                                               )                                                               +                                                               Ô




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                H                                                                       /                                                                                               O                                                                           F                                                                                       /                                                                                   P                                                                                                                                                                       L                                                                                                                           ,                                                                       A                                                                           B                                                                                           D                                                                                                   /                                                                                                               @                                                                       /                                                                                               ,                                                                                                           *                                                                                       A                                           +                                                                   ,                                                                       *                                                                                                   E                               E                       @                                                                                                               Q                                                                                                                                                                      .                                                                                                       )                                                           D                                                                                           Ô




                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            >                                                                                   .                                                                                   Q




                                    4                               ã                       O                               R                                                       ]                                                                           \                                                                                       V                                               ¡                                   \                                                                                       `                                                                               W                                                                                   ¥                                                                                                                       e                                                                               ]                                                                                           \                                                                                       V                                                       X                                                           ¡                               Ä                                                                                       `                                                                                   V                                                       ¡                           ]                                                                                       \                                                                                                           ¢                                                                                                                   V                                                   ]                                                                                                                   V                                                   S                                                                       W                                                                                                                                   e                                                                                       T                                                                               X                                                               W                                                                                                                           ]                                                                                               ^                                                                                               S                                                                                       ]                                                                                           `                                                                           ¢                                                                                               W                                                                       S                                                                                           ]                                                                                               b                           ¥                                                                                                                                       ]                                                                               X                                                                                                       ^                                   T                                                                                   [                                                                                                                       ¡                                       b                                       c                                                                                                       [                                                                                                                   W                                                                               [                                                                                                                                   Ä                                                                                                       W                                                                               X                                                           ¢                                                                       Â                                                                       J                                                                                           B                                                               .                                                                                                               *                                                                                                   A                                                   +                                                   ,                                                   *                                                                                                   E                                                       L                                                                                               /                                                                                                       )                                                           +                                                               B                                                               E               @                                                                                                                       .                                                                   Ù                                                                                                              .                                                                       )                                               Q                                                   .                                                       Q                                                                                           +                                                   B                                   *                                                                   +                                                       @                                                           /                                                   ,                                                           P                                                                       '               E               E




                                                                                                                                A                       /                                                                           )                                                           +                                                           '                               )                                                                           ,                                                               .                                                                                                           +                                           /                                                                                                                                                                                          *                                                                                   @                                                                                                                   0                                       /                                                                                                       -                                                                           +                                               B                                                           .                                                                                                                                       -                           .                                                                                               *                                                                           Q                                                                       /                                                                                               )                                                           *                                                                                               2                                                                   E               .                                                                                                                                               *                                                                                               )                                                                       D                                                                                                                                               )                                                               .                                                                                                       A                                                       .                                                                           Q                                                                           Q                                                                       *                                                                                               -                           @                                                                                                                                   A                                                               *                                                                                                       -                       .                                                                                                               *                                                                                                       )                                                   D                                                                                                                           Q                                                                                   ,                                                                                                                                                                                                 /                                                                                               -                           +                                                                                               /                                                                           0                                                                                               *                                                                                           )                                                                                               .                                                                                               E                   D                                                                   .                                                                                               -                                           E                   @                                                                           G                                                                                   A                                                           B                                                                           -                               /                                                                                               )                                                               '                           A                                                   *                                                                                                               E                       E                   @                                                                                                                   '                                   E                                           E                           G                                                               /                                                                   -                                                   D                                                                       '       Q                                                   *                                                                       2                                                   E                   .                                                                       D                                                                                               L                                                                           .                                                                                   L                                                                       2                               .                                                           -                                   /                               0




                                                                                                                        @                               /                                                                           ,                                                                               -                                                                                       B                                                       /                                                                                                   ,                                                           Q                                                                   .                                                                               B                                                           /                                                                                                               E           D                                                                                                                           /                                                                                                       -                                                                                           L                                                                                               .                                                                                           L                                                                                                                           2                                                                       .                                                                                           -                                                                       /                                                                           0                                                                           @                                                                           /                                                                                   ,                                                                                       -                                                                                           '                                           L                                                                                                                           L                                                                                                               .                                                                                   D                                                                                                       '           *                                                                                   +                                   .                                                                                                                   0                                                   *                                                                                       L                                                                                                                           '                                   E                       @                                                                                                               P                                                                                                               B                                                           /                                                                                                                                       '       Q                                                                                                                                   ,                                                                       )                                                               *                                                                                   2                                                                   E               .                                                                                                                           +                                                       /                                                                                                                                                                                                      *                                                                                       @                                                                                                   0                               /                                                                                               -                                                               Q                                                                                       ,                                                                       A                                                                           B                                                                                           .                                                                           Ù                                                                                                                                          .                                                                                           )                                                               Q                                                                           .                                                                               Q                                                                               O                                                               J                                                                                                               B                                           .                                                       Q                                                           .                                                                                       .                                                   Ù                                                                                                                              .                                                                           )                                       Q                                                       .                                                       Q                                                                                                       L                                                           *                                           @




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ;               Ð       ;       ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Í




                                                                                                                                '           )                                                           A                                                           E                               ,                                                                   D                                                                   .                                                                                                                                           A                                               /                                                                                           )                                               +                                                           -                                                   '                                       2                                                                                   ,                                                               +                                                       '               /                                                                                                   )                                                       Q                                                                                                                       +                                       /                                                                                                           *                                                                                                                       )                                                                                           *                                                                                                   A                                                           A                                                               /                                                                                   ,                                                                                   )                                                                   +                                                                               /                                                                                   0                                                                                               *                                                                                                                                                                                                                                      ,                                                               *                                                                                               E                                   '               0                                           '                   .                                                                                           D                                                                                                           M                                                                                                                                                                                                              ú                                                                                                                                                                                                                                                                                                         -                               /                                                                           (                                                                                           -                           *                                                                                               L                                                                                                       O                                               4                                                                                               ã                                                                                                                                                                                                                                                          O                                   &                                                                                                       O                                                                                                                      O                                                   J                                                                                                           ä                                                               4                                                                                                                                                   M                                                                                                                                                              2                                                                                                                          O




                                                                                                                            Ç
                                    4                               ì                       O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   J                                                                                                               B                                                                   .                                                                                                                                                   -                               .                                                                   *                                                                           Q                                                                                       /                                                                                               )                                                       *                                                                                                           2                                                                           E                   @                                                                                                                                       )                                                   .                                                                                                       A                                           .                                                                                   Q                                                                   Q                                                                   *                                                                                       -                       @                                                                                                                   L                                                                                                               /                                                                                                   )                                                           +                                                                       B                                                                                   E       @                                                                                                           .                                                                       Ù                                                                                                                                                  .                                                                                       )                                                           Q                                                                           .                                                                           Q                                                                                                       +                                                       B                                                           *                                                                   +                                                                       @                                                                           /                                                                                               ,                                                                                                                   '                           )                                                                                               A                                                                       ,                                                   -                                           +                                   /                                                                                                   L                                                                           *                                                               '                                           )                                               +                       *                                                                       '                               )                                                                       +                                           B                                               .
                                                                                                                                                                            X                                           ]                                                                                       V                                                   W                                                                       e                                                                               V                                                   ¡                               ]                                                                                       \                                                                                                                       T                                                                           f                                                                                       T                                                                                           ¡                               \                                                                                                   ¢                                                                               V                                                                                   ^                                               T                                                                       [                                                                                                                                               ¡                                       b                                       c                                                                                                               Ý                                                                       ¡                                   ]                                                                                               b                                   W                                                                   \                                                                                                   e                                                                               W                                                                                   Â




                                                                                                                        Q                               *                                                           0                                       .                                                                           +                                       @                                                                                                               /                                                                               0                                                                   @                                                                       /                                                                                           ,                                                                                                       *                                                                                                           )                                                       D                                                                                                                               @                                                                       /                                                                                           ,                                                                                   -                                                       0                                       *                                                                                                                   L                                                                                                                       '                               E               @                                                                                                                   ,                                                                                       )                                               D                                                                                   .                                                                                                           -                                                                           +                                                   B                                                                       .                                                                                                                                                   K                                                                           *                                                                                                       L                                                                                                                       '                           E               @                                                                                                                       ,                                                                                                               '           /                                                                                           E                       .                                                                                               )                                                                                   A                                                               .                                                                                                                               .                                                                                   -                                       .                                                                               å                                                           .                                                                                               )                                                   +                                                   '       /                                                                                               )                                                                                                               *                                                                                           )                                                                                   D                                                                                                                                               &                                                                       .                                                                                       -                           å                                                                               '                                   A                                                   .                                                                       Q                                                                                                                       M                                                                                                   A                                                   +                                                                       /                                                                                       -                                                               /                                                                                   +                                                           B                                                               .                                                                                   -                                                                               0                                           .                                                                               D                                                   .                                                               -                           *                                                                       E                                               E       *                                                                   P                                                                                           Q                                                                           +                                       B                                                   *                                                       +                                                                   *                                                                                                                                             E           @                                               O




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ;               Ð       ;       ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Í




                                                                                                                                                                   @                                                                                                                       E           *                                                                               P                                                                                                                       G                                                               +                                               B                                                       .                                                                                                                                   A                                                   /                                                                                                       ,                                                                                           -                   +                                                                                                       L                                                                                                                   ,                                                               Q                                                                           +                                                                                       C                                                       .                                                                                               .                                                                                                                                                                                                  +                                           B                                                                   .                                                                                                                                       )                                                                   *                                                                           +                                                           ,                                                                                       -                                   .                                                                                                                           /                                                                                       0                                                                                       +                                                           B                                                       .                                                                               Q                                                                   .                                                                                                                               .                                                                       Ù                                                                                                                                                                      .                                                                                                   )                                                           Q                                                       .                                                                                       Q                                                                                                                               A                                                   /                                                                                           )                                                               0                                               '           D                                                                           .                                                                           )                                                                           +                                                               '                   *                                                                                           E                                       O




                                    4                               û                       O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               >                                                                                               /                                                                                           ,                                                                                               -                                                                                           B                                                                       /                                                                                                       L                                                                                                       .                                                                                                                   .                                                                                                       )                                                       .                                                                                               -                               (                                                                                           @                                                                                                                                       A                                           /                                                                       Q                                                                       +                                                   Q                                                                                                       *                                                                                           -                       .                                                                                                                           '                               )                                                                       A                                                           E                                       ,                                                                   D                                                                                       .                                                                                   D                                                                                                                                               '                                       )                                                                                       @                                                                       /                                                                                       ,                                                                           -                                                                                       '                       )                                                                   Q                                                                                       ,                                                                   -                       *                                                                                                   )                                                                   A                                           .                                                                                                                               *                                                                                                   )                                                       D                                                                                                                           /                                                                                                                                                  .                                                           -                       *                                                               +                                           '                       )                                       (                                                                                       .                                                                       Ù                                                                                                              .                                                                           )                                           Q                                                               .                                       Q                                                                   /                                                   )
                                                                                                                            ¿                                                       ¥                                                                           ¥                                                                                   ¡                                           V                                       ¡                                               ]                                                                                   \                                                                           T                                                                                   b                                                                       S                                                                                   ]                                                                                           [                                                                                                                                   W                                                                                                                               W                                                                           \                                                                                   W                                                                       X                                                           f                                                                                                           c                                                                                                               e                                                                                       ]                                                                       ¢                                                                                       V                                               ¢                                                                           Â




                                                                                                                                E           '               )                                                   .                                                                                                                               û                                                                               O




                                                                                                                                ?       0                                                   @                                                               /                                                                                               ,                                                                                                                   2                                                           .                                                                                               E                   '                   .                                                                           å                                                                   .                                                                                                                           +                                                               B                                                               *                                                                               +                                                                                   @                                                               /                                                                                               ,                                                                                                               B                                                                   *                                                                                                   å                                                               .                                                                                                                                           B                                               /                                                                                                           L                                                                                           .                                                                                                                       .                                                                                                                   )                                                                   .                                                                                                           -                           (                                                                                       @                                                                                                                                       A                                                   /                                                                               Q                                                               +                                           Q                                                                                                                   +                                                           B                                                           *                                                                                           +                                                                           *                                                                                           -                                           .                                                                                                                                   L                                                                                       /                                                                                                       -                           .                                                                                                               +                                           B                                                           *                                                                                       )                                                                                                       +                                                                           B                                                   .                                                                                                                                                   B                                                               /                                                                                               L                                                                                               .                                                                                                           .                                                                                       )                                                           .                                                                                                       -                           (                                                                           @                                                                                                                           A                                                   /                                                                   Q                                                           +                                       Q                                                                                                                                   '                                       )                                                                   A                                                                           E                                   ,                                                           D                                                                   .                                                   D                                                                                                       '                       )                                                                       .                                                                   Ù                                                                                                                          .                                                           )                                                           Q                                                   .                                                       Q                                                               /                                                           )                                                                       E               '               )                   .




                                                                                                                                û                                       G                                                   +                                                   B                                                           .                                                                                               )                                                                                                       0                                                       '                               E                   E                                                                               '                           )                                                                                           +                                                               B                                                           .                                                                                                                           .                                                                                           Ù                                                                                       A                                               .                                                                               Q                                                               Q                                                                                                                           *                                                                                                           L                                                                                           /                                                                                               ,                                                                               )                                                               +                                                                           /                                                                                       0                                                                                               B                                                                   /                                                                                                   L                                                                                                           .                                                                                                                                       .                                                                                                       )                                                       .                                                                                           -                           (                                                                                               @                                                                                                                           A                                               /                                                                                               Q                                                               +                                               Q                                                                                       O




                                                                                                                        >                                           /                                                                                       ,                                                                                                                       L                                                                                                                   ,                                                           Q                                                                       +                                                                       (                                                                                   '                   å                                                                       .                                                                                                                                   @                                                                   /                                                                                                       ,                                                                                   -                                                                               A                                                   *                                                                       Q                                                                       .                                                                                                                                               +                                               -                                                   ,                                                       Q                                                                   +                                       .                                                                                   .                                                                                                           D                                                                                           /                                                                                                   A                                                                               ,                                                                                       L                                                                                                           .                                                                                                               )                                                           +                                       *                                                                           +                                                   '                       /                                                                                                       )                                                                                           /                                                                               0                                                                                       @                                                                   /                                                                                                   ,                                                                               -                                                                   *                                                                                               A                                                       +                                                       ,                                                           *                                                                                               E                                           .                                                                       Ù                                                                                                                                          .                                                                                                               )                                                           Q                                                                                   .                                                                               Q                                                                                           G                                                           *                                                                                       )                                                   D                                                                                                                       @                                                                               /                                                                           ,                                                                                                                       L                                                                                                           ,                                                                   Q                                                       +                                                                           Q                                                                                           B                                                                   /                                                                               P                                                                                                                                   +                                                                   B                                                           *                                                   +                                                       +                                               B                                           .                                                                               *                                                                   D                                                                   D                                                                           '       +                               '                   /                                                                   )                                                       *                                                                               E




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ;               Ð       ;       ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Í




                                                                                                                        *                                               L                                                                                       /                                                                                                       ,                                                                   )                                                                   +                                                                                           A                                                               E               *                                                                                   '                                       L                                                                                                       .                                                                                   D                                                                                                                                               '           Q                                                                                                                                   -                           .                                                                           *                                                                               Q                                                                   /                                                                                                           )                                                                       *                                                                                       2                                                                                   E       .                                                                                                                               *                                                                                       )                                                           D                                                                                                                                               )                                                                       .                                                                                                           A                                                   .                                                                                   Q                                                                                   Q                                                                           *                                                                                               -                       @                                                                                       O




                                    4                                                       O                               E                                               ¥                                                                           `                                                                                   e                                                                               T                                                                               V                                                   ¡                                       ]                                                                           \                                                                                                                   W                                                                                   ×                                                                                   U                                                                                                       W                                                                           \                                                                                       ¢                                                                           W                                                                               ¢                                                                                                               ^                                               ]                                                                                                       X                                                                                           ¥                                                                                           W                                                                           U                                                                                       W                                                                           \                                                                               ¥                                                                                           W                                                                                           \                                                                                                   V                                                                                               e                                                                               S                                                                                               ¡                                           b                                   ¥                                                                                           X                                                   W                                                                           \                                                                                                                                   ¤                                                                                                               S                                                                                                   ]                                                                                                                                       T                                                                               X                                       W                                                                                                                               c                                                                   ]                                                                                               `                                                                           \                                                                                   f                                                                       W                                                                       X                                                                                               V                                                           S                                                                                       T                                                                                               \                                                                                                                           ½                                                                   ý                                                                               Â                                                                               J                                                                                       B                                                               .                                                                                                                               L                                                                                                           /                                                                                       )                                                       +                                                           B                                                                   E               @                                                                                               .                                                                                           Ù                                                                                                                                          .                                                                                                               )                                                       Q                                                               .                                                       Q                                                                                                                                  )                                               /                                                       +                                                               L                                                                                                   /                                                       -                               .                                                                                               +                                       B                                                   *                                                       )




                                                                                                                                                                        3                                                                       ì                                                                                                                                                           O                                   û                                                                               Ó                                                                   K                                                                                                                                                          .                                                                                       -                                                                                                   A                                                                               B                                                                           '                                   E               D                                                                                                                                                                  +                                                           B                                                               *                                                                   +                                                                                       @                                                                                   /                                                                                       ,                                                                                                                                                                          *                                                                                           @                                                                                                   0                                           /                                                                                                           -                                                                       @                                                                           /                                                                                                           ,                                                                                   -                                                                       D                                                                                       .                                                                                                                                                                  .                                                                                       )                                                                       D                                                                       .                                                                                                       )                                                               +                                                                                                       A                                                                   B                                                                               '                       E           D                                                                                                               -                   .                                                                                               )                                                                                               P                                                                                                               B                                                       /                                                                                                           *                                                                                               -                                       .                                                                                                                           @                                                                               /                                                                                                   ,                                                                   )                                                       (                                                                                   .                                                                                           -                                                                       +                                                               B                                           *                                                                                                   )                                                                                                               3                                                                           û                                                                                       @                                                               .                                                                           *                                                                                                                   -                   Q                                                                                                       /                                                                                                               E               D                                                                                                   +                               /                                                                                       *                                                           +                           +                               .                                                           )                                           D                                                                                                                   *                                                                                                                                                  -                                               '       å                                                       *                                           +                           .                                                               /                                                   -
                                                                                                                        Í                                                                                                                                                                                               Ò




                                                                                                                                                                       ,                                                                       2                                                                       E                                   '                               A                                                                                           .                                                                                               E               .                                                                                       L                                                                                       .                                                                                                       )                                                                   +                                   *                                                                                                       -                               @                                                                                                                   /                                                                                           -                                                                   Q                                                                       .                                                                                               A                                                                       /                                                                                           )                                                               D                                                                               *                                                                                           -                               @                                                                                                           Q                                                                                               A                                                               B                                                                   /                                                                                       /                                                                                                               E                           O




                                                                                                                        >                                           /                                                                                       ,                                                                                                                       L                                                                                                                   ,                                                           Q                                                                       +                                                                       (                                                                                       '               å                                                                       .                                                                                                                                   @                                                                   /                                                                                                       ,                                                                                   -                                                                               A                                                   *                                                                       Q                                                                           .                                                                                                                                           +                                               -                                                   ,                                                       Q                                                                   +                                           .                                                                                   .                                                                                                       D                                                                                           /                                                                                                   A                                                                               ,                                                                                       L                                                                                                           .                                                                                                               )                                                           +                                       *                                                                           +                                                   '                       /                                                                                                       )                                                                                           /                                                                               0                                                                                       @                                                                   /                                                                                                   ,                                                                                   -                                                               *                                                                                               A                                                       +                                                       ,                                                           *                                                                                               E                                           .                                                                       Ù                                                                                                                                              .                                                                                                               )                                                           Q                                                                               .                                                                               Q                                                                                           G                                                           *                                                                                       )                                                   D                                                                                                                           @                                                                               /                                                                           ,                                                                                                                   L                                                                                                               ,                                                                   Q                                                   +                                                                           .                                                                                   Ù                                                                                                                                                                          E       *                                                                                           '                                           )                                                                                                       P                                                                           B                                           @                                                                                       +                                               B                                       .                                                                                   *                                                                                               L                                                           /                                                                           ,                                                                   )                                                   +




                                                                                                                                A                               E               *                                                                                   '                               L                                                                                                   .                                                                               D                                                                                                                               '               Q                                                                                                                       -                   .                                                                                   *                                                                                       Q                                                                                   /                                                                                           )                                                                   *                                                                                                   2                                                                       E                   .                                                                                                           *                                                                                                           )                                                                       D                                                                                                                               )                                                               .                                                                                           A                                                               .                                                               Q                                                                   Q                                                                                   *                                                                                                       -                                       @                                                                                                                   *                                                                                                   )                                                                   D                                                                                                                                                   )                                                       /                                                                                   +                                                                           *                                                                                                       E                               -                               .                                                                               *                                                                                           D                                                                           @                                                                                                           *                                                                                       A                                                                                   A                                           /                                                                                               ,                                                                           )                                                           +                                       .                                                               D                                                                                                               0                               /                                                                                                               -                                                                                           '                       )                                                                                                                                           E                               '                               )                                                       .                                                                   Q                                                                                                                                   ã                                                       N                                                   4                                                                                       Ó                                                                                   O




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ;               Ð       ;       ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Í




                                                                                                                        K                                                               &                                                                                   ,                                                                               2                                                           G                           .                                                                                               A                                                       +                                                                       +                                       /                                                                                                               *                                                                                   D                                                                                   G                                                       ,                                                   Q                                                                                   +                                                       L                                                                                                   .                                                                                                       )                                           +                                                                                       /                                                                                                                   )                                                                                           F                                                                               =                                                                                                                                   3                                                           =                                   4                                                                                   4                                                                                                           G                                                           *                                                                                                           )                                                                       D                                                                                                                       .                                                                                       å                                                                               .                                                                                       -                                   @                                                                                                                               Ó                                                                                                       @                                                                   .                                                                                   *                                                                                               -                                       Q                                                                                                                   *                                                               0                                       +                                               .                                                                                           -                                                                   +                                                   B                                                           *                                                                       +                                                                           0                           /                                                                                               -                                                                                               A                                                       *                                                                                   Q                                                                               .                                                                               Q                                                                                                                       2                                                               .                                                                           (                                                                                           ,                                                                                       )                                                                                   /                                                                                                   )                                                                                           /                                                                                           -                                                       *                                                                       0                                       +                                           .                                                                                                       -                                                                   +                                           B                                                                   .                                                                                                                               D                                                           *                                               +                                   .                                                                                       /                                                       0                                                       *                                                                       D                                                                   G                                       ,                                   Q                                                           +                                           L                                                                               .                                                   )                                   +                                       O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ò




                                            Ó                                               O                               ¿                                                       ¥                                                                           ¥                                                                                       ¡                                       V                                       ¡                                               ]                                                                                       \                                                                       T                                                                                   b                                                                       ^                                           ]                                                                                               ]                                                                                                   ¥                                                                                                                           T                                                                                   \                                                                                   ¥                                                                                                                               e                                                                       b                                           ]                                                                                                       V                                       S                                                                                       ¡                                   \                                                                                   f                                                                                                                                   W                                                                   ×                                                                                           U                                                                                       W                                                                                   \                                                                                                           ¢                                                                               W                                                                                       Â                                                                           J                                                                                                           B                                                       .                                                                                                                                               L                                                                                                   /                                                                                       )                                                                           +                                                               B                                                                               E               @                                                                                                           *                                                                                       L                                                                                                       /                                                                                                   ,                                                                   )                                                                       +                                                                           2                                                           @                                                                                                       P                                                                                                                                   B                                                                           '                               A                                                                                   B                                                                                                           @                                                       /                                                                                               ,                                                                               -                                                           *                                                                                                       A                                           +                                                   ,                                                                   *                                                                                       E                                               0                                           /                                                                               /                                                               D                                                                                                                   *                                                                                                       )                                                           D                                                                                                                                       A                                                                   E               /                                                                   +                                   B                                                           '                               )                                           (                                                                               .                                                                   Ù                                                                                                                              .                                                       )                                                           Q                                               .                                                           Q                                                                   *                                                           -                   .
                                                                    Ò




                                                                                                                                B                                       '               (                                                                                   B                                                           .                                                                                           -                                                                       +                                                           B                                                           *                                                                                           )                                                                                           +                                                       B                                                               .                                                                                                                                               A                                                           /                                                                                                   L                                                                                                                   2                                                                                   '                           )                                                   .                                                                                               D                                                                                                                       0                                       /                                                                           /                                                                           D                                                                                                                               *                                                                               )                                                                           D                                                                                                                                                   A                                                                           E               /                                                                                       +                                                   B                                                                                       '                                       )                                                               (                                                                                                                   *                                                                                       E                                       E                   /                                                                               P                                                                                                   *                                                                                                           )                                                                           A                                                                   .                                                                       Q                                                                                                                           '                                   )                                                                                           +                                                       B                                                               .                                                                                                                                   ?                           ë                                                                                           &                                                                                                                                       H                                                                                                       *                                                                   +                                                                           '           /                                                                                               )                                                               *                                                                                   E                                                                       &                                                                       +                                       *                                                                                                   )                                               D                                                                                           *                                                                                   -                               D                                                                       Q                                                                                           O                                                   J                                                                                       B                                                                           *                                                                           +                                                                               *                                                                                           L                                                                                                           /                                                                           ,                                                       )                                                       +                                                               A                                       *                                                                   )                                                                       )                                       /                                                                       +                                                                   2                                       .                                                                                                               L                                                           /                                                       -               .




                                                                                                                        +                       B                                           *                                                                                       )                                                                                                                       ä                                                                               L                                                                                                                                           /                                                                           0                                                               +                                                           B                                                                       .                                                                                                                                   0                                   /                                                                               /                                                                                   D                                                                                                               *                                                                                                       )                                               D                                                                                                                                                           A                                                                   E               /                                                                               +                                                           B                                                                   '                                   )                                                                   (                                                                                                       *                                                                                                           E                                       E   /                                                                                   P                                                                                                                               *                                                                                               )                                                                                       A                                                           .                                                                               Q                                                                                                                           '                           )                                                                                                                   +                                                   B                                                       .                                                                                                                                                       ?                               ë                                                                                                           &                                                                                                                                       H                                                                                           *                                                                       +                                                   '                   /                                                                                       )                                                           *                                                                                   E                                                               &                                                                           +                                   *                                                                                                                       )                                                   D                                                                                               *                                                                                           -                                           D                                                                       Q                                                                               O




                                                                                                                        J                                       /                                                                                                       0                                                   '                                           )                                                   D                                                                                                                       *                                                                                                                               A                                                                   B                                                           *                                                                                                   -                               +                                                                                       Q                                                                                   B                                                                   /                                                                                       P                                                                                                                   '                           )                                                           (                                                                                                                       +                                                               B                                                                   .                                                                                                                               L                                                                                               *                                                                                       Ù                                                                                   '                   L                                                                                                                                       ,                                                                                       L                                                                                                                                                           *                                                                               D                                                                                   D                                                                                                       '               +                                                           '           /                                                                                           )                                                               *                                                                                                       E                                                   *                                                                                                   E                               E                   /                                                                           P                                                                                                               *                                                                                   )                                                                                       A                                                       .                                                                                       G                                                                       (                                                                   /                                                                                                       /                                                                                   )                                                                   E                                       '                                       )                                                                   .                                                                                                                                               ,                                                               Q                                                                                                   '                           )                                                       (                                                                                                                   +                                                   B                                                       .                                                                                                                                   E                               '                               )                                                                           C                                                                                       Q                                                                                                                                                  .                                                                               A                                                               '               0                                                                   '               .                                                                                   D                                                                                                                           '                                           )                                                                                                   +                                       B                                           .                                                                                           Q                                               .                                                                                                              *                                                                                           -                       *                                                           +                       .




                                                                                                                                '           )                                           Q                                                           +                                                       -                                               ,                                                                       A                                                           +                                                       '           /                                                                                       )                                                               Q                                                                                                       0                                       /                                                                                                       -                                                                               +                                                   B                                                                                   '               Q                                                                                                       0                                           /                                                                                                       -                               L                                                                                                                                       O                                                                   J                                                                                                   B                                                                           '                   Q                                                                                                                           A                                                                   B                                                       *                                                                                                       -                           +                                                                                                                   L                                                                                                   *                                                                                       @                                                                                                                       *                                                                                                       E               Q                                                                       /                                                                                                                               2                                                                           .                                                                                                                   *                                                                               å                                                                               *                                                                                                   '                                   E       *                                                                                           2                                                                           E               .                                                                                                               *                                                                                       +                                                                   +                                                               B                                                   .                                                                                                                       2                                                   *                                                                                                               )                                                                                       C                                                                       -                                                       ,                                                                                                                                              +                                                       A                                       @                                                                                                                               A                                                                       E           .                                                                                               -                                       C                                                                               Ú       Q                                                                                                   /                                                                       0                                           0                                                       '               A                                                   .                                                                                               O




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ;               Ð       ;       ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Í




                                                                                                                        >                                           /                                                                                       ,                                                                                                                       L                                                                                                                   ,                                                           Q                                                                   +                                                                           Q                                                                           B                                                           /                                                                                       P                                                                                                                                                       +                                                           B                                                               *                                                                                   +                                                                       +                                                           B                                                   .                                                                                                                                       *                                                                                       D                                                                   D                                                                                                   '               +                                           '               /                                                                                                           )                                                       *                                                                                                   E                                               *                                                                                                                   L                                                                                                   /                                                                                                       ,                                                                                       )                                                                       +                                                                                                   A                                                               E               *                                                                                               '                                   L                                                                                                       .                                                                           D                                                                                                                                                       '           Q                                                                                                                                   -                           .                                                                       *                                                                                       Q                                                               /                                                                                                   )                                                       *                                                                                               2                                                               E           .                                                                                                               *                                                                                                       )                                                                   D                                                                                                                                               )                                                               .                                                                                                           A                                   .                                                                               Q                                                                               Q                                                       *                                                                                               -                                   @                                                                           O




                                            Ó                       3                       O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   J                                                                                                                   B                                                           .                                                                                                                   *                                                                                           L                                                                                                                       /                                                                                           ,                                                                                   )                                                                   +                                                                           +                                                               B                                                       *                                                                       +                                                                                       @                                                           /                                                                                                   ,                                                                                               P                                                                                                           '                           E                               E                                                           A                                                       /                                                                                                               )                                                               +                                               '                                           )                                                                                   ,                                                               .                                                                                                               +                                   /                                                                                                                                   A                                                   /                                                                                                       )                                           +                                                                   -                                               '                           2                                                                   ,                                                           +                                           .                                                                                                                   '                           )                                                                                                           +                                                               B                                                           .                                                                                                       0                                                   /                                                                                               -                                       L                                                                                                   /                                                               0                                                                   A                                   *                                                                   Q                                                                           B                                                                               /                                                               -                                               0                                                   '                   )                                                   *                                                       )                                       A                                               '       *                                               E
                                                                                                                            R                                                       ]                                                                           \                                                                                       V                                               ¡                                   \                                                                                       `                                                                               ¡                                       \                                                                                       f                                                                                                                       e                                                                                       S                                                                                                   T                                                                       X                                                           ¡                                   V                                                   T                                                                           Ä                                                                                       b                                   W                                                                                                                           e                                                                                               ]                                                                       \                                                                                       V                                                   X                                           ¡                                               Ä                                                                                   `                                                                                   V                                                       ¡                                   ]                                                                                                   \                                                                                               ¢                                                                                       Â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ;               Ð       ;       ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Í




                                                                                                                                '           )                                           Q                                                           +                                                       -                                               ,                                                                       L                                                                                                       .                                                                                               )                                                           +                                       Q                                                                                               +                                           /                                                                                                                               *                                                                                                                                               -                           .                                                                                                       E                       '               (                                                                                                   '           /                                                                                       ,                                                                   Q                                                                                                                               /                                                                                       -                                                                                       A                                                                   B                                                                   *                                                                                           -                                       '                       +                                   *                                                                                                   2                                                                                       E                   .                                                                                                                               /                                                                                                       -                               (                                                                                       *                                                                                                   )                                                                       '               M                                                                       *                                                                               +                                                           '               /                                                                                                   )                                                                                       O                                                           4                                                                                               ã                                                                                                                                                                                                                      O                                   &                                                                                                       O                                                                                                                                  O                                                               J                                                                                                           3                                                                                   ì                                                                                                                                                                                                                          A                                                                                                                                                                                 3                                                                                                  N                                                                                          4                                                                                                                                      O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ò




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         8                      ÿ                   Ð   ;                   ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Í




                                            Ó                   4                           O
                                                                                                                            ¿                                                       ¥                                                                           ¥                                                                                                                               T                                                                           b                                       b                                                                                   ]                                                                       ^                                                                                       V                                           S                                                                                       W                                                                                                                                   T                                                                           ¥                                                                                               ¥                                                                                       ¡                               V                                               ¡                                       ]                                                                               \                                                                                           T                                                                                               b                                                                           W                                                                               ×                                                                           U                                                                                       W                                                                           \                                                                               ¢                                                                                       W                                                                                                                                       ¥                                                                                           W                                                                               ¥                                                                                               `                                                                                                   e                                                                                   V                                       ¡                                       ]                                                                               \                                                                                                           ¢                                                                       Â




                                                                                                                        M                                           D                                                                       D                                                                                                                                       E                           '                           )                                                               .                                                                                   Q                                                                                                           4                                                                               ä                                                                                                       +                                                               B                                                                                           -                           /                                                                                               ,                                                               (                                                                                               B                                                                                                                           Ó                                                               3                                                                                               O




    I       0       0           '               A                   '       *                       E       K                       /                                                               -                                   L                                                                                                                                                           3                                                           4                                                                               4                                                                           M                                                                                           N                                           4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           R                                                                                                           S                                                                                           T                                                                               U                                                                           V                                                   W                                                                           X                                                                                           Y                                                                                                                   a                                                                                                           W                                                                           T                                                                       \                                                                                               ¢                                                                                                                                                                                                                                   W                                                                           ¢                                                                               V                                                                           R                                                                                                       T                                                                       b                                       e                                                                               `                                                                               b                                           T                                                                           V                                       ¡                                   ]                                                                                       \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        U                   T                   f           W                       á




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




h              i          j                                                                                                                    k                                       l                                                                          m                       n                                                               o                                                                                                                                                 p                                                       %                                                                                                                      q                                                   q                                                       r                                                           s                                                                                                  t                                                                                                                              t                                                                                           u                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            v                                                   w                                                       w                                                                                                                                                                       s                                                                   j                                                                       j                                                                               j                                                                       x                                                                                                                                                                                                                                                                    p                                                                                                                                                                                                                                          x                               p                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              u                                                                u                              y                 k      p   l
                                                                                                                                                                                                                                                                                                    Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Desc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Main Document    Page 65 of 75
                                                                                                                                                                                                                                                                                        




                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !                       "                       #                   $                                       "                           %




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ç
                                    É                                           W                                   ¥                                       `                                       e                                           V                                   ¡                               ]                                                                                   \                                                                       ¢                                                                                           ^                                   ]                                                                               X                                                                                           É                                                                                               W                                                   Ä                                                                                           V                                                                                                                                                                   T                                                                           c                                                                       [                                                                                                       W                                                               \                                                                               V




                                            Ó                               Ó                                   O                       ¼                                               ]                                           X                                                               ¥                                                                               W                                                                       Ä                                                                           V                               ¢                                                                                                       V                                           S                                                                                   T                                                                       V                                                           T                                                                               X                                                   W                                                                                                       ¢                                                                                   W                                                                   e                                                           `                                                                       X                                                       W                                                                       ¥                                                                                   Ä                                                               c                                                                               T                                                       \                                                                                                   ¡                           \                                                                   V                                           W                                               X                                           W                                                           ¢                                                           V                                                               ¡                       \                                                                                           U                                                                   X                                           ]                                                           U                                                           W                                                                           X                       V                               c                                                                                   V                           S                                                           T                                                       V                                                                   c                                                       ]                                                               `                                                           ]                                                               ¤                                                           \                                           £                                               ¡                           \                                                   e                                       b                       `                                           ¥                                                           ¡                   \                                       f                                                   S                                           ]                                               [                                                   W                           [                                   ]           X       V           f               T               f                   W                           ¢                           £                                   Ý                                   W                           S                                       ¡           e                                   b           W




                                                                                                                                        b                           ]                                   T                                                   \                                                               ¢                                                                               £                                                               T                                                                   \                                                           ¥                                                                                                                       ]                                                                               V                                           S                                                               W                                                                                   X                                                                           ¢                                                                           W                                                                               e                                                                       `                                                                   X                                                           W                                                           ¥                                                                                                       ¥                                                                   W                                                       Ä                                                       V                               £                                                   ^                           ¡                                   b                                   b                                                           ¡                                   \                                                                                       b                           ¡                                       \                                                               W                                                           ¢                                                                                   g                                                       g                                                               T                                                                                   V                                   S                                                       X                                                   ]                                                       `                                                       f                                                               S                                                                               g                                                       g                                                               W                                                           Â




                                                                                                                                J                                               /                                                                               A                                       *                                                                                           E               A                                                                       ,                                                           E           *                                                               +                               .                                                                                                                   +                                       B                                                                   .                                                                                                   +                                           /                                                       +                                       *                                                                                                   E                                           *                                                                       å                                                           .                                                                           -                               *                                                                   (                                                               .                                                                                           L                                                               /                                                                       )                                       +                                                   B                                                           E                   @                                                                                                                                  *                                                           @                                                                   L                                                                       .                                                                           )                                   +                                                           G                               *                                                               D                                                       D                                                                                               *                                                       E               E                                       *                                                                   L                                                                       /                                                                       ,                                                       )                                               +                           Q                                                                   +                           B                                               *                                           +                                           *                                           -                   .                                                                               A                           /                                                   )                               +                                           -               *                                               A                       +                   ,                               *                                           E                   E       @                                                       D                       ,               .                           +       /                       .           *               A               B                           Q                           .                                           A                           ,                                   -       .                                       D




                                                                                                                                                A                                   -           .                                           D                                                                           '       +                                   /                                                                                           -                                                                           '               )                                                                                       +                                               B                                                                   .                                                                                                                       ã                                                                                                                                                                           L                                                                                       /                                                                                                       )                                               +                                               B                                                   Q                                                                                               *                                                                       0                           +                               .                                                           -                                                       @                                           /                                                               ,                                                                           0                                                       '                   E   .                                                                                                       0           /                                                                                   -                                                               2                                           *                                                                           )                                                       C                                           -                                           ,                                                                                                          +                                   A                                   @                                                                           O                                       J                                                                   B                                   .                                                                   )                                                                   D                                                                               '       å                                                               '           D                                                   .                                                                               2                                       @                                                                       ã                                                                                       O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ò                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ò




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ó       ô           ø           Q           ó                       R                   ï                           2                   ÷               ò                   ù   ñ




                                                                                                                                                                                                                                                                                a                                                                                                       ]                                                                               X                                           V                                   f                                                                       T                                                                       f                                                                                   W                                                                       ¢                                                                                       ]                                                                                                   \                                                                                                       c                                                                           ]                                                                               `                                                                   X                                                                               S                                                                           ]                                                                           [                                                                                       W                                                                   È                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           O                   P




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ð           ø       ñ           R                   ó               2               ÷




                                            Ó                               Ó                           *                                   O
                                                                                                                                                                                                                                                                                                                                                               /                                                                                                                                          @                                                                                                       E                           '                           )                                                           .                                                                                                                                                                                   2                                                                                                                               B                                           .                                                                                   -                               .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ë                   Ì                                                                                       Í                                                                                                               :                           9   ÿ                                                  Ï                                       Ð   ;                       ;




                                                                                                                                                                                                                                                                                    ß                                                           ]                                                                                   T                                                                   \                                                                           ¢                                                                                                       ]                                                                               \                                                                                                                   c                                                       ]                                                                                               `                                                           X                                                                                               ^                                                       ¡                       X                                                       ¢                                                       V                                                                       V                                               ¤                                                                                               ]                                                                                       Ý                                                           W                                           S                                                               ¡                       e                                                               b                                           W                                                           ¢                                                               È




                                            Ó                               Ó                                   2                           O
                                                                                                                                                                                                                                                                                                                                                               /                                                                                                                                          @                                                                                                       E                           '                           )                                                           .                                                                                                                               3                                                   Ó                                                                                   2                                                                                               B                                                                   .                                                                                           -                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ë                   Ì                                                                                       Í                                                                                                                                               7                               7                   Ï                                       Ð   :                       ;




                                            Ó                               Ó                                   A                       O
                                                                                                                                                                                                                                                                                                                                                               /                                                                                                                                          @                                                                                                       E                           '                           )                                                           .                                                                                                                               3                                                   Ó                                                           .                                                                                                                       B                                                                   .                                                                                           -                       .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ë                   Ì                                                                                       Í                                                                                                                                               8                               %                                                          Ð   Ï                       8




                                            Ó                               Ó                           D                                   O                                                                                                                                               ú                                                           '               Q                                                               +                                                                   /                                                               +                                           B                                                           .                                                                                           -                                                   Q                                                                       .                                                                           A                                                                           ,                                                               -                           .                                                                               D                                                                                                               D                                                       .                                                                           2                                                           +                                               Q                                                               




                                                                    ø                                           R                                       ó                                               ï                                               T                                                       ó                                                           ø                                                               5                                                                           ò                                                                           5                                                                       ô                           ó                                                                   U                                                                               4                       ÷                           ï                                                                                   ô                                                               T                               ï                                                                                   ô                                                                       ï                                                                   ÷                                               ò                                                   ó                                                               ô                                                           8                                                               ó                                                       5                                                   V                                                       ô                   ó                                               U                                                                       U                                                                           ó                                                                   W                                   ÷                                                                                                                                                                                                                                                                                                                                                                                                                                                       X                   U                                                   ó                                                               2                                           ÷                                       4           T                                           ñ                                                                       ð                                               ô                       ï                                                           ð                                               ó                                                                   ô               ÷                                   ñ                                                                       ÷                                           ò                                   ø                               ÷                                                   8                                           ó                                   5                                       V                                               ô                       ó                               8                                                               ÷                           ò                               ó                                                                   U                                   ó                                   W                       ÷                                                                                                                                                                                                                                                                                                                           Y                               ï                       ó                                   8                                                   ð                       ø                               ñ                           R                       ó       2       ÷


                                        S




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                4                   2                       5                                   ù       V                               U                               ó                                       ÷                   ø                       7           ó       8                   ï           ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                4                   2                       8                                   V                                   ô       ø                               2                           5                               ó                       Z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            H                                   /




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    >                                       .                           Q
                                                                                                                                                                                                                                [                                   \                                                                                       ]                                                                                                                       \                                                                                                                                                                               [


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            H                                   /




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    >                                       .                           Q


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            H                                   /




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    >                                       .                           Q                                                                                                                       ^




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            î                   ï                       ð               ñ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ÷           ï                   ÷   ø                               ù




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            %                                   9                                                              8                               7                                   Ð                       Î                       8



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        %                       9                                  8                                   7                           Ð   Î                       8




                                            Ó                               Ó                           .                                   O                                                                           J                                                           /                                                       +                                               *                                                                                   E                                           *                                                                   å                                                       .                                                                                       -                           *                                                                   (                                                                   .                                                                                                                                       L                                                                           /                                                                                           )                                                           +                                                   B                                                           E                   @                                                                                                                                                                      *                                                           @                                                   L                                                                           .                                                           )                                               +                                   O                                                       M                                                                               D                                                           D                                                                                               E                           '                   )                                               .                                                           Q                                                                                           Ó                                                   Ó                                                               *                                                                               +                                   B                                                   -                           /                                                                       ,                                   (                                                               B                                                                                       Ó                                               Ó                                                       D
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Í                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ò               ó                   ô           ó                   Ë               Ì




                                            Ó                   F                                               O                       ¿                                                   X                               W                                                                               T                                                                       \                                                                               c                                                                                           ¥                                                                       W                                                                           Ä                                                                                   V                               ¢                                                                                                   V                                               S                                                                                   T                                                               V                                                                                       c                                                                   ]                                                                               `                                                                                                   b                                   ¡                                   ¢                                                               V                                           W                                           ¥                                                                                           ¡                           \                                                                               b                                   ¡                               \                                                                   W                                                                                           g                                                       g                                                                                               ¢                                                               W                                               e                                                           `                                                           X                                                       W                                               ¥                                                                                           Ä                                                                   c                                                                               c                                                   ]                                                                   `                                               X                                                               U                                                                   X                                       ¡                               [                                                                                       T                                   X                                               c                                                               X                       W                                       ¢                                                   ¡                       ¥                                                   W                                       \                                       e                                               W                                                   £                                   T                                                   Ý                                   W                                       S                                           ¡               e                       b           W                       £




                                                                                                                                        ]                                               X                                               ]                                                           V                                   S                                                                               W                                                                           X                                                                           U                                                                           X                                                   ]                                                                               U                                                                               W                                                       X                                                       V                                               c                                                                                           \                                                                                       W                                                                           e                                                                       W                                                                       ¢                                                           ¢                                                                       T                                                           X                                       c                                                                                   ^                           ]                                                       X                                                               c                                                                   ]                                                                   `                                                                       X                                                           ¢                                                               `                                                                   U                                                               U                                                                   ]                                                       X                                       V                                                                   ]                                                                   X                                                               V                                           S                                                       W                                                                               ¢                                                               `                                                       U                                                   U                                                                   ]                                                                   X                                   V                                                           ]                                       ^                                                           c                                               ]                                           `                                           X                                                           ¥                                           W                                                   U                                   W                                                       \                                           ¥                                           W                           \                                               V                   ¢                                       Ñ




                                                                                                                                                                                                                                                                                           H                                                                   /                                                                                       O                                                                                                                                                                                   Õ                                                                                       /                                                                                                       +                                           /                                                                                                                   E                           '                               )                                           .                                                                                                                                           Ó                                                                       ä                                                           O




                                                                                                                                            
                                                                                                                                                                                                                                                                            >                                                                       .                                                                           Q                                                                           O                                                                                                                               &                                                                           +                                       *                                                           +                                               .                                                                                   *                                                                                                       )                                           @                                                                                                           *                                                                                               L                                                                           /                                                                                   ,                                                                       )                                                       +                                                               +                       B                                                   *                                                   +                                                   @                                               /                                                                                   ,                                                                                               L                                                                               ,                                           Q                                                           +                                                                                                                      *                                                           @                                                                       +                               /                                                                                       *                                                                                               A                                                               -                           .                                           D                                                           '       +                                       /                                                           -                               G                                                       '                   )                                                                           *                                                                   D                                           D                                               '               +                                   '   /                                                   )                                                       +                   /                                                                   +                                   B                                   .                                                                                                              *                                           @                                       L                                       .                                           )                                       +                   Q




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            E                           '                   Q                                                                   +                                   .                                                                       D                                                                                                       '                                   )                                                                                                   E                                   '                           )                                                                       .                                                                                                               Ó                                                                       Ó                                                           G                                                       +                                   /                                                                                           C                                           .                                                   .                                                                                                                                                                                                                 /                                                       Q                                                   Q                                           .                                                                   Q                                                   Q                                                                   '               /                                                               )                                                                       /                                                                   0                                                       @                                                       /                                                           ,                                                                       -                                                                                                      -                   /                                                                                                                  .                                                       -                               +                           @                                                                                                                                      A                   *                                                   E                           E               .                                           D                                                           +                       B                                   .                                                                               B                           é                                                                                                                                                                                                                                           è                               é                                                                                                                        O




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            H                                                                               .                                                                               Ù                                                               +                                       G                                           D                                                                                                       '           å                                                                       '                   D                                                                               .                                                                                                               2                                                       @                                                                                                               ã                                                                                                                                           *                                                                   )                                       D                                                                           0                                       '                       E                           E                                                           '                       )                                                                                       +                               B                                           .                                                                                                           '                   )                                                   0                               /                                                               -                           L                                                                               *                                                               +                                   '               /                                                           )                                                                                           2                                   .                                                                       E                   /                                           P                                                                                   O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ò




                                                                                                            ø                               R                                               ó                                                               ï                                                       T                                                                   ÷                                               ò                                                       ó                                                                                   5                                                                       ô                               ó                                                               U                                                                           4                   ÷                                           ï                                                                   ô                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       X       U                                                   ó                                                                   2                                       ÷                                               4               T                           ñ                                                                                           ð                                               ô                                       ï                                                   ð                                       ó                                                       ô                                   ÷                   ñ                                                               ÷                                               ò                                               ø                                               ÷                                                           8                                       ó                                   5                                                           V                                           ô                   ó                               8                                                       ÷                                   ò                           ó                                                           U                                               ó                                               W                                           ÷                                                                                                                                                                                                                                                                                                                                                                                       _               ï           ÷                           ø                                       ù           5                                               V                       ô           ó                                                                                                                                                                                                                                                                                                       ï               2       ÷           ò                   ù       ñ                       5                       V                   ô               ó


                                                                            S




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ø                   R                           ï                                           V                           2                           ÷                                                                                                                                                                                                                                                                                                                       ø       `           R                   ï               V                   2               ÷




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Í                                                                                                                                                                                                                                                                                                                                                               a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ã
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ò                           b                                               Í




                                                                        [                       \                                                   ]                                                               \                                                                                                                                                                       [




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            î                   ï                       ð               ñ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ÷           ï                   ÷   ø                               ù




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ;                                   Ð                       ;                       ;

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ;               Ð       ;       ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        J                                           /                                       +               *                       E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Í                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ò               ó                   ô           ó
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ë               Ì




                                            Ó                               ä                                   O                       É                                                   ]                                                                           c                                                           ]                                                                           `                                                                                                                   ]                                                                   ¤                                                                                                       W                                                                                                       T                                                                           \                                                           c                                                                                                                       U                                                                           X                                                   ¡                                               ]                                                                       X                                               ¡                           V                                           c                                                                                                   e                                                               b                               T                                           ¡                                       [                                                                               ¢                                                                               ¢                                                           `                                                                       e                                                               S                                                                                           T                                                               ¢                                                                                       T                                                                                   U                                                               X                                       ¡                                           ]                                                   X                                               ¡                   V                                   c                                                                                                   V                       T                                           ×                                                       £                                                       e                                                       S                                                               ¡                           b                                   ¥                                                                                           ¢                                               `                                           U                                                       U                                                   ]                                           X                           V                           £                                           ]                                               X                                                   T                                                   b                   ¡                           [                                                               ]                               \                                   c                                                               À                                       V               S                           T                       V




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            3                                       3                                                                                                                                          O                   &                                                   O                                                                      O                                           J                                                                           ä                                                                                       ì                                               O
                                                                                                                                        T                                   X                                   W                                                                               U                                                                   T                                                                           ¢                                                               V                                                                           ¥                                                                   `                                                                                   W                                                                                                           T                                                       ¢                                                                                                                           ]                                                               ^                                                                                       V                                               S                                                                               W                                                                                                       ^                           ¡                               b                                           ¡                               \                                                                   f                                                                                       ¥                                                           T                                                   V                               W                                                                                       ]                                                                       ^                                                                   c                                                   ]                                                                           `                                                               X                                                                   Ä                                                           T                                                           \                                                               Æ                                                           X                                               `                                                       U                                                                   V                                           e                                           c                                                                           e                                                       T                                                   ¢                                                       W                                                                   Ñ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ò




                                                                                                                                            
                                                                                                                                                                                                                                                                                            H                                                                   /                                                                                       O                                                                                                                                                                                   Õ                                                                                       /                                                                                                       +                                           /                                                                                                                   E                           '                               )                                           .                                                                                                                                           Ó                                                                       ã                                                           O




                                                                                                                                                                                                                                                                           >                                                                       .                                                                           Q                                                                           O




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            K




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '                                   E




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            E




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '                               )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '                       )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    +




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                B                                                           .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    +




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            /




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '       /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        +                                       *




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -                                   '                   +
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                E




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            @
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                       L




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        A                                                           E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            /




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '                           L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            )




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                +                                                   /




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        G                                       Q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        0




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            *




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                E                       E




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                B
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    /




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    0




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    +                                       B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        +
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        B
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Q




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Q                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        @
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '           /




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '       +                                           @




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    E                   '   Q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    +                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                E       *




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                D
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '               L




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '                   )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Q                                                                       O




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            E                   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    )                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            /




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                )                                               /




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            +                                                   '               )                                           A                                   E                       ,                                       D                                   .                                                                               A                                       ,                                           -                       -           .                                       )                           +                                       /                                                       -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        J                                                                               /                                                                       +                                       *                                                                       E                                                       *                                                                               L                                                                                               /                                                                                               ,                                                                   )                                                           +                                                   /                                                                       0                                                                   *                                                           E                       E                                                                                          *                                                       Q                                               +                                   N                                               D                                                                           ,                                       .                                                                                                                                                              -                                   '       /                                                                       -                               '           +                                   @                                                                                               A                                               E   *                                                                       '                           L                                                                                   Q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Í                                                                                                                   :                                       ÿ                                       9                                                          %                               ;                                   Ð                       ;                       ;                                   c                       d                                                  e                                               f                                                                                                                                                                                                                      8                       ÿ               Ð       7       ÿ




    I       0       0           '               A                           '       *                                       E                                   K                           /                                                       -                                   L                                                                                                                               3                                                               4                                                           4                                                               M                                                                                       N                                           4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           R                                                                                   S                                                   T                                                   U                                                                   V                           W                                                   X                                                               Y                                                                                       a                                                                                           W                                               T                                           \                                                   ¢                                                                                                           W                                               ¢                                           V                                           R                                                           T                                               b                               e                                       `                                       b           T                               V                           ¡                   ]                                           \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   U                           T                       f           W                       Y




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              




h              i          j                                                                                                                                                                            k                               l                                                                  m               n                                                               o                                                                                                                             p                                       %                                                                                                              q                                                   q                                                           r                                               s                                                                      t                                                                                                                              t                                                               u                                                                                                                                                                                                                                                                                                                                                                                                                                                            v                                           w                                                   w                                                                                                           s                                           j                                                   j                                                   j                                                                           x                                                                                                                                                                p                                                                                                                                                                              x                   p                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 u                                                                                                                                                    u                              y                 k      p   l
                                                                                                                                                                                                                                                                                                Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Desc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Main Document    Page 66 of 75
                                                                                                                                                                                                                                                                            




                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !                       "               #                   $                   "                   %




                                                Ó                               ã                       O                           ¿                                                   X                   W                                                                                               c                                                       ]                                                                               `                                                                                                               W                                                                           b                                           ¡                                                   f                                                                                                       ¡                                           Ä                                                                               b                                   W                                                                                                                                   V                                                           ]                                                                                                                                               ^                                               ¡                                           b                                               W                                                                                                                               T                                                                                                                           e                                                                               T                                                                                   ¢                                                                                           W                                                                                                                                               `                                                                                   \                                                                                                       ¥                                                                               W                                                                           X                                                                                                           R                                                                                                       S                                                                                   T                                                                           U                                                                               V                                               W                                                                           X                                                                                       ½                                                                                   g                                                                                           Ñ                                                                                                                       3                                                           3                                                                                                                                                                                      O                                       &                                                               O                                                                                                              O                                                           J                                                                                       3                                                                                                                                                                                      .                                                                                  O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ò




                                                                                                                                        K                                   /                                               -                                                                   L                                                                               /                                                                               -                                   .                                                                                                                           '                               )                                                                           0                                               /                                                                                                           -                                       L                                                                                                   *                                                                                           +                                                                   '                   /                                                                                                           )                                                                               G                                                                       (                                                                                           /                                                                                                                   /                                                                                                   )                                                                                   E                                   '                           )                                                                                       .                                                                                                                                                       ,                                                               Q                                                                                               '                                   )                                                       (                                                                                                                           +                                                           B                                                               .                                                                                                                                           E                               '                   )                                                                           C                                                                                   0                                               /                                                                                               -                                                                               g                                                                                                                                                                                                                                     h                                                                                                  é                                                                                                                                                                     B                                                   ç                                                                               g                                                                                                                                                                                         "                               B                                                                                                                      Q                                                                              .                                                           A                                   '       0                                                   '           .                                                       D                                                                           '                       )                                                               +                                   B                               .                                                   Q                               .                                                  *                                   -                   *                               +           .




                                                                                                                                        '           )                                       Q                           +                                       -                                               ,                                                       A                                       +                                                               '           /                                                                                       )                                                       Q                                                                                                                                       0                                           /                                                                                                   -                                                                   +                                                           B                                                                                   '                       Q                                                                                                                       0                                               /                                                                                                       -                                                           L                                                                                                                               O                                                           g                                                                                                                                                                                                                                                                     h                                                                                                                                                          é                                                                                                                                                                                                                 B                                                                   ç                                                                                                                   g                                                                                                                                                                                                                                                         "                               B                                                                                                                                                                                  L                                                                                                   *                                                                           @                                                                                                                               *                                                                               E               Q                                                               /                                                                                                                           2                                           .                                                                                                       *                                                           å                                                       *                                                                       '                   E           *                                                                           2                                                               E       .                                                                                       *                                                       +                                       +                                   B                                       .                                                                       2                                               *                                                                       )                                           C                                           -                               ,                                                                                          +                           A                       @                                                       A                       E       .                                       -   C                                       Ú       Q                                       /                           0           0                   '       A                               .                                   O




                                                                                                                                                                                                                                                                                       H                                                               /                                                                                   O                                                                                                                                                                                                           Õ                                                                                                                   /                                                                                                                               +                                   /                                                                                                                                               E                               '                                   )                                                                       .                                                                                                                                                       Ó                                                                                   ì                                                                                               O




                                                                                                                                        
                                                                                                                                                                                                                                                                    >                                                                       .                                                               Q                                                                                               O                                                                                                                                           K                                                                                                           '                                           E                               E                                                               '                                   )                                                                                               +                                                                       B                                                                       .                                                                                                                                       0                                       /                                                                                                       E                                           E                   /                                                                           P                                                                                                                                   '                       )                                                               (                                                                                                                                                   '                                           )                                                                               0                                       /                                                                                               -                                                       L                                                                                                   *                                                                                   +                                                           '           /                                                                                                       )                                                                               O




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .                                                                                                                       -                                   /                                                                                   G                           .                                                                                               A                                                           +                                       .                                                                                               D                                                                                                                                                       L                                                                                                           /                                                                                                           )                                                                   +                                                       B                                                                               E                   @                                                                                                                                                                                                                                      E                   *                                                                                                           )                                                                                                                                                                                          *                                                                           @                                                                                               L                                                                                                   .                                                                                                       )                                                           +                                                                                       '                   0                                                                   @                                                               /                                                                                           ,                                                                                                               P                                                                                                   .                                                                                       -                               .                                                                                                       0                                       '                               E                   '                           )                                                       (                                                                                                       ,                                                       )                                                   D                                                       .                                                                       -                                                                                                                                      B                           *                                                                                              +                           .                                                       -                                                               3                                           Ó
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,                                                                                           -                                   -                                       .                                                                                       )                                                                       +                                                                                                               L                                                                                                                                       ,                                                                                   E           +                                                                       '                                                                                                                      E                           '           .                                                                                                   -                                                                   0                                               /                                                                                                                       -                                                                               @                                                                       /                                                                                                       ,                                                                                       -                                                               D                                                                                                   '               Q                                                                       +                                                               -                                               '                               A                                                       +                                                                   *                                                                   Q                                                                                                               Q                                                                   +                                           *                                                                                           +                                   .                                                                   D                                                                                                       /                                                                                   )                                                                               +                                                   B                                                   .                                                                                                   E                           '       Q                                                           +                                                               '               Q                                                   Q                                                           ,                                   .                                                       D                                                                                   2                               @                                                                   +                                               B                                           .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    M                                                                                                                   D                                                                                                                   L                                                                                                               '                       )                                                                                           '               Q                                                                                   +                                                           -                                       *                                                                                   +                                                               '           å                                                                                       .                                                                                                                                       I                                                                                               0                                           0                                                       '                                       A                                                               .                                                                                                                                                   /                                                                           0                                                                                   +                                                               B                                                       .                                                                                                                                                                                                                                                  )                                                                                   '               +                                       .                                                                   D                                                                                                                                   &                                                                               +                               *                                                                                   +                                   .                                                                                           Q                                                                                                                                                                                          /                                                                                   ,                                                           -                       +                                       Q                                                                                                                          0                       /                                                                           -                                               D                                                                           '           Q                                       +                                               -                               '                           A                       +                           Q                                                                   '                           )                                                           M                                                                                   E           *                                           2                                               *                                                           L                                                           *




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                                                                                   )                                                                       D                                                                                                                                           H                                                                                       /                                                                                                               -                               +                                                       B                                                                                                                                                                                                                                              *                                                                                                   -                               /                                                                                                           E                       '                               )                                                               *                                                                                                                                                                                                  /                                                                                                               -                                                                                   2                                                                           @                                                                                                       +                                                   B                                                                       .                                                                                                                                                                                                                          Ù                                                                       .                                                                                   A                                                               ,                                                               +                                                       '       å                                                                               .                                                                                                                                   I                                                                                       0                                           0                                               '                       A                                           .                                                                                           0                                       /                                                                   -                                                                                                                                                      )                                                       '           +                                   .                                                           D                                                                                   &                                                   +                           *                                       +                               .                                               Q                                                               J                                                                               -                       ,                               Q                                                   +                       .                                                       .                                   Q




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       0                                                   /                                                                                                                       -                                                               *                                                                                               E                               E                                                           /                                                                                                   +                                                   B                                                                           .                                                                                                       -                                                                                   D                                                                                                   '               Q                                                                           +                                               -                                                   '                               A                                                           +                                       Q                                                                                                                                                                              O




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    J                                                                                                       /                                                                                                                                           0                                                   '                               )                                                               D                                                                                                                                   *                                                                                                                                                           E                                   '           Q                                                                           +                                                                                               /                                                                               0                                                                               D                                                                                                   '               Q                                                                       +                                                       -                                                                       '                                       A                                                               +                                                                                           L                                                                                                                               ,                                                                           E                   +                                                       '                                                                                                                  E                                   '           .                                                                                                       -                               Q                                                                                                       +                                               B                                                               *                                                                           +                                                                                               '                               )                                                                                       A                                                       E                                   ,                                                       D                                                                       .                                                           Q                                                                                   @                                                                       /                                                                       ,                                                       -                                                   D                                                                           '           Q                                                   +                                                   -           '                                   A                               +                                       G                                   (                                           /                                                                               /                                                   )                                                               E                       '       )                               .                                                                                           ,                                           Q                                               '                           )               (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    +                                                               B                                                                                   .                                                                                                                                           E                               '                               )                                                                                       C                                                                                                   Q                                                                                                                                                                              .                                                                                               A                                                                                           '           0                                                       '               .                                                                               D                                                                                                                                           '                               )                                                                                                                               +                                                                           B                                                               .                                                                                                                       Q                                                                           .                                                                                                                                                                      *                                                                                           -                               *                                                                               +                                           .                                                                                                                               '                       )                                                                   Q                                                           +                                                           -                                           ,                                                                               A                                                               +                                               '           /                                                                                       )                                                       Q                                                                                               0                               /                                                                                   -                                                   +                                       B                                                               '               Q                                                                               0                   /                                                                               -                                           L                                                                       O                                               J                                                           B                                               '       Q                                                                   E                               '   Q                                                       +                                                           L                                                           *                                               @                                                                       *                                               E       Q                           /




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        2                                                                   .                                                                                                                                                       *                                                                           å                                                               *                                                                                                           '                                       E               *                                                                                                       2                                                                                           E           .                                                                                                                                               *                                                                               +                                                                               +                                                       B                                                                   .                                                                                                                                               2                                                                                   *                                                                                                               )                                                                           C                                                                               -                                               ,                                                                                                                                                  +                                                       A                                                   @                                                                                                                                   A                                                                           E       .                                                                                   -                                               C                                                               i                   Q                                                                                                           /                                                                                       0                                           0                                           '                                   A                                           .                                                                                       O




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        î                   ï                       ð               ñ                   ÷                   ï               ÷       ø               ù




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Í                                                                                                                                                                                                                                                                                                                                                                                                                       ò               ó                   ô               ó               Ë                   Ì
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    M                                                                                                                   å                                                                                   .                                                                                               -                           *                                                                           (                                                                                           .                                                                                                                                                           L                                                                                                               /                                                                                                                   )                                                               +                                                           B                                                                                       E           @                                                                                                           *                                                                               D                                                                                                                                   L                                                                                                                           '                               )                                                                                       '                       Q                                                               +                                                           -                       *                                                                                       +                                                       '               å                                                                       .                                                                                                                           .                                                                           Ù                                                                                                                                  .                                                                                           )                                                                   Q                                                                                   .                                                                                                               '                   0                                                                       @                                                                   /                                                                           ,                                                                                   P                                                                       .                                                                               -                       .                                                                               0                                                   '                       E                   '                               )                               (                                                                                               ,                                               )                                   D                                           .                                                       -                                                                                                                                  B                               *                                                                                                          +                               .                                                   -                               3                                   Ó




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                %                   9                                      ;                                              Ð   ;                       :




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Í




                                                Ó                               ì                       O
                                                                                                                                                                            ¿                                                       ¥                                                               ¥                                                                                           T                                                                                   b                                               b                                                                   ]                                                                           ^                                                                                                                       V                                                   S                                                                               W                                                                                                                               ¥                                                                                               W                                                                           ¥                                                                                                                   `                                                                                           e                                                                                               V                                       ¡                                           ]                                                                                               \                                                                                       ¢                                                                                                                   ^                                                               ]                                                                                                           X                                                                                                   ¥                                                                                           W                                                                                   Ä                                                                                   V                                                                                               U                                                                                       T                                                                                   c                                                                               [                                                                                                           W                                                                       \                                                                                           V                                       Â




                                                                                                                                                                    M                                               D                                                           D                                                                                                   E                                   '                               )                                                               .                                                                       Q                                                                                                                               Ó                                                                                                   Ó                                                                   .                                                                                                           +                                                                       B                                                                                       -                               /                                                                                                           ,                                                                   (                                                                                                           B                                                                                                                                   Ó                                                                               ã                                                                               O




                                                                            ]                               V           T                               b                                               É                                                               W                                                           ¥                                                                       `                                                                                               e                                                                   V                                       ¡                                           ]                                                                                                           \                                                                                                   ¢                                                                                                               ^                                           X                                                               ]                                                                                                       [                                                                                                                                                                                   d                                           \                                                                                                           e                                                                               ]                                                                                       [                                                                                                                               W




                                                Ó                               û                       O                           ¿                                                       ¥                                           ¥                                                                                       T                                                           b                                                   b                                                                               ]                                                                           ^                                                                                   V                                                               S                                                                                                       W                                                                                                               T                                                                                       b                                   b                                           ]                                                                                       ¤                                                                                                                                           W                                                                                       ¥                                                                                                                                               ¥                                                                                   W                                                                               ¥                                                                                           `                                                                                               e                                                                                                           V                                                       ¡                                           ]                                                                                   \                                                                                               ¢                                                                       Â




                                                                                                                                                                                                                           /                                                                                                                      @                                                                                                               E                                       '                           )                                                       .                                                                                                                       4                                                                                                   F                                                                                           G                                                                       j                                                                                                                                                                                                                         è                                                                                       k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         è                                                                                                           l                                                                                                                                                                          m                                                                                                           é                                                                                                                                                  m                                                                                                                                                                                                                                                             n                                       o                                                                                                   p




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       9                               8                               Î                                                                      Ð           Î                           ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              è                                                                                               l                                                                                                                                                                                                                                                                         B                                                                                                                                                                      




                                                                                                                                                                                                                           /                                                                                                                      @                                                                                                               E                                       '                           )                                                       .                                                                                                                                               Ó                                                                           4                                                                                           G                                                                       j                                                                                                                                                                                                                         è                                                                                   k                                                                                                                                                                                                                                                                                                                                                                                                                                                   m                                                                       m                                                                               "                                                                                  "                                           è                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     m                                                                                                                                                              m                                                                       é                                                                                       B                                                                                                      "                               è                                                                                                                                                  
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Í                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   8                                                                          ÿ                               Ð           ;                           ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ^

                                                                                                                                                                                                                           /                                                                                                                      @                                                                                                               E                                       '                           )                                                       .                                                                                                                                               Ó                                                                                               ì                                                                       G                                                                       j                                                                                                                                                                                                                         è                                                                                   k                                                                                                                                                                                                                                                                                                                                                            m                                                                                                                                                              m                                                                                   é                                                                                           B                                                                                                                                      "                                       è                                                                                                                                                                                                                                                                         k                                           è                                                                                                                                                                          m                                                                                                                                                                  A                                                                                                                                                                                                                                                                                                    ç                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    %                                                   9                                                              ;                                                                      Ð           ;                           :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       9                               ;                                                                      8                               Ð           Î                           :                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          9       ;                                              8               Ð       Î       :




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    J                                                                                   /                                                                           +                                       *                                                                                                           E                                   D                                                                           .                                                                       D                                                                               ,                                                               A                                               +                                                   '       /                                                                       )                                               Q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        î                                   ï                           ð                               ñ                               ÷                   ï                   ÷           ø                       ù                   ò           ó                       ô           ó
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Í                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ë                       Ì
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Í

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              




        Ç                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ç
                            T                       X                   V                           g                                       È                                                                                                                                                                                                                           É                                                                                       W                                                                                   V                                           W                                                                       X                                                                       [                                                                                                                                               ¡                                   \                                                                               W                                                                                                                                       q                                                                                                                                                               S                                                                                       W                                                                                               V                                                       S                                                                                   W                                                                                   X                                                                                                                                                                                               S                                                                                                   W                                                                                                   X                                                               W                                                                                                                       ¡                                           ¢                                                                                                                   T                                                                                                                                                                                                                           X                                                       W                                                                                       ¢                                                               `                                                                               [                                                                                                                               U                                                                                       V                                               ¡                                                   ]                                                                       \                                                                                                                           ]                                                                       ^                                                                   ¿                                                                                       Ä                                                                   `                                                                       ¢                                                       W




                                                Ó                                                       O                           R                                                   T                                       b                       e                                                           `                                                                   b                                           T                                                                               V                                       W                                                                                                                   [                                                                                                                                                       ]                                                                                       \                                                                               V                                                           S                                                                                               b                                                   c                                                                                                                               ¥                                                                                       ¡                                               ¢                                                                                           U                                                                                               ]                                                                               ¢                                                                                   T                                                                                   Ä                                                                                                           b                                                   W                                                                                                                       ¡                                       \                                                                                                   e                                                                           ]                                                                                           [                                                                                                                               W                                                                                                                       ^                                                   ]                                                                               X                                                                                   á                                                                           r                                                                                                                       [                                                                                                                                           ]                                                                           \                                                                               V                                   S                                                                               ¢




                                                                                                                                                                                    Ó                                                                           *                                                                           O                                                                                                                                                                  /                                                                                                                                          @                                                                                                                                                           E                                   '                               )                                                           .                                                                                                                           F                                                                                                           G                                                                                                                                                                      m                                                           s                                                       é                                                                                                                                                                                                                                                                                            m                                                                                                                       B                                                                       é                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 è                                                                                                                                                                                                                                                                                                                           ç                                                                                           "                                                                                                          B                                                                   è                                                                                                                                                                                                                  
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Í                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Î                                                   9                               Ï                                                                      Ï                               Ð           8                           ;




                                                                                                                                                                                    Ó                                                                                               2                                                       O                                                                                                                                                                  /                                                                                                                                          @                                                                                                                                                           E                                   '                               )                                                               .                                                                                                                                           Ó                                                                                       û                                                                                   G                                                           C                                                                       è                                                                                                                                                                                                                                                                                            m                                                                                                                                                                      m                                                                               é                                                                                                   B                                                                                                                                      "                       è                                                                                                                                                                          
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       9                               ;                                                                      8                               Ð           Î                           :




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    [




                                                                                                                                                                                    Ó                                                                                               A                                               O                                                                           <                                                                                                           /                                                                                   )                                                           +                                                                       B                                                                                               E                   @                                                                                                       D                                                                                                       '           Q                                                                                                                                                                  /                                                                                                   Q                                                                   *                                                                                                                       2                                                                               E               .                                                                                                                                   '                                       )                                                                               A                                                   /                                                                                                                                       L                                                                                                       .                                                                                                       O                                                                                   3                                                               3                                                                                                                                                                                                                                      O                                       &                                                                                                       O                                                                                                                          O                                                                               J                                                                                                           ì                                                                                                                                                                               ì                                                                                                      2                                                                                                                                             4                                                                                                                  O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ò
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        î                                   ï                               ð                           ñ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        %                                                                                                     Ð           %                           :                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               %                                                     Ð       %           :




                                                                                                                                                                                                                                                                                                                                                                                                                &                                                                                                   ,                                                                       2                                                       +                                                               -                                       *                                                                                                                   A                                           +                                                                                               E                                   '                                   )                                                                   .                                                                                                                                                               Ó                                                                                                                                                                               2                                                                                                           0                                                                   -                   /                                                                                                   L                                                                                                                                                                   E                                               '                                       )                                                                           .                                                                                                                                           Ó                                                                                                                                               *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Í                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ò                           ó                               ô           ó                               Ë                           Ì
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Í




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    [                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               [




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           d                       



                                                                                                                                                                                    K                           /                                                                           -                                           +                                           B                                                                   .                                                                                                                           )                                                       .                                                                                               Ù                                                                                   +                                                                                                   ã                                                                                                                                                                                                               L                                                                                                       /                                                                                                                           )                                                           +                                                                           B                                                               Q                                                                                                                                                                                  ä                                                                                                       @                                                                           .                                                                                                   *                                                                                                               -                                   Q                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ò




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            î                   ï                           ð                           ñ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :                           %                                   9                                      8                                                                              Ð               :                               ;

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :               %                   9                                      8                                              Ð   :                       ;




                                                                                                                                                                                    Ó                                                                           D                                                                           O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   <                                                                                                               ,                                                                                   E               +                                                           '                                                                                                                          E                   @                                                                                                                                           E                                   '                                           )                                                               .                                                                                                                                               Ó                                                                                                                                                           A                                                                                                                                       2                                                                               @                                                                                                                               ã                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ó                                                                                           D                                                                           O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ]                                                                               V                                           T                                                                                   b                                                       Â                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Í                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Í
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ò




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            [


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ò       ó                               ô           ó                           Ë                       Ì                                                                                                                                                                                                                   [




                                            F                                                           O                           ¼                                           ¡               \                                                   ¥                                                                                                       ]                                                                           `                                                                                       V                                                                           ¤                                                                                                                   S                                                                                                               W                                                                       V                                                   S                                                                                           W                                                                                   X                                                                                                       V                                                               S                                                                                           W                                                                                                   X                                                       W                                                                                                                       ¡                                               ¢                                                                                                               T                                                                                                                                       U                                                                                                               X                                                               W                                                                       ¢                                                                                       `                                                                                   [                                                                                                                                       U                                                                                       V                                                   ¡                                       ]                                                                                           \                                                                                                           ]                                                                                       ^                                                                                       T                                                                           Ä                                                                                               `                                                                       ¢                                                                       W                                                                           Â                                                                                                                                                              B                                                       .                                                                           A                                                           C                                                               +                                               B                                       .                                                                                                           2                               /                                                           Ù                                                                       +                               B                                       *                                               +                                           *                                                                                                                                                                     E                       '           .                                           Q                                                           
                                                                                Ò




                                                                                                                                                                                                                                                                                                                                       S                                                                           W                                                                                                                       b                               ¡                                       \                                                                                       W                                                                                                                                                       g                                                                       þ                                                                       ¥                                                                                                                                               ¡                                               ¢                                                                                                                                       b                                       W                                                                                   ¢                                                                                               ¢                                                                                                                       V                                                           S                                                                               T                                                                                   \                                                                                                                                                       t                                                                                           ý                                                                           £                                           ½                                                                                           Y                                                                       â                                                                                       u                                                       Â                                                                                       I                                                                                                                   )                                                                                           +                                                   B                                                               .                                                                                                               +                                   /                                                                                                                                                                                                      /                                                                       0                                                                                                                                                      *                                                           (                                                           .                                                                                                           3                                                                               /                                                           0                                                       +                                               B                                                       '                   Q                                                               0                               /                                                           -                       L                                                                   G                                           A                                                       B                                               .                                                           A                                       C                                                                       2                                               /                                   Ù                                                           3                               G                                   C                                                                                                                                       "                                                                                     è                                                                                                                                   é                                                                                    "           è                                                                  è                   k                                              A               é                                                 v                   Õ                   /           +       /           .           *                   -   +                           ä                   O




                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                        S                                                                           W                                                                                                                       b                               ¡                                       \                                                                                       W                                                                                                                                                       g                                                                       þ                                                                       ¥                                                                                                                                               ¡                                               ¢                                                                                                                                       [                                                                                                                                       ]                                                                                                   X                                                       W                                                                                                                       V                                                   S                                                                                           T                                                                                           \                                                                                                                                                       t                                                                           ½                                                                                       g                                                                               £                                   á                                                                                           â                                                                               r                                                                               u                                                       Â                                                                                               I                                                                                           )                                                                                                       +                                                   B                                                       .                                                                                                                                           +                                   /                                                                                                                                                                          /                                                                       0                                                                                                                      *                                                                               (                                                       .                                                                                                       3                                                                   /                                                                       0                                                               +                       B                                                           '           Q                                                               0                       /                                                   -                                       L                                                                   G                                                           A                                           B                                   .                                                           A                                               C                                                               2                           /                               Ù                                           4                               G                           C                                                                                                                                                       "                                                                                                                                                                                 é                                                                                            "           è                                                      è                   k                                          A               é                                                 v                   >           /           ,       L                       *           @                   0                       '   E           E           /                           ,           +




                                                                                                                                                                                                                                                                                        .                                                   *                                                                                   -                           +                                                                               F                                                                                                                               '           0                                                                                                       @                                                                                   /                                                                                       ,                                                                                                                               A                                                                               E                   *                                                                                                           '                                   L                                                                                                                                                           Q                                                                                                                                                                  .                                                                                           A                                                                           '               *                                                                                               E                                                                                               A                                                                                           '                               -                                           A                                                                           ,                                                                                   L                                                                                                   Q                                                                           +                                       *                                                                                                   )                                                                                   A                                                       .                                                                   Q                                                                               O                                                                           Õ                                                                                       /                                                                                                                                           +                                   /                                                                                                                   .                                                                       *                                                                               -                       +                                                                               ä                                                                   O




                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                        S                                                                           W                                                                                                                       b                               ¡                                       \                                                                                       W                                                                                                                                                       g                                                                       þ                                                                       ¥                                                                                                                                               ¡                                               ¢                                                                                                                                       T                                                                           V                                                                                                                   b                                   W                                                                                       T                                                                                   ¢                                                                           V                                                                                       t                                                                                           ý                                                                                                       £                                       ½                                                                           Y                                                                                       â                                                                               u                                                           £                                                                               Ä                                                                                       `                                                                                           V                                                                                       \                                                                           ]                                                                                       V                                                                           [                                                                                                                           ]                                                                                                       X                                                       W                                                                                                   V                                               S                                                                       T                                                               \                                                                                                               t                                                           ½                                                               g                                                   £                           á                                                       â                                                                       r                                                               u                       Â                                                                   Õ                                                       /                                                                       +                   /                                                                                           E                   '                   )                                               .                                                                   F                                                           3                                                       O




                                                                                                                            K                               &                                                   ,                                                       2                                               G                       .                                                                                       A                                               +                                                                       +                                           /                                                                                                                           *                                                                                               D                                                                           G                                                   ,                                                               Q                                                                           +                                                                   L                                                                                                               .                                                                                                       )                                                                   +                                                                                               /                                                                                                       )                                                                                                   F                                                                               =                                                                                                                                                       3                                                                                   =                                           4                                                                               4                                                                                                   G                                                                   *                                                                                           )                                                                   D                                                                                                                               .                                                                               å                                                                           .                                                                                   -                       @                                                                                                                       Ó                                                                                                   @                                                                               .                                                                                       *                                                                                   -                   Q                                                                                                           *                                                           0                                   +                           .                                                                                           -                                           +                                           B                                               *                                                           +                                                   0                                   /                                                                           -                                                           A                               *                                                       Q                                       .                                               Q                                                               0                                   '                   E                   .                                                   D                                                               /                                                               )                                                                           /                                                   -                   *                                   0                   +       .                               -                       +                       B                                       .                               D                                   *                   +                       .                                                   /                       0                           *                       D                       G               ,                   Q           +               L                               .                               )               +                       O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ò




    I           0       0               '               A                       '   *                               E                           K                                       /                                                       -                           L                                                                                                                       3                                                                   4                                                                               4                                                                   M                                                                                                       N                                                               4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       R                                                                                                   S                                                                       T                                                           U                                                                   V                                                   W                                                       X                                                                       Y                                                                                       a                                                                                               W                                                       T                                                       \                                                               ¢                                                                                                                       W                                               ¢                                           V                                                               R                                                                   T                                           b                               e                                               `                                                       b           T                                           V                   ¡                   ]                           \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       U                   T                       f           W                       ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      




h                  i              j                                                                                                                                                            k                                       l                                                                  m       n                                                   o                                                                                                                                                     p                                   %                                                                                                                              q                                                                               q                                                                   r                                                   s                                                                                          t                                                                                                                                      t                                                                                               u                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        v                                                           w                                                                   w                                                                                                                                                                                                       s                                                                       j                                                                           j                                                                                   j                                                                       x                                                                                                                                                                                                                                                p                                                                                                                                                                                                                  x                                       p                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         u                                                                                                                            u                                  y                 k      p   l
Case 6:20-bk-16371-WJ   Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02   Desc
                        Main Document    Page 67 of 75
                                                                                                                                                                                                                                                                                                                                                                Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Desc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Main Document    Page 68 of 75
                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !   "   #   $   "   %




        &                                       '                                               (                                                       )                                           *                                               +                                                       ,                               -                                               .                                       *                                                                       /                                                                                           '                                                                       &                                                   '                                               )                               0                                                           1                   2                           3                                   4




    5               6                                           7                                           8                                                   9                                                                               :                                                       ;                       8                                   <                                                               =                           >                                                                           :                                                                           ?                                                       :                               <                           @                               8                                                       A                                                                       B                                   C                                                   D                           B                                               E                                   D                   F                                                       B                                   F                                                       B                                                           =                       8                                                       B                                           G                                   D                       C                                               E                                               D                   F                           B                                   F                               B                       H




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              M                                                                                                                                                              N                                                                                                                                              O                                                                                       P                                               N                                                                                                                                                                                  N                                   R                                                                                                                                                                                                                                                                                                         N                                                                                                                                                                                                           N                   T                                                                                                                                                                                                             
    I                       J                                                                                                                                                                           F                                                       K                                                   L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           J                       Q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               J                                                                                                                                                                                                               J                                           J




    U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
                            8                                                   V                                                   <                                       7                                               :                                                   8                                           ;                                                   5                           6                                                       7                                                           8                                                               9                                                                           :                               W                                                                                                                                                                                                                                              O                                                                               P
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Q




    X                                       :                                               Y                                           <                                               Z                               =                       8                                   Z                               [                                                           Y                                           =                           :                                                                                               5                                   6                                               7                                               8                               9                                                                               :                                               W




    U
                            =                                   Y                                           <                               =                                   @                           6                                           \                                                               X                                                           :                                           Y                                               <                                           Z                                           =                               8                                                   Z                               [                                                       Y                                               =                                   :                                                       5                                   6                                       7                                               8                                               9                                                               :                                           W                                                                                               ]                                                                                                                       N                   _                                       `                                       a                                               b                                                                                                                                                       ;                               <               8                   9                                   7                       >                           :                   7                           c                           A                               Y                       =           :                   A                                                                                                                                                                                                       H
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                F                                       ^                                                                                                                                                                                                               B                                                   B                                                                                                                                                                                                                                                                                                                                                                                                                                                                               F                   D           F               ^                   D       F           B           F           B




    d                               6                                                   A                                               @                                   6                                                   \                                                           X                                                           :                                           Y                                       <                                               Z                                       =                               8                                                           Z                               [                                                       Y                                               =                       :                                                                           5                           6                                       7                                               8                                                   9                                                           :                                           W                                                                                               ]                                               _                                                                           N                                                                       a                                   _                                   b                                                                                                                                                                   ;                       <                           8                   9                                   7                   >                       :                       7                   c                                           A                       Y                       =           :                       A                                                                                                                                                                                                           H
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ^                                                           C                                                                                                                                                   B                                                   B                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       G                   D           C                   E                   D   F                   B           F           B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            U
    5               6                                       7                                           8                                                       9                                                                               :                                                       ;                       8                                       <                                                               e                                           @                                   f                                                               Z                                   9                                                                       8                                   6                                               =                                   >                                                                       g                                       :                                               <                               @                               8                                       A                                                                   h                           d                                                           6                                               A                                   @                       6                                       \                                               Z                                                               =                       Y                                           <                               =                       @                   6                           \                               i                       W                                       ]                                                                       N                                                                               b                                                                                           H
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                E                           ^                                   ^                           B                       G                                       B                       B




    j                                       k
                                                                                                    :                                           <                                               Y                                       \                                   :                                                           l                                                                               8                                                   6                                                                       =                               >                                               m                                   n                                                       5                                   6                                           7                                                   8                                                   9                                                               :                                               W                                                                                       ]                                                                                           N                                                                                                                                                       b                                                                                                                                           H
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            C                                                                   C                                                   E                                       G                                                           B                                           B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           p                                                                                                                                          S                                                                                                                                                             q                                   r                                   s               t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        O                                                               P                                                                                                                                                                                                                                                                                       T                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      T                           O
    I                       J                                                                                                                                                                           G                                                           K                                               o                                                                                                                                                                                                                                                                               Q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Q                                                                                                                                                                                                                                                           J                                                                                                                                                               J                                                                                                                                                                                                                       J




    U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                            8                                                   V                                                   <                                       7                                               :                                                   8                                           ;                                                   5                           6                                                       7                                                           8                                                               9                                                                           :                               W                                                                                                                                                                                                                                                                                                                                                           O                                                           P
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            o                                                                                                                                                                                                                                               Q




    5               6                                       7                                           8                                                       9                                                                               :                                                       u                                           n                                                               l                                                                                                           8                                                               6                                               =                           >                                       W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ]                       b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            B                                                   C                                   D           F                                               B                                                   F                                       B                                                                                                                                                                                                                                                                                                                                                                                                                               B                           B               B


                v                                                                                                                                                                                                                                                                                                                                                                                       j
                                                                            l                                                                                                       8                                               6                                   =                           >                                           e                                                                                                                                       \                                                                   8                                                   W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ]                       b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            B                                                                                       D           F                                               B                                                   F                                       B                                                                                                                                                                                                                                                                                                                                                                                                                               B                           B               B

                                                                                                                                                                                                                                                                                                                                                                                                        j
                w                                                           l                                                                                                       8                                               6                                   =                           >                                           e                                                                                                                                       \                                                                   8                                                   W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                `                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ]                                               N                                               b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            B                                                                                       D           F                                               B                                                   F                                       B                                                                                                                                                                                                                                                                                                                                                                   E                               G               B           B                           B               B

                x                                                                                                                                                                                                                                                                                                                                                                                       j
                                                                            l                                                                                                       8                                               6                                   =                           >                                           e                                                                                                                                       \                                                                   8                                                   W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                a                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ]                                               N                                               b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            B                                                                                       D           F                                               B                                                   F                                       B                                                                                                                                                                                                                                                                                                                                                                   E                               G               B           B                           B               B

                y                                                                                                                                                                                                                                                                                                                                                                                       j
                                                                            l                                                                                                       8                                               6                                   =                           >                                           e                                                                                                                                       \                                                                   8                                                   W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ]                                               N                                               b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            B                                                   {                                   D           F                                               B                                                   F                                       B                                                                                                                                                                                                                                                                                                                                                                   E                               G               B           B                           B               B

                z                                                                                                                                                                                                                                                                                                                                                                                       j
                                                                            l                                                                                                       8                                               6                                   =                           >                                           e                                                                                                                                       \                                                                   8                                                   W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ]                                               N                                               b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            B                                                   G                                   D           F                                               B                                                   F                                       B                                                                                                                                                                                                                                                                                                                                                                   E                               G               B           B                           B               B


                |                                                       Y                                           e                                   =                                                           l                                                                           8                                           6                                           =                   >                                                       W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ]                                               N                                               b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                E                               F               B           B                           B               B


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        j                                                                       k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :                                   <                                   Y                                           \                                       :                                                               g                                       :                                   <                                                   9                                                   8                                           6                                                   =                       >                                       W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               p                       }                                                                                     q                               r                                   s               t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      O                                                                                   P                                                                                                                                                                                                                                                                   T                                                                                                                                                                                                                                                                                                               
    I                       J                                                                                                                                                                           G                                                                                                                                                                                                                       K                                                                       o                                                                                                                                                                                                                                                       Q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Q                                                                                                                                                                                                                                                       J                                                                                                                                                                                                           K




    U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       q                                                                               ~                                                                                                                                                                                                                                                         S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                            8                                                   V                                                   <                                       7                                               :                                                   8                                           ;                                                   5                           6                                                       7                                                           8                                                               9                                                                           :                               W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          O                                                                   P
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Q




    5               6                                       7                                           8                                                       9                                                                               :                                                       u                                           n                                                               l                                                                                                           8                                                               6                                               =                           >                                       W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ]                       b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            B                                                   C                                   D           F                                               B                                                   F                                       B                                                                                                                                                                                                                                                                                                                                                                                                                               B                           B               B


                v                                                                                                                                                                                                                                                                                                                                                                                       j
                                                                            l                                                                                                       8                                               6                                   =                           >                                           e                                                                                                                                       \                                                                   8                                                   W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ]                       b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            B                                                                                       D           F                                               B                                                   F                                       B                                                                                                                                                                                                                                                                                                                                                                                                                               B                           B               B


                                                                                                                                                                                                                                                                                                                                                                                                        j
                w                                                           l                                                                                                       8                                               6                                   =                           >                                           e                                                                                                                                       \                                                                   8                                                   W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                `                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ]                                               N       _                                       b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            B                                                                                       D           F                                               B                                                   F                                       B                                                                                                                                                                                                                                                                                                                                                                   F                                               B           B                           B               B


                x                                                                                                                                                                                                                                                                                                                                                                                       j
                                                                            l                                                                                                       8                                               6                                   =                           >                                           e                                                                                                                                       \                                                                   8                                                   W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                a                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ]                                               N       _                                       b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            B                                                                                       D           F                                               B                                                   F                                       B                                                                                                                                                                                                                                                                                                                                                                   F                                               B           B                           B               B

                y                                                                                                                                                                                                                                                                                                                                                                                       j
                                                                            l                                                                                                       8                                               6                                   =                           >                                           e                                                                                                                                       \                                                                   8                                                   W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ]                       b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            B                                                   {                                   D           F                                               B                                                   F                                       B                                                                                                                                                                                                                                                                                                                                                                                                                               B                           B               B

                z                                                                                                                                                                                                                                                                                                                                                                                       j
                                                                            l                                                                                                       8                                               6                                   =                           >                                           e                                                                                                                                       \                                                                   8                                                   W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ]                       b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            B                                                   G                                   D           F                                               B                                                   F                                       B                                                                                                                                                                                                                                                                                                                                                                                                                               B                           B               B


                |                                                       Y                                           e                                   =                                                           l                                                                           8                                           6                                           =                   >                                                       W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ]                                                           b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                G               B           B                           B               B


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        j                                                                       k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :                                   <                                   Y                                           \                                       :                                                               g                                       :                                   <                                                   9                                                   8                                           6                                                   =                       >                                       W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               p                       }                                                                                     q                               r                                   s               t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      O                                                                                   P                                                                                                                                                                                                                                                                   T                                                                                                                                                                                                                                                                                                               
    I                       J                                                                                                                                                                           G                                                                                                                                                                                                                       K                                                                       o                                                                                                                                                                                                                                                       Q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Q                                                                                                                                                                                                                                                       J                                                                                                                                                                                                           K




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            q                                                                               ~                                                                                                                                                                                                                                                         S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
    U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  O                                                                   P
                            8                                                   V                                                   <                                       7                                               :                                                   8                                           ;                                                   5                           6                                                       7                                                           8                                                               9                                                                           :                               W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Q




    5               6                                       7                                           8                                                       9                                                                               :                                                       u                                           n                                                               l                                                                                                           8                                                               6                                               =                           >                                       W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ]                       b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            B                                                   C                                   D           F                                               B                                                   F                                       B                                                                                                                                                                                                                                                                                                                                                                                                                               B                           B               B

                v                                                                                                                                                                                                                                                                                                                                                                                       j
                                                                            l                                                                                                       8                                               6                                   =                           >                                           e                                                                                                                                       \                                                                   8                                                   W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ]                       b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            B                                                                                       D           F                                               B                                                   F                                       B                                                                                                                                                                                                                                                                                                                                                                                                                               B                           B               B

                                                                                                                                                                                                                                                                                                                                                                                                        j
                w                                                           l                                                                                                       8                                               6                                   =                           >                                           e                                                                                                                                       \                                                                   8                                                   W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                `                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ]                                               N       _                                       b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            B                                                                                       D           F                                               B                                                   F                                       B                                                                                                                                                                                                                                                                                                                                                                   F                                               B           B                           B               B


                x                                                                                                                                                                                                                                                                                                                                                                                       j
                                                                            l                                                                                                       8                                               6                                   =                           >                                           e                                                                                                                                       \                                                                   8                                                   W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                a                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ]                                               N       _                                       b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            B                                                                                       D           F                                               B                                                   F                                       B                                                                                                                                                                                                                                                                                                                                                                   F                                               B           B                           B               B


                y                                                                                                                                                                                                                                                                                                                                                                                       j
                                                                            l                                                                                                       8                                               6                                   =                           >                                           e                                                                                                                                       \                                                                   8                                                   W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ]                                               N       _                                       b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            B                                                   {                                   D           F                                               B                                                   F                                       B                                                                                                                                                                                                                                                                                                                                                                   F                                               B           B                           B               B

                z                                                                                                                                                                                                                                                                                                                                                                                       j
                                                                            l                                                                                                       8                                               6                                   =                           >                                           e                                                                                                                                       \                                                                   8                                                   W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ]                                               N       _                                       b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            B                                                   G                                   D           F                                               B                                                   F                                       B                                                                                                                                                                                                                                                                                                                                                                   F                                               B           B                           B               B


                |                                                       Y                                           e                                   =                                                           l                                                                           8                                           6                                           =                   >                                                       W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ]                                               N       a                                       b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                E                                               B           B                           B               B

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        j                                                                       k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :                                   <                                   Y                                           \                                       :                                                               g                                       :                                   <                                                   9                                                   8                                           6                                                   =                       >                                       W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¡




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




¢                                      £                                  ¤                                                                                                                                                                                                                            ¥                       ¦                                      §                   ¨                           ©                                                                                                         ª                                   %                                                                      «                                   «               ¬                               ­                                                  ®                                                                          ®                                                   ¯                                                                                                                                                                                                                                                    °                                   ±                   ±                                                                                       ­                               ¤                               ¤                       ¤                                           ²                                                                                                        ª                                                                                                      ²       ª                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ¯                                    ¯                  ³             ¥      ª   ¦
                                                                                                                                                                                                                                                                                                                                                            Case 6:20-bk-16371-WJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Desc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Main Document    Page 69 of 75
                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !   "   #   $   "   %




        ´                       µ
                                                                                        *                                                   ¶                                                               3                                       '                                                       ,                           -                                               .                                       *                                                                   /                                                                                           '                                                                   &                                               '                                               )                               0                                                       1               2                           3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            W




    5               6                                       7                                           8                                                       9                                                                               :                                                       ;                   8                                   <                                                               =                           >                                                                       :                                                                           ?                                                   :                           <                           @                               8                                                       A                                                                                                                                                                                                                                                                                                                                                                                                                                                               =                       8                                                                                                                                                                                                                                                                                                                                                   H
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    B                                   C                                                   D                       B                                           E                           D               F                                               B                           F                                                   B                                                                                                                                   B                                   G                               D                       C                                       E                                   D               F                       B                               F                           B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             S                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              M                                                                                                                                                      N                                                                                                                                      O                                                                       P                                           N                                                                                                                                                                  N                               R                                                                                                                                                                                                                                                             N                                                                                                                                                                           N                   T                                                                                                                                                                                                             
    I                       J                                                                                                                                                                       F                                                           K                                               L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   J                   Q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       J                                                                                                                                                                                                   J                                           J




    U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
                            8                                               V                                                   <                                           7                                               :                                                   8                                       ;                                                   5                           6                                                       7                                                       8                                                               9                                                                       :                           W                                                                                                                                                                                                                                      O                                                                       P
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Q




    X                                       :                                               Y                                       <                                                   Z                               =                       8                                   Z                           [                                                           Y                                           =                           :                                                                                           5                                   6                                           7                                               8                           9                                                                               :                                           W




    U
                            =                               Y                                           <                               =                                       @                       6                                               \                                                           X                                                           :                                           Y                                               <                                       Z                                           =                               8                                               Z                               [                                                   Y                                               =                                   :                                               5                                   6                                       7                                           8                                           9                                                   :                                   W                                                                                   ]                                                                                                               N                   a                                                                                                               b                                                                                                                               ;                       <               8               9                           7                   >                       :                   7                   c                           A                               Y                       =           :                   A                                                                                                                                                                                                       H
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            F                                       G                                                                                       B                                   B                                                           B                                       B                                                                                                                                                                                                                                                                                                                                                                                                                                   F                   D           F               ^                   D       F           B           F           B




    d                               6                                               A                                               @                                       6                                                   \                                                           X                                                       :                                           Y                                       <                                               Z                                   =                               8                                                           Z                           [                                                   Y                                               =                       :                                                                       5                       6                                       7                                               8                                           9                                                   :                                   W                                                                                   ]                                           `                                                                       N                                                                                                                               b                                                                                                                                       ;                   <                       8                   9                           7               >                   :                   7                   c                                   A                       Y                       =           :                       A                                                                                                                                                                                                           H
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            B                                                       B                                           {                               E                                                       B                                       B                                                                                                                                                                                                                                                                                                                                                                                                                                       G                   D           C                   E                   D   F                   B           F           B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            U
    5               6                                   7                                           8                                                           9                                                                               :                                                       ;                   8                                       <                                                               e                                           @                               f                                                               Z                                   9                                                               8                                   6                                               =                                   >                                                               g                                       :                                               <                           @                           8                                   A                                                       h                       d                                                   6                                           A                               @                       6                                   \                                       Z                                                           =                   Y                                   <                       =                   @               6                           \                           i                   W                               ]                                                           N       _                                                               b                                                                                           H
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            F                       E                                                       {                   E                                       B                       B




    j                                       k
                                                                                                :                                               <                                               Y                                       \                                   :                                                       l                                                                               8                                                   6                                                                   =                               >                                               m                               n                                                   5                                   6                                           7                                               8                                               9                                                               :                                       W                                                                           ]                                                                               N               `                                                                                                                           b               `                                                                                                           H
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            C                                                                                                       {                                   G                                                                                           B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               p                                                                                                                  S                                                                                                                                     q                           r                                   s               t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            O                                                           P                                                                                                                                                                                                                                                                               T                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              T                           O
    I                       J                                                                                                                                                                       G                                                               K                                           o                                                                                                                                                                                                                                                                           Q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Q                                                                                                                                                                                                                               J                                                                                                                                           J                                                                                                                                                                                   J




    U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                            8                                               V                                                   <                                           7                                               :                                                   8                                       ;                                                   5                           6                                                       7                                                       8                                                               9                                                                       :                           W                                                                                                                                                                                                                                                                                                                                           O                                               P
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            o                                                                                                                                                                                                                                       Q




    5               6                                   7                                           8                                                           9                                                                               :                                                       u                                       n                                                               l                                                                                                       8                                                               6                                           =                           >                                   W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ]                       b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    B                                           C                               D           F                                           B                                       F                               B                                                                                                                                                                                                                                                                                                                                                                                       B                           B               B

                v                                                                                                                                                                                                                                                                                                                                                                                   j
                                                                        l                                                                                                           8                                               6                                   =                           >                                       e                                                                                                                                       \                                                               8                                                   W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ]                       b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    B                                                                           D           F                                           B                                       F                               B                                                                                                                                                                                                                                                                                                                                                                                       B                           B               B


                                                                                                                                                                                                                                                                                                                                                                                                    j
                w                                                       l                                                                                                           8                                               6                                   =                           >                                       e                                                                                                                                       \                                                               8                                                   W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                `                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ]                                               N                                               b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    B                                                                           D           F                                           B                                       F                               B                                                                                                                                                                                                                                                                                                                           E                               G               B           B                           B               B


                x                                                                                                                                                                                                                                                                                                                                                                                   j
                                                                        l                                                                                                           8                                               6                                   =                           >                                       e                                                                                                                                       \                                                               8                                                   W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                a                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ]                                               N                                               b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    B                                                                           D           F                                           B                                       F                               B                                                                                                                                                                                                                                                                                                                           E                               G               B           B                           B               B


                y                                                                                                                                                                                                                                                                                                                                                                                   j
                                                                        l                                                                                                           8                                               6                                   =                           >                                       e                                                                                                                                       \                                                               8                                                   W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ]                       b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    B                                           {                               D           F                                           B                                       F                               B                                                                                                                                                                                                                                                                                                                                                                                       B                           B               B

                z                                                                                                                                                                                                                                                                                                                                                                                   j
                                                                        l                                                                                                           8                                               6                                   =                           >                                       e                                                                                                                                       \                                                               8                                                   W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ]                       b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    B                                           G                               D           F                                           B                                       F                               B                                                                                                                                                                                                                                                                                                                                                                                       B                           B               B


                |                                                   Y                                           e                                       =                                                           l                                                                           8                                       6                                           =                   >                                                       W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ]                   a                                       b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            B           B                           B               B

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                j                                                               k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        :                           <                               Y                                   \                                   :                                                           g                                   :                               <                                           9                                               8                                       6                                           =               >                                   W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




¢                                      £                              ¤                                                                                                                                                                                                                                ¥                   ¦                                      §                   ¨                           ©                                                                                                     ª                                   %                                                                  «                                   «           ¬                               ­                                                  ®                                                                      ®                                               ¯                                                                                                                                                                                                                        °                               ±               ±                                                                               ­                               ¤                           ¤                       ¤                                   ²                                                                                            ª                                                                                  ²       ª                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ¯                                    ¯                  ³         ¥      ª   ¦
Case 6:20-bk-16371-WJ   Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02   Desc
                        Main Document    Page 70 of 75
    Case 6:20-bk-16371-WJ   Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02   Desc
                            Main Document    Page 71 of 75


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       Edward Ward
                       3330 E. Yountville Dr., Unit 9
                       Ontario, CA 91761


                       Steven Thomas
                       3330 E. Yountville Dr., Unit 9
                       Ontario, CA 91761


                       Andy Nguyen
                       NGUYEN LAW GROUP
                       8333 Foothill Blvd.
                       Suite 204
                       Rancho Cucamonga, CA 91730


                       Alliant Cu
                       Attn: Bankruptcy
                       Po Box 66945
                       Chicago, IL 60666


                       Amex
                       Correspondence/Bankruptcy
                       Po Box 981540
                       El Paso, TX 79998


                       Amex/Bankruptcy
                       Correspondence/Bankruptcy
                       Po Box 981540
                       El Paso, TX 79998


                       Bank of America
                       4909 Savarese Circle
                       Fl1-908-01-50
                       Tampa, FL 33634


                       Barclays Bank Delaware
                       Attn: Bankruptcy
                       Po Box 8801
                       Wilmington, DE 19899
Case 6:20-bk-16371-WJ   Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02   Desc
                        Main Document    Page 72 of 75



                   Bmw Financial Services
                   Attn: Bankruptcy
                   Po Box 3608
                   Dublin, OH 43016


                   Capital One
                   Attn: Bankruptcy
                   Po Box 30285
                   Salt Lake City, UT 84130


                   Cbna
                   Attn: Centralized Bankruptcy
                   Po Box 790034
                   St Louis, MO 63179


                   Chase Card Services
                   Attn: Bankruptcy
                   Po Box 15298
                   Wilmington, DE 19850


                   Citibank
                   Citicorp Credit Srvs/Centralized Bk dept
                   Po Box 790034
                   St Louis, MO 63179


                   Citibank North America
                   Citibank SD MC 425
                   5800 South Corp Place
                   Sioux Falls, SD 57108


                   Costco Anywhere Visa Card
                   Attn: Bankruptcy
                   Po Box 6500
                   Sioux Falls, SD 57117


                   Credit One Bank
                   Attn: Bankruptcy Department
                   Po Box 98873
                   Las Vegas, NV 89193
Case 6:20-bk-16371-WJ   Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02   Desc
                        Main Document    Page 73 of 75



                   Department Store National Bank/Macy's
                   Attn: Bankruptcy
                   9111 Duke Boulevard
                   Mason, OH 45040


                   Discover Financial
                   Attn: Bankruptcy
                   Po Box 3025
                   New Albany, OH 43054


                   First Nataional Bank/Legacy
                   Attn: Bankruptcy
                   Po Box 5097
                   Sioux Falls, SD 57117


                   First Savings Bank/Blaze
                   Attn: Bankruptcy
                   Po Box 5096
                   Sioux Falls, SD 57117


                   Internal Revenue Service
                   PO Box 7346
                   Philadelphia, PA 19101


                   LendingClub
                   Attn: Bankruptcy
                   595 Market St, Ste 200
                   San Francisco, CA 94105


                   Merrick Bank/CardWorks
                   Attn: Bankruptcy
                   Po Box 9201
                   Old Bethpage, NY 11804


                   Mr. Cooper
                   Attn: Bankruptcy
                   8950 Cypress Waters Blvd
                   Coppell, TX 75019
Case 6:20-bk-16371-WJ   Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02   Desc
                        Main Document    Page 74 of 75



                   Navient
                   Attn: Claims Dept
                   Po Box 9500
                   Wilkes-Barr, PA 19773


                   NetCredit
                   175 West Jackson Boulevard
                   Suite 1000
                   Chicago, IL 60604


                   Nordstrom FSB
                   Attn: Bankruptcy
                   Po Box 6555
                   Englewood, CO 80155


                   RISE Credit
                   Attn: Bankruptcy
                   Po Box 101808
                   Fort Worth, TX 76185


                   Santander Consumer USA
                   Attn: Bankruptcy
                   10-64-38-Fd7 601 Penn St
                   Reading, PA 19601


                   Syncb/Crate & Barrel
                   Attn: Bankruptcy
                   Po Box 965060
                   Orlando, FL 32896


                   Synchrony Bank/Amazon
                   Attn: Bankruptcy
                   Po Box 965060
                   Orlando, FL 32896


                   Synchrony Bank/Chevron
                   Attn: Bankruptcy Dept
                   Po Box 965060
                   Orlando, FL 32896
Case 6:20-bk-16371-WJ   Doc 1 Filed 09/21/20 Entered 09/21/20 14:23:02   Desc
                        Main Document    Page 75 of 75



                   Synchrony Bank/Gap
                   Attn: Bankruptcy Dept
                   Po Box 965060
                   Orlando, FL 32896


                   Target
                   c/o Financial & Retail Srvs
                   Mailstop BT POB 9475
                   Minneapolis, MN 55440


                   Tbom/atls/aspire
                   Attn: Bankruptcy
                   Po Box 105555
                   Atlanta, GA 30348


                   Upstart
                   Attn: Bankruptcy
                   Po Box 1503
                   San Carlos, CA 94070
